       Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 1 of 409




                           DECLARATION OF REEVE TYNDALL
                                   Pursuant to 28 U.S.C. § 1746
       I, Reeve Tyndall, hereby state that I have personal knowledge of the facts set forth below
and, if called to testify, I could and would testify as follows:
1.     I am a United States citizen. I work as a Senior Investigator for the Federal Trade
Commission (“FTC”) in the Bureau of Consumer Protection’s Division of Marketing Practices.
The Division of Marketing Practices investigates persons and entities that may be violating the
FTC Act and other laws enforced by the FTC.
2.     The following declaration outlines my investigation of RagingBull.com LLC (f/k/a
Lighthouse Media LLC), Jeffrey M. Bishop, Jason Bond (f/k/a Jason P. Kowalik), Kyle W.
Dennis, Sherwood Ventures LLC, Jason Bond LLC, MFA Holdings Corp., Winston Research
Inc., and Winston Corp.
                                  CORPORATE DOCUMENTS
3.     According to the Delaware Secretary of State, Lighthouse Media LLC incorporated on
January 3, 2014. The corporation changed its name to RagingBull.com LLC on December 8,
2016. The corporate record is attached hereto as Attachment A.
4.     According to the New Hampshire Secretary of State, RagingBull.com LLC registered
itself as a foreign corporation February 14, 2020. RagingBull.com LLC’s principal office
address is listed as 62 Calef Highway #233, Lee, NH 03861. RagingBull.com LLC consists of
three member corporations: 1) Jason Bond LLC located at                        , Durham, NH
03824; MFA Holdings Corp. located at                               Tampa, FL 33647, and
Sherwood Ventures LLC located at 62 Calef Highway #233, Lee, NH 03861. Jeffrey Bishop
signed RagingBull.com LLC’s foreign corporate record as the sole member of Sherwood
Ventures LLC. The foreign corporate record is attached hereto as Attachment B.
5.     According to the Texas Secretary of State, Sherwood Ventures LLC incorporated on July
7, 2010. Jeffrey Bishop is the sole member. Bluewave Advisors LLC was a previous member of
the corporation. The mailing address for Sherwood Ventures is 62 Calef Highway #233, Lee,
NH 03861. The corporate record is attached hereto as Attachment C.




                                                                       PX 27, 1806
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 2 of 409




                                                 PX 27, 1807
       Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 3 of 409




                                    BUSINESS LOCATIONS
17.    Raging Bull’s website lists the following business addresses - 62 Calef Highway #233,
Lee, NH 03861 and 835 E. Lamar Blvd. #222, Arlington, TX 76011. According to public
records, both of these addresses are commercial mail-receiving agencies (CMRA) that provide
drop-box and mail forwarding services.
18.    Raging Bull is leasing a physical office space located at 11311 McCormick Rd., Suite
260, Hunt Valley, MD 21031. According to lease documents provided by the property manager
to the Maryland Department of Consumer Protection and shared with the FTC, Raging Bull has
been leasing office space at this address since September 2019. Jason Pell signed the lease on
behalf of RagingBull.com LLC as its CTO. The company currently occupies approximately
11,000 square feet. The office appears to function as Raging Bull’s headquarters:
                   a) I surveyed Raging Bull employee profiles on LinkedIn.com, an online
                       resume network, and found that many of the employees were located in
                       the Hunt Valley, MD area.
                   b) According to his linkedIn.com profile, John Martin Saunders is the
                       Associate Compliance Counsel for Raging Bull. Mr. Saunders also listed
                       his primary business address as 11311 McCormick Rd., Hunt Valley, MD
                       21031 with the Maryland Courts System.
                   c) I located online job postings for Raging Bull located in Hunt Valley, MD.
                       The job postings were for IT professionals and copy editors.
19.    During the course of my investigation, I could not locate any other business locations
associated with Raging Bull.
20.    Jason Bond, Jeffrey Bishop, and Kyle Dennis work primarily at home according to
Raging Bull’s marketing materials.
                                  DEFENDANTS’ SERVICES
21.    During the course of my investigation, I visited the website RagingBull.com. The
website contains general information about the company and a list of Raging Bull’s subscription
services. Each service is associated with one or more trading instructors. I identified at least 8




                                                                        PX 27, 1808
          Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 4 of 409




trading instructors and 30 current or previously offered services. Jason Bond and Jeff Bishop
cofounded the company. Jason Bond, Jeff Bishop, and Kyle Dennis are all advertised as trading
instructors.
22.       Below is a screenshot of the bottom of the RagingBull.com homepage in October 2020:




23.       The bottom of the homepage contains hyperlinks to sales pages for a number of current
subscription services (in addition to the Sitemap and Contact links). Based on my investigation,
Raging Bull may be offering additional services as upsells. I noted the product name, the expert
name, and the sales page domain for each service. I also captured screenshots of each sales page
and attached them hereto. The sales pages included consumer testimonials and instructor
earnings claims. Sixteen of the 18 services include trade alerts or a watch list. Below is a list of
each product listed at the bottom of the Raging Bull website at the end of October 2020:


Service                   Expert        Sales Page Domain                           Screenshots
Bullseye Trades           Jeff Bishop   bullseyeoptiontrading.com                   Attachment J
Fast Five Trades          Kyle Dennis   fastfivetrading.com                         Attachment K
Monday Movers             Jason Bond    mondaymovers.com                            Attachment L
Sniper Report             Kyle Dennis   sniperalerttrading.com                      Attachment M
Jason Bond Picks          Jason Bond    jasonbondtraining.com                       Attachment N




                                                                          PX 27, 1809
         Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 5 of 409



Total Alpha               Jeff Bishop     totalalphatrading.com                          Attachment O
Options Profit Planner    Dave Lukas      optionsprofitplanner.com                       Attachment P
Daily Deposits            Ben Sturgill    dailyprofitmachine.com                         Attachment Q
Weekly Windfalls          Jason Bond      wallstbookie.com                               Attachment R
IPO Payday                Ben Sturgill    ipopayday.com                                  Attachment S
High Octane Options       Jeff Bishop     highoctanetrading.com                          Attachment T
Profit Prism              Jeff Williams   profitprismtrading.com                         Attachment U
Profit Prism Platinum     Jeff Williams   profitprismtrading.com/ppp-replay              Attachment V
Weekly Money Multiplier   Nathan Bear     weeklymoneymultiplier.com                      Attachment W
Dollar Ace                Kyle Dennis     thedollarace.com                               Attachment X
LottoX                    Nathan Bear     weeklymoneymultiplier.com/ltx-strategy-30min   Attachment Y
New Wave Wealth           Nate Stavseth   events.ragingbull.com/new-wave-wealth-lp-3     Attachment Z
The Boardroom             Multiple        Startupcamp.com/the-boardroom                  Attachment AA

24.      Each sales page has a link to a promotional video featuring an expert trader. Raging Bull
often refers to these videos as ‘free’ webinars or classes. The webinars included consumer
testimonials and instructor earnings claims. The webinars appear to have been pre-recorded and
many are still available online. Some of these webinars are for services not currently listed on
Raging Bull’s website. Some of the videos contain a disclaimer. These disclaimers consist of a
large block of text. Part of disclaimer reads “results are very atypical and you should not expect
to replicate them (see paragraph . Below are selected webinars. I noted the service, the host, and
the date captured. I had each webinar transcribed and attached hereto.
Webinar                   Host            Date Captured            Transcript
Bullseye Trades           Jeff Bishop     July 13, 2020            Attachment BB
Daily Deposits            Jeff Bishop     June 10, 2020            Attachment CC
Dollar Ace                Kyle Dennis     June 8, 2020             Attachment DD
Fast Five Trades          Kyle Dennis     September 2, 2020        Attachment EE
High Octane               Jeff Bishop     June 11, 2020            Attachment FF
Jason Bond Picks          Jason Bond      March 12, 2020           Attachment GG
Monday Movers             Jason Bond      August 24, 2020          Attachment HH
Profit Accelerator        Jeff Bishop     May 21, 2020             Attachment II
Profit Prism              Jeff Williams   June 3, 2020             Attachment JJ
Total Alpha               Jeff Bishop     May 27, 2020             Attachment KK
Trade with Kyle           Kyle Dennis     May 19, 2020             Attachment LL
Unchained                 Jason Bond      March 25, 2020           Attachment MM
Weekly Money Multiplier   Nathan Bear      June 10, 2020           Attachment NN
Weekly Windfalls          Jason Bond      June 15, 2020            Attachment OO

25.      After the webinar, each sales page directs consumers to an order page where they can
purchase the subscription service. The sales pages included consumer testimonials and instructor




                                                                               PX 27, 1810
          Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 6 of 409




earnings claims Below are the order pages for subscription services listed on the RagingBull.com
homepage in October 2020:
Service                       Order Page URL                                                       Screenshots
Bullseye Trades               https://app.ragingbull.com/checkout/package/bullseye-trades          Att. PP
Fast5 Trades                  https://app.ragingbull.com/checkout/package/fast-5-training          Att. QQ
Monday Movers                 https://app.ragingbull.com/checkout/package/monday-movers            Att. RR
Sniper Report                 https://app.ragingbull.com/checkout/package/sniper-report-2020       Att. SS
Jason Bond Picks              https://app.ragingbull.com/checkout/package/jbp                      Att. TT
Total Alpha                   https://app.ragingbull.com/checkout/package/total-alpha-trading      Att. UU
Options Profit Planner        https://app.ragingbull.com/checkout/package/opp-training             Att. VV
Daily Deposits                https://app.ragingbull.com/checkout/package/daily-deposits           Att. WW
Weekly Windfalls              https://app.ragingbull.com/checkout/package/weekly-windfalls         Att. XX
IPO Payday                    https://app.ragingbull.com/checkout/package/ipo-payday-training      Att. YY
High Octane Options           https://app.ragingbull.com/checkout/package/hoo-post-webinar         Att. ZZ
Profit Prism                  https://app.ragingbull.com/checkout/package/pp-special               Att. AAA
Profit Prism Platinum         https://app.ragingbull.com/checkout/package/profit-prism-platinum    Att. BBB
Weekly Money Multiplier       https://app.ragingbull.com/checkout/package/nate-bear-wmm            Att. CCC
Dollar Ace                    https://app.ragingbull.com/checkout/package/dollar-ace               Att. DDD
LottoX                        https://mr141.infusionsoft.com/app/orderForms/lottox-after-webinar   Att. EEE
New Wave Wealth               https://app.ragingbull.com/checkout/package/aii-special-offer-i      Att. FFF
The Boardroom                 https://app.ragingbull.com/checkout/package/aii-special-offer-vsl    Att. GGG

26.       Each order page has a nearly identical layout. The bottom of the page contains
hyperlinks to the Terms and Conditions, Disclaimer, and Refund Policy. There is no
requirement to click on these hyperlinks to view the content on the website or to purchase the
services. The Disclaimer and Terms and Conditions contain a notice regarding consumer
testimonials. However, the consumer testimonials themselves do not provide a link to any of
these disclaimer notices. The hyperlinks are identical for every order page:
                         a) The Terms and Conditions are attached hereto as Attachment HHH.
                         b) The Disclaimer is attached hereto as Attachment III.
                         c) The Refund Policy is attached hereto as Attachment JJJ.
27.       Each order page also has the terms and conditions in a scroll box above the “Place my
order” button. The box fits about 6 lines or 44 words at a time. It took me a few minutes to
scroll through the nearly 5,000 words in the terms and conditions. The terms and conditions in
this box appear to be identical to the linked terms and conditions except for the first sentence,




                                                                                    PX 27, 1811
       Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 7 of 409




which references the specific sales page. For example, the Fast5 Trading terms and conditions in
the box begins with the phrase “RagingBull.com, LLC owns and maintains the website known as
https://fastfivetrading.com” whereas the linked terms and conditions begins with the phrase
“RagingBull.com, LLC owns and maintains the website known as RagingBull.com.” There is
no requirement to scroll through the text box on the order page before purchase.
                                UNDERCOVER PURCHASES
28.    During the course of my investigation, I purchased four subscription services from
Raging Bull: Jason Bond Picks, Weekly Windfalls, Bullseye Trades, and Fast Five Trades. I
used undercover identities to purchase each service.
Jason Bond Picks / Weekly Windfalls
29.    On March 12, 2020, FTC Investigator Michelle Tavares visited JasonBondPicks.com and
signed up for a free Jason Bond Picks webinar using an undercover identity. Investigator
Tavares recorded the webinar and I reviewed the recording. Jason Bond hosted the webinar and
pitched the service Jason Bond Picks. A transcript of the webinar is attached hereto as
Attachment GG.
30.    On March 16, 2020, I clicked on a hyperlink that Raging Bull provided at the end of the
webinar. The hyperlink directed me to an order page on RagingBull.com. I purchased an annual
subscription to Jason Bond Picks for $799 using an undercover credit card. Shortly after I
clicked “Place My Order” button, I received an upsell offer for another service called Weekly
Windfalls for $1,497. I clicked the “Yes, Upgrade my order now” button and completed the
purchase. Screenshots of my purchase are attached hereto as Attachment KKK.
31.    On March 16, 2020, I received two email receipts to the undercover email address I used
to complete the purchase – one for Jason Bond Picks and the other for Weekly Windfalls. Both
receipts came from a Stripe.com email address and stated: “You're receiving this email because
you made a purchase at RagingBull.com, LLC, which partners with Stripe to provide invoicing
and payment processing.” Copies of the email receipts are attached hereto as Attachment LLL.




                                                                      PX 27, 1812
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 8 of 409




                                                 PX 27, 1813
        Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 9 of 409




35.      The members’ section contains videos and written material, including trade alerts for
Jason Bond Picks and Weekly Windfalls, and an eBook titled “Swing for the Fences.” The
members’ section also has a chatroom with live trading videos. The members section contains a
section that lists all of the alert services available from Raging Bull. I completed an inventory of
the contents available in the Jason Bond Picks / Weekly Windfalls members’ section and
attached it hereto as Attachment OOO. I captured these videos and written materials and
provided a copy to the FTC’s expert.
36.      Shortly after I completed my purchase, I started receiving emails from Raging Bull at the
undercover email address I used to complete the purchase. As of November 9, 2020, I have
received at least 4,738 emails or an average of about 20 emails each day. Many of these emails
appear to advertise additional Raging Bull services. Approximately 304 emails specifically
mentioned the Coronavirus. A selection of these emails is attached hereto as Attachment PPP.
In July 2020, the marketing emails started to include the following disclaimer at the bottom of
the email:

RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain information regarding
the historical trading performance of RagingBull owners or employees, and/or testimonials of non-employees
depicting profitability that are believed to be true based on the representations of the persons voluntarily providing
the testimonial. However, subscribers' trading results have NOT been tracked or verified and past performance is not
necessarily indicative of future results, and the results presented in this communication are NOT TYPICAL. Actual
results will vary widely given a variety of factors such as experience, skill, risk mitigation practices, market
dynamics and the amount of capital deployed. Investing in securities is speculative and carries a high degree of risk;
you may lose some, all, or possibly more than your original investment.


37.      On March 19, 2020, I received an email from insider[@]ragingbullinsider.com with the
subject line “The Case Against Options.” The email advertised a free webinar called Jason Bond
Picks Unchained on March 25, 2020. A copy of the email is attached hereto as Attachment
PPP. A transcript of the webinar is Attachment MM.




                                                                                     PX 27, 1814
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 10 of 409




                                                 PX 27, 1815
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 11 of 409




to the subscription page and click “update subscription” to write into a client support
representative. I went back to the subscription page and clicked the “update subscription” but it
just redirected me back to the FAQ page with no option to speak with a representative. I
repeated these steps for the Weekly Windfalls subscription and got the same result. I could not
locate any other way to cancel the Jason Bond or Weekly Windfalls subscription on the
membership website other than by calling Raging Bull customer service.
Bullseye Trading
41.    On July 13, 2020, I visited AOL.com and searched for the phrase “day trading.”
Bullseye Trading appeared at the top of the search results as a paid advertisement. Below is a
screenshot of this advertisement:




42.    I clicked on the advertisement and it directed me to BullseyeOptionTrading.com. The
website started playing a brief video featuring Jeff Bishop. At the end of the video, the website
prompted me to enter my first name, phone number, and email address to “Get My Bullseye
Trades Now.” I entered the requested information using an undercover identity and clicked
submit. The site redirected me to another page with a longer video featuring Jeff Bishop. A
transcript of these two videos is attached hereto as Attachment BB.
43.    At the end of the second video, the website prompted me to press a button titled “Send
Me The Next Bullseye Trade.” I clicked on the button and the site redirected me to an order




                                                                        PX 27, 1816
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 12 of 409




                                                 PX 27, 1817
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 13 of 409




captured the videos and written material on the members’ site and provided a copy to the FTC’s
expert witness. I was able to cancel the subscription but never received an email confirmation.
48.    Shortly after I completed my purchase, I started receiving emails from Raging Bull at the
undercover email address I used to complete the purchase. As of November 9, 2020, I have
received at least 1,084 emails or an average of about 9 emails each day. Many of these emails
appear to advertise additional Raging Bull services. Approximately 69 of these emails
specifically mentioned the Coronavirus.
Fast Five Trades
49.       On September 2, 2020, I located a Fast Five Trades advertisement in Facebook’s Ad
Library located at facebook.com/ads/library. Below is a screenshot of the advertisement:




                                                                      PX 27, 1818
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 14 of 409




50.    I clicked on the “Learn More” button and the advertisement directed me to a page on
FastFiveTrading.com. The webpage prompted me to enter my email address to receive Fast 5
Trades. I entered an undercover email address and clicked the “Yes, I Want It!” button. The
webpage then directed me to a video featuring Kyle Dennis. After the video finished, the page
prompted me to click a link to purchase Fast Five Trades. I clicked the link titled “Give Me The
Trades Already!!!!” and the site directed me to an order page. I purchased a 1-year subscription
to Fast Five Trades for $97 using an undercover credit card. After I completed my purchase, the
site directed me to another page with a video featuring Kyle Dennis. This page asked if I wanted
to update my Fast Five Trades subscription to a lifetime membership for $149. I clicked the “No
Thanks” button and completed the purchase. Screenshots of my purchase are attached hereto as
Attachment TTT. A transcript of the videos that played during my purchase are attached hereto
as Attachment EE.
51.    On September 2, 2020, I received a receipt from a Stripe.com email address for Fast Five
Trading. The email stated: “You're receiving this email because you made a purchase at
RagingBull.com, LLC, which partners with Stripe to provide invoicing and payment
processing.” A copy of this email receipt is attached hereto as Attachment UUU.
52.    On September 2, 2020, I received an email from Kyle[@]biotechbreakouts.com with the
subject line “Welcome to Fast 5!” The email contained a link to the members section of
RagingBull.com. A copy of this email is attached hereto as Attachment VVV.




                                                                      PX 27, 1819
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 15 of 409




                                                 PX 27, 1820
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 16 of 409




57.     On September 29, 2020, I called Raging Bull’s customer service, 833-265-1270 to
request a refund. I received an interactive voice response (IVR) system. The system prompted
me to press ‘4’ to request a refund and then press ‘4’ to request a refund for Fast Five, which I
did. The IVR system instructed me to visit the Raging Bull member’s site to request a refund
and promptly hung up. I did not have the opportunity to leave a message. I attempted to call
back three more times and the IVR system hung up each time and did not provide me an option
to leave a message. A transcript of this call is attached hereto as Attachment WWW. I called
back once a week and received the same message. On November 30, 2020, I attempted one last
call and received the same message.
58.    September 29, 2020, I visited the Fast Five subscription page on the members’ site. The
site had a “Cancel Subscription option” but no option to request a refund. I clicked to cancel and
received a popup screen. I clicked continued and my subscription status went from “Auto
Renewal” to “Expires in a Year.” I did not receive an email confirmation that my subscription
was cancelled. I did not see any option to request a refund online.
59.    On October 1, 2020, I sent an email to support[@]ragingbull.com. Raging Bull listed the
email address on the Fast Five members’ site. I explained that I had attempted to request a
refund via phone and online but was unsuccessful. I did not receive a response, so I sent another
email on October 5, 2020. I then received a response from someone named Spencer at
“RagingBull.com Support.” Spencer stated “we do not handle [refunds] via email for your
personal account security.” Spencer requested I call the customer service number and speak with
a representative. He provided the same telephone number I tried to call previously - 833-265-
1270. I tried calling this number again but received the same IVR system response which hung
up on me after I indicated I wanted to request a refund. A copy of this email exchange is attached
hereto as Attachment XXX.
                                    ARCHIVED WEBSITES
60.    During the course of my investigation, I examined Raging Bull websites captured by the
Internet Archive. The Internet Archive is a 501(c)(3) non-profit organization that captures and




                                                                        PX 27, 1821
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 17 of 409




catalogues websites. The Internet Archive provides free, public access to its library at
Archive.org/web.
61.    Attachment YYY are selected Internet Archive captures of the PennyStockLive.com
homepage from March 30, 2011 and August 8, 2011. The website features Jason Bond and
includes consumer testimonials and various earnings claims.
62.    In around August 2011, the website PennyStockLive.com started redirecting to
JasonBondPicks.com. Attachment ZZZ are selected Internet Archive captures of the
JasonBondPicks.com homepage from September 2, 2011 through January 24, 2019.
63.    Attachment AAAA are selected Internet Archive captures of the BiotechBreakouts.com
homepage from October 2, 2016 through January 6, 2020.
64.    Attachment BBBB are selected Internet Archive captures of the RagingBull.com
homepage from October 9, 2013 through March 29, 2020. I noted that some services like
Biotech Breakouts, Option Rocket, and Biotech Nucleus, have been discontinued or re-named.
65.    I located an archived Wikipedia article on Raging Bull dated July 30, 2014. According to
the article, Raging Bull was a stock trading message board from 1997 to 2013. On June 30,
2011, BlueWave Advisors, LLC purchased the website and on August 5, 2013, BlueWave
Advisors shut down the message board. According to corporate filings, Jeff Bishop owned
BlueWave Advisors, LLC. A copy of the Wikipedia entry is attached hereto as Attachment
CCCC.
                                 CONSUMER COMPLAINTS
66.    The FTC maintains a consumer complaint database called Consumer Sentinel. Consumer
Sentinel is a repository of complaints that consumers file directly with the FTC, other Federal
and State Agencies, and the Better Business Bureaus.
67.    As of November 12, 2020, the FTC has received at least 247 unique consumer complaints
against Raging Bull. In some cases, consumers filed multiple complaints or filed complaints
with multiple agencies. I de-duplicated these instances. Many reported losing over a $1,000.
68.    At least 77 consumers reported having issues cancelling Raging Bull services.
69.    At least 193 consumers reported having issues obtaining a refund from Raging Bull.




                                                                       PX 27, 1822
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 18 of 409




70.    At least 53 consumer reported having issues with Raging Bull trade alerts.
71.    At least 11 consumers reported observing some sort of market manipulation and
referenced terms such as “pump and dump,” “stock fraud,” or “front running’” involving the
securities from Raging Bull’s trade alerts.
                            CIVIL INVESTIGATIVE DEMANDS
72.    During the course of my investigation, the FTC issued Civil Investigative Demands
(CID) to entities that had information related to Raging Bull’s business operations.
Bank of America
73.      On April 9, 2020, the FTC issued a CID to Bank of America. Bank of America
produced documents related to bank accounts held by the Defendants. Selected documents
produced by Bank of America are attached hereto as Attachment DDDD. According to Bank of
America:
                   a) Lighthouse Media LLC opened a depository account X9733 in January
                       2014. Jeff Bishop was the sole signatory on the account and signed as a
                       member of the corporation. In January 2017, Lighthouse Media LLC
                       changed its corporate name to Ragingbull.com LLC. Jeff Bishop, Jason
                       Bond, and Matthew Watabe were signatories and signed as members of
                       the corporation. In May 2018, Ragingbull.com LLC removed Matthew
                       Watabe as signatory on the account and added Jordan Reyna.
                   b) MFA Holding Corp opened a depository account X6428 in July 2015.
                       Allan Marshall was the sole signatory on the account and signed as the
                       ‘PD’ of the corporation.
                   c) Sherwood Ventures LLC opened a depository account X6694 in January
                       2015. Jeff Bishop and Matthew Watabe were signatories on the account
                       and signed as members of the corporation. Sherwood Ventures’ corporate
                       resolution listed Jeff Bishop as ‘Owner’ and Matthew Watabe as ‘Finance
                       Director.’ In December 2017, Sherwood Ventures LLC removed Matthew
                       Watabe as a signatory and added Jordan Reyna.




                                                                       PX 27, 1823
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 19 of 409




                  d) Winston Corp. opened a depository account X1482 in November 2016.
                     Kyle Dennis was the sole signatory on the account and signed as the
                     ‘Secretary’ of Winston Corp.
JP Morgan Chase
74.    On July 31, 2020, the FTC issued a CID to JP Morgan Chase. JP Morgan Chase
produced documents related to bank accounts held by the Defendants. Selected documents
produced by JP Morgan Chase are attached hereto as Attachment EEEE. According to JP
Morgan Chase:
                  a) RagingBull.com LLC opened a depository account X0621 in January
                     2019. Jason Bond, Jeff Bishop, and Jordan Reyna were signatories on the
                     account. RagingBull.com LLC’s address is listed as                    Lee,
                     NH 03861, which is Jeff Bishop’s personal residence.
                  b) Winston Corp. opened a depository account X1198 in September 2016.
                     Kyle Dennis was the sole signatory and signed as ‘President’ of the
                     corporation. Winston Corp.’s address is listed as                     Los
                     Angeles, CA 90036, which was Kyle Dennis’ personal residence.
                  c) Sherwood Ventures, LLC opened a depository account X6465 in June
                     2019. Jeff Bishop was the sole signatory on the account. Sherwood
                     Ventures LLC’s address is listed as                      NH 03861,
                     which is Jeff Bishop’s personal residence.
SunTrust Bank
75.    On July 31, 2020, the FTC issued a CID to SunTrust Bank. SunTrust Bank produced
documents related to a bank account held by Winston Research Incorporated. According to
SunTrust Bank, Winston Research Incorporated opened a depository account X9516 in October
2017. Kyle Dennis was the sole signatory and signed as the sole ‘Owner’ of the corporation. A
copy of the signature card is attached hereto as Attachment FFFF.




                                                                    PX 27, 1824
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 20 of 409




TD Bank
76.    On April 9, 2020, the FTC issued a CID to TD Bank. TD Bank produced documents
related to bank accounts held by the Defendants. Selected documents produced by TD Bank are
attached hereto as Attachment GGGG. According to TD Bank:
                 a) Sherwood Ventures LLC opened a depository account X7815 in
                     December 2018. Jeff Bishop was the sole signatory and signed as the sole
                     member of Sherwood Ventures LLC. Jeff Bishop indicated that he had a
                     100% voting interest in Sherwood Ventures LLC. The companies address
                     is listed as              Lee, NH 03861, which is Jeff Bishop’s
                     personal residence.
                 b) Sherwood Ventures LLC opened a depository account X6651 in
                     December 2018. Jeff Bishop was the sole signatory and signed as the sole
                     member of Sherwood Ventures LLC. Jeff Bishop indicated that he had a
                     100% voting interest in Sherwood Ventures LLC. The companies address
                     is listed as              Lee, NH 03861, which is Jeff Bishop’s
                     personal residence.
Banc of America Merchant Services
77.    On July 31, 2020, the FTC issued a CID to Banc of America Merchant Services
(“BAMS”). BAMS produced documents related to the Defendants’ merchant accounts. Selected
documents from BAMS are attached hereto as Attachment HHHH. According to BAMS:
                 a) In November 2010, Bluewave Advisors LLC d/b/a Topstockpicks.com
                     opened merchant account X6888. Jeff Bishop was the principal account
                     holder. In April 2012, BAMS terminated the account due to non-delivery
                     risk (“NDX”) and high chargebacks.
                 b) Beginning in February 2014, Lighthouse Media f/k/a RagingBull.com
                     opened the following merchant accounts. The primary business address is
                     62 Calef Highway # 233, Lee NH 03861:




                                                                   PX 27, 1825
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 21 of 409



               MID     Open Date      Company                     D/B/A
               X2880   Feb-14         LIGHTHOUSE MEDIA LLC        WWW.JASONBONDPICKS.COM
               X0882   Sep-17         RAGINGBULL.COM LLC          BIOTECHBREAKOUTS.COM
               X3886   Sep-17         RAGINGBULL.COM LLC          PETRAPICKS.COM
               X2888   Oct-17         RAGINGBULL.COM LLC          PENNYPRO.COM
               X1880   Oct-17         RAGINGBULL.COM LLC          WEEKLYMONEYMULTIPLIER.COM
               X4884   Nov-17         RAGINGBULL.COM LLC          JASONBONDPICKS.COM

                  c) The BAMS file included a merchant account review dated April 2019.
                       The review indicated that Raging Bull had an average chargeback ratio of
                       4.06%. The review indicated that Raging Bull had an ongoing issue with
                       chargebacks and had hired a firm called to Verifi manage and reduce its
                       chargebacks.
                  d) In July 2019, BAMS terminated its account with Lighthouse Media f/k/a
                       RagingBull.com. The termination letter did not provide a specific reason
                       but the file indicated the termination was due to excessive chargeback risk.
Esquire Bank
78.    On July 31, 2020, the FTC issued a CID to Esquire Bank. Esquire Bank produced
documents related to the Defendants’ merchant accounts. Selected documents from Esquire
Bank are attached hereto as Attachment IIII. According to Esquire Bank:
                  a) In November 2019, RagingBull.com, LLC opened a merchant account
                       with Esquire Bank through Nuvei, an independent sales organization of
                       Esquire Bank.
                  b) RagingBull.com LLC provided the following address on its merchant
                       application – 11311 McCormick Rd., Hunt Valley, MD 21031. Jeff
                       Bishop and Jason Bond both signed the application.
                  c) According to Esquire Bank’s underwriting notes, RagingBull.com LLC
                       had the following ownership: Sherwood Ventures LLC – 65% (wholly
                       owned by Jeff Bishop); Jason Bond – 25%; MFA Holdings Corp – 10%.
                  d) Esquire Bank’s underwriting file contained a MATCH file hit for
                       RagingBull.com LLC. MATCH is a database of terminated merchant
                       records maintained by MasterCard. According to MATCH,




                                                                       PX 27, 1826
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 22 of 409




                       RagingBull.com LLC was placed on the terminated merchant list in late
                       2019.
                    e) Esquire Bank’s underwriting file contains copies of Raging Bull’s sales
                       websites, Raging Bull’s terms and conditions, and a sample cancellation
                       page. The underwriting file also contained an internal Raging Bull
                       product matrix dated October 21, 2019.
Fiserv
79.      On July 31, 2020, the FTC issued a CID to Fiserv f/k/a First Data (“Fiserv”). Fiserv
appears to be an independent sales organization of BAMS. Fiserv produced documents related
to the Defendants’ merchant account with BAMS. Some of these documents are duplicative of
documents produced by BAMS. Selected documents from Fiserv are attached hereto as
Attachment JJJJ.
PayPal Holdings
80.      On April 9, 2020, the FTC issued a CID to PayPal Holdings. PayPal Holdings produced
documents related to financial accounts held by the Defendants. The Defendants have used these
accounts to collect consumer payments. According to PayPal, Jason Bond Picks, BlueWave,
Patriot Publishing, PennyPro, RagingBull Selected documents produced by PayPal Holdings are
attached hereto as Attachment KKKK. According to PayPal Holdings:
                    a) RagingBull.com, LLC opened the account X1576. Jason Bond is the
                       primary contact person on the account.
                    b) BlueWave Advisors, LLC opened the account X3992. Jeff Bishop was
                       the primary contact person on the account. The account was closed.
                    c) Patriot Publishing, LLC opened the account X7935. Jeff Bishop was the
                       primary contact person on the account. The account was closed.
                    d) Insight Media, LLC d/b/a Penny Pro opened the account X0809. Jeff
                       Bishop was the primary contact person on the account. The account was
                       closed.




                                                                       PX 27, 1827
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 23 of 409




Stripe
81.      On July 31, 2020, the FTC issued a CID to Stripe. Stripe is a payment processor who
processes payments through Wells Fargo Bank. Stripe produced documents related to the
Defendants’ merchant account. Selected documents from Stripe are attached hereto as
Attachment LLLL. According to Stripe:
                   a) RagingBull.com LLC opened merchant account X1999 in April 2019.
                   b) Stripe terminated Raging Bull’s merchant account in September 2020.
TSYS Merchant Services
82.      81.    On July 31, 2020, the FTC issued a CID to TSYS Merchant Services. TSYS is a
payment processor who processes payments through Wells Fargo Bank. TSYS produced
documents related to the Defendants’ merchant accounts. Selected documents from TSYS are
attached hereto as Attachment MMMM.
GoDaddy
83.      On April 9, 2020, the FTC issued a CID to GoDaddy. GoDaddy provides website
domains and web hosting services. According to GoDaddy:

                   a) RagingBull.com LLC has registered the following domains. Jeff Bishop is
                       the primary billing contact and paid for the registration for most of the
                       domains:
 Domain                                 Created       Expires        Order ID
 FUTURESDAILY.COM                       10/9/2000     10/9/2022      383289529
 TOPME.COM                              11/19/2001    11/19/2020     200250976
 optionsacademy.com                     2/17/2002     2/17/2021      1611029595
 TOPSTOCKPICKS.COM                      4/5/2002      4/5/2021       258283860
 ULTIMATESTOCKS.COM                     6/30/2003     6/30/2020      55626291
 DAILYSTOCKTIP.COM                      7/8/2003      7/8/2020       55626291
 shadowtrader.com                       11/24/2003    11/24/2020     1589609837
 DAILYGAB.COM                           6/6/2004      6/6/2020       148026016
 pennystocks101.com                     4/26/2005     4/26/2021      935984788
 JASONBOND.COM                          8/8/2005      8/8/2021       851298970
 startupcamp.com                        1/26/2006     1/26/2021      1191150161
 ACTIONCAPITALGROUPE.COM                12/24/2007    12/24/2021     91934518
 PORTFOLIOPIMP.COM                      5/22/2008     5/22/2020      171885578
 LITTLELEGO.COM                         10/4/2008     10/4/2020      132030331




                                                                        PX 27, 1828
   Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 24 of 409



WINTONCONSTRUCTION.COM      12/27/2008   12/27/2020   145115381
DAILYGAB.NET                1/14/2009    1/14/2029    148026016
DAILYGAB.INFO               1/14/2009    1/14/2029    148026016
DAILYGAB.MOBI               1/14/2009    1/14/2029    148026016
DAILYGAB.US                 1/14/2009    1/13/2029    148026016
DAILYGAB.ORG                1/14/2009    1/14/2029    148026016
WOODWORTHBUILDERS.NET       11/9/2009    11/9/2021    202719907
HOTSTOCKVIDEOS.NET          3/30/2010    3/30/2022    232177922
HOTSTOCKVIDEOS.COM          3/30/2010    3/30/2022    232177922
SHERWOODVENTURES.COM        6/28/2010    6/28/2020    251398544
HANDHOLDERS.ORG             11/24/2010   11/24/2022   286251334
momentumhunter.com          1/26/2011    1/26/2023    1637597556
AUTHORIZEDCLICKS.COM        5/18/2011    5/18/2021    329026777
FXFOCUS.COM                 6/6/2011     6/6/2020     406495744
MARKETSENDS.COM             6/24/2011    6/24/2021    338100137
FUTURESAUTHORITY.COM        7/19/2011    7/19/2020    344597476
JASONBONDPICKS.COM          8/15/2011    8/15/2020    351546754
BONDSWINGTRADES.COM         5/2/2012     5/2/2022     423023211
BONDDAYTRADES.COM           5/2/2012     5/2/2022     423023211
marijuanastockpicks.com     1/10/2014    1/10/2021    1085071238
traderstoolbox.net          7/9/2014     7/9/2020     1134665688
millionaireroadmap.com      8/21/2014    8/21/2022    996407713
buybiotechbreakouts.com     7/12/2016    7/12/2021    1000122218
biotechbreakouts.com        7/12/2016    7/12/2021    1000128481
thedailyprofitmachine.com   8/16/2016    8/16/2021    1150999606
dailyprofitmachine.com      1/20/2017    1/20/2021    1151047083
potstockpro.com             1/30/2017    1/30/2022    1085064280
petrapicks.com              2/1/2017     2/1/2021     1085769806
petraspicks.com             2/1/2017     2/1/2021     1085769806
pennystocklive.com          3/8/2017     3/8/2021     1585076911
freedomtrades.com           10/7/2017    10/7/2021    1488904424
lightningalerts.net         12/18/2017   12/18/2022   1237856061
lightningalerts.com         12/18/2017   12/18/2022   1237856061
lightningalerts.org         12/18/2017   12/18/2022   1237856061
lightningalerts.info        12/18/2017   12/18/2022   1237856061
weeklymoneymultiplier.com   1/2/2018     1/2/2023     1244166330
weeklymoneymultiplier.net   1/2/2018     1/2/2023     1244166330
weeklymoneymultiplier.org   1/2/2018     1/2/2023     1244166330
traderscouncil.net          3/9/2018     3/9/2021     1276820245
traderscouncil.com          3/9/2018     3/9/2021     1276820245
traderscouncil.org          3/9/2018     3/9/2021     1276820245
sniperreport.com            3/20/2018    3/20/2021    1657950421
fdainsideralerts.com        3/20/2018    3/20/2021    1657950419
jasonbondtraining.com       4/24/2018    4/24/2022    1298759317
traders.app                 5/6/2018     5/6/2021     1304552299




                                                        PX 27, 1829
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 25 of 409



 jasonbond.app                             5/6/2018       5/6/2021        1304552299
 stocktrader.app                           5/6/2018       5/6/2021        1304552299
 pennystock.app                            5/6/2018       5/6/2021        1304552299
 rb.app                                    5/6/2018       5/6/2021        1304552299
 stockcharts.app                           5/6/2018       5/6/2021        1304552299
 pennystocks.app                           5/6/2018       5/6/2021        1304552299
 ragingbull.app                            5/6/2018       5/6/2021        1304552299
 bullpicks.com                             9/3/2018       9/3/2020        1557153441
 ragingbullelite.com                       11/9/2018      11/9/2020       1600048683
 dollaraces.com                            8/12/2019      8/12/2020       1531483195
 thedollarace.com                          8/12/2019      8/12/2020       1531483195
 ragingbull.store                          12/3/2019      12/3/2021       1596416760
 momentum-hunter.com                       2/20/2020      2/20/2021       1637597556
 momentumhunting.com                       2/20/2020      2/20/2021       1637597556
 themomentumhunter.com                     2/20/2020      2/20/2021       1637597556
                     b) Jeff Bishop reserved the domain Bluewaveadvisors.com on April 7, 2006.
                           The hold expired on April 7, 2020.
                     c) Lighthouse Media LLC registered the domain lighthousemedia.co (sic) on
                           January 8, 2014. The domain expired on January 7, 2019. Jeff Bishop
                           was the primary contact person and the primary contact email address was
                           justin@bluewaveadvisors.com.



Domains By Proxy
84.       On April 9, 2020, the FTC issued a CID to Domains By Proxy. Domains By Proxy is
affiliated with GoDaddy and provides website privacy services. Privacy protection services
mask the identity of the domain owner from consumers and law enforcement. According to
Domains By Proxy, the Defendants have purchased privacy protection for the following
domains:
Order ID     Account Holder                    Domains
11190557     Jeff Bishop                       Multiple domains including bluewaveadvisors;
                                               beaconequityresearch; stockhideout; pennystockcraze;
                                               dirtystockpromoter; bullseyemicrocapalerts.com;
                                               boardcentral tv; pennyboards.com; sherwoodventures;
                                               supernovaalerts; lightningpicks; merrillequities;
                                               topstockpicks; jasonbond.com; thedailyprofitmachine;
                                               bonddaytrades; startupcamp.com; ragingbull.app;
                                               jasonbond.app
1588024      Jeff Bishop                       twinstocks.com; twintraders.com




                                                                              PX 27, 1830
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 26 of 409



16527514    Jason Kowalik                     stocknetworkonline.com
18028569    Jeff Bishop                       actioncaptialgroupe.com
18099524    Jeff Bishop                       fantasystockleague.com
19963957    Jeff Bishop                       otcbulldog.com
27853649    Jeff Bishop                       Multiple domains including millionaireroadmap.com;
                                              pennystocks101.com;
27867858    Jeff Bishop                       investorsoup.com
30281442    Jeff Bishop                       thestockroach.com
33098137    Jeff Bishop                       forexdiscounts net; forexoffers.org
33555346    Jeff Bishop                       melhoresacoes.com
34291004    Jeff Bishop                       boardcentral.mobi
36618068    Jeff Bishop                       pennystockgangster
66513011    Jeff Bishop                       bishop me
7389813     Jeff Bishop/BlueWave Advisors     Multiple domains including microstockprofit.biz;
                                              microstockprofit.com; outcastinvestors.com;
                                              stockpreacher.com

9711636     Jeff Bishop/BlueWave Advisors     microstockprofit.com
74914908    Jeff Bishop                       stockcommander.com; stockmarket.guru
75172253    Jeff Bishop/LighthouseMedia LLC   lighthousemedia.co
98015349    Jeff Bishop                       jasonbondpicks.com
133471323   Jeff Bishop                       buybiotechbreakouts.com
133473802   Jeff Bishop                       biotechbreakouts.com
147316044   Jeff Bishop                       potstockpro.com; portfoliopimp.com;
                                              bondswingtrades.com
147316854   Jeff Bishop/RagingBull.com LLC    marijuanastockpicks.com
147489070   Jeff Bishop/RagingBull.com LLC    petrapicks.com; petraspicks.com
156710673   Jeff Bishop/RagingBull.com LLC    traderstoolbox net
175044813   Jeff Bishop/RagingBull.com LLC    lightningalerts.com
176033758   Jeff Bishop/RagingBull.com LLC    weeklymoneymultiplier.com
221295251   Jeff Bishop/RagingBull.com LLC    freedomtrades.com
227561622   Jeff Bishop/RagingBull.com LLC    dollaraces.com; thedollarace.com
230461525   Jeff Bishop/RagingBull.com LLC    bullpicks.com
239277188   Jeff Bishop/RagingBull.com LLC    pennystocklive.com
243753696   Jeff Bishop/RagingBull.com LLC    ragingbull.store
247256198   Jeff Bishop/RagingBull.com LLC    ragingbullelite.com
249188651   Jeff Bishop/RagingBull.com LLC    optionsacademy.com
258826790   Jeff Bishop/RagingBull.com LLC    momentum-hunter.com; momentumhunter.com;
                                              momentumhunting.com
276200624   Jeff Bishop/RagingBull.com LLC    supernovatrading.com
181638379   Jeff Bishop/RagingBull.com LLC    traderscouncil.com
185448839   Jeff Bishop/RagingBull.com LLC    jasonbondtraining.com




                                                                             PX 27, 1831
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 27 of 409




Web.com Group
85.    On April 9, 2020, the FTC issued a CID to Web.com Group. Web.com Group provides
website domains and web hosting services. According to Web.com Group, RagingBull.com
LLC currently operates the website Ragingbull.com and Patriotpublishing.com. Prior to January
2017, Sherwood Ventures owned both websites. RagingBull.com LLC also purchased privacy
protection services for both websites to mask its ownership. RagingBull.com LLC used a credit
card in the name of Jeff Bishop.
TrustPilot
86.    O July 31, 2020, the FTC issued a CID to TrustPilot. TrustPilot hosts online customer
reviews. TrustPilot also provides customer review management services to businesses.
Businesses can embed a link to TrustPilot customer reviews directly on their own website.
According to TrustPilot:
                  a) RagingBull.com LLC signed a contract with TrustPilot on February 8,
                      2017 to manage customer reviews on its sales websites.
                  b) On February 23, 2017, someone submitted the following
                      JasonBondPicks.com review to TrustPilot: “I've been with Jason Bond
                      since he started the Millionaire Roadmap and I can say it has been a life-
                      changing experience for me. I've grown so much as a trader by learning
                      from [sic] and his wonderful team of instructors. It might be "expensive"
                      but I've tried "cheaper" programs before and I can say without a doubt that
                      [sic] service provides more value than anything from [sic] or those other
                      "gurus" you might see out there. This is the real deal!” TrustPilot flagged
                      the review as potentially fabricated because it “shared UUID with a B2B
                      user associated with the business unit the review belongs to.”
                  c) RagingBull.com LLC also flagged 118 customer reviews for removal. Of
                      these reviews, 115 were negative reviews (two out of five stars or below).




                                                                      PX 27, 1832
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 28 of 409




             NEW HAMPSHIRE BUREAU OF SECURITIES REGULATION
87.    During the course of my investigation, I reviewed documents collected by the New
Hampshire Bureau of Securities Regulation related to their investigation of Raging Bull.
88.    I received a transcript of a deposition that New Hampshire took of Jason Bond on
February 19, 2020. A copy of this transcript is attached heteto as Attachment NNNN.
89.    New Hampshire provided the FTC summary statements related to Raging Bull’s
marketing efforts. According to these statements, Raging Bull widely advertised its services on
Yahoo and Bing search engines, including the following:
                  a) “This former school teacher used 3 simple stock trading strategies to go
                      from broke to multi millionaire — now giving them away for FREE.”
                  b) “Learn the three patterns I’ve used exclusively to generate consistent
                      profits in a bull or bear market.”
90.    Once consumers sign up for Raging Bull’s services, many of those services offer real
time buy and sell trade alerts from the instructors. According to additional records provided by
New Hampshire, Raging Bull sent such SMS alerts to thousands of consumers across the
country. Many of these alerts contained earnings claims, including the following:
                  a) “Dollar Ace: Sold my EBAY puts at .77 for a 75% gain overnight!” –
                      October 8, 2019
                  b) “Booked planet fitness P L N T +23% on risk or $3700 profit. Nice trade.
                      3 for 3 +$16,700 this week.” – October 11, 2019
91.    According to employer registration documents provided by New Hampshire, Lighthouse
Media LLC acquired Patriot Holdings LLC on January 1, 2016.
92.    New Hampshire provided the FTC copies of Raging Bull’s service agreements with its
trading instructors. According to the agreements:
                  a) In September 2016, Lighthouse Media LLC entered into a service
                      agreement with Winston Corp. and Kyle Dennis to provide “daily content,
                      including commentary, stock pick ideas, video lessons, and periodic
                      webinars for customers (and prospective customers), and to promptly




                                                                      PX 27, 1833
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 29 of 409




                      answer customer emails…for a new Company website known as
                      ‘Biotechbreakouts.com.’” Lighthouse Media has the “right at its sole
                      discretion to review, edit, alter, modify or remove” the website content.
                      The compensation for Dennis according to this agreement is 33% of all net
                      revenue generated from subscription payments made by customers of the
                      Biotechbreakouts.com website. Jeff Bishop executed the agreement as
                      “Class A Member” of Lighthouse Media and Kyle Dennis signed as
                      “President” of Winston Corp.
                  b) In December 2018, Raging Bull sent Kyle Dennis an “offer letter” for at-
                      will employment to fill the position of Raging Bull’s “Biotech Breakouts
                      Guru.” The position requires Dennis to report to Jeff Bishop.
                  c) In April 2016, Lighthouse Media LLC entered into a “consulting”
                      agreement with Jeff Williams. Pursuant to the agreement, Williams would
                      be compensated based on commissions derived as a percentage of sales
                      generated by Williams. Jeff Bishop executed the agreement as manager of
                      Lighthouse Media.
                  d) In January 2019, Raging Bull sent Jeff Williams an “offer letter” for at-
                      will employment to fill the position of Raging Bull’s “Trading Educator.”
                      The position requires Williams to report to Jeff Bishop. In addition to a
                      base salary, the offer includes the payment of commissions on sales of
                      PennyPro/Traders Council Sales.
                              MARKETING ENDORSEMENTS
93.    In August 2020, Raging Bull posted a video on RagingBull.com featuring Kyle Dennis
and Jordan Belfort a/k/a “The Wolf of Wall Street.” Mr. Belfort appears to endorse Kyle Dennis
and his trading system during the interview. After the interview, the website directed me to an
order page for Fast Five Trading. A transcript of the video is attached hereto as Attachment
OOOO.




                                                                      PX 27, 1834
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 30 of 409




94.    On December 2, 2016, Jason Bond posted a testimonial from Jose Conseco on his
YouTube channel. Mr. Conseco is a former professional baseball player. A transcript of the
testimonial is attached hereto as Attachment PPPP. According to an analysis of
RagingBull.com LLC’s bank statements by FTC Forensic Accountant Emil George,
RagingBull.com LLC paid Jose Conseco $18,000 in 2017. This payment was not disclosed
during Mr. Conseco’s testimonial.
95.    On May 28, 2020, Raging Bull posted a podcast on RagingBull.com titled “Touchdown
with Traders.” The podcast featured Mike Alstott, a former professional football player, and Jeff
Williams, a Raging Bull instructor. A transcript of the podcast is attached hereto as Attachment
QQQQ. According to an analysis of RagingBull.com LLC’s bank statements by FTC Forensic
Accountant Emil George, RagingBull.com LLC paid Mike Alstott $20,000 in February 2020.
This payment was not disclosed during Mr. Alstott’s interview.
96.    According to Mr. Bond’s testimony to the New Hampshire Bureau of Securities
Regulation, RagingBull.com paid for Jason Bond to speak at Harvard University. The speech
took place at a building on university property but Harvard University did not invite Mr. Bond or
endorse the event. Nevertheless, Mr. Bond spoke at a podium bearing the Harvard crest and in
front of a screen that read “Harvard Business School.” A screenshot of the video is below. I
captured a recording of the speech and transcript of the speech is attached hereto as Attachment
RRRR.




                                                                      PX 27, 1835
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 31 of 409




97.    According to Mr. Bond’s testimony to the New Hampshire Bureau of Securities
Regulation, RagingBull.com paid to be on a NASDAQ Billboard in Times Square. Below is a
copy of the billboard:




98.    According to Mr. Bond’s testimony to the New Hampshire Bureau of Securities
Regulation, Raging Bull asked a financial news service called Cheddar to interview them at the
NYSE. Below is a screenshot of the interview:




                                                                     PX 27, 1836
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 32 of 409




                                        PRIVATE JETS
99.    During the course of my investigation, I examined Raging Bull’s Instagram page. The
page features numerous photos of Jason Bond, Jeff Bishop, and Kyle Dennis on a private jet.
Raging Bull has also used videos of these private jets in its webinars and other marketing
materials. Below are two photos posted on Instagram on March 21, 2019 and November 28,
2018 respectively:




                                                                       PX 27, 1837
       Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 33 of 409




100.   According to analysis completed by FTC Forensic accountant Emil George,
RagingBull.com LLC has paid a company called FlexJet $730,563 from October 4, 2017 through
May 11, 2020.
101.   According to Flexjet’s website (flexjet.com/programs/), the company leases fractional
timeshares for private jets.
                                       LUXURY CARS
102.   The Defendants’ social media pages also include various photos of defendants in front of
luxury cars. For example, Raging Bull posted the following photo of Kyle Dennis on its
Instagram page on April 18, 2019:




103.   According to analysis done by FTC Forensic Accountant Emil George, the Corporate
Defendants have made payments totaling $752,656 to various car dealerships.
                        RAGING BULL’S DEFAMATION LAWSUIT
104.   On January 30, 2019, RagingBull.com LLC filed a defamation lawsuit in the Miami-
Dade County Circuit Court against David Jaffe d/b/a Best Stock Strategy. Filings from this case
are attached hereto as Attachment SSSS.
                   JEFF BISHOP’S PREVIOUS CORPORATE ENTITIES
105.   According to the Texas Secretary of State, Bluewave Advisors LLC incorporated itself
on March 13, 2016. Jeff Bishop is the sole Director and a governing member of the corporation.
The company’s mailing address is 5380 Old Bullard Rd., #600-182, Tyler, TX 75703.




                                                                     PX 27, 1838
       Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 34 of 409




According to public records, the address is a UPS Store. The corporate documents are attached
hereto as Attachment TTTT.
106.    According to the Nevada Secretary of State, IM Street Media, Inc. incorporated itself on
July 17, 2007. Jeff Bishop was an officer and director of the corporation. The corporate
documents are attached heteto as Attachment UUUU.
107.   According to the Texas Secretary of State, Patriot Publishing LLC incorporated itself on
July 3, 2012. Jeff Bishop is the member and director. The company’s mailing address is 835 E
Lamar Blvd., Suite 238, Arlington, TX 76011. According to public records, this address is a
UPS Store. The corporate documents are attached hereto as Attachment VVVV.
108.   According to the Texas Secretary of State, Patriot Publishing II LLC incorporated itself
on October 25, 2013. Jeff Bishop is a governing member. The company’s mailing address is a
personal residence in Tyler, TX. The corporate documents are attached hereto as Attachment
WWWW.
109.   According to the Nevada Secretary of State, Stock Hideout LLC incorporated itself on
March 11, 2010. The corporation dissolved on December 31, 2012. The last annual list filed on
February 21, 2012 listed Jeff Bishop as a manager of the corporation. The mailing address was
4828 S Broadway, # 182, Tyler, TX, 75703, which was a UPS Store. The corporate documents
are attached hereto as Attachment XXXX.
110.   According to the Texas Secretary of State, Twin Media LLC incorporated itself on
September 10, 2007. Jeff Bishop is a member of the corporation. The mailing address is 3411
Preston Rd., STE C-13 Frisco, TX 75034. According to public records, the address is a
commercial mail-receiving agency called The Kwik Kopy Business Center. The corporate
documents are attached hereto as Attachment YYYY.
111.   According to the Texas Secretary of State, Beacon Equity LLC incorporated itself on
November 9, 2020. No officer information is available as of the date of this declaration.
However, Jeff Bishop’s LinkedIn.com profile lists himself as owner of Beacon Equity LLC. The
mailing address of the corporation is a personal residence in Frisco, TX. The corporate
documents are attached hereto as Attachment ZZZZ.




                                                                      PX 27, 1839
       Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 35 of 409




112.   During the course of my investigation, I examined a stock trading blog by someone
named Michael Goode. On March 15, 2012, Mr. Goode posted a blog entry titled “The websites
of stock promoter Sherwood Ventures LLC (f/k/a Blue Wave Advisors LLC).” A copy of this
blog entry is attached hereto as Attachment AAAAA.
113.   Attachment BBBBB is an Archive.org capture of the Bluewaveadvisors.com homepage
from November 11, 2012.
114.   Attachment CCCCC is an Archive.org capture of the Sherwoodventures.com homepage
from February 14, 2020.
           HAPPY MOUNTAIN HOLDINGS REAL ESTATE DEVELOPMENT
115.   According to the New Hampshire Secretary of State, Happy Mountain Holdings LLC
itself as a foreign corporation on October 2, 2020. Happy Mountain Holdings LLC originally
incorporated itself in Delaware on November 26, 2008. Trusts in the name of Jeff Bishop and
his wife, Melissa Bishop are members of the corporation. The mailing address of this entity is
the Bishop’s personal residence. The corporate documents are attached hereto as Attachment
DDDDD.
116.   According to the New Hampshire Secretary of State, Cawthron Builders LLC
incorporated itself on May 10, 2018. The purpose of the corporation is listed as New Housing
For-Sale Builders. The corporate documents are attached hereto as Attachment EEEEE.
117.   According to public records, Happy Mountain Holdings LLC has construction permits for
multi-unit residential dwellings. It appears that Happy Mountain Holdings has used Cawthron
Builders for various construction services.
                             OTHER MARKETING MATERIAL
118.   During the course of my investigation, FTC Staff captured the following material:
                   a) The webpage biotechbreakouts.com/programs/sniper-report captured on
                      February 27, 2020. A copy of this page is attached hereto as Attachment
                      FFFFF.
                   b) The webpage totalalphatrading.com/total-alpha captured on February 27,
                      2020. A copy of this page is attached hereto as Attachment GGGGG.




                                                                      PX 27, 1840
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 36 of 409




         c) The following popup appeared on the ragingbull.com homepage on
            November 18, 2020:




         d) A consumer testimonial used to market Jeff Bishop’s services:




         e) Below is a screenshot from the Trade With Kyle webinar ( see paragraph
            24, Attachment LL)




                                                           PX 27, 1841
       Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 37 of 409




                                 PAYMENTS TO AFFILIATES
119.   According to transaction records the FTC obtained from PayPal, Raging Bull has paid
more than a dozen individuals and companies for affiliate marketing services. A copy of the list
of payments from Jason Bond Picks’ Paypal account is shown and attached hereto as
Attachment HHHHH.
120.   During the course of my investigation, I received files from a consumer containing his
correspondence with an individual named Russell Barbour. A copy of these files from the
consumer is attached hereto as Attachment IIIII. During my investigation, I learned that
Barbour has a Quora page and operates a website called stockmillionaires.com that he uses to
promote Raging Bull’s services. I captured a recent copy of Barbour’s Quora profile page and
his stockmillionaire.com/recommendations webpage, attached hereto as as Attachment JJJJJ.


I declare under penalty of perjury that the foregoing is true and correct.
Executed on December 4, 2020.                       __________________________
                                                              Reeve Tyndall




                                                                         PX 27, 1842
Filing Date and Time: 11/19/2018 7:45:43 AM                          Acknowledgment Number: 5000000002194719

                   Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 38 of 409




                                              Attachment A
                                                                    PX 27, 1843 Page 3 of 4
Filing Date and Time: 11/19/2018 7:45:43 AM                          Acknowledgment Number: 5000000002194719

                   Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 39 of 409




                                              Attachment A
                                                                    PX 27, 1844 Page 4 of 4
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 40 of 409




                         Attachment B
                                                 PX 27, 1845
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 41 of 409




                         Attachment B
                                                 PX 27, 1846
12/1/2020                                                             Franchise Search Results
                    Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 42 of 409

                                                                       



                                                    Franchise Tax Account Status
                                                            As of : 12/01/2020 11:07:47



                  This page is valid for most business transactions but is not sufficient for filings with the Secretary of State



                                                  SHERWOOD VENTURES, LLC
                  Texas Taxpayer Number 32042194657
                           Mailing Address 62 CALEF HWY STE 233 LEE, NH 03861-6701
        Right to Transact Business in ACTIVE
                                Texas
                        State of Formation TX
        Effective SOS Registration Date 07/07/2010
                  Texas SOS File Number 0801291014
                  Registered Agent Name CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS INCO
       Registered Office Street Address 211 E. 7TH STREET SUITE 620 AUSTIN, TX 78701




https://mycpa.cpa.state.tx.us/coa/coaSearchBtn#
                                                             Attachment C
                                                                                                    PX 27, 1847                     1/1
12/1/2020                                                               Public Information Report
                    Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 43 of 409
                                                     Public Information Report
                                                            Public Information Report
                                                           SHERWOOD VENTURES, LLC
                                                                Report Year :2019



Information on this site is obtained from the most recent Public Information Report (PIR) processed by the Secretary of State (SOS). PIRs filed with
annual franchise tax reports are forwarded to the SOS. After processing, the SOS sends the Comptroller an electronic copy of the information, which is
displayed on this web site. The information will be updated as changes are received from the SOS.

You may order a copy of a Public Information Report from open.records@cpa.texas.gov or Comptroller of Public Accounts, Open Records Section, PO
Box 13528, Austin, Texas 78711.



     Title              Name and Address
                JEFF BISHOP
 MEMBER
                                     LEE, NH
                JEFF BISHOP
 DIRECTOR
                                     LEE, NH




https://mycpa.cpa.state.tx.us/coa/coaSearchBtn#
                                                               Attachment C
                                                                                                        PX 27, 1848                                 1/1
3/20/2020                                                                             Division of Corporations - Filing
                        Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 44 of 409
 Delaware.gov                                                                                             Governor | General Assembly | Courts | Elected Officials | State Agencies




  Department of State: Division of Corporations
                                                                                                                                                                    Allowable Characters

  HOME
                                                                                                                     Entity Details
  About Agency
  Secretary's Letter
  Newsroom
                                                                                               THIS IS NOT A STATEMENT OF GOOD STANDING
  Frequent Questions
  Related Links
  Contact Us                                                                                                  Incorporation Date /     1/10/2018
                                                           File Number:                 6649437
  Office Location                                                                                                 Formation Date:      (mm/dd/yyyy)
  SERVICES
                                                           Entity Name:                 JASON BOND LLC
  Pay Taxes
  File UCC's
  Delaware Laws Online                                                                  Limited
  Name Reservation                                         Entity Kind:                 Liability                     Entity Type:     General
  Entity Search                                                                         Company
  Status
  Validate Certificate                                     Residency:                   Domestic                              State:   DELAWARE
  Customer Service Survey
  Loading...
                                                           REGISTERED AGENT INFORMATION


                                                           Name:                        THE CORPORATION TRUST COMPANY

                                                           Address:                     CORPORATION TRUST CENTER 1209 ORANGE ST

                                                           City:                        WILMINGTON                          County:    New Castle

                                                           State:                       DE                           Postal Code:      19801

                                                           Phone:                       302-658-7581


                                                           Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
                                                           more detailed information including current franchise tax assessment, current filing history
                                                           and more for a fee of $20.00.
                                                           Would you like     Status      Status,Tax & History Information

                                                            Submit


                                                            View Search Results                                New Entity Search

For help on a particular field click on the Field Tag to take you to the help area.
                                                    site map | privacy |   about this site |   contact us |   translate |   delaware.gov




https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx
                                                                            Attachment D
                                                                                                                                   PX 27, 1849                                        1/1
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 45 of 409
                                                                                                                               

                                      State of New Hampshire
                                           Department of State

Accepted Date:                             10/02/2020
                                                                                                                               
Business Name:                             JASON BOND LLC

Principal Office Address:                                      Durham, NH,


RE: Acceptance of Business Formation

This letter is to confirm the acceptance of the following business formation:

Business ID:

Filing #:                                  5022813

Effective Date:                            10/02/2020

Payment Transaction #:

To maintain your business registration in good standing you must maintain a Registered Agent at all
times.

You must also file an annual report no later than April 1st of each year.To file your annual report please go to
https://quickstart.sos.nh.gov/online/Account.

It is incumbent upon you to keep this office informed of address or email changes to ensure that
all communications from our office reaches you.

Please visit our website for helpful information regarding all your business needs. If you require
assistance or should you have any questions, you may contact the Corporation Division using the
information provided below.

Please reference your Business ID in your communication.

Thank you,

New Hampshire Department of State
Corporation Division




     Mailing Address - Corporation Division, NH Department of State, 107 North Main Street, Room 204, Concord, NH 03301-4989       
                   Physical Location - State House Annex, 3rd Floor, Room 317, 25 Capitol Street, Concord, NH
                 Phone: (603)271-3246 | Fax: (603)271-3247 | Email: corporate@sos.nh.gov | Website: sos.nh.gov

                                                      Attachment E
                                                                                                     PX 27, 1850
          Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 46 of 409
                                                                                                                                              Filed
                                                                                                                                                   
                                                                                                                             Date Filed : 10/02/2020 11:37:00 AM
                                                                                                                           Effective Date : 10/02/2020 11:37:00 AM
                                                                                                                                 Filing # : 5022813 Pages : 2

                                       State of New Hampshire                                              Date Submitted: 10/2/2020
                                                                                                                                      Business ID : 852782
                                                                                                                                      William M. Gardner
                                                                                                                                       Secretary of State
                                                                                                           William M. Gardner
                                           Department of State                                             Secretary of State



                                                                                                                                                   
                                                                                                                          Form FLLC-1
                                                                                                                        RSA 304-C:175


                                             APPLICATION FOR REGISTRATION AS A
                                             FOREIGN LIMITED LIABILITY COMPANY


PURSUANT TO THE PROVISIONS of the New Hampshire Limited Liability Company laws, the undersigned hereby applies for
registration to transact business in New Hampshire and for that purpose submits the following statement:


FIRST: The name of the limited liability company is:

JASON BOND LLC

SECOND: The name which it proposes to register and do business in New Hampshire is:

JASON BOND LLC

                                                 Principal Business Information:
Principal Office Address:
                                                                     Durham                      NH                                           .
  (no. & street)                                                     (city/town)                 (state)                        (zip code)

Principal Mailing Address(if different):
                                                                     Durham                      NH                                           .
  (no. & street)                                                     (city/town)                 (state)                        (zip code)

Business Phone: NONE

Business Email:    NONE

       Please check if you would prefer to receive the Annual Report Reminder Notice by email.

THIRD: It is formed under the laws of Delaware                                 .

FOURTH: The date of its formation is 01/10/2018                                .

FIFTH: Describe the nature of the business or purposes to be conducted or promoted in New Hampshire (and if known, list the
NAICS Code and Sub Code):
Other / Investments

SIXTH: The name of its registered agent in New Hampshire is:
CORPORATION SERVICE COMPANY (150560)                                                                                                           .
The complete address of its registered office IN NEW HAMPSHIRE (agent's business address) is:
10 Ferry Street S313                                              Concord                     NH                         03301                 .
 (no. & street)                                                      (city/town)                 (state)                        (zip code)




      Mailing Address - Corporation Division, NH Department of State, 107 North Main Street, Room 204, Concord, NH 03301-4989                             
                    Physical Location - State House Annex, 3rd Floor, Room 317, 25 Capitol Street, Concord, NH
                  Phone: (603)271-3246 | Fax: (603)271-3247 | Email: corporate@sos.nh.gov | Website: sos.nh.gov
                                                       Page 1 of 2                                                        Form FLLC-1 
                                                       Attachment E
                                                                                                  PX 27, 1851
      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 47 of 409                                                                   



APPLICATION FOR REGISTRATION AS A                                                                                          Form FLLC-1
FOREIGN LIMITED LIABILITY COMPANY                                                                                                (Cont.)


Manager/Member Information:
                    Name                                   Title                                      Address
Jason Bond                                      Member                                         Durham, NH,

The period of its duration is: Perpetual                                       .


                                                          Title: Member
                                                     Signature: Jason Bond
                                              Name of Signer: Jason Bond
                                                Date signed: 10/02/2020
                                               Effective Date: 10/02/2020 11:37:00 AM

                        Complete address of person signing:                           Durham, NH,



Note: The sale or offer for sale of membership interests of the limited liability company will comply with the requirements of the
New Hampshire Uniform Securities Act (RSA 421-B). The membership interests of the limited liability company: 1) have been
registered or when offered will be registered under RSA 421-B; 2) are exempted or when offered will be exempted under RSA
421-B; 3) are or will be offered in a transaction exempted from registration under RSA 421-B; 4) are not securities under RSA
421-B; OR 5) are federal covered securities under RSA 421-B. The statement above shall not by itself constitute a registration or
a notice of exemption from registration of securities within the meaning of sections 448 and 461(i)(3) of the United States
Internal Revenue Code and the regulation promulgated thereunder.


 *Shall be executed on behalf of the foreign limited liability company by a person with authority to do so under the laws of the
  state or other jurisdiction of its formation, or, if the foreign limited liability company is in the hands of a receiver, executor, or
  other court appointed fiduciary, trustee, or other fiduciary, it must be signed by that fiduciary.


DISCLAIMER: All documents filed with the Corporation Division become public records and will be available for public inspection
in either tangible or electronic form.




      Mailing Address - Corporation Division, NH Department of State, 107 North Main Street, Room 204, Concord, NH 03301-4989                  
                    Physical Location - State House Annex, 3rd Floor, Room 317, 25 Capitol Street, Concord, NH
                  Phone: (603)271-3246 | Fax: (603)271-3247 | Email: corporate@sos.nh.gov | Website: sos.nh.gov
                                                          Page 2 of 2                                                      Form FLLC-1 
                                                      Attachment E
                                                                                                   PX 27, 1852
       Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 48 of 409
                                                                                                                                
                                  State of New Hampshire
                                       Department of State


                                                                                                                                
                                           CERTIFICATE OF EXISTENCE

                                                             OF

                                                 JASON BOND LLC


This is to certify that JASON BOND LLC is registered in this office as a Delaware Limited Liability Company to transact
business in New Hampshire on 10/2/2020 11:37:00 AM.


Business ID:




                                                                                       IN TESTIMONY WHEREOF,
                                                                                 I hereto set my hand and cause to be affixed
                                                                                   the Seal of the State of New Hampshire,
                                                                                     this 2nd day of October A.D. 2020




                                                                                             William M. Gardner
                                                                                              Secretary of State




                                                 Attachment E
                                                                                         PX 27, 1853
           Case
2019 FLORIDA    1:20-cv-03538-GLR
             PROFIT                Document
                    CORPORATION ANNUAL      13-1
                                       REPORT                                                                        Filed 12/07/20 Page 49 of 409
                                                                                                                                         FILED
DOCUMENT# P14000010792                                                                                                                Apr 23, 2019
Entity Name: MFA HOLDINGS CORP.                                                                                                     Secretary of State
                                                                                                                                     5903434056CC
Current Principal Place of Business:

TAMPA, FL


Current Mailing Address:

TAMPA, FL

FEI Number:                                                                                                                  Certificate of Status Desired: No
Name and Address of Current Registered Agent:
VCORP SERVICES, LLC
5011 SOUTH STATE STREET ROAD 7
SUITE 106
DAVIE, FL 33314 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE: ALLAN MARSHALL                                                                                                                                                   04/23/2019
                          Electronic Signature of Registered Agent                                                                                                                 Date

Officer/Director Detail :
Title                  PD
Name                   MARSHALL, ALLAN
Address
City-State-Zip:        TAMPA FL




I hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that I am an officer or director of the corporation or the receiver or trustee empowered to execute this report as required by Chapter 607, Florida Statutes; and that my name appears
above, or on an attachment with all other like empowered.

SIGNATURE: MARSHALL , ALLAN                                                                                             PRESIDENT                                           04/23/2019
                        Electronic Signature of Signing Officer/Director Detail                                                                                                   Date




                                                                                      Attachment F
                                                                                                                                            PX 27, 1854
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 50 of 409




                         Attachment F
                                                 PX 27, 1855
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 51 of 409




                         Attachment F
                                                 PX 27, 1856
010210303                                                                              45657589ÿ8ÿ885897ÿÿ559
                      Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 52 of 409
 486ÿÿ                                                                                                #8698ÿ$ÿ#9ÿ%77 &ÿ$ÿ8'7ÿ$ÿÿ( 557ÿ$ÿÿ%957


                                                  ÿ



 )*+,-./*0.ÿ23ÿ4.,.*5ÿ)6768620ÿ23ÿ92-+2-,.6208
                                                                                                                                                                   %8&ÿ7
 :;<=                                                                                                           95ÿ457
 %&8'ÿ%9
 >7ÿ?
 788                                                                                        K:G4ÿG4ÿL;KÿMÿ4KMK=<=LKÿ;NÿO;;)ÿ4KML)GLO
 @'9ÿA'75897
 Bÿ?59C7                                                                                            T988589ÿ4ÿ1 UVWVSXYW
   89ÿD7                                            5ÿ' &                        PQRQSQR
 ( 5ÿ?8589                                                                                              8 589ÿ4 Z 11[
 4=EFG9=4                                               95ÿ                        \GL4K;LÿE=4=ME9:]ÿGL9;E^;EMK=)
 HÿI!7
 5ÿD >7                                              95ÿ_59                       92-+2-,.620           95ÿI O*0*-,`
 4ÿ?7ÿ(959
  ÿB76589
 95ÿ
 '7
                                                        B759                         )2/*8.6a                     )=bM\ME=
 J5ÿ55
   '78 ÿ65ÿ'6                                  E=OG4K=E=)ÿMO=LKÿGLN;E<MKG;L
 ?859
                                                                                       =E=4G)=LKMO=LK]ÿGL9c
                                                        %77                            YXYRÿ9=LKE=ÿE;M)ÿ4dGK=ÿeXR4
                                                         5                              \Gb<GLOK;L              8'9 L*fÿ9,8.`*
                                                                                     )=                H87ÿ8 YUgXQ
                                                        H89
                                                        %5589ÿT98 589ÿ57ÿ65&ÿ8ÿÿÿh8'ÿ9ÿ56ÿ'7ÿ8ÿÿÿ8ÿi"333ÿ8
                                                         8ÿ5ÿ598 589ÿ59'59ÿ' 9ÿ957ÿ!ÿ7777 9jÿ' 9ÿ559ÿ578
                                                        9ÿ 8ÿ8ÿÿÿ8ÿi0333
                                                        k8'ÿ8'ÿ5Cÿ '7ÿ '7jI!ÿlÿm578ÿT98 589
                                                         '& 5
                                                         J5ÿÿB7'7                                        ÿ95ÿ
8ÿÿ89ÿÿ5'ÿ5ÿ5Cÿ89ÿÿ5ÿIÿ8ÿCÿ8'ÿ8ÿÿÿ
                                                 75ÿ ÿÿÿ$ÿÿÿ56ÿÿÿ$ÿÿÿÿ&8'ÿ57ÿ75ÿÿÿ$ÿÿÿÿ89ÿ'7ÿÿÿ$ÿÿÿÿ97ÿÿÿ$ÿÿÿÿ86




711557886181951 7!
                                                                              Attachment G
                                                                                                                                           PX 27, 1857                              "1"
              Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 53 of 409


                                                                    Division of Business Services
                                                                        Department of State
                                                                          State of Tennessee
                                                                         312 Rosa L. Parks AVE, 6th FL
                                                                           Nashville, TN 37243-1102
   Tre Hargett
 Secretary of State


                                               Filing Information

Name:        Winston Research, Incorporated
General Information
SOS Control #               000925647                                          Formation Locale: DELAWARE
Filing Type:                For-profit Corporation - Foreign                   Date Formed:      09/07/2017
                            10/02/2017 10:47 AM                                Fiscal Year Close 12
Status:                     Active
Duration Term:              Perpetual

Registered Agent Address                                        Principal Address
ERESIDENTAGENT, INC.
STE B
992 DAVIDSON DR                                                 KINGSPORT, TN
NASHVILLE, TN 37205-1051

The following document(s) was/were filed in this office on the date(s) indicated below:
Date Filed   Filing Description                                                                        Image #
12/10/2019 2019 Annual Report                                                                         B0787-8061
12/11/2018 2018 Annual Report                                                                         B0627-1283
12/10/2017 2017 Annual Report                                                                         B0462-8384
Principal County Changed From: No value To: SULLIVAN COUNTY
10/02/2017 Initial Filing                                                                             B0438-3523

Active Assumed Names (if any)                                                                  Date        Expires




10/29/2020 6:20:17 PM                                                                                      Page 1 of 1
                                                  Attachment H
                                                                                    PX 27, 1858
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 54 of 409




                          Attachment I
                                                 PX 27, 1859
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 55 of 409




                          Attachment I
                                                 PX 27, 1860
                       Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 56 of 409
                                State of California                                             S
                                    Secretary of State
                              Statement of Information                                                                  FG02801
             (Domestic Stock and Agricultural Cooperative Corporations)
                            FEES (Filing and Disclosure): $25.00.
                         If this is an amendment, see instructions.
                                                                                                                        FILED
      IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                            In the office of the Secretary of State
1. CORPORATE NAME                                                                                                 of the State of California
WINSTON CORP.

                                                                                                                       SEP-22 2016


2. CALIFORNIA CORPORATE NUMBER
                                               C3943706                                                            This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.   If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
     of State, or no statement of information has been previously filed, this form must be completed in its entirety.
           If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
           of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.   STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                           CITY                           STATE        ZIP CODE


5.   STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                      CITY                           STATE        ZIP CODE


6.   MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                               CITY                           STATE        ZIP CODE


7.   EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS


Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.   CHIEF EXECUTIVE OFFICER/                 ADDRESS                                       CITY                           STATE        ZIP CODE


8.   SECRETARY                                ADDRESS                                       CITY                           STATE        ZIP CODE


9.   CHIEF FINANCIAL OFFICER/                 ADDRESS                                       CITY                           STATE        ZIP CODE


Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE


11. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE


12. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:         0
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS
 ERESIDENTAGENT, INC.
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                    STATE        ZIP CODE


Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
 RESEARCH
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
09/22/2016             ERIKA A EASTER                                         ATTORNEY

                                                                                                         PX 27, 1861
     DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                     TITLE                               SIGNATURE
                                                                Attachment    I
SI-200 (REV 01/2013)                                              Page 1 of 1                                       APPROVED BY SECRETARY OF STATE
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 57 of 409




                          Attachment I
                                                 PX 27, 1862
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 58 of 409




                 Attachment J                                    PX 27, 1863
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 59 of 409




                 Attachment J                                    PX 27, 1864
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 60 of 409




                 Attachment J                                    PX 27, 1865
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 61 of 409




                 Attachment J                                    PX 27, 1866
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 62 of 409




                 Attachment J                                    PX 27, 1867
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 63 of 409




                 Attachment J                                    PX 27, 1868
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 64 of 409




                 Attachment J                                    PX 27, 1869
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 65 of 409




                 Attachment J                                    PX 27, 1870
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 66 of 409




                 Attachment J                                    PX 27, 1871
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 67 of 409




                 Attachment J                                    PX 27, 1872
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 68 of 409




                 Attachment J                                    PX 27, 1873
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 69 of 409




                 Attachment J                                    PX 27, 1874
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 70 of 409




                Attachment K                                     PX 27, 1875
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 71 of 409




                 Attachment L                                    PX 27, 1876
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 72 of 409




                 Attachment L                                    PX 27, 1877
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 73 of 409




                 Attachment L                                    PX 27, 1878
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 74 of 409




                 Attachment L                                    PX 27, 1879
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 75 of 409




                 Attachment L                                    PX 27, 1880
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 76 of 409




                 Attachment L                                    PX 27, 1881
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 77 of 409




                 Attachment L                                    PX 27, 1882
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 78 of 409




                Attachment M                                     PX 27, 1883
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 79 of 409




                Attachment M                                     PX 27, 1884
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 80 of 409




                Attachment M                                     PX 27, 1885
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 81 of 409




                Attachment M                                     PX 27, 1886
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 82 of 409




                Attachment N                                     PX 27, 1887
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 83 of 409




                Attachment N                                     PX 27, 1888
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 84 of 409




                Attachment N                                     PX 27, 1889
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 85 of 409




                Attachment N                                     PX 27, 1890
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 86 of 409




                Attachment N                                     PX 27, 1891
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 87 of 409




                Attachment N                                     PX 27, 1892
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 88 of 409




                Attachment N                                     PX 27, 1893
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 89 of 409




                Attachment O                                     PX 27, 1894
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 90 of 409




                Attachment O                                     PX 27, 1895
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 91 of 409




                Attachment O                                     PX 27, 1896
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 92 of 409




                Attachment O                                     PX 27, 1897
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 93 of 409




                Attachment O                                     PX 27, 1898
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 94 of 409




                Attachment O                                     PX 27, 1899
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 95 of 409




                 Attachment P                                    PX 27, 1900
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 96 of 409




                Attachment Q                                     PX 27, 1901
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 97 of 409




                Attachment Q                                     PX 27, 1902
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 98 of 409




                Attachment Q                                     PX 27, 1903
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 99 of 409




                Attachment Q                                     PX 27, 1904
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 100 of 409




                 Attachment Q                                     PX 27, 1905
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 101 of 409




                 Attachment Q                                     PX 27, 1906
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 102 of 409




                 Attachment Q                                     PX 27, 1907
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 103 of 409




                 Attachment Q                                     PX 27, 1908
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 104 of 409




                 Attachment R                                     PX 27, 1909
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 105 of 409




                 Attachment R                                     PX 27, 1910
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 106 of 409




                 Attachment R                                     PX 27, 1911
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 107 of 409




                 Attachment R                                     PX 27, 1912
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 108 of 409




                 Attachment R                                     PX 27, 1913
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 109 of 409




                 Attachment R                                     PX 27, 1914
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 110 of 409




                 Attachment S                                     PX 27, 1915
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 111 of 409




                 Attachment T                                     PX 27, 1916
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 112 of 409




                 Attachment T                                     PX 27, 1917
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 113 of 409




                 Attachment T                                     PX 27, 1918
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 114 of 409




                 Attachment T                                     PX 27, 1919
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 115 of 409




                 Attachment T                                     PX 27, 1920
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 116 of 409




                 Attachment T                                     PX 27, 1921
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 117 of 409




                 Attachment T                                     PX 27, 1922
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 118 of 409




                 Attachment T                                     PX 27, 1923
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 119 of 409




                 Attachment T                                     PX 27, 1924
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 120 of 409




                 Attachment U                                     PX 27, 1925
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 121 of 409




                 Attachment U                                     PX 27, 1926
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 122 of 409




                 Attachment U                                     PX 27, 1927
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 123 of 409




                 Attachment U                                     PX 27, 1928
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 124 of 409




                 Attachment U                                     PX 27, 1929
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 125 of 409




                 Attachment U                                     PX 27, 1930
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 126 of 409




                 Attachment U                                     PX 27, 1931
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 127 of 409




                 Attachment U                                     PX 27, 1932
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 128 of 409




                 Attachment U                                     PX 27, 1933
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 129 of 409




                 Attachment V                                     PX 27, 1934
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 130 of 409




                 Attachment W                                     PX 27, 1935
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 131 of 409




                 Attachment W                                     PX 27, 1936
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 132 of 409




                 Attachment W                                     PX 27, 1937
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 133 of 409




                 Attachment W                                     PX 27, 1938
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 134 of 409




                 Attachment W                                     PX 27, 1939
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 135 of 409




                 Attachment W                                     PX 27, 1940
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 136 of 409




                 Attachment X                                     PX 27, 1941
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 137 of 409




                 Attachment X                                     PX 27, 1942
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 138 of 409




                 Attachment X                                     PX 27, 1943
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 139 of 409




                 Attachment X                                     PX 27, 1944
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 140 of 409




                 Attachment X                                     PX 27, 1945
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 141 of 409




                 Attachment Y                                     PX 27, 1946
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 142 of 409




                 Attachment Y                                     PX 27, 1947
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 143 of 409




                 Attachment Y                                     PX 27, 1948
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 144 of 409




                 Attachment Y                                     PX 27, 1949
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 145 of 409




                 Attachment Y                                     PX 27, 1950
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 146 of 409




                 Attachment Z                                     PX 27, 1951
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 147 of 409




                 Attachment Z                                     PX 27, 1952
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 148 of 409




                 Attachment Z                                     PX 27, 1953
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 149 of 409




                 Attachment Z                                     PX 27, 1954
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 150 of 409




                 Attachment Z                                     PX 27, 1955
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 151 of 409




                 Attachment Z                                     PX 27, 1956
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 152 of 409




                 Attachment Z                                     PX 27, 1957
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 153 of 409




                 Attachment Z                                     PX 27, 1958
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 154 of 409




                 Attachment Z                                     PX 27, 1959
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 155 of 409




                 Attachment Z                                     PX 27, 1960
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 156 of 409




               Attachment AA                                      PX 27, 1961
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 157 of 409




               Attachment AA                                      PX 27, 1962
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 158 of 409




               Attachment AA                                      PX 27, 1963
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 159 of 409




               Attachment AA                                      PX 27, 1964
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 160 of 409




               Attachment AA                                      PX 27, 1965
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 161 of 409




               Attachment AA                                      PX 27, 1966
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 162 of 409




               Attachment AA                                      PX 27, 1967
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 163 of 409




               Attachment AA                                      PX 27, 1968
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 164 of 409




               Attachment AA                                      PX 27, 1969
              Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 165 of 409
                                                Bullseye Trading
Raging Bull, LLC                                                                                              7/13/2020
                                                       1                                                                    3
  1                 OFFICIAL TRANSCRIPT PROCEEDING           1                   FEDERAL TRADE COMMISSION
  2                                                          2   In the Matter of:                 )
  3                                                          3   RAGING BULL, LLC                  )   Matter No. 2023073
  4                      FEDERAL TRADE COMMISSION            4   ______________________________)
  5                                                          5
  6                                                          6                                     July 13, 2020
  7   MATTER NO.         2023073                             7
  8   TITLE              RAGING BULL, LLC                    8              The following transcript was produced from a
  9   DATE               RECORDED: JULY 13, 2020             9   digital file provided to For The Record, Inc., on
 10                      TRANSCRIBED: OCTOBER 21, 2020      10   10/15/2020.
 11   PAGES              1 THROUGH 22                       11
 12                                                         12
 13                                                         13
 14                                                         14
 15                         BULLSEYE TRADING                15
 16                                                         16
 17                                                         17
 18                                                         18
 19                                                         19
 20                                                         20
 21                                                         21
 22                                                         22
 23                                                         23
 24                                                         24
 25                                                         25


                                                       2                                                                    4
  1                 FEDERAL TRADE COMMISSION                 1                      P R O C E E D I N G S
  2                         I   N   D   E   X                2                         -   -   -   -   -
  3                                                          3              JEFF BISHOP:   Hey, everyone, this is Jeff
  4   RECORDING:                                    PAGE:    4   Bishop.
  5   Bullseye Trading                                4      5              Man, I love trading stock options.     I'm so
  6                                                          6   glad that you have come to visit bullseye trades.
  7                                                          7              I just love this service so much.      It's fun,
  8                                                          8   it's exciting, it happens week after week.
  9                                                          9              I'm doing the homework on the weekend and
 10                                                         10   I'm finding the single best trading ideas that I have
 11                                                         11   for the week ahead.   Man, who doesn't love that?
 12                                                         12              That just gets me fired up and excited for
 13                                                         13   Monday mornings.    So when you wake up on Monday,
 14                                                         14   you've got my single best trading idea already waiting
 15                                                         15   for you.   Isn't that fantastic?
 16                                                         16              So I want you to spend just a few moments.
 17                                                         17   I'm going to do a short presentation to show you
 18                                                         18   exactly what this is and how it works.      It really can
 19                                                         19   transform your trading by just focusing on one trading
 20                                                         20   idea each and every week.
 21                                                         21              It's incredibly simple, absolutely anyone
 22                                                         22   can do it.    So give me just a few moments and you are
 23                                                         23   going to love this.
 24                                                         24              (Brief pause in presentation.)
 25                                                         25              JEFF BISHOP:   Hi, my name is Jeff Bishop and



                                                                                                           1 (Pages 1 to 4)
                                         For The Record, Inc.
                            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                Attachment BB
                                                                                       PX 27, 1970
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 166 of 409
                                                    Bullseye Trading
Raging Bull, LLC                                                                                             7/13/2020
                                                            5                                                             7
  1    I'm a Mensa verified genius trader who has made           1          I'm talking about a real idea each and every
  2    millions in the stock market.                             2   week that I'm planning to put my real money into. And
  3           I'm also the CEO of RagingBull.com, the            3   the best thing is is that you can see it all before it
  4    world's fastest growing stock market education            4   even happens.
  5    Website.                                                  5          I lay out everything for you. I tell you
  6           We have helped thousands of people to become       6   exactly what my plan is for the week, even before it
  7    empowered, self-directed traders who know how to take     7   begins, so you can trade right alongside of me if you
  8    control in any market condition.                          8   want.
  9           I'm here in Boston today at the brand new          9          You know, Monday's always right around the
 10    Encore Casino meeting with some of my subscribers and    10   corner, so do not miss out on joining me with the next
 11    enjoying the fruits of my big trading profits from       11   incredible trade for the week ahead.
 12    last week.                                               12          I'm aiming to make over 100 percent profit
 13           It's really fantastic staying in the              13   each and every week with these ideas and I'm really
 14    penthouse suite, of course, but I didn't always get to   14   good at it. I have made literally hundreds of trades
 15    have fun like this. It took me years to get to where     15   where I've made well over 100 percent on it.
 16    I am today.                                              16          Some of these I used to think were unreal
 17           Along the way I've learned some key               17   profits, I mean I'm talking 50,000, 60, even
 18    principles that can help anyone instantly speed up       18   100,000 dollars in a matter of days.
 19    their learning curve when it comes to profitable         19          I mean in my former jobs I never even
 20    trading.                                                 20   thought something like this was possible. How about
 21           One of the most important things I've             21   over 50,000 dollars trading Apple, or 70,000 dollars
 22    learned over the years and after working with            22   in Wynn in just a few days.
 23    thousands of traders is that they need simplicity in     23          In fact, I'm staying at their hotel today
 24    trading.                                                 24   thanks to those profits and thank you, Wynn. Or about
 25           See, I've purchased and I've gone through a       25   over 80,000 dollars trading Amazon in a single day.

                                                            6                                                             8
  1    lot of trading programs on the market and, man, let me    1          And one of my favorites of all time,
  2    tell you, most of them are filled with complex            2   100,000 dollars trading Five Below in just a couple
  3    strategies that, frankly, most traders can't make any     3   days. Can you believe that, over 100,000 dollars
  4    sense of and can't put into practice.                     4   profit. That's enough to buy a lifetime supply of
  5            That completely defeats the purpose. If you       5   stuff from Five Below.
  6    can't make money with it, then what's the point? But      6          I could go on and on, but you get the idea.
  7    that changes today.                                       7          Again, yes, these are actual snapshots right
  8            When it comes to simplicity, there is no          8   off my phone showing real money trades from my
  9    better system than what I've recently developed for       9   personal trading account.
 10    you today.                                               10          I grab them off my phone since I usually
 11            I'm breaking it down to the simplest,            11   trade off my phone during the day. In fact, if you
 12    easiest to understand and follow system that you have    12   want to, I'll show you some really easy ways that you
 13    ever seen. For the first time ever I'm giving traders    13   can do this, too, if you want.
 14    just like you access to my highest conviction idea       14          These are not some glorified stock market
 15    every single week before the market opens on Monday.     15   game or system that back tests what could have been or
 16            It's called bullseye trades. Look, I do all      16   what should have been.
 17    the homework and research during the week and you get    17          These are actual profits and trades made
 18    to piggyback off my single best idea for the week        18   from my real money portfolio. And I share trades like
 19    ahead.                                                   19   this each and every week with my members before I make
 20            I have literally thousands and thousands of      20   the trades. Who else does that? I'm telling you, no
 21    people paying me top dollar every year for my insights   21   one does that.
 22    and trading ideas.                                       22          Actual profits that I was able to pull out
 23            But this is the first time I've ever made it     23   of the market in just a matter of days and put right
 24    possible for you to get access to my top pick every      24   into my pocket.
 25    single week.                                             25          It's not only life changing, but it's an


                                                                                                          2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment BB
                                                                                      PX 27, 1971
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 167 of 409
                                                    Bullseye Trading
Raging Bull, LLC                                                                                             7/13/2020
                                                           9                                                            11
  1    amazing feeling and I want you to experience the same     1   get all the most important info I've learned over
  2    knowledge.                                                2   20 years of trading. That's right, 20 years of
  3           I'm spotting these ideas all the time, week        3   trading all boiled down to what I consider my most
  4    after week, and I do not want you to miss the next        4   prized trading manual.
  5    one.                                                      5          These lessons you're going to learn in this
  6           Like I said, many people pay me upwards of         6   step-by-step guide are instantly going to make you a
  7    5,000 dollars each and every year for my ideas and        7   better trader, no matter if you're brand new to the
  8    they get access to my thoughts on the market and they     8   market or if you've been trading for over a decade.
  9    are getting a huge value out of it.                       9          You will learn how to approach the market
 10           How do I know? Well because they stick with       10   with clinical accuracy and trade like never before.
 11    me year after year after year. I'm one of the most       11          This guide alone is worth hundreds of
 12    widely-followed stock market commentators and traders    12   dollars and I'm going to include it today absolutely
 13    out there.                                               13   free because I want to stack the odds in your favor as
 14           You've probably seen me quoted on Wall            14   much as possible.
 15    Street Journal or Forbes or U.S. News and the World      15          Bullseye trades can work for everyone. I
 16    Report, even Seeking Alpha. Or maybe live in some        16   can never guarantee what will happen for you, but if
 17    on-screen news like Cheddar, Yahoo, Ameritrades daily    17   you're thinking you can't do this, then think again.
 18    streaming channel.                                       18          I'm telling you this, this has worked for
 19           I've even rang the bell at the Nasdaq and         19   tons of people, not just myself. Let me read to you
 20    stood next to some of the biggest hitters on Wall        20   some actual client testimonials from folks who have
 21    Street right on the floor of the New York Stock          21   paid good money to join my service.
 22    Exchange.                                                22          These guys are just as pumped as I am and
 23           The point is, I have developed an uncanny         23   it's working for them, just like it's going to work
 24    sense for trading over the years. No one has a read      24   for you, too.
 25    on the stock market or makes trades like I do on such    25          Maybe you will be like actual bullseye

                                                          10                                                            12
  1    a consistent basis or shows people real money trading     1   member Bruce who said Jeff, I got in at $1.30, I sold
  2    profits like I do. No one. Look, I know a                 2   at $2.80, my first triple digit profit at 115 percent,
  3    5,000 dollar training program is not for everyone.        3   made 6,000 dollars. Thank you, thank you, thank you.
  4    And, look, I get it, like I said, I'm doing something     4           Or Nadirmi who said Jeff, so far all of the
  5    I've never done before today.                             5   bullseye trades have been profitable for me. I
  6           I'm offering an insanely valuable version of       6   couldn't thank you enough. So glad I signed up.
  7    this for just 49 dollars. Yup, you heard me right,        7           Or how about Michael who said I could have
  8    just 49 bucks and you can trade right alongside of me     8   gotten a bit more profit, but I will take a 70 percent
  9    this very week.                                           9   win, that is five weeks in a row of 500 dollar profit
 10           Just a small, one-time fee, no recurring          10   for my small account.
 11    charges and no further obligation at all. Just my        11           And I get so many from first-timers like
 12    best idea this coming week delivered to you directly     12   this. Lester, who says first trade with you, made an
 13    before the market opens on Monday.                       13   easy 25 percent. Thanks, Jeff.
 14           Also, absolutely free right now I'm going to      14           Or like Rick who said in at 257, out at 370.
 15    give you my trader's black book which details for you    15   First trade ever, woo-hoo.
 16    exactly how I find stocks to trade, how I know exactly   16           It's really amazing to see so many people
 17    which options contract to use, when to make an entry     17   having so much success with this system. I love
 18    into a trade and how to make the most profit possible    18   hearing stories like this week after week and I really
 19    from this, all while keeping my risk limited.            19   want to hear from you soon.
 20           If you don't know anything about trading          20           I've been trading a long time now, but I
 21    options and none of that makes sense to you, don't       21   still get excited when the opening bell rings on
 22    worry about it. I'm going to hold your hand and          22   Monday morning. I get fired up and I'm ready for the
 23    pretend you know absolutely nothing about the stock      23   week ahead, because I already know the exact trade I'm
 24    market.                                                  24   going to get into.
 25           We'll start on the ground floor and you'll        25           Even though I've done this hundreds and


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment BB
                                                                                      PX 27, 1972
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 168 of 409
                                                    Bullseye Trading
Raging Bull, LLC                                                                                             7/13/2020
                                                          13                                                             15
  1    hundreds of times, I'm still super pumped to get up       1   each week. I'm happy with the one trade that I'm
  2    each and every week as I know I'm probably going to       2   focused on and how quickly it can make me a profit.
  3    make more money. It's just a question of how much.        3          Sometimes it can happen in a day, sometimes
  4           Now here's the reality, nobody wants to talk       4   it can take a week, maybe even a little bit longer.
  5    about it, we've all been told work hard, study, you       5          Let's be honest, sometimes the ideas just
  6    learn a lot and you become satisfied with mediocre        6   don't pan out, and that's okay. The great thing is
  7    profits that everyone else gets.                          7   that there's always a new idea each and every week.
  8           But admit it, you secretly want to be a lazy       8          Focusing on a single trade enables me to
  9    trader. It's okay. Deep down we all want to be lazy       9   have patience, to filter out all the noise from the
 10    and we all want to make money. You need to learn to      10   rest of the market. I could really care less about
 11    work smarter, not harder.                                11   all those talking heads on TV who are telling me what
 12           The only way to truly get ahead in life is        12   to worry about all the time and what to do.
 13    to find ways to exponentially multiply the value of      13          Learn to turn off the noise and focus on
 14    your time, just like you can do with trading.            14   what's truly important. It all can come down to just
 15           What I mean is there is no limit to the           15   one trade each and every week, promising you
 16    amount of money you can make trading. There is a         16   simplicity and consistency, and best yet, I'm
 17    limit, however, to what you can make work, whatever      17   convinced that this trading system is going to work
 18    job you have right now.                                  18   for you.
 19           You are not going to build real wealth by         19          I'm convinced of it. In fact, I'm so sure
 20    simply working more hours. The system just doesn't       20   of this system that I don't want you to have any risk
 21    value your time enough and you can never beat the rat    21   in this at all. That's right, today you are going to
 22    race that way.                                           22   risk absolutely nothing.
 23           Let's break this down into real world terms,      23          Get this, if you don't at least double your
 24    if I had the choice of studying endless courses,         24   money back this very weak, I want you to call my
 25    videos, training materials, or simply getting one        25   personal VIP team. They are instantly going to give

                                                          14                                                             16
  1    trade idea a week from one of Wall Street's top minds,    1   you access to my bullseye trades until it does work
  2    which do you think I'd want to do?                        2   for you, all at no added cost.
  3            Of course the answer is stupidly simple, of       3          There's no strings attached. You get
  4    course you want to focus just on the best trade each      4   everything for as long as it takes to double your
  5    and every week. Who doesn't? You want to make the         5   money back and more. That's how confident I am in
  6    most money possible with the least amount of effort       6   this. Double your money back guarantee.
  7    possible, right.                                          7          Where else in the world are you going to
  8            Well I have designed this system exactly for      8   find an offer like this? You have literally nothing
  9    that. You cannot get any simpler than this. With          9   to lose here.
 10    bullseye trades, you get one single trade once a week    10          I'm even going to throw in one more offer to
 11    that I am aiming for 100 percent profit on. I'll lay     11   help you achieve success quicker. Usually this is
 12    out my best idea for you and if you decide you like it   12   reserved only for my top paying clients.
 13    too, great. All you have to do is set up your trade      13          The profit kick starter course is a
 14    before the market opens and then go about your week.     14   combination of my 10 favorite trading videos. I've
 15            It literally takes less than five minutes a      15   put these altogether covering the most important
 16    week to put into play and that's it. There's no          16   aspects of trading.
 17    endlessly checking stock quotes. There's no watching     17          These have helped thousands and thousands of
 18    the stock market tick by tick during the day in front    18   people take their trading game to the next level and
 19    of a computer screen.                                    19   they are going to do the same thing for you.
 20            You are probably just like me, way too busy      20          So let's get going. By now I know you are
 21    to sit around trying to manage trading while you're      21   really excited to get started, so what are you waiting
 22    also juggling a family, a career and all the other       22   for. This is the absolute best offer I've ever made
 23    demands that we all have to deal with every day.         23   and I want you to join me right now. On Monday
 24    Who's got time for that?                                 24   morning this week I'm going to be back ready to attack
 25            I could care less what the stock market does     25   the market with my best trade idea and take down some


                                                                                                       4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment BB
                                                                                      PX 27, 1973
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 169 of 409
                                                    Bullseye Trading
Raging Bull, LLC                                                                                            7/13/2020
                                                          17                                                           19
  1    big profits.                                              1   profits week after week. It doesn't take a lot of
  2           Click the link right now to get started.           2   time. Anyone can do this. I show you exactly how to
  3    You are instantly going to get access, lifetime access    3   do it. Best yet, I show you the exact trade I'm
  4    to the trader's black book, the profit kick starter       4   looking into.
  5    course and, most importantly, my next actual trading      5          Does it get any better than that? Take a
  6    idea that I'm planning to put my real money into this     6   few minutes, just enter your information right now,
  7    week.                                                     7   let me know how we can get started.
  8           This all normally sells for nearly                 8          There's a new trade coming up this Monday
  9    1,000 dollars. But I want you to have it risk free        9   and I guarantee you you don't want to miss it.
 10    right now, so just 49 dollars. Goodness, this is a       10          (Brief pause in presentation.)
 11    ridiculous offer; and I'm even guaranteeing it for       11          JEFF BISHOP: This is the high octane
 12    you. That's how special it is.                           12   system, okay. Like I said, I've used this for years,
 13           I mean, look, these are huge trades               13   I've been refining it to really turbo charge my own
 14    happening in the market each and every week, if you      14   profits and I'm going to show you how you can take
 15    know where to look. So many people are taking            15   some simple indicators and really learn how to take
 16    advantage and now it's your turn.                        16   your performance to the next level as well.
 17           This is something you simply cannot afford        17          A lot of times we're so uncertain about when
 18    to miss out on right now. Again, you've got nothing      18   to enter or exit a stock, but a system as simple as
 19    to lose and everything to gain here.                     19   this can really give you confidence and know when to
 20           So get started right now. Join me for the         20   get in and when to get out. I use it all the time.
 21    next bullseye trade this week.                           21          I'm going to show you what I do, my
 22           (Brief pause in presentation.)                    22   parameters for how I do it, how I set it up and how
 23           JEFF BISHOP: Hey there, thanks for looking        23   you can do the same thing, too, if you want.
 24    into bullseye trades.                                    24          It's called high octane and here it is.
 25           Look, I've worked with thousands of people        25          But first, we always have a disclaimer. So,

                                                          18                                                           20
  1    over the years and there's one thing I know, is that      1   I'm not a financial advisor, I don't know anything
  2    they want simplicity in their trading. And it does        2   about your situation.
  3    not get any simpler than this.                            3           You are big boys and girls. You need to
  4            Bullseye trades is going to totally               4   make your own decisions out there with your money and
  5    transform the way you look at trading. I know you're      5   what you do and how you trade.
  6    probably busy, you don't have a lot of time to put        6           All I can show you is what I've done over
  7    into this.                                                7   the years and how I've applied it. It's worked for
  8           I do all the heavy lifting, all the homework       8   me, I hope it works for you, too, if you decide to
  9    for you and it comes down to one single trade. Can it     9   take it on.
 10    get any easier than that? I'm talking one trade a        10           So if you're ready, buckle up, butter cup,
 11    week. It's going to take you a few minutes to look at    11   let's go. It's time to get going here. Let's
 12    and a few minutes to put into action each and every      12   (inaudible) this afternoon.
 13    week.                                                    13           Today I'm going to teach you my high octane
 14           I'm saying Monday morning before the market       14   system that can help give you confidence, clarity and
 15    opens, take a few minutes, take a look at this trade.    15   conviction when you're looking to make trades.
 16    Every Monday before the market opens I'm delivering to   16           So often we just don't know when to pull the
 17    you what I think is the best trade for the week ahead.   17   trigger on a trade. You see something going up, up,
 18    This is my highest conviction idea that I'm going to     18   up, up, you don't know when it's about to reverse.
 19    put my real money into each and every week.              19   You don't know when to make the trade to the other
 20           You can follow along right with me. I tell        20   side, or you see it going lower and lower and lower,
 21    you exactly what trade it is, what the exact price is    21   you don't know when to make the move.
 22    and what I'm looking to get out of it. And I'm not       22           This simple system can show you exactly when
 23    looking for a little bit of profit, I'm looking for      23   it is an ideal point to do that, right.
 24    100 percent or more each and every week.                 24           It's very clear. Gives you a lot of clarity
 25           And this is what you need to make consistent      25   on when to make the trades. I'll show you how I set


                                                                                                      5 (Pages 17 to 20)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment BB
                                                                                      PX 27, 1974
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 170 of 409
                                                    Bullseye Trading
Raging Bull, LLC                                                                   7/13/2020
                                                          21
  1    that up and how you can start looking at the same
  2    things --
  3                   (Whereupon Bullseye Trading
  4                   was concluded)
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                          22
  1           CERTIFICATE OF TRANSCRIPTIONIST
  2
  3           I, Monica Voorhees, do hereby certify that
  4    the foregoing proceedings and/or conversations were
  5    transcribed by me via CD, videotape, audiotape or
  6    digital recording, and reduced to typewriting under my
  7    supervision; that I had no role in the recording of
  8    this material; and that it has been transcribed to the
  9    best of my ability given the quality and clarity of
 10    the recording media.
 11           I further certify that I am neither counsel
 12    for, related to, nor employed by any of the parties to
 13    the action in which these proceedings were
 14    transcribed; and further, that I am not a relative or
 15    employee of any attorney or counsel employed by the
 16    parties hereto, nor financially or otherwise
 17    interested in the outcome of the action.
 18
 19    DATE: October 21, 2020
 20
 21
 22                   ________________________
 23                   MONICA VOORHEES
 24                   Transcriptionist
 25


                                                                              6 (Pages 21 to 22)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment BB
                                                                       PX 27, 1975
              Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 171 of 409
                           Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                                      7/22/2020
                                                                                                                                   3
                   OFFICIAL TRANSCRIPT PROCEEDING                 1                   FEDERAL TRADE COMMISSION
                                                                  2
                      FEDERAL TRADE COMMISSION                    3   In the Matter of:                   )
                                                                  4   Raging Bull, LLC                    )   Matter No. 2023073
                                                                  5                                       )
      MATTER NO.     2023073                                      6   ------------------------------)
                                                                  7                                       Date Unknown
      TITLE          RAGING BULL, LLC                             8
                                                                  9
      DATE           RECORDED: DATE UNKNOWN
                                                                 10
                     TRANSCRIBED: JULY 20, 2020
                                                                 11               The following transcript was produced from a
      PAGES          1 THROUGH 55
                                                                 12   digital file provided to For The Record, Inc. on June
                                                                 13   30, 2020.
         Daily Deposits_Recorded from Weekly Windfalls Ad        14
                                                                 15
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                     For The Record, Inc.                        24
       (301) 870-8025 - www.ftrinc.net - (800) 921-5555          25


                                                             2                                                                     4
  1                  FEDERAL TRADE COMMISSION                     1                      P R O C E E D I N G S
  2                            I N D E X                          2                      -   -      -         -   -
  3                                                               3     Daily Deposits_Recorded from Weekly Windfalls Ad
  4   RECORDING:                                      PAGE:       4               JEFF BISHOP:    -- founder of RagingBull.com
  5   Daily Deposits_Recorded from Weekly Windfalls Ad   4        5   and the head option trader.       Today, I want to talk to
  6                                                               6   another fellow option trader, Davis Martin.        He’s
  7                                                               7   going to tell us about a brand new system he has
  8                                                               8   called Daily Deposits.      This is how you can have one
  9                                                               9   single trade delivered every day before the market
 10                                                              10   starts for maximum profits.       It’s an incredible system
 11                                                              11   and he’s going to tell us all about it.         So thank you
 12                                                              12   so much for coming today, Davis.
 13                                                              13               DAVIS MARTIN:   Hey, Jeff, thanks for having
 14                                                              14   me.   I’m excited to tell you about Daily Deposits.          I
 15                                                              15   can’t wait.
 16                                                              16               JEFF BISHOP:    Yeah.   I mean, this is --
 17                                                              17   everyone’s going to love hearing about this.
 18                                                              18               DAVIS MARTIN:    This is revolutionary.       I’m
 19                                                              19   confident people are going to love it.
 20                                                              20               JEFF BISHOP:    So a lot of people don’t know
 21                                                              21   who you are.   They’re not familiar with Daily Profit
 22                                                              22   Machine, which is your flagship service.
 23                                                              23               DAVIS MARTIN:   Yes, it is.
 24                                                              24               JEFF BISHOP:    Can you tell us more about who
 25                                                              25   you are, kind of where you came from, your college



                                                                                                                  1 (Pages 1 to 4)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment CC
                                                                                             PX 27, 1976
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 172 of 409
                           Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                             7/22/2020
                                                           5                                                              7
  1    background a little bit, and how you got into option      1   how I came across to discover options trading. Now,
  2    trading?                                                  2   this was before I got married to my beautiful wife and
  3           DAVIS MARTIN: Absolutely. I’d be happy to.         3   we had a son together. He’s growing up quickly. He’s
  4    So I grew up in New England. I wound up at Boston         4   three years old. But in one particular finance class,
  5    College --                                                5   we were speaking upon compound interest.
  6           JEFF BISHOP: Mm-hmm.                               6         JEFF BISHOP: Mm-hmm.
  7           DAVIS MARTIN: -- to get my BS in                   7         DAVIS MARTIN: You may be familiar with that
  8    mathematics.                                              8   subject --
  9           JEFF BISHOP: That’s a great college.               9         JEFF BISHOP: Sure.
 10           DAVIS MARTIN: Thanks. And I had a blast           10         DAVIS MARTIN: -- but it’s basically just --
 11    there. I love math. It’s really my calling. I’m a        11   I was in college during a financial crisis, right?
 12    very numbers-oriented individual to begin with.          12         JEFF BISHOP: Yeah.
 13           JEFF BISHOP: Yeah.                                13         DAVIS MARTIN: But they still wanted to talk
 14           DAVIS MARTIN: So when I got accepted into         14   about compound interest and being optimistic about it.
 15    the program, I couldn’t have been happier. And from      15   So I’m like, hey, let’s have at it, and I’m paying
 16    there, I worked my hardest to keep my grade point        16   very close attention because taking some money and
 17    average up. I always paid attention in class, et         17   turning into more and more and more money --
 18    cetera. I went on to get a Master’s as well.             18         JEFF BISHOP: Yeah.
 19           JEFF BISHOP: Huh. So you kind of focused          19         DAVIS MARTIN: -- just caught my attention.
 20    in that finance area, towards that?                      20         JEFF BISHOP: Yeah. It’s so powerful.
 21           DAVIS MARTIN: That’s -- that’s what I like        21   Albert Einstein called that the eighth wonder of the
 22    to keep my eyes on, numbers. Numbers catch my            22   world.
 23    attention easily and I am -- I have a calling for it.    23         DAVIS MARTIN: Yeah.
 24           JEFF BISHOP: Yeah. So you kind of                 24         JEFF BISHOP: Compound interest.
 25    discovered options in college?                           25         DAVIS MARTIN: Right, right, definitely.

                                                           6                                                              8
  1           DAVIS MARTIN: Essentially, yeah.                   1   And the professor kept using the S&P 500 as an
  2           JEFF BISHOP: Yeah. Some of that -- I mean,         2   example.
  3    that was the first time I ever became introduced to       3          JEFF BISHOP: Mm-hmm.
  4    them.                                                     4          DAVIS MARTIN: And that immediately caught
  5           DAVIS MARTIN: Yeah.                                5   my attention. He talked about SPY --
  6           JEFF BISHOP: I had an intro to finance             6          JEFF BISHOP: Yeah.
  7    class --                                                  7          DAVIS MARTIN: -- the exchange traded fund,
  8           DAVIS MARTIN: Yeah.                                8   which mirrors the S&P 500 as an example, and he
  9           JEFF BISHOP: -- and I really loved finance         9   mentioned it outside of the Dow Jones and NASDAQ,
 10    after that.                                              10   which I had already heard about, et cetera, et cetera.
 11           DAVIS MARTIN: Yeah.                               11   So I’m thinking, why is he talking about the S&P 500
 12           JEFF BISHOP: And so I kind of went down           12   when he could be talking about the Dow, he could be
 13    that track and I found options later on in college.      13   talking about the NASDAQ. He could be talking about,
 14           DAVIS MARTIN: Mm-hmm.                             14   you know, the VGK. He could be talking about China.
 15           JEFF BISHOP: And that was the first time I        15   He could be talking about Italy, et cetera --
 16    had ever heard about it.                                 16          JEFF BISHOP: Yes.
 17           DAVIS MARTIN: Yeah.                               17          DAVIS MARTIN: -- et cetera, et cetera. So
 18           JEFF BISHOP: So it really caught my               18   I already had a brokerage account. So I do my due
 19    attention.                                               19   diligence after class and I look into it. I see how
 20           DAVIS MARTIN: Discovering options really, I       20   actively traded this thing is, how much volume there
 21    think, as you would agree maybe, is probably step one.   21   is inside of SPY itself, the exchanged traded fund
 22    You got to know about them first, right?                 22   which tracks the S&P 500.
 23           JEFF BISHOP: Yeah.                                23          JEFF BISHOP: Mm-hmm.
 24           DAVIS MARTIN: And it’s interesting that you       24          DAVIS MARTIN: I immediately kind of
 25    mentioned the finance class because that’s actually      25   reinforce the comparison between the S&P 500, a basket


                                                                                                          2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment CC
                                                                                      PX 27, 1977
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 173 of 409
                           Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                             7/22/2020
                                                            9                                                           11
  1    of 500 huge companies, versus the Dow, 30 stocks, kind    1   was never a really early bird like that.
  2    of puts that two and two together in terms of volume,     2         DAVIS MARTIN: Yeah.
  3    activity and liquidity, and I see the options chain       3         JEFF BISHOP: Good for you.
  4    and some of the numbers on it make it very clear to me    4         DAVIS MARTIN: That’s me. Since the day I
  5    that people love those options. I was looking at          5   got my driver’s license, I said, I’m going to the gym
  6    those -- that options chain --                            6   every morning before school just because I can.
  7           JEFF BISHOP: Yeah.                                 7         JEFF BISHOP: Right, fantastic.
  8            DAVIS MARTIN: -- I’m not the only one             8         DAVIS MARTIN: And I’m like, you know what,
  9    looking at that options chain. A lot of sentiment, a      9   come home, my parents are like, you already back? I
 10    lot of liquidity.                                        10   was like uh-huh, here I am.
 11           JEFF BISHOP: Like you said, the S&P is the        11         JEFF BISHOP: I love it. I hear you in the
 12    500 most important companies in the whole country.       12   morning and you’ve already had your workout for the
 13            DAVIS MARTIN: Yeah.                              13   day.
 14           JEFF BISHOP: So probably the biggest              14         DAVIS MARTIN: Yep.
 15    economic country in the world --                         15         JEFF BISHOP: You’ve already done your
 16            DAVIS MARTIN: Mm-hmm.                            16   research on the markets?
 17           JEFF BISHOP: -- and the 500 most important        17         DAVIS MARTIN: Yep.
 18    stocks --                                                18         JEFF BISHOP: I’m just getting up, so...
 19            DAVIS MARTIN: Mm-hmm.                            19         DAVIS MARTIN: Yeah.
 20           JEFF BISHOP: -- all traded in one EFT, or         20         JEFF BISHOP: So let’s get to it. So
 21    we’re going to call it stock during here, but in one     21   explain to me what the Daily Deposit is. What is the
 22    trade -- you can make one trade on all of those in       22   system all about and how did you devise it?
 23    one. So that really is the most powerful trade you       23         DAVIS MARTIN: Mm-hmm.
 24    can make.                                                24         JEFF BISHOP: So tell us about this.
 25            DAVIS MARTIN: I believe so. And --               25         DAVIS MARTIN: Well, there are over 10,000

                                                          10                                                            12
  1             JEFF BISHOP: And it’s the most liquid. So        1   stocks out there, right? I like to isolate in terms
  2    you have the most buyers and sellers of any single        2   of what’s the most important, where’s the most
  3    stock out there and the same thing with the options.      3   liquidity, where’s the most sentiment and what’s going
  4    So it makes a lot of sense to focus on that one thing     4   to be the easiest to execute upon, right, for those
  5    as the most important.                                    5   compounding returns which can ideally lead to
  6             DAVIS MARTIN: Hey, if it ain’t broke, don’t      6   consistent gains and consistent making money here. So
  7    fit it, right?                                            7   (inaudible) --
  8             JEFF BISHOP: Exactly.                            8          JEFF BISHOP: So we nail it down to one
  9             DAVIS MARTIN: Yep.                               9   stock, basically.
 10             JEFF BISHOP: So what’s your daily routine       10          DAVIS MARTIN: SPY.
 11    like? I know you get up early, you love to work out,     11          JEFF BISHOP: SPY, right?
 12    you’re in great shape. You got plenty of time to look    12          DAVIS MARTIN: The ETF --
 13    at the markets. What’s your day like?                    13          JEFF BISHOP: Okay.
 14             DAVIS MARTIN: Funny you asked that. Today       14          DAVIS MARTIN: -- which covers the S&P 500.
 15    alone, actually -- I’ll use today as an example. I       15          JEFF BISHOP: So that makes a lot of sense.
 16    was up at 3:00 a.m., spent about an hour researching     16   You focus on the most important stock out there --
 17    markets, primarily overseas markets. You know, we had    17          DAVIS MARTIN: Mm-hmm.
 18    a little news. And taking a look at overseas markets,    18          JEFF BISHOP: -- and drill down on that
 19    seeing what the reaction was. I’m up at 3:00 a.m.        19   every single day?
 20    And --                                                   20          DAVIS MARTIN: Exactly that.
 21             JEFF BISHOP: Why?                               21          JEFF BISHOP: Okay.
 22             DAVIS MARTIN: -- essentially -- I like to       22          DAVIS MARTIN: Then I pair it with an option
 23    get a jump start on the day. Beat the sun up, don’t      23   of interest.
 24    let the sun beat you up is what I say to myself.         24          JEFF BISHOP: Okay.
 25             JEFF BISHOP: Some guys are like that. I         25          DAVIS MARTIN: Now, these options only have


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment CC
                                                                                      PX 27, 1978
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 174 of 409
                           Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                             7/22/2020
                                                          13                                                            15
  1    two directions. There are buying to open call             1          JEFF BISHOP: Mm-hmm.
  2    options. That’s anticipating a green move. There are      2          DAVIS MARTIN: -- was during that --
  3    buying to open put options. That’s anticipating a red     3          JEFF BISHOP: Yeah.
  4    move.                                                     4          DAVIS MARTIN: -- decline.
  5           JEFF BISHOP: So you can make money on              5          JEFF BISHOP: Well, you must have been
  6    either side.                                              6   betting against the market then, right?
  7           DAVIS MARTIN: Yeah.                                7          DAVIS MARTIN: I -- oh, yeah, you bet I was.
  8           JEFF BISHOP: So if the stock goes up or            8          JEFF BISHOP: Yeah. That was -- that was a
  9    down --                                                   9   great time.
 10           DAVIS MARTIN: Oh, yeah.                           10          DAVIS MARTIN: Yeah, yeah.
 11           JEFF BISHOP: -- you’re able to profit from        11          JEFF BISHOP: A lot of people lost a lot of
 12    it.                                                      12   money, but there was also a lot of people making a lot
 13           DAVIS MARTIN: Oh, I can’t stand when I see        13   of money on the other side of that trade.
 14    people sitting on their hands and losing money in red    14          DAVIS MARTIN: Yeah, definitely.
 15    markets and stuff and I see members --                   15          JEFF BISHOP: That’s great. Okay. So we’re
 16           JEFF BISHOP: Yeah.                                16   focusing on one stock. It’s sent out before the
 17           DAVIS MARTIN: -- coming across making some        17   market starts.
 18    of their best days ever in red markets.                  18          DAVIS MARTIN: Mm-hmm.
 19           JEFF BISHOP: Yeah. That’s -- for me, I            19          JEFF BISHOP: Because you’ve had plenty of
 20    mean, some of my best profits ever --                    20   time to research it.
 21           DAVIS MARTIN: Yeah.                               21          DAVIS MARTIN: I have a six-hour jump start
 22           JEFF BISHOP: -- are in markets where it           22   on when I release my --
 23    goes down --                                             23          JEFF BISHOP: You’re probably ready for
 24           DAVIS MARTIN: Yeah.                               24   lunch or a nap by the time the market opens, right?
 25           JEFF BISHOP: -- because the options, you          25          DAVIS MARTIN: I guess you could say that.

                                                          14                                                            16
  1    can profit so quickly when something falls.               1   Yeah. So I hit my keyboard usually starting around
  2          DAVIS MARTIN: Mm-hmm.                               2   8:00. I’ve had plenty of time to analyze the markets.
  3           JEFF BISHOP: So I’m glad to hear that you          3   I’ve already gotten my workout in, just to get into,
  4    can profit on the up-side and down-side.                  4   you know, doer mode. And I’ve had plenty of time to
  5          DAVIS MARTIN: Yeah.                                 5   analyze the markets, Headline News, et cetera. I get
  6           JEFF BISHOP: I think too many people are           6   to work. I do my due diligence
  7    only focused on the up-side.                              7           Now, I narrow about -- what I consider to
  8          DAVIS MARTIN: Yeah.                                 8   be, let’s say, 15 paragraphs into one nice, easy-to-
  9           JEFF BISHOP: They either sit out down              9   follow game plan.
 10    markets or they lose a lot of money in the process --    10           JEFF BISHOP: Mm-hmm.
 11          DAVIS MARTIN: Yeah.                                11            DAVIS MARTIN: That is on one stop, SPY.
 12           JEFF BISHOP: -- when they should be               12   One time, 30 minutes prior to market open. In my
 13    welcoming --                                             13   case, that’s 9:00 Eastern time. And one game plan.
 14          DAVIS MARTIN: Mm-hmm.                              14           JEFF BISHOP: Yeah.
 15           JEFF BISHOP: -- down markets. Because you         15            DAVIS MARTIN: That’s essentially it. I
 16    can make a lot of money, right?                          16   narrow it down to my best ideas, short and sweet,
 17          DAVIS MARTIN: Mm-hmm, yeah. Oh, yeah,              17   simple -- everyone loves simple -- 30 minutes prior to
 18    definitely. I don’t know about -- the first quarter      18   open. One stop, one time, one game plan, and let’s
 19    of 2018 scared a lot of people, right?                   19   go.
 20          JEFF BISHOP: Mm-hmm.                               20           JEFF BISHOP: I love that. The more simple
 21           DAVIS MARTIN: It didn’t necessarily have          21   it is, the more people can follow it and profit from
 22    to. We were -- yes, we were in a huge downturn. It       22   it.
 23    caught a lot of people off guard. But during that        23            DAVIS MARTIN: Mm-hmm.
 24    streak, I actually -- the trade of the day of all time   24           JEFF BISHOP: I think we overcomplicate
 25    with the largest profit percentage potential --          25   things all the time.


                                                                                                      4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment CC
                                                                                      PX 27, 1979
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 175 of 409
                           Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                            7/22/2020
                                                          17                                                           19
  1            DAVIS MARTIN: Mm-hmm.                            1   Take some money, make it more money, make it more
  2            JEFF BISHOP: There’s too many indicators,        2   money, make it more money.
  3    there’s too much analysis.                               3          JEFF BISHOP: Absolutely.
  4            DAVIS MARTIN: Mm-hmm.                            4          DAVIS MARTIN: And even that was during the
  5            JEFF BISHOP: We simply need one direction        5   financial crisis, right, that we’re still talking
  6    and one trade to go off of --                            6   about compounding interest. And the professor was
  7            DAVIS MARTIN: Yeah.                              7   using the S&P 500 as an example. Mentioned SPY, the
  8            JEFF BISHOP: -- and stick to it.                 8   ETF, the exchanged traded fund, or the stock, if you
  9            DAVIS MARTIN: Mm-hmm.                            9   will, which covers the S&P 500, used it as an example.
 10            JEFF BISHOP: We have defined risk and           10   So I went straight to my brokerage account, looked at
 11    defined profit. We’re probably going to be successful   11   the options on it and found out that I definitely
 12    more often than not.                                    12   wasn’t the only one interested in it.
 13            DAVIS MARTIN: Yeah.                             13          JEFF BISHOP: Right.
 14            JEFF BISHOP: I love the simplicity of the       14          DAVIS MARTIN: I took it from there and say,
 15    system.                                                 15   wow, this thing is much more liquid, looks much easier
 16            DAVIS MARTIN: Hey, thanks. I try to keep        16   to trade with a much easier entry and exit than
 17    it simple for a reason.                                 17   something like the Dow Jones or the NASDAQ or --
 18            JEFF BISHOP: Right. So let’s get right          18          JEFF BISHOP: Mm-hmm.
 19    into it. So just tell us about the Daily Deposit        19          DAVIS MARTIN: -- really anything across the
 20    System. I’ve heard so many good things about it. In     20   world, right? So that’s initially what got me into
 21    fact, I got to be honest. I’ve started to use it        21   options and initially what made me hyper-focused --
 22    myself recently. I’ll talk about that in a little       22          JEFF BISHOP: Mm-hmm.
 23    bit.                                                    23          DAVIS MARTIN: -- on using SPY to create My
 24            DAVIS MARTIN: I want to know more, good.        24   Daily Deposits.
 25            JEFF BISHOP: It’s actually pretty good. So      25          JEFF BISHOP: That’s great. I mean, I love

                                                          18                                                           20
  1    I love the simplicity of the system and I want to        1   the simplicity of just one stock. There’s 10,000,
  2    share with everyone how you devised it and what it       2   like you said, but there’s one thing that’s most
  3    actually is.                                             3   important. It’s the S&P 500. If you’re not sure, the
  4           DAVIS MARTIN: That’s a great question. So         4   S&P 500 are the 500 largest, most important companies
  5    there are over 10,000 stocks out there, right? And a     5   in America, probably the world, and they’re all traded
  6    lot of people want to overcomplicated the market --      6   in one single trade with the SPY. So we can trade
  7           JEFF BISHOP: Yeah.                                7   options, we can trade through a stock. But in one
  8           DAVIS MARTIN: -- regularly. Also, a lot of        8   trade, you can basically trade the entire U.S. economy
  9    people are simply unaware or unable to put together a    9   in one shot. So it’s a huge trade.
 10    system which can profit ideally in green markets and    10          DAVIS MARTIN: Mm-hmm.
 11    in red markets, right?                                  11          JEFF BISHOP: It’s very liquid. That means
 12           JEFF BISHOP: Right.                              12   there’s lots of people on both sides of the trade. So
 13           DAVIS MARTIN: Two types of options.              13   the options are very liquid. You can easily get in
 14           JEFF BISHOP: Yeah.                               14   and out.
 15           DAVIS MARTIN: Call options, put options.         15          DAVIS MARTIN: Mm-hmm.
 16    Buy to open call options, you want to make money in     16          JEFF BISHOP: That’s two things that I
 17    green markets. Buy to open put options, you want to     17   really love about it and I love why you focus on that
 18    make money in red markets.                              18   in particular.
 19           JEFF BISHOP: Right.                              19          DAVIS MARTIN: Mm-hmm.
 20           DAVIS MARTIN: Now, when I was in college, I      20          JEFF BISHOP: Yeah. And another thing which
 21    was going through a finance course --                   21   I love about my system and I know others love about my
 22           JEFF BISHOP: Mm-hmm.                             22   system as well is there’s one time, right?
 23           DAVIS MARTIN: -- and in that finance             23          JEFF BISHOP: Right.
 24    course, we were talking about compounding interest,     24          DAVIS MARTIN: I alert My Daily Deposits 30
 25    right? And that concept is something that I love.       25   minutes prior to the market opening.


                                                                                                     5 (Pages 17 to 20)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment CC
                                                                                     PX 27, 1980
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 176 of 409
                           Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                             7/22/2020
                                                           21                                                           23
  1          JEFF BISHOP: Mm-hmm.                                1   month of May. So we just wrapped it up.
  2          DAVIS MARTIN: For me, that’s 9:00 a.m.              2          As you can see, this calendar is fantastic.
  3   Eastern time. So 30 minutes prior to market open,          3   In fact, I don’t think there’s a losing trade in May,
  4   given the fact that I wake up at 3:00 a.m. to do           4   was there?
  5   my homework, I’ve already got six hours of due             5          DAVIS MARTIN: Not a single one. Plenty of
  6   diligence --                                               6   chances to double your money or more, in fact.
  7          JEFF BISHOP: Yeah.                                  7          JEFF BISHOP: All right. Explain that to
  8          DAVIS MARTIN: -- or work time into                  8   us. What’s this about?
  9   analyzing news, headlines, what can I do this morning,     9          DAVIS MARTIN: Yep, yeah.
 10   what moved markets overnight.                             10          JEFF BISHOP: How do you have a whole month
 11          JEFF BISHOP: Mm-hmm.                               11   of no losers at all?
 12          DAVIS MARTIN: Day by day, not week by week,        12          DAVIS MARTIN: Well, well, the market goes
 13   not minute by minute, but each and every day, what is     13   both ways, right?
 14   there to look at, what are overseas markets looking       14          JEFF BISHOP: Yes.
 15   like, how can this trade be essentially perfect for       15          DAVIS MARTIN: It goes up, down, sideways,
 16   members.                                                  16   in circles. So the way I look at it is each day is a
 17          JEFF BISHOP: All right. So what I want to          17   new day, each piece of news is a new piece of news.
 18   start with here, I want to actually show some people,     18          JEFF BISHOP: Mm-hmm.
 19   if we can bring that up, I want to show some actual       19          DAVIS MARTIN: Each -- each item which is
 20   trade examples of what Davis sends out every day          20   tweeted or each -- each like manufacturing index, for
 21   before the market opens. Now, as you take a look at       21   example, news release, it doesn’t -- it doesn’t matter
 22   these email shots, you’ll see his analysis. It’s a        22   to me because every day is a new day, right? So for
 23   detailed analysis on what he’s seeing in the S&P each     23   those who are wondering in advance about whether My
 24   day, why he’s making the trade. And, most                 24   Daily Deposits are options expiring the same day, the
 25   importantly, if we can focus on that, it’s what the       25   answer is, no, the options have some time to breathe,

                                                           22                                                           24
  1    trade actually is. So he’s filtering through              1   usually about five to seven days.
  2    thousands -- literally thousands of option contracts      2           JEFF BISHOP: Ah. So that’s a big piece.
  3    every day to determine the single-best trade that he      3   So while you do try to get out the same day, you don’t
  4    thinks the S&P is going to make.                          4   have to. If the trade doesn’t work, you might hold it
  5            So one thing I really love about your system      5   longer.
  6    is it virtually eliminates the overnight risk of          6           DAVIS MARTIN: Mm-hmm.
  7    holding options or stocks.                                7           JEFF BISHOP: Because the profit potential
  8            DAVIS MARTIN: Mm-hmm.                             8   might still be there later.
  9            JEFF BISHOP: I can’t tell you how many            9           DAVIS MARTIN: Absolutely.
 10    times I’ve been in a stock, I thought it was the right   10           JEFF BISHOP: Ah, okay, that’s good to know.
 11    direction, and then, you know, Trump will tweet          11           DAVIS MARTIN: Yeah. Yeah. So options have
 12    something overnight or --                                12   an expiration, and through the lifetime of the
 13            DAVIS MARTIN: Yeah.                              13   contract, as you can see, it’s very possible to double
 14            JEFF BISHOP: -- something happens and I’m        14   your money or more.
 15    caught on the wrong side of a trade.                     15           JEFF BISHOP: Sure.
 16            DAVIS MARTIN: Mm-hmm.                            16           DAVIS MARTIN: Just on one trade. I love
 17            JEFF BISHOP: So I love the fact you’re           17   it, I love it. Thirty minutes prior to our market
 18    looking to take small base hits and try to be out in     18   open.
 19    the same day. So that’s fantastic.                       19           JEFF BISHOP: So I got to say, I’m a little
 20            DAVIS MARTIN: Mm-hmm.                            20   bit skeptical about any new trading system I find. So
 21            JEFF BISHOP: So what I want to do now, I         21   this morning, of all things, I had to test it before I
 22    want to show people an actual trading calendar. So       22   came into this interview.
 23    this calendar, if we can pull it up here, is going to    23           DAVIS MARTIN: You have the Daily Profit
 24    show people exactly what trade Davis recommended         24   Machine?
 25    before the market opened, every single day in the        25           JEFF BISHOP: I’m on all -- I’m on your


                                                                                                       6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment CC
                                                                                      PX 27, 1981
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 177 of 409
                           Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                             7/22/2020
                                                          25                                                             27
  1    list, of course. I see what you’re doing every day.       1   profits and get on with your day.
  2    I don’t make the trades with you typically. I’m a         2          DAVIS MARTIN: Yep, absolutely.
  3    pretty busy guy. But this morning, I said I’ve got to     3          JEFF BISHOP: There was -- I can’t remember
  4    try this out.                                             4   his name, but there was a guy on TV, he used to have
  5            So what I did, I got your email, which I          5   these rotisserie ovens he would sell. His tag line
  6    have a copy right here. Actually, printed off this        6   was “set it and forget it.” Remember that?
  7    email. I don’t know if we can see this, but this is       7          DAVIS MARTIN: Oh, yeah. Oh, yeah. Set it
  8    Davis’ email. See his little pretty face on here.         8   and forget it, baby.
  9            DAVIS MARTIN: Oh, wow.                            9          JEFF BISHOP: So I think about your trades
 10            JEFF BISHOP: This is an actual email he          10   like that. Like you can just set your order up,
 11    mails out to his members before the market opens. And    11   forget it. Set it and forget it.
 12    right here where I circled in red, you can see that’s    12          DAVIS MARTIN: Mm-hmm.
 13    the actual trade that he recommended this morning,       13          JEFF BISHOP: I think that’s a great way to
 14    about 30 minutes before the market opened. So I’ve       14   look at the system.
 15    got plenty of time to get on with my life. I entered     15          DAVIS MARTIN: Right.
 16    my trade in before the market opens. Got more to work    16          JEFF BISHOP: You just enter the trade, walk
 17    on. And sure enough, within 30 minutes, I was filled     17   away and see what happens. More often than not, you
 18    on that trade, and then I put a price that I wanted to   18   might be walking into something like this.
 19    exit the trade later. So within 30 minutes of making     19          DAVIS MARTIN: So let me straighten this
 20    the trade, I was able to get out today for over $6,000   20   out. So if I understand, so I haven’t even taught you
 21    on one single trade of the day.                          21   the system yet, but I think you’ve already figured how
 22            DAVIS MARTIN: That’s awesome.                    22   easy it is, right?
 23            JEFF BISHOP: That is a Daily Deposit. That       23          JEFF BISHOP: Yeah.
 24    is a Daily Deposit --                                    24          DAVIS MARTIN: You set your price -- you got
 25            DAVIS MARTIN: That is a Daily Deposit.           25   my -- first of all, you got my trade. You had over 30

                                                          26                                                             28
  1          JEFF BISHOP: -- right here in action. This          1   minutes to analyze your Daily Deposit.
  2   is actual money right here today.                          2           JEFF BISHOP: Yeah.
  3          Thank you very much. I’m buying lunch, man.         3           DAVIS MARTIN: You set your trade. You set
  4          DAVIS MARTIN: My pleasure, man. You know,           4   your set it and forget it. You made $6,000. And now
  5   I love to see stuff like that because that’s like six      5   the market can do exactly what it wants.
  6   times what a typical doctor makes in an entire day of      6           JEFF BISHOP: Yeah. So what you said today
  7   working. I love it.                                        7   was you thought the market was going to go up.
  8          JEFF BISHOP: I mean, it’s fantastic. So I           8           DAVIS MARTIN: Mm-hmm.
  9   couldn’t believe how easy it was to put it in play.        9           JEFF BISHOP: And the market already started
 10          DAVIS MARTIN: Right.                               10   a little higher. So what I did was I entered my trade
 11          JEFF BISHOP: And I made one trade and then         11   a little bit lower trying to catch it on a dip.
 12   I made an exit trade later, within 30 minutes, it was     12           DAVIS MARTIN: Mm-hmm.
 13   up so much.                                               13           JEFF BISHOP: And sure enough, I got a quick
 14          DAVIS MARTIN: Mm-hmm.                              14   dip in the morning, it filled my order. It went a
 15          JEFF BISHOP: And from what I’m hearing now,        15   little below that actually.
 16   the market’s back down.                                   16           DAVIS MARTIN: Mm-hmm.
 17          DAVIS MARTIN: Wow.                                 17           JEFF BISHOP: So I was a little nervous. I
 18          JEFF BISHOP: So I’m glad I took my quick           18   was starting to lose some money. But then, sure
 19   money off the table.                                      19   enough, it turned around, the thing went right back
 20          DAVIS MARTIN: The market can do what it            20   up. Within 30 minutes, I made $6,000.
 21   wants. Go on, take the money and run, right?              21           DAVIS MARTIN: Mm-hmm.
 22          JEFF BISHOP: Right. You don’t have to              22           JEFF BISHOP: So that was awesome.
 23   worry about it.                                           23           DAVIS MARTIN: Now, do you care what the
 24          DAVIS MARTIN: Great job.                           24   market does on SPY for the rest of the day?
 25          JEFF BISHOP: You just take your quick              25           JEFF BISHOP: I don’t care. I’m not in.


                                                                                                       7 (Pages 25 to 28)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment CC
                                                                                      PX 27, 1982
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 178 of 409
                           Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                             7/22/2020
                                                          29                                                             31
  1           DAVIS MARTIN: Exactly.                             1           DAVIS MARTIN: Mm-hmm. He lit it up. He
  2           JEFF BISHOP: At this point, I don’t care.          2   lit it up, man.
  3    I’ve taken my money, I’m having a great lunch, we’re      3           JEFF BISHOP: I’ve never made the kind of
  4    going to enjoy the day.                                   4   money trading stocks like I’ll make trading options.
  5           DAVIS MARTIN: There you go.                        5   So that’s what really hooked me.
  6           JEFF BISHOP: So obviously, I’m happy with          6           DAVIS MARTIN: Mm-hmm.
  7    the results so far. It’s only been one day, but I         7           JEFF BISHOP: The gains you can make are so
  8    love it. Do you have some other member testimonials       8   fast and so explosive.
  9    you can share with us of how it’s worked for other        9           DAVIS MARTIN: Mm-hmm.
 10    people, also?                                            10           JEFF BISHOP: And when you’re on the right
 11           DAVIS MARTIN: Oh, absolutely. And working         11   side of it, they really pile up. Well, man, those are
 12    within the same parameters you did, in fact.             12   fantastic testimonials. $30,000 plus in just a short
 13           JEFF BISHOP: Mm-hmm.                              13   period of time. Who doesn’t want that?
 14           DAVIS MARTIN: You got step one, place the         14           DAVIS MARTIN: (Inaudible).
 15    trade. You exited the trade. Then who cares what the     15           JEFF BISHOP: So I love that you had one guy
 16    markets do, right?                                       16   who was pretty new to trading --
 17           JEFF BISHOP: Yeah.                                17           DAVIS MARTIN: Mm-hmm.
 18           DAVIS MARTIN: From there, I work with a           18           JEFF BISHOP: -- and one guy in the service
 19    member, his name’s Gabriel. I saw over $31,000, just     19   who is already pretty experienced.
 20    shy of $32,000, in fact, just in one trade. He said      20           DAVIS MARTIN: Mm-hmm.
 21    he couldn’t believe it. And oh, he went on a             21           JEFF BISHOP: He’s using the system, too, to
 22    tremendous tear.                                         22   make more money.
 23           JEFF BISHOP: Wow.                                 23           DAVIS MARTIN: Mm-hmm.
 24           DAVIS MARTIN: He still is. He’s --                24           JEFF BISHOP: So getting to the next
 25           JEFF BISHOP: How long did that take to make       25   question, do people really need a lot of experience or

                                                          30                                                             32
  1    $31,000?                                                  1   even any option experience when they come into your
  2           DAVIS MARTIN: Oh, goodness. He showed it           2   product?
  3    to me on Twitter.                                         3          DAVIS MARTIN: Well, I never say no
  4           JEFF BISHOP: Yeah.                                 4   experience needed, right? But I can tell you I very
  5           DAVIS MARTIN: It --                                5   recently heard from a brand new member, Timothy,
  6           JEFF BISHOP: So he was so excited, he              6   right? And Timothy’s story is amazing. He wanted to
  7    posted to his social media account?                       7   get into trading -- full-time trading to provide a
  8           DAVIS MARTIN: Yeah. He was -- he’s been on         8   better family for his life, right? And he started
  9    fire. One of his Twitter testimonials even said, I        9   with Daily Profit Machine and he made about 1 percent
 10    love the trade of the day. And I was like, all right,    10   per minute on like a 20-minute trade or something like
 11    yeah, man.                                               11   that and --
 12           JEFF BISHOP: Yeah, yeah, that’s great.            12          JEFF BISHOP: A percent a minute.
 13           DAVIS MARTIN: We got those Daily Deposits.        13          DAVIS MARTIN: Yeah, a percent a minute.
 14    I also work with another trader, Lee, and this guy was   14   And I was very proud of him because I knew Timothy was
 15    not new to options when he joined me. He was just        15   new and he’s already hitting it. He’s already got --
 16    looking for a different vehicle, right? $34,600 in       16   he’s -- I know that if someone can do that, then I
 17    one day. And that was a four-hour trading session        17   know that I have a strong feeling, at least, that they
 18    actually.                                                18   will make it as a trader in the long term. He got
 19           JEFF BISHOP: In one day?                          19   into trading because he wanted to provide a better
 20           DAVIS MARTIN: Yep, in one day.                    20   life for his family.
 21           JEFF BISHOP: Wow, wow.                            21          JEFF BISHOP: Mm-hmm.
 22           DAVIS MARTIN: That was a four-hour trading        22          DAVIS MARTIN: But in Timothy’s case, it
 23    session.                                                 23   didn’t start there. It’s not like he joined, made a
 24           JEFF BISHOP: Some days, options are going         24   great trade for, you know, considering it was one of
 25    to be your best friend.                                  25   his first trades and passed it off there.


                                                                                                       8 (Pages 29 to 32)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment CC
                                                                                      PX 27, 1983
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 179 of 409
                           Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                            7/22/2020
                                                          33                                                            35
  1           JEFF BISHOP: Yeah.                                 1   too much into that right now. But just to -- just to
  2           DAVIS MARTIN: A very short amount of time          2   give you an example of, you know, there are people
  3    later, Timothy reached out to me thanking me for a        3   wondering the -- a lot of questions, who have all
  4    trade which made him over $1,200. So he paid for the      4   different brokerage account balances. Now, when
  5    service, you know, boom.                                  5   people talk to me personally, my -- my answer is the
  6           JEFF BISHOP: Fantastic.                            6   same when people want to bring up their account
  7           DAVIS MARTIN: That was -- that was his --          7   balances. It’s your account, your account balance is
  8    that was his reaction and I was in -- I was in shock,     8   your business, not mine, you know.
  9    actually. I replied back to him like you’re on fire,      9          JEFF BISHOP: Mm-hmm.
 10    let’s keep going.                                        10          DAVIS MARTIN: But just to give you a few
 11           JEFF BISHOP: Isn’t that great? So I love          11   recent examples of how options can be applied to,
 12    that. I hear that story all the time from our            12   let’s say, a $1,000 account or a $1 million account,
 13    different services. Our goal really is to help people    13   recently, I had a member, Nathan, I love this guy, he
 14    make back their annual payment as soon as possible.      14   turned just a little under $1,000 into over $9,000.
 15    We want them to make that money back as soon as they     15   It was a 1,000 percent increase --
 16    can and then everything else is gravy --                 16          JEFF BISHOP: Wow.
 17           DAVIS MARTIN: Mm-hmm.                             17          DAVIS MARTIN: -- on his account. Yeah.
 18           JEFF BISHOP: -- for the rest of the year.         18   And he did that in ten days. I love this guy. He
 19    And that’s what we’re really trying to do. So I love     19   used that money. He took his wife to a Caribbean
 20    guys like Timothy who make it back really quick and      20   vacation for an extended period of time and that
 21    the rest of the year, they’re putting money in their     21   resort is actually -- coincidentally, the same exact
 22    own pockets.                                             22   one that I just went to a few months ago. It’s a very
 23           DAVIS MARTIN: Oh, yeah, the guy made it           23   nice place.
 24    back in one trade.                                       24          JEFF BISHOP: Did he tell you about it or
 25           JEFF BISHOP: So what a valuable thing he’s        25   vice versa?

                                                          34                                                            36
  1    learned to do now.                                        1         DAVIS MARTIN: No, he told me. I asked
  2            DAVIS MARTIN: Absolutely, absolutely.             2   which resort and I was like, man, I just went there.
  3            JEFF BISHOP: So one question I get all the        3   That’s awesome.
  4    time is how much money does it actually take to make a    4         JEFF BISHOP: That’s great.
  5    trade with you.                                           5         DAVIS MARTIN: Yeah.
  6            DAVIS MARTIN: Mm-hmm.                             6         JEFF BISHOP: $1,000 and $9,000.
  7            JEFF BISHOP: So for my trading system, I’ve       7         DAVIS MARTIN: Yeah.
  8    got an answer, but for you, what would be like the        8         JEFF BISHOP: That’s incredible. Those are
  9    minimum amount that it would take to work?                9   the kind of stories I love to hear.
 10            DAVIS MARTIN: That’s a great question.           10         DAVIS MARTIN: Mm-hmm, yeah, yeah. Oh, me,
 11    I’ll just use this morning’s example for just -- since   11   too. Hey, and with that being said, I just heard from
 12    we’re here, it’s a very tangible example, right? It’s    12   a member recently who did over $57,000 in 35 trades.
 13    going to show you a price tag of about $2, right?        13         JEFF BISHOP: Wow.
 14    Well, that’s -- that’s a legitimate like $200 purchase   14         DAVIS MARTIN: Only 35 trades, only 35 Daily
 15    into one contract of that particular option, all         15   Deposits, over $57,000.
 16    right?                                                   16         JEFF BISHOP: Hmm.
 17            JEFF BISHOP: Because one contract is 100         17         DAVIS MARTIN: So, again, applicable to all
 18    shares of stocks.                                        18   account sizes.
 19            DAVIS MARTIN: I (inaudible).                     19         JEFF BISHOP: Yeah.
 20            JEFF BISHOP: So if you see an option             20         DAVIS MARTIN: And getting into the larger
 21    contract for $2, it’s a $200 trade.                      21   accounts, you can start compounding those profits,
 22            DAVIS MARTIN: Yeah.                              22   right? We want to take some money, make it more
 23            JEFF BISHOP: Got it.                             23   money, more money, more money.
 24            DAVIS MARTIN: You got it. Yeah, there’s a        24         JEFF BISHOP: Right.
 25    -- there’s a formula behind it. We don’t need to dig     25         DAVIS MARTIN: That’s what got me into


                                                                                                      9 (Pages 33 to 36)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment CC
                                                                                      PX 27, 1984
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 180 of 409
                           Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                             7/22/2020
                                                          37                                                            39
  1    options in the first place. I have a member who made      1          JEFF BISHOP: Today, it took me a total of
  2    $180,000 in March. And she bought a Mercedes.             2   about five minutes honestly. I got the trade you
  3          JEFF BISHOP: Wow.                                   3   said, I looked at the market, I agreed with it.
  4          DAVIS MARTIN: Yeah.                                 4          DAVIS MARTIN: Mm-hmm.
  5          JEFF BISHOP: Do you have a picture of that          5          JEFF BISHOP: So I took the contract you
  6    we could show people?                                     6   said to buy --
  7          DAVIS MARTIN: I think I do. I think I do.           7          DAVIS MARTIN: Yeah.
  8          JEFF BISHOP: Great. So I’ve got to know,            8          JEFF BISHOP: -- I put the order in a little
  9    how long does it take to set up a Daily Deposit?          9   bit below where it was when the market opened and just
 10          DAVIS MARTIN: Mm-hmm.                              10   waited for it. And then it took me a few minutes more
 11          JEFF BISHOP: So obviously, you’re doing all        11   to enter the other side of the trade.
 12    the homework for somebody. If they want to take your     12          DAVIS MARTIN: There you go.
 13    research overnight and you basically deliver it to       13          JEFF BISHOP: So probably five minutes total
 14    them on a silver platter in the morning, how much time   14   for me.
 15    does it actually take to put it into action?             15          DAVIS MARTIN: There you go, yeah,
 16          DAVIS MARTIN: Well, that’s a great                 16   absolutely. That’s -- and that’s awesome. And that
 17    question. Step one is me having a very well-advanced     17   sounds like in -- you know what, that actually sounds
 18    head start on the markets before the market even         18   like a large majority of individuals I work with.
 19    opens. I take care of that for individuals so that       19   They work full-time; they can’t trade full-time. I
 20    they don’t have to do it.                                20   totally get it. If people have a job, keep the job,
 21          JEFF BISHOP: Right.                                21   keep your -- keep your consistency. I’d say it’s -- I
 22          DAVIS MARTIN: That’s my job. That’s my             22   know, members tell me, they trade from their iPhones,
 23    homework.                                                23   they trade from their mobile devices, et cetera, et
 24          JEFF BISHOP: As a trader, that’s what takes        24   cetera.
 25    me the longest time is all the homework --               25          JEFF BISHOP: Yeah.

                                                          38                                                            40
  1           DAVIS MARTIN: Mm-hmm.                              1          DAVIS MARTIN: That, you know, I recently
  2           JEFF BISHOP: -- to get to the actual trade.        2   heard from an individual, Gregory. He said he works
  3           DAVIS MARTIN: Yeah.                                3   full-time, so he has to do most of his trading as
  4           JEFF BISHOP: So you’re saying, I do the            4   swing trading.
  5    homework --                                               5          JEFF BISHOP: Mm-hmm.
  6           DAVIS MARTIN: I want --                            6          DAVIS MARTIN: Except for my trades of the
  7           JEFF BISHOP: -- here’s the trade.                  7   day, My Daily Deposits. He always finds time for
  8           DAVIS MARTIN: I want everyone to stop              8   those. And the answer is fairly simple. Gregory made
  9    thinking about that right now because I wake up at the    9   276 percent in a matter of minutes.
 10    time I do for a reason. I’m as disciplined as I am       10          JEFF BISHOP: Hmm.
 11    for a reason.                                            11          DAVIS MARTIN: And he was absolutely amazed.
 12           JEFF BISHOP: Yeah.                                12   That was actually during a red day in the markets.
 13           DAVIS MARTIN: And that’s to make things           13          JEFF BISHOP: Sure. Those are the biggest
 14    easy for people just like you who made my trade this     14   profit days I’ve found.
 15    morning, all right?                                      15          DAVIS MARTIN: Statistically, what, three
 16           JEFF BISHOP: Mm-hmm.                              16   times faster?
 17           DAVIS MARTIN: And, now, so this is a great        17          JEFF BISHOP: Stocks go down a lot faster --
 18    question. I give people 30 minutes of advanced           18          DAVIS MARTIN: Mm-hmm.
 19    notice. Before you can even place an options trade,      19          JEFF BISHOP: -- to the down-side, than they
 20    all right, all you need to do is click buy to open on    20   go up. So if you’re --
 21    the exact trade, which I give you, and click sell to     21          DAVIS MARTIN: Oh, yeah.
 22    close on the exact trade, which I give you. In your      22          JEFF BISHOP: -- on the right side of that
 23    case, you did it in advance, right?                      23   trade, you make a lot of money really quick.
 24           JEFF BISHOP: Yeah.                                24          DAVIS MARTIN: Oh, yeah. Red markets aren’t
 25           DAVIS MARTIN: Ten minutes.                        25   problems; they’re opportunities.


                                                                                                     10 (Pages 37 to 40)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment CC
                                                                                      PX 27, 1985
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 181 of 409
                           Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                            7/22/2020
                                                         41                                                            43
  1           JEFF BISHOP: Mm-hmm.                              1          JEFF BISHOP: -- on the side while they
  2           DAVIS MARTIN: That’s what I like to say.          2   continue to work their job. So this is a perfect
  3           JEFF BISHOP: Absolutely. So you think             3   system, I think, that people should be looking at for
  4    within ten minutes or less to set up an actual trade?    4   that.
  5           DAVIS MARTIN: I think that’s an ample             5          JEFF BISHOP: Hey, thanks. Hey, My Daily
  6    amount of time, to be honest, considering the due        6   Deposits, I believe, are short and sweet, one stock,
  7    diligence and the alert and I give you the exact         7   the exact same time every single day, and I lay out
  8    trade. I think ten minutes is more than enough,          8   the game plan so that people just like Beth, Kevin and
  9    considering you have the trade 30 minutes prior to       9   Gregory can receive the benefits of them.
 10    market open, you have an extra 20 minutes.              10          JEFF BISHOP: So, man, thank you so much for
 11           JEFF BISHOP: Yeah. I feel like it also           11   sharing all of this and telling us how the Daily
 12    takes a lot of time to figure out which contract. So    12   Deposit works and how people can do this at home any
 13    just having you filter through all those thousands of   13   time they want. Can you show us just one more time,
 14    contracts and telling me the one thing that I should    14   like what do people get with your Daily Deposit
 15    be looking at, that saves so much time, so I love       15   System?
 16    that.                                                   16          DAVIS MARTIN: That’s a great question,
 17           DAVIS MARTIN: Yeah. I do that for a very         17   Jeff. So let me explain to you exactly what you’re
 18    valid reason. For example, working with a new member,   18   getting with the Daily Deposits. Yes, you’re getting
 19    Kevin, and he had a career day. The guy knocked it      19   an elite educational suite if you want to pick my
 20    out of the park. I believe it was about $14,000. And    20   brain, all right? You’re also getting a quick short
 21    another brand new member, her name’s Beth, she is --    21   and sweet video with each Daily Deposit which comes to
 22    she has a unique story. She’s a single mother of two.   22   you. And you’re going to get exit alerts, when I see
 23    She doesn’t have much time --                           23   suitable to take all available profits off the table
 24           JEFF BISHOP: Mm-hmm.                             24   and put them in your pocket, most importantly, right?
 25           DAVIS MARTIN: -- to be micro-managing            25   And really what you’re really getting is what you

                                                         42                                                            44
  1   trades --                                                 1   don’t have and that’s the Daily Deposit. You’re
  2          JEFF BISHOP: Yeah.                                 2   getting the exact trades of the day themselves every
  3          DAVIS MARTIN: -- or clicking hot keys or           3   single day, 30 minutes prior to market open because
  4   mouses all day day trading. She doesn’t have much         4   I’ve hustled my tail off for six hours putting
  5   time. She’s a single mother of two and she works.         5   everything together for you to give you the perfect
  6   Well, just recently, she made over $2,600 in one          6   trade, if you will.
  7   trade.                                                    7          JEFF BISHOP: Those are fantastic points. I
  8          JEFF BISHOP: Oh, man.                              8   love that you get the education, if you want it, you
  9          DAVIS MARTIN: That goes a long way for a           9   get the video lessons, you get the actual alerts on
 10   family. I have a family, I know it does.                 10   when to buy and sell.
 11          JEFF BISHOP: Sure.                                11          DAVIS MARTIN: Mm-hmm.
 12          DAVIS MARTIN: And, you know, I’m very, very       12          JEFF BISHOP: I love the Daily Deposit
 13   happy for her, a single mother of two.                   13   showing up in my email box, just like this morning. I
 14          JEFF BISHOP: Man, things like that are just       14   got that Daily Deposit, I was able to take action and
 15   life-changing honestly. When you can find a way to       15   make some quick money.
 16   make a couple thousand dollars extra per month --        16          DAVIS MARTIN: Mm-hmm.
 17          DAVIS MARTIN: Mm-hmm, yeah.                       17          JEFF BISHOP: So that, to me, is the most
 18          JEFF BISHOP: -- that’s life-changing              18   important thing I’m looking for.
 19   honestly.                                                19          DAVIS MARTIN: Mm-hmm.
 20          DAVIS MARTIN: Yeah.                               20          JEFF BISHOP: Now, I’m looking at your
 21          JEFF BISHOP: That takes everything to a new       21   website right now. This is his Daily Profit Machine
 22   level. So that’s really my goal for so many people is    22   website. If I scroll lower here, it says, for a full
 23   not to become a full-time trader, but I want to see      23   year of service, it only costs, $1,599.
 24   people make $1,000, $2,000 extra --                      24          DAVIS MARTIN: Mm-hmm.
 25          DAVIS MARTIN: Mm-hmm.                             25          JEFF BISHOP: You get all that for less than


                                                                                                    11 (Pages 41 to 44)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment CC
                                                                                     PX 27, 1986
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 182 of 409
                           Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                            7/22/2020
                                                          45                                                           47
  1    1,600 bucks a year.                                      1   credit in your college course? It was more than 800
  2           DAVIS MARTIN: Mm-hmm.                             2   bucks.
  3           JEFF BISHOP: That’s a fantastic price.            3          DAVIS MARTIN: A lot more than that.
  4           DAVIS MARTIN: Yeah, I try to keep it              4          JEFF BISHOP: I paid thousands of dollars
  5    reasonable because I don’t want people to pay too        5   for one credit in philosophy.
  6    much. I want people to make too much, right, ideally?    6          DAVIS MARTIN: Yeah, definitely. Yeah,
  7    And this morning, you made more than four times that     7   definitely.
  8    in five minutes.                                         8          JEFF BISHOP: This kind of stuff, you’ll use
  9           JEFF BISHOP: Oh, man, that’s -- to me,            9   for the rest of your life. So 800 bucks, that’s a
 10    that’s a best value.                                    10   fantastic deal. There’s no reason everybody shouldn’t
 11           DAVIS MARTIN: Yeah. Right? I love people         11   take advantage of that today.
 12    getting paid daily, compounding their interest,         12          DAVIS MARTIN: And I’m going to sweeten the
 13    Einstein’s eighth wonder. And, you know, that’s         13   pot a little more today here, too. All right? I
 14    really what I’m here to do at the end of the day is     14   cannot believe I’m doing this.
 15    help people collect Daily Deposits every single day.    15          JEFF BISHOP: What do you got now?
 16           JEFF BISHOP: That’s great, man. Well,            16          DAVIS MARTIN: This is the first time I have
 17    you’re doing a fantastic job with it. I hear so many    17   ever done this, in fact.
 18    people on social media and our own members that are     18          JEFF BISHOP: All right.
 19    just so happy with the service so far. So --            19          DAVIS MARTIN: For the first 100 individuals
 20           DAVIS MARTIN: Oh, good.                          20   who sign up today, I’m going to guarantee that they
 21           JEFF BISHOP: -- you’ve put a good thing          21   double their money in the first month. If not, I’ll
 22    together.                                               22   give them a second year free. I will pay for their
 23           DAVIS MARTIN: I try my best to do my best.       23   second year free if the first 100 individuals who sign
 24    That’s really what I try to do.                         24   up today do not double their money.
 25           Now, Jeff, what’s the lowest price service       25          JEFF BISHOP: Okay, all right.

                                                          46                                                           48
  1    at Raging Bull annually?                                 1          DAVIS MARTIN: $100, $200. There is no
  2           JEFF BISHOP: If we had to go for any              2   minimum balance.
  3    service, it would be $899 a year.                        3          JEFF BISHOP: Yeah.
  4           DAVIS MARTIN: 899? All right. Well, I             4          DAVIS MARTIN: Double your money in a month
  5    want everyone to access My Daily Deposits. I don’t --    5   or I pay for your second year free.
  6    1,599 might be a little too much for people. So          6          JEFF BISHOP: I see. That -- that’s really
  7    today, for the first 100 people only, I’m slashing 50    7   interesting. I’ve never heard that before. So I want
  8    percent off.                                             8   everybody to understand that. You’re going to say the
  9           JEFF BISHOP: Really?                              9   first 100 people who take you up on this incredible
 10           DAVIS MARTIN: This is going to be 799 for a      10   offer, 799, if they don’t double their money within
 11    year for the first time ever --                         11   one month after joining, you’re going to give them an
 12           JEFF BISHOP: Yeah.                               12   entire year absolutely free.
 13           DAVIS MARTIN: -- to the first 100 people.        13          DAVIS MARTIN: That’s exactly what I’m
 14           JEFF BISHOP: That’s fantastic. I don’t see       14   doing.
 15    how anyone can lose there. That’s taking all the risk   15          JEFF BISHOP: Fantastic, man.
 16    off the table.                                          16          DAVIS MARTIN: That’s how confident I am in
 17           DAVIS MARTIN: Mm-hmm.                            17   this system.
 18           JEFF BISHOP: If you can’t make $800 a year       18          JEFF BISHOP: All right. I love that.
 19    with this service, I don’t know what to tell you. But   19   There is virtually no way you can lose in that
 20    the education alone is worth way more than that.        20   situation.
 21           DAVIS MARTIN: Mm-hmm.                            21          DAVIS MARTIN: No (inaudible).
 22           JEFF BISHOP: I mean, we both went to             22          JEFF BISHOP: The service is already
 23    college.                                                23   discounted and then you’re guaranteeing on top of
 24           DAVIS MARTIN: Mm-hmm.                            24   that.
 25           JEFF BISHOP: What did you pay for one            25          DAVIS MARTIN: Absolutely, yep.


                                                                                                    12 (Pages 45 to 48)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment CC
                                                                                     PX 27, 1987
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 183 of 409
                          Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                            7/22/2020
                                                         49                                                            51
  1           JEFF BISHOP: All right. That’s fantastic,         1          JEFF BISHOP: What do you got?
  2    man. Thanks for doing that. Because I really want        2          DAVIS MARTIN: I’ve got so many requests,
  3    everyone to take advantage of this. I think the          3   I’m going to put $5,000 to work and I’m going to apply
  4    techniques you teach here are so important and they      4   these trades exactly as you see them, putting my name
  5    can put it to work in anything they do. But the fact     5   on My Daily Deposits. So if you’ve never traded
  6    that you give them a trade every single day like you     6   before, this is the perfect way to learn. If you have
  7    do is just incredible.                                   7   traded before, maybe you’ll improve your trading. I’m
  8           DAVIS MARTIN: Mm-hmm. Absolutely. I put           8   starting with $5,000. It doesn’t matter to me if you
  9    my heart and soul into providing what I want to give     9   want to start with $1,00 or a million dollars, as this
 10    to people --                                            10   is clearly scalable to all account sizes. I’m
 11           JEFF BISHOP: Yeah.                               11   starting the challenge with $5,000 and there you have
 12           DAVIS MARTIN: -- as a daily paycheck             12   it.
 13    collecting service.                                     13          JEFF BISHOP: Wow. You know, there is no
 14           JEFF BISHOP: Mm-hmm.                             14   better way to learn. If you’re watching someone do it
 15           DAVIS MARTIN: And I try my absolute best to      15   in real-time with real money --
 16    make it picture perfect for everybody and now I’m --    16          DAVIS MARTIN: Mm-hmm.
 17    now I’ve just totally lost it.                          17          JEFF BISHOP: -- that is the best way you
 18           JEFF BISHOP: That’s great.                       18   can learn to do something. That’s fantastic. So it
 19           DAVIS MARTIN: I’m slashing 50 percent off        19   wasn’t enough just to have the 799, the lowest price
 20    and double your money in a month guarantee.             20   ever. That was great right there.
 21           JEFF BISHOP: The Daily Deposit is such a         21          DAVIS MARTIN: Mm-hmm.
 22    good visual for me, like I -- it’s just out there       22          JEFF BISHOP: And then you decide we’re
 23    waiting to be taken. If you don’t take advantage,       23   going to do a guarantee on top of that. So now,
 24    you’re not going to take it.                            24   you’re saying if you don’t double your money within
 25           DAVIS MARTIN: And someone else will.             25   the first month of working with you, you’re going to

                                                         50                                                            52
  1          JEFF BISHOP: Like this morning, I would            1   give people a whole year absolutely free. And that’s
  2   have never known there was $6,000 waiting for me.         2   unheard of. And, now, you’re saying you’re going to
  3          DAVIS MARTIN: Yeah.                                3   give them a $5,000 challenge, right?
  4          JEFF BISHOP: There was a check out there           4          DAVIS MARTIN: That’s exactly what I’m
  5   with my name on it. Well, I really can’t believe          5   doing.
  6   you’re delivering all of that for 799 a year.             6          JEFF BISHOP: Okay. So now, you’re going to
  7          DAVIS MARTIN: Mm-hmm.                              7   say this is exactly how to do it. You’re going to
  8          JEFF BISHOP: You get all the value that we         8   watch every single trade you make virtually in real-
  9   just talked about. Most importantly, you’re getting       9   time as you do it.
 10   that trade of the day delivered to you before the        10          DAVIS MARTIN: Mm-hmm.
 11   market opens. I just love that. So what a fantastic      11          JEFF BISHOP: So to me, that’s the best way
 12   price. And now you’ve decided to give a guarantee,       12   you learn.
 13   which we’ve never seen before. You’re guaranteeing       13          DAVIS MARTIN: Mm-hmm.
 14   people are going to double their money in one month or   14          JEFF BISHOP: If you’ve never traded before
 15   you’re going to add another entire year absolutely       15   or you just want more experience seeing how a
 16   free.                                                    16   professional does it --
 17          DAVIS MARTIN: Mm-hmm.                             17          DAVIS MARTIN: Mm-hmm.
 18          JEFF BISHOP: So I don’t see how anyone’s          18          JEFF BISHOP: -- seeing them trade their
 19   not going to take advantage of that tonight. That’s      19   actual account just takes all the mystery out of it.
 20   incredible.                                              20   So you’ve now shown people the exact trade to make
 21          DAVIS MARTIN: You know what, I’m not -- I’m       21   every single day, while they’re doing it, the trade to
 22   not done here. I’m losing my mind. I’m losing my         22   make, and then how to do it.
 23   mind.                                                    23          DAVIS MARTIN: Mm-hmm.
 24          JEFF BISHOP: Oh, what else is there?              24          JEFF BISHOP: There’s virtually no risk in
 25          DAVIS MARTIN: I’m losing my mind.                 25   this at this price and with simplicity of the service,


                                                                                                    13 (Pages 49 to 52)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment CC
                                                                                     PX 27, 1988
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 184 of 409
                           Daily Deposits_Recorded from Weekly Windfalls Ad
Raging Bull, LLC                                                                                             7/22/2020
                                                          53                                                            55
  1    I don’t see how anyone can lose.                          1          CERTIFICATE OF TRANSCRIPTIONIST
  2             DAVIS MARTIN: Mm-hmm.                            2
  3             JEFF BISHOP: So, folks, there you have it.       3
  4    This is one of the simplest, most easy-to-follow          4          I, Elizabeth M. Farrell, do hereby certify
  5    systems that I’ve ever found to consistently make         5   that the foregoing proceedings and/or conversations
  6    profits. This is the absolute best price Davis has        6   were transcribed by me via CD, videotape, audiotape or
  7    ever offered it at, the first time he’s ever offered a    7   digital recording, and reduced to typewriting under my
  8    guarantee, and now, you get to participate on day one     8   supervision; that I had no role in the recording of
  9    of the $5,000 challenge as he gets started. There’s       9   this material; and that it has been transcribed to the
 10    absolutely no reason not to get started right now.       10   best of my ability given the quality and clarity of
 11             There’s a phone number you see on the           11   the recording media.
 12    screen. That will put you in touch with our VIP          12          I further certify that I am neither counsel
 13    concierge team. They’re standing by to take your call    13   for, related to, nor employed by any of the parties to
 14    right now. They’ll walk you through any questions you    14   the action in which these proceedings were
 15    have. They’ll take your order and get you started, so    15   transcribed; and further, that I am not a relative or
 16    you can start working with Davis tomorrow morning. If    16   employee of any attorney or counsel employed by the
 17    you want to take it up on yourself, just click the       17   parties hereto, nor financially or otherwise
 18    link below. That will take you to a page. You can        18   interested in the outcome of the action.
 19    fill it out and you’ll be ready to start in about two    19
 20    minutes. It’s really quick; it’s really simple. Get      20
 21    started right now, okay?                                 21   DATE: 7/20/2020
 22             There’s no reason that you shouldn’t be         22               ELIZABETH M. FARRELL, CERT
 23    started right now. Tonight, you can be studying.         23
 24    Tomorrow morning, you can be getting your first daily    24
 25    deposit. These things are floating around all the        25

                                                          54
  1    time. This morning, like I said, I did not know there
  2    was a $6,000 check with my name on it, okay? I had to
  3    get the Daily Deposit. I had to take the action and
  4    then pull that check. That check’s now mine. It’s in
  5    my account. Tomorrow, it can be yours. I want you to
  6    get started. I don’t want you to miss another one.
  7    These are happening all the time and you need to get
  8    your hands on them. So do not miss the next Daily
  9    Deposit. It starts tomorrow morning, right?
 10           DAVIS MARTIN: Absolutely.
 11           JEFF BISHOP: All right.
 12           DAVIS MARTIN: Thirty minutes prior to
 13    market open. Everyone knows where to be.
 14           JEFF BISHOP: I’ll be there, man.
 15           DAVIS MARTIN: The first 100.
 16           JEFF BISHOP: All right. Well, thank you so
 17    much, Davis.
 18           DAVIS MARTIN: Pleasure, Jeff.
 19           JEFF BISHOP: This was awesome. I look
 20    forward to seeing you in the service, too.
 21           (The recording was concluded.)
 22
 23
 24
 25


                                                                                                     14 (Pages 53 to 55)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment CC
                                                                                      PX 27, 1989
              Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 185 of 409
                                                      DollarAce_V4
Raging Bull, LLC                                                                                                    7/22/2020
                                                                                                                                  3
                     OFFICIAL TRANSCRIPT PROCEEDING              1                   FEDERAL TRADE COMMISSION
                                                                 2
                        FEDERAL TRADE COMMISSION                 3   In the Matter of:                )
                                                                 4   Raging Bull, LLC                 )   Matter No. 2023073
                                                                 5                                    )
      MATTER NO.       2023073                                   6   ------------------------------)
                                                                 7                                    Date Unknown
      TITLE            RAGING BULL, LLC                          8
                                                                 9
      DATE             RECORDED: DATE UNKNOWN
                                                                10
                       TRANSCRIBED: JULY 20, 2020
                                                                11               The following transcript was produced from a
      PAGES            1 THROUGH 28
                                                                12   digital file provided to For The Record, Inc. on June
                                                                13   30, 2020.
                             DollarAce_V4                       14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23

                     For The Record, Inc.                       24
       (301) 870-8025 - www.ftrinc.net - (800) 921-5555         25


                                                            2                                                                     4
  1                   FEDERAL TRADE COMMISSION                   1                      P R O C E E D I N G S
  2                           I N D E X                          2                      -   -     -       -     -
  3                                                              3                          DOLLARACE_V4
  4   RECORDING:                                       PAGE:     4               KYLE DENNIS:   Welcome, everybody.     This is
  5   DollarAce_V4                                      4        5   going to be so exciting.    Kyle Dennis here and I
  6                                                              6   couldn't be more excited to launch Dollar Ace for you
  7                                                              7   today.
  8                                                              8               The number one concern I hear from traders
  9                                                              9   is that it's unbelievably hard to accelerate your
 10                                                             10   growth right when you're starting out.         Maybe you have
 11                                                             11   $1,000, $2,000 or even, $10,000.         Well, when you
 12                                                             12   begin, you want to see that instant gratification,
 13                                                             13   right?   You want to see that money pouring into your
 14                                                             14   account, but normally it just doesn't happen like
 15                                                             15   that.    And that's what I want to change for you here
 16                                                             16   today.
 17                                                             17               People tell you it will take years to become
 18                                                             18   profitable, but that is a complete lie.        The problem
 19                                                             19   is most people don't know the correct strategy to use
 20                                                             20   and I don’t want you to spend more than five minutes
 21                                                             21   per day figuring that out.    You want something that is
 22                                                             22   easy to apply, allows you to exponentially increase
 23                                                             23   your account and begin to take bigger positions and,
 24                                                             24   in turn, make even more money.       And that’s why I
 25                                                             25   created Dollar Ace.



                                                                                                                 1 (Pages 1 to 4)
                                         For The Record, Inc.
                            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment DD
                                                                                            PX 27, 1990
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 186 of 409
                                                     DollarAce_V4
Raging Bull, LLC                                                                                             7/22/2020
                                                           5                                                              7
  1           The beauty of this is that it’s just as            1   trading. The next year, I ended up quitting my job
  2   advantageous for a trader with a $1,000 account as it      2   and making $838,000. Since then, it’s just been up
  3   is for a $100,000 account, and it can be good in a         3   and up. I’ve surpassed seven million and I’m already
  4   bull or bear market. So whether the market’s going up      4   up over one million this year.
  5   or down, we are poised for profits. I wish I had this      5          But I always remember the initial period
  6   when I first started because, in the beginning, I was      6   where I sucked. I lost half my account because I was
  7   completely lost. Listen, I grew up in L.A. in a            7   trying to just chase things. I didn’t understand how
  8   middle class family, mom, dad, brother, a couple dogs.     8   the market really worked. I was basically doing all
  9   Upon graduating high school, I decided to go to UCLA       9   the wrong things, throwing darts and hoping one would
 10   and major in biology. Four years, $80,000 in debts        10   stick. Clearly, that does not work. And that’s what
 11   later, I got my degree in biology and that landed me a    11   a lot of new traders and even some experienced ones
 12   spot as a real estate analyst making about $35,000 per    12   continue to do. They never see that exponential
 13   year. Not what I at all expected.                         13   growth that they can easily attain because they aren’t
 14           It didn’t take me very long to realize this       14   trading smart.
 15   is just not what I wanted. I did consider myself          15          Maybe you’re in that position, too. Small
 16   lucky to be employed, but $35,000 in L.A. does not get    16   account and struggling to grow it. Medium-sized
 17   you very far. I couldn’t afford an apartment, so I        17   account but you’re not having that consistency you
 18   moved back in with my mom and dad and I remember just     18   need to yield high returns. Those are the issues that
 19   sitting at my job one day thinking, I need to take        19   I want to solve and I’ve already been able to help
 20   some more responsibility. My parents had done so much     20   people hit real quick, real quick. Just look at some
 21   for me over the years, I wanted a way to provide for      21   of the testimonials from members.
 22   myself financially and, more importantly, be able to      22          Vidashara, we call him Vid, was able to turn
 23   give back to them. I searched high and dry for ways       23   4,700 into $80,000 in just a few months.
 24   to make extra money. I couldn’t really figure out         24          VIDASHARA FERNANDO: I started with Kyle
 25   what I wanted and what to do until I overheard another    25   with I guess about -- I don’t know -- $4,700. I paid

                                                           6                                                              8
  1    employee at my company talking about the stock market.    1   for the service within the first couple of weeks and
  2            He answered some basic questions for me,          2   also gained from 4,700 to $80,000 within about a month
  3    told me some certain newsletters he was following and     3   or two.
  4    I just threw myself into the mix. From that point         4          KYLE DENNIS: Adriano, $9,000 when he first
  5    forward, I began to save any amount that I could while    5   started; up to 162,000 in profits already. And
  6    I studied the market. I skipped events, I didn’t go       6   Dimitri had a ton of medical debt and I helped him
  7    out on weekends. I was still eating my favorite           7   erase that all. He was crushing it every single day.
  8    college meal, Top Ramen. 35-cent meals is what I was      8          DIMITRI DEYCHAKIWSKY: What I really wanted
  9    living off of.                                            9   was a mentor, someone who can share their experience
 10            When I finally got that $15,000 in savings,      10   with me, teach me their strategy and kind of take me
 11    I jumped right in. I was ready. Well, I actually         11   under their wing and help me become the best trainer
 12    wasn’t ready. I simply tried too much. I overtraded      12   that I can be.
 13    and mismanaged my positions and I managed to lose        13          KYLE DENNIS: Then Paolo was a similar story
 14    $7,000, about half my account. Everything about it       14   to mine, except he lost $40,000, nearly wiping out
 15    was just humiliating, guys. I almost quit. But I         15   everything he had. He bounced back utilizing my
 16    refused to do that. I remembered why I wanted to do      16   service and now is an extremely profitable trader
 17    this, to give myself freedom for myself and to help      17   traveling the world, enjoying the freedom that it
 18    out my family.                                           18   provides.
 19            Tell me why you want this. Bills? Do you         19          PAOLO GARCIA: I was in another service
 20    want to go on a vacation? Financial freedom? What        20   before Kyle’s and I was losing money. I was bleeding,
 21    would $1,000 or $5,000 do for you? Go ahead, post        21   bleeding, bleeding. Once I jumped into Kyle’s, I
 22    what an extra $1,000 would do for you. Personally, I     22   reset everything and then just took his approach
 23    wanted that freedom, so I buckled down, dialed in on a   23   methodically and my account just started growing. I
 24    strategy and began to see results. After being down      24   went from a negative 40k to break even recently, like
 25    $7,000, I managed to make $44,000 in my first year       25   maybe six months ago, and ever since then, it’s just


                                                                                                          2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment DD
                                                                                      PX 27, 1991
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 187 of 409
                                                     DollarAce_V4
Raging Bull, LLC                                                                                             7/22/2020
                                                           9                                                            11
  1    been adding up.                                           1   is coming before it happens. Here’s what I mean by
  2            KYLE DENNIS: After years of teaching              2   that. And I know this might ruffle a few feathers, so
  3    others, I knew there was something that could be done     3   sit down, hang tight. Insider trading happens all the
  4    to bring to the table that would even further             4   time. In fact, it happens every single day. But
  5    accelerate everyone’s profitability, something that       5   these institutions and insiders, they know how to hide
  6    could be utilized by small accounts to grow 1,000 to      6   it well. Well, sometimes they don’t. Some more
  7    5,000 to 10,000 to 25,000 in a matter of months;          7   blatantly obvious than others.
  8    something medium-sized accounts of 25,000 or more         8          Like Alfred Wiggins in the 1920s. The
  9    could apply to make an extra 1,000 or 4,000 per week;     9   market crashed and it was found out that he, the head
 10    an something that large accounts, 100 grand or more      10   of the Chase National Bank, shorted his own stock
 11    could supplement into their trading as another low       11   40,000 shares and hid those trades in his family
 12    maintenance cash generator.                              12   corporations. Well, at least he tried to. At the
 13            See, the beauty of this system is that it’s      13   time, there were no rules about shorting your own
 14    easy to follow. It requires a little bit of time to      14   company. But quick adjustments were made after he
 15    implement, just minutes per day. It finds those big      15   scooped up about $4 million in profits. About five
 16    returns in a one to three-day period so you can grow     16   years later, the Wiggins Act was created to prevent
 17    quickly and it works in no matter what market            17   anyone from doing this.
 18    condition is thrown at us. That’s the big thing here.    18          Or how about the guys in the 1980s, Dennis
 19    By using this strategy, you can capitalize even when     19   Levine, Martin Siegel, Ivan Boesky. If I butchered
 20    the market turns south. Others flee the scene and        20   those names, don’t hold it against me. These guys ran
 21    don’t know what to do. Well, we’re going to end that.    21   quite the scheme. Levine and Segal were part of the
 22    This service allows you to profit in a down market       22   mergers and acquisitions department of major
 23    just like you would if it was going up.                  23   investment banks. Boesky paid for the information
 24            Sounds pretty amazing, right? But now I          24   that hadn’t hit the public. He’d learn about these
 25    will introduce you to the revolutionary breakthrough     25   companies that were going to get bought out and taken

                                                          10                                                            12
  1    that you’ve been so desperately searching for. It’s       1   over, invest, wait ‘til the buyout news hits, stock
  2    called Dollar Ace, the option service that primes your    2   goes soaring, then he’d sell for a healthy profit.
  3    account for monstrous returns week after week after       3   Doesn’t that sound amazing? Pretty crafty idea. But
  4    week. Again, I’m doing this because it’s something I      4   it did leave him with record fines and a prison
  5    wish I had when I was struggling to grow my account at    5   sentence.
  6    the beginning. And, now, I’m bringing that to you in      6           And one most recent name you might know of
  7    the most streamlined way possible.                        7   is Martha Stewart. I think we all know this one,
  8           Before I get into it, though, I need to show       8   right? She was family and friends with Samuel Waksal,
  9    you how it works. Let me make this easy for you.          9   CEO of a well-known pharmaceutical company. The FDA
 10    Short and sweet, Dollar Ace hunts down sub-$1 option     10   rejected its well-known cancer drug, sent the stock
 11    contracts that are priced in our favor due to unusual    11   plummeting to the floor, but Stewart already knew the
 12    options activity from insiders. It’s all based off       12   information. She sold her shares at 50 before the
 13    this indicator hiding in plain sight and I know how to   13   stock went to 10.
 14    find it. That’s it. That’s all you need to know.         14           The point I’m trying to make here is that
 15           I’m just kidding. I’m going to show you           15   this has been happening throughout market history and
 16    exactly what I’m looking at. This is something I         16   it continues to happen today. Do you really think
 17    discovered after five years of trading the market and    17   these big institutions and insiders get news and tips
 18    can’t let you trade another day without it. It’s an      18   the same time we do? Of course they don’t. They get
 19    indicator that I developed based on a proprietary        19   them before us. That’s how they make so much money.
 20    scanner to track down these sub-$1 option contracts.     20   There’s a lot of corruption, guys, in the stock
 21           When it comes to anything in business, guys,      21   market, and with Dollar Ace, you’re going to learn how
 22    and especially in the stock market, the best thing you   22   one secret indicator hidden in plain sight allows you
 23    can do is follow the smart money. Wealth follows         23   to profit alongside them day after day. That’s
 24    wealth. Wealth creates wealth. There are a ton of        24   Trading 101. Trade smarter, not harder.
 25    institutions to follow that know when good or bad news   25           This is how we put the power back in our


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment DD
                                                                                      PX 27, 1992
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 188 of 409
                                                     DollarAce_V4
Raging Bull, LLC                                                                                             7/22/2020
                                                          13                                                             15
  1    hands. This is how we get that insider’s edge we’re       1   market on information they clearly had before.
  2    all looking for. We’re in the know without being in       2          I didn’t know what this news was going to be
  3    the know. Sounds pretty great, right? By following        3   and I didn’t have to. I’ll leave that up to the big
  4    this indicator, I can set up these trades that are        4   institutions. When they try to disguise their
  5    going to return 100 percent or more in one to three       5   positions in the options market, we’re just waiting
  6    days, all by just monitoring my proprietary scanner.      6   there with my scanner. It goes bonkers. Spotlights
  7           Because like I’ve touched on already,              7   the contract with unusual activity and then all we
  8    insiders and institutions regularly cheat the market.     8   have to do is, boom, latch on for the ride. But it
  9    They have insider information, analyst reports,           9   gets even better.
 10    earnings information before the numbers are released     10          WEN is another prime example. Alerted by my
 11    and outcomes even of catalyst events, just like the      11   scanner, 4,348 WEN $19 calls for 20 cents before
 12    Martha Stewart one, ahead of time, before it happens.    12   earnings. I mean, that’s a huge bet on news that
 13    I know, although it’s illegal, this happens every        13   people didn’t know the outcome of. Or did they,
 14    single day. But they have been able to disguise it.      14   right? Well, a few days later, the company announces
 15    And until now, you probably don’t know how to spot it    15   great earnings and calls go through the roof to a high
 16    or you’d just be collecting profits alongside me         16   of $1.25. That’s a 525 percent gain because of the
 17    already and you wouldn’t even need my help.              17   power of the information and knowing where the big
 18           What they do is they use the options chain        18   money is going. It clearly pays to know this stuff,
 19    to hide their transactions. They use smaller amounts     19   guys.
 20    of money to generate huge returns. I have the ability    20          AMD, another one. Multiple huge call
 21    to see exactly where the money is going and can trade    21   purchases made. This one is just absolutely insane.
 22    off of it to make boatloads of cash. You’re about to     22   Money poured into the August 16th $30.50 calls, 38
 23    have the same opportunity. We will never know who is     23   cents. What do you know? Few days later, amazing
 24    placing these bets, but we can find the bets they’re     24   news hits and the earnings soar. They’re partnering
 25    making and profit off them every day. Even better, it    25   up with Google and Twitter. Guess what the calls

                                                          14                                                             16
  1    reveals $1 option contracts to give you the best          1   traded for? $5.10, a 1,242 percent gain. You could
  2    opportunity at the highest percentage returns             2   have captured that move really easy. I mean, a tiny
  3    possible. Any account can make serious bank from this     3   $100 position, 1,300 bucks for you. A $1,000 position
  4    strategy.                                                 4   -- yeah, you get it by now -- that would have been
  5            Here’s what you can do by grabbing your           5   about 13,000. All because you were alerted of this
  6    piece of this in less than five minutes a day. Let me     6   unusual options activity and you were able to be, for
  7    walk you through some examples and you’ll see how         7   the first time, on the inside.
  8    unbelievable this is. Seriously, the more I look at       8          Let’s run through a couple more examples
  9    it, the more my jaw just drops. It’s absolutely           9   here. ACB, a cannabis company, had a crazy call
 10    ridiculous. Let’s remember, I don’t really care about    10   sweep. Somebody buying 1,008 September 6th, $6.50
 11    what the company or ticker is. I’m not looking for       11   calls for 29 cents all at once. Perked up right on my
 12    some long-term boring investment. I’m looking to         12   scanner when it hit. I mean, someone had to know
 13    capture huge moves off this insider activity, long and   13   something, right? ACB, a few days later, crushed
 14    short side, because clearly they know something that     14   their earnings, expected growth, forecast sales
 15    we don’t until now.                                      15   numbers through the roof, sent the stock up and, of
 16            Check out SYMC. My scanner alerted some          16   course, the options, huge. And those 1,008 calls
 17    unusual options activity on SYMC. There are 1,805        17   purchased for 29 cents, well, those jumped to 80
 18    September 30, $24 calls bought for 35 cents. Two days    18   cents, a nice 175 percent return for that insider.
 19    later, news, of course, hits, and it hits big. AVGO      19          And one more for good measure, just to show
 20    announced they’re buying a piece of SYMC for about 11    20   you there is clearly some corruption going on here,
 21    billion and they’re having a $12 dividend. The           21   but that we can use my scanner to signal exactly what
 22    options, of course, skyrocketed as predicated by these   22   is happening and alert us. I’ll say this again, I
 23    insiders ahead of time to $1.10. That’s a 214 percent    23   don’t know the news that’s going to hit. I have
 24    return in two days that was all revealed beforehand      24   absolutely no idea. I’m not an insider. I don’t even
 25    because these institutions piled it on the options       25   know who’s making these humongous bets. But they’re


                                                                                                       4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment DD
                                                                                      PX 27, 1993
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 189 of 409
                                                      DollarAce_V4
Raging Bull, LLC                                                                                             7/22/2020
                                                          17                                                            19
  1    being made and that alone tells me everything that I      1   the best thing that I can do for you and offer to you
  2    need to know.                                             2   so that you can simply click on an email, read a text,
  3           These big institutions don’t just throw            3   watch a quick video, and then decide to take the trade
  4    money blindly at something. They know exactly what        4   or not. No second guessing, no room for error, no
  5    they’re doing and then they try to hide it. But           5   questions. All the information is going to be right
  6    through this proprietary scanner, I’m able to locate      6   there in front of you.
  7    their bets, hitch on to that profit train that they’re    7          And you can do this from anywhere in the
  8    on.                                                       8   world. Do you watch videos on your phone, Youtube,
  9           SQ, massive sweeps, 1,500 September 20, $60        9   Facebook, Instagram? Well, picture this. Video being
 10    puts for 32 cents. They were betting, of course, that    10   sent directly to you and you can just turn on your
 11    the company stock would fall, that it would plummet.     11   smartphone and turn that into a little ATM in your
 12    Boy, did it fall. Here’s where it gets really, really    12   pocket. I’m making this as easy as possible. And on
 13    saucy, guys. The company missed earnings by a mile.      13   top of that, you can watch my account streaming live
 14    It was unexpected. Shares plummeted, 80 to 62. Those     14   and get access to my portfolio to check in on how any
 15    32-cent puts traded for $3.45, a 978 percent win.        15   of these positions are doing at any time of the day.
 16    Again, $100 would have been 1,000; a $1,000 position     16          So even if you don’t get into the trade
 17    would have returned over $10,000.                        17   right away, it doesn’t matter. These aren’t penny
 18           See, no matter what. If stocks rise, fall,        18   stocks. They don’t have the movement based on that
 19    we can capture these movements and get rich in the       19   buying power. You can take your time, watch the
 20    process. It’s crazy, right? But you know what’s even     20   video, evaluate, and then proceed as you wish. It’s
 21    crazier, all of those examples happened in the last      21   also going to be lowest price ever because you’re
 22    week. Crazy.                                             22   becoming a founding member and I’m going to reward you
 23           Now, here’s where I’m going to make things        23   for that, of course.
 24    really interesting for you and even easier than you      24          So I’m going to switch over now to my
 25    could ever expect. All I need you to do is comment       25   computer so I can give you more details.

                                                          18                                                            20
  1    “give me the trades already” into the chat right now.     1          What an amazing, amazing service, right?
  2    Type that in and I’ll show you how you’re going to get    2   This is going to be tremendous. It’s already blown my
  3    these trades. Type in “give me the trades right now.”     3   mind. It should be blowing yours to be able to track
  4    I’m so excited.                                           4   institutional and insider activity in the options.
  5           So first off, my scanner is pretty advanced.       5   Look at these big bets they’re making and then profit
  6    There’s numbers flying everywhere, guys. And I take       6   on it ourselves, it is a breakthrough, guys.
  7    hours each morning to analyze everything. But that’s      7          But let me show you here what exactly you’re
  8    okay, I’m at my desk sitting there. That’s my job. I      8   going to get with Dollar Ace. It’s an absolute
  9    do additional research on these contracts that my         9   incredible value. Number one, you’re going to get
 10    scanner spits out to make sure I’ve got complete         10   video alerts. That’s right. So any time that I take
 11    conviction. Research that you simply don’t want to       11   a trade, what I will do for you -- this is something
 12    waste your time with, trust me. And I don’t want you     12   brand new I’m doing -- I’m going to record my screen.
 13    to do any work. What I want to do for you is locate      13   I’m going to show you the buy, right, that I’m making
 14    these contracts and deliver them directly to you. But    14   of the call option or the put option so that we can go
 15    -- but I want to eliminate any error that you have       15   ahead and make no mistakes together. I’ll show you
 16    because you need to know exactly what I’m doing.         16   exactly how to buy it, exactly how to sell it, guys.
 17           Even if you’ve never ever traded options          17   So you will make no mistakes.
 18    before, this is perfect. Because I’m going to            18          I want to show you full transparency here on
 19    streamline this for you. What that means for you is      19   all these things and I’ll also explain to you the
 20    this. It’s very, very simple, guys. After I’ve found     20   trade and what I’m looking at, what I saw with the
 21    the trade, I’m going to send you a video. Normally       21   unusual options, the chart, et cetera, so you know
 22    just about a minute long. You’re going to see my         22   exactly what’s going on.
 23    screen and watch me take the trade. So there’s 100       23          Number two, any time I see unusual activity,
 24    percent transparency here and you can see exactly what   24   and it happens every single day, I will provide to you
 25    I’m doing and then take action if you wish. This is      25   some of those names that come out, the most


                                                                                                       5 (Pages 17 to 20)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment DD
                                                                                      PX 27, 1994
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 190 of 409
                                                      DollarAce_V4
Raging Bull, LLC                                                                                             7/22/2020
                                                          21                                                             23
  1    interesting ones. I don’t want to waste your time. I      1   than half an hour and provide you the watchlist name
  2    only want to give you the consolidated names so that      2   so you know things ahead of time as well. All of
  3    you can look at it and go, huh, this looks                3   that, founding members price for 1,499.
  4    interesting, this is what Kyle is watching, maybe I       4          Now, we’ll get right to the point here.
  5    want to purchase this as well, ahead of time, before I    5   This is going to be available for the next five
  6    buy so that you can take action if you so like.           6   minutes. So we’re going to go ahead and fast forward
  7           Number three, alerts delivered right to your       7   this here because I need you to take action now. I’ll
  8    phone and right to your email. So imagine this,           8   give you an extra 12 seconds there. Why not? Five
  9    you’re walking along, right, on the street, you get a     9   minutes, you’ll go ahead and take action and become a
 10    text message from me right to your phone. It will        10   founding member of Dollar Ace. We’ve already started
 11    tell you exactly what I’m buying, right? Then            11   up here, brand new service. We already have two
 12    simultaneously you’ll also get an email explaining the   12   winners, 100 percent and 50 percent. Just simply
 13    trade further, and at the bottom, providing you with     13   following this scanner, guys, it is so amazing.
 14    that video alert further explaining the trade so that    14          So all you need to do, this is a perfect
 15    you can get that verbal communication so we make no      15   strategy for someone with a small account or a large
 16    mistakes together.                                       16   account. All you need to do is just click the link
 17           You’ll also see my portfolio, things I’m          17   there and join. It’s as simple as that. And as soon
 18    buying, right. We’ll have a portfolio right there for    18   as tomorrow morning, I’m going to be going ahead and
 19    you so you can track the results. And whether you’re     19   giving you, delivering you the cherry on top trades.
 20    new, you’re a beginner, maybe you’re really              20   The cherry on top trades. And this -- again, I use my
 21    experienced, maybe you have a big account, maybe you     21   expertise to filter all this out for you. But we are
 22    have a small account, it doesn’t matter. I’ve            22   following people who usually have insider information.
 23    provided an educational suite for you. Educational       23          Now, what is interesting, like I mentioned
 24    suite so that you can go ahead in less than 30           24   in the presentation, we are trying to be in the know
 25    minutes, five videos, less than five minutes a video.    25   without being in the know. We are going to be

                                                          22                                                             24
  1    So, in fact, 25 minutes or less, be able to take you      1   following these guys. We don’t know who they are,
  2    and know exactly what we’re doing. So the                 2   right? We don’t know exactly who they are, but we
  3    terminology, the strategy so that you can follow along    3   know that they’re betting big, big money. In fact, on
  4    perfectly, whether you’re a beginner or an advanced       4   my very first alert with this service, we found this
  5    trader. It will take you less than half an hour. Who      5   ahead of time, a buyout rumor came out, and then what
  6    doesn’t have that?                                        6   do you know, a couple hours later, this unusual call
  7            And last but not least, I have a motto here       7   activity is all over CNBC and everyone’s mentioning
  8    of full, full transparency. So not only will you get      8   it. And then, boom, we cash out and move on.
  9    the portfolio, but you will see all my positions, win,    9           It is incredible. It is so incredible.
 10    lose or draw, of the options that I’m playing there.     10   This is the perfect service for anybody, whether you
 11    You can see that and the up-and-down flow of             11   have a little bit of time or a lot of time. This is
 12    everything during the market. So, again, there is        12   minimizing everything for you. Focusing, honing in on
 13    full transparency. The second I buy something, the       13   a strategy that is perfect for any type of account. I
 14    second I sell something, all the performance, you’ll     14   wish I had this when I first started because I went
 15    see it right there streaming my portfolio every single   15   down the drain. I went negative 8,000 when I first
 16    day.                                                     16   started on my journey to millions. Last year I made
 17            And all that, I will be doing for the            17   2.4 million. Pretty incredible, right?
 18    founding members price of 1,499. Guys, I pay over        18           Now, that was from a guy that wasn’t very
 19    $4,000 a year just for the scanner to pull out the       19   good at trading when he first started. I wish I had
 20    data to filter this stuff to look for the unusual        20   this because this would have gotten me out of that
 21    options under one. Over $4,000 a year. I’m going to      21   hole so much quicker. And using my expertise, I’m
 22    take that, I’m going to do all the work for you,         22   showing you all the things that make this so
 23    deliver it via videos, deliver it via email, deliver     23   important. The video alerts, so no mistakes; the
 24    it via text, show you in the portfolio and live-         24   watchlist, so you know things ahead of time; the
 25    streaming portfolio, teach you how to do it in less      25   alert, so that you know exactly what I’m doing. And


                                                                                                       6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment DD
                                                                                      PX 27, 1995
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 191 of 409
                                                      DollarAce_V4
Raging Bull, LLC                                                                                             7/22/2020
                                                           25                                                           27
  1    then you can follow that in my portfolio, which is        1   and watching the presentation. I appreciate you guys
  2    live-streaming, and I’m going to get you up to speed      2   for going ahead and listening to all the factors of
  3    in less than 30 minutes with the educational sweep.       3   this service. I really do. I genuinely do. I need
  4            Does it get any better than that? I mean,         4   you in there so that we can be friends, family and
  5    all for 1,499, which I already pay 4,000 for just the     5   profitable teammates for such a long time. And click
  6    scanner. This is the best, most incredible deal I         6   that link. I’ve put in something extra, extra special
  7    could possibly think of. So we have about two minutes     7   so that we can be together for life, gang.
  8    and 35 seconds here, gang. I need you to go ahead,        8          So as I’m closing this up here, three, two,
  9    click that link, and join me in Dollar Ace, because       9   one, man, that’s it. We’re going to have so much
 10    every single day, my scanner is dinging. It is           10   great profit potential together, so much fun, so many
 11    dinging and ringing. It is amazing. You would see        11   unusual options under one. I am so excited. So go
 12    how much pops up on my scanner. Hundreds a day of        12   ahead, click that link. Get in there and I will see
 13    people making these incredible bets that is just mind-   13   you tomorrow morning, guys. See you there.
 14    blowing to watch. It is such a spectacle every day to    14          (The recording was concluded.)
 15    see this happen.                                         15
 16            Now, I’m taking those -- like I said, I’m        16
 17    filtering the ones with the biggest activity, with the   17
 18    most conviction, with the best charts and the best       18
 19    possibility for them to pop to the up-side and           19
 20    delivering them right to you with a video alert. You     20
 21    should be able to take action on these trades in less    21
 22    than five minutes a day.                                 22
 23            See, my goal here is I know. I used to work      23
 24    a full-time job, now I do this full-time. I know that    24
 25    your day is taken up by your friends, your family,       25

                                                           26                                                           28
  1    your work. And if you’re just at home and you’re a        1          CERTIFICATE OF TRANSCRIPTIONIST
  2    professional, this could be something that you can add    2
  3    into your trading that you could further your profit      3
  4    potential on. That’s the goal here. Put more money        4          I, Elizabeth M. Farrell, do hereby certify
  5    into your accounts and share something with you that I    5   that the foregoing proceedings and/or conversations
  6    discovered that is just incredible.                       6   were transcribed by me via CD, videotape, audiotape or
  7           I’ve been doing this for many years. I’ve          7   digital recording, and reduced to typewriting under my
  8    made millions upon millions trading the market with       8   supervision; that I had no role in the recording of
  9    different strategies. This is the one I’m most            9   this material; and that it has been transcribed to the
 10    excited about. I have the most fun doing it. It’s so     10   best of my ability given the quality and clarity of
 11    great watching this activity here. And you have huge,    11   the recording media.
 12    huge percentage wins. It is -- I mean, if you don’t      12          I further certify that I am neither counsel
 13    catch this with me, I don’t know what else I can do      13   for, related to, nor employed by any of the parties to
 14    for you. This is so exciting. If you feel this           14   the action in which these proceedings were
 15    excitement, you need to click that button there, put     15   transcribed; and further, that I am not a relative or
 16    in your information and join, because these things are   16   employee of any attorney or counsel employed by the
 17    happening, like I said, every single day.                17   parties hereto, nor financially or otherwise
 18           Every single day we’re having these ones          18   interested in the outcome of the action.
 19    that come out with analyst’s recommendations, buyouts,   19
 20    good earnings, bad earnings, whether the market is       20
 21    going up or down. There’s always news coming. And        21   DATE: 7/20/2020
 22    these people know.                                       22               ELIZABETH M. FARRELL, CERT
 23           Man, we have 30 seconds here. So as we’re         23
 24    closing this up here, I just want to say from the        24
 25    bottom of my heart, I appreciate you coming out here     25


                                                                                                       7 (Pages 25 to 28)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment DD
                                                                                      PX 27, 1996
              Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 192 of 409
                                                Fast Five Purchase
Raging Bull, LLC                                                                                               9/2/2020
                                                      1                                                                    3
  1                 OFFICIAL TRANSCRIPT PROCEEDING          1                   FEDERAL TRADE COMMISSION
  2                                                         2   In the Matter of:                 )
  3                                                         3   RAGING BULL, LLC                  )   Matter No. 2023073
  4                    FEDERAL TRADE COMMISSION             4                                     )
  5                                                         5   ______________________________)
  6                                                         6
  7   MATTER NO.       2023073                              7                                     September 2, 2020
  8   TITLE            RAGING BULL, LLC                     8
  9   DATE             RECORDED: SEPTEMBER 2, 2020          9            The following transcript was produced from a
 10                    TRANSCRIBED: OCTOBER 21, 2020       10   digital file provided to For The Record, Inc., on
 11   PAGES            1 THROUGH 14                        11   10/15/2020.
 12                                                        12
 13                                                        13
 14                                                        14
 15                        FAST FIVE PURCHASE              15
 16                                                        16
 17                                                        17
 18                                                        18
 19                                                        19
 20                                                        20
 21                                                        21
 22                                                        22
 23                                                        23
 24                                                        24
 25                                                        25


                                                      2                                                                    4
  1                 FEDERAL TRADE COMMISSION                1                      P R O C E E D I N G S
  2                        I   N   D   E   X                2                         -   -   -   -   -
  3                                                         3            KYLE DENNIS:     All right, you're here for one
  4   RECORDING:                                   PAGE:    4   reason, to learn how to make money and do it
  5   Fast Five Purchase                            4       5   consistently.
  6                                                         6            So let's skip all the B.S.       I'm not here to
  7                                                         7   bore you and I'm not here to have you sit through an
  8                                                         8   hour-long Webinar and waste your time.
  9                                                         9            In the next few minutes I'm going to show
 10                                                        10   you a way that you can get access to my favorite trade
 11                                                        11   of the week every week and begin to profit right
 12                                                        12   alongside of me.
 13                                                        13            But, but the first order of business is to
 14                                                        14   tell you just a little bit about myself and the
 15                                                        15   returns I've had, because, let's face it, you're not
 16                                                        16   going to listen to someone who's made a whopping
 17                                                        17   5 percent last year, right?
 18                                                        18            Well my name's Kyle Dennis and last year I
 19                                                        19   made about 9,100 dollars per day trading stocks.
 20                                                        20            It didn't start off like that, though.       I
 21                                                        21   was like anyone else, I started to save any bit I
 22                                                        22   could, which wasn't easy, being strapped with
 23                                                        23   80,000 dollars in student debt.
 24                                                        24            Now trading wasn't a walk in the park at the
 25                                                        25   beginning.    I actually lost 7,000 dollars and almost



                                                                                                          1 (Pages 1 to 4)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                 Attachment EE
                                                                                     PX 27, 1997
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 193 of 409
                                                  Fast Five Purchase
Raging Bull, LLC                                                                                               9/2/2020
                                                            5                                                             7
  1    took myself out of the game, but I didn't quit.           1          But more importantly, most of my members are
  2            Overall I just had too many big losers,           2   brand new to trading and don't have a lot of funds to
  3    wasn't minimizing my risk, but I had some wins and        3   allocate to the market.
  4    there was potential there if I gave this a real           4          My goal has always been to show people how
  5    effort.                                                   5   they can hit the ground running and begin to add an
  6            I just wanted to get out of working as a          6   extra 250, 500, even 2,000 dollars or more to their
  7    real estate analyst, which had nothing at all to do       7   account each and every week.
  8    with my college Degree in biology. That Degree            8          And here's how that's going to happen for
  9    actually wasn't a complete waste of time, because now     9   you. You're going to be one of my members to my
 10    I exploit the biotech market, among others, every        10   service and I'm going to offer you something that I've
 11    single day.                                              11   never thought I would do, so here we go.
 12            It's a hidden gem and profits are right          12          At the beginning of each week I'm going to
 13    there for the taking. Don't believe me? My first         13   send you my top trade. What do I mean by that? I'm
 14    full year of trading part time I made more in trading    14   an active trader and each and every day I'm scanning
 15    profits than I did from my 9 to 5 desk job. 44,488,      15   for the best set-ups and the ideal entries into
 16    to be exact, just from trading.                          16   companies by analyzing news, catalyst events, insider
 17            I honestly thought it was beginner's luck,       17   activities, earnings reports, volume and even stock
 18    until the next year where I became more active and       18   trends.
 19    quit my job to trade full time.                          19          After doing this, there are normally a group
 20            And oh, was that worth it. That year I made      20   of trades that I'm confident in, but I'm going to give
 21    838,000 dollars. Again, I was thinking to myself, how    21   you my absolute best one. You'll get that sent to you
 22    was nobody else doing this? In 2016, 1.1 million.        22   every Monday morning via Email. It will have my
 23    2017, 1.2 million. 2018, 2.3 million dollars in          23   target buy range and sell range, as well as why I'm
 24    trading profits, and this year, 2019, up over            24   looking at it.
 25    1 million dollars.                                       25          You can set it and forget it. I call these

                                                            6                                                             8
  1           I'm 29 years old and I made over 7 million         1   my fast five trades. In on Monday, out by Friday,
  2    dollars in trading profits.                               2   five days, fast profits.
  3           I look at that 35 grand a year real estate         3          Just like that. You've done nothing other
  4    job and that would have taken my whole life to reach      4   than read the Email that I've sent you, after I've put
  5    that amount. The best part, it wasn't that hard,          5   in countless hours finding this opportunity.
  6    seriously. I put in the work, of course, but it's so      6          Now to better this offer, I'll just give you
  7    methodical now it's almost laughable.                     7   my Ebook, video lessons and trainings so you can take
  8            I stick to a set of simple trading patterns       8   this to any level if you really want to be an
  9    that have allowed me to pull in profits daily. Once I     9   independent trader and quit that 9 to 5 job working
 10    begin to see how easy this was, I knew I could teach     10   for somebody else.
 11    others the same exact principles so that they could      11          See, the beauty of my service is that I'm
 12    make money as well. And make money they did. I've        12   the one putting in the legwork, but you, but you, you
 13    got Excel sheets, thousands of rows long with            13   get off easy because I'm spoon feeding you this
 14    testimonials from members.                               14   information at the beginning of each week.
 15           These are people who are looking for a            15          The bottom line here is I'm not here to sell
 16    simplified way to supplement their income without        16   you some gimmick. I want you to succeed. I want you
 17    having to spend too much time. Because, I get it, we     17   to even beat my returns. I'm invested in your
 18    all have busy lives, right. You don't always have the    18   performance. There is no one else that is going to
 19    time to research companies. You don't always have the    19   give you the keys to this lucrative strategy except
 20    time to keep track of your positions and you certainly   20   for myself. And I'm going to do that at the cheapest
 21    don't have the time to stare at a computer all day       21   price that I could ever offer.
 22    long.                                                    22          One full year, only 97 dollars. That's it.
 23           Maybe you don't even have the time in the         23   That is the deal of an absolute lifetime.
 24    day to watch this quick presentation. That's okay,       24          My favorite trades are worth thousands by
 25    too.                                                     25   themselves based on the profits you can make. What do


                                                                                                         2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment EE
                                                                                      PX 27, 1998
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 194 of 409
                                                   Fast Five Purchase
Raging Bull, LLC                                                                                               9/2/2020
                                                            9                                                            11
  1    you think you can make in an entire year getting over     1   because that's really important as well and I included
  2    50 of my trades? That's only 2 dollars per trade. I       2   that for absolutely free because I'm really passionate
  3    can't imagine you won't make more money than this tiny    3   about this.
  4    investment.                                               4           And because I know you're passionate about
  5           In fact, I'll even give you a money back           5   this, I have a special offer for you. For 149 you can
  6    guarantee, and you can get a refund if this service       6   go ahead and upgrade your fast five membership, never
  7    just doesn't work for you.                                7   renew again, never pay me anything more, you can go
  8           You heard that right, I'm giving you a money       8   ahead and keep getting these alerts every Monday,
  9    back guarantee. There's no risk to you buying this.       9   10 a.m. eastern, over and over and over again, for
 10           Let me prove that it will be the best             10   life.
 11    decision you've ever made. But, you need to act          11           Over and over, for one price, never pay me
 12    quickly. I can only extend this deal to the next         12   anything again. It's pretty tremendous.
 13    100 people because it is so lucrative.                   13           So, one-time offer, click the link below
 14           I've never offered this before, but I'm           14   there, one-time offer. Go ahead, you can upgrade
 15    beyond confident in this service and I want to           15   yourself for fast five, get the unlimited plan, which
 16    eliminate any risk for you.                              16   means I'll be doing this, sending the alerts every
 17           So, again, here's the deal. You want to           17   Monday as long as I physically can do it, okay.
 18    make some extra money. You want to get away from         18           So go ahead, click that link, get in there,
 19    living paycheck to paycheck and being straddled by       19   get all your materials ready because we're cooking on
 20    bills and loans that you have. You want to have that     20   Monday at 10 a.m. with propane. Cheers.
 21    freedom to work at your own pace, be your own boss,      21           (Brief pause in presentation.)
 22    hell, even travel the world and trade at the same        22           KYLE DENNIS: Hey everybody, welcome, you
 23    time.                                                    23   made a fantastic decision coming on board here with
 24           Well this is where you start. There is no         24   the fast five trading system. My name's Kyle Dennis
 25    other place and no other person besides myself that is   25   and I will be delivering to you my highest conviction

                                                           10                                                            12
  1    going to put in this kind of work just to make sure       1   trade of the week.
  2    you reach the level of success you want to be at.         2           Why this is so important is that thousands
  3    And, more importantly, to reach that level quickly.       3   upon thousands of ideas cross my desk every single
  4           So stop settling for ordinary here. You            4   week. I'm going to be monitoring those and then
  5    don't deserve that. Nobody does. You deserve the          5   giving you the best idea for the week on Monday.
  6    life you want. Put your best food forward and give        6           Let's turn Mondays into an exciting day
  7    yourself permission to have that life.                    7   versus one that we dread. I'm going to be sending
  8           It's 97 dollars for an entire year. My             8   that to you every single Monday to your Email in box
  9    services have changed the lives of thousands and it       9   and to your cellular phone via text message.
 10    can do the same for you. You just have to let it.        10           So be sure to have those Emails turned on
 11           Help me help you. Join now. Only 100              11   and those text messages turned on in your dashboard.
 12    people can get in on this one-time deal.                 12           You're also going to have access like I
 13           (Brief pause in presentation.)                    13   promised to my three Ebooks, the seven deadly trading
 14           KYLE DENNIS: Yes, I'm so excited here that        14   sins, the things that you should avoid as a trader,
 15    you've decided to join fast five with me and get in on   15   which is arguably more important than the things that
 16    that annual subscription so that you can get my ideas    16   you should do. The things that you should avoid are
 17    every Monday, 10 a.m. eastern. Check your in box,        17   very important.
 18    that's when the next trade is coming. And I've had a     18           My best selling Amazon book, which is a
 19    high level of success, a high percentage of success in   19   little bit about myself called the Middle Class
 20    hitting these trades.                                    20   Millionaire, and my biotech trading book called The
 21           So I'm really excited you are on board here       21   2.9 Million Dollar Biotech Playbook, which teaches you
 22    and of course I'm very, very passionate about trading    22   how to play what I like to call catalyst events.
 23    and I want you to be as well.                            23           You'll get all sorts of different training
 24           So after you watch this video, make sure you      24   videos and additional academy information as well,
 25    check out those education materials I have in there      25   with a subscription here to the fast five system.


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment EE
                                                                                      PX 27, 1999
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 195 of 409
                                                  Fast Five Purchase
Raging Bull, LLC                                                                     9/2/2020
                                                           13
  1           You'll also get a sneak peak at different
  2    services that I have because maybe one of the, my best
  3    ideas for the week happens to come from my catalyst
  4    trading service or an options trade. You'll get, no
  5    hold bars, the best pick of the week.
  6           So I'm very glad that you're here. You
  7    should be excited. Make sure you have those Emails,
  8    text messages turned on. Read those Ebooks and get
  9    excited because Monday comes our next trade.
 10           See you then.
 11                     (Whereupon the Fast Five
 12                     Purchase was concluded)
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                           14
  1           CERTIFICATE OF TRANSCRIPTIONIST
  2
  3           I, Monica Voorhees, do hereby certify that
  4    the foregoing proceedings and/or conversations were
  5    transcribed by me via CD, videotape, audiotape or
  6    digital recording, and reduced to typewriting under my
  7    supervision; that I had no role in the recording of
  8    this material; and that it has been transcribed to the
  9    best of my ability given the quality and clarity of
 10    the recording media.
 11           I further certify that I am neither counsel
 12    for, related to, nor employed by any of the parties to
 13    the action in which these proceedings were
 14    transcribed; and further, that I am not a relative or
 15    employee of any attorney or counsel employed by the
 16    parties hereto, nor financially or otherwise
 17    interested in the outcome of the action.
 18
 19    DATE: October 21, 2020
 20
 21
 22                   ________________________
 23                   MONICA VOORHEES
 24                   Transcriptionist
 25


                                                                              4 (Pages 13 to 14)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment EE
                                                                       PX 27, 2000
              Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 196 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                             10/21/2020
                                                       1                                                                    3
  1                 OFFICIAL TRANSCRIPT PROCEEDING           1                 FEDERAL TRADE COMMISSION
  2                                                          2   In the Matter of:                 )
  3                                                          3   RAGING BULL, LLC                  )   Matter No. 2023073
  4                    FEDERAL TRADE COMMISSION              4                                     )
  5                                                          5   ______________________________)
  6                                                          6
  7   MATTER NO.       2023073                               7                                     Date Unknown
  8   TITLE            RAGING BULL, LLC                      8
  9   DATE             RECORDED: DATE UNKNOWN                9            The following transcript was produced from a
 10                    TRANSCRIBED: OCTOBER 21, 2020        10   digital file provided to For The Record, Inc., on Date
 11   PAGES            1 THROUGH 82                         11   10/15/2020.
 12                                                         12
 13                                                         13
 14                                                         14
 15                         HIGH OCTANE OPTIONS             15
 16                                                         16
 17                                                         17
 18                                                         18
 19                                                         19
 20                                                         20
 21                                                         21
 22                                                         22
 23                                                         23
 24                                                         24
 25                                                         25


                                                       2                                                                    4
  1                 FEDERAL TRADE COMMISSION                 1                      P R O C E E D I N G S
  2                         I   N   D   E   X                2                         -   -   -   -   -
  3                                                          3            FEMALE SPEAKER:      I've gotten comfortable
  4   RECORDING:                                    PAGE:    4   with allowing my trades to work, which is real -- it
  5   High Octane Options                            4       5   was a real change -- turning point for me instead of
  6                                                          6   oh, my God, it's a little red, I have to sell, and
  7                                                          7   then I just kept losing.
  8                                                          8            JEFF BISHOP:     Yeah.
  9                                                          9            FEMALE SPEAKER:      And then I started to take
 10                                                         10   your advice and have a very defined risk and let it
 11                                                         11   run and --
 12                                                         12            JEFF BISHOP:     That's good.
 13                                                         13            FEMALE SPEAKER:      Let it go.
 14                                                         14            JEFF BISHOP:     What do you think you learned
 15                                                         15   in the last nine months or so since you've been part
 16                                                         16   of the service?
 17                                                         17            Is there anything that you think has kind of
 18                                                         18   clicked where it's helped to become a better trader?
 19                                                         19            FEMALE SPEAKER:      Again, it comes back to
 20                                                         20   that very disciplined piece of define your strategy,
 21                                                         21   know your strategy, trade your strategy and don't,
 22                                                         22   don't get all over the place.
 23                                                         23            JEFF BISHOP:     Yeah.
 24                                                         24            FEMALE SPEAKER:      Once you, once you get good
 25                                                         25   at that, then, then take the next step.



                                                                                                            1 (Pages 1 to 4)
                                         For The Record, Inc.
                            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                  Attachment FF
                                                                                      PX 27, 2001
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 197 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                            5                                                            7
  1          JEFF BISHOP: Yeah.                                  1   now to say this is the bottom or this is the top or
  2          FEMALE SPEAKER: Because I, like most                2   this is anywhere.
  3   people, found myself trying to do it all and it            3           So I think just from a practical sense, it
  4   doesn't work.                                              4   makes sense to start having a horizon.
  5          JEFF BISHOP: No.                                    5           If you want to be a longer term investor, I
  6          FEMALE SPEAKER: Let me just ask you what do         6   think it makes a lot of sense. Me, personally, that's
  7   you think makes you guys different? I mean there's         7   why I'm looking at things on a longer term view.
  8   just so many services out there, right, what is it         8           I'm looking at stocks I want to own. I'm
  9   that makes you, Raging Bull, really distinguished and      9   not saying okay, I'm pushing all my chips in right
 10   different from the rest?                                  10   here because the market's down 30 percent and surely
 11          JEFF BISHOP: Raging Bull really is the best        11   it couldn't go any lower.
 12   place you can go to learn about trading stocks and        12           Well if you look at history, markets can go
 13   learn from real educators. These are actual guys who      13   a lot lower than 30 percent, so --
 14   are in the markets trading every day, so you can see      14           MALE SPEAKER: Yeah.
 15   their actual portfolios, you can see what they're         15           JEFF BISHOP: -- I don't want to push all my
 16   actually trading and there's just a transparency that     16   chips here at 30 percent and the market drops another
 17   you don't find anywhere else.                             17   50 or 60 percent lower.
 18          FEMALE SPEAKER: Because it's one thing to          18           So I think it makes sense to start finding
 19   understand it, right, from a trading perspective and      19   and identifying the key companies that you want to be
 20   there's plenty of guys here on Wall Street that can do    20   involved with and start scaling in.
 21   that.                                                     21           So maybe you set aside the amount of money
 22          JEFF BISHOP: Yeah.                                 22   you have. Maybe it's the money you have left and
 23          FEMALE SPEAKER: It's another thing to              23   start saying I want to put it to work, this amount of
 24   communicate it.                                           24   money each week or each month I want to start buying
 25          JEFF BISHOP: There's no other place you'll         25   these stocks, no matter where they're at.

                                                            6                                                            8
  1    find traders on this caliber who will share their         1           And in six months or a year, maybe establish
  2    portfolios, who will share all the secrets of what        2   the positions you want to be in. You're going to have
  3    they do. I don't think there's --                         3   a nice blended average. You're not going to get the
  4           FEMALE SPEAKER: (Inaudible).                       4   absolute high or low, but I think you'll have a good
  5           JEFF BISHOP: -- very many successful               5   position at that time.
  6    traders, first of all, and the ones that do, they         6           So I think you need to identify the
  7    don't want to teach anyone else.                          7   companies you want to be with and look for opportunity
  8           We're proven, we've been around the market a       8   to start scaling into those. And don't try to go all
  9    long time. They're all successful traders, most of        9   in, don't try to time the top or bottom. It's just
 10    them made over a million dollars or more trading.        10   way too difficult.
 11           You're going to get a lot of skills that          11           MALE SPEAKER: Yeah, I think that's been a
 12    you're going to pick up from me over the years on how    12   universal sentiment for, you know, many of the
 13    I trade, the art and nuances and all these things that   13   experts, is like nobody's got a crystal ball --
 14    are going to really make you better.                     14           JEFF BISHOP: Yeah, I mean I rode through --
 15           MALE SPEAKER: So right now when you have          15           MALE SPEAKER: -- and anybody who --
 16    people that follow you come to you and say I just        16           JEFF BISHOP: -- the .com bubble. I rode
 17    lost, you know, I just saw a bunch of my retirement or   17   through the financial crisis in '08 and all that, so I
 18    my wealth evaporate in the market, you know, at a        18   know how these things work and they, they are so
 19    startling speed, and I, you know, is it at the low,      19   violent to trade.
 20    should I sell now or, you know, do I run the risk of     20           It looks easy in hindsight, you say oh, well
 21    losing more. You know, what should I be thinking         21   there was the bottom and then it magically rebounded.
 22    about.                                                   22           When you're in the trenches in these things,
 23           What kind of advice are you giving people?        23   it's just not that easy. It's gut-wrenching and
 24           JEFF BISHOP: Well my first thing is that no       24   you're seeing the portfolios move 10 percent a day and
 25    one's got a crystal ball, so it's, it's foolish right    25   you don't know, have any sense of what's going on.


                                                                                                         2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2002
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 198 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                            9                                                           11
  1           And there's days that you think the economy        1   it, start adding liquidity to it, that's how the
  2    is actually going to collapse and we're not going to      2   economy gets back on track.
  3    recover from it.                                          3           It's really a win/win thing. We're not
  4           So you go through all these, these mental          4   talking about buying, you know, thousands of bottles
  5    challenges along the way and it, it really inhibits       5   us of hand sanitizer and trying to profiteer, we're
  6    you as an investor.                                       6   talking about how to be very level-headed and how you
  7           I think you need to step back and have a           7   can take the current circumstance and enter into it
  8    bigger picture and say okay, you know what, for me,       8   and recover maybe some of the losses, or if you didn't
  9    actually, I don't think Apple is going out of             9   have losses, even maybe you had some gains through
 10    business. I think Apple's going to be a key in the       10   this process.
 11    foundation of the economy going forward, so I want to    11           So you talked about short-term trading and
 12    own Apple around this price, maybe a little lower,       12   options.
 13    maybe a little higher, I don't know, but I think Apple   13           Can you maybe get into some details about
 14    is going to be here in two or three years and it's       14   what you're doing yourself?
 15    going to dominate.                                       15           JEFF BISHOP: Yeah, so when it comes to
 16           So I want to take advantage of lower prices,      16   short-term trading, I've been able to ride out this
 17    so that's one example.                                   17   storm. You know, I'm not very profitable on the year,
 18           So you want to start putting money to work        18   honestly, but I am profitable, so I'm pretty happy
 19    in the companies that you think have the best            19   about that.
 20    opportunity to be, you know, the ones that are going     20           I've had some, you know, wild rides along
 21    to be industry leaders and are really going to           21   the ways, but I think the, the key for me is not
 22    dominate coming out of this.                             22   trying to pick a direction, because too many people
 23           So I think it makes sense to put your money       23   are trying to pick a direction, if Apple's going to go
 24    to work, otherwise, you know, start buying guns, go      24   up or Apple's going to go down.
 25    store up food and go, go hide in a cave, because         25           Well what's happening is Apple goes up

                                                          10                                                            12
  1    there's only two options here. The economy's doomed       1   10 percent one day and it goes down 10 percent the
  2    or we're going to get through it and there's going to     2   next day and if you're not quick and trading in hours,
  3    be some clear winners. And history's always proved        3   you're missing an entire move. And it's just shaking
  4    that we're going to get through it and I believe that     4   everybody out, so you're getting chopped up in the
  5    will be the case, too.                                    5   market if you're trying to pick a direction.
  6           MALE SPEAKER: Yeah, no doubt here's --             6          What I'm finding is that with options,
  7    there's how and when, those are the things we don't       7   they're priced so expensive right now, because when
  8    know.                                                     8   there's a lot of fear in the market like there is now,
  9           JEFF BISHOP: Yeah.                                 9   option prices explode. They are prices that we have
 10           MALE SPEAKER: But there's definitely going        10   not seen since the financial crisis, so options prices
 11    to be a, you know, the other side of this and I think,   11   are huge.
 12    I think, you know, everybody will be just fine. And      12          And if you become a seller of options and
 13    even though a lot of people are stocking up on goods     13   you play different ranges of stocks, I feel like
 14    and food, I believe it's a fall back position, but       14   there's a lot more level of security there because I
 15    we're here to talk about maybe how we can navigate       15   don't know if Apple's going to be up or down
 16    these waters and --                                      16   10 percent tomorrow, but in two weeks I can bet that
 17           JEFF BISHOP: And having a little bit of           17   it's going to stay within a 30 percent range, perhaps.
 18    guns and food's not bad, yeah.                           18   Maybe it's not, but, you know, if I pick a big range
 19           MALE SPEAKER: Yeah, yeah. Well, admittedly        19   like that, I have a big level of comfort saying okay,
 20    I have both, so.                                         20   that's going to work.
 21           So now the, you know, the other side is, all      21          And if I'm wrong in a week or two, I can put
 22    right, so I'm looking and saying this is not about --    22   that trade on again and I'm certain that Apple's not
 23    and this is what I really try to have people             23   going to make a 30 percent move week after week after
 24    understand, the market recovers when people start        24   week.
 25    entering back into it, start, you know, start trading    25          It might happen once in awhile, but I'm


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2003
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 199 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                           13                                                            15
  1    picking ranges that are extreme and that all I have to    1   on there. Give them just a couple minutes and then we
  2    do is be right and the stock stays within a range and     2   will switch over, okay.
  3    then I can be profitable in that trade.                   3          All right. Man, good crowd today. Thank
  4           So that's what I've found to be the most           4   you for coming out. It's a crazy day out there, isn't
  5    successful for me in this market, is selling those        5   it.
  6    premiums and betting on ranges for the stock rather       6          But, you know, days like this are going to
  7    than direction.                                           7   happen after we've had such a dramatic move higher for
  8           (Brief pause in presentation.)                     8   the markets, so you've got to be ready for this.
  9           JEFF BISHOP: All right, all right, hello,          9          I'll show you how I nailed today by using
 10    everyone.                                                10   this indicator. It's, it can literally be a game
 11           Welcome to high octane. I cannot wait to          11   changer for you.
 12    get this started today. I want to thank you guys so      12          When I say high, high octane, I'm really
 13    much for coming out on a wonderful afternoon.            13   talking about how to turbo charge profits, and that's
 14           Markets are bleeding red, but I'm going to        14   exactly what this can do, so let's get into it.
 15    show you something that can help kick start your         15          All right, team says we're ready to go.
 16    profits to a next level.                                 16   Let's get going.
 17           It's really helped me and I'm really              17          All right, first we've got a short video I
 18    confident that it can help you, too, so thank you so     18   want to play.
 19    much.                                                    19          (Whereupon, the following is a Video that
 20           Let everyone just settle in here for a few        20   was played.)
 21    minutes and then we will just get kicked off, all        21          JEFF BISHOP: When you think of trading and
 22    right.                                                   22   you think about the markets and Wall Street, you're
 23           I've got some great presentation today I'm        23   probably thinking about those big dogs, the hedge
 24    going to show you, I'm going to go over some very        24   funds, the red tape, the billionaire investors like
 25    specific ways that I identify trend reversals in the     25   Warren Buffett, George Soros, Bill Ackman or Steve

                                                           14                                                            16
  1    market, all right.                                        1   Cohen and you automatically dismiss successful trading
  2            Trend reversals are when the stock's going        2   as something that just isn't attainable for you.
  3    one direction or another and it reverses, easy enough.    3           And not too long ago your assumption
  4            The thing is the market's always betting on       4   wouldn't have been too far off, but there is a
  5    it going the same direction, so if you can identify       5   paradigm shift happening right now under our noses.
  6    when the trend reversal is about to happen, your odds     6   Right now, something unprecedented is happening.
  7    of making money go up dramatically.                       7           Traders and investors are literally piling
  8            So I'm going to show you something I've used      8   into the market in record numbers right now for the
  9    over the years and really refined it to become a lot      9   little guy. And by little guy, I mean that's you and
 10    more consistent and confident in all my trading. It's    10   me both, we're talking about how big the market is.
 11    fantastic, it's really helped me today.                  11           The barriers of entry have never been lower.
 12            I'm going to show you exactly what it's done     12   Many trading platforms have introduced commission free
 13    for me right now, actually. It's been great, so I'm      13   trading recently. That means it takes nothing to
 14    going to show that to you and hopefully you can apply    14   trade and there are little or no minimum deposits.
 15    it to your own trading, too.                             15   The restrictions have all been lifted and this is
 16            So give me just a few minutes here, I've got     16   driving excessive ability to the markets like never
 17    to -- we still have a lot of people trying to get in,    17   before.
 18    all right. This is a busy afternoon, the server's a      18           We're literally seeing millions of people
 19    little slow at the moment, so let everybody chime in     19   pile the markets now with the creation of platforms
 20    here for just a few minutes and we'll get started,       20   like Robinhood. Today you can now open an account,
 21    okay.                                                    21   practically instantly, and you can even start placing
 22            (Brief pause in presentation.)                   22   trades the same day with as little as one dollar.
 23            JEFF BISHOP: They say there's a few hundred      23           And let's not forgot, you can place a trade
 24    more people trying to come in, so let's give them just   24   from anywhere. Okay, all you need is your smart phone
 25    a couple more minutes. I appreciate you guys hanging     25   and with an App you can make a couple clicks and be


                                                                                                       4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2004
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 200 of 409
                                               High Octane Options
Raging Bull, LLC                                                                                          10/21/2020
                                                          17                                                            19
  1    trading from anywhere in the world right now. That's     1           All I can show you is what I've done over
  2    crazy.                                                   2   the years and how I've applied it. It's worked it for
  3           When I first got started trading about            3   me. I hope it works for you, too, if you decide to
  4    20 years ago, you needed to place trades with a real     4   take it on. And everything I do I present to the best
  5    broker. You had to pick up the phone and call someone    5   of my ability and try to be fully transparent with
  6    and he had to place the order for you.                   6   everything we do.
  7           In fact, I also remember looking through the      7           That's the way we do it at Raging Bull, so
  8    newspaper, that's how I got stock ideas back then.       8   that's all I've got, all right.
  9    Yeah, that's me.                                         9           There, and like you probably know, if you
 10           There were several full pages of stock           10   stay to the end of this, I've got a very special trade
 11    quotes in the back of the finance section and all       11   I'm looking to make. Even in a nasty market like
 12    stocks were coded in these weird fractions back then.   12   this, there's one trade out there I've identified that
 13    Just truly dark times I'm telling you.                  13   I'm willing to bet 20,000 dollars on right now. So I
 14           Anyway, the brokers, they --                     14   want to get to that trade real soon.
 15           (Whereupon, the Video abruptly concluded.)       15           I'm going to walk you through the process,
 16           JEFF BISHOP: All right, technology. What         16   though, of how I identified the trade, why I would get
 17    are you going to do. Here we go.                        17   into it, why I've got the confidence to move into it
 18           Well it was a really good little movie if        18   and how you can do it, too.
 19    you had watched that, but we'll get right into the      19           So I'm going to show that to you at the very
 20    presentation instead.                                   20   end here, so hang on.
 21           Here we go.                                      21           So if you're ready, buckle up, buttercup,
 22           All right, how's that? Looks good to me          22   let's go. It's time to get going here. Let's
 23    now.                                                    23   (inaudible) this afternoon.
 24           All right. Are we ready to go? Are we are        24           Today I'm going to teach you my high octane
 25    ready to go? Let's type something in. Type let's go     25   system that can help give you confidence, clarity and

                                                          18                                                            20
  1   if you're ready to go now, all right, let's get going     1   conviction when you're looking to make trades.
  2   on this. Forget this technical stuff, I've got            2           So often we just don't know when to pull the
  3   everything you need right here. Just type that in,        3   trigger on a trade. You see something going up, up,
  4   let's go. I'm ready.                                      4   up, up, up, you don't know when it's about to reverse,
  5           All right. This is the high octane system,        5   you don't know when to make the trade to the other
  6   okay. Like I said, I've used this for years, I've         6   side; or you see it going lower and lower and lower,
  7   been refining it to really turbo charge my own profits    7   you don't know when to make the move.
  8   and I'm going to show you how you can take some simple    8           This simple system can show you exactly when
  9   indicators and really learn how to take your              9   it is an ideal point to do that, right. It's very
 10   performance to the next level as well.                   10   clear. It gives you a lot of clarity on when to make
 11           A lot of times we're so uncertain about when     11   the trades.
 12   to enter or exit a stock, but a system as simple as      12           I'll show you how I set that up and how you
 13   this can really give you confidence to know when to      13   can start looking at the same things over and over.
 14   get in and when to get out.                              14           And, more importantly, I've got a new way
 15           I use it all the time. I'm going to show         15   that I've never showed anyone before how I identify
 16   you what I do, my parameters for how I do it, how I      16   these all the time and how you can do the same thing.
 17   set it up and how you can do the same thing, too, if     17   It's awesome.
 18   you want.                                                18           You know, so often we, we look for trades
 19           It's called high octane and here it is. But      19   all the time and you really know when it's got the
 20   first, we always have a disclaimer.                      20   halo. You see the perfect trade set-up. Well this
 21           So I'm not a financial advisor. I don't          21   system can help show you when that halo appears in
 22   know anything about your situation.                      22   these trades.
 23           You are big boys and girls, you need to make     23           Does it always work? Of course not.
 24   your own decisions out there with your money and what    24   Nothing always works, but it's given me the confidence
 25   you do and how you trade.                                25   to have more than a 50 percent confidence level on


                                                                                                      5 (Pages 17 to 20)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment FF
                                                                                     PX 27, 2005
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 201 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                           21                                                           23
  1    when I make these trades.                                 1   in it and I can push my chips in.
  2           And if I can do that, that's all I'm looking       2          Just like I did today on the market going
  3    for. If I can have bigger wins than I do losses and I     3   lower, I'm going to show you exactly how I did that
  4    can win about 50 percent of the time, that's how you      4   and why. It worked out and because I had the
  5    can really make a lot of money over time. So that's       5   conviction, I had the scanner that told me what to do,
  6    my system and what I look for.                            6   and I had the foresight to know the probability of
  7           You know, most millionaire traders, they           7   what was going to happen.
  8    don't make their money by hitting a few big wins, it      8          You need quality ideas, also. So I find
  9    really comes by consistent smaller wins over and over.    9   that too many people are out there just reaching
 10    But there's a system, there's a repeatable process       10   around for ideas. They don't really know what to
 11    that they can do over and over again.                    11   trade, they're just randomly selecting one of 10,000
 12           And that's what I'm hoping this system can        12   different stocks out there and they really have no
 13    help show you, too, how to become consistent and just    13   good system for finding good stocks all the time.
 14    repeat the same thing over and over again, how to        14          They're just randomly pulling things,
 15    limit your mistakes, limit those losses, but have some   15   looking for stock tips off of Twitter or their friends
 16    really, really big winners along the way.                16   or the cab driver or their brother-in-law.
 17           Okay, I've found a way to make some of the        17          Stuff like that's going to just cost you
 18    biggest winners of my life using this system.            18   money. That's not a good system.
 19           Here's something I've found over the years,       19          Having a good system that looks for set-ups
 20    probably 99 percent of people fall into these            20   that are technically ready to make short-term moves,
 21    categories. They either are over trading, so every       21   that's what I think is the way to go in the long term
 22    day they've got to have a brand new trade, they've got   22   to make money, doing that over and over and over
 23    to have this and that and it's really got to get         23   again.
 24    going.                                                   24          The guys I know who are millionaire traders
 25           You've got to slow down and figure that           25   and better, they've, they've taken very short-term

                                                           22                                                           24
  1    there's not always ideal trades out there. You know,      1   bets, but doing it over and over and over. That's
  2    there's always trades, but there's not ideal trades.      2   really how you do it and that's how I've done it and I
  3    There's a big difference.                                 3   hope you can start doing the same thing, too, start
  4           I think if you've been trading for awhile,         4   taking lots of short-term bets and have great set-ups.
  5    you really know when you've got a good trade set up       5          So some of my high octane rules -- hey, by
  6    and when you had a bad trade set up you just took it      6   the way, if you've got a pen and paper, take some
  7    because you were anxious about trading or you had fear    7   notes, all right. Write some of these things down, I
  8    of missing out. So you were chasing something higher      8   think these are really important.
  9    or you just thought you were catching a falling knife,    9          It's taken me 20 years to learn a lot of
 10    you thought you were catching the bottom on a trade.     10   these things, the hard way.
 11           Well I feel like we're over trading a lot of      11          I'm trying to save you a lot of time today
 12    times, so for one thing is lets slow down the trading,   12   by leapfrogging ahead, so I'm going to share with you
 13    wait for better set-ups.                                 13   some very specific rules like this.
 14           So number two is have the discipline to wait      14          So write them down, pay attention. I hope
 15    for those A plus set-ups out there. These are the        15   that you can apply these things, too, and it will
 16    ones that are the truly best, the creme de la creme,     16   speed up your trading learn curve. If you're already
 17    the best trade set-ups that we can possibly find.        17   a good trader, it can make you better.
 18    Those are the ones that we should be waiting for.        18          So the first thing is when I'm options
 19           It's not, they don't come along every day,        19   trading, I want to take half my profits at
 20    but when they do, I feel like those are the ones that    20   100 percent, okay, if I'm trading half at 100 percent.
 21    we need to move the chips in. Those are the ones that    21   Why? Why not all at 100 percent? Well, because a lot
 22    I want to take a big bet on because I've got             22   of times stocks will go two, three, four, 500 percent
 23    conviction.                                              23   higher. I don't want to take myself out of the game
 24           When I've got conviction and I've seen            24   because a lot of times it's impossible to pick the top
 25    something happen over and over, I'm really confident     25   or the bottom of a move.


                                                                                                       6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2006
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 202 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                          25                                                            27
  1           So I have a rule, I stick to about                 1   week, I can make 100 percent on that with my option
  2    100 percent, I want to take half my profits and play      2   trades. I'll show you how to do that, too, in a
  3    with the house money at that point.                       3   minute.
  4           If I've taken half at 100 percent, that            4           I also have a 20 percent rule. This means
  5    means no matter what happens I cannot lose. Even if       5   that I'm never going to allocate more than 20 percent
  6    that thing loses 100 percent on the second half, I        6   of my portfolio in one given trade.
  7    can, all I can do is break even at that point.            7           Now that's not all the money I've got, but
  8           So I'm taking half at 100 percent, letting         8   in the trading portfolio I've got, I never want to
  9    the rest ride until the trend changes. And I'm going      9   have more than 20 percent in one single trade.
 10    to show you how I look for that. When the trend          10           The reason why, if I lose 20 -- if that
 11    changes, I want to get out.                              11   trade goes to absolute zero, at least I can't lose
 12           Or, if it comes back to break even, if I'm        12   more than 20 percent on the portfolio. That's a huge
 13    up 100 percent and somehow that goes back to break       13   loss, I don't ever want to see that happen.
 14    even, I'm out. I'm not going to let that go red on       14          Typically I stay around 5 percent, honestly,
 15    me. So that's my first rule.                             15   but 20 percent absolute max, just in case I'm really
 16           Stop losses. Have a plan before you get           16   confident in a trade.
 17    into a trade, obey stop losses. Man, if I'd have done    17          Even the most confident trades can still go
 18    this over the years, what could have saved me so much    18   wrong, all right. Of course they can, we all know
 19    money, so now I'm very disciplined about obeying stop    19   that. Your most confident trade can still go against
 20    losses.                                                  20   you and that's why I've got rules against stop losses
 21           When I get into a trade, I've got a plan of       21   and position sizing. Those are really, really
 22    where I want to add if it goes lower, but if it gets     22   important.
 23    to a certain level, I'm going to get out. I'm going      23          So position sizing and stop losses are some
 24    to get out. If it breaks below trend lines, I'm going    24   of the biggest keys you can have as a trader.
 25    to get out of the trade, not continue to add to a        25          You see, when I've looked back on my trades

                                                          26                                                            28
  1    losing position lower and lower and lower.                1   over the years, I, I look at the ones that worked and
  2           I might make one add, but I've already             2   the ones that didn't work. And I've just, I've seen
  3    planned that; but if it breaks the trend lines, I'm       3   patterns that happen.
  4    just getting out. I'm not going to stick around and       4          And there's one pattern I've seen over the
  5    wait for something to return.                             5   years that's led to my biggest wins over time.
  6           If it breaks below the trend line, that            6          And as I've refined that and learned how to
  7    means my trade didn't work and I'm going to get out,      7   play with that system, how to obey the rules with
  8    wait for a new set-up and try again.                      8   that, with that trade set-up, it's led me to become
  9           I would rather take a small loss than let it       9   more confident and take bigger bets and those have led
 10    turn into a big loss over a longer period of time.       10   to my biggest wins ever.
 11           So I'm going to take a small loss, wait on        11          Okay, just like today on a big red day in
 12    the sidelines, wait for the set-up again and then get    12   the market, I'm scoring huge because I saw the pattern
 13    back in. That's, that's how I'm going to do it.          13   set-up, I knew when to take the bet and fortunately it
 14    That's how I prevent a lot of big losses from            14   paid off and it paid off big today.
 15    happening.                                               15          I wish we were looking at this yesterday so
 16           On the flip side, I let my winners really         16   you could have seen what I've seen, but I'm going to
 17    run. So you'll me hit -- a lot of times have winners     17   show it to you here in just a minute.
 18    that are 100, hundreds of percent because I'm trading    18          But the system will show you exactly when is
 19    options. And with options I don't need a very big        19   an ideal time to start looking to bet short or long
 20    move in the stock to have a huge move in the option      20   side of things.
 21    price. That's a key. That's why I trade options all      21          Okay, speaking of long or short, look at
 22    the time.                                                22   these two patterns here.
 23           I'm looking for a short-term move in the          23          This top one, this is a bullish pattern.
 24    stock, and that can be a huge move in the options.       24   This means I'm looking for a trend reversal to come
 25    Usually a 5 percent move in the stock price in about a   25   off the bottom and go higher.


                                                                                                      7 (Pages 25 to 28)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2007
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 203 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                          29                                                            31
  1            The bottom one is a bull -- a bearish             1   to short or go long this stock. Okay. When I see
  2    pattern, that means something just kind of ran and        2   that pattern, it instantly flags when I should be
  3    peeked out. I expect that to go lower, okay.              3   looking at it.
  4            Easy to see in hindsight, but when do you         4          I ignore it while it's in the bullish
  5    know when it's about to turn? Okay. Those two lines       5   pattern because I don't really know when the top is, I
  6    you see, those are my favorite indicators. These can      6   don't know how long it's going to go higher, I don't
  7    show you exactly when it is an ideal time to start        7   know when I should keep chasing the stock higher or
  8    looking to bet against the trend. Look for the            8   lower. I'm not sure when the bottom on a stock is.
  9    reversal. That is your ignition switch that can lead      9          And with this system I don't have to. The
 10    to the high octane trade right there.                    10   high octane indicator tells me when it's about to
 11            When you see those lines cross after a           11   change, most likely. So that's what I'm looking for.
 12    certain parameter has been met, that is a signal it's    12          So when I see this all happen, momentum
 13    time to make the trade.                                  13   stock, crossover and these begin to all come together,
 14            So what do I look for? I'm looking for a         14   that's when I've got an ideal high octane trade. And
 15    momentum stock, first of all. Momentum stock is          15   I have the discipline and the confidence to take it.
 16    something that has just been chugging higher, higher,    16   All right.
 17    higher. The market loves it; the market could hate       17          When you've got all that together and you've
 18    it, too. Momentum stocks could be momentum lower,        18   seen it happen year after year, time after time,
 19    also, they just continue to go lower and lower and       19   you've got the confidence to be able to make those
 20    lower.                                                   20   kind of trades on your own.
 21            Typically I want to see the trend hold up        21          That becomes the ignition switch, that's how
 22    for about two weeks. I want to see a trend hold for      22   you know when to get into a trade. That's what I'm
 23    two weeks without the lines crossing. That gives me      23   looking for.
 24    confidence that we're in a steady trend, one direction   24          So there's some great examples. This first
 25    or another, either up or down.                           25   one's on Roku, it's one of my favorite stocks to

                                                          30                                                            32
  1           Another great thing about this is I don't          1   trade. If you look at these indicator lines, you see
  2    really care if the stock's going higher or lower. All     2   them steady downtrend. Okay, when I'm looking for a
  3    I'm looking for is a trend and then I'm waiting for       3   stock to go long, I want to get bullish on it, I'm
  4    the high octane signal to tell me it's time for           4   looking for it to go higher, well first it goes lower,
  5    reversal.                                                 5   so I want to see stocks that are momentum going lower.
  6           If I see that reversal, it doesn't matter if       6          The market keeps thinking the stock is going
  7    it's going higher or lower, I can make money by           7   lower, lower, lower, and these lines do not cross for
  8    betting on the trend reversing. And that's what           8   at least two weeks.
  9    catches the market off guard.                             9          When it finally does cross, you can see that
 10           That's why the high octane signal can lead        10   cross, when that happens, that's the ignition switch,
 11    to huge gains, because the market is used to the trend   11   that's when I'm looking to make the trade.
 12    going one direction or lower, and when that reversal     12          So I'm looking to go long at that point. Do
 13    finally happens, the market gets off guard and it        13   I pick the absolute bottom? No, I don't ever do that.
 14    starts chasing it one way or the other.                  14   I don't ever get the absolute bottom on a trade. I
 15           And if you're already positioned ahead of         15   don't need to. All I'm looking for is the trend
 16    that, that's how the big gains happen. So I'm looking    16   reversal to ride it higher.
 17    for a momentum stock, first of all. Momentum stock is    17          So I'm looking for about two weeks, lower or
 18    simply a trade that's going in the same direction for    18   higher, and then when the trend reversal happens, I'm
 19    about two weeks inside the trading parameters I'll       19   looking for about three days of that direction of
 20    show you in a minute.                                    20   change.
 21           And then I get that crossover. You just saw       21          It's not going to be like a long-term move.
 22    that over there. I'm going to show it to you in a few    22   All I'm looking for is about a three day move in the
 23    minutes again. When I see that crossover, it's so        23   next direction. If I can find that, that's how I can
 24    ridiculously easy to see, and when I see that, that's    24   make a huge score.
 25    a signal to me that this is a good time to be looking    25          In this case, four days Roku made almost a


                                                                                                       8 (Pages 29 to 32)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2008
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 204 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                          33                                                            35
  1    40 percent move after the crossover there. By simply      1           That's a failed crossover. It didn't
  2    waiting for that crossover, that ignition switch, that    2   actually happen. I want to see these lines close
  3    was the signal Roku was about to change direction. If     3   above these, the, I want to see the candles close
  4    you can catch a 40 percent move on a stock, the           4   above the hourly indicators. When I see that happen,
  5    options, my goodness, you'd make a fortune on those.      5   that's a true signal.
  6           I'm looking for a 5 percent move in a few          6           So this one has failed, that's not a good
  7    days for about a 100 percent return. This could have      7   one to get into. And then it led about 20 percent
  8    yielded thousands of percent.                             8   lower.
  9           Okay, Five Below, another great company.           9           But if you waited for the real crossover,
 10    Great company, downtrend, make the crossover here.       10   well then it made about a 20 percent move higher after
 11    Perfect, perfect set-up.                                 11   that. That was the ideal one.
 12           What happens if it doesn't work? What             12           So many times people get ahead of
 13    happens if the crossover fails?                          13   themselves, they want to go after this one, but if you
 14           So what I'm looking for then is to place a        14   wait for a real crossover to happen, you're not going
 15    stop below this 50 dollar level or so, where it made     15   to nail the bottom. But like I said, you just don't
 16    the low is below -- okay, it made the lows at this       16   have to.
 17    point, if it breaks below that again, then the           17           I've found that you just don't need to hit
 18    crossover signal didn't work, it was a failed            18   the bottom. It's going to help you get close. That's
 19    indicator, but there's a small stop here.                19   all we need in this game, we need to get close, we
 20           I'm not going to wait for it to drop to           20   need a high probability of something reverse trend and
 21    40 dollars, but if it drops to about 50 or so, that's    21   that's it.
 22    a good place to stop. And if it does work, well look     22           Here's Inovio, really good momentum stock
 23    at that, the stock traded about 20 or 30 dollars         23   recently. I love this one, great bullish pattern.
 24    higher, about a 30 percent move in just three days.      24   Takes a little breather. How do you know when the
 25           So if you can catch moves like that and an        25   breather's over? Well, you look for the crossover.

                                                          34                                                            36
  1    indicator that can alert you to when it's time, that's    1          I'm telling you, this happens all the time,
  2    the key.                                                  2   all the time.
  3            Okay, so often we don't know if this is the       3          My indicators show me about 20 signals like
  4    bottom or this is the bottom or this is the bottom or     4   this every single day almost. There's no shortage of
  5    this is. Who knows. Who knows, and who cares. When        5   indicators. It's how many can I act on, how many do I
  6    the indicator tells you, that's the key.                  6   want to act on. But the indicators, themselves,
  7           Now what if you had an indicator that could        7   there's no shortage of.
  8    tell you these trades all day long? Huh? We'll get        8           Here's the true beauty of it, okay, with the
  9    to that in a minute. That's something I've been using     9   high octane, I can play both sides, both sides. And
 10    for a long time, I'm going to share it with you in       10   this is what is really, really important, because if
 11    just a minute.                                           11   you're not playing both sides, you're only waiting for
 12           But that indicator, that ignition switch          12   stocks to go higher, you're really putting yourself at
 13    that you're looking for is what could be the key to      13   a disadvantage.
 14    show you when the trend is about to reverse, all         14          You're only waiting for stocks to make them
 15    right. That's what we're looking for.                    15   move up and if you can't ever capitalize when they go
 16           Here's everybody's favorite crummy rocket         16   down, you're really missing some of the biggest moves.
 17    company, Space. This is Virgin Galactic. So here is      17          Today, for example, is a great example of
 18    a great example I wanted to point out of a failed        18   that because I made one of the biggest trades in my
 19    crossover.                                               19   life using this exact system because the market
 20           Now this is something that would sucker           20   crashed so quickly.
 21    people in sometimes. You have a few days of down and     21           I say all the time, stocks take an escalator
 22    then you have this crossover, but it's not a real        22   higher, but they take an elevator lower. Have you
 23    crossover. All it did was touch, just kind of kissed.    23   guys seen that? They slowly creep higher, but they
 24    It didn't have a crossover where the lines actually      24   sure take an elevator bottom. Sometimes they just
 25    crossed.                                                 25   jump off a cliff, there's not even an elevator, they


                                                                                                      9 (Pages 33 to 36)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2009
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 205 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                           37                                                           39
  1    just jump right off a cliff.                              1   my bet there. I'm moving the chips in.
  2           So that, those quick, quick moves are how          2          Look at today. Yesterday, it was around
  3    you can really make big profits if you're positioned      3   220. Today at 200. That netted me over
  4    to take advantage of them early. And chasing a stock      4   30,000 dollars. In fact, I profited over -- I
  5    lower at this point today, probably not something I       5   profited over 37,000 dollars in that trade, one day,
  6    want to do. But yesterday, that was obviously a good      6   one day. I made this trade yesterday, actual trade,
  7    bet, and I'll show you that in a second.                  7   okay.
  8           All right. So here's the other side.               8          People say oh, you're paper trading, or
  9    Again, looking for the lines. The indicators going        9   that's not a real trade. That is an actual trade in
 10    higher and higher and higher, how do you know if the     10   my actual portfolio. That's real money. I can pull
 11    stock's going to turn at 26 dollars, 27, 28, 29? How     11   that money out of the bank right now if I want.
 12    do you know when the top is the top?                     12   That's 37,000 dollars I didn't have yesterday.
 13           You don't. No one ever knows the top is the       13          That indicator gave me 37,000 dollars
 14    top. The market's got a mind of its own. You never       14   yesterday. The indicator showed up, I pushed the
 15    know when the top is, but when you see the ignition      15   chips in, it worked out perfectly. That's exactly
 16    switch set up, when you see the high octane trade        16   what I'm looking for.
 17    setting up here, you should have a little more           17          Am I going to ride that lower to 190 or so,
 18    confidence that now is a great time for a short-term     18   no. I'm perfectly happy with 37,000 dollars over
 19    bet that it's going to go lower, for just a few days.    19   night. That indicator gave me free money, overnight.
 20    I'm not betting the stock's going to crash, I'm just     20   I'm taking it off the table.
 21    betting it's going lower for a few days.                 21          Well what if it didn't work. Well, what
 22           Sure enough, Stich Fix takes massive, a           22   about stopping out at 220 or so, what about taking a
 23    25 percent drop right off of that signal, okay. That     23   small 10 percent profit -- or loss. Okay, what if it
 24    signal was the ignition switch, that showed us a great   24   didn't work out, take a 10, maybe a 20 percent loss if
 25    time.                                                    25   it doesn't work.

                                                           38                                                           40
  1           Here's one on Nugget, this one follows gold        1          But if it does work, that's a 300 percent
  2    miners. Great move up. How do you know when it's          2   move overnight. Come on, does that get you excited?
  3    about to end? Look for the crossover. Beautiful.          3   Let's go. I'm excited.
  4           How do you know when to get back in? I look        4          It gets better, though, check this out.
  5    for the crossover at the bottom, that's when I know to    5   Check this out.
  6    get back in and look for a move higher.                   6          All right. Here we go. S&P 500. Largest
  7           But these crossovers are great, great              7   ETF out there, this is what the world relies on. Look
  8    indicators. They show up all the time. They show up       8   at this massive, massive uptrend. How do you know
  9    all the time. They're in there, broad daylight,           9   when the top is? Tell me. Tell me you know it now,
 10    people are just ignoring them and you're leaving money   10   come on.
 11    on the table.                                            11          My 10-year-old daughter could tell me now,
 12           If you're not looking at these indicators         12   okay. She's not a technical analyst, she doesn't know
 13    and putting them to work, you're probably just leaving   13   anything about Wall Street, she doesn't know about
 14    money on the table because you're chasing stocks too     14   trading, but my 10-year-old daughter can point out
 15    high or you're riding stocks too low when you should     15   when to short this stock right here. Boom. Here it
 16    be getting out.                                          16   is. For once her dad did, too.
 17           This indicator alone can simplify your            17          This is only a 5 percent drop, but because
 18    trading like nothing else I've ever seen.                18   it happened so quickly, so fast, like I said, takes an
 19           Now check this out. This is an actual trade       19   elevator right back down, that led to 130,000 dollars
 20    from today. Again, look at this crossover, see its       20   overnight.
 21    uptrend, uptrend, uptrend. This is Goldman Sachs. I      21          Come on now, come on, does that get you
 22    don't know when the top is, maybe this is the top,       22   excited? Come on.
 23    maybe this is the top. I don't know.                     23          This is the kind of stuff that should get
 24           But yesterday I saw this crossover set-up         24   you fired up, okay. When you can make profits
 25    happening. That's when I said all right, I'm moving      25   anywhere near this, it should truly get you fired up.


                                                                                                     10 (Pages 37 to 40)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2010
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 206 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                           41                                                           43
  1           This has changed my life, all right. This          1           This is my proprietary scanner. Okay, this
  2   totally changed my life. It's changed my trading,          2   scanner does all the heavy lifting. It is hunting in
  3   it's changed how I look at the markets. It's changed       3   the market every single minute looking for this trade
  4   how I know when to get in and out of trades, all           4   to set up.
  5   right.                                                     5           When this trade does set up, you're alerted
  6           This has single-handedly given me the              6   instantly, you see it happen, you can see it there in
  7   confidence to know when I want to push the chips in        7   real time when this exact set-up is happening.
  8   and when I want to wait.                                   8           And I'm telling you there's a lot of days
  9           When I see these kind of set-ups, this is          9   I'll see 20 or 30 of these set-ups happen. This
 10   when I know money's around the corner. And I want you     10   happens all the time.
 11   to find it, too, I want you to change your life.          11           It's really a question of how many trades
 12           This happens a lot. Here's some more              12   can you take or do you want to take. Hey, I don't
 13   trades. These add up to almost a quarter million          13   want to take all 20 or 30. I want to refine it down
 14   dollars. Some of these are really big trades, but I       14   to what I think are the best of the best.
 15   just want to show you this kind of stuff happens all      15           Okay, this scanner shows me the A settings
 16   the time in the market and not enough people are          16   being the best. But I then filter that down using my
 17   taking advantage of it.                                   17   own vision of things I've learned over the years to
 18           I've been doing this for a long time. I've        18   set up what I think are the A plus set-ups, the best
 19   got literally thousands and thousands of unsolicited      19   of the best. Those are the ones that I actually want
 20   testimonials from members who are stoked, members who     20   to take.
 21   are using the same thing already and it's changed         21           But my scanner delivers me all the time 20,
 22   their lives too, right.                                   22   30, sometimes 50 of these trades every single day.
 23           Here's some great, great examples.                23   They're automated, they just get sent to me, I see
 24   Obviously I can't share them all, but, man, some of       24   what's happening and decide if I want to go in or not.
 25   these gets me fired up, making double or triple their     25           Here's a quick scan of what it looks like.

                                                           42                                                           44
  1    money in just a few days.                                 1   This simple, but powerful scanner is looking through
  2            This is the kind of thing that a lot of           2   the markets, it's hunting every single minute looking
  3    people have never done before, until about a decade or    3   for what to look for.
  4    so, this is something I have never done. I have been      4          It's programmed by me. It, it's got my
  5    refining and honing in this strategy over the last        5   parameters in here, knowing exactly what I'm looking
  6    decade to where I am today.                               6   for, and then it spits them out all the time, real
  7            Now I'm hunting the big whales out there.         7   time during the day.
  8    I'm going after the big money. I'm looking for six        8          It's time stamped. It shows you red or
  9    figure days. I'm pretty confident I'm going to have a     9   green, meaning if it's bullish or bearish, if it's
 10    seven figure day pretty soon, yeah. I think I'll make    10   something I want to bet on or against. It's showing
 11    a million bucks in a day pretty soon, using the same     11   me exactly what I need to know. Then I can go, I can
 12    system.                                                  12   do some quick research. I can decide if this is the
 13            Now here's, here's where you really should       13   trade I want to take or not.
 14    get excited, all right, it's one thing for me to do      14          But this single scanner is what's changed my
 15    this, I want you to do this now. If you want it, I       15   trading. Knowing the, knowing the indicators to get
 16    want you to type in I want this. Type it in right        16   into and then having a scanner deliver these to me in
 17    now, type in I want this. Type it in. Here we go. I      17   real time during the day, it's changed my life like
 18    see it, I see it.                                        18   nothing else because I've, I've got something doing
 19            Awesome, yes. Are you ready?                     19   all the homework for me.
 20            This is something I have never brought out       20          It's like having someone there doing your
 21    before, this is the first time ever, you are the first   21   homework for you in school, okay. This is like have
 22    one right now to ever see this. This is something        22   the smart kid work for you. This thing's doing all
 23    I've kept behind the scenes for years and years, but     23   the hard work during the day and I'm getting A set-ups
 24    now I'm bringing it out to the public, I'm going to      24   all the time.
 25    show you for the first time how I find these trades.     25          If I want to scan even farther, I get the


                                                                                                     11 (Pages 41 to 44)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2011
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 207 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                           45                                                            47
  1    A plus, but this thing is giving me A set-ups every       1   over. We're going to go higher again. But the
  2    single minute of the day.                                 2   scanner is going to give me confidence to know when
  3           Just in the last week or so, check this out,       3   things are going to get -- they're going to turn
  4    like I said, I'm getting lots of these, but there's       4   around.
  5    just a few that really panned out well. Some of these     5          When I see the scanner tell me it's time to
  6    have delivered well over 100 percent in just a few        6   turn around, that's when I'll start making bets to the
  7    days.                                                     7   other side.
  8           If I had to update this now, I'm sure some         8          Until then, I'm going to keep letting some
  9    of these are up over 1,000 percent.                       9   of these ride lower, okay. I didn't cash in all of my
 10           The scanner is kicking out ideas over and         10   shorts today. I have -- I had a lot -- to make
 11    over and over. With this scanner you will never have     11   200,000 dollars you have to have a lot betting against
 12    a shortage of ideas again. There is no way. This         12   the market, okay. So I had a lot.
 13    scanner is providing ideas like nothing else. Nothing    13          I did not take it all off yet because things
 14    else.                                                    14   have not turned around. When the scanner tells me
 15           No one else is getting these ideas and the,       15   things are going green again, I'll finish off my
 16    these are being kicked out all the time. There is no     16   shorts, the trend will reverse and then I'll look to
 17    limit. If you want to take 20 trades a day, this         17   go the long side.
 18    scanner can give it to you if you want.                  18          But until then, I'm going to ride the trend,
 19           It gets a little better, too. So check this       19   hopefully lower from here still. I hope I make even
 20    out, today, like I said, those two trades alone, well,   20   more than 200,000 dollars.
 21    well over 100,000 dollars.                               21          But that's the kind of power you can get
 22           The portfolio today is up over                    22   looking at a scanner like this, right.
 23    200,000 dollars today, using this scanner. Why did I     23          If this doesn't get you fired up, you
 24    go in big yesterday? The market's been rallying for      24   probably don't need to be trading. If this does not
 25    like two or three weeks straight. How did I know         25   get you excited, you're probably not cut out for

                                                           46                                                            48
  1    yesterday was the day? Hmm, how do I know?                1   trading.
  2           Well, look at the scanner. This scanner was        2          If you want something easy, if you want
  3    pure red yesterday afternoon, so many set-ups were        3   something a 10-year-old can see and you want easy
  4    saying we're going lower, we're going lower, we're        4   trade set-ups that can happen repeatedly, this gives
  5    going lower.                                              5   you everything, all right. This is it right here,
  6           When I see overwhelming evidence of things         6   okay.
  7    going lower, I'm pushing in my chips big time. That's     7          It gets even better with this. Check this
  8    when I want to take the heavy bets, right. Sometimes      8   out.
  9    I might get a little lighter and take smaller bets,       9          I've now got a way I can bring in my scanner
 10    but when I see the whole market starting to roll over,   10   and my live portfolio in one, all right. You can now
 11    I want to get in on the stock that I think are most      11   see the actual high octane scanner in real time during
 12    liquid, that I think could have big moves lower that I   12   the day, along with the actual trades that I'm
 13    can get easily in and out of for a quick, big trade.     13   actually making.
 14           And that's exactly what happened. Today,          14          So yesterday when I'm making big bets
 15    over 200,000 dollars, thanks to this scanner alone.      15   against S&P, Goldman Sachs, Apple, all the big
 16    That's what gave me the confidence to know this -- or    16   companies out there, you see these trades pop up in my
 17    yesterday was the day to make the move.                  17   own account.
 18           Now today the crossover's already happened.       18          That is a great learning tool for you, okay.
 19    You're really chasing something a lot lower here.        19   I show you this so you can learn a system. I'm not
 20    Yesterday was the time to be looking at the scanner      20   here to spoon feed you trades.
 21    and knowing when to take those bets to the downside.     21          I want you to learn a system that you can do
 22    That's exactly what I did and now I'm waiting for        22   on your own. The scanner's kicking out ideas all day
 23    things -- the scanner to tell me it's time to go to      23   long. I want you to use that, look at the same
 24    the upside, okay.                                        24   set-ups, come to your own conclusions on what you
 25           Thing reverse quickly. This market's not          25   would do to make the trade, but my trading will help


                                                                                                     12 (Pages 45 to 48)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2012
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 208 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                          49                                                             51
  1    you because you'll see how a real professional trader     1   for you. That's a key here.
  2    is applying those day after day after day.                2          So in the morning you're going to see my
  3           I hope that seeing my portfolio gives you          3   watch list. I'm going to share with you my thoughts
  4    the confidence to make the trades on your own, okay.      4   on the market, the stocks that I'm most interested in
  5    I want to see everyone become a better trader.            5   for that day, any trades that I made towards the back
  6           This system has worked so good for me and          6   of yesterday I'm going to share with you what happened
  7    I'm really confident that it will work for you, too,      7   there.
  8    because it's so easy.                                     8          And then the morning watch list kind of gets
  9           It puts together everything a trader wants.        9   you ready for the day ahead. That's what I'm looking
 10    It's easy to follow. It's got clear-cut parameters       10   to do as the day goes on today. Okay.
 11    and it's very consistent. Lots of ideas, lots of         11          These trades don't really sneak up on me too
 12    clear-cut parameters and it does it over and over        12   often. I'm looking for the indicators. I'm waiting,
 13    again.                                                   13   I'm pouncing on them like a tiger, okay.
 14           It's everything you want as a trader, I'm         14          When I see the crossover happen, when I see
 15    telling you.                                             15   that ignition happen, I get excited, my ears perk up.
 16           Make it even easier, let's dial it in even        16   I look for the trade, I'm then scanning the market to
 17    farther. This is the spoon feeding part. This is         17   see how many more of these are happening.
 18    where you actually see Emails from me every day in the   18          If I see a wave of these happening, I get
 19    morning and the afternoon about the trades I'm looking   19   super excited because I know that is the direction I
 20    for, the ones I think are the A plus set-ups, okay.      20   want to go.
 21           I've already found the good set-ups, and now      21          So I'm looking for the good set-ups and I'm
 22    I'm coming with the A plus set-ups. These are the        22   taking them to the best set-ups and that's what I'm
 23    ones I'm showing you that I'm getting ready to buy.      23   sharing with you every day. So every day you get the
 24            I give you a nice zone, too, of what I'm         24   watch list of the trades that I'm actually looking to
 25    looking to buy it in, okay. No more waiting around to    25   get into, so before I do it you know what I'm looking

                                                          50                                                             52
  1    see when I buy something and when I sell something. I     1   at and the range that there is.
  2    want you to learn and become better traders, so I'm       2          If you've never traded before, you're going
  3    showing you well in advance of the trades I'm looking     3   to brush up on some of your own trading skills. I've
  4    to make and a nice range of where I want to be in         4   got a great educational suite. I've recorded hours
  5    there.                                                    5   and hours of live sessions, very similar to this,
  6           Because like I said, I don't need to find          6   where I go over a lot of my techniques, I show you
  7    the actual top or bottom of any stock. I'm looking        7   from the very, very basic stuff.
  8    for a range to get in and a range to get out, right.      8          I mean if you've never traded options
  9    I'm looking for a move in the next day or two. It         9   before, I show you like how I actually traded, like in
 10    doesn't have to be the absolute bottom or the top, I'm   10   the account itself, how I set up a trade, how do I
 11    looking for ranges.                                      11   actually go in and enter a call or a put, what do I
 12           So I'm sharing with you the range that I'm        12   need to do. I show you the indicators, I show you,
 13    looking for on exact option contracts on the stocks      13   you know, how I use these on my own.
 14    that are making the crossovers.                          14          I walk you through so many real life
 15           I'm filtering this for you so you can see         15   examples all the time, because I think that's the best
 16    exactly what I'm looking to do and hopefully it will     16   way to learn. That's the beverage way.
 17    make you a better trader, too, so you can identify       17          I mean if you want to be a mechanic, for
 18    those trades on your own.                                18   example, do you want to just go study a book about how
 19           I hope in a year from now you would never         19   to build an engine? No. You want to get with someone
 20    even need to see trades from me. You would learn this    20   and watch them take down and rebuild an engine on
 21    system and you would be able to do it on your own,       21   their own.
 22    over and over again.                                     22          That's what I'm doing with trading, so you
 23           But for now I want to show you what I'm           23   see actual live trade examples from me, hours and
 24    doing so you can refine it, make your own system off     24   hours of it. And that's how I think you become better
 25    of this and become a consistent trader with what works   25   and more confident because you see me do it over and


                                                                                                     13 (Pages 49 to 52)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2013
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 209 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                          53                                                            55
  1    over again.                                               1   You do with them what you want, but you can see them
  2           Now a lot of you are here just for the high        2   as they're coming all day long.
  3    octane 20,000 dollar bet, right? You want to see          3          That scanner alone will probably change your
  4    something like that 200,000 dollar move from              4   life as a trader. As you get to learn it and love it,
  5    yesterday. Well I do, too. I feel like I'm pretty         5   it's going to change how you look at the markets.
  6    close to it.                                              6          The live streaming portfolio, so we have the
  7           This is a practically perfect set-up for me,       7   scanner and now you can see the trades I'm making off
  8    all right. Because the market is so red today, I          8   that scanner. That is going to help you have the
  9    don't want to take the bet yet, but if this happens       9   education you need to become a better trader, the
 10    tomorrow, if this holds up, I'm going to move in big     10   scanner for the ideas, the actual trades to know when
 11    on this bet, all right, I'm going to move in big.        11   I'm taking them. As you see that happen over and
 12    20,000 dollars at least on this tomorrow.                12   over, it's going to give you the confidence to start
 13           So this is my ideal set-up. Why? I've got         13   taking these trades on your own, too.
 14    a great hourly indicator crossover. I've got it          14          I don't want you to copy me, by the way.
 15    setting up above all three hourly lines I look for.      15   This system is not for you to copy. This system is
 16    This is a great indicator for me. This is an A plus      16   for you to learn, okay. See the scanner, see the live
 17    set-up.                                                  17   portfolio, make your own decisions, but learn how I'm
 18           Now the market can destroy an A plus set-up.      18   doing it over and over.
 19    I'm betting this one goes higher, but because the        19          This is going to, I'm going to show you the
 20    market is going so much lower today, it may ruin this    20   high octane trade zone alerts every day, every day
 21    trade, at least for a few days.                          21   from the scanner I'm seeing stocks that are coming up.
 22           So I'm not looking to make this trade today,      22   They're either getting close to it or they've already
 23    but tomorrow I think this could be an ideal set-up as    23   had the ignition switch lit.
 24    the market bounces a little bit.                         24          The scanner's already identified it and I'm
 25           This thing is not down much at all today, if      25   getting really close to making the trade. You're

                                                          54                                                            56
  1    anything, so as the market bottoms out today,             1   going to see these every morning and in the afternoon,
  2    hopefully recovers a little bit tomorrow, this could      2   for that example, too. So we do a morning and then we
  3    be a stock that rallies and this is one I want to get     3   also do in the afternoon to see any new trades that
  4    in soon.                                                  4   would come up during the day.
  5            So get ready for it. This is the stock.           5          So morning, afternoon, exact alerts I'm
  6    I'll show you everything about this tomorrow.             6   looking for, with that zone, that one is like a
  7            So, high octane options. If you're not            7   security blanket. It kind of shows you where I'm
  8    excited by now, I don't know what gets you excited.       8   looking for, what my ideal range is.
  9    Trading is definitely not for you. But if you're          9          There's the morning watch list, also
 10    still here, I know you're excited, you want something    10   afternoon, and of course education. Okay. I want
 11    that's relatively easy to follow, very high conviction   11   everyone to get better.
 12    rate and lots and lots of trades.                        12          I'm always adding to education because I'm
 13            This is it. This is everything you want in       13   getting better, I'm sharing it with you. I'm getting
 14    a trade right here.                                      14   more ideas from members who need more education on
 15            Okay. The octane scanner, like I said,           15   certain topics and I'm sharing that all the time.
 16    never before, I've never brought this out before.        16          Also, today, I've got something called the
 17    I've kept it secret, I've used it on my own, but for     17   unlimited plan. The unlimited is as long as I'm
 18    the first time ever I'm making it available to you.      18   running the service, you can have access to it for one
 19    You can now see the same trades I'm seeing in real       19   single price, okay. If you buy it today, you get
 20    time.                                                    20   unlimited.
 21            You can trade before I even trade any of         21          We are also going to give you the Raging
 22    these. You can see them as they're happening and make    22   Bull bullpen chat room. That chat room alone is going
 23    your own trades if you want over and over and over.      23   to sell for 1,000 dollars a year, but I'm going to
 24            Maybe you want to be super active. Well          24   give it to you today absolutely free if you go online
 25    this scanner will feed you trade ideas all day long.     25   with us for unlimited. Unlimited only, you're going


                                                                                                     14 (Pages 53 to 56)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2014
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 210 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                          57                                                            59
  1    to get that room.                                         1   happen from the downside, I know that's going to be
  2           So here's what we've got for you today.            2   the time to go long. That's when I'm going to push my
  3    Because you guys are here, it's in an afternoon,          3   chips in again big time and bet on a move higher.
  4    there's a lot of better things you could be doing, but    4          Until then there's going to be a lot of
  5    I know you're serious, this 1,000 dollar price,           5   really good set-ups. I'm going to take -- nearly
  6    999 dollars is the price today only. We're going to       6   every day I'm making trades. Each week -- I probably
  7    jack this thing up to 1,500 bucks tomorrow, 1,499.        7   make about 10 trades a week, I would say, on this
  8           But today, we're knocking 500 bucks off for        8   system. There's probably about 10 trades a week I
  9    you all day long because I want you in right now.         9   make, not all as big as I made yesterday, but there's
 10           You are going to be part of the charter           10   a lot of good set-ups I don't want to miss out on, so
 11    member with us. You're a founding member. Come in        11   I'm taking smaller bets probably 10 times a week on
 12    right now for 999 annual.                                12   this system alone.
 13           I've also got unlimited, like I said, 1,499,      13          So this is my favorite system. I've put it
 14    unlimited. That's unlimited. Tomorrow that's the         14   altogether for you, wrapped a bow on it. It's up to
 15    annual price. Today you can get unlimited for that       15   you. If you want it, I'm giving you the best price
 16    price. That's going to give you access for as long as    16   you're ever going to get.
 17    I run the service.                                       17          999, the full year; you'll get access to the
 18           I've been doing this about a decade. I plan       18   scanner, the alerts, the education, the daily Emails,
 19    to do it for at least another decade, so stick with      19   everything you need right there.
 20    me, the one price gets you an enormous amount of         20          But take it a step further, get the Raging
 21    education, trade alerts, gets you access to the          21   Bull chat room. The bullpen is one of the most
 22    scanner.                                                 22   exciting things Raging Bull has done in years. We've
 23           That's the key thing. During the day now          23   got live content and programming all during the day.
 24    you can log in, you can see the scanner in real time.    24   We've got incredible trainers in there all day long to
 25    You get a link, you can see the scanner anytime you      25   teach systems. You've got exclusive access to CEOs

                                                          58                                                            60
  1    want. You can see all the trades I'm making in real       1   and people that we're doing interviews with all the
  2    time as they're happening.                                2   time.
  3            Does it get any better than that? Come on,        3          The bullpen is awesome. It's there all day
  4    it does not get any better than that. That's awesome.     4   long. It's our brand new chat room and live education
  5    That's exactly what you want as a trader.                 5   suite. It's available to you at no added charge, but
  6            When I started trading, this is exactly           6   only if you go with unlimited today.
  7    everything I wanted right here in one place.              7          Unlimited's only 500 dollars more. Just
  8    Education, alerts, trades, it's got everything, man.      8   make the move, it makes so much sense.
  9    This is what I wanted. I want to put it all for you       9          Tomorrow these prices go way up, so take
 10    on a silver platter, okay.                               10   advantage of it today.
 11            It does not get any easier than this. Take       11          I'm not going to put a count-down time or
 12    advantage of it right now, all right.                    12   anything on here, but I'm going to -- we're going to
 13            I'm so excited about this and you can see        13   end this at midnight tonight.
 14    why I'm excited. Today was one of the biggest trading    14          So if you want this, I want you to get in
 15    days of my life and I owe it all to this single          15   today. Don't miss out. Start right now. Get started
 16    scanner. The scanner gave me the confidence to make a    16   right now, get started. Go to the Website, log in,
 17    massive bet and it paid off huge. It paid off huge.      17   once you, once you make access, once you are pay --
 18            Oh, I love it. I can't wait for the next         18   once you're all set up with your payment, you get
 19    time to set up. I cannot wait for the next time the      19   instant access to all of this.
 20    market gets so over extended and I can be there to       20          You can go on the Website, log in, start
 21    capitalize on it, or maybe the market gets so over       21   getting information. Get the education, start
 22    sold and it's ready for a move up. I'll be ready for     22   learning. And then tomorrow we'll get started.
 23    that, too.                                               23   Expect Emails tomorrow.
 24            How will I know? Well the scanner is going       24          I think the scanner will be online for you
 25    to tell me when. When I see the ignition switch          25   tomorrow, but if not, it will be there Monday morning


                                                                                                     15 (Pages 57 to 60)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2015
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 211 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                          61                                                             63
  1    for you, so don't worry.                                  1   midnight. Do not wait.
  2            Tomorrow's going to be a great day, I'll          2          Just go ahead and get started right now.
  3    send Emails in the morning, I'm pretty sure the           3   Become a founding member with us, become a founding
  4    scanner will be up, but if not, it will be Monday         4   member, a charter member in this brand new system.
  5    morning, there's no problem.                              5   Become from the ground up, start watching these trades
  6            But get started right now. This is a choice       6   all the time happening. It's going to be awesome,
  7    you are not going to regret. Okay. This is a small        7   it's going to be a great ride. It's been a great ride
  8    price to pay when you consider the amount of              8   and I can't wait to see you on the next year what
  9    education, when you consider all of the resources and     9   happens.
 10    all the time I've spent putting this together, this is   10          We're going to score some big, big winners
 11    a very, very small price to pay.                         11   this year, I know I am. I can't wait to see you there
 12            I know it can sound like a lot of money to a     12   with me.
 13    lot of people. I get it, I was there. 1,000 dollars      13          So join right now. You're going to love
 14    still sounds like a lot of money for something, but      14   this system.
 15    you know what, when you look at the value proposition,   15          I'm going to answer some questions here. If
 16    the value proposition is what you have to look at.       16   you've got questions, I want you to type them in. I'm
 17            If you don't think this is worth                 17   going to take a few questions, see what you've got and
 18    1,000 dollars, then I don't know what to tell you.       18   we'll get to this.
 19    You've spent 1,000 dollars on a lot worse things in      19          Let's see here. Questions, questions,
 20    your lifetime, I guarantee it, probably another bad      20   questions.
 21    trade's there tomorrow is 1,000 dollars cost you.        21          Man. Indicators, yeah. The indicators, I
 22            Some, you know that humanities course you        22   could go through everything they are, but honestly
 23    took in college probably cost you a few thousand         23   what does it really matter? This system is already
 24    bucks. How often do you use that?                        24   programmed. I've already spent all the time to
 25            This course for 1,000 dollars for the full       25   program these things where it's got all the indicators

                                                          62                                                             64
  1    year is an unbelievable value. It's crazy. This           1   already programmed for you.
  2    could have saved me a decade of my life of mistakes.      2          So I don't know any other way to scan the
  3    It could have saved me so much of things I shouldn't      3   market for it, honestly. You can see these happen
  4    be doing and doing things I need to be doing more of.     4   once in awhile on your own, but I don't know of any
  5           This system alone would have put me on the         5   other system out there that can scan for this stuff in
  6    course to becoming consistent and profitable and doing    6   real time like this.
  7    it over and over and over, give me trade ideas.           7          So all I would say is the parameters in here
  8           This has got it all. So this is what I wish        8   are already in the scanner, so why over complicate it
  9    I would have had 10 years ago. It would have put me       9   and try to understand it all right now.
 10    on a course well before where I am now, but I'm glad     10          Just look at the scanner. It's going to
 11    to be here.                                              11   kick out these ideas all the time. Start watching
 12           I look forward to sharing the experience          12   them and then see what happens. That's what I really
 13    with you, too, so take advantage of it. I hope you       13   want to see you do. Watch the scanner and see what
 14    get as excited as I am. I just love the stuff so         14   happens. Just see what happens.
 15    much. I love it, I love it, I love it.                   15          Watch it for awhile. Are these working? If
 16           This is my favorite thing to do. High             16   the scanner shows you a bullish or a bearish move,
 17    octane is just a fantastic system, I love it so much.    17   does that work for you over a few days? Learn to use
 18           So I look forward to working with you. Take       18   the system. Learn to identify these and then see what
 19    it right now, just make the leap, 1,000 dollars for      19   happens.
 20    the year.                                                20          Your brain is the best pattern recognition
 21           It's 1,500 for unlimited. My goodness, I          21   software out there. It's better than any algorithm on
 22    don't know why everybody wouldn't do unlimited, but      22   Wall Street can make. Your brain is programmed to
 23    there it is. 1,500.                                      23   identify patterns like this all the time.
 24           This ends at midnight tonight, all right.         24          So this scanner is going to give you that
 25    Don't wait past then. This will be shut off at           25   ignition switch, it's going to show you when these


                                                                                                     16 (Pages 61 to 64)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2016
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 212 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                           65                                                           67
  1    set-ups happen, but your brain is going to show you       1   you to kind of know how they work. If you've never
  2    how to start taking advantage of that. You're going       2   traded options, I don't want you to jump in and trade
  3    to see this one simple set-up and then you're going to    3   options right away. I want you to learn, so, okay.
  4    see what happens in the days following.                   4          Learn from my Website. Take advantage of
  5           And then you're going to have an aha moment,       5   the education I've already put together. I've made
  6    like ah, of course I see what's going to happen there,    6   all the mistakes for you, okay. If you've never
  7    of course.                                                7   traded, I made all the mistakes, just learn from what
  8           So then you're going to say I just want to         8   I've done over the last 20 years and I'm going to
  9    buy this stock, I don't want to trade options, I just     9   speed up your learning process.
 10    want to buy the stock, or you're going to say I love     10          But take my education, apply it, put it to
 11    the options, I want to learn to make option trades. I    11   heart and then most importantly, paper trade. Take a
 12    want to buy the options and you're going to learn the    12   few weeks, take a few months, paper trade if you've
 13    best ones to make.                                       13   never traded before. That is simply opening an
 14           I'm going to show you the ones that I do,         14   account where you can trade simulated. That means you
 15    but there are hundreds of choices when it comes to       15   can take the same type of trades you normally would
 16    options. There are hundreds and hundreds of choices.     16   but you're not going to have your real money at risk.
 17           Okay, just knowing which direction is great,      17          So learn the systems, become consistent in
 18    but in the options market there are hundreds of          18   those, see the things that happen over and over.
 19    choices. I show you the exact one I want to make and     19          If you become really good in the paper
 20    I explain why to you, but you're going to learn that     20   trading account, well then maybe you've got the
 21    you've got a different risk profile than I do, okay.     21   confidence to move into real money.
 22    Maybe you're more risk-averse or less risk-averse than   22          So that's my best suggestion, if you've
 23    I am. Bigger portfolio, smaller portfolio.               23   never traded before, take some time, be slow about it,
 24           You are your own man or woman. So                 24   go to paper trading, become comfortable with it.
 25    everyone's got their own talents. You're going to        25          You've got a whole lifetime ahead of you, so

                                                           66                                                           68
  1    become like an artist when it comes to trading, so not    1   there's no reason you've got to jump in right away if
  2    everyone's going to paint the same way, but I'm going     2   you've never traded. Just become familiar. Learn the
  3    to show you the brush strokes I make and I want you to    3   systems, learn the techniques. You can pick this up
  4    become an artist on your own when it comes to the         4   really quickly, okay. It doesn't take a rocket
  5    market.                                                   5   scientist to understand this stuff.
  6           Learn to become a stock market artist, if          6           Options weren't invented by rocket
  7    you will. Got that.                                       7   scientists, sure, but at the end of the day it's
  8           So that's the answer to the scanner.               8   become really simple to understand the basics and when
  9           When it comes to indicators, there's three         9   you've got things like the high octane scanner, it
 10    main indicators there, Ramuleo.                          10   simplifies things dramatically.
 11           Wayne says how do you trade both sides?           11           It clears out so much noise in the market,
 12           When it comes to trading options, you can         12   let's you focus on the one thing that becomes truly
 13    trade both sides really easily. So there's calls and     13   important for identifying patterns, and this is it,
 14    there's puts. I explain these in pretty good detail      14   okay. That's what you need.
 15    in my lessons, we've got a lot of education.             15           All right. Man, so many people unlimited,
 16           Plus, another thing I didn't talk about, in       16   joining right now. Thank you so much. And first of
 17    my daily Emails I'm educating all the time, so I'm       17   all, if you're joining right now, let me thank you.
 18    sharing with you things I see in the markets that are    18   Okay, I thank you so much for being here.
 19    happening. I share with you things about trading I       19           If you're just here watching, I still thank
 20    think are important, so I'm going over and over          20   you for taking the time to be here, I really
 21    concepts, but when it -- on a basic level, there's       21   appreciate it. I hope you learned something.
 22    calls and there's puts. If you've never traded           22           All the stuff I gave you is great free
 23    options before, it's okay. I walk you through what       23   education. Take it, apply it, start looking for it.
 24    you need to do to trade options, okay.                   24           If you chose to take the step with me and
 25           I want you to understand the risks. I want        25   you have the faith to invest your money in my


                                                                                                     17 (Pages 65 to 68)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                      PX 27, 2017
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 213 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                           69                                                            71
  1    education, I'm honored by that, I'm truly humbled by      1          So everyone's in a different spot, but I
  2    your faith in me; and I'm not going to let you down.      2   want to give you the tools that I'm using day after
  3           I'm there to provide the education, I'm            3   day and apply it so it can work for you wherever
  4    going to show you the tools that I'm using all the        4   you're at. Okay.
  5    time in the market right now because I want you to        5          I don't know where you're at, but I want to
  6    become a better trader.                                   6   give you the tools to get better from where you are
  7           So learn the tools that I'm using, learn the       7   today.
  8    system that I've got and apply it to your own trading,    8          No matter where you're at, my goal is that
  9    okay. Take what I'm doing and apply it.                   9   you're going to increase week after week after week
 10           Become better than what I'm doing. I love         10   and a year from now it will be incredible.
 11    when my students become even better than I am. I see     11          You're going to look back a year from now
 12    this happen a lot because I'm not a full-time trader,    12   and go man, I can't believe the day that I sat there
 13    I'm just not. I'm busy running a business. Raging        13   with Jeff in that Webinar in that afternoon the market
 14    Bull is a really, really big company now, so I've got    14   was falling off a cliff, Jeff gave me the confidence
 15    a full day of running Raging Bull.                       15   that there was a lifeline out there. I took it and a
 16           I don't have time to trade all day. I need        16   year later I can't wait to see where you're at.
 17    a system like this to cut through the clutter, cut       17          You've got to remember to send me a
 18    through the noise and get right to what's important.     18   testimonial and let me know how it goes a year from
 19           So I use my scanner, I look at the market         19   now. So I want to hear from you how it changed, all
 20    and I make my trades pretty quickly. It takes maybe      20   right.
 21    half an hour a day for me.                               21          Let's answer more questions here.
 22           But my students who become really dialed in,      22          This one says I've got a very small account,
 23    they start studying everything, they start taking more   23   would it be possible to do the small accounts to begin
 24    trades, they get really good at certain set-ups, they    24   with.
 25    become even way better traders than I am.                25          You know, there's a lot of ways you can

                                                           70                                                            72
  1           I think of Nathan Bear, for example, okay.         1   trade now with just a few hundred dollars to start
  2    Nathan Bear was an early student of mine. He was, he      2   with, okay. A lot of brokerages you can open an
  3    wanted to trade options better. He was really not         3   account 500 dollars, 500 bucks.
  4    having any success. He learned, he became a great         4          If you've never traded, I want to go back, I
  5    options trader. He became a better options trader         5   will reiterate, study, become educated. I want you to
  6    than me because he's doing it all day long every day.     6   paper trade for awhile. I want you to learn how to
  7    This guy's got a -- he took my system, applied it to      7   trade. I don't want you to go out there and risk all
  8    his own way and now he's made millions of dollars that    8   your money, all right, even if it's only 500 dollars.
  9    way.                                                      9   I don't want you to risk all your money at once.
 10           Is that going to happen for everybody? Of         10          I want you to become educated. I want you
 11    course not. But I've seen guys become super, super       11   to treat every trade like it's your business, okay.
 12    successful using the technique I'm showing them.         12   Take it seriously. I don't want you to be gambling
 13           So some guys become amazingly successful          13   out there.
 14    because they, they take it and they apply it and they    14          So become educated, learn the system, but no
 15    turbo charge it.                                         15   matter what account size you've got, we all start
 16           I want to see you use this on whatever level      16   somewhere, all right.
 17    you want. If you want to make a trade a week, maybe      17          I started like a 2,000 dollar account early
 18    that's all the time you've got, great, okay. Learn to    18   on, that's where I started. I had -- it was, I was a
 19    make the best trade every week you can.                  19   landscaper years ago, so I had to cut a lot of lawns
 20           Maybe you want to make 10 trades a week;          20   to get 2,000 dollars worth to put in my account. I
 21    great. Learn how to structure your portfolio where       21   was cutting lawns like 20 bucks a piece, that was like
 22    you can make 10 trades, have good risk profiles in       22   100 lawns. I had to cut 100 lawns to make that
 23    each one, learn how to take your profits along the       23   2,000 dollars, but that's where I started.
 24    way, learn how to start making consistent income using   24          Everybody starts somewhere. Nobody starts
 25    the trades that you can do.                              25   out a millionaire, okay. Very few of us have parents


                                                                                                     18 (Pages 69 to 72)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment FF
                                                                                      PX 27, 2018
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 214 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                           10/21/2020
                                                           73                                                            75
  1    who have just handed us a million bucks and you can       1   option, not the cheapest one.
  2    start your account there.                                 2          And by the way, if you want to call in right
  3           So, sure, we all start somewhere. It starts        3   now, Hanna, Olivia, I know you've got phone numbers
  4    at that 500 bucks or 1,000 bucks, wherever you're at.     4   there, if you want to call in, we have got an
  5    Get started wherever you're at, though, okay, get         5   incredible VIP team on standby right now. These guys
  6    started. Take the, take the leap.                         6   are in our offices. They, they've trekked in to the
  7           It all starts with one step, okay. The             7   office again, okay. Our office has been closed for a
  8    journey before you starts with just one step at a         8   long time, but they're in there today.
  9    time.                                                     9          If you want to call them, they are waiting
 10           So I'm telling you, take that step right          10   for you. They'll answer your questions. If I can't
 11    now. Just get out, take that first step. This is         11   get your question right here, they will answer your
 12    where it starts. That first step, get the education      12   question, help you along the way and they'll get you
 13    you need and begin your journey right now, that's        13   set up.
 14    where you want to go, all right. It's a life-long        14          So if you want to know what to expect, what
 15    journey.                                                 15   to do, our team is waiting by right now. So pop that
 16           It doesn't all have to happen right away.         16   number in, call them, just talk to them. They will
 17    Take time, get educated, learn systems, apply it.        17   show you exactly what to expect and how this can work.
 18    Become successful on your own. Paper trading first       18          So talk to them, our VIP team is great.
 19    and then go, then start making real money, right.        19   They're not VIP for nothing, all right. These guys
 20           I want to see you be successful more than         20   are awesome. These are the studs of our company,
 21    anything else. Become successful over time. That's       21   right. They're there right now.
 22    what I want to see happen.                               22          All right. All right. How many trades a
 23           All right. Thank you, guys, so many great         23   day does the scanner give?
 24    comments. I appreciate all the existing members here.    24          You know, the scanner just gives what the
 25    Thank you, guys, I won't even -- I'm not going to read   25   market gives. So I can see that the market typically

                                                           74                                                            76
  1    all the good comments. I'm glad so many of you are        1   has about, if I had to guess, I would say there's
  2    happy with my services already.                           2   about 20 per day, okay. Some days there's virtually
  3           Lisa says I've got a 10,000 dollar account         3   none. Some days there's hardly any stocks that are
  4    already at Dollar Ace. Do you focus on higher dollar      4   going one way or the other. Some days there could be
  5    options?                                                  5   100.
  6           Yeah, typically I do. So Dollar Ace is a           6          So that's a really good question. There's
  7    great system by Kyle Dennis, I actually follow that       7   no limit on how many trades there could be. All the
  8    system all the time. I love Kyle, he's a great            8   scanner is doing is identifying certain set-ups I've
  9    trader. Dollar Ace is one of my favorite products of      9   programmed it to do and it's just a terminator. It's
 10    Raging Bull, but those are under a dollar options.       10   out there scanning the market, hunting every day like
 11           With my system you might find options that        11   a terminator for these trades and then it shows it to
 12    are 50 cents, maybe like 5 dollars. It depends on the    12   you when it's ready, it brings it to you.
 13    stock.                                                   13          Have you ever had a cat? Have you got a cat
 14           So if there's a stock trading at a few            14   outside that just spends all day, spends its time in
 15    hundred dollars, it's really hard to find an option on   15   the yard and it hunts, it catches a bird once in
 16    that under a dollar, so a lot of those options will be   16   awhile and brings it to your doorstep.
 17    a few dollars. Just the way it is.                       17          Well that's what this thing does for you, it
 18           So maybe you scale back your purchases if         18   like hunts for you all day long and it brings the kill
 19    you want a smaller -- to go smaller, but I'm not         19   right to you.
 20    looking so much at the option price, I'm looking for     20          So the scanner's out there, I would say on
 21    the stock. I want to see the move happen and then I      21   average it probably is about 20 a day, but like I
 22    want to see, I want to see the options that I think      22   said, some days it could be almost none, some days it
 23    can make the most money on it, not necessarily the one   23   could be over 100, it just depends on where the
 24    that's cheapest.                                         24   market's at.
 25           So a lot of times I just want the right           25          I can tell you one thing, when I see over


                                                                                                     19 (Pages 73 to 76)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment FF
                                                                                      PX 27, 2019
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 215 of 409
                                                High Octane Options
Raging Bull, LLC                                                                                          10/21/2020
                                                          77                                                            79
  1    100 of these set-ups in a day, my radar's really going    1   on steroids, as we call it. Every single day these
  2    off, I'm really, really paying attention then. When I     2   trades are happening and I'm alerting them to you as
  3    see, because like yesterday, yesterday there was over     3   they're coming along.
  4    100 of these set-ups happening, so I knew, I had          4          It's awesome. Awesome. All right, thank
  5    confidence that that was a great day to go short the      5   you guys so much. Man, thank you, thank you, thank
  6    market, start betting against it. Sure enough it was.     6   you.
  7           When I see a ton of these same set-ups             7          I'm going to wrap it up here. That is a lot
  8    happening, I see okay, now the market's getting ready     8   of talking. I'm not a big talker, so to talk for over
  9    to make a directional move. So a lot of times just        9   an hour, so it was great.
 10    one stock's making a directional move.                   10          Thanks for bearing with us on the technical
 11           When I see 100 of these set-ups happening,        11   glitches there, especially early on. Technology, man,
 12    that gives me confidence that the whole market is        12   we're working from home, there's a lot of things that
 13    about to turn over or turn higher, okay.                 13   happen.
 14           Like I said, I don't care which way the           14          So hope everything went off well. Again, if
 15    market goes, I just want to pick a direction. I can      15   you've got any questions, call in right now, call in
 16    make money either way.                                   16   our support team, our VIP team is right there. They
 17           The option market gives you the ability to        17   are waiting for you right now.
 18    make money on the way up or down. It doesn't matter.     18          If you can't get through, just leave a
 19    There's calls and puts. There's a way to do it. You      19   message, they'll get back to you really quickly.
 20    just need a signal to make it happen, right.             20          But go ahead, take the leap. Make the jump
 21           This is my favorite signal and I'm sharing        21   right now. It starts somewhere and it starts today.
 22    it today with you for the very, very first time. This    22   Take the move. It starts right now. All you've got
 23    is what I use all the time. It's now available to        23   to do is take a leap.
 24    you.                                                     24          You can get in this with me and hundreds,
 25           Take advantage of it, come on. This is what       25   probably thousands of other people are going to be

                                                          78                                                            80
  1    you guys want.                                            1   taking the same step. Why not join us, it's going to
  2           All right. Alrighty, thank you guys so             2   be awesome.
  3    much. Thank you for so many of you coming today, I        3          I hope to have you on the team starting
  4    really, really, really appreciate it.                     4   tomorrow, okay. We're getting started tomorrow. You
  5           This is going to be such an awesome service.       5   never know what could happen on a Friday, especially
  6    I'm already doing this all the time anyways. If           6   this Friday. It could be wild.
  7    you're a part of bullseye trade, for example, I gave      7          There's going to be some great trades come
  8    you my one favorite trade of the week as it is, well      8   up. I'm going to alert you to what I think are the
  9    this trade typically comes from my favorite high          9   best ones that I'll be doing and sharing with you why
 10    octane set-up.                                           10   so you can learn from me as I'm doing them.
 11           Okay, if you're already in Bullseye, this         11          I've become a really good trader, I want you
 12    high octane set-up is already being delivered to you     12   to do the same thing. So learn to take the journey
 13    once a week right now. Imagine if you were getting it    13   with me. I hope to see you there.
 14    every single day, sometimes three, four, five of these   14          That's about it. There weren't a whole lot
 15    a day.                                                   15   of questions here, so I assume everybody's got it. I
 16           That is power right there. That would be          16   look forward to having this system, this is it.
 17    life changing. That could be what really makes things    17   You've got the links, you've got the phone number.
 18    click for you and helps you understand how to identify   18   Make the move. That's all I've got for you today, all
 19    these on your own.                                       19   right.
 20           So bullseye is my one favorite trades every       20          I'm going to get back to the market, I'm
 21    single week. That's great, that's on Monday before       21   going to see what else I can crush today, if there's
 22    the market opens, but what about Tuesday, Wednesday,     22   anything else out there.
 23    Thursday, Friday. There's all these other days,          23          So thank you for your time today. I really,
 24    there's all these other trades.                          24   really appreciate it.
 25           This is what high octane is. It is bullseye       25          I hope all of you have a great day. Thank


                                                                                                    20 (Pages 77 to 80)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                                     PX 27, 2020
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 216 of 409
                                                High Octane Options
Raging Bull, LLC                                                                  10/21/2020
                                                          81
  1    you so much.
  2                    (Whereupon High Octane
  3                    Options was concluded)
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                          82
  1           CERTIFICATE OF TRANSCRIPTIONIST
  2
  3           I, Monica Voorhees, do hereby certify that
  4    the foregoing proceedings and/or conversations were
  5    transcribed by me via CD, videotape, audiotape or
  6    digital recording, and reduced to typewriting under my
  7    supervision; that I had no role in the recording of
  8    this material; and that it has been transcribed to the
  9    best of my ability given the quality and clarity of
 10    the recording media.
 11           I further certify that I am neither counsel
 12    for, related to, nor employed by any of the parties to
 13    the action in which these proceedings were
 14    transcribed; and further, that I am not a relative or
 15    employee of any attorney or counsel employed by the
 16    parties hereto, nor financially or otherwise
 17    interested in the outcome of the action.
 18
 19    DATE: October 21, 2020
 20
 21
 22                   ________________________
 23                   MONICA VOORHEES
 24                   Transcriptionist
 25


                                                                              21 (Pages 81 to 82)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment FF
                                                                      PX 27, 2021
              Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 217 of 409
                                               Jason Bond Picks Promo
Raging Bull, LLC                                                                                                7/22/2020
                                                                                                                             3
                   OFFICIAL TRANSCRIPT PROCEEDING             1                    FEDERAL TRADE COMMISSION
                                                              2
                      FEDERAL TRADE COMMISSION                3   In the Matter of:                 )
                                                              4   Raging Bull, LLC                  )   Matter No. 2023073
                                                              5                                     )
      MATTER NO.      2023073                                 6   ------------------------------)
                                                              7                                     Date Unknown
      TITLE           RAGING BULL, LLC                        8
                                                              9
      DATE            RECORDED: DATE UNKNOWN
                                                             10
                      TRANSCRIBED: JULY 21, 2020
                                                             11               The following transcript was produced from a
      PAGES           1 THROUGH 49
                                                             12   digital file provided to For The Record, Inc. on June
                                                             13   30, 2020.
                       Jason Bond Picks Promo                14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23

                     For The Record, Inc.                    24
       (301) 870-8025 - www.ftrinc.net - (800) 921-5555      25


                                                        2                                                                    4
  1                 FEDERAL TRADE COMMISSION                  1                      P R O C E E D I N G S
  2                            I N D E X                      2                      -      -   -       -   -
  3                                                           3                    Jason Bond Picks Promo
  4   RECORDING:                                     PAGE:    4               JASON BOND:   Hey, guys and gals.    My name’s
  5   Jason Bond Picks Promo                            4     5   Jason Bond, and I’m the founder of JasonBondPicks.com
  6                                                           6   where I teach people how to trade stocks.        Now, thank
  7                                                           7   you.   Thank you so much for being here at this very
  8                                                           8   special event.   You are absolutely going to love what
  9                                                           9   I have to show you and I want you to take notes.       I’ll
 10                                                          10   be very clear on what you should write down.       So make
 11                                                          11   sure that you’re taking notes.
 12                                                          12               Listen, guys and gals, I used to be a broke
 13                                                          13   schoolteacher and I transitioned to Wall Street and
 14                                                          14   made a killing trading stocks, so much so that my
 15                                                          15   family and friends wanted to know how and I started to
 16                                                          16   teach people.    And that teaching just took off like a
 17                                                          17   wildfire.    It’s unbelievable.
 18                                                          18               Here are some of my top performers.     What is
 19                                                          19   awesome is that each of their stories is completely
 20                                                          20   different.   For example, Kyle Dennis came to me from a
 21                                                          21   cubicle in L.A. making $35,000 a year.        He was trading
 22                                                          22   with just a $15,000 portfolio and is absolutely
 23                                                          23   crushing it.    You know, he averages over a million
 24                                                          24   dollars a year now.    He’s only in his twenties.
 25                                                          25               Nathan Bear had lost over $40,000 before he



                                                                                                            1 (Pages 1 to 4)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                  Attachment GG
                                                                                         PX 27, 2022
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 218 of 409
                                              Jason Bond Picks Promo
Raging Bull, LLC                                                                                             7/22/2020
                                                            5                                                             7
  1    found Jason Bond Picks, in one year. He lost 40 grand     1   What would you do with an extra $1,000 this month?
  2    in one year. And he joined Jason Bond Picks and he’s      2   What would you do if all of a sudden that became easy
  3    gone up every single year since and in just a few         3   and you could make 2,000 or 5,000 extra a month? What
  4    years is over a million dollars in trading profits.       4   would happen if you started making 10,000 extra a
  5           Petra Hess, she was a millionaire                  5   month? The lightbulb would go off and you would
  6    entrepreneur in her early 20s. Turned all of her          6   realize that there’s a lot of potential.
  7    money over to managers. And guess what they did, lost     7          You know, just in the last few weeks, I made
  8    half of it. She fired them all. Took her money back.      8   $170,000 trading stocks. $170,000 in just the last
  9    She joined Jason Bond Picks. She’s made over $2           9   few weeks. I’m on pace to have my best year ever.
 10    million with my service since joining me.                10   Why not you?
 11           Kevin, he travels the world. He funds his         11          Here’s the deal. Again, this is reciprocal.
 12    lifestyle trading from a phone or a tablet. That’s a     12   I’m successful. If I can teach you how to be
 13    world traveler, man. Who doesn’t want to do that.        13   successful, my story gets better. Your story gets
 14           And Taylor, what a great story. Comes over        14   better. Because I want you to learn, my top-selling
 15    to the United States from London to marry his wife and   15   DVDs are yours when you join me at the end of this
 16    has a child. Jumps right away into corporate America     16   webinar. Seriously. You get to the end of this
 17    without any college degree, making $150,000 a year       17   webinar, you will not pay about $5,000 combined for
 18    plus. But he’s working six to seven days a week, 12      18   those DVDs. They are going to be included free. Why?
 19    to 15-hour days and he’s missing out on being with his   19   Because, again, if you win, I win. I need to teach
 20    family, watching his son grow up. So he teaches          20   what I know to you and this is the best way for me to
 21    himself how to trade stocks. You know, this year,        21   do it. So let’s make it to the end.
 22    he’s on pace to cross a million dollars in trading       22          The first thing I want you to write down,
 23    profits. Yes, a million dollars in trading profits.      23   fishhook, pennant, rocket. Write it down. And
 24    He’s probably going to have a half a million dollar      24   seriously, turn off the phone, eliminate distractions.
 25    year. He’s already made a couple hundred thousand        25   We’re going to dig in here for 45 minutes to an hour

                                                            6                                                             8
  1    dollars this year trading part-time. He only works        1   and we are going to be better traders at the end of
  2    six, maybe seven hours a day, five days a week.           2   this. My strategy is so simple, if you can -- if you
  3           These stories are awesome, they’re unique,         3   can see a fishhook on a chart, if you can see a
  4    and my question is why not you.                           4   pennant on a chart and a rocket on a chart, you will
  5           Legal disclaimer, my story is extraordinary.       5   know the three things that I’ve used to create
  6    I was in my tenth year of teaching in a public school.    6   millions of dollars.
  7    I have a Master’s degree. I had a safe and secure job     7           Fun facts about me, I thought I was going to
  8    with a pension and benefits and summers off. But my       8   be a pro baseball player. It didn’t work out and I
  9    wife and I were flat broke. She’s also a school           9   didn’t have another plan. I had studied physical
 10    teacher, first grade, Master’s in literacy. We paid      10   education in college. I played baseball. And when I
 11    for all of our college education ourselves. And this     11   realized I wasn’t going to the pros, I also realized I
 12    left us in a ton of debt. So my story is                 12   had a ton of student loans and I needed to do
 13    extraordinary. It’s a story about taking some risks      13   something about those. So I got a teaching job right
 14    and that’s essentially what this disclaimer says.        14   away. I mean, I was hired to teach before I had even
 15    Life can be risky. But if you get the right coach --     15   graduated college.
 16    guys and gals, I’m convinced if you have the right       16           I married my wife, also a teacher. We both
 17    coach, you can find success, and I am that guy.          17   have Master’s degrees. I was working on my second
 18           I will give you my best because if you’re         18   Master’s degree, and we were piling up debt to the
 19    successful, my story grows. My job is to help you        19   tune of minus $250,000. We had no net worth. We were
 20    win. I already know how. Let’s do this together.         20   in debt to the tune of minus $250,000. Mortgage, home
 21           So I’ve helped three students in a very           21   equity line of credit, credit cards, personal loans.
 22    short period of time make over a million dollars. But    22   You name it, we had it. Car loans, student debt, it
 23    what’s most important here isn’t making a million        23   was out of control. And on these teaching -- these
 24    dollars, it’s making an extra $1,000 in just one         24   teaching salaries, there was no way we would ever pay
 25    month. Because that would change most people’s lives.    25   it off.


                                                                                                         2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment GG
                                                                                      PX 27, 2023
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 219 of 409
                                              Jason Bond Picks Promo
Raging Bull, LLC                                                                                             7/22/2020
                                                            9                                                           11
  1           Now, after ten years of teaching, I couldn’t       1   of sports, doing camps and clinics. I served tables.
  2    accept that anymore. I coached sports and I loved it.     2   I bartended. I announced high school football games.
  3    I taught kids and I loved it. I’m convinced that’s my     3   Like I said, coached boys and girls varsity cross
  4    calling in life, to teach. But what I didn’t love is      4   country, girls varsity basketball, a slew of other
  5    that I wouldn’t be able to provide more for my family.    5   sports, and we still couldn’t make ends meet. We
  6    And so I did something about it. That goes back to        6   always had just a few thousand dollars in the bank
  7    taking risk. At ten years into my teaching career,        7   account until these three patterns changed my life
  8    with a pension lined up, health benefits, summers off,    8   forever.
  9    I decided no more for me, I’m going to do something       9           I am sitting in front of you here right now
 10    about this. I’m going out on Wall Street and I’m         10   telling you that back when I remodeled that kitchen, I
 11    going to eat what I kill. And you know what people       11   had no portfolios. I knew nothing about trading
 12    said? Jay’s having a mid-life crisis.                    12   stocks. I found a great coach who taught me these
 13           Now I’m a multi-millionaire, but it all           13   three things and it changed my life forever. So let’s
 14    started right here. That was the house that two          14   talk about the three things that I want you to take
 15    teachers with Master’s degrees can afford to buy and     15   away today because I’m going to show you how I make
 16    that was the house where I realized we had a negative    16   money time and time again off those three patterns.
 17    net worth. I had never known what net worth was until    17           And people often say, goodness gracious,
 18    I did my taxes one day, and along with TurboTax came a   18   Jason, it can’t be this simple. I’m going to show you
 19    Quicken CD, and I dropped it in and it popped out my     19   how the pattern looks on a chart and the actual trades
 20    net worth and it was this big red number, minus          20   that I made and the verified results right here in
 21    $250,000. And I thought that can’t be good. So I         21   this -- in this webinar.
 22    started to research what’s net worth.                    22           So the oversold chart pattern, by far my
 23           And when I realized after ten years of            23   favorite chart pattern. The price falls sharply on
 24    teaching -- by the way, at that time, I was studying     24   bad news. Humans have emotions. So they overreact,
 25    to be a principal, so I was doing my second graduate     25   right? Because humans are the traders that are

                                                           10                                                           12
  1    degree, all funded by myself and my wife. I was doing     1   causing that decline in price because they -- they
  2    my second graduate degree and I was projecting what I     2   overreact and then you get -- you get a stock that’s
  3    would make across the course of my teaching career or     3   priced below its value. I buy what I like to call the
  4    administrative career and I knew I would never be         4   J-hook, all right? The oversold chart pattern. The
  5    ahead. It was things like this that really pushed me      5   rounding for a bounce pattern. You call it what you
  6    over the edge.                                            6   want, I like to visualize a fishhook, all right? But
  7           I had read in This Old House that you could        7   it always occurs after an overreaction, especially on
  8    remodel your kitchen quite easily and I got all           8   good companies. There’s always going to be there --
  9    excited about that. So I tore it out. I even              9   there’s always going to be somebody there to
 10    recruited my wife to help me. And despite her smiling    10   (inaudible) by a great company.
 11    in these pictures, she was furious because I thought     11          The continuation chart pattern, this one is
 12    it would take a few weeks, it ended up being a six-      12   absolutely basic math, geometry, all right? It’s a
 13    month project and we were without a kitchen most of      13   triangle or it’s a rectangle or a pennant, all right?
 14    that time. She was really upset.                         14   Continuation chart patterns are simply just that.
 15           Even worse, I thought I could reinstall the       15   Stock is heading up, then it continues in a pattern,
 16    kitchen myself. And once I started, I learned that I     16   and then it continues heading up. It’s that easy, all
 17    was way over my head and had to hire people. Well, we    17   right? Or stock is heading down, then it continues in
 18    had no money to do that. We were forced to take loans    18   a pattern, and then it heads down again. We can play
 19    to finish this kitchen, which just sent our debt         19   inside the pattern or once the pattern continues.
 20    further and further and further into the red. And it     20   This is so simple, you’re going to see it on the chart
 21    was at this moment, literally shortly after this         21   and an aha moment is going to happen and you’re going
 22    kitchen was done, that we decided we need to sell the    22   to realize the value of my service.
 23    house, get rid of our debt, Jay needs to go out in the   23          And then the breakout, I mean, this is the
 24    world and learn how to trade stocks. I tried a lot of    24   easiest one to see on the chart because it usually
 25    other things, a roofing business, I was coaching a lot   25   occurs after news on heavy volume and the stock price


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment GG
                                                                                      PX 27, 2024
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 220 of 409
                                              Jason Bond Picks Promo
Raging Bull, LLC                                                                                             7/22/2020
                                                           13                                                            15
  1    goes bonkers above what I like to call the money line.    1   because I wanted more for my family. So I joke
  2           So I told you I had a great coach. This            2   around. They call me the Cheddar Spreader. But
  3    guy’s name is Jeff Bishop. He happens to be Mensa,        3   there’s no joking in my teaching. I expect my clients
  4    which is the smartest 2 percent of IQ in the world. I     4   to study my lessons. I expect them to read the daily
  5    stumbled upon him and he taught me everything that I      5   watch list, what I call your two-minute primer, and
  6    know. How did I find him? Just messing around in a        6   then look for the real-time trade alerts by text and
  7    chat room one day. That’s it. Probably like how you       7   email during the day. That’s what I want out of my
  8    found me. And I said to him, listen, I want to change     8   clients. We take it seriously.
  9    my life. You’ve been trading stocks for 20 years.         9          I am the Cheddar Spreader because these are
 10    You know everything there is to know about the           10   my results. Just in the last few years, $758,000 in
 11    markets. If you teach me and I find success, I           11   trading profits. Do you know across ten years of
 12    promise I’ll teach it to the world.                      12   teaching I had only made about $400,000? Across ten
 13           So he gambled on me and taught me everything      13   years. Just in the last few, I’ve made 758. Just
 14    that I know. That picture on top of the mountain in      14   this year, in the last couple of weeks, I’ve made 170-
 15    the top right with the water behind us, that was right   15   plus. Break that down by year, 145 in 2015, 330 in
 16    around when I had left my teaching job. We went out      16   2016, 283 in 2017. And like I said, I’m on pace to
 17    to New Hampshire where he resides with his three         17   hit my biggest year ever. I think I’m going to make a
 18    children and wife and he really gave me in-depth         18   half million dollars this year.
 19    lessons. And I took those lessons and I mastered Wall    19          Guys and gals, it starts -- it starts by
 20    Street, guys and gals. But it wasn’t without having a    20   putting one foot in front of the other. Make that
 21    good coach.                                              21   extra 1,000 a month. Make that extra 2,000 a month.
 22           Here’s some fun facts about Jason Bond on         22   When you hit 5- or you hit 10-, the lightbulb goes off
 23    Wall Street since I left my teaching career. I’ve        23   and you have that aha moment just like Kyle did.
 24    made a ton of money. Oh, well over a million dollars.    24          So Kyle found me from a cubicle. He looks
 25    My top students have taken tiny accounts and turned      25   over his shoulder and Bob is a day trader at the

                                                           14                                                            16
  1   them into over a million dollars. Kyle, most notably,      1   company Kyle’s working at, making $35,000 a year. And
  2   15,000 into nearly $4 million. I gave away brand new       2   Bob says, you should check out this Jason Bond Picks
  3   Porsches to my clients who crossed the million dollars     3   guy. I really like him. So Kyle does. And you know
  4   first. That was Kyle and Nathan, all right?                4   the story from there. He had over -- over $80,000 in
  5          Professionals, all right, experts in their          5   student loans, UCLA grad making 35k a year in L.A.
  6   field hire me to teach them, like Jose Canseco from        6   That’s not going far. And now he’s crushing it on
  7   Major League Baseball, and two-time UFC Heavyweight        7   Wall Street. I even gave him a Porsche when he
  8   Champion Frank Mir, who I had the privilege of going       8   crossed a million dollars and he has not looked back.
  9   to his home and coaching him. And you know what he         9           Again, there’s me in Frank Mir’s living
 10   said? The number one reason that I’m picking Jason is     10   room, all right? There’s my mentor with Jose and
 11   because I know he can fast-track the learning curve       11   Frank when we had a conference in Vegas. This is what
 12   for me. Frank had great coaches in jiu-jitsu, in          12   has happened by taking a risk. It all started with
 13   boxing, in wrestling, and he knew that if he was going    13   taking a chance on myself when I left that teaching
 14   to take his game to Wall Street, he needed somebody       14   job.
 15   with the expertise. He chose me.                          15           I funded my son’s college tuition already.
 16          I was recently featured on the floor of the        16   He’s got about 16 years before he goes to college and
 17   New York Stock Exchange, guys and gals. I went from       17   I’ve already funded it. There’s my wife. That’s
 18   elementary school teacher to the floor of the New York    18   Noah. And there’s us having dinner at a restaurant
 19   Stock Exchange and I wrote a best-selling book.           19   right near our house. I want my son not to have to
 20   Unbelievable stuff.                                       20   make a decision like I had to make. I had to leave --
 21          Now, they call me the Cheddar Spreader             21   I felt like I had to leave my teaching career behind
 22   because, listen, I was an elementary school teacher.      22   so that I could take a shot on Wall Street to provide
 23   I loved to move and I loved to joke around because        23   for my family. I would still be a schoolteacher if I
 24   that is what I was designed to do. I wasn’t designed      24   wasn’t in debt. I was in debt because of those
 25   to be on Wall Street, but I forced it to happen           25   student loans, the mortgage, the credit cards, and we


                                                                                                       4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment GG
                                                                                      PX 27, 2025
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 221 of 409
                                              Jason Bond Picks Promo
Raging Bull, LLC                                                                                             7/22/2020
                                                          17                                                            19
  1    never had more than few thousand dollars in the bank      1   That’s the first sign that buyers are coming back into
  2    account.                                                  2   the stock.
  3           Here I am on the floor of the New York Stock       3          Second thing you need to write down, the
  4    Exchange with my mentor, the Mensa trader, Jeff           4   relative strength index needs to be below the 30 line.
  5    Bishop. Absolutely awesome. The floor of the New          5   Almost always. So 50 percent plus in one to two
  6    York Stock Exchange.                                      6   weeks, RSI below -- bellow the 30 line. RSI stands
  7           Listen, three patterns did that. I told you        7   for relative strength index. And it’s just an
  8    to write down the fishhook, the pennant, and the          8   indicator that measures oversold and overbought. All
  9    rocket. Now we’re going to examine them in detail.        9   right? So for the oversold pattern, below the 30 line
 10           Let’s start with the oversold chart.              10   is an oversold reading. In some companies, any time
 11    There’s an overreaction, all right, an overreaction      11   they dip there, they have a really fast whipsaw out of
 12    usually as a result of bad news where the price falls    12   there. I know this and I usually, usually will take
 13    sharply, all right? And then it settles. Once it         13   action on them very quickly once they start to bounce
 14    settles, we find a bottom. Usually I give that a few     14   and I can get gains of 10, 20, and sometimes even 100
 15    days. Then I look for any sign that buyers are           15   percent in one to four days.
 16    showing up. Here’s what you need to write down with      16          And my clients, as you can see, can also get
 17    the oversold chart. We want to find stocks that have     17   gains on these trades. Asim, who is still a client,
 18    fallen 50 percent or more in under two weeks. A drop     18   who is still a client -- this was all the way back in
 19    of 50 percent or more in under two weeks.                19   2013 -- who’s still a client five, six years later, 92
 20           Remember, I’m always playing stocks under 10      20   percent. Thomas made 11,700. $19,416 realized for
 21    bucks or options on large caps which are generally       21   Scott, also still a client years later because this
 22    under $5. So I’m playing stocks around 1 to 5 bucks      22   pattern works time and time again and it works on
 23    or an option on a large cap between 1 and 5 bucks. So    23   stocks under ten and it works on large caps. But,
 24    I’m hardly ever trading really big, really big price     24   again, I’m not going to buy Apple stock. I don’t have
 25    stocks. I like to trade the small ones or the options    25   that much money. I’ll buy Apple options. I’ll buy

                                                          18                                                            20
  1    on the big ones because those are like the small ones.    1   Apple options, which are usually priced around a few
  2            So first thing you need to write down, a 50       2   bucks. So I’ll either play small caps under ten or
  3    percent -- excuse me. The first thing you need to         3   large cap options. And this works great for me, guys
  4    write down, a 50 percent plus drop in a short period      4   and gals, and it works great for my clients.
  5    of time, usually one to two weeks. Then we look for a     5           So number one, 50 percent plus in under a
  6    rounding bottom where the value slows significantly.      6   week. Number two, number two, the RSI needs to be
  7    And as soon as we see the first sign of buying, I like    7   below -- below the 30 line. Remember, the RSI is just
  8    to call that candle over candle. Where that fishhook      8   an oscillator, which is a fancy word for an upper and
  9    starts to turn up, that’s where I get in there and        9   a lower limit. An upper and a lower limit. So when
 10    buy.                                                     10   it gets below 30 on the lower side, that is -- that’s
 11            Now, my watch list goes out to clients every     11   an oversold reading. That means it’s been oversold.
 12    day. They can make sense of this because they’ve         12   There’s been an overreaction. This is my bread-and-
 13    studied a few video lessons on the oversold pattern,     13   butter trade and you’re going to see how much money it
 14    on the continuation pattern and on the breakout          14   makes me. It’s unbelievable.
 15    pattern. Once they understand the patterns and the       15           All right. So we went from -- we went from
 16    catalysts, I provide a daily primer and they read it     16   the small ranch into an apartment, because I had
 17    just like this one that went out all the way back when   17   literally no money, as I told you, a ton of debt and I
 18    I had just left my teaching job. This is how I knew I    18   needed -- I needed to start transitioning to being a
 19    was going to have something huge. This went out to my    19   full-time trader. So I left a teaching job behind,
 20    clients on the watch list years ago.                     20   sold the house so we could get out from under debt,
 21            And I said, listen, some good news has           21   and I start trading stocks. 2015, $145,000. You know
 22    slowed the bleeding and it’s coming out of oversold.     22   what the great story behind that bottle of wine is?
 23    So this is on the daily watch list. And the chart on     23   That’s -- that’s a winery in Napa that a client of
 24    the left, that’s what it looked like. Candle over        24   mine owns and he was making so much money with me
 25    candle. See that black candle over the red candle.       25   trading stocks, he started to send me cases of their


                                                                                                       5 (Pages 17 to 20)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment GG
                                                                                      PX 27, 2026
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 222 of 409
                                              Jason Bond Picks Promo
Raging Bull, LLC                                                                                             7/22/2020
                                                          21                                                             23
  1    wine. So here’s this successful -- this successful        1   night with lights. It was awesome. That pond fully
  2    entrepreneur running a winery in California who’s also    2   stocked with bass and blue gills and perch and
  3    trading with me and then sending me bottles of wine,      3   crappie.
  4    beautiful bottles of wine, and I’m trading off a card     4          Like I totally loved -- totally loved this
  5    table at the time, living in an apartment, and I’m        5   new life that we had created just with an idea, just
  6    starting to kick some serious butt trading stocks.        6   with a risk. Why not you is my question? Can you see
  7           This was a great transition for me. Again,         7   this fishhook on SnapChat’s chart? I told you I’ll
  8    took the risk -- took the risk leaving the teaching       8   play small caps or large cap options. Look at that
  9    job, sold the house, moved into an apartment. Friends     9   bounce on SnapChat. Look at the huge drop in a short
 10    and family said I was having a mid-life crisis. All      10   period of time. Look at the huge drop, right? Over
 11    of a sudden, you can start to see this is                11   50 percent in a short period of time. Pretty darn
 12    transitioning in my favor. And I didn’t stop there,      12   close. Usually with large caps, you’re not going to
 13    $330,000 the next year. I had started with 100 grand     13   get a 50 percent drop in a short period of time, but
 14    and I turned it into $430,000 in 12 months. Do you       14   pretty darn close here on SnapChat after the IPO.
 15    understand that’s ten years’ worth of teaching salary    15          Do you see the fishhook? Do you see the
 16    in one year? And you can see how all of a sudden my      16   trade that I made? I bought -- I bought the option at
 17    lifestyle is shifting dramatically.                      17   72 cents. I sold the option at two bucks. That was
 18           Never did I think that this would happen to       18   $22,000 in just three days. I mean, ridiculous.
 19    me when I was ripping up that kitchen and we had minus   19   Ridiculous using a fishhook, right? Can you see that?
 20    $250,000 worth of debt. All of a sudden, I’m erasing     20   Do you think you could do that? If I sent you the
 21    the debt and I’m making more than that debt in one       21   real-time watch list, the daily primer in the morning,
 22    single year, ten times my teaching salary, and we’re     22   could you see it after watching a few lessons like
 23    doing things like private jets. That was the moment      23   this? Could you act on it? Could you profit from it?
 24    where I knew something bigger and better was coming.     24   The answer is yes.
 25    And, man, it sure was.                                   25          Do you see the fishhook? I took a

                                                          22                                                             24
  1           We built what we thought was our dream             1   highlighter and put it in there for you so it really
  2    house. Absolute dream house. My wife was so excited.      2   stood out. Do you see how the price had fallen
  3    This was just down the road from that small ranch we      3   sharply below the true value of the stock? Do you see
  4    lived in. And we never thought we could live here.        4   the market overreaction? Because humans have emotions
  5    There were doctors and lawyers and engineers living on    5   and they overreact. When things are going bad for the
  6    this street and we were schoolteachers. We taught the     6   company, they sell, sell, sell. Do you see -- do you
  7    kids that live on this street. And the next thing you     7   see the pattern on the chart?
  8    know, we’re building a house on a street we never         8          There’s the gain. 22 grand from 3/20 to
  9    thought we could be on. We only dreamed of this.          9   3/22. $22,000, three-quarters of a teaching salary in
 10           And we started talking about having a family      10   a few days. What would have taken me a full year to
 11    and my wife transitioned out of teaching to be a stay-   11   make, I did in a few days.
 12    at-home mom. She was in her tenth year at the time       12          What would you do with an extra thousand
 13    and she transitioned out, too, because I was having      13   dollars? I asked you this at the beginning. I hope
 14    $330,000 a year trading profit. Unbelievable. Our        14   you have an answer because I want you to write it down
 15    net worth is climbing.                                   15   right now. Just write it down. With an extra $1,000,
 16           So we did up the backyard like everything         16   I would do this, all right?
 17    else I do. I don’t leave any stone unturned. You         17          I’ve put up some suggestions. Pay off your
 18    know, my clients say that I have the perfect mixture     18   college loans early like I did, all right? Pay off
 19    of ADHD and OCD, all right? I was meant to be an         19   your credit card balances like I did, all right? Live
 20    elementary physical education teacher and coach, not a   20   without a mortgage like I do. I live without a
 21    Wall Street guy. But I also was not meant to be          21   mortgage now. Take an extra vacation. I’m taking one
 22    broke, so I did something about it. And this is what     22   here soon to Turks & Caicos and I never thought we
 23    it looks like when all of my energy goes into my         23   would afford Turks & Caicos in our entire life on our
 24    backyard. Beautiful patio, hot tub, Green Egg,           24   old teaching salaries. Maybe a car. Write it down
 25    umbrellas, gorgeous saltwater pool, lit up the sky at    25   right now. With 1,000 extra a month, I would do this.


                                                                                                       6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment GG
                                                                                      PX 27, 2027
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 223 of 409
                                              Jason Bond Picks Promo
Raging Bull, LLC                                                                                             7/22/2020
                                                          25                                                            27
  1           I want you to fill in what you would do with       1   for whatever reason, good earnings, and then at some
  2    2,000, 5,000 and 10,000 extra a month as well.            2   point in time, it needs to take a breather. And so it
  3    Because you can start to do drastically different         3   trades sideways. But as it’s trading sideways, the
  4    things as that number grows. Write it down. You need      4   lows are being bought up. Why? Well, it just had
  5    to have goals because that’s going to create the          5   good earnings. So as it dips, somebody buys it, and
  6    energy you need -- you need to join me, to study some     6   then it kind of bounces up to this what I call a
  7    lessons, to get the daily primer, to look at the real-    7   supply line or resistance. That’s the horizontal blue
  8    time alerts and to start transforming your life. It’s     8   line there. And it hits its head against it and it
  9    going to take some energy. Not a ton.                     9   comes down. This time, it doesn’t go as low. It
 10           My services for part-time traders, here’s my      10   makes a higher low. It starts to make the pattern of
 11    promise to you. I’m a great teacher and I’m a great      11   an ascending triangle.
 12    stock trader and my success is dependent on yours. I     12           And when that pattern closes, the trend
 13    will find a way to make sure that you understand this    13   resumes and the stock starts to fly up again out of
 14    information. I’m going to show you more oversold         14   the pattern. It’s a continuation chart pattern. It
 15    charts. I’m going to show you the continuation           15   can be in the shape of a rectangle like a flag. We
 16    patterns and the breakouts and I’m going to tell you     16   call that bull flag. And these patterns could be on a
 17    about my service.                                        17   downtrend, too. So simple geometric resting patterns.
 18           And I’m convinced if you put some effort          18   Remember resting patterns.
 19    into it, it’s going to change your life just like it     19           All right. So here’s a real-world ascending
 20    did Matthew’s. just in a few short years with me,        20   triangle. You can play it off the blue line and sell
 21    over $300,000 in trading profits part-time. Part-        21   it at the purple line or you can wait for the pattern
 22    time.                                                    22   to close and you can play it when the pattern resumes,
 23           Petra, as I told you, lost half of her net        23   inside out of the pattern or outside. But
 24    worth to money managers. Took her money back and         24   essentially, in this case, it’s an uptrend that’s
 25    since joining Jason Bond Picks has made over $2          25   resting and then uptrending again.

                                                          26                                                            28
  1    million trading. She trades part-time. Part-time          1           You can play them in a descending triangle,
  2    while enjoying her life. She was extremely successful     2   all right? You can buy it off the blue line and you
  3    as an entrepreneur and made millions in her twenties.     3   can sell it into the purple line. This might happen
  4    But, again, trusted advisors to take care of that         4   on a stock that’s downtrending. So it’s downtrending
  5    money, and when they lost half of it, she said, I can     5   for a long period of time, then it makes a descending
  6    figure this out on my own. And part of that meant         6   triangle sideways, and then it continues downtrending.
  7    finding a coach on swing trading. Guess who that guy      7   But you can play it inside the pattern or outside the
  8    was? Awesome story.                                       8   pattern.
  9            So my three trading patterns, let’s go back       9           Now, again, the daily watch list, clients
 10    to number two, the continuation chart or what I like     10   come to me, they study some video lessons, then I give
 11    to call the pennant. It always reminds me that           11   them the daily primer, and much like that $40,000 100
 12    continuation chart patterns are simple geometric         12   percent win I had in a few days back in 2013, I’m
 13    shapes. Again, they could be triangles or rectangles     13   doing the same thing every single day of the week,
 14    which we call a bull flag. They could be a descending    14   guys and gals. I absolutely love it.
 15    triangle or ascending triangle. They’re simple           15           So here’s a bull flag continuation pattern
 16    geometric shapes, that’s it.                             16   right from the watch list. I tell clients what to do,
 17            And what you need to understand on this is       17   I tell them where the lessons are if they’re not
 18    that a stock typically has a trend. It’s either going    18   familiar with it. Real simple stuff to see on the
 19    up or it’s going down. After it’s made a big move up,    19   chart. Can you see the bull flag? Can you see the
 20    it will consolidate or what I like to call rest, and     20   flagpole and then the rectangle moving sideways? So
 21    it’s in that resting pattern that we find the            21   you have good news and then you have a resting phase.
 22    geometric shape. We can trade inside of the geometric    22   Play it inside of the trend lines or when the pattern
 23    shape or when the pattern continues out of it.           23   resumes, play it outside of the trend lines. That’s a
 24            In the case of an ascending triangle there       24   bull flag. A flag pole created by earnings, sideways
 25    in the middle of the screen, so the stock is going up    25   consolidation. This time a rectangle, not a pennant.


                                                                                                       7 (Pages 25 to 28)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment GG
                                                                                      PX 27, 2028
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 224 of 409
                                             Jason Bond Picks Promo
Raging Bull, LLC                                                                                            7/22/2020
                                                          29                                                           31
  1   Remember, it can be a pennant, it can be a rectangle.     1   vacation at a buck-oh-two, and I sold it at 3.08 for
  2          Do you see the highlighted pattern here? Up        2   202 percent or $21,000 the next day. Yes, the next
  3   over is the bull flag. And then when it comes out of      3   day, there it is, 21 grand, 202 percent. Buying a put
  4   the bull flag, the trend resumes.                         4   at a buck, selling it at three on an index using what?
  5          I often compare the continuation chart             5   The continuation chart pattern. Playing inside --
  6   pattern to a road trip. Let’s say you’re driving from     6   inside of the trend lines.
  7   New York to Florida. You head on down and maybe you       7          Biggest win yet, Jason. I made $7,800, or
  8   stop in Tennessee. This is the rest phase. This is        8   168 percent overnight. Thanks, Jason, Steven B. This
  9   the rectangle on the chart. You can play inside of        9   is my client. I had made $43,000 that day. I hit the
 10   that yellow rectangle, the support and the resistance    10   oversold bounce on SnapChat that I showed you earlier
 11   lines, all right, the trend lines, or you can play       11   the same time I bought the put on the Russell 2000.
 12   when the pattern resumes, when you wake up in the        12   So I got a bullish bounce on SnapChat. I shorted the
 13   morning and you drive from Tennessee to Florida. So      13   small cap index buying a put off the trend line and I
 14   you start your road trip, you rest, you continue your    14   made 43 grand from my phone while I was in the pool
 15   road trip.                                               15   with my son and my wife was taking a picture, drinking
 16          Stocks do the same thing. They can do this        16   margaritas, by the way. Yes. Yes.
 17   going up the chart or down the chart. That’s a           17          There it is, man. I circled where I bought
 18   continuation chart pattern. So the pennant.              18   the puts off the descending trend line. See the red
 19          $24,000 for me on CECO. Elementary gym            19   line on the right-hand side. That’s the same as the
 20   teacher, if I can figure this out, can you? Company      20   blue line on the left-hand side. The circles up
 21   has good news, it rests, and then it continues up.       21   there, that’s where I bought the put expecting the
 22   Can you buy it at the support line, sell it at the       22   market to fall because health care reform didn’t go
 23   resistance? Can you buy it when it’s breaking out of     23   through.
 24   the bull flag? You bet you can.                          24          Bing, bang, boom. Look at the wins.
 25          I do the same thing on indexes. So this is        25   Another $22,000 from 3/22 to 4/5. Another $24,000

                                                          30                                                           32
  1   the small cap index, all right? I can’t afford to buy     1   from 4/12 to 4/14. Just playing the same pattern over
  2   $140 index, right? This is like the S&P 500 but for       2   and over off the trend line, inside the trend lines,
  3   small caps. Here’s a descending triangle. Can you         3   awesome, which allowed me to upgrade my house again.
  4   see the descending line, the blue downtrending line?      4   Here’s my new backyard on six acres in New Hampshire
  5   Can you see the common area of support, the horizontal    5   just down the road from my trading mentor, Jeff
  6   line? You can. And you can trade that either off the      6   Bishop.
  7   blue toward the descending blue line or you can short     7          This is awesome, guys and gals. I’m so
  8   it -- we won’t get too much into that right now -- but    8   excited because now I get to live by my mentor who
  9   you can make money from the descent as well so you can    9   also happens to be my son’s godfather and I’m learning
 10   short the top line and cover the short at the bottom     10   so much more about my trading having had this
 11   line using an option. Simply buy a put.                  11   opportunity that all started the day I left my
 12          And I did just that on this pattern here.         12   teaching job and said that I’m going to take a risk
 13   Wait until you see the three trades I made across the    13   and I’m going to not only become a great trader, but
 14   course of that month and a ton of profit. Descending     14   I’m going to teach people how to be great traders.
 15   triangle formation. Essentially what I did, see the      15   This is our new home. This is where we currently
 16   red line on the right-hand side? I bought a put off      16   reside. This is where we’re going to raise our son
 17   the red line expecting the price of the Russell 2000     17   and our family. I’m so excited about this.
 18   to come down because health care for Trump didn’t go     18          My swing and long-term trading service,
 19   through. So I bought a put with the intention of         19   easy-to-follow swing trade alerts, high octane long-
 20   making money on the descent. You can make money when     20   term trade alerts. I look for some juicy long-term
 21   markets or stocks are going up or down, guys and gals,   21   stuff, guys and gals. Jackpot penny stocks, probably
 22   and I can show you how to simply do this.                22   my favorite part of the service. This is where I make
 23          So here is what I did. I bought the put at        23   huge gains, huge gains across weeks to months, and my
 24   $1.02. I didn’t pay 138 for it. I bought it right at     24   daily watch list, plus my real-time trade alerts, man.
 25   that arrow there and I bought it while I was on          25   That is what my service has done for me right there,


                                                                                                      8 (Pages 29 to 32)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment GG
                                                                                     PX 27, 2029
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 225 of 409
                                              Jason Bond Picks Promo
Raging Bull, LLC                                                                                             7/22/2020
                                                          33                                                            35
  1    $283,000 trading stocks part-time. My whole service       1   changed their lives. But, remember, I didn’t learn
  2    is for part-time traders. It attracts full-time           2   them until Jeff Bishop taught them to me.
  3    traders as well, but it’s designed for part-time          3          T.O., the reason we had him there speaking
  4    traders. I did that trading part-time.                    4   to our huge conference is because he said very
  5            And on December 11th, 2017, I took out all        5   specifically, without coaches, he would have never
  6    of my trading profits, which at the time were             6   made it 16 years in the NFL and he would never have
  7    $232,000, and donated it all to charity. Literally        7   made it into the Hall of Fame. It was the coaches
  8    what used to be my negative net worth, now I’m making     8   that taught him how to catch a ball in extremely
  9    in trading profits in 11 months, 12 months, and I’m       9   stressful situations. It is a coach like me that’s
 10    donating it to charity. Absolutely awesome. And,         10   going to help you manage a very difficult environment.
 11    look, I made another $50,000 after I cut this check to   11   Make no mistake, Wall Street is eat what you kill.
 12    all of these charities. That is awesome. I wrote         12   You got to be smart and you need somebody to fast-
 13    that check, $232,000 and some change, to all of these    13   track your success. That’s what I do.
 14    charities right here. These are the places where that    14          You know, just after I gave that Porsche
 15    money went to. Great organizations who benefitted        15   away in Atlanta to Nathan for all his success, I was
 16    from me taking a risk all the way back when I quit my    16   making this trade here. I left for Atlanta on that
 17    teaching job.                                            17   Friday. I bought WATT. Those are the real-time
 18            I’m not saying quit your job. I’m saying         18   alerts that go to your cell phone. Do you see the
 19    give my part-time strategy a shot. Put some effort       19   fishhook? Do you see the RSI below the 30 line?
 20    into it like Kyle Dennis did. He joined me and he was    20   Remember the RSI goes below the 30 line, the only
 21    driving this car, working in a cubicle, making $35,000   21   indicator that I care about. And the fishhook, do you
 22    a year in L.A. He joined me with $80,000 in student      22   see the sharp drop on the stock, an overreaction? So
 23    loans. This is what he had. This is what I gave him.     23   I bought that at -- 1,000 shares at 15.47. Most of
 24    This is what I gave him to show the world that if you    24   the time I’m trading $3, $5 stocks, but once in a
 25    believe in me, I will give back to you, to show the      25   while, if there’s a good opportunity above 10, I’ll

                                                          34                                                            36
  1    world that I know what I’m talking about.                 1   trade it because this is still a small cap, all right?
  2           Listen, I told you, I get excited. I used          2   It’s still a small cap despite the price being higher,
  3    to be a teacher and a coach. I wasn’t meant to be on      3   which means if it has good news, it can fly 40, 50
  4    Wall Street. This is why I trade part-time. I’m out       4   percent in a day or two, which is exactly what this
  5    jogging. I’m out doing things most of the time,           5   did.
  6    trading from my phone, using those strategies. This       6           But before -- before we move on to that
  7    is what happens when you believe in me, you believe in    7   story, I want you to understand, in the morning, I
  8    yourself and you work hard at it. That’s Kyle’s           8   bought 1,000 shares at 15.47. In the afternoon, I
  9    story, right? From broke to rich, making seven            9   bought another 1,000 shares, all right, at 15.24. And
 10    figures a year trading stocks.                           10   on Monday, just after I gave Nathan the Porsche, WATT
 11           Hard work paid off not just for Kyle, but         11   had great news and I sold it from an elevator on my
 12    also for Nathan, who you see in the middle of the        12   way to happy hour, our social with all the clients who
 13    screen here. Yes, I’m standing in front of yet           13   came from around the world to see us, I sold it for
 14    another Porsche this time with my mentor, with Kyle      14   $11,000 with 40 percent profit and sent out that sell
 15    and with T.O., Hall of Fame Terrell Owens, giving away   15   alert to my clients, who also had a great opportunity
 16    another Porsche to Nathan who took $37,000 and turned    16   to take profit on it if they wanted to. That, my
 17    it over a million. More importantly, the year before     17   friends, is what I mean by easy-to-follow swing trade
 18    he joined Jason Bond Picks, he had lost over $40,000     18   alerts.
 19    trading stocks. I deliver results. That’s my job.        19           Here’s Nathan’s old house. Four kids, wife,
 20           You write down these notes. Oversold chart        20   two dogs, family of six living in a 1,100 square foot
 21    pattern looks like a fishhook. Continuation chart        21   home. He was renting it. He had lost 40,000-plus the
 22    pattern is a simple geometric shape. Remember that       22   year before trading stocks. He’s building a small
 23    how you want. I like to remember it by a pennant.        23   business at the time and he stumbles on Jason Bond
 24    And the breakout chart pattern. These three patterns     24   Picks. Here’s Nathan’s new home. Here’s Nathan’s new
 25    changed Jason’s life. I taught them to these guys,       25   home. This dude is coming up on $2 million in trading


                                                                                                       9 (Pages 33 to 36)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment GG
                                                                                      PX 27, 2030
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 226 of 409
                                              Jason Bond Picks Promo
Raging Bull, LLC                                                                                             7/22/2020
                                                           37                                                            39
  1    profits now. He just closed on this house. He bought      1   below the 30 line -- look at, on the chart, if you go
  2    it; he’s not renting it; he bought it. He closed and      2   all the way back to the beginning of the chart, it has
  3    he gave his family a better chance at life. That’s        3   never fallen under the 30 line. It’s an overreaction,
  4    the most important part here.                             4   a buying opportunity to the tune of 18 grand for
  5            When I met Nathan and his wife, they said,        5   little ‘ol me.
  6    we changed our kids’ future. We put them in better        6           And Tesla, Tesla, Model 3s weren’t going out
  7    schools now and we are so grateful, Jason. That’s         7   as fast as people wanted them to. The stock fell to
  8    what they said. And here he is living the dream. A        8   oversold. Again, hardly ever happens. Buying
  9    little bit of an upgrade from that Suburban, though       9   opportunity, overreaction, 172 percent on the option.
 10    he’s keeping the Suburban. With a family of six and      10   In just days, in just days, my top three trading
 11    four kids, you’re going to need a bigger car. But in     11   patterns make me a ton of coin. And when you realize
 12    his free time, there’s the Porsche that I gave him,      12   that you can do it, too, the sky is the limit. There
 13    there’s the new house that he bought with those          13   is no limit on Wall Street. That is why I love it.
 14    trading profits. That’s what I mean by changing          14           So let’s go to the breakout chart or the
 15    lives. It starts with no losing $40,000. That was        15   rocket ship. The easiest one to see in the world
 16    the year before he joined me. That’s what it starts      16   because the company will have good news, which comes
 17    with, not losing. And he said very clearly, when I       17   with huge value. You can’t predict these events. But
 18    first joined Jason, I didn’t start making money right    18   once they happen, stock tends to run for days. When
 19    away, I just stopped losing money.                       19   it goes across what I call the money line, a
 20            Here’s my TD Ameritrade account. So I            20   horizontal line that is a major area of resistance on
 21    switched over to TD Ameritrade in 2018 and I love this   21   heavy volume, it’s usually going to run for a few
 22    broker. I really loved E-Trade for all the years that    22   days, and you can see the results, 34,000 on WATT,
 23    I used it. But TD Ameritrade, in my opinion, is          23   15,000 on VERI. The breakout chart pattern is
 24    better, so I switched over. I want you to look at the    24   absolutely the simplest pattern to see and play
 25    highlighted numbers there on the right-hand side. 71     25   because the catalyst is there, the heavy volume is

                                                           38                                                            40
  1    percent, 21,000 on Amazon; 88 percent, 36,000 on          1   there, the price action goes above the money line, and
  2    Disney; 91 percent, 18,000 on Facebook; 171 percent,      2   then it runs for a few days.
  3    19,000 on Tesla. Here’s the kicker. It all happened       3           We don’t try and capture the entirety of the
  4    in one day. And here’s the other kicker. Do you see       4   move, but we are going to play for 10, 20, and
  5    the fishhook?                                             5   sometimes 50 percent profits in a few short days.
  6           This isn’t something that I just made up,          6           Those are my three trading patterns. They
  7    guys and gals, to get you excited. This is something      7   changed my life forever. The only question I have for
  8    that is exciting. This is something that I’m doing.       8   you is, could they change yours? I think you know the
  9    Those are my real money results and those are the         9   answer. You heard my story. I’m serious. You’ve
 10    fishhooks on large cap. But, remember, I’m trading       10   learned my favorite money-making techniques. It’s the
 11    the option for a dollar or two. I’m not buying the       11   -- it’s that simple. So when you join me, you will
 12    stock; I’m trading the option. And that’s so easy to     12   have more in-depth video lessons on those three
 13    learn, it’s unbelievable. So don’t get overwhelmed.      13   patterns so you can make sense of them more clearly.
 14    Buying an option is no different than buying a stock     14   You’ll know how to scan for them and find them.
 15    under $10. You simply hit “buy.” All right? It’s         15   You’ll get my daily primer in the morning that kind of
 16    that easy. And the option on large caps can be           16   shows you the ones I’m looking at. And when I act on
 17    extremely lucrative.                                     17   them, when I trade them, you get the real-time alert
 18           But, more importantly, look at Amazon, how        18   by text message and email.
 19    it approached the 30 RSI line. Remember, great           19           That is -- that is what I’ve done. This is
 20    companies, they hardly ever go under the 30 line.        20   what they’ve done. Now, it’s your turn. What’s your
 21    Disney, how it approached the 30 RSI line. Why did       21   story going to be? I hope it’s awesome. Listen, you
 22    Amazon fall? Because Trump went over them and the        22   become the difference maker. I’ve shown you what I do
 23    USPS. So it fell. Disney came down with the market.      23   and I’m committed to your success. You set your mind
 24    Facebook fell on the data scandal, all right? When       24   in the right direction. You take massive action.
 25    good companies fall -- and the RSI on Facebook was       25   And, again, this is a part-time trading strategy. A


                                                                                                     10 (Pages 37 to 40)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment GG
                                                                                      PX 27, 2031
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 227 of 409
                                              Jason Bond Picks Promo
Raging Bull, LLC                                                                                             7/22/2020
                                                          41                                                             43
  1    few video lessons, daily primer, real-time alerts.        1   you, I do this over and over and over again.
  2    Are you ready to write that story? I know you are.        2          Also my favorite, jackpot penny stocks.
  3    When you get started today, these are the things that     3   Here’s where I swing for the fences. Here’s where I’m
  4    you’re going to get, in-depth analysis, that you can      4   looking to turn a few thousand into $100,000. Here’s
  5    read over, and after having watched the lessons, make     5   where I’m looking to score the big win on a huge story
  6    sense of very quickly.                                    6   that could play out across the course of months or
  7           Trade alerts, real-time access to all of my        7   even a year, all right? Jackpot penny stocks.
  8    content, my portfolio, the huge wins that I’m making,     8   Angie’s List. Look what I wrote on the watch list.
  9    I’m texting, I’m emailing out to my clients. Simple,      9   Could be bought out. Guess what happened to Angie’s
 10    powerful, profitable. Oh, my goodness. I love Wall       10   List while I was in the trade? It was bought out. I
 11    Street. Don’t overcomplicate things. Those three         11   turned a tiny amount of money into a big amount of
 12    patterns are all I use and that makes me a lot of        12   money.
 13    money. And when my clients dial in, it works for         13          Look at ROX, Castle Brands, the beverage
 14    them, too.                                               14   maker, 44,874 bucks. My report, sleeper stock rocks,
 15           What are you going to get? Number one,            15   500 percent potential. It went up close to 200
 16    easy-to-follow swing trade alerts. I showed you the      16   percent after that report. Liquid Metal, also a huge
 17    WATT trade that I made from my phone while I was at a    17   triple-digit win, $20,000. This stock went up a ton
 18    conference that I ran giving away a Porsche to a         18   after that report. Unbelievable profits on my jackpot
 19    client who used the same patterns to make over a         19   penny stocks.
 20    million dollars. Three to five of those a week. If       20          The daily watch list will prepare you for
 21    the market is hot, it’s going to be more than three to   21   the swing trades, but I also tell you about my long-
 22    five, all right? Researched by me, snapshot comes out    22   term trade alerts in the daily watch list. So if
 23    to you in the morning, and then the alerts come out to   23   there’s an update on a stock we’re holding or a new
 24    you during the day. I mean, that’s what it looks like    24   one that I’m looking at, I provide the detail in this
 25    on your phone. Those are the actual alerts I send        25   daily watch list. And it goes to your phone and your

                                                          42                                                             44
  1   clients at the actual time on the actual date.             1   tablet or your computer and you can check it on the
  2          April 6th, 10:25 a.m., bought WATT. I let           2   way to work or before work or at work. It’s your two-
  3   people know I was going to buy more. I thought it          3   minute daily primer.
  4   would be at the conference on Monday, but I added more     4          The education suite. Listen, I’m a teacher,
  5   at the end of the day on Friday. On Monday, guess          5   so you know there’s going to be education. I want you
  6   what I did? Sold it for 40 percent. Same pattern.          6   to study the lessons, all right, and I’ll tell you
  7          High octane long-term trade alerts. These           7   which ones to study. There’s not a ton. The oversold
  8   are great for the busy professionals. You want stuff       8   chart pattern, the fishhook, the continuation chart
  9   that plays out across the course of weeks and months,      9   pattern, the pennant, the breakout chart pattern, the
 10   I’ve got -- I’ve got it for you. I researched stuff,      10   rocket. And then we just look for catalysts, right?
 11   and in this case, it was Fannie Mae, six months ahead     11   Earnings winners or news winners, all right?
 12   of Trump winning the election, look what I wrote? On      12   Bitcoin’s hot or pot stocks are hot, whatever it might
 13   January 29th, 2016, posted at 11:00 a.m. I said, if       13   be, it will be in the daily watch list which is built
 14   Trump is the candidate, Fannie Mae goes up. If Trump      14   off of the education suite.
 15   wins, Fannie Mae skyrockets. I said that. That was        15          So think of the education suite as my
 16   posted to my clients, a research report. Look at what     16   foundation, the daily watch list as my house, all
 17   happened to Fannie Mae after Trump won the presidency.    17   right? And then the real-time trade alerts that go
 18          And guess what? The morning I woke up and          18   out to you, that is my car or my jet, all right?
 19   realized he had won, I went back to my report, I          19   Those are the three things that I have, a foundation,
 20   bought immediately and it skyrocketed. Right from my      20   education, then my house, daily watch list, and then
 21   report, guys and gals. I was literally one of the         21   me bouncing all around doing real things in real-time
 22   first people on Wall Street to buy it. Look at that       22   in my car or jet, that is the real-time trade alerts.
 23   breakout. Pre-researched by me. High octane long-         23          You’re going to get these lessons and I’ll
 24   term trading service. You’re going to love this, man.     24   tell you which ones to study, all right? A lot of
 25   There’s Fannie Mae, there’s my profits. I’m telling       25   them are just real money trades that went good or bad.


                                                                                                     11 (Pages 41 to 44)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment GG
                                                                                      PX 27, 2032
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 228 of 409
                                              Jason Bond Picks Promo
Raging Bull, LLC                                                                                             7/22/2020
                                                          45                                                             47
  1    I teach you about both. I don’t always win. I teach       1   reviews. They mean the world to me because I want
  2    you about both, what to avoid, what to do. You learn      2   them to be successful. I want you to be successful.
  3    from my school of hard knocks. I told you I’m going       3   This is real and this is exciting.
  4    to give you my top-selling DVDs free because I want       4           Now, we don’t have a lot of time to do Q&A,
  5    you to be successful. This alone is about $5,000 in       5   so I’m just going to answer two of the most popular
  6    value free when you join me. This alone will bring        6   questions I get. How much money do I need to get
  7    you up to speed on everything that I’ve learned since     7   started? And the answer is that’s personal. I have
  8    I’ve left my teaching job. Everything. And you will       8   clients start with a few thousand dollars. Kyle
  9    feel really confident attacking the markets.              9   started with $15,000 and you saw his results. He
 10           But I’m also going to give away -- I’m also       10   makes over a million dollars a year now. Nathan
 11    going to give away a monthly live strategy session       11   started with $37,000 after he had already lost $40,000
 12    with me, with me, only for my clients. You’ll get a      12   the year before in the market. It depends on your
 13    strategy course, too, which is kind of like a snapshot   13   goals.
 14    of all of my lessons. The strategy course is my best     14           Here is what you need. You need to
 15    lessons bundled into one small course. So if you’re      15   understand the lessons, you need to understand the
 16    super-busy and you want to get inside my head, this is   16   daily primer, you need to see the real-time alerts in
 17    going to be perfect for you. And should you decide to    17   action, and you need to see if you can make that 1,000
 18    become a full-time trader, I will give you my day        18   or 2,000 a month. You build from wherever you are.
 19    trading playbook absolutely free. This is in addition    19   You start with whatever amount you want to, whether
 20    to the DVDs.                                             20   it’s a few thousand dollars or $15,000 like Kyle or
 21           And the value here on this special giveaway       21   $37,000 like Nathan or a million dollars like Petra.
 22    is ridiculous. It is absolutely ridiculous. All of       22   I have doctors and I have lawyers and stay-at-home
 23    this stuff is worth a ton of money, guys and gals, and   23   moms. I have everything in between in my service in
 24    I’m giving it to you. Why? Because I want you to be      24   over 80 countries and thousands and thousands and
 25    successful. My regular fee for my swing and long-term    25   thousands of clients. It’s up to you. Set some goals

                                                          46                                                             48
  1    trading service is $399 per quarter. Today only, the      1   and meet those benchmarks. And from there, it won’t
  2    special giveaway, all of the materials, plus the DVDs,    2   matter what you start with as long as it grows and
  3    plus my service, for just 297 bucks a quarter. That       3   gets bigger. That’s the key.
  4    breaks down to under $99 a month, that breaks down to     4          All right. So you need to act now. Today
  5    a few bucks a day.                                        5   only, $297 quarterly, all of the DVDs, everything else
  6          And if this works and you start realizing           6   I mentioned. I’m throwing in my whole service. All
  7    1,000 a month, 2,000 a month, 5,000 a month, 10,000 a     7   of my energy that you see here today will be in your
  8    month, what were the goals that you wrote down, what      8   corner. I am in there every single day with my real
  9    could you change in your life? And then when the          9   money portfolio using the lessons that I taught, the
 10    lightbulb goes off that you could grow it from there     10   daily primer that I send out, and the real-time
 11    and all of a sudden you start doing crazy, crazy         11   alerts, our real money trades that I am in, that I am
 12    returns, bigger lightbulbs go off. There’s no limit      12   making money off of. This couldn’t be more real. And
 13    on how successful one can be on Wall Street provided     13   it is awesome.
 14    you can be successful first.                             14          You need to act now. Today only. 399
 15          I’m here to help you get there. I’ve helped        15   normally. 297. And by the way, the 399 does not
 16    so many other people do it. TrustPilot is the number     16   include the DVDs or the extra stuff, all right? So if
 17    one review site for financial letters on the internet.   17   you don’t act now and you come back and pay 399 later,
 18    And here’s the kicker. You can’t leave a review there    18   DVDs, nope, extra stuff, nope. You want this deal?
 19    unless you’re a confirmed paying client of mine. I am    19   You believe in me? I believe in you. Get started
 20    righted -- rated 9.6 out of 10, 9.6 out of 10 on         20   now. Guys and gals, I can’t thank you enough for your
 21    nearly 400 reviews, guys and gals. 9.6 out of 10.        21   time. I need you to act now, though. I can’t give
 22    I’m the highest-rated financial newsletter on            22   away that deal forever. Thank you again.
 23    TrustPilot, which is the number one review site in the   23          And remember the fishhook, the pennant and
 24    world and these are verified paying clients, people      24   the rocket set me free. It’s your turn.
 25    like on Twitter that post these results, leave these     25          (The recording was concluded.)


                                                                                                     12 (Pages 45 to 48)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment GG
                                                                                      PX 27, 2033
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 229 of 409
                                              Jason Bond Picks Promo
Raging Bull, LLC                                                              7/22/2020
                                                          49
  1           CERTIFICATE OF TRANSCRIPTIONIST
  2
  3
  4           I, Elizabeth M. Farrell, do hereby certify
  5    that the foregoing proceedings and/or conversations
  6    were transcribed by me via CD, videotape, audiotape or
  7    digital recording, and reduced to typewriting under my
  8    supervision; that I had no role in the recording of
  9    this material; and that it has been transcribed to the
 10    best of my ability given the quality and clarity of
 11    the recording media.
 12           I further certify that I am neither counsel
 13    for, related to, nor employed by any of the parties to
 14    the action in which these proceedings were
 15    transcribed; and further, that I am not a relative or
 16    employee of any attorney or counsel employed by the
 17    parties hereto, nor financially or otherwise
 18    interested in the outcome of the action.
 19
 20
 21    DATE: 7/21/2020
 22                ELIZABETH M. FARRELL, CERT
 23
 24
 25




                                                                              13 (Page 49)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment GG
                                                                       PX 27, 2034
              Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 230 of 409
                                          Monday Movers Website Capture
Raging Bull, LLC                                                                                               8/24/2020
                                                      1                                                                      3
  1                 OFFICIAL TRANSCRIPT PROCEEDING          1                   FEDERAL TRADE COMMISSION
  2                                                         2   In the Matter of:                     )
  3                                                         3   RAGING BULL, LLC                      )   Matter No. 2023073
  4                    FEDERAL TRADE COMMISSION             4                                         )
  5                                                         5   ________________________________)
  6                                                         6
  7   MATTER NO.       2023073                              7                                     August 24, 2020
  8   TITLE            RAGING BULL, LLC                     8
  9   DATE             RECORDED: AUGUST 24, 2020            9              The following transcript was produced from a
 10                    TRANSCRIBED: OCTOBER 21, 2020       10   digital file provided to For The Record, Inc., on
 11   PAGES            1 THROUGH 15                        11   10/15/2020.
 12                                                        12
 13                                                        13
 14                                                        14
 15                  MONDAY MOVERS WEBSITE CAPTURE         15
 16                                                        16
 17                                                        17
 18                                                        18
 19                                                        19
 20                                                        20
 21                                                        21
 22                                                        22
 23                                                        23
 24                                                        24
 25                                                        25


                                                      2                                                                      4
  1                 FEDERAL TRADE COMMISSION                1                      P R O C E E D I N G S
  2                       I   N   D   E   X                 2                         -   -   -   -   -
  3                                                         3              JASON BOND:    33 percent move, 47 percent
  4   RECORDING:                                   PAGE:    4   move, 69 percent move, 101 percent move.
  5   Monday Movers Website Capture                 4       5              Those were all the stocks that jumped from a
  6                                                         6   Friday into Monday, and this is my Monday movers
  7                                                         7   strategy that I'm using to pull down profits over the
  8                                                         8   weekend.
  9                                                         9              Hey, guys and gals, my name's Jason Bond and
 10                                                        10   for the past 10 years I've been teaching people how to
 11                                                        11   trade stocks.   Too many, especially when you're first
 12                                                        12   starting out, the market seems intimidating; and
 13                                                        13   believe me, I felt the same way.
 14                                                        14              At the time I had a very small account,
 15                                                        15   didn't know what I was doing and with a career as an
 16                                                        16   elementary school teacher, I thought there was no way
 17                                                        17   I could compete with the Wall Street fat cats.
 18                                                        18              But what I quickly realized was that I
 19                                                        19   didn't need to compete with them.         I was able to carve
 20                                                        20   out my own niche and that's what I'm here to teach
 21                                                        21   today, just like I've taught tens of thousands of
 22                                                        22   others how to do.
 23                                                        23              Let me show you how I keep it simple.       Let
 24                                                        24   me show you how I'm making money over the weekend and
 25                                                        25   let me teach you how the stock market can be a tool to



                                                                                                            1 (Pages 1 to 4)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                 Attachment HH
                                                                                     PX 27, 2035
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 231 of 409
                                        Monday Movers Website Capture
Raging Bull, LLC                                                                                            8/24/2020
                                                            5                                                           7
  1   supplement your income week after week.                    1   like I have, you begin to see repeat patterns. You
  2          Just put your information and get access to         2   know what to look for.
  3   my training session. It's starting soon, so enter          3           You don't have 10 years, though, right. My
  4   your information now.                                      4   guess is you want to see some instant gratification,
  5          (Brief pause in presentation.)                      5   which is why I'm here to help. I'm here to speed up
  6          JASON BOND: Hey, guys and gals, my name's           6   the learning curve. That's what a good teacher does.
  7   Jason Bond and I teach people how to trade stocks.         7           So along with my experience in understanding
  8          Before I lose your attention, let me get            8   their price action, these companies often do deals
  9   right into it. In the next few minutes I'm going to        9   over the weekend and give out positive news releases
 10   teach you my Monday movers trading strategy and how I     10   on Monday morning.
 11   profit from it.                                           11           Hey, I've been doing this for a long time.
 12          As a small cap trader, I've carved out a           12   It happens over and over again.
 13   niche in the market by locating stocks on Friday          13           Look at this, 44 percent move on VERI,
 14   afternoon that I expect to gap up Monday morning.         14   V-E-R-I. Monday morning buy-out news. I caught that
 15          Essentially the goal here is to make money         15   one for a 25,000 dollar win.
 16   over the weekend, because whether you're brand new to     16           Or WATT, I took that one down for
 17   trading or you've been in the market for years, it's      17   11,000 dollars on that FCC certification news Monday
 18   important to find low maintenance strategies that have    18   morning.
 19   the potential to supplement your income with little       19           And here's APRN, Blue Apron, we all know it.
 20   time involved.                                            20   Monday news release with big Wal-Mart partnerships
 21          That's obviously why you're here.                  21   that I rode for 27,000 dollars.
 22   Seriously, nobody gets into the stock market with the     22           You'll see this is one of the many stocks I
 23   hope that they aren't going to make money. If that        23   come back to.
 24   were the case, go take up knitting, right.                24           And in other buy-out news release on WTRA,
 25          All right, so my job is to teach people how        25   15,000 on that one. That's why Friday afternoon is

                                                            6                                                           8
  1    to reap the benefits of the market without interfering    1   such an advantageous time to enter the trade,
  2    with their day-to-day routine.                            2   expecting a gap into probable news Monday.
  3           See, I'm a part-time trader. I don't sit at        3          Very rarely do I see them announce bad news
  4    my desk glued to my computer screen all day.              4   on Mondays. That seems to be the nature of these
  5           In fact, I often trade right from my phone.        5   companies.
  6    Anyone can reap the benefits of the stock market. And     6          And gaps into Monday, they happen often.
  7    it's my goal to show you how it's done while managing     7   These companies feed off of weekend news that hit
  8    risk.                                                     8   Monday morning.
  9           My Monday movers is the gateway to trading         9          So while you're hanging out with your family
 10    because, again, it's designed to be a low maintenance    10   and friends Saturday and Sunday, you could have
 11    strategy. It's designed for people who have a            11   already put yourself in a position to capture profits
 12    full-time job and a busy schedule. It's designed for     12   from these events.
 13    people that want to take control of their finances and   13          Take a look at this for yourself. PLAY,
 14    carve out a way to add a little cash to their pocket     14   33 percent Friday into Monday. GLUE, 17 percent
 15    at the end of each week.                                 15   Friday into Monday. OSTK, 16 percent Friday into
 16           See, I'm targeting trades Friday afternoon        16   Monday. TLRY, 18 percent. CARS, 38 percent move
 17    that I expect to gap up on Monday. I'm aiming to find    17   Friday into Monday.
 18    those Monday movers in advance.                          18          Then a weekend later, 26 percent move over
 19           The reason why this strategy works is             19   the weekend. See, I find that it pays to go back and
 20    because of the nature of these small companies. I'm      20   look at the same stocks.
 21    trading these companies throughout the week already.     21          MITO had a 15 percent gapper from Friday
 22    In fact, when it comes to small caps, which is           22   into Monday, and a month prior 10 percent jump over
 23    basically a stock under 10, it pays to trade the same    23   the weekend.
 24    ones over and over and over again.                       24          PIXY a big 47 percent move Friday into
 25           Once you've traded them for nearly a decade       25   Monday and then a couple weeks later again a


                                                                                                         2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment HH
                                                                                     PX 27, 2036
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 232 of 409
                                        Monday Movers Website Capture
Raging Bull, LLC                                                                                             8/24/2020
                                                            9                                                           11
  1   25 percent move.                                           1   strategy that I use, so this is what I'm going to do
  2          And then check out ENZ and APRN. Again, ENZ         2   for you right now. Again, I'm here for your success.
  3   had a 69 percent move over the weekend and a month         3   So this exclusive bundle comes with five key
  4   later a 20 percent move.                                   4   components.
  5          And Apron just crushed it, 101 percent move         5          The first and arguably the most important is
  6   from Friday into Monday, followed by a 47 percent move     6   the weekend watch list that I send out around noon on
  7   the next weekend.                                          7   Fridays. What this will have is one to three stocks
  8          These trades happen time and time again,            8   that I'm looking to buy Friday afternoon for a gap
  9   often on the same stock. All of them were stock that       9   play into Monday.
 10   I was trading or had on my watch list throughout the      10          People pay me upwards of 1,500 dollars to
 11   week and it pays for me to trade these stocks again       11   learn from me per year. I'm going to give you my game
 12   and again and again so I know how they're performing      12   plan and what I plan to trade before I take any
 13   and what their news cycles are.                           13   action.
 14          Now luckily I've been around the block with        14          You'll see what stocks I'm looking at and
 15   so much experience trading them, I know exactly what      15   why, more importantly, but I'm also going to go a step
 16   to look for. Friday into Monday, I call these weekend     16   further and deliver a bonus report each month.
 17   profits. I'm not managing these trades over the           17          That is 49 dollars of value alone. This is
 18   weekend, I'm letting my money work for me. That's the     18   my absolute favorite stock for the month. You'll get
 19   key.                                                      19   a detailed report into what I see in the company and
 20          And just to seal the deal here, guys and           20   why it's one of my favorite ideas.
 21   gals, NVEV, a solid 15 percent move. SALT,                21          But like I said from the beginning, I didn't
 22   24 percent. GSX, 15 percent. TLSA, 18 percent.            22   know what the hell I was doing when I first started
 23          And how about TOPS, TOPS, a 675 percent move       23   and I wanted to learn and earn.
 24   from Friday into Monday.                                  24          So I've bundled together 12 master class
 25          Like I said, I use a simple strategy that          25   lessons that I taught live, all those are available to

                                                          10                                                            12
  1    gives me the most value for the amount of time used.      1   you, that's another 299 dollars in value.
  2           Time is important, right. We can't add time        2          Now I spend hours for weeks holding live
  3    to our lives, but we can add value to it.                 3   sessions with thousands of members who had similar
  4           So placing a trade on Friday afternoon and         4   questions. I know you'll have the same, so the
  5    getting out sometime on Monday takes me all of five to    5   answers you have are found in those master class
  6    10 minutes to execute and I can walk away with 500, a     6   lessons.
  7    thousand or even, as you saw, upwards of                  7          I'm also going to throw in my online video
  8    27,000 dollars.                                           8   courses. These lessons are the foundation of my
  9           Well, that's a win. As your account grows,         9   strategy and have helped thousands of others hit the
 10    you can take on bigger positions and those profits can   10   ground running. A 499 dollar value, yours free.
 11    be walked up just like your portfolio.                   11          But get this, I'm going to guarantee that
 12           And when it comes to losses, this strategy        12   you like the service. That's why I'm backing it with
 13    helps us minimize them. After all, as a trader you're    13   a 30-day money back guarantee. If you don't like it,
 14    going to lose at times, it's inevitable, but I love      14   you just call my team. They can issue you a full
 15    strategies like Monday movers because it defines my      15   refund. Or if you choose, you can apply it to another
 16    risk and I can cut loose trades that aren't working.     16   trading program of your choosing.
 17           Just think about those trades I mentioned         17          After all, I'm here for your success. I
 18    earlier. Again, in the worst market we've seen since     18   told you at the beginning that I didn't have much
 19    the financial crisis of 2009, just one 500 dollar        19   money to start trading, so I'm not going to ask you
 20    position in each of those trades could have made you     20   for much right now.
 21    about 6,000 dollars. Not bad, right?                     21          In fact, I've never charged this low of a
 22           Definitely not bad. It's amazing. Hey, the        22   price. Most of my clients have paid me thousands of
 23    important thing here is that you can start with any      23   dollars to learn from me.
 24    amount of money you wish.                                24          My plan with this service is to be your
 25           I want you to take advantage of this              25   gateway into the stock market, to learn a simple


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment HH
                                                                                      PX 27, 2037
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 233 of 409
                                        Monday Movers Website Capture
Raging Bull, LLC                                                                                             8/24/2020
                                                          13                                                            15
  1    strategy, apply it to your trading and have a goal to     1          CERTIFICATE OF TRANSCRIPTIONIST
  2    make an extra 100, 300, 500 or even a thousand dollars    2
  3    per week, or more, all depends on your goals.             3          I, Monica Voorhees, do hereby certify that
  4            Then if you want to be more active with me,       4   the foregoing proceedings and/or conversations were
  5    you just give my team a call or shoot us an Email and     5   transcribed by me via CD, videotape, audiotape or
  6    we can talk about the next steps.                         6   digital recording, and reduced to typewriting under my
  7            But that doesn't need to be right now. The        7   supervision; that I had no role in the recording of
  8    important thing is that you have a foundation to build    8   this material; and that it has been transcribed to the
  9    off of. You get my weekend game plan with a goal to       9   best of my ability given the quality and clarity of
 10    help you make some money with a low maintenance          10   the recording media.
 11    strategy that requires little time.                      11          I further certify that I am neither counsel
 12            You get my exclusive monthly report, with        12   for, related to, nor employed by any of the parties to
 13    the number one hot stock on my radar.                    13   the action in which these proceedings were
 14            You get my master class sessions. You get        14   transcribed; and further, that I am not a relative or
 15    my online video education courses and you get my         15   employee of any attorney or counsel employed by the
 16    30-day money back guarantee.                             16   parties hereto, nor financially or otherwise
 17            The risk you have here is missing out on         17   interested in the outcome of the action.
 18    this opportunity of a lifetime to let me prove to you    18
 19    that I can do this and so can you.                       19   DATE: October 21, 2020
 20            The only catch is that this offer can't be       20
 21    for long. This is a one-time offer, guys and gals.       21
 22    You'll understand why when you get to the order form,    22                  ________________________
 23    it's ridiculously cheap.                                 23                  MONICA VOORHEES
 24            The price is just so low that I've got to be     24                  Transcriptionist
 25    honest with you, I have a business to run as well, so    25

                                                          14
  1    it can't be low forever.
  2            But with this business comes respect for
  3    you, my client, which is why I'm lowering the price
  4    and making it so easy for you to join.
  5            So please, take the time and give me a shot.
  6    Learn from me. I'm going to do everything I can to
  7    help you throughout your trading journey and you can
  8    always Email us and speak to my VIP team if you need
  9    to.
 10            Like I said, if you don't like what I have
 11    to offer and you're not finding this service to be
 12    valuable, but I can't imagine why, but if you don't,
 13    I'll refund your money in full.
 14            Now it's up to you to let me prove how
 15    valuable all of this is and I plan to get started next
 16    Friday. So gear up, complete your order and let's put
 17    Monday movers into action.
 18            I'll be in touch soon.
 19                        (Whereupon Monday Movers
 20                        Website Capture was
 21                        concluded)
 22
 23
 24
 25


                                                                                                      4 (Pages 13 to 15)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment HH
                                                                                      PX 27, 2038
               Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 234 of 409
                                JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                              5/21/2020
                                                     1                                                                    3
  1                  OFFICIAL TRANSCRIPT PROCEEDING       1                    FEDERAL TRADE COMMISSION
  2                     FEDERAL TRADE COMMISSION          2   In the Matter of:                 )
  3                                                       3   RAGING BULL                       )
  4                                                       4                                     )   Matter No.
  5                                                       5                                     )   2023073
  6    MATTER NO.       2023073                           6                                     )
  7    TITLE            RAGING BULL, LLC                  7   ______________________________)
  8    DATE             RECORDED: MAY 21, 2020            8
  9                     TRANSCRIBED: JULY 27, 2020        9                                     May 21, 2020
 10    PAGES            1 THROUGH 96                     10
 11                                                      11              The following transcript was produced from a
 12                                                      12   digital file provided to For The Record, Inc., on
 13                                                      13   June 30, 2020.
 14            JFA - Replay - Raging Bull Events -       14
 15             Jeff Bishop Portfolio Accelerator        15
 16                    2020-05-21 11-37-55               16
 17                                                      17
 18                                                      18
 19                                                      19
 20                                                      20
 21                                                      21
 22                                                      22
 23                                                      23
 24                                                      24
 25                                                      25


                                                     2                                                                    4
  1                 FEDERAL TRADE COMMISSION              1                     P R O C E E D I N G S
  2                         I   N   D   E   X             2                     -     -     -       -   -
  3                                                       3              MR. JEFF BISHOP:   My mic's on, video's on,
  4   RECORDING:                                 PAGE:    4   before we get too far in, I want to make sure you can
  5   JFA - Replay - Raging Bull Events -          4      5   hear me.
  6   Jeff Bishop Portfolio Accelerator                   6              All right.   Let's go.     Thanks for taking a
  7   2020-05-21 11-37-55                                 7   quick break from Netflix this evening, we're going to
  8                                                       8   have a great time tonight.
  9                                                       9              There is a, there's a lot of opportunity in
 10                                                      10   the market right now and I'm just so excited to be
 11                                                      11   able to share my thoughts on where we're at and how we
 12                                                      12   can really take advantage of what the market's giving
 13                                                      13   us tonight.
 14                                                      14              So thanks everybody for coming out.     We have
 15                                                      15   a huge crowd.    I guess no one's got anything better to
 16                                                      16   do, right.    Everybody's just sitting at home like I
 17                                                      17   am.
 18                                                      18              I'm at home in New Hampshire tonight.     I
 19                                                      19   just want to thank you guys again for coming out here
 20                                                      20   and taking a little time.     We're going to have a good
 21                                                      21   time.
 22                                                      22              We're going to talk about some really
 23                                                      23   serious things, some hopefully life changing things.
 24                                                      24   I want you to take some things away that I really hope
 25                                                      25   will be life changing for you and the way that you



                                                                                                        1 (Pages 1 to 4)
                                         For The Record, Inc.
                            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                Attachment II
                                                                                    PX 27, 2039
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 235 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                            5                                                             7
  1    approach the market and how you build your own            1   want to, because in this market you do not want to try
  2    personal portfolio.                                       2   to guess the top, you don't want to try to guess the
  3           So before we get started, make sure you've         3   bottom, you just don't know where it is.
  4    got a pen and some paper. I want everybody to take        4           So I'm looking for opportunities that have a
  5    some notes tonight. There will be some places where I     5   longer time frame to play out and you cannot get a
  6    really want you to write something down because I want    6   better opportunity in what we have right now. The
  7    you to go back and reference what we're talking about     7   market is giving us a gift with the fear and panic and
  8    later and you'll just see how these things set up in      8   the uncertainty we're seeing. It's a really
  9    the market as I talk about them.                          9   interesting time.
 10           I'm going to show you some things that            10           I mean I've been waiting for this time
 11    you're going to see and then you're not going to         11   literally for about a decade, okay. Since the last
 12    believe how often it happens in the market time after    12   financial crisis I've been waiting for this time where
 13    time, so I want you to go back and look at this later    13   I finally think stocks are attractive again to get
 14    on.                                                      14   into for long-term.
 15           Also, got your phone. I want you to turn          15           I mean just two or three months ago with the
 16    your phone off, just pause it for me, turn it off, put   16   Dow Jones almost 30,000, that was not a place that I
 17    mute, turn it off, whatever you got to do. Just focus    17   wanted to commit money to for the long-term, but now
 18    here for about, I don't know, an hour or so, we'll see   18   that we're closer to 20,000, that's a nice discount.
 19    how it goes.                                             19   That's, that's at least where I want to start finding
 20           But we're going to have a good time, you're       20   opportunities and start putting money to work.
 21    going to learn a lot. And any questions, and I'll        21           So I'm going to share with you how I'm doing
 22    just share what's going on this evening.                 22   that, how I'm actually using my own family portfolio,
 23           So, again, I just thank you guys so much, we      23   my own family's money in the market. I'm going to
 24    have a big crowd here tonight.                           24   show you what I'm doing and what my plan is going
 25           First, how many Bullseye people do we have        25   forward for this, all right.

                                                            6                                                             8
  1    here? If you're a member of my Bullseye service, type     1          It's going to be a great night. Hopefully
  2    in Bullseye right now. Let's see how many of you guys     2   you get ready for it. Let's go ahead and get started.
  3    are in there. I saw a lot of names that I recognize.      3          All right. Like I said, this is the
  4    I want to see how many are here tonight.                  4   portfolio accelerator. I call it the accelerator
  5           Well that's great, look at that. That is a         5   because anyone can build a portfolio. You know, if
  6    ton of people. Wow. Look at that. Man, I love             6   you just want to put your money in the market, just
  7    Bullseye, it's a, it's a service I run with option        7   give it to Vanguard, let them go invest it and you can
  8    trading, so most people know me as head option trader     8   get the market return and that could be good or bad.
  9    raging bull here.                                         9          This year you're probably down 20 or
 10           Tonight I'm going to talk about something         10   30 percent if you get the market return. Some years
 11    that we've never done before, honestly. We haven't       11   you could be up 10 or 20 percent.
 12    had a program dedicated really towards long-term         12          But if you want the market return and you
 13    trading. We haven't done a lot of education around       13   don't want to do any work, there's plenty of places to
 14    it. Most of our trading is short-term based.             14   passively invest. There's plenty of places you can
 15           So what we're doing is looking for quick          15   stick your money and let someone else lazily and
 16    opportunities in the market. We've got a stable of       16   blindly do the work for you, but there's really a
 17    professional, really, really good traders. I mean        17   bigger opportunity than that.
 18    guys in our network have made millions and millions of   18          If you really want to outperform the market,
 19    dollars, most of it through short-term trading,          19   you've got to take control of it. There's some things
 20    though.                                                  20   you can do right now that will give you a great
 21           But I think this is just the perfect time to      21   opportunity, first of all because the market is giving
 22    introduce something for longer term trading. I'm         22   you an opportunity here. And if you then apply some
 23    talking about months, maybe I'm talking about years.     23   strategies on top of that, I'm convinced that you can
 24    It doesn't necessarily have a certain time frame, but    24   seriously outperform the market.
 25    things that you don't have to babysit and you don't      25          And that's what I intend to do. From this


                                                                                                         2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2040
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 236 of 409
                              JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                            5/21/2020
                                                          9                                                             11
  1   point, I intend to make tons of money over the next       1   going to see new industries rise, like home delivery
  2   few years.                                                2   and all kinds of streaming services. You know, you
  3           So like I say, I'm so excited for this            3   name it, you're seeing them right now. Telamedicine,
  4   point, I've been waiting for it for years and I'm just    4   Zoom, you know, we're, we're talking right now here on
  5   about to get started on my long-term journey of longer    5   a videoconference, basically. More and more people
  6   term trading, so I'm glad you're here with me.            6   are getting used to things like that, so there's going
  7           All right. First of all, lawyers always say       7   to be shifts in the way that we're, we are as a
  8   we have to have a disclaimer, so basically trading        8   society.
  9   involves risk. Things happen in the future. I don't       9          And there is going to be some incredible
 10   know what's going to happen in the, things happen in     10   brand new opportunities coming out of this that we
 11   the past, I'm not sure what will happen in the future.   11   didn't even anticipate a few months ago. So over the
 12   You might lose money, you might make money. Be smart,    12   next year we're really going to see those flesh out,
 13   that's the bottom line. It's your money, be smart,       13   but this is a great time to anticipate those and start
 14   make good decisions.                                     14   riding the wave higher.
 15           I'm going to show you exactly what I'm           15          So that's what I'm looking to do, is ride
 16   doing, but it's up to everyone to make their own call    16   the wave higher on stocks that are going to emerge out
 17   here, so you do you.                                     17   of this for the first time and buy the best stocks at
 18           Now we all know there is a big opportunity       18   a great discount right now, okay.
 19   right now, okay, we all see the panic in the market.     19          Is this 2009 all over again? Okay. That
 20   We know things are in turmoil, we know things are bad,   20   was the financial crisis. That's when the economy was
 21   right. That's what the news will tell you all the        21   really on the brink and if we look after that, it was
 22   time.                                                    22   a huge opportunity.
 23           Well it's actually a big opportunity because     23          But if you look at this chart real quick,
 24   if they didn't ever say anything bad, then the market    24   this kind of shows you, the orange bars are going to
 25   would never go down, right. If there was never bad       25   show you the maximum decline that we saw in the market

                                                         10                                                             12
  1   news and unemployments and companies on the brink of      1   from the peak and the blue line is kind of where we
  2   bankruptcy, things would never go down. We would just     2   are at now, roughly.
  3   keep marching steadily higher, and that's a really        3          So you can see like the blue line is still
  4   tough market to invest in for the long-term.              4   lower than where we got to in the peak for the
  5          If we want a good opportunity to invest,           5   declines in 2009, so we're not quite there yet if we
  6   we've got to have a pull back. And a pull back,           6   go the same degree lower.
  7   you've got to have some fear in the market. You've        7          I'm not sure we will. Like I said, I think
  8   got to have people who are scared and want to sell at     8   we'll probably go lower from here still, but I don't
  9   a discount.                                               9   know if we go dramatically lower. There's a lot of
 10          Well, now we're getting it. The question is       10   reasons why we could not, but the thing is I don't
 11   where do we go from here? Like how much lower. I'm       11   think I need a crystal ball and I definitely don't
 12   not worried about how much higher because in a few       12   need to have my trading like that.
 13   years I'm convinced we're going much higher, but in      13          I don't have to know where the bottom is.
 14   the short-term, yeah, probably going lower is my         14   All I know is that I'm sure some stocks are going to
 15   guess. But the thing is is I don't need a crystal        15   come out of it looking like this. These are stocks
 16   ball right now, I just need a game plan. So that's       16   that exploded from the bottom.
 17   what I'm getting into.                                   17          Back in 2009 these stocks made gains of
 18          I feel like the market right now is, it's         18   1,000, 2,000, 5,000 percent some of them. There was
 19   kind of like a forest fire. It's, it's burning           19   lots of stocks that incredibly exploded from the lows
 20   through, it's causing some pain in the short-term, but   20   back in 2009, and that would have never happened if we
 21   what does survive is going to be stronger. It's going    21   didn't have banks collapse and the economy really get
 22   to be stronger. The companies that come out of this      22   shaken up.
 23   are going to be stronger.                                23          We need to have those things if we're going
 24          Not only that, new things are going to grow       24   to have opportunity and that's what we've got right
 25   up, new things that we didn't even anticipate. We're     25   now. And I'm absolutely convinced we're going to see


                                                                                                       3 (Pages 9 to 12)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment II
                                                                                     PX 27, 2041
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 237 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                          13                                                            15
  1    lots of stocks come out of this that will be              1   year or two I was up 100 percent and I thought great,
  2    1,000 percent or more in just a few years.                2   the market probably won't sustain 100 percent move for
  3           So now is the opportunity to look for them.        3   very long.
  4    You don't want to buy these stocks when they're           4          Well I was pretty foolish. The market went
  5    already up, you want to buy them right now.               5   up way more than 100 percent. It went up like
  6           So quickly on my experience to this, I've          6   500 percent from the bottom, so I left a big, big move
  7    been investing for over 20 years. I first got started     7   off the table. I already -- I took a profit early.
  8    right before the first .com bubble, so I was there for    8          So I learned some lessons there that I'm not
  9    it. I saw it all go up and I was there when it all        9   going to try to outguess the market on how high things
 10    came down. It was a scary mess.                          10   will go, but I have developed some really good systems
 11           I actually ended up losing my first               11   with trading it.
 12    portfolio. So like many of you here, you might be, I     12          And that's one of the key things I've
 13    don't know what stage in your life, but I was in my      13   learned now is that I don't need to guess the top or
 14    20s at the time, so I was just getting started           14   the bottom. I need to stick to the systems that I
 15    investing. I had a couple thousand dollars, I had        15   know works and play the best stocks when they're in
 16    some good runs, I made some great trades. And then       16   season and out of season. So learning what those are
 17    when the crash came, I pretty much got wiped out like    17   and how you can apply it is great.
 18    the first account.                                       18          What I did learn was that these are times
 19           So you might be in that position right now.       19   when you really want to push your chips in, okay.
 20    You might be in your 20s right now and maybe you just    20   This is when I really, I was in the early stages of my
 21    started investing and you got a really, really bad       21   company then, which then became raging bull, but all
 22    streak where the market went against you. It can be      22   of my competitors basically backed up. They didn't
 23    rough, but you've got years ahead of you to build. So    23   want to do anything in the market. They all stopped,
 24    that was a good thing to come out of.                    24   they stalled, they were scared.
 25           Maybe you're closer to retirement right now.      25          But I went all in. I was young, I was

                                                          14                                                            16
  1    Maybe you just had a rough spell. Well, you know          1   aggressive and I really was able to, to take advantage
  2    what, if you take control from here, you can set          2   of a market that everyone else pulled out of.
  3    yourself on the right track.                              3          So it was a great opportunity for a business
  4           There's things you can do that can help you        4   and I'm convinced because of that opportunity the
  5    outperform the market from this point and catch up on     5   market gave me, because everyone else pulled out and I
  6    your portfolio faster than you ever thought you could.    6   pushed in, that's why I became successful and that's
  7           So we're going to learn some ways tonight          7   why raging bull, honestly, is here today. It's
  8    that you can do that right now.                           8   because of that crisis and the fact that I was willing
  9           So I got started in the first .com bubble.         9   to take risk that others weren't.
 10    I was investing around the financial crisis, I was,      10          So now I look at a crisis, I'm like you know
 11    that last 10 years after the .com bubble, that's when    11   what, this is actually a great opportunity. I cannot
 12    I really learned to hone in my trading, I became a       12   wait for this crisis. I think this is a great time to
 13    really good trader at that point. I learned a lot of     13   be an investor, so I've got a good perspective on
 14    good and bad things, I educated myself, I studied the    14   where we're at and I have a really good idea on what's
 15    markets a lot and I really found a system that worked    15   going to happen.
 16    for me.                                                  16          I mean I've learned that these things happen
 17           I wasn't doing a lot of long-term investing       17   every 10 or 15 years. So, you know, to some degree
 18    when the financial crisis came, so my portfolio didn't   18   you're going to have some crisis every decade or two
 19    take a huge hit, but, you know, I did lose. But the      19   decades, at most, something's going to happen.
 20    stocks I did put money into for longer term made a       20          But has America ever not come back from it?
 21    good return on, I mean there were stocks I made          21   No. It's always come back. America is resourceful,
 22    100 percent or more on.                                  22   we've got hard working, smart people and they are
 23           The thing is I sold too early. So we saw a        23   building great companies.
 24    lot of those stocks in that previous slide where they    24          So I'm convinced that years from now we are
 25    went up 1,000 percent or more. You know, within a        25   going to be way ahead of where we are today. I have


                                                                                                       4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2042
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 238 of 409
                              JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                            5/21/2020
                                                          17                                                           19
  1    no doubt about it.                                       1   inflated numbers and now we're getting to a much more
  2            There are some similarities between the 2008     2   reasonable number.
  3    and '09 crisis and where we're at today. We had, you     3           And if we truly believe the economy will
  4    know, overleveraged banking crisis with lots of debt.    4   rebound and America will be great again, then buying
  5    We had a whole different kind of scenario then.          5   stocks like Apple around here are a no-brainer. I
  6            This is really based around a shock to the       6   mean these companies are going to come back, they're
  7    system, a short-term shock I'm convinced. I mean this    7   going to do great. There's so many great companies
  8    virus I don't think is going to become a permanent       8   like that, just who's going to step in and do it.
  9    part of our life. I think we're going to, you know,      9           Another thing I want to say is you've got to
 10    find treatments for it. I think we'll find ways to      10   take responsibility for yourself and your own
 11    get back to work. We'll get companies going again       11   portfolio. So honestly most people are just lazy,
 12    soon. The economy will start to pick up.                12   right, they're just lazy. They don't, they don't want
 13            It's going to take time for it to get up to     13   to learn about the market. They don't want to learn
 14    100 percent, but I feel like this is going to recover   14   anything that can benefit them. They think they have
 15    a lot faster than we did from the previous crisis. So   15   little risk if they just hand their money to Vanguard
 16    if that's true, there's an incredible opportunity       16   or whatever the mutual fund is and let them manage
 17    right now.                                              17   their money.
 18            The other thing is the Fed has a better         18           But you know what, you're just at their
 19    roadmap here. I remember when, you know, you know,      19   mercy. They're taking a little fee from you every
 20    Bear Stearns and all the banks were on the brink of     20   year and just not doing anything. They're giving you
 21    failure back in '08 and it waited until the economy     21   the market return, which could be good or bad. I mean
 22    almost shut down before the Fed walked in and wrote     22   this year it's pretty bad, so it's setting people back
 23    like a 500 billion dollar check. They just said you     23   years and years, but some years it's been good.
 24    know what, we're going to take care of things, we're    24           I'm saying that if you take control of your
 25    going to backstop it. We need to do this to protect     25   own money, if you, if you take your portfolio and you

                                                          18                                                           20
  1    the system.                                              1   put some good strategies in place, you could be
  2            Well the Government has already stepped in       2   setting yourself up to outperform the market. I'm not
  3    and said you know what, here is 2 trillion dollars to    3   kidding.
  4    backstop the market. Now that can't completely           4          There are some ways that you can really do
  5    backstop the market at this point, but it does, it       5   that, so we're going to get into some of those
  6    telegraphs the market that the Fed is willing to step    6   tonight.
  7    in and provide support.                                  7          But this is a great opportunity. It,
  8            So this time we've got a much better fiscal      8   honestly if you, if you just want to stay a passive
  9    policy that's willing to step in and help support the    9   investor, if you just want to hand Vanguard your whole
 10    market when it needs it and I think that's going to     10   portfolio and say run with it, you probably should
 11    help us rebound a lot quicker. We'll see about it,      11   just go watch something else. Go, go watch Tiger King
 12    but I really think that's a big difference here.        12   or something else tonight. You probably won't get
 13            One thing I am convinced of is that this is     13   anything out of this.
 14    the perfect time to create future wealth, I mean I'm    14          But if you're here and you want to take
 15    talking generational wealth is going to happen right    15   control of your own financial future, if you think
 16    here.                                                   16   that you can manage your money, and I'm telling you
 17            This is one of the biggest transfers of         17   you can, there are ways that you can do this. I don't
 18    wealth we'll probably ever see, okay. I'm prepared      18   care what stage in life you are, you can do things
 19    for it now. I wasn't years ago, but this time I'm       19   that will set yourself up for huge gains in the
 20    really ready for it. So I'm here to capitalize on it.   20   future.
 21    I cannot wait to take advantage of it, and I want you   21          So that's what we're all about tonight.
 22    to be there with me.                                    22   That's what I'm personally doing. I'm ready to be
 23            So this is an awesome time to be an investor    23   aggressive this time. I'm not going to let
 24    because we're getting such a good discount on stocks    24   opportunity pass me by, I'm going to be aggressive
 25    that we just didn't have months ago. We had such        25   because I know aggressive just pays off in the market.


                                                                                                      5 (Pages 17 to 20)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                     PX 27, 2043
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 239 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                           21                                                            23
  1    Okay. This is not a time to be timid. There's a time      1   and Johnson, Procter and Gamble, Goldman Sachs. Think
  2    to take your chips back. That was months ago, okay.       2   about the biggest companies you know and love, walk
  3    When everyone else was being aggressive, that's when I    3   around your house, think about the biggest things you
  4    was pulling back.                                         4   can see right now, those are things that I know are
  5           So I'm sitting on a lot of cash right now          5   going to be around after the crisis is over. Nike,
  6    and I'm ready to put it to work. Now is the time to       6   Nike's going to be here. No one's going to quit
  7    go in there. I still want to control my risk, okay,       7   wearing Nike shoes.
  8    that's never going to be a question, I'm always going     8          Think about how many things are out there
  9    to control my risk. I'm going to invest in the best       9   that are just beaten down right now for a short period
 10    stocks and the best trends.                              10   of time. Okay. There's ways that we can take
 11           I'm going to look for the best opportunities      11   advantage of that and not just buy the stock, but get
 12    out there and honestly that is not hard right now.       12   in and out at the right time and really outperform a
 13    You don't have to be a stock analyst to know Apple is    13   gain that it's going to have in the future.
 14    probably a really good opportunity right now.            14          The second part is I want to look for
 15           Okay. I'm not telling you anything about          15   emerging plays. These are the green chutes coming up
 16    which stock you should buy or anything, but personally   16   like I was talking about, like the forest fire comes
 17    I think stocks like Apple, let's use that because        17   and the green chutes come up. These are the emerging
 18    everybody knows it, but stock like that are probably a   18   companies who are just at the lower end of growth, but
 19    great opportunity and I can't wait to buy them right     19   they're about to explode, like 10 years from now they
 20    now.                                                     20   are going to be huge. Those are the ones that I
 21           So I think it's really good. I want to talk       21   really want to start focusing on.
 22    about putting my own family's money to work, this is     22          Now there's three trends that I'm going to
 23    the time I want to do it, not months ago. This is        23   talk about in a moment that are in that, in that
 24    when I want to get started. So I'm so looking forward    24   category and those are the stocks I want to focus on
 25    to putting that money to work.                           25   there.

                                                           22                                                            24
  1            This is when I think we can make                  1          And the bottom, the 20 percent, probably my
  2    generational wealth. Like I said, you're not going to     2   favorite, but I'm a little biased. Options trading.
  3    get these opportunities often and they are gone before    3   So if you're just trading stocks, you are leaving a
  4    you know it, okay. Markets decline quick and they         4   huge amount on the table if you're not trading options
  5    rebound quick, so you don't know when that rebound's      5   also. So I'm not talking speculative options, I'm not
  6    going to come, but it comes faster than you realize.      6   talking anything risky, I'm talking the lowest risk
  7            And if you're not already in and getting          7   options possible.
  8    some access near the bottom, you're going to miss a       8          Anyone can do these. Super low risk. They
  9    big piece of the move.                                    9   don't need babysitting. You can leave them on for
 10            So I want to get my money in quick, I want       10   months at a time. Trades that can help boost your
 11    to start scaling in over the next few months. I want     11   portfolio and really, this is what you really need to
 12    to start putting it to work because I'm so convinced     12   do to outperform the market because everyone else is
 13    this is what's going to set us up for generational       13   not doing it.
 14    wealth. I mean not just my kids, but my kid's kids,      14          Honestly it's just stupid, people are
 15    okay. I think I can make millions of dollars in the      15   leaving money on the table by not putting these kind
 16    next few years that will set up not just my kids and     16   of options trades in place. I'm going to show you
 17    help them become secure, but my kid's kids. That's       17   what those are tonight.
 18    what I'm really looking at here.                         18          So investing requires a game plan, a game
 19            Okay. My plan is based on three pillars.         19   plan, people. If you don't have a game plan, how are
 20    It's a 50, 30, 20. It's pretty simple. 50, 30, 20.       20   you going to know what to do? You can't get in there
 21    That's 100 percent of my portfolio. I'm talking about    21   and blindly buy stocks. You've got to have a plan
 22    how I anticipate putting my portfolio to work in this    22   going into it. So I've got a plan right now.
 23    market right now. 50, 30, 20.                            23          I've got my allocation ready. I know what
 24            50 percent, now we're going up to the            24   stocks I want to get into and I've got a plan of how I
 25    no-brainer stocks, okay. I'm talking Apple, Johnson      25   want to get into it.


                                                                                                       6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2044
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 240 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                          25                                                            27
  1           I'm not going to move all my money on the          1   stocks for income, I need them for option trading
  2    table tomorrow, okay. I know how much money I've got      2   ability. So we'll get to that later.
  3    to play with and then I want to put it in the market      3          But these are the core stocks that I want to
  4    over the next four months, let's say. I want to scale     4   build my portfolio around right now, okay. Those are
  5    in, that way I don't need to know the top or the          5   the core.
  6    bottom, I'm going to slowly start allocating my money     6          Narrowed that down to about 50 stocks
  7    to the best stocks and waiting for the best set-ups.      7   already, okay. Over time I've whittled these down to
  8           We're going to talk about that in just a           8   like my favorite 50 stocks. There's 10,000 stocks in
  9    moment. If you wait for the best stocks and the best      9   the market, but I've got about 50 of them that I
 10    set-ups, your odds of winning exponentially increase.    10   really keep an eye on all the time and that's all I
 11    It's not just buying the best stocks, because as we'll   11   need, okay.
 12    see, buying the best stocks alone isn't enough. And      12          If, if I want to just go buy all 50 of them
 13    you can lose a lot of money by just buying and holding   13   right now, I just write a check to Vanguard and let
 14    the best stocks, but you've got to be willing to trade   14   them buy all 50 or buy the S&P, whatever it is, and
 15    when the time is right and get out when the time is      15   they'll buy and hold it for me. That's easy.
 16    wrong. I'm going to show that to you in just a           16          But what is going to help me outperform the
 17    moment.                                                  17   market is by knowing when to buy these and then when
 18           We've also got to be willing to go to the         18   to sell them, that's the key. Knowing when to sell is
 19    option market because the option market is where         19   probably bigger than when to buy because as you'll
 20    things are placed in our favor already.                  20   see, you can save yourself so much money if you know
 21           So if we're using options that are in our         21   when to sell and get out ahead of things that are
 22    favor, we're taking money the market wants to give us.   22   coming up. It's so easy if you look at it.
 23    The market wants to trade options. They're paying you    23          So of these 50, I'm waiting for the right
 24    to do that. By not trading options, you're leaving       24   pattern to show up when I want to buy a few here and
 25    money on the table, so let's stop that. Let's, let's     25   there. I'm not going to buy all 50 of them. I'm

                                                          26                                                            28
  1    learn a few simple options strategies that you can        1   very, very selective.
  2    start doing right away and start collecting money from    2          My portfolio will hold about 15 stocks or
  3    the market instead of paying it, okay. There's some       3   less, so I'm going to be very selective about what
  4    ways we can do that.                                      4   goes in there and then when they go in there, because
  5            Let's start with number one. This is the          5   I'm not going to buy them when the time is not right.
  6    50 percent. Again, these are the no-brainer stocks.       6          And when the time is right, I'm going to
  7    Apple, Nike, Procter and Gamble, Johnson and Johnson,     7   show you that in just a minute, but I've whittled
  8    Microsoft. You name it, these are the biggest,            8   these down just because I know the managements, I know
  9    largest companies, they are all on sale right now.        9   the industry, I've talked to other advisors and
 10            So you could probably get them at a              10   brokers and people that, you know, have good knowledge
 11    30 percent discount to what they were just two months    11   of these things so I get new ideas all the time.
 12    ago. That's a no-brainer. So those are the kind of       12          This is my core 50 and I'm constantly
 13    stocks I want to build a core of my portfolio around.    13   trading a little bit of these here and there.
 14            For one reason, I need these stocks because      14          Not often, not often. When I see a stock I
 15    I want to trade options on them, so we'll get to that    15   really want to buy and the time's right, it's usually
 16    in a minute, but I need those stocks in my portfolio     16   for a few months at a time. So I'm not day trading,
 17    because they're providing dividends, they're providing   17   certainly. Not even a week or two. Usually these are
 18    growth opportunities. These companies are growing        18   months, kind of moving in and out of trades over a
 19    fast, they control their industries. They're well        19   month or two because as you'll see, these zones set up
 20    managed and the price appreciation is going to be        20   where it's a great time to be in and it's a great time
 21    good, too. They're not going to be huge.                 21   to be out and wait. Sometimes you just want to wait.
 22            I don't think Apple is going to go up            22          Like I said, the timing is the key. If you
 23    500 percent in the next few years, but it could, it      23   just buy and hold, you're really setting yourself up
 24    could go up 50 percent, maybe 100 percent in the next    24   at a disadvantage. You are leaving money on the table
 25    five or 10 years, I don't know. But I need those         25   by holding times when you clearly should be out.


                                                                                                       7 (Pages 25 to 28)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2045
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 241 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                          29                                                             31
  1           You'll say well how do I know when I should        1   current, it's about a year ago, but you can see these
  2   be out? I'm going to show you in just a moment.            2   patterns showing up.
  3   There is an easy way to know when you should be in and     3          If you had just bought on the green and
  4   out and that's what I really want you to take away and     4   sold, left the red on the table, this is what would
  5   put to work. As you go back and look at these, you'll      5   have happened, you would have made about 30 percent
  6   see it over and over again.                                6   over that year with Google. If you didn't, if you
  7           Tonight I'm just going to call it the grip         7   just bought and hold, if you left it in your Vanguard
  8   test, the grip test. It's easy, you'll know when you       8   account, you probably made about 1 percent, maybe lost
  9   want to hold something and when you want to let it go,     9   1 percent over that year-long period or so.
 10   all right. It's easy to know. Sometimes you just          10          That is the power of looking for these. I
 11   want to be in. Sometimes you want to be out, so we're     11   mean honestly, stupidly simple trends that you can put
 12   going to call it the grip test tonight.                   12   to work right now.
 13           Here's a chart, something we all know,            13          When these crossovers happens and they're
 14   Google, of all things, we all know Google. Definitely     14   clear in the market, these are times that I want to be
 15   a great stock to own. Everyone loves it.                  15   in or out of a stock and that's how you outperform.
 16           How do you know when to get in or out with        16          When I can make 30 percent on Google in a
 17   Google? Well look at these little blinds here. This       17   year when the rest of the market makes 1 percent, that
 18   is, if you know me, you know I've got a system called     18   is serious outperformance and it doesn't take a lot of
 19   the money pattern, okay. That is a great short-term       19   discipline here.
 20   trading trend that I've learned and it has worked         20          Just look at it. You can clearly see it.
 21   wonders. It gives me what I feel is unfair advantage      21   Look at this one. This is the more current chart.
 22   in the options trading world.                             22   Okay, we can see the crossover. This had a nice long
 23           I've tweaked this, we're now applying it to       23   buying opportunity, this one was like months and
 24   longer term holds and it works like a charm. Watch        24   months.
 25   how often it holds up and after this go back and look     25          Sometimes the buying opportunities end up

                                                          30                                                             32
  1    at any stock you want and see how it holds up. And        1   being a month or two months, sometimes they're six
  2    you'll see there are certain times when you should be     2   months or more. I don't know when the top is.
  3    in and should be out and there's certain times when       3          What I do know is I can spot that trend.
  4    it's just unclear, I call that a yellow zone.             4   You can see that, right? That's the crossover. When
  5            Right now we're looking at some red and some      5   that crossover happens, that's my signal I'm getting
  6    green zones tonight. When you see a chart pattern         6   out, okay. The hold grip test, I'm gripping it in the
  7    like this where the red line crosses over the blue        7   green parts, I'm dropping it in the red parts.
  8    going down, you're probably headed to a red zone and a    8          The red part is pretty obvious. This is the
  9    red zone, as you can probably guess, is the place you     9   most recent right here. Okay, if we had just obeyed
 10    don't want to own a stock.                               10   this rule, we could have made almost 20 percent in the
 11            So to me, when I see that pattern set up,        11   last few months, but then, more importantly, could
 12    that's when I want to exit, okay. It's very likely       12   have saved 20 percent on the way down. That's a very
 13    it's going to go lower, or at least flatline.            13   clear sell zone and if we had obeyed that rule, we
 14            When do I want to get back in? Well I want       14   could have basically sat on the sidelines for all of
 15    to wait for the next crossover to happen. When that      15   the last crisis we've seen.
 16    crossover happens, that line coming up, the blue line    16          People say they didn't see it coming, they
 17    over the red, that is a signal we're probably about to   17   didn't know it was going to happen. If you're just
 18    turn higher and sure enough for the next four months     18   obeying some very simple indicators in the market, you
 19    or so we do turn higher.                                 19   could have avoided the entire crisis that everyone
 20            That's great. How do I know when to get          20   else just lost tons of money on.
 21    out? Wait for the next crossover. You see it. Look       21          And when should you buy? I don't know, but
 22    for the next one, and the next one.                      22   to me I'll wait for the next crossover, and that is
 23            See how that goes? You can spot these if         23   right now. You can see it's crossing over again,
 24    you look for them, they're not hard.                     24   okay. Google is now crossing over once again, I now
 25            This chart was about a year old, this is not     25   want to be a buyer again.


                                                                                                       8 (Pages 29 to 32)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2046
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 242 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                            5/21/2020
                                                           33                                                           35
  1           It doesn't say I know where the ultimate low       1   to get out. Could have saved you a big chunk of
  2    is. These patterns don't say you know when the            2   money. We're now about to cross in the green again,
  3    ultimate high and low is going to be, because no one      3   so keep an eye out.
  4    does. It just shows you where the meat of the move is     4           Anyway, you could have made 40 percent in
  5    going to happen. And if you can capture a meat of the     5   that last green zone while you gave up a big chunk of
  6    move and leave some for the other guy and avoid the       6   that in the red. So these are the things.
  7    big down part, that's the biggest thing here, if we       7           This one, Ford, my goodness. Look at what
  8    can avoid the big drawdowns, we're going to get way       8   happened with Ford. If you had, forget the gain, if
  9    ahead as investors.                                       9   you had just known to take it off the table when the
 10           Okay. Here's AT&T. Simple, boring. Here's         10   crossover happened below the 200 (inaudible) moving
 11    the growth zone. Months and months and months. Nice      11   average, you could have saved yourself a 43 percent
 12    climb. Red zone. This one signaled before the year       12   decline.
 13    even happened.                                           13           Now I'm not even saying you bet against the
 14           If you paid attention to this red zone, you       14   stock. If you had bet against it on these things, you
 15    would have taken money off the table back in December.   15   could really amplify your gains, but I'm just saying
 16    You would have avoided a flat time and then more         16   you take it off the table, just let go of it.
 17    importantly, you would have avoided a 24 percent         17           Okay. You get greedy in the green times and
 18    drawdown in AT&T in the last few months, okay.           18   then in the red, the time when it's risky, just take
 19           You could have made 24 percent on the way up      19   it off. If you save that 43 percent and waited to buy
 20    and avoided giving all of that back and more in the      20   it back lower, just think how much farther ahead you
 21    last few months. And that is the key, okay. It's not     21   would be right now. You would have avoided all that
 22    giving back those gains.                                 22   mess.
 23           Everyone says well how do I know when to get      23           And how do you know when to get back in?
 24    out and how do I know when to take those off the         24   Well I'm waiting for these to make a clear signal.
 25    table? Look for it. That's one stupidly simple           25   It's not there yet, but I'm waiting for it. Maybe it

                                                           34                                                           36
  1    indicator and you can transform your trading, okay.       1   happens soon.
  2           I like this one on Royal Caribbean so much         2          Southwest, I'm just going over and over
  3    because, so you could have made a gain. That's not so     3   these because you can clearly see these, right. You
  4    much it, but this clearly signaled when to get out.       4   can see these lines. Anyone can do this. I guarantee
  5    Okay. If you've been watching for the signal and you      5   you I could bring my 10-year-old daughter in here and
  6    got out with the signal, you avoided a 70 percent         6   she could spot when to buy, when to sell. It's not
  7    drawdown. My God, 70 percent.                             7   that hard.
  8           Now look at this. We hate Royal Caribbean,         8          You've got to have the right stocks, you've
  9    maybe, because it's a cruiseliner, but let me go look     9   got to have the right indicators, and this single
 10    at this. This is about to cross over again, so it's      10   thing could help you outperform the market
 11    actually on my radar again. Everyone hates the stock,    11   dramatically. It's really not that hard.
 12    maybe they're going bankrupt, but these are about to     12          If nothing else, it could save you a ton of
 13    cross over again and that is high on my list of things   13   money by avoiding some huge declines like this.
 14    to look for.                                             14   42 percent in the last few months. All you had to do
 15           I'm looking for things that are going to          15   was pay attention to a key indicator and respect it,
 16    cross over again. Okay. Beyond Meat. Undeniably          16   just respect it. When that happens, that's an
 17    one of the biggest trends in there is in, you know,      17   automatic signal, I'm pulling money out.
 18    fake meat, honestly. I just want to say that there's     18          Starbucks, of all things. Look at this. We
 19    a food revolution and Beyond Meat is at the forefront    19   can clearly see the spots. Starbucks is now setting
 20    of that, but there's a great chart here.                 20   up to go up again. Could have made 7 percent in the
 21           You can see this pattern. When it breaks          21   green zone. That's okay. But I could have saved
 22    out, when the blue and the red lines break out here,     22   23 percent with the downside, and that is the key
 23    do you see them, you can see that move higher, that is   23   right there. I could have saved that money. By
 24    a clear green zone. And it lasts, still around a         24   saving the money, you're getting so much farther
 25    couple months, it then crosses again. That tells you     25   ahead.


                                                                                                      9 (Pages 33 to 36)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2047
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 243 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                           37                                                           39
  1           So there's a clear indicator in the market         1   Blockbuster out of business and they have gone --
  2    and that's what we really need to pay attention to.       2   tonight they just had huge earnings, so they are way
  3           So that's what I'm looking at with my money.       3   higher than 2,400 percent since then.
  4    When I make a trade, I'm trading in the green zone,       4           All I'm saying is there are things you're
  5    I'm getting out in the red and I'm going to get way       5   using now that are kind of early, there are things
  6    farther ahead of Wall Street who is just blindly          6   that have higher revenue growth that are going to
  7    shoveling money in and sticking with it.                  7   truly explode, regardless of what this virus does in
  8           If we stick to those, that's going to give         8   the world. These things are going to explode and
  9    me a leg up right away. That's a no-brainer. I've         9   that's what I'm going to capitalize on.
 10    got the best docs, I've got a great indicator, that      10           So there's three trends I want to pay
 11    gives me an edge right there I feel.                     11   attention to tonight. There is environmental
 12           The next part is the emerging stocks. These       12   friendliness, there's, you know, cleanly living,
 13    are the stocks that I feel have the highest growth       13   there's sustainability. There's a trend there.
 14    potential in the coming years. These could be new        14   There's a trend like Beyond Meat. There's alternative
 15    industries, they could be existing ones, but the         15   meats, there's a, what I call a food revolution, I
 16    babies of the industry that are about to become          16   call it the food revolution because that's what we're
 17    giants, these are the ones that have great management,   17   really seeing. We're seeing people shy away from old
 18    they have really high growing sales. They're probably    18   ways of eating and really embracing new ones.
 19    not profitable yet, honestly. Their fundamentals         19           So whether you like it or not, that's
 20    probably don't look good.                                20   happening. You may not be there, it doesn't really
 21           But by knowing the sector and knowing the         21   matter, but if you're going to be an investor, you've
 22    growth of the company, these are the things that can     22   got to look at trends that are happening.
 23    really ignite. These are the ones that can be 1,000,     23           And the food revolution is one of the
 24    2,000, 5,000 percent in five or 10 years.                24   biggest trends of our generation. So you are missing
 25           So these are the ones that really can be the      25   a huge opportunity if you don't pay attention to it.

                                                           38                                                           40
  1   accelerator in the portfolio.                              1   When you think about things like Campbells years,
  2          Okay. Just going back. Looking at these             2   100 years ago, or Kellogs, you know, 80 years. Think
  3   companies. These all went up way over 1,000 percent        3   about, I don't know, Birds Eye, how they've
  4   from the bottom of 2009, okay. Some of them have gone      4   revolutionized frozen food. They invented it.
  5   up a lot farther since then even.                          5          There are so many transformational things
  6          But these are all household names, but              6   happening with food, once again, that we just haven't
  7   10 years ago, you know, they were still maybe              7   seen in a whole generation, but now it's happening.
  8   household names, but they were just kind of nasons,        8          So if you're not paying attention, you're
  9   they were at the beginning stages. People didn't           9   missing out on something that's going to, it could be
 10   really know the full potential.                           10   one of the biggest opportunities of our lifetime when
 11          But if you're looking at revenue growth and        11   it comes to feeding people in new ways, the food
 12   you looked at what people are actually starting to        12   revolution I feel is one of the biggest opportunities
 13   use, these were a no-brainer. How many of you were        13   we have.
 14   using Amazon 10 years ago? Yeah. How many were using      14          And of course near and dear to my heart are
 15   Netflix?                                                  15   growth stocks in the tech space. You just cannot beat
 16          I actually had the, I got started with             16   them. I am sold that the Internet is the way to go.
 17   Netflix with the little DVD in the mail they would        17   It's not a fad, we all know that. And there are
 18   send you because I was, I was using Blockbuster before    18   sectors in the Internet that are absolutely exploding.
 19   that. Do you guys remember Blockbuster? Of course         19   If you know where to look, you can find some great
 20   you do, some of you guys do.                              20   ideas there and right now you can get those ideas at a
 21          But Netflix was the first one who had sent         21   discount, okay.
 22   me a DVD in the mail and I thought that was the best      22          This is like picking out a pro athlete in
 23   thing in the world, so that's how I got started on it.    23   the minor leagues somewhere who you know is going to
 24   That was probably about 10 years ago.                     24   be great one day and you can pick them up at a big
 25          And now look what happened, they put               25   discount right now. So there's some opportunities


                                                                                                     10 (Pages 37 to 40)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2048
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 244 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                           41                                                           43
  1    like that that you can really get your hands on.          1          There's also the water conservation. Let's
  2            Okay. Let's talk about one right away.            2   think about how much water it takes, almost
  3    Sustainability. Environmentally conscious companies.      3   2,000 gallons to make just a pound of meat, okay.
  4            Look at this picture, this is one of L.A. a       4   That, that steak you had was a one pounder, well it
  5    few months ago and this is one of L.A. right now.         5   took almost 2,000 gallons to get it there.
  6    Look at the difference. I grew up in L.A. as a kid.       6          Things like that are unsustainable. When we
  7    I remember this. I remember looking -- I remember         7   have people fighting for resources with animals,
  8    there were days that I'd be in the city and I couldn't    8   people are going to win. We've got to figure out
  9    see the foothills around the city. Some days I could,     9   better ways to feed people.
 10    but most days the smog was so thick I can't see the      10          Now I'm not saying steaks are going away,
 11    foothills that surround the city.                        11   okay. Honestly I hope all of you guys go eat
 12            Well, look at L.A. right now. Don't you          12   processed fake meat. Good, that's going to leave more
 13    think people are going to want to live in that city      13   steak for me. I love a good steak. I'm not going to
 14    and try to make that happen if they can? Dang right      14   quit eating it, I'm just saying the trend is in favor
 15    they are. So we're talking about, you know,              15   of new ways of eating.
 16    technology, the cars that are going to lower pollution   16          So if you're a millennial, if you're in
 17    or eliminate it. Not Tesla, necessarily, but             17   different parts of the world, there's a high
 18    possibly.                                                18   likelihood that you're just going to gravitate more
 19            There's a lot of ways that people are going      19   towards a new form of eating. And as an older
 20    to embrace this. They just want a better way of          20   investor like myself, if I ignore that and if I don't
 21    living. They deserve it and they're going to fight       21   pay attention to it, I'm just letting a huge
 22    for it.                                                  22   opportunity get by. So I'm not going to do that, I'm
 23            So these are trends that are happening right     23   going to make sure I get in on those companies right
 24    before our eyes that we just cannot ignore.              24   now.
 25            It doesn't matter if you like a trend or         25          And then we have high growth tech stocks.

                                                           42                                                           44
  1    not. So one thing is that you may not believe in a        1   Again, I tell you I love these because I know the
  2    trend, you may not like it, but if it's a trend, you      2   industry so well. I live and breathe this industry,
  3    have got to get behind it as an investor.                 3   so I'm talking about companies like Shopify service
  4           Look at China here. So China, notoriously          4   now, Z Scaler, tons of companies you probably have
  5    overpolluting, disgusting cities, the air is horrible.    5   never heard of. I talk to great investors all the
  6    Right now it looks great. We can thank the virus for      6   time. I have great contacts with brokers and people
  7    that because everybody's inside, but, inside, but         7   who really know the business and I've really got a
  8    they're going to embrace it, too. They're going to        8   good insight to it.
  9    want to have good air.                                    9          I made a ton of money in this space, so I'm
 10           Alternative meat, I just talked about why I       10   looking for some of these companies to go on sale so I
 11    think that we're in the midst of a food revolution.      11   can buy what I know is going to be a good growth
 12    So alternative meat is just a great example of that.     12   opportunity, but buy that at a discount. That just
 13    That's just one example, but I feel like so many areas   13   makes your, your gain so much bigger, when you can buy
 14    of the way we eat are being revolutionized.              14   those at a discount.
 15           You know people, there's, there's a carbon        15          I think about looking at the market, even.
 16    aspect to it. We're trying to lower carbon emissions     16   So think about the Dow Jones at 30,000 just a few
 17    across the board. Meat has a high carbon footprint.      17   weeks ago, close to it. What do you think the outlook
 18    It's not, it's not great for the environment,            18   for that was in the next few years? If you want to
 19    honestly, okay. We should have less animals.             19   have a big gain, you need to buy low because it takes
 20           There's no way we can feed the population of      20   the same amount to go higher, so it's perspective.
 21    our earth coming up on 8 billion people with the         21          Let's say the Dow Jones at 30,000, do you
 22    animal supply we have now, so the food it takes to       22   really think it's going to go (inaudible) 10,000 in
 23    feed the animals to feed us is unsustainable, there's    23   the next five years? Maybe, it might do that. Maybe
 24    got to be a revolution happening and we're seeing that   24   it gets to 40,000, so it goes from 30 to 40.
 25    right before our eyes.                                   25          Well what about if it goes from 30 to 40,


                                                                                                     11 (Pages 41 to 44)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2049
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 245 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                          45                                                            47
  1    that's about a 30 percent gain, right? Well what          1   them. The market wants to pay you to trade these
  2    about now when it starts at 20,000 and it goes to         2   options.
  3    40,000? Well when you have the same stocks but now        3           So I'm going to show you some simple, lower
  4    we're going to make 100 percent return on them, if        4   risk strategies that barely anyone uses right now.
  5    that happens at 20,000, going to 40,000 is a              5   These are overlooked and you really should be applying
  6    100 percent return in the same amount of time; that's     6   them all the time, but hardly anyone does.
  7    why it's so important to buy the best stocks on           7           Let's use Apple, for example, because
  8    discount because the gains you make can be so huge.       8   everyone's familiar with Apple, okay, you know it and
  9           So this is an amazing opportunity. The             9   it's a great stock to trade options on because Apple's
 10    market does not discount these stocks very often.        10   a big, liquid company. It means it trades a lot.
 11    You've got to find the right ones that are setting       11   It's one of the biggest companies. Options are the
 12    themselves up for huge gains in the future and take      12   same way, easy to get to (inaudible).
 13    advantage of them now.                                   13           Okay. So to start, let's pretend Apple is a
 14            Okay. The last pillar, pillar number three,      14   core holding of mine, it means I'm owning it for the
 15    this is my favorite, I just, you know, I love this       15   long-term, I just want to own it. I like having it in
 16    one. This is options trading.                            16   the portfolio.
 17            Options trading is my livelihood. I love         17           In the portfolio, why not have it work for
 18    it. This is the reason that my portfolio's green this    18   me? Why not have it make money for me while it's in
 19    year, because of options, okay. I'm, I'm up pretty       19   there? Not just be in there and hopefully gradually
 20    good in the year. I'm not down. The reason is not        20   increase, I want to have a stock that's going to make
 21    because I'm a great stock picker, it's because I've      21   me money as paying, hopefully paying me rent, okay. I
 22    got options strategies I know work. I put them to        22   want to get paid rent on these things.
 23    use, I know how to manage them and that's how I battle   23           The way I do that is by selling calls. But
 24    my way through the markets.                              24   if I sell calls on a stock I own, it's so ridiculously
 25           So this year my portfolio is up, the rest of      25   easy and simple, it just takes no babysitting, just

                                                          46                                                            48
  1    the market's down a lot. It's not because I've known      1   set the trade up and walk away. It's really, really
  2    when to buy good stocks or known when to bet against      2   simple.
  3    them, I have no crystal ball, I don't need it.            3           So let's pretend Apple right now is
  4           What I do need are strategies that work that       4   280 dollars, it's close to there. About a month from
  5    I know pay me over time. There might be times I lose      5   now I can sell a call at 300 dollars, that's about
  6    here and there, but I know over time I've got options     6   20 dollars away from here, and I can collect 5 dollars
  7    strategies that work and so I know that I'm going to      7   for that for every contract I sell. Okay, that's
  8    make money given enough time.                             8   easy.
  9           So even in a truly crappy market like this,        9           You own the Apple. You sell a call. And I
 10    I'm still up on the year and that's not a fluke,         10   show you exactly how I do this. So I own the stock, I
 11    that's because I've got options strategies I know put    11   sell the call, I collect the 5 dollars.
 12    the odds in my own favor.                                12           Now let's see what happens with it. If
 13           Tonight I want to talk about two of those.        13   Apple trades between 280 dollars -- by the way, write
 14    These are two options strategies that are the lowest     14   these parts down, these are, these are something
 15    risk possible, okay. These are not really sexy things    15   you'll want to go over again and just watch the
 16    that are going to have huge returns. They are safe,      16   mechanics of how it works.
 17    they gave you a balanced small -- not small, but they    17           So if Apple trades between 280 where it is
 18    give you a consistent return more than anything.         18   right now and 300 dollars where I sold the call, then
 19    We're talking about consistent returns, and that's       19   all I did was collect that 5 dollars and I'm 5 dollars
 20    what I'm looking for. Income, basically, from            20   richer. Apple's up a little bit, so my stock is up,
 21    options.                                                 21   plus I collected an extra 5 bucks in one month, in
 22           The first one is what I want to talk about        22   just one month, by the way. That's awesome, that's
 23    like being a landlord in the stock market. Okay,         23   pretty good.
 24    being a stock market landlord. There are ways that       24           If it's above 300, well I sell Apple for
 25    you can use options and collect rent from just trading   25   300 bucks for somebody else. Somebody else buys my


                                                                                                     12 (Pages 45 to 48)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2050
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 246 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                           49                                                           51
  1   Apple shares at 300, I still get their 5 dollars, so I     1   good.
  2   made 20 bucks, plus I collected 5 more, so I made          2           And if it goes lower, who cares, you
  3   25 dollars in one month for holding Apple.                 3   still -- you're going to stay in the house anyways and
  4          And if I want, I can buy Apple back and do          4   you still keep the 5,000 dollars. The thing is no
  5   it again, but in one month I made about 25 dollars in      5   matter what, the 5,000 dollars stays in your pocket,
  6   Apple. That sounds pretty good.                            6   that's your rent. No one's taking that from you.
  7          The downside, Apple goes lower, it goes             7           When you own stocks, good stocks like that,
  8   below 280. Well you know what, I was already going to      8   these are the kind of things that you can do to
  9   keep Apple anyways, so I would have already been down      9   amplify your income. You can have predictable income,
 10   on the stock, now I've got 5 dollars of cushion, so my    10   absolutely predictable with zero risk, essentially,
 11   cost basis essentially goes down 5 dollars. That          11   that money's coming to you because you're collecting
 12   sounds pretty good, too.                                  12   it up front.
 13          How many times did you lose money on a stock       13           This guy's not paying you a month from now,
 14   in a month but you didn't have any buffer? With this      14   he's paying you right now for that income, so you know
 15   simple strategy, you could be collecting that extra 5     15   you're getting it.
 16   dollars a month to offset any losses or amplify           16           That is a, that is a great thing in this
 17   whatever gains, whatever. It doesn't matter if it         17   market that people are just overlooking all the time.
 18   goes up or down, you're going to collect that 5 dollar    18   You're leaving money on the table by holding stocks
 19   rent check each month.                                    19   and not renting them out to other people.
 20          And for one contract, that's going to be           20           Okay, let's talk about the other side here.
 21   500 dollars, okay. One contract at 5 dollars is           21   If you, if you want to own Apple, you don't own it yet
 22   500 dollars. So if you're selling one contract,           22   but you want to own it, pick a price you want to buy
 23   that's 500. If you sell 10 contracts, that's              23   it at and sell that put to someone else. Now I
 24   5,000 dollars. You can do the math here.                  24   explain all this stuff in my services, but if you want
 25          I'm saying there's an easy way to collect          25   to sell the put, it's extremely easy, you pick the

                                                           50                                                           52
  1    predictable rent, as I call it, from the market.          1   price.
  2            Okay. Maybe that example confused you for a       2           In this example I'm going to talk about
  3    bit so I want to talk about a house example for a         3   Apple again. Again, Apple's trading at 280, let's
  4    moment. Let's say that you've got a house and it's        4   pretend I want to buy Apple at 250 dollars, so a
  5    valued at 280,000 dollars right now. In the next          5   30 dollar discount from today. You say well how can
  6    month you would be willing to sell it for 300,000         6   you just say you want to buy Apple at 250?
  7    dollars to somebody. If they want to buy it for 300,      7           All I've got to do is sell a put to somebody
  8    great, you're willing to sell it.                         8   at 250 dollars a month from now. Again, I'm going to
  9            Because of that, someone's going to pay you       9   collect the 5 dollars, that's my rent, that's the
 10    5,000 dollars for that option. That sounds pretty        10   option contract that's going to pay me, so I collect
 11    good, right. So you're going to get 5,000 dollars,       11   that rent right away. And then if Apple happens to
 12    and then if they want to buy it for 300, they can.       12   get to 250 dollars, I'm happy to buy it. That's the
 13    That sounds really good.                                 13   price I wanted to buy it at anyways. If it doesn't
 14            The worst case that your house value doesn't     14   get there, I still keep my rent.
 15    go to 300, well you just collect that 5,000 dollars      15           The key thing here is you always keep your
 16    and then you could sell it to them again next month.     16   rent. Okay, you're the landlord here. Use your
 17    You could do that over and over again.                   17   portfolio like real estate. Use it to make more money
 18            This is what happens there, if you stay          18   off of it. Okay. Don't just live in the house, rent
 19    between that 280, 300,000 dollar range, you keep your    19   it out to people.
 20    house, you also keep the 5,000 dollars that guy paid     20           It's the same thing with stock, you can use
 21    you. That's pretty good.                                 21   your stock to rent to other people and collect
 22            If it goes above 300,000, then you sell your     22   constant income from it. Okay. 5 dollars in one
 23    house to this guy for 300,000, which is awesome,         23   month doesn't sound like a lot, but do it every month
 24    that's the price you wanted to get for it anyways, and   24   and see what happens to it.
 25    you still keep the 5,000 dollars. That sounds pretty     25           Let's see what happens here as it plays out.


                                                                                                     13 (Pages 49 to 52)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2051
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 247 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                           53                                                            55
  1    So if Apple trades under 250 dollars in a month,          1          Pick the price, put it in your bid and sit
  2    great, you got to buy Apple at the price you wanted       2   on it. If you get filled, great. If not, collect the
  3    to, which was 250, plus you got 5 dollars extra, just     3   rent, just collect the rent.
  4    because it's a nice guy, you get to pay rent also. So     4          Let's put this in a house example again,
  5    essentially you bought it at 245 dollars because you      5   this time pretend it's someone else's house, so you're
  6    got that 5 dollars rent.                                  6   looking at someone else's house and it costs 280,000
  7            If it trades above 250, say it trades at 251      7   dollars right now. You don't want to pay 280, you
  8    in a month from now, well you don't buy it but you        8   want to pay 250,000 for it. So you're a little
  9    still get that 5 dollar rent check. And you can do it     9   stingy, you don't want to sit -- 30,000 dollars
 10    again next month. Maybe next month you look to buy it    10   cheaper.
 11    at 220 dollars, whatever. You can kind of keep going     11          Well say you commit to buying it at 250 in a
 12    lower. You can move your, the amount you want to buy     12   month and that guy pays you 5,000 dollars for that.
 13    it for each month. You can do each month, every two      13   Tell me that's not awesome. Who's going to do it in
 14    months, every three months, however far out you want     14   the real estate market? No one's going to do that.
 15    to do it.                                                15   You tell people I'll buy your house in a month for 250
 16            The farther out you do it the more rent          16   if you want to sell it to me and that guy will write
 17    you'll collect, so I'll show you all the techniques      17   you a 5,000 dollar check today. That's what happens
 18    that I use and how I look for it. But I'm just saying    18   in the stock market if you know how to set it up.
 19    in one month you can collect 5 dollars of rent and       19          So I'm telling you, that is a key strategy
 20    look to buy a stock at a discount that you already       20   for longer term investing that most people just are
 21    wanted to own.                                           21   not doing. It's so, so super, it's simple
 22            That's the thing. You pick the price, you        22   conservative, anyone can do it. It takes the very
 23    tell people where you want to buy it and stick to it     23   basic option strategies, but people just aren't
 24    and get paid to do it, and not enough people are doing   24   putting it into play.
 25    that right now. You're leaving money on the table.       25          So put your bid in, put your 250,000 dollar

                                                           54                                                            56
  1    You're buying stocks that, buying too high and you're     1   bid in on the house, have them pay you the 5,000 for
  2    not making an efficient use of your portfolio.            2   it.
  3            So if you use this strategy to buy stocks,        3          If you do happen to get it, you get to own
  4    you're going to buy them at a discount and get paid to    4   the house for 250 that was just 280,000 a month ago.
  5    do it at the same time. Worst case you don't buy it       5   Doesn't that sound awesome. Don't you wish you could
  6    and you still keep the 5 bucks.                           6   do that in the real estate market? So if you, if you
  7            So, back to this. Worst case, like I said,        7   do get it, you get the house you wanted at the price
  8    Apple goes below 250, you get to buy it at                8   you wanted.
  9    250 dollars, plus the 5 bucks you get to keep, so 245     9          The same thing with the stock. You get the
 10    is what you own it at. That's pretty awesome.            10   stock you wanted at the price you wanted, plus you get
 11    Apple's 280 today. You essentially get to own it at      11   that commission, you get that rent check basically
 12    245 a month from now. That's awesome. Tell me you        12   paid to you.
 13    don't like that.                                         13          This is really one of the most amazing
 14            The best case scenario, Apple trades             14   things in the market and most people are not taking
 15    anywhere above 250. You don't get to buy it, but you     15   advantage of it.
 16    keep the 5 dollars for free and then you do it again,    16          So worst case, you get to have the house you
 17    sell it again. Buy that contract again next month.       17   wanted at the price you wanted plus you got paid for
 18            That is the power of doing this. Come on,        18   it. That's the worst thing? That's pretty dang good
 19    get excited about this. Type in right now Apple          19   to me.
 20    discount. Type it in right now. I want to see it.        20          Best case, you just collect the rent check,
 21    Tell me you want an Apple discount.                      21   okay, just get that 5 bucks, put it in your pocket, do
 22            I don't care if you're 20, I don't care if       22   it again the next month. Do it the month after that.
 23    you're 60, 80 years old, anyone could be doing this      23   Keep doing it. A year from now you've collected
 24    and you could be picking the price that you want to      24   60 dollars in risk free money essentially. The market
 25    buy a stock at. It doesn't matter what the stock is.     25   has paid you 60 bucks if you don't ever get filled and


                                                                                                     14 (Pages 53 to 56)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2052
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 248 of 409
                              JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                            5/21/2020
                                                         57                                                             59
  1    just keep doing this over and over and over. It's        1   they have a bigger potential. These are the stocks I
  2    free money the market wants to give you.                 2   feel could go up 1,000 percent or more in the next few
  3            So how many times have you said I like that      3   years. These are the ones that I want to follow and
  4    stock, but not this price. If it was about 10 percent    4   stay on top of. Those are the key stocks where there
  5    lower, I'd be a buyer.                                   5   are going to be huge growth opportunities, and to
  6            Well usually that 10 percent never comes,        6   boost gains even more, the option plays on top of it.
  7    right. We've seen this market go up and up and up.       7          I want to be writing those calls, collecting
  8    Right now it's going 10 percent lower, but usually       8   income for the puts, collecting income. I want to be
  9    it's not going 10 percent lower and we never get         9   the market landlord. I want the market to pay me rent
 10    filled.                                                 10   every month. I want to see money coming in to the
 11            So what if you just collect that 5 bucks        11   market and coming in to my portfolio and growing it
 12    every month and let the stock go up all the time.       12   bigger and bigger in time.
 13    It's a really -- I'm telling you, it's a really great   13          Compounded gains are the best thing in the
 14    strategy for collecting income and building that        14   market. It's going to help your portfolio get bigger
 15    portfolio month after month after month.                15   and bigger and bigger with very, very little risk.
 16            Not huge gains, but month after month of        16   That's the best part about it.
 17    consistent income, and that's what it takes to          17          So in this program, the portfolio
 18    outperform in the market.                               18   accelerator, you're going to see my actual stocks.
 19            You get paid while you wait. You pick the       19   You can actually log in, see my portfolio of stocks
 20    price and you get paid on it to wait. It's truly that   20   that I'm in at any given time. And like I said, I'm
 21    simple and anyone, anyone can do it.                    21   looking to hold 15 stocks or less. I don't want to
 22            Again, I love it because there's no             22   have a lot. I feel like I can manage 12 to 15 stocks
 23    babysitting. You basically set it, you forget it, you   23   at a time. I plan to hold these for multiple months,
 24    walk away. If you get -- if you get the stock, you      24   some years. Some I just think I'll be in the
 25    get the stock. If not, you just keep your money and     25   portfolio almost all the time, I just love them.

                                                         58                                                             60
  1    move on.                                                 1           So you can see what's in there at any given
  2            It also gives you more money to work with in     2   time. This is a great place to reference for ideas on
  3    your portfolio, so you can take that money and apply     3   stocks that I like, why I like them and maybe you do,
  4    it to other places.                                      4   too. It's a great reference point for you.
  5            There's so many reasons that these are           5           Every time I make an addition, a brand new
  6    great, these are two great options strategies that       6   pick in the portfolio, I also do a report with it, so
  7    anyone can put into play right now, okay. Anyone can     7   I put together a report on why I like the stock right
  8    do this right now and amplify your portfolio gains.      8   now, okay. Like I said, there's 50 stocks in my list
  9            So let's recap here. The portfolio               9   at any given time, but here's why I like this one
 10    accelerator is, I'm looking to do 50 percent of the     10   particular stock right now and here's my game plan for
 11    no-brainer. The value plays. Again, Johnson and         11   it.
 12    Johnson, Procter and Gamble, Apple, Nike, the big       12           So I put together a very thorough, a good
 13    companies we all know and love, they're on discount.    13   report on what I like about the stock and what I see
 14            I know when to get in because I'm looking at    14   in it right now. That comes out every time before I
 15    the right indicators and I know when to get out, more   15   make a trade.
 16    importantly. That's the key. I get out before the       16           The other thing here is that this is not
 17    big drops happen. That's what I really, really want     17   short-term trading. I'm, I'm not just making trades,
 18    to avoid.                                               18   you know, day after -- really quick. The market's not
 19            And my indicators have proven really good at    19   surprising me with anything.
 20    predicting that. So I follow those, I know when to      20           I know I'm about to buy Apple, for example,
 21    get out before some big trends happen, to the upside    21   the week it's happening because I see the indicators
 22    and the downside.                                       22   coming up, I see things coming together. I already
 23            So the best stocks, the best times getting      23   know what stock I want to buy, okay. I'm not being
 24    in and out. Apply that also to the emerging trend       24   surprised.
 25    stock. I want to apply less, they're riskier, but       25           So I'm able to communicate really clearly


                                                                                                    15 (Pages 57 to 60)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment II
                                                                                     PX 27, 2053
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 249 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                          61                                                             63
  1    what's about to happen, what I'm about to do way          1   looking to make.
  2    before I do it because these things just don't happen     2          So I know stocks that are coming up, they're
  3    quickly. I get in, I let them play out over a long        3   close to being in a buy zone. I'm going to talk to
  4    period of time. There's plenty of time to see what        4   you about why it's happening, explain what I see in
  5    I'm doing and I'm able to communicate that way earlier    5   the charts, explain why I'm looking to get in or out
  6    than normal because the trends just last a lot longer.    6   of a certain stock.
  7            And when I do actually make a trade, you can      7          So it's a great time just for communicating
  8    see it via SMS, so you can see it on your phone. Also     8   with our members and see what's happening. You'll get
  9    in Email, too. So you can see when I'm actually           9   access to me that once a month video call.
 10    making these trades and additions in the portfolio.      10          Also, of course you get great educational
 11    So whether I'm making additions or I'm scaling out of    11   materials. Everyone gets the raging bull investor
 12    stuff, I'll let you know via Email and text.             12   E-letter, you get the 10X portfolio blueprint and my
 13            Also, on the weekend I'm going to show you       13   best selling trader's black book. Man, everybody
 14    exactly what happened the week before, okay, what        14   loves this black book, so you get all of that, of
 15    trades happened, what additions were made, what things   15   course, included.
 16    I've peeled off. What kind of dividends came. What       16          And because you're here, everyone who comes
 17    kind of news was out.                                    17   here, you always know that you're going to get the
 18            And also the week ahead for the portfolio,       18   best price. You're going to get the best price ever
 19    what stock I'm looking to buy. What news is              19   when I introduce a new service because you came here
 20    potentially out, if it's an FDA thing or if there's an   20   today, you're going to get the founding member price
 21    upcoming dividend, all kinds of things happening. So     21   with the option accelerator. You get everything we
 22    I keep you up to date on the stock I'm managing and on   22   just talked about, it's a great, great program, we're
 23    ones I'm looking to get into.                            23   going to be offering this at 1,799 starting soon, but
 24            So every weekend you can expect to see what      24   I'm telling you, no one pays that tonight because you
 25    I'm -- what I just did and what I'm about to do. It's    25   all are here, you're committed to making it happen,

                                                          62                                                             64
  1    a great reference point every weekend, you can count      1   we're going to start this off tonight at 997, okay.
  2    on it.                                                    2          This, this is for one full year, you're
  3           One of my favorite things are the option           3   going to get access to everything we just talked
  4    accelerator trade alerts. Okay, these are the key         4   about. You're going to get all the alerts, the
  5    things here, these are what really boost the              5   portfolio, you're going to get the one on -- the
  6    portfolio. This is what kind of gets the juices           6   access in the chat room, the video call we're going to
  7    flowing.                                                  7   do, you get the educational materials, everything we
  8           Seeing when the options trades happen, okay.       8   just talked about all included for one payment of 997.
  9    If you're a little nervous about options, you've never    9          So it's a really, really special deal
 10    done them before, these are great ways that you can      10   tonight. I'm making a really great offer because
 11    learn how to put some of the most conservative options   11   you're here, I know that you're serious, okay.
 12    strategies into play week after week, month after        12   There's thousands and thousands of people here, I know
 13    month, year after year.                                  13   you're serious, you're taking your time out, but I
 14           These are the things that really explode a        14   really want you to get ahead this next year.
 15    portfolio. They're small, but they really add a lot      15          I want you to join me on this journey of
 16    over time. So I want everyone to learn how to do this    16   building your portfolio. I'm going to start
 17    and I share with you all my option alerts as they're     17   15 minutes right here, okay. If you're serious, I
 18    happening and explain what I'm doing so you can do the   18   want you to take advantage of this deal. It's less
 19    same thing if you want.                                  19   than 1,000 dollars, okay. It's not a -- I mean for
 20           Just like we're doing now, doing a video          20   some people it might be a lot, but you know what, the
 21    chat, it's the wave of the future, I'm telling you.      21   Government just gave you 1,200 bucks, why don't you
 22    We've been doing it forever, but we're going to have a   22   just make an investment in yourself right now, make
 23    monthly session where you can have a video chat with     23   the investment, it's 1,000 dollars, or less than that,
 24    me, I'm going to go over the portfolio, talk about       24   and you're going to get an entire year of working with
 25    moves that happened and also moves that were, I'm        25   me, an entire year of seeing the strategies I'm


                                                                                                     16 (Pages 61 to 64)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2054
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 250 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                           65                                                            67
  1    putting into place, the stocks that I love the most,      1   the time.
  2    the ones that I'm looking to put my actual family         2           They are simple strategies. They, they
  3    money into. And you can see everything I do. Of           3   sound complex if you've never done them before, but
  4    course it's all transparent.                              4   really these are the basic strategies out there anyone
  5           You can see where I'm putting my actual            5   can do. I'm talking like level one type option
  6    family money and how I'm looking to grow that. I'm        6   trades. Anyone can get clearance for this.
  7    trying to 10X this the next few years. I'm literally      7           It's super easy to do. All you've got to do
  8    trying to make millions of dollars in the market from     8   is just watch -- walk through a few times, see how it
  9    this point, and I think it's very possible using all      9   goes. But the option trading is really the key to
 10    these strategies. I'm very confident I'm going to        10   having outperformance in the market.
 11    make millions of dollars in the next few years with      11           So anyone can buy the 50 stocks, like I
 12    these strategies from these low levels, okay.            12   said. Those 50 stocks, they're great, but everyone
 13           A few months ago I wasn't. I wasn't               13   knows about them. The key here is when to buy them,
 14    convinced that with the market where it was I could do   14   when to get out. Possibly that's the most important
 15    this, but now with the market where it is, with the      15   thing, when to get out.
 16    opportunity we're given right now, I'm really            16           As we saw, the market can have some really,
 17    confident. I'm, I think that we've been given a gift     17   really huge drawdowns and I want you to avoid those,
 18    and it's foolish not to take this gift right now.        18   okay. You've got to avoid the drawdowns if we're
 19           So I want you to work with me. I want you         19   going to have big success over time.
 20    to join the service. This is the Jeff Bishop family      20           We can't have times that are going to set us
 21    portfolio, this is the first time we've offered it.      21   back 50 percent. We have to avoid those and know when
 22    You get to be a founding member tonight because you're   22   to get out. And I'm confident, I've seen it year
 23    right here. This is the first time ever offered and      23   after year, the indicators I've got in place have
 24    you're going to get in at the very ground floor with     24   protected me from some massive, massive losses.
 25    me. So you're going to see every trade I make and the    25           So using strategies that protect you from

                                                           66                                                            68
  1    very first time I make it.                                1   losses and also participate in the gains on the
  2           So when the portfolio starts this week,            2   upside, that is the true key to getting ahead.
  3    you're going to see every single trade going into it.     3           If the stock gains 1 percent a year overall
  4    I've already got the first five stocks I'm going to       4   like I showed you but you can make 30 or 40 percent by
  5    buy right away, so I'm going to be scaling into those     5   trading it correctly, well that's how you're going to
  6    in the next week or two and you'll see when I make my     6   crush the market, okay, that's how the portfolio
  7    buy points.                                               7   really grows.
  8           Most importantly, why, why do I make the buy       8           When you talk about doing that with multiple
  9    points? That's the biggest thing, is learning how to      9   positions in your stock over the year, that's how the
 10    make these trades, why to do them.                       10   portfolio explodes, okay. You're not just sitting
 11           So it's why do you pick the stocks you pick,      11   idly in cash, you're looking for the next opportunity
 12    then why do you make the trades when you make them,      12   time after time again.
 13    and possibly most importantly, the option trades,        13           This is what I'm living and breathing all
 14    okay.                                                    14   the time, so I love it. I love teaching it. I think
 15           This is where people are missing the boat.        15   it's fantastic, I just love being in the market. I
 16    This is where the biggest money can happen and you're    16   love putting these strategies to work.
 17    totally missing it if you're not doing these right       17           And this right now is the time that I've
 18    now. I'm not talking about these speculative calls       18   been waiting years for, okay. I've been waiting for
 19    and puts, I'm not buying these things, I'm not trying    19   years for this service but I haven't put it out
 20    to time the market. I'm talking about using your         20   because I'm not confident in the market.
 21    portfolio to generate income.                            21           But today, I'm damn confident in the market.
 22           This is what I really want to teach               22   I know things are going to be higher years from now,
 23    everyone, is using that portfolio as real estate         23   okay, I am certain of it.
 24    almost. Using that real estate to generate income for    24           I can't guarantee anything, I don't know for
 25    yourself. This is what the wealthiest families do all    25   sure, but I know in my heart that this is where I want


                                                                                                     17 (Pages 65 to 68)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2055
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 251 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                          69                                                            71
  1    to put my money, okay. I've been setting my kid's         1   more money I would have had today.
  2    money off to the side, but now I'm ready to put it in     2          I really didn't start making money until my
  3    the market and I want you to join with me.                3   30s, honestly, but if I had started in the 20s when I
  4           This is such a great time and I'm not              4   first got started trading, if I had those years back
  5    kidding when I say it's a generational opportunity.       5   and I could have had something like this to help me, I
  6    We are not going to get a time like this in possibly      6   could have gotten so much farther ahead.
  7    another generation. It could be 20, 30, it could be       7          So I really, I really consider that when I
  8    50 years, who knows. But this is the time, it's           8   put these things together, like I'm really there to be
  9    setting us up for huge gains in the future.               9   by your side and help you. I want to see you make the
 10           So take the gamble. Bet on yourself right         10   best decisions in this market. I want to see you make
 11    now. Bet on yourself. You can do this stuff. Maybe       11   the best stock choices you can, okay.
 12    you've gotten beaten up in the market the last few       12          I can't make them for you, but you can see
 13    months. It's okay, you've got to rebuild, you've got     13   exactly what I'm doing and hopefully you learn from
 14    to regroup.                                              14   that, okay. You can see my wins and losses,
 15           These are the strategies that I think can         15   everything that happens. It's all transparent.
 16    help you get ahead. This is, because I'm, I'm so         16   Nothing's ever sugar-coated. There's nothing ever
 17    certain of it because I'm putting my own money into      17   behind a wall that I'm just cherry-picking things.
 18    it. Okay. I'm taking my kid's money and putting it       18          Like every service, you see everything we're
 19    into these same strategies and I'm convinced these are   19   doing. It's totally transparent and you can sit right
 20    going to work for us and I'm going to build this money   20   alongside of me as I hope to make millions of dollars
 21    over and over and over and I'm going to see gains        21   in the market over the next few years. All right.
 22    happening.                                               22          I'm telling you, I get excited about this
 23           I'm not talking doubling my money overnight.      23   because I've been waiting so long for it to happen.
 24    I'm not talking about doubling it in a week or two,      24   This is the time that I have really just been on the
 25    but I'm talking about longer term. I'm talking about     25   sidelines like ah, it's been painful. It's been

                                                          70                                                            72
  1    the bigger money, okay. Maybe many of you are sitting     1   painful, honestly, to see the market go up and I
  2    on a bigger portfolio and you're not doing a lot of       2   can't, I just put my money to work long-term.
  3    active trading with that money. Maybe you're talking      3           All I could do is short-term trade, back and
  4    about you've got millions of dollars out there.           4   forth. That's been good, but I've got a lot of money
  5           I've got millions of dollars and this is the       5   I've been waiting to put in the market and now is
  6    kind of thing that I want to put my money into, okay.     6   finally the time.
  7    This is where I can allocate bigger money if I want       7           So I'm not saying now is the bottom at all.
  8    to.                                                       8   I'm saying now is the time to start putting it to
  9           Maybe you're just getting started, maybe           9   work.
 10    you're 20, 30 years old. This is the kind of thing       10           So I'm not going to pick the top, I'm not
 11    that I wish I knew back in the .com crash when I was     11   going to pick the bottom; but I'm going to get a good
 12    first getting started.                                   12   price and I'm going to ride the trend higher when it
 13           If I had someone who had been through             13   turns, okay. If things turn, I'm going to make a
 14    multiple crashes and survived, who was an expert         14   fortune, I'm going to be positioned there, okay.
 15    trader, this is exactly what I would have wanted back    15           If you're like me and you believe the
 16    then, okay.                                              16   market's going to be higher in a year or two, five
 17           I wanted someone to hold my hand and show me      17   years from now, my God, it makes absolute sense. It
 18    what they were doing in the midst of all the crisis,     18   is a total no-brainer to get involved, put money to
 19    okay. Scared. I made the wrong decisions, I blew up      19   work right now because the gains are going to be
 20    my accounts.                                             20   fantastic.
 21           If I had someone there with me to walk me         21           If the market is higher years from now, then
 22    through it, I could have saved so much money. I          22   the prices you get now are going to be incredible
 23    probably could have saved a decade. That first decade    23   compared to then.
 24    of my trading really was a wash. If I had those          24           So just think about the last time I showed
 25    10 years back, my God, there's no telling how much       25   you those slides from the 2009. We're talking


                                                                                                     18 (Pages 69 to 72)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2056
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 252 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                          73                                                            75
  1   thousands and thousands of percent possibilities in        1          So I know you're busy. I hope the order
  2   these stocks. These are the kind of opportunities          2   form is working, too, sounded like it might have had a
  3   that just don't come around often.                         3   problem there. So if it doesn't work at first, you
  4          And wouldn't you wish you could go back to          4   can just try it again, just refresh it, try it again.
  5   2009. Don't you wish you can go back now with the          5   Sometime on these nights too many people try to buy at
  6   hindsight you've seen, how the market rallied              6   once and they can slow things down, so just try it
  7   500 percent and you could have seen stocks that went       7   again.
  8   up thousand and thousands of percent.                      8          Also if you want to call our customer
  9          And at the time many of you were there, you         9   service team, they're on stand-by right now. You can
 10   just didn't pull the trigger. You were scared. You        10   get a hold of our VIP team, they'll be happy to walk
 11   didn't think that it was going to bounce back. Who        11   you through any questions you have. They can take
 12   knows what happened, okay. Everyone was scared at the     12   your credit card over the phone if you don't feel
 13   time.                                                     13   comfortable doing it online.
 14          In hindsight it's a no-brainer. You're like        14          They'll walk you through anything you want
 15   of course the market's coming back, America's not         15   right now, give them a call. You can put that number
 16   going out of business, okay.                              16   up and you can give it a call right now.
 17          If you're betting that America's going to go       17          If you can't get through to the VIP team,
 18   out of business, do not buy this, okay. Do not put        18   just leave a message, they'll get back to you tonight
 19   your money in the market. If you believe America's        19   or tomorrow morning, okay. If you call and leave a
 20   going out of business, then you should go to cash, go     20   message tonight, we will honor this price tomorrow,
 21   by gold and guns and I wish you farewell.                 21   okay. After this we cannot guarantee the price. It
 22          I hope you're wrong. The market has proven         22   is tonight only because I always give the best price
 23   you wrong for hundreds and hundreds of years. The         23   to people who show up because you're committed, you
 24   market has always bounced back, okay.                     24   have proven that you really want in. Everyone else,
 25          I don't know the future, but I sure as heck        25   they can get the higher price, I don't care.

                                                          74                                                            76
  1    can look back to the fut -- the past and I know the       1            You guys are here tonight, so you get the
  2    market has always made new highs as it comes out of       2   best price, but only for tonight, okay. Only tonight,
  3    recessions.                                               3   because you're right here. I want to give you the
  4           So are we headed for a recession?                  4   best price, I want you to get the best possible
  5    Absolutely. I have no doubt in my mind we're headed       5   pricing and that's right now. So take advantage of
  6    for a recession. But you need recessions to have the      6   it, all right.
  7    biggest gains, it just makes mathematical sense.          7            So here we go. Nate wants me to refresh
  8           You've got to have stocks go down so you can       8   another 15 minutes or so.
  9    make the bigger gains going up. It's the process,         9            So what I think I'll do, I'll do some
 10    okay. This happens. The markets are cyclical, these      10   questions, too, all right. Give me 15 more minutes.
 11    things happen.                                           11   Why don't you go ahead and ask some questions. I've
 12           And if you want to take advantage of the          12   got my other monitor here so I can see what's
 13    next boom, you've got to get involved right now. Now     13   happening. If you want to ask questions in the chat
 14    is the best time, okay. You can't wait. You can't        14   room, I'll go ahead and answer some of those.
 15    sit on the sidelines, you can't just twiddle your        15            I'll refresh, we'll do one more round of
 16    thumbs and just hope that someone's going to magically   16   15 minutes. I think that's fair, but I'm telling you
 17    tell you when to put your money in.                      17   guys, I am chomping at the bit to get started.
 18           It's not that easy. You've got a scale with       18            This portfolio is hot and ready to go, all
 19    a good strategy, you've got to have the best stocks      19   right. This market is primed, it is so primed, okay.
 20    picked already, know how to get in there, okay.          20   These down days, people are panicking, they're
 21    That's what I've committed my life to. This is what I    21   freaking out, I'm like oh, these are the days I live
 22    live and breathe, I'm doing it.                          22   for. I've been waiting so long for these down days
 23           What do we got man? How are we doing? Oh,         23   because there are stocks that I just could not wait to
 24    Nate, all right, give me a few more minutes, all         24   get into, all right.
 25    right. Sounds good. There's a lot of people tonight.     25            Think about it, there's so many


                                                                                                     19 (Pages 73 to 76)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2057
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 253 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                          77                                                            79
  1    opportunities out there that we just didn't have          1   the number is. That doesn't matter. When I started
  2    months ago, all right.                                    2   trading it was like 2,000 dollars, that's all I had at
  3           Here's a free one, think about gambling for        3   the time. Everyone starts somewhere, but it's how you
  4    a moment. Do you think gambling's going away? Yeah;       4   grow it and what you do with it from there that
  5    no way. Gambling is not going away.                       5   matters.
  6           So look at some of the best casino                 6          So everyone starts somewhere, but you've got
  7    operators. These guys got hosed, these guys have          7   to take it and you keep going. You keep finding ways
  8    gotten destroyed. They've got China going against         8   to grow it more and more and more. Anyone can do
  9    them. They've got, you know, everything shut down in      9   this, okay. Anyone. It's not that difficult.
 10    Vegas, things look dismal.                               10          I'm going to show you the stocks that I'm in
 11           They say you want to buy when there's blood       11   and if you like it, you can take advantage of the same
 12    in the streets, and I don't know what's a worse          12   ones.
 13    industry than gambling and casinos. That to me is one    13          But most importantly are the strategies I
 14    of the best opportunities right now, and I've got the    14   put into practice, okay. The strategies are the key.
 15    best stock I feel for this sector and I'm putting it     15   Knowing when to get in and when to get out, okay. It
 16    in my portfolio this very week.                          16   looks easy, okay, the red and grown zones, those look
 17           So I'm telling you, gambling is a great           17   so easy, but trust me, it took me years to put that
 18    sector. If you've bet against gambling, you've lost.     18   together and it's taken me years to be confident
 19    You always want to bet on the side of gambling, all      19   enough to act on them. But after seeing it over and
 20    right. It just makes sense. People love to gamble,       20   over again, I'm confident it works, I know that it
 21    it's not going away.                                     21   works consistently, so I, I know how to pull the
 22           I'll do one more here. Let's see if I can         22   trigger on those stocks, okay.
 23    refresh this. All right, one more time. It, one more     23          I find the best stocks and I know the best
 24    15 minutes. The page works now, so if it didn't work     24   zones to get in and the best zones to stay out of.
 25    before, try it again. 15 more minutes, then I'm going    25          All right, what else have we got. Andy says

                                                          78                                                            80
  1    to log this off.                                          1   what do you think of investing in pharmaceutical
  2           Anyway, gambling, I've got a great stock           2   companies with a potential cure for COVID?
  3    coming in the portfolio right now.                        3          Of course, who doesn't want to invest in a
  4           Acharu says what kind of account is required       4   company with a cure for COVID, that's a no-brainer.
  5    for the options part of this program at the option        5   The question is how do you know which one? There's
  6    level? You know, like I said, options level one is        6   probably 20 stocks out there right now.
  7    all that's needed because I'm talking about the very      7          By the way, Spindrift, best drink out there,
  8    easiest, the most simple, basic options strategies and    8   love them.
  9    the most conservative.                                    9          There's so many of the virus stocks that are
 10           The thing is when it comes to managing my         10   claiming to have a cure or looking for it. It's hard
 11    bigger money, the family portfolio money, I'm not        11   to know.
 12    taking big risks. I'm just not, okay. I'm not going      12          Personally I want to go with the biggest,
 13    to win all the time, but I'm not taking big risks, I'm   13   talking about like Abbott Labs or Gilead or stocks
 14    cutting my losses early and I'm using option             14   like that that are big profit machines that I know are
 15    strategies that are very, very conservative.             15   going to be around and they are dominating.
 16           I'm not making -- I'm not looking to make         16          There's also some little speculative ones.
 17    homeruns. I'm looking to collect rent, I want to make    17   So I'm not saying I won't go speculative, but those
 18    income on that portfolio. So I want that income to       18   I'm taking small bets, maybe 1 or 2 percent of my
 19    pay me every month.                                      19   portfolio goes on the small, speculative bets, okay.
 20           I want stocks to pay me dividends, but on         20          I'm going to allocate my portfolio, the best
 21    top of the dividends I want options that will pay me     21   and biggest stocks, get the meat of it. The riskier
 22    income on top of that. Boom, boom. I want money          22   the stock, the smaller the allocation I'm going to
 23    coming in all the time. That's what a landlord does.     23   give it. Just the way it goes.
 24           So it doesn't matter where you start, okay.       24          Those are the ones that could have the
 25    Maybe it's a 5,000 dollar portfolio, I don't know what   25   biggest return, but they're risky, so I allocate less


                                                                                                     20 (Pages 77 to 80)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2058
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 254 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                          81                                                             83
  1    and less there.                                           1          Patrick says can you share your chart
  2           Jeremy says what account size is required          2   set-up?
  3    for the accelerator for options?                          3          Yeah, that's one of the things I'll be going
  4           You know what, you have to talk to your            4   over with people soon as we get in the program. I'll
  5    broker, but typically if you have an account of           5   be talking about how I make the trades, how I look and
  6    2,000 dollars or more, you can get cleared for options    6   identify the red zone and green zone. There's some
  7    trading. I would talk to them.                            7   really simple ways to look at that, so I'll show you
  8           But like I said, level one options is all          8   exactly how to do that and how you can apply it to any
  9    you need because we're talking about the most             9   stock.
 10    conservative options out there. It's not difficult.      10          So I'll be focusing on just the stocks I'm
 11    These are the most conservative things out there, so     11   trading, but the red and green zones you can apply to
 12    you can do a small account and you will learn so much    12   any stocks, so that's what I'll show you once you're
 13    in the next year and set yourself up for a lifetime, I   13   in the program.
 14    mean a lifetime of how to do this.                       14          Grant says what platform do you trade on?
 15           Whether you work with me or not after a           15          With my options only I trade with
 16    year, try one year and set yourself up with the kills    16   Tastytrade, which I've enjoyed recently, but the new
 17    to do this for an entire lifetime. Absolutely, just      17   portfolio I'm going to have an Etrade. Etrade's been
 18    do that.                                                 18   a great broker for me over the years and now that they
 19           Also, we've got one other special thing           19   have zero percent commission on stocks, I think it's
 20    tonight. If, if you want to join and be with us for      20   going to be a great platform to trade. So the new
 21    lifetime, if you want to do lifetime, we've got a        21   account will be set up over at Etrade and I'll be
 22    special thing tonight. We call it unlimited, and if      22   trading there because that's a, that's a great, I love
 23    you want to go unlimited, you simply go to the page,     23   their, I love their mobile app, I love working with
 24    pay for the year and you can have one more upsell        24   them in general. It's got a great platform, so I'll
 25    after that and that will get you unlimited pricing.      25   be at Etrade.

                                                          82                                                             84
  1            What that means is that you can have the          1           Daniel says what's the main difference
  2    service as long as you want, okay. For one fee, you       2   between total alpha and this portfolio service?
  3    can use it year after year after year. It's one added     3   That's a great question. The main difference there is
  4    price. It's not much more, honestly, but you'll have      4   that this is longer term trading and it's stock based,
  5    the opportunity to have unlimited access and if you're    5   okay, so I'm buying stocks, but then I'm also trading
  6    serious about investing as a long-term investor, it       6   options on top of some of those.
  7    just makes absolute sense.                                7           So the options give me the added boost to
  8            So take advantage of that. That's something       8   the portfolio, but the core of the portfolio is all
  9    that we're only going to do tonight for you guys, so      9   stock based, so I'm buying stocks and it's for longer
 10    this is your one opportunity to get there. For a         10   term portfolios.
 11    little bit more, you can have the opportunity to buy     11           If you're in total alpha, you'll see it's
 12    for unlimited, as much as you want for as long as you    12   pretty short-term based.
 13    want. It's simply the best opportunity out there and     13           I'm looking at making trades for a few days
 14    we're only doing that for you tonight, okay. That's a    14   or a few weeks at a time. I'm basically swing trading
 15    great opportunity.                                       15   the market, so I'm looking to take advantage of market
 16            If you want to become a long-term investor       16   volatility, I'm looking to trade at different ranges
 17    for a long time with me, I'm going to do this for a      17   and it's all option based for the most part.
 18    long time, I'm old, but I'm not that old, I've got a     18           With this program, it's mainly stocks and
 19    lot of years ahead me, still, so if you want to do       19   it's longer term. It doesn't need babysitting. I
 20    this with me, unlimited is the way to go.                20   feel like I can go days without looking at the
 21            When you see that on the order form, take        21   portfolio and it will be just fine, okay. I'm not in
 22    advantage of it, you're not going to get that            22   these stocks for days, I'm in them for months, some of
 23    opportunity again. So take advantage of unlimited, it    23   them for years.
 24    is worth it. You will get to use this service as long    24           So for people who are looking at a longer
 25    as you want, right.                                      25   term, more conservative strategy, I feel this is the


                                                                                                     21 (Pages 81 to 84)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2059
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 255 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                          85                                                             87
  1    best way to go. I feel so strongly about it because       1   well known.
  2    I'm putting my own money into it, okay.                   2          Your broker doesn't talk to you about this
  3           I'm very, very serious about it. This is an        3   stuff because he doesn't want you to do this, you
  4    opportunity that I've been waiting for, I've been         4   know, he wants to manage your money. He doesn't want
  5    waiting to push my chips on the table and that time is    5   you to manage your own money and trade these kind of
  6    now, so I want to be conservative and pick the best       6   strategies, okay. It's not in his interest.
  7    stocks, but I also, I also want to push them in at the    7          I'm telling you, I have no interest in
  8    right time.                                               8   paying a broker to get me the market rate of return.
  9           So it's a fine balance there, but I'm, this        9   That is just absolute foolishness. There are things
 10    is really, this is, I can't tell you how excited I am    10   that I can do in the market that are way, way better
 11    about this, because this is the best time that we can    11   than my broker could ever do, all right.
 12    be in the market. I haven't seen this in, you know, a    12          There's, there's just no doubt. I look at
 13    dozen years almost, since the last financial crisis.     13   my -- so to be honest, I have a broker, okay, you
 14           So I'm excited to get started right now.          14   would ask why would you have a broker? Why would you
 15           Raphael says I'm a beginner and very eager        15   pay someone to manage money for you?
 16    to learn; can I really use your program and learn the    16          The reason is, okay, the guy doesn't do
 17    basics?                                                  17   thinking for me as far as the portfolio, I make way
 18           Absolutely. So I, first of all, the stocks,       18   more money trading my own money than he does.
 19    I share with you the reports on the stocks so you can    19          I have a broker because I want his access,
 20    see why I like the stocks I'm picking, okay.             20   okay. I've got top level brokers that have got access
 21           Anyone can pick stocks, but I've got very         21   to different research reports I don't have, different
 22    clear rationale why I'm buying the stocks I'm buying     22   contacts. I use them for leverage on contacts and
 23    and I share that with you in the report before I buy     23   information more than anything.
 24    the stock, okay. You're going to see the reports         24          So I let them manage some of my money, but
 25    before I make the purchase because I said, these         25   then I take information from them and I apply it to my

                                                          86                                                             88
  1    things do not sneak up on me, okay. I'm not waking up     1   bigger portfolio. That's the key. That's one of the
  2    one day and saying I think I'm going to buy X, Y, Z       2   biggest things I think I can also share with members
  3    stock today. That doesn't happen here.                    3   is that you get access to the top level minds that you
  4            This is very deliberate. Everything in this       4   probably wouldn't get access to otherwise.
  5    portfolio is very deliberate, it's planned out.           5          So I'm a pretty smart guy, I study the
  6    Nothing is sneaking up on us, okay. I know what I'm       6   markets. Well you know what, I learn from the best
  7    going to do, I know when I'm going to do it and I know    7   all the time. Like you saw the, the interviews I just
  8    roughly the price I'm going to do it at, okay. I know     8   did, you saw, you know, Jordan Belfort and Howard
  9    this days in advance. It's not sneaking up on me.         9   Lindzon, Allen Marshall, those are just some of the
 10            So I can have the reports out there, you can     10   guys that I can get access to to talk about stock
 11    learn what I'm buying and why I'm buying it, you can     11   trades or see what they're doing.
 12    see when I buy it, so why I pulled the trigger on it     12          It's really incredible, so I like to take
 13    at that time and then the options strategy for it,       13   the best ideas, assimilate it and make my own
 14    also. That's the kicker, the options on top of it.       14   decisions on it, but it's because I've got the best
 15            And that's what you can really can learn the     15   information to work with in the first place, okay.
 16    most about because you can apply that to anything you    16          If you have the best information, you can
 17    do for the rest of your life. If you learn these         17   make the best decisions. So I'm not going to CNBC to
 18    simple basic option strategies that most people just     18   get my information or Wall Street Journal. Those guys
 19    do not do, they're either too lazy to learn them or      19   have no interest in helping you get farther ahead with
 20    they just don't know about them.                         20   your portfolio, they're just there to get clicks.
 21            Heck, I didn't know about these things           21   They want to see eyeballs on stocks, that's all
 22    10 years ago -- 20 years ago when I first got started.   22   they've got.
 23    Okay. It took me 10 years to learn some of these key     23          So I, I get my information from top level
 24    tricks in the market and these little inefficiencies     24   people. I assimilate what's the most important and
 25    or little niches that the market just doesn't make       25   then I make decisions based off of that.


                                                                                                     22 (Pages 85 to 88)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2060
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 256 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                           89                                                           91
  1           So that's the answer to that one.                  1   happen? I know there was a lot of people waiting
  2           All right. Waleed, good to see you tonight,        2   around for the big prize tonight. I'm curious myself.
  3    thanks for coming. I'm glad you're already with us.       3          Hey, by the way, if you joined tonight,
  4           Kathleen says I know some people have a            4   thank you so much, okay. You are not just a number to
  5    broker and they broke all the time. That's true. I        5   me, I take it personally. Everyone who joins, I take
  6    know people that like lost half or almost all of their    6   personal interest, I'm so glad that you're involved in
  7    money with a broker in the last financial crisis, and     7   it. I want to see you just learn more. I want to see
  8    probably in this one, too, I just don't know it yet.      8   you develop as a trader. I want to see you expand
  9           We're about to see some landmark                   9   your horizons and take control of your financial
 10    bankruptcies, there are about to be some big blow-ups    10   destiny.
 11    soon. There's some really big things coming and          11          Okay, nights like tonight you look back on,
 12    there's a big way we can profit from that if we know     12   you're like man, that was a night that things finally
 13    what we're doing.                                        13   clicked, that's when it started for me. Now I'm on a
 14           So it's times like this when, when you get        14   roadmap, I'm on a path to being successful and that's
 15    pressured, when you lose 20, 30 percent in your          15   where it started.
 16    portfolio, these are the things that pressure us to      16          I remember when it happened myself and I
 17    get better, okay. No one makes changes when things       17   hope it's for everyone here tonight, too. I hope this
 18    are good, just honestly, they don't. So you don't        18   is your night, I hope this is the night that you
 19    take time to better yourself when things are good,       19   started to say this is when I started to crush it, all
 20    okay. You don't make better choices, you don't take      20   right.
 21    time to learn more.                                      21          All right. Well there we go. We've got a
 22           By the way, we're under a minute, if you          22   winner. Way to go. If you are the lucky winner of
 23    want in, take this minute, get to that order form,       23   the 10,000 dollar portfolio, make sure you hit up
 24    make sure you're on that page before this minute's up,   24   Nate. Don't miss out on it. Get you that money, all
 25    okay. Take this minute, do it right now, get on that     25   right. You showed up tonight, you're the winner, take

                                                           90                                                           92
  1    page at least, make sure it's up.                         1   advantage of it.
  2           They might take this page down right now, so       2          All you've got to do is contact Nate. Click
  3    get on the order form, take that page. Make sure you      3   his name, instant message him, he'll get your contact
  4    don't miss out on this price. This price will be gone     4   information. But congratulations. I'm glad we've got
  5    and you do not want to miss it.                           5   a great winner here tonight.
  6           I don't want to see anybody in here paying         6          So everyone else, thank you for coming. I
  7    1,800 bucks, all right. If you do that, I don't know      7   hope you learned something, okay. I hope you took
  8    what I'm going to tell you. You have the opportunity      8   notes. I hope you go back and look at some of the
  9    right now to do it, make sure you take the price right    9   indicators. I hope you look at some of the stocks
 10    now, do not let it go tonight, okay.                     10   that could explode in the next year or so, right.
 11           Bet on yourself. Bet on the economy going         11   Look for stocks that have increasing revenues, growth.
 12    higher. Bet on you taking advantage of a once in a       12   Big growth in these times is huge. If a company is
 13    lifetime opportunity. It starts right now. Do not        13   growing in a time like this, you can only imagine
 14    miss the move. Take advantage of it right now.           14   what's going to happen when the economy is better. So
 15           No one else can do it for you. No one else        15   look for stocks that are making moves right now.
 16    can, only you, okay. You do it, no one's going to        16          It doesn't have to be profitable, but I'm
 17    manage your money like you do or take advantage. That    17   looking for stocks that are increasing revenues right
 18    starts with you, it's right now, okay. Don't miss        18   now. If I find that, they're on my high growth list.
 19    out, all right.                                          19   So take that away, look for those stocks, look for
 20           I'm not going to do another 15 minutes, so        20   opportunities.
 21    that was two. You had two opportunities. If you          21          Think about the best stocks out there
 22    missed it, you missed it. I'm glad you're here, all      22   already, okay. Go around your house, look for the
 23    right, there's a ton of people here still.               23   best stocks out there, the ones that you own, the ones
 24           Nate's doing an award, the big prize for the      24   you love, the ones you know about, those are probably
 25    evening. What do you say? Do you want to see that        25   the ones that you are most dialed into and you know


                                                                                                     23 (Pages 89 to 92)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2061
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 257 of 409
                               JFA - Replay - Raging Bull Events - Jeff Bishop
Raging Bull, LLC                                                                                             5/21/2020
                                                           93                                                           95
  1    the most, so those are the ones I really think you've     1   a little bit longer than an hour, but I hope it was a
  2    got the most opportunity to take advantage of.            2   great night for everybody.
  3           So use this market. Use this gift to start         3           Anyway, thank you so much. I'm going to go
  4    putting some money to work, okay. Start getting into      4   ahead and wrap it up here, unless Nate or anyone else
  5    some of the stocks you like the most. What better         5   has got questions or anything else they need to do,
  6    opportunity are you going to get, okay.                   6   I'm going to call it a night.
  7           Did you want to start investing two or three       7           I'm going to take a breather, think I might
  8    months ago? No, it was an awful time. Okay, in            8   watch a little Netflix myself right now, but I've
  9    hindsight, truly awful, right.                            9   already got my stocks picked out for the week so I'm
 10           But right now, I think this is just a great       10   good. I'm just waiting on pricing at this point.
 11    time. This is when I cannot wait to get my money in      11           All right. Thank you guys. Love you,
 12    the market. So I hope you're with me. The portfolio      12   appreciate you, have a good night.
 13    accelerator is awesome.                                  13                     (Whereupon the Live Video
 14           I cannot wait to do this, it starts this          14                     was concluded)
 15    week. I really hope all of you are with me, okay.        15
 16    I'm going to be making some life changing moves. I       16
 17    want everyone with me on this program. There is          17
 18    absolutely no reason to miss out on it, all right.       18
 19           Do not miss out on it. This was your              19
 20    invitation. I'm giving you a personal invitation, so     20
 21    don't miss out. If you can still get on the page, get    21
 22    there, do the deal tonight. Do not pay that 1,800        22
 23    bucks. Shame on you if you wait long, shame on you.      23
 24    If you pay that, do not pay that.                        24
 25           You pay what the price is tonight. This is        25

                                                           94                                                           96
  1    the best deal you're going to get and I want you to       1          CERTIFICATE OF TRANSCRIPTIONIST
  2    take advantage of it right now.                           2
  3            All right. I appreciate your trust. Yes,          3          I, Monica Voorhees, do hereby certify that
  4    thank you guys. So many people there tonight. Thank       4   the foregoing proceedings and/or conversations were
  5    you so much for coming, by the way. I mean I'm always     5   transcribed by me via CD, videotape, audiotape or
  6    honored by how many people show up, okay. I can't         6   digital recording, and reduced to typewriting under my
  7    believe that this many people just come to something      7   supervision; that I had no role in the recording of
  8    I've got to say on a night like this, so thank you for    8   this material; and that it has been transcribed to the
  9    coming, first of all. And if you chose to put your        9   best of my ability given the quality and clarity of
 10    faith and trust in me and make a purchase tonight, I     10   the recording media.
 11    thank you even more, okay.                               11          I further certify that I am neither counsel
 12            I know that's a big leap, I know it's a leap     12   for, related to, nor employed by any of the parties to
 13    of faith and I, I take it personally, okay. I know       13   the action in which these proceedings were
 14    it's a lot of money, I know it's a big commitment, but   14   transcribed; and further, that I am not a relative or
 15    you know what, I'm committed to you. I've put a          15   employee of any attorney or counsel employed by the
 16    lifetime into studying and getting to the point that     16   parties hereto, nor financially or otherwise
 17    I'm at now and I'm convinced this is worth it. I         17   interested in the outcome of the action.
 18    would not ask you for this money if it was not worth     18
 19    it, okay. You can trust me on that.                      19   DATE: July 27, 2020
 20            This is absolutely worth it because I have       20
 21    walked the walk, I've already done the homework. I       21                  s/Monica Voorhees
 22    know what it's like to be here, okay. I've already       22                  ________________________
 23    been there, I've done this dance. I'm excited, I'm       23                  MONICA VOORHEES
 24    ready to get to work, I want you to come with me.        24                  Transcriptionist
 25            So again, thank you everybody tonight. Went      25


                                                                                                     24 (Pages 93 to 96)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment II
                                                                                      PX 27, 2062
              Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 258 of 409
                                                      Profit Prisim
Raging Bull, LLC                                                                                                7/22/2020
                                                                                                                             3
                     OFFICIAL TRANSCRIPT PROCEEDING            1                   FEDERAL TRADE COMMISSION
                                                               2
                        FEDERAL TRADE COMMISSION               3   In the Matter of:                )
                                                               4   Raging Bull, LLC                 )   Matter No. 2023073
                                                               5                                    )
      MATTER NO.       2023073                                 6   ------------------------------)
                                                               7                                    Date Unknown
      TITLE            RAGING BULL, LLC                        8
                                                               9
      DATE             RECORDED: DATE UNKNOWN
                                                              10
                       TRANSCRIBED: JULY 21, 2020
                                                              11               The following transcript was produced from a
      PAGES            1 THROUGH 48
                                                              12   digital file provided to For The Record, Inc. on June
                                                              13   30, 2020.
                             Profit Prism                     14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23

                     For The Record, Inc.                     24
       (301) 870-8025 - www.ftrinc.net - (800) 921-5555       25


                                                         2                                                                   4
  1                   FEDERAL TRADE COMMISSION                 1                      P R O C E E D I N G S
  2                           I N D E X                        2                      -   -     -       -   -
  3                                                            3                          Profit Prism
  4   RECORDING:                                      PAGE:    4               JEFF WILLIAMS:   Hey, guys and gals, Jeff
  5   Profit Prism                                        4    5   Williams here and I want to promise you something
  6                                                            6   right now.   You turn off your cell phone, you give me
  7                                                            7   your 100 percent undivided attention and I am going to
  8                                                            8   literally hand over the keys to my small account
  9                                                            9   blueprint.   Listen, people call me Wall Street’s
 10                                                           10   single best small account builder and educator and
 11                                                           11   there’s a reason why and I’m about to show you
 12                                                           12   tonight.    This is not being done anywhere else.   This
 13                                                           13   is something that nobody else is doing and you’re
 14                                                           14   about to experience firsthand why they call me Wall
 15                                                           15   Street’s best small account builder and educators.
 16                                                           16               Again, my name is Jeff Williams.    And I’m
 17                                                           17   going to talk about the shortcut to building a small
 18                                                           18   account.    We are going to discover literally the fast
 19                                                           19   track to exponential gains using a tiny bit of money.
 20                                                           20   I’m talking a couple hundred dollars in only about
 21                                                           21   five to ten minutes per day.     If that is something
 22                                                           22   that excites you, then you are going to be thrilled
 23                                                           23   with what you’re about to see.
 24                                                           24               First off, again, my name is Jeff Williams.
 25                                                           25   I’ve been trading stocks for over 20 years.     My former



                                                                                                            1 (Pages 1 to 4)
                                         For The Record, Inc.
                            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment JJ
                                                                                          PX 27, 2063
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 259 of 409
                                                       Profit Prisim
Raging Bull, LLC                                                                                               7/22/2020
                                                           5                                                                7
  1    education area, my former job is being an elementary      1     requires just a tiny bit of money and a few minutes of
  2    schoolteacher. I loved teaching kids. I have a            2     your time and you can have exponential returns.
  3    passion and an excitement and a drive to teach people     3             Look at Shawn. Up $11,000 -- and there’s a
  4    to become better at what they want to do. And for         4     screenshot -- in just two months. Thank you, Jeff,
  5    you, that’s finding profits in the stock market.          5     for your help and support. I am literally helping
  6           I loved teaching, but the problem with             6     traders just like you, holding their hands, walking
  7    teaching was it only went so far. My wife is a sign       7     them through this step-by-step so that they can have
  8    language interpreter by trade, but now she is a stay-     8     the success that you’re about to witness.
  9    at-home mom and her and I love working from home,         9             Now that I’ve got your attention, and I’m
 10    having that flexibility to be with our children,         10     sure I do, please silence your cell phone, stay to the
 11    watching them grow up. That might be something that      11     end because I’m about to give you something that I
 12    you want as well and I can help you achieve that.        12     have never given people before. You are in for a real
 13           I’m going to show you a step-by-step process      13     treat.
 14    and how not only I’ve built a small portfolio over and   14             Obviously, we have to have a little bit of a
 15    over and over and over again, but I’ve helped            15     disclaimer. What you’re about to see is not always
 16    thousands of people just like you have the same amount   16     going to happen. Past performance is not indicative
 17    of success. Like I said, this is not happening           17     of what’s going to happen in the future. Read the
 18    anywhere else on the internet. It’s only happening       18     disclaimer. I’m not a financial advisor. I am here
 19    right here and I want you to get involved in it.         19     to just show you a system that Wall Street does not
 20           You’ve been deceived and you’ve been lied         20     want you to know about. It’s a system that helps you
 21    to. I hate to tell you that, but Wall Street wants       21     build a small portfolio rapidly. You make the trades.
 22    you to think that you have to have a massive amount of   22     You understand what you’re doing. You don’t have to
 23    money to make money in the stock market, right? It’s     23     pay other people to make the trades and then pay them
 24    fake news. They say that the stock market is a rich      24     commission. This is something that is life-changing.
 25    person’s game and if you don’t have a big portfolio,     25     It is game-changing and you are going to love it.

                                                           6                                                                8
  1    then better luck somewhere else, gang. But guess          1            Let’s address some common things. Does this
  2    what? That is not the truth and I’m about to show you     2     resemble something that you’ve done in the past? Made
  3    and prove to you that my system is the single-best        3     a trade, made some money. Placed a trade, lost some
  4    small account building system on Wall Street and once     4     money. Made another trade, made some money, got
  5    you master building a small portfolio, the windows of     5     really excited that you finally figured it out, only
  6    opportunity will just start to open everywhere in the     6     to find out that you lost, lost, lost, gave it all
  7    stock market.                                             7     back, rebalanced, rinse and repeat. If that’s you,
  8           Imagine if you had the power for a moment to       8     we’re about to change that cycle of what I call an
  9    take $1,000 and turn that into $10,000 or maybe           9     amateur trader.
 10    $25,000 and, more importantly, you had the blueprint,    10            So the questions are this, where did you go
 11    the keys to success and the confidence to do it over     11     wrong in the process? Here’s a few things that I’ve
 12    and over and over again. That’s what I’m about to        12     found from new and experienced traders that maybe
 13    share with you, gang.                                    13     you’re doing as well. Maybe you have the wrong
 14           I want to show you a couple testimonials          14     brokerage account. Maybe you’re acting like a big
 15    really quickly from actual members to back up what I     15     dog, which means that you’re trying to follow a
 16    just started talking about. Todd went on vacation for    16     service that told you that it is also ideal for small
 17    two weeks. His account was at $5,200 when he arrived,    17     accounts, but then you found out that they’re trading
 18    and when he left, his account was at $8,300 while on     18     a half a million dollar portfolio.
 19    vacation. This blueprint that I’m about to hand to       19            Listen, gang, that’s not good for small
 20    you allows you to do whatever you want. I call it the    20     portfolios. I am here to tell you that you are not
 21    ticket to freedom. If you want to trade from your        21     going to find this anywhere else on Wall Street. I am
 22    office, your home, the gym, the beach, vacation,         22     right by your side, holding your hand and trading with
 23    wherever you want, full-time job, part-time job, it      23     the small portfolio with you. I’m going to walk you
 24    doesn’t matter. This easy-to-replicate and very          24     through step-by-step how I do it, the stocks that I
 25    simple-to-follow strategy is second to none. It          25     find, why I spotted them, and how I trade them so that


                                                                                                            2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment JJ
                                                                                        PX 27, 2064
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 260 of 409
                                                      Profit Prisim
Raging Bull, LLC                                                                                              7/22/2020
                                                           9                                                             11
  1    you can literally get the keys to building that small    1     the stock market and, most importantly, if it wasn’t
  2    portfolio rapidly.                                       2     for that very first step. I’m not going to lie to
  3            Maybe you had the wrong strategy. Maybe you      3     you, gang. It was scary. But once I made that first
  4    had other distractions in your life. And maybe you       4     step from teaching to trading, man, the possibilities,
  5    got killed by the pattern day trade rule. I am here      5     the windows started to open and it was just amazing
  6    to tell you that my small account blueprint hacks the    6     how quickly the wealth started to come.
  7    pattern day trade rule. That’s right. I know how to      7            Some of the trading struggles that people
  8    get around the pattern day trade rule and trade every    8     have, they buy into a lot of hype. The reality is
  9    single day while only having a couple hundred or a       9     there’s so much social media hype out there right now,
 10    couple thousand dollars in your portfolio.              10     it’s easy to get distracted. I’ll help you avoid
 11            Listen, I’m going to solve your problems and    11     those distractions. Maybe you were following the
 12    I’m going to fine-tune them to actually make your       12     wrong people. Maybe you got confused because you
 13    trading a lot better. That’s my goal. Listen, this      13     tried to do too many things and you were focusing on
 14    was not me very long ago. Just like you maybe right     14     multiple strategies rather than one simple strategy
 15    now. I was in a ranch home, my first years of           15     with a mentor who cares about you and your success.
 16    teaching, I was making about $33,000 a year. I was      16     That’s one thing that I always hear from my students.
 17    basically living paycheck-to-paycheck. I was            17     They say, Jeff, I’m so impressed, you hardly even care
 18    struggling to make ends meet. I had credit card         18     about yourself. You are more worried about our
 19    bills. I had car bills. I had student loans. You        19     success and our understanding.
 20    know, the desire to have a better home, a better life   20            Answer me this, do you know anybody else on
 21    for my family, and it just wasn’t happening with my     21     the internet right now that is spending time with
 22    teaching career.                                        22     their students on a daily basis, reaching out to them,
 23            So I turned to the stock market and I used      23     making sure they know why they’re buying a trade,
 24    that as my solution. And before you know it, once I     24     where their target is, what the stop loss is, what the
 25    developed a small account blueprint and utilized this   25     trade plan is, how to read a chart? Those are all

                                                          10                                                             12
  1   and applied it into my trading, all of a sudden, these    1     things that I love doing. That background that I have
  2   ideas started to become possibilities and realities.      2     of being an elementary schoolteacher, that passion to
  3   And, gang, I’m here to tell you right now, I can help     3     help people and that ability to take complex skills,
  4   you achieve the possibilities and realities and dreams    4     which is what the market is all about, and teach them
  5   that you want. This is going to be life-changing for      5     two strategies that even the most beginner of traders
  6   you. I’m here to tell you nobody else does this on        6     can understand and apply, that’s what I love doing
  7   the internet. You are in for a big treat right now.       7     every single day.
  8   This is something that I’m really passionate about        8            So, listen, how did I turn this around?
  9   helping you with and I want to see you become             9     Well, first off, I found the right broker. That seems
 10   successful in the market with just a tiny bit of money   10     so simple to people, but I found E-Trade. I was at
 11   and a little bit of time. That’s what my system does     11     another brokerage account for a while and they were
 12   for you.                                                 12     nickel-and-diming me on commissions. Now, the good
 13          So here’s what happened. I bought a new           13     thing for you is that a lot of brokers out there right
 14   home. I went from a ranch home to a $327,000 home and    14     now, they have zero commissions. That is really,
 15   I paid that off in three years thanks to the stock       15     really helpful for people like you and I, especially
 16   market. And for five years, I lived absolutely debt-     16     when you have a tiny portfolio. Keeping that money in
 17   free. It was an amazing feeling. I was able to do        17     your portfolio really helps you progress along the
 18   things I never thought was possible all thanks to the    18     way.
 19   stock market, and those are things that you may be       19            So I found E-Trade. I think E-Trade is a
 20   able to do as well.                                      20     great brokerage firm out there. I also like Charles
 21          And what happened recently, I decided to          21     Schwab and TD Ameritrade. But we’ll get more into
 22   upgrade my home. I went and I built a brand new          22     that as we roll along in the program.
 23   $700,000 dream home for myself and my family and it      23            I learned and I back-tested a strategy.
 24   really was the most amazing feeling I’ve ever had.       24     When I first started massaging my 20 years of
 25   This would never have been possible if it wasn’t for     25     experience in the stock market into the small account


                                                                                                         3 (Pages 9 to 12)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment JJ
                                                                                       PX 27, 2065
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 261 of 409
                                                       Profit Prisim
Raging Bull, LLC                                                                                               7/22/2020
                                                          13                                                               15
  1    blueprint, I had to do a lot of back-testing. I had       1     a matter of fact. In June, June 14th to be exact, I
  2    to make sure that this was bulletproof, that this         2     started off with $3,000. Now, that might be a little
  3    would have more consistency than not, and I’m here to     3     bit more than some of you have or maybe that’s a lot
  4    tell you that it was amazing and you’re about to see      4     less than many of you have. You can use this strategy
  5    the proof in just a few minutes of how dynamic this       5     with a couple hundred dollars, a couple thousand,
  6    strategy is and how life-changing it can be for not       6     20,000, 100,000, 500,000. It really doesn’t matter,
  7    only me, but for you as well, and you’ll -- again,        7     but I just love working with people that have a small
  8    you’ll see that this is not offered anywhere else on      8     portfolio because that’s what I do and that’s what I
  9    the internet. This is a one-of-a-kind. It really is       9     do better than anybody else on the internet.
 10    a diamond in the rough and you’re going to absolutely    10            So anyways, on June 14th, I started with
 11    love how easy the strategy is, how little time it        11     $3,000 and I literally put this blueprint to the test
 12    takes, and how little money it takes to get rolling.     12     again to help my clients build some financial wealth
 13           So I started my small account blueprint very      13     and freedom. And October 28th, with just a couple
 14    small. Like you, maybe you only have a couple hundred    14     months later, I’ve already built this portfolio to
 15    dollars, that’s what I started off basically in the      15     over $30,000. That’s 3,000 to over $30,000 in just a
 16    beginning, a couple hundred, a couple thousand           16     couple months. I want you to think about that for a
 17    dollars. And I focused on trying to find consistent      17     minute, gang. Think about the magnitude of those
 18    winners over and over and over again. Base hits,         18     percentages.
 19    right? Base hits, not home runs, that’s what wins you    19            Because maybe you don’t start with 3,000,
 20    the game.                                                20     maybe you start with 10 or maybe you start with 500,
 21           And then I was not greedy. I took what the        21     but think about that percentage for a minute. 900
 22    market gave me. I knew what I was looking for. I         22     percent, 1,000 percent, that is life-changing, that is
 23    understood the charts, the technical analysis and the    23     game-changing. Think about what you could do with
 24    level 2s and I will teach you all of that, and before    24     that kind of money. Paying off a credit card, car
 25    you know it, bam, bam, bam, the portfolio started to     25     payments, student loans, taking a dream vacation,

                                                          14                                                               16
  1    increase, I was able to make a lot of money, I was        1     treating your family to something you’ve always wanted
  2    able to put money on the stock market, rinse and          2     to do. That’s what I want to help you accomplish,
  3    repeat it and my confidence just went through the         3     gang.
  4    roof.                                                     4             Let me go back a little bit further because
  5           I refined my strategy obviously as it went         5     I want to make sure that you really understand that
  6    on a little bit and I was able to make a couple tweaks    6     this is not a fly-by-night, one-hit wonder. Back in
  7    which actually allowed me to avoid the pattern day        7     November of 2017, I actually started this for the very
  8    trade rule. I talked about that a few minutes ago.        8     first time. I had a little bit bigger of a portfolio.
  9    That is something that really cripples a lot of           9     I started with $6,700. And in just six months, I
 10    services out there. They don’t know to get around the    10     built that to over $25,000. These are the profits
 11    pattern day trade rule. I have developed a hack that     11     that you see right here in your screen. Over $20,000
 12    allows me to trade actually multiple trades per day      12     profit or a 275 percent return on my very first run.
 13    every single day and avoid that pattern day trade rule   13     And I’m sharing this with traders just like yourself,
 14    even though I’ve only got a couple hundred or a couple   14     real-time alerts, emails. I’m making sure they
 15    thousand dollars in my portfolio.                        15     understand exactly why we’re making trades, how we’re
 16           And then, of course, number five, is called       16     making these trades. And they are seeing success like
 17    my winning trades. I was able to now get bigger          17     they never thought was possible.
 18    positions as my portfolio started to increase. I was     18             So what happened? They said, Jeff, this is
 19    able to make bigger profits. I was able to take half     19     absolutely incredible. And, of course, the people
 20    of my position off, let the rest ride, all a little      20     outside of my program said, that was beginner’s luck.
 21    bit more complex strategies, and it really just helped   21     Show me that you’re going to do it again and I’ll be a
 22    me gain so much confidence in the market, and that’s     22     believer. And I said absolutely because I had back-
 23    what I want to pass on to you, gang.                     23     tested, I was confident, I had refined my blueprint
 24           I want to show you a recent small account         24     and I knew it was going to work over and over and over
 25    challenge that I did. This was not that long ago, as     25     and over again. And, of course, I put it to the test


                                                                                                         4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment JJ
                                                                                        PX 27, 2066
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 262 of 409
                                                       Profit Prisim
Raging Bull, LLC                                                                                               7/22/2020
                                                          17                                                              19
  1    and within a two-month time frame, I took a $5,000        1     how we do.
  2    portfolio, which was actually smaller than when I         2             Look at these members’ success right here.
  3    started, and I took that to over $16,000. You can see     3     Look at how these members are succeeding. Jim, I’m up
  4    right there, $10,800 in change, 220 percent return in     4     about three and a half thousand dollars in just a few
  5    about two months. I was able to withdraw these            5     days since joining you. Dennis says, I put $5,000 in
  6    paychecks that the stock market was giving me and I       6     a TD Ameritrade two weeks ago and now I’m at $7,200.
  7    used these to help fund the new house, the pool that      7     Here’s a screenshot from another member right here.
  8    we put in the backyard, the patio, things that I          8     This person has $5,211 profit in one month and their
  9    wanted to do to not only treat myself, but treat my       9     confidence is growing. That’s what you get. The keys
 10    family to something really nice, all thanks to the       10     to success from me. The blueprint to exactly how we
 11    stock market.                                            11     do it, the profits and, most importantly, the
 12           So listen, I did this a third time because,       12     confidence to continue to do it.
 13    again, people wanted to see that I really was the best   13             I streamline everything for you. I make
 14    small account builder on Wall Street, and I was          14     this very simple. I told you before, you can do this
 15    saying, yes, I will prove that to you just like I will   15     at the gym, you can do this at your full-time job,
 16    prove that to you again and again and again as we do     16     your part-time job, the beach, at home, wherever you
 17    these small account challenges over and over and over    17     are. I make sure when I make a trade, you know about
 18    again because the confidence is just so high and so      18     it. I send you the exact text alert of what I’m
 19    strong that I can literally take money out any time I    19     looking for, what I’m trading, when I buy it and, of
 20    want, reset and do this over again, and I can help you   20     course, when I sell it, and, of course, you get other
 21    achieve that same type of success. That is my goal.      21     additional information sources that I’ll talk about in
 22           So at the end of 2018, I reset again to           22     a few minutes.
 23    $5,000, and in just a couple of months, I was able to    23             But here you can see, ADOM, $296 profit on a
 24    rip out another $30,000. That’s 600 percent gains I      24     small position. $296 on a couple hundred or a couple
 25    saw in my third run at this. This is real money,         25     thousand dollar position, that is what we are after

                                                          18                                                              20
  1   gang. This is not fake money, paper trading. This is       1     for, gang. Big returns on small portfolios rapidly.
  2   real money. I put real money in my trades. That’s          2            ANDI, 12 percent, $400 profit. APRU, my
  3   why I’m saying this is not offered anywhere else.          3     account is now up to $12,223, 144 percent in eight
  4   Somebody who does real money, small portfolio, teaches     4     weeks. That was a message we had for SESN and APRU on
  5   you, shows you and shares all the things with you.         5     some success that we had recently. AXXA, $1,413 gains
  6   This is why this is very unique to Wall Street and         6     on a small position. We are finding the stocks that
  7   it’s why Wall Street fat cats hate me because they’d       7     have big moves. And I’m not talking about pump-and-
  8   rather you pay them to do it and then they get a           8     dump, gang. So get that out of your mind right now.
  9   commission off of it.                                      9     I’m talking about stocks that have extremely high
 10          So here’s something that I also did. This          10     liquidity, massive volume that we can slip in and out
 11   was like right now, I just did a holiday blitz. We        11     of and Wall Street barely even knows they’re there,
 12   had the holiday seasons here not that long ago and I      12     but we’re making really big gains fast.
 13   told people, listen, what if we could use the stock       13            Now, I want to talk about what happens when
 14   market to pay for the things that we want on the Black    14     you start compounding your gains. A lot of us will
 15   Friday deals, the Cyber Monday deals, the Christmas       15     start off with a portfolio that’s relatively small,
 16   shopping, whatever holiday that you love to spend time    16     maybe $1,000, maybe 500 bucks. Some of you might
 17   with your family enjoying, what if we could use the       17     start with more, some of you might start with less.
 18   market to pay for those types of things?                  18     But think about this for a moment. You make 10
 19           I took this small holiday blitz challenge at      19     percent on a $1,000 trade and you make $100 profit.
 20   $3,000 and in just two weeks -- think about that for a    20     You start to snowball that, right? The ball gets
 21   moment, gang -- in just two weeks, I’m already up to      21     rolling. Our portfolio starts building. We start to
 22   over $10,444 in the portfolio. That is just an            22     take maybe one, two positions now. We’re investing
 23   amazing gain and my members are seeing the exact same     23     $2- or $3- or $4- or $5,000 in the market instead of a
 24   type of gratification and profits from the market and     24     couple hundred.
 25   this is something that I’m going to teach you exactly     25            Once we get to that point of $500, we make


                                                                                                         5 (Pages 17 to 20)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment JJ
                                                                                        PX 27, 2067
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 263 of 409
                                                       Profit Prisim
Raging Bull, LLC                                                                                              7/22/2020
                                                          21                                                              23
  1    10 percent, we’re making $500 profit per trade. We        1     go through them fairly quickly because it’s super
  2    get that account really rocking and then it’s rolling     2     easy. Remember, I was an elementary schoolteacher. I
  3    and we’re at a $50,000 portfolio, for example, and we     3     can teach you all the complex strategies in a very
  4    make 10 percent, that’s a $5,000 profit. So you can       4     easy-to-understand format, very quickly.
  5    see that as the snowball starts to roll down the hill     5            The number one thing we look for is volume.
  6    and it starts to build, money starts to pile in that      6     I want to avoid the concept that people say that
  7    account, those profits of the same percentage are         7     trading small portfolios is about pump-and-dump, that
  8    starting to grow exponentially and it really builds       8     you need to find that low float trade that rockets up
  9    that portfolio fast. And that’s what I’ve been able       9     800 percent and then comes crashing down. No, that is
 10    to do time and time again and help traders just like     10     not what we do, not at all. We find highly liquid
 11    you accomplish the same thing.                           11     stocks that we can move in and out of with our small
 12           So you may ask me this very simple question,      12     portfolio and have Wall Street barely even know that
 13    Jeff, why don’t you trade a bigger portfolio? The        13     we are there. Thank you very much for the payday,
 14    honest answer is, I love doing the small account         14     let’s go on to the next one.
 15    challenge. I was an athlete when I was younger and I     15            We look for stocks that are moving over
 16    really love the challenge of trying to do something      16     resistance levels. If you don’t know what that is,
 17    that nobody else on Wall Street is doing. A lot of       17     don’t worry, I’ll teach you all about that. That’s my
 18    people can go with a $500,000 portfolio and make a       18     job, that’s my passion. I love educating people on
 19    couple hundred bucks or a couple thousand dollars here   19     how to dissect a technical analysis stock chart, how
 20    or there. But show me the people that are taking a       20     to read a level 2, how to get better buys and sells,
 21    couple hundred or a couple thousand and making those     21     how to make the right trade at the right time, and
 22    275 percent gains, 225 percent gains, 600 percent        22     before you know it, bam, bam, bam, you’ll be doing it
 23    gains, 3,000 to 10,000 in two weeks.                     23     that fast.
 24           Think about that, gang. Think about how           24            What I look for is I look for 10 percent
 25    that changes your life. Think about the gratification    25     potential or more in every single one of my trades.

                                                          22                                                              24
  1    you get from that. That’s why I keep doing it,            1     You give your money to that Wall Street fat cat,
  2    because I love seeing members just like you have more     2     they’re going to invest it in a stock like Apple,
  3    success than they ever thought was possible. I am         3     Amazon. They’re going to hope that it makes 6 or 7
  4    sick and tired of the other services out there that       4     percent and tries to kind of outpace the S&P for the
  5    say, listen, this strategy works great for small          5     year. That sucks. I don’t want 6 or 7 percent for a
  6    portfolios, come on in. And when you join them,           6     year. That ain’t going to do diddly-squat for my
  7    you’re looking at a portfolio of a half a million         7     $3,000 portfolio. It probably ain’t going to do
  8    dollars and you’re wondering how can I make my $500       8     anything for you either. I want to find 10 percent or
  9    portfolio work when I’m up against a Wall Street fat      9     more every single trade that I make.
 10    cat with 500 grand in their account and they’re not      10             So listen, here’s what I do and I want
 11    teaching me anything. That won’t work for you.           11     you -- to show you how simple this actually is. I run
 12           That’s why I’m here. I’m here to solve the        12     a scan that’s really easy to find Wall Street’s
 13    problem and that’s why I love helping thousands of       13     biggest movers tomorrow, but we find them today. And
 14    traders just like yourself with a little bit of money    14     this is why I say this is a 10-minute strategy. I’m
 15    and I love being there right by your side, holding       15     not going to really go into 100 percent detail of the
 16    your hand and teaching you that it’s about percentage    16     actual strategy right now, but I just want you to see
 17    returns more than anything else. Simply put, this is     17     for a moment how fast I can run this scan. This is an
 18    more advantageous for you and for me and I love doing    18     absolutely free website call Finviz.com.
 19    the small account challenge.                             19             In the upper left of the website, you’ll see
 20           So I’m showing you that you can grow your         20     what’s called a screener. I go to that and I enter
 21    small account, and here’s the best part, in as little    21     four things into that screener. I do price action,
 22    as ten minutes per day. You heard that right, gang.      22     current volume, average volume, and then today’s
 23    I want to introduce you to what I call my 10-minute      23     performance. I do it that fast and I get the results
 24    work day strategy. Here are three things that are        24     and then I move on to the next thing, which is
 25    really important to this strategy. And I’m going to      25     analyzing the data that we get. Actually looking at


                                                                                                        6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment JJ
                                                                                        PX 27, 2068
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 264 of 409
                                                       Profit Prisim
Raging Bull, LLC                                                                                               7/22/2020
                                                          25                                                               27
  1    the charts that the scanner spits out. This scanner,      1     or not fighting the trend. Following the path of
  2    in four simple steps and as quickly as I just showed      2     least resistance.
  3    you right there, that’s really how fast it goes once      3             Buyers are buying the stock up. The flow is
  4    you learn how to do it. It narrows the market down        4     going higher and we are riding that trade with the
  5    from thousands and thousands and thousands of             5     flow of the money. We are taking it higher. We buy
  6    possibilities down to just a couple handpicked,           6     the breakouts, we buy the pullbacks, we make our money
  7    diamond-in-the-rough trades that I think could be         7     into strength. All things that I will teach you. If
  8    tomorrow’s biggest movers that we get into today.         8     you don’t understand that right now, don’t worry. If
  9           Now, obviously, the 90 results that we look        9     you have no trading experience at all, don’t worry,
 10    at, I’m not going to make a trade in all 90 results.     10     I’m here to help you.
 11    What I do is I refine the results and I look for two     11             So listen, here’s a stair-step approach that
 12    simple patterns. I will tell you about this right        12     we saw in January. This was actually SHLDQ. You may
 13    now. The two patterns that I have had the most amount    13     know Sears. This stock broke out of that sideways
 14    of success with is what I call a consolidation           14     little simmer and is starting to rocket higher. This
 15    breakout. If you don’t know what consolidation is,       15     stock went from 50 cents to almost $2 and at the time
 16    don’t worry. I want you to think about a pot of water    16     that we were looking at it and making a trade on it,
 17    on the stove. When it is just simmering, that is what    17     this stock ran 157 percent in just a couple days.
 18    consolidation is. It’s just resting. It’s not            18     Think about what that will do for you, gang. Nobody
 19    boiling over yet, it’s not exploding, it’s not doing     19     else on Wall Street is doing anything nearly close to
 20    anything crazy. It’s just simmering. That’s when I       20     this when trading stocks. As a matter of facts, even
 21    start stalking the trade.                                21     the options traders out there are not outpacing the
 22           And more importantly, as the trade starts to      22     returns that I am showing you in my small account
 23    come out of that consolidation or sideways move and      23     portfolios.
 24    starts to move higher, when that heat gets turned up     24             Here’s another stair-step approach breakout
 25    on that pot of water and it starts to go from a small    25     for SHMP. This stock went from basically a 20-cent

                                                          26                                                               28
  1    little bubble to a bigger boil, that’s when I’m ready     1     stock to almost $1 and you can see right there on the
  2    to strike. And those are the types of trades that I       2     screen, this is actual proof, I made this trade for
  3    look for. A stock falls down. It might get beat up        3     $699 profit in just a couple days. This was a really
  4    as sellers crush the price. I’m not worried about it      4     big return on a small position.
  5    then. I’m not trying to catch a falling knife. I’m        5            Here’s another one, CFMS, 100 percent run on
  6    not trying to go against the grain of the trade. I’m      6     a stair-step approach, higher high and higher lows.
  7    not trying to fight a downward path. I don’t do that.     7     Remember, we’re not trying to catch a falling knife.
  8    It didn’t work for me in the past. I found that           8     That means a stock that’s just diving down that people
  9    members have very little success with that. But had a     9     try to jump into just praying the bottom comes in and
 10    lot of success trading this simple strategy.             10     rebounds. That usually doesn’t work. This series of
 11            We wait for the fall to end, we wait for the     11     higher highs and higher lows builds a lot more success
 12    simmer to happen, we wait for the boil to pick up, we    12     and confidence in your portfolio and profits and
 13    enter the trade there and, bam, that’s when it           13     here’s a prime example, $374 I made on a very small
 14    launches into a new pattern of higher highs.             14     position on this CFMS.
 15            Also, the second pattern that I look for --      15            So are you confused? That’s okay, don’t
 16    again, imagine for a moment you’re walking up the        16     worry about it. I’ve designed what I call a five-step
 17    stairs at your house or you’re walking up the stairs     17     system to convert your small account into a fortune.
 18    in the building. This is called a stair-step higher      18     And ladies and gentlemen, I want to basically
 19    approach. It’s a higher high and higher low pattern.     19     introduce to you right now something that Wall Street
 20    It’s very simple to spot on a chart. It’s when the       20     hates me for, but I love doing, it is called my Profit
 21    chart goes from maybe 5 cents to 10, 10 down to 7, 7     21     Prism Program. The Profit Prism Program is a five-
 22    to 12, 12 to 10, 10 to 15. The lows on that chart are    22     step approach to helping you build your small
 23    getting higher as it progresses and the highs are also   23     portfolio rapidly into a fortune.
 24    getting higher. That is a trend that I love to be in.    24            And the five steps are very simple, and I’m
 25    It’s called following the money trail or fighting --     25     going to break them down for you. Step number one is


                                                                                                         7 (Pages 25 to 28)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment JJ
                                                                                        PX 27, 2069
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 265 of 409
                                                       Profit Prisim
Raging Bull, LLC                                                                                               7/22/2020
                                                           29                                                              31
  1    developing a repeatable strategy. Something I did,        1             So again, the key point there, Lawrence
  2    I’ve built over 20 years of experience. I took all        2     trades and works a full-time job and that’s what you
  3    that knowledge, the highs and the lows -- and trust       3     can do with my Profit Prism, small account blueprint.
  4    me, I don’t shy away from the lows. I use those as        4             So obviously what I do after I lay the
  5    teachable moments. I’m massaging all that trading         5     foundation down for everybody, teach you what to look
  6    into the basic foundation of the Profit Prism. I let      6     for, we back-test things, right? And we’re able to
  7    this strategy become something that nobody else has       7     back-test and experiment by what I call the video
  8    ever done, a battle-tested, proven strategy that works    8     watch list. Every evening, I give my clients a video
  9    for not only small portfolios, but medium and large       9     watch list. And in that video watch list is something
 10    portfolios as well.                                      10     really, really important. I break down a couple of
 11           This is the foundation to success. I will         11     trades that I’m stalking for tomorrow and I break them
 12    help teach you all the skills that you need to getting   12     down now. And I show you exactly what I’m looking for
 13    the right brokerage account, learning how to read the    13     and why I’m looking at that particular trade.
 14    charts, analyzing the level two, finding out that this   14             Once you start to learn the whys of making a
 15    right now is the best time to buy, this is the best      15     trade, it really helps you start to build confidence
 16    time to sell. We’ll talk about strategies for stop       16     and success and it starts you reaching for those
 17    losses, money management. This is all right here in      17     freedoms and possibilities that you really are looking
 18    the base of the program.                                 18     for. So I give you the watch list. I teach you how
 19           Here’s somebody right here that says, I want      19     to track the trades, trade the trades, experiment and,
 20    to express how much I am enjoying your service. Your     20     of course, we do this all on paper in the beginning to
 21    educational lessons and videos are top-notch, self-      21     make sure that you’re seeing a lot of success, that
 22    explanatory and easy to comprehend. The learning         22     you’re understanding what you’re doing, and then we
 23    curve has been exponentially less time and now I can     23     start to go into trading small, which we’ll talk about
 24    decipher all this information on my own is what JoAnne   24     in a minute.
 25    is essentially saying here. She’s able to cut all the    25             Here’s Janet that says, Jeff, my account was

                                                           30                                                              32
  1   noise out of the market and really refine her skill        1     in the red, I was losing hope, but I decided to give
  2   and find the best trades at the right time thanks to       2     it one more chance and I’m so glad that I did. Now
  3   the video lessons and material that I share with my        3     that I have found you, my account balance is in the
  4   traders.                                                   4     green in a very short period of time.
  5           I found a way to consistently and safely           5             Clifton says, I just want to say thank you.
  6   make money, not necessarily following your trades, but     6     I told you my plan last year. I have been sticking to
  7   following the lessons that I’ve learned from the           7     it, paper trading and studying and I know that you
  8   videos and finding my own trades. Now I am scaling up      8     guys catch some slack in the room every now and again,
  9   on my trades, said Alex.                                   9     but hats off to you. At the end, he has three
 10       I really want to emphasize something there for a      10     accounts, they’re up $7,000 or more, $3,000 or more,
 11   minute. Alex is now doing this on his own. I have         11     and over four and a half thousand dollars for a total
 12   taught him enough where he doesn’t need to worry about    12     of $15,000 that he has in profit.
 13   mirroring people anymore. When you don’t have to          13             So like I said, we build the foundation. We
 14   worry about mirroring people and you can find trades      14     experiment, we back-test it a little bit. I give you
 15   on your own, it is so much easier and that’s the          15     the video watch list. And when you’re ready, we start
 16   gratification I get by educating people just like         16     trading small. We get a little bit of skin in the
 17   yourself. I love that. That really pumps me up and        17     game. You and I both do this together. I’m trading
 18   it gives me the desire to continuously do this over       18     that small portfolio right alongside you. Once you
 19   and over again.                                           19     utilize the skills and you start to see success, we
 20           Lawrence says, $3,160 profit in a week. I         20     will start to build confidence and we will start to
 21   wanted to thank you for the service that you provide.     21     build the portfolio and it will start to compound.
 22   This has been a great time for me in trading. I don’t     22             Now, we do a little -- excuse me -- we do a
 23   get too much time to trade because of my full-time        23     little bit more now. We talk about here’s a person --
 24   job, but I’m able to follow the lessons in the            24     from Nick -- that says, I wanted to talk about how
 25   evening.                                                  25     today I was sitting in my car while it was being fixed


                                                                                                         8 (Pages 29 to 32)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment JJ
                                                                                        PX 27, 2070
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 266 of 409
                                                       Profit Prisim
Raging Bull, LLC                                                                                               7/22/2020
                                                          33                                                               35
  1    and I saw your alert. I made the trade, $6.30, and I      1     exactly what we’re doing and why and we get to this
  2    got out at $6.70, the fastest 15 minutes, $600 profits    2     point.
  3    I have ever made.                                         3            When you get to this point, you are able to
  4            Nick was sitting in his car while it was          4     withdraw money from the stock market. You are able to
  5    being fixed. He made a trade from my alerts. $600,        5     pay yourself. You are able to do the things that you
  6    probably paid for his car repair. Isn’t that awesome      6     want, the car payment, the house payment, paying off
  7    that you can now use the market to do things like         7     some student loans, helping your significant other
  8    this?                                                     8     with theirs, taking the family, the kids, your
  9            Art says he took a trade on EARS. He bought       9     significant other, your friends on a vacation,
 10    in at 92 and he sold just a couple days later at 139     10     something you always wanted to do, but couldn’t. But
 11    using my system, $937 profit. But, more importantly,     11     now thanks to the stock market and this blueprint to
 12    42 percent and that’s what I love to see people do.      12     success, you were able to pull the money out and you
 13    Talk about those percentages. Not about the actual       13     know how to start all over again. You are confident
 14    dollar amount. Because, again, making a $5,000 win on    14     to say that, yes, I can start off with 500 bucks again
 15    a half a million dollar portfolio isn’t really           15     and I can repeat this all over again.
 16    impressive. But making a 42 percent win on a $500        16            When I first started, I didn’t have any
 17    trade, that’s awesome.                                   17     confidence. I destroyed one account after another
 18            So we start to optimize this as we go along,     18     after another because I didn’t have a proven strategy.
 19    right? We use the alerts, the watch list. We start       19     With this, I am able to repeat this over and over and
 20    making a trade and now we get to the next level. We      20     over and over again as are my clients because they
 21    start to see that the setups are developing on a         21     have the confidence and the knowhow to continuously do
 22    regular basis. We’re running our scan, we’re finding     22     this. You take that small account to over $25,000,
 23    the trades. We’re looking for that consolidation,        23     hey, maybe you want to go for a million. That’s
 24    breakout, we’re looking for higher highs and higher      24     great. This will keep working for you over and over
 25    lows. And before you know it, we’re able to spot         25     again regardless of your portfolio size. But knowing

                                                          34                                                               36
  1    these setups really quickly and we are really able to     1     that you can reset if you want and do it all over
  2    optimize and begin to develop some winning streaks.       2     again and avoid the pattern day trade rule like I
  3           For months, I watched the videos and studied       3     said, it really is awesome.
  4    the materials. Now this is a great week. Green every      4            Look at this. Julie from 5,000 to 18,000.
  5    day. Just over $4,000 in realized gains this week,        5     Lisa, $33,000 profit in a single week. That’s because
  6    from Jerry. The training here is real and it’s the        6     she has a little bit bigger portfolio now. She didn’t
  7    best that’s offered. That’s awesome. I love hearing       7     want to withdraw. She wants to keep rolling. $33,000
  8    that.                                                     8     in a week, life-changing, game-changing. That’s the
  9           I took a puny $1,200 account and in nine           9     possibilities we have. Nobody else is doing this,
 10    trading days, already up to $1,730 after commissions.    10     nobody else is teaching you this, nobody else is
 11    That’s a 41 percent gain.                                11     holding your hand through it and doing the small
 12           Dustin, on the very bottom there, talks           12     portfolio right alongside you like I am. That’s the
 13    about how he started with $10,000 and is now up to       13     beauty of the Profit Prism.
 14    over 13, almost 13 and a half thousand, a 34 percent     14            Kyle Fox, best day ever. What a day. Most
 15    gain in a month. That’s what I love hearing from         15     cash into tonight. $20,000 right there. That’s a
 16    members. That’s what drives me to keep doing this.       16     screenshot of Kyle’s gains, Kyle Fox. $20,000 in a
 17           So now we get to the very top of the              17     single trading day.
 18    pyramid, gang. We start winning big and we start         18            The key takeaways from the Profit Prism.
 19    winning consistently. You finally made it. You           19     Number one, this is a one stop shop. I told you in
 20    developed a base. You back-tested, you refined, you      20     the beginning, once you develop a strategy that allows
 21    started off small, you optimized. And here we are,       21     you to build a small portfolio into a large amount of
 22    that portfolio is really now building rapidly,           22     money and then rinse and repeat that and give you that
 23    rapidly, rapidly, and now we are able to get to the      23     confidence, the door is open to so many other things.
 24    point that we can create winning streaks and our         24     Now instead of just trading stocks, maybe you’re swing
 25    confidence is sky high right now because we know         25     trading larger cap stocks. Maybe you’re doing options


                                                                                                         9 (Pages 33 to 36)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment JJ
                                                                                        PX 27, 2071
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 267 of 409
                                                       Profit Prisim
Raging Bull, LLC                                                                                               7/22/2020
                                                          37                                                               39
  1    now. You are doing things that you never thought were     1     importantly, I am going to give you the tools, I’m
  2    possible because you have the ability and the knowhow     2     going to give you my elite training videos, over 100
  3    to spot the best setups, to make the best trades at       3     of them. You can pick and choose where you are on
  4    the right time, to know when to stop out, maximize        4     that spectrum. If you know nothing about the stock
  5    profit, minimize losses. I teach you money                5     market, you might utilize all 100 video lessons that
  6    management. The list goes on and on and the               6     talk you through step-by-step how to get a brokerage
  7    possibilities are endless to the flow of money the        7     account, how to get a stock chart -- charting service,
  8    stock market can give you.                                8     how to get a scanning service, how to make a trade,
  9           You can utilize this strategy in just ten          9     and all the important things that you need, that is
 10    minutes per day. You saw me a few moments ago go         10     where the elite training video really separates my
 11    through that Finviz scan. Bam, bam, bam, bam, bam.       11     service from anybody else.
 12    Go through, refine, find the best results, make the      12             I walk you through all the steps necessary,
 13    trade. It really does, gang, only take about ten         13     whether you’re a beginner, intermediate or advanced.
 14    minutes per day. I have clients right now that have      14     That’s a $799 value easily.
 15    done it enough where they can do it in about three to    15             So for an extremely limited time offer, I’m
 16    five minutes and go right back to their daily grind,     16     going to give you a special price. You see my elite
 17    whatever that may be, and they love it.                  17     video lessons, 800 bucks; the evening video watch
 18           You can work at your own pace. You can do         18     list, $1,000; real-time text and email alerts, $1,600.
 19    the video lessons, the knowledge that I’m going to       19     But wait, remember I told you I was going to give you
 20    give you, you can watch that at your own pace, at your   20     something absolutely free? You’re going to be able to
 21    own time, and you can progress as rapidly or as slowly   21     learn from my 20 years of experience how I mastered
 22    as you want. When you’re ready to go, bam, I’m right     22     the stock market and I’m going to give you a near
 23    there to help you out.                                   23     $1,700 value absolutely free for being a Profit Prism
 24           The phases of this pyramid, obviously, we         24     member.
 25    talked about it, develop, back-test, start small,        25             I’m going to give you my streaming DVD

                                                          38                                                               40
  1    optimize, and then win big and win consistently.          1     bundle. The stock market -- the Penny Stock Market
  2           So here it is, gang, this is an opportunity        2     Millionaire DVD, a near $600 value. This is the
  3    that you have that is not offered anywhere else. This     3     fundamental skills right here of how to read charts,
  4    is the Profit Prism bundle. Let’s break it down for       4     the charts that made me rich, the key components of
  5    you. I’m going to give you real-time trading alerts.      5     breaking down a chart and knowing when the ideal time
  6    Every time I make a trade, you’re going to know about     6     is to buy and sell. Innovative Trading Tools, a $300
  7    it. I’m going to give you an email and a life text        7     value, the skills you need to go full-time if you
  8    message alert about what I’m buying, how much I’m         8     want. And, lastly, my Small Account Blueprint
  9    buying and what I think I’m looking for on the trade      9     Success, how I’ve turned 5,000 into over $25,000 in
 10    and, of course, where I bought it. I will give that      10     just a couple months. You add that all up, it’s a
 11    to you so no matter where you are, if you have a cell    11     $700 value. And, gang, I am going to give this as my
 12    phone or an access to computer, email, text message,     12     Profit Prism bundle free by becoming a member.
 13    boom, you’re going to get that.                          13            And here’s the deal. Profit Prism, limited
 14           This is a nearly $1,600 a year value. It is       14     time offer. Let’s add this up, let’s go through it:
 15    absolutely incredible. You are going to have access      15     799 for the training videos, $1,000 for the video
 16    to that and I want to help you start building your       16     watch list, real-time alerts, the bonus DVDs, this
 17    small portfolio rapidly through my alerts. I also        17     retails for over $5,000. But for an extremely limited
 18    want to help you with my evening video watch list. I     18     amount of time, I want you to save the money, put it
 19    will be giving this to you on an everyday basis, the     19     back into your portfolio and I’m going to do something
 20    evening video watch list. I’ll talk about the stocks     20     I’ve never done before. I am going to slash the
 21    that I’m stalking for tomorrow. I’ll talk about them     21     prices to an astronomically low level so that you can
 22    today. What I’m looking for, why I like it and where     22     put that money in your portfolio and we can start off
 23    I might be looking to place a trade. This is a $999      23     small today. All you need to do, gang, is click on
 24    value easily.                                            24     the link below, become a Profit Prism member, and I’m
 25           But, most importantly, right now, most            25     going to give you my three streaming DVD bundle and we


                                                                                                       10 (Pages 37 to 40)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment JJ
                                                                                        PX 27, 2072
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 268 of 409
                                                       Profit Prisim
Raging Bull, LLC                                                                                               7/22/2020
                                                           41                                                             43
  1    are going to start dominating Wall Street like you’ve     1     let me answer that question. Let me tell you exactly
  2    never seen before.                                        2     what you’re going to get right after you sign up.
  3            I can’t wait to get started. I love working       3     You’re going to get an email that includes a special
  4    with traders just like you. What do you say, gang?        4     table of contents link.
  5    Click on the link below. Don’t let this opportunity       5             In that table of contents, gang, I have
  6    pass you by. Nobody else on Wall Street is doing this     6     actually done a step-by-step-by-step program. It’s
  7    and I can’t wait to help you start achieving your         7     step one, step two, and step three. And depending on
  8    financial dreams. Let’s do this together right now.       8     where you are with your knowledge in the market is
  9            Oh, yeah, here we go. Now we get to my            9     depending on where you start. If you have zero
 10    favorite part of this as you take a look at the          10     knowledge at all, you’re starting in the step one
 11    extreme value of what the Profit Prism bundle is all     11     area. And we’re going to talk about selecting the
 12    about, let’s get to a few questions that really might    12     right broker, getting a charting service, learning how
 13    be things that you’re wondering about right now as       13     to make your first trade, learning how to use chart
 14    you’re getting ready to sign up. So let’s go ahead       14     patterns, level twos, things like that, all in the
 15    and take a look at the bundle one more time, about the   15     very beginning.
 16    elite training video lessons, the evening watch list,    16             So literally, you can have zero experience
 17    the real-time trade alerts, email and text message, of   17     and a tiny portfolio and the Profit Prism Program can
 18    course, the bonus DVDs. And then here are some           18     really help you accelerate your learning and your
 19    questions that maybe you have that other new members     19     portfolio growth. It’s a great question.
 20    just like yourself have asked me recently.               20             I also get this asked a lot. How much time
 21            Question number one, do I need to have a big     21     do I need to devote during the day with your service?
 22    account to start with the Profit Prism Program? The      22     The real answer is about five to ten minutes per day.
 23    answer is absolutely no. You really need to only have    23     If you can give me five to ten minutes per day, that
 24    a couple hundred dollars if you want to start with the   24     still allows you to work a full-time job, work a part-
 25    Profit Prism Program. I have people in this service      25     time job, enjoy family, enjoy the freedoms that you

                                                           42                                                             44
  1    right now that have used somewhere between $3- and        1     want. You don’t have to be chained at your desk to
  2    $500 to get started. Remember what I said earlier. I      2     have this service work. Remember, I do all the heavy
  3    actually prefer that you start off small so that as we    3     lifting for you. I run all the scans.
  4    learn together, both using small portfolios, we’re not    4            Now, of course, I’m going to teach you how
  5    risking a whole lot in the market as we learn.            5     to do that yourself, but I will run all of the scans
  6            I mean, listen, everyone’s got a couple           6     at the right time to try to find tomorrow’s biggest
  7    hundred dollars laying around. That’s a fact. We use      7     mover today, and then, of course, once I find that
  8    that little portfolio. We gain the knowledge              8     trade or two, I will alert you in real-time SMS text
  9    necessary. We get the fundamental skills and then we      9     and email and you’ll be able to act on that trade if
 10    start with that snowball effect and we start             10     you want. And, of course, by learning the scans,
 11    compounding those wins. And before you know it, that     11     you’ll be able to find them on your own. So a couple
 12    $3- or $500 portfolio is a 1,000, 1,000, 1,500, 1,500    12     minutes per day. Keep working that full-time or part-
 13    to 3,000, and so on and so forth and it really is an     13     time job or whatever it is that you do that you love
 14    amazing thing.                                           14     during the trading day. Don’t sit in front of your
 15            So like I said, this is unique to Wall           15     computer all day long. That is boring. I don’t do
 16    Street. You’re not going to get this anywhere else,      16     that myself. You will be able to have a lot of
 17    gang. I can promise you that. The results speak for      17     success and be -- really become a lot more educated
 18    themselves. 275 percent returns, 220, 600 percent.       18     with this Profit Prism Program.
 19    The most recent small account challenge, 3,000 to over   19            Another great question, how about the
 20    10,000.                                                  20     pattern day trade rule? Do I have to worry about the
 21            Another great question from members, do I        21     pattern day trade rule with the Profit Prism Service?
 22    need to have a lot of knowledge in the markets to get    22     Now, here is the real great thing, like I said before,
 23    going with the Profit Prism Program? As you take a       23     I’ve been able to get around the pattern day trade
 24    look at the order form right now and you’re getting      24     rule, and I’ll teach you exactly how I do it, what
 25    ready to go with me and we’re ready to get started,      25     type of account you need and how to avoid that pattern


                                                                                                       11 (Pages 41 to 44)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment JJ
                                                                                        PX 27, 2073
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 269 of 409
                                                       Profit Prisim
Raging Bull, LLC                                                                                               7/22/2020
                                                           45                                                             47
  1    day trade rule so that we can literally make a trade      1     telling you, gang, the doors will be wide open for
  2    or two every single day.                                  2     numerous opportunities for you to make additional
  3           That’s right, gang. Like I said, this              3     income thanks to the stock market. I am thrilled, I
  4    service is like nothing else you’ve seen. Nobody --       4     am excited, and I cannot wait to get started with you
  5    and I mean nobody -- is offering anything remotely        5     right now. So click that link, sign up and let’s get
  6    close to this that has this type of returns, this type    6     to building our small portfolios today. I’ll see you
  7    of testimonial proof from their members and, of           7     there.
  8    course, from myself, the proof is right there in the      8            (The recording was concluded.)
  9    slides earlier. You’ve seen the percentage gain.          9
 10    You’ve seen how I’ve been able to rinse, repeat, take    10
 11    money out of the market, use that money to pay off       11
 12    whatever it is that I want, bills, freedom things,       12
 13    vacations, whatever it is. This program is -- really     13
 14    is unique. There’s nothing else out there. And,          14
 15    again, we avoid that pattern day trade rule.             15
 16           And, lastly, as you’re getting ready to sign      16
 17    up right now, check it out. Once again, the link         17
 18    below, this is the lowest price, my best price I’ve      18
 19    ever offered for Profit Prism because I want you to      19
 20    keep that money in your portfolio so we can get          20
 21    started right now having a better experience in the      21
 22    stock market.                                            22
 23           The last question I have, and it’s a great        23
 24    question, is are you going to be resetting soon so       24
 25    that I can get in at the very beginning? And, of         25

                                                           46                                                             48
  1    course, the answer to that is yes. I am known on Wall     1            CERTIFICATE OF TRANSCRIPTIONIST
  2    Street as one of the best, if not the best, small         2
  3    account builders and educators of anybody else out        3
  4    there. I love doing small accounts. I will                4            I, Elizabeth M. Farrell, do hereby certify
  5    continuously do them over and over and over and over      5     that the foregoing proceedings and/or conversations
  6    again. Not once, not twice, not five, not ten, maybe      6     were transcribed by me via CD, videotape, audiotape or
  7    15, 20 times from now, we will continuously reset. So     7     digital recording, and reduced to typewriting under my
  8    I’m always right there on the verge of getting ready      8     supervision; that I had no role in the recording of
  9    to reset, pull money out of the market, pay myself, do    9     this material; and that it has been transcribed to the
 10    something fun, and then reset very soon so that you      10     best of my ability given the quality and clarity of
 11    can get in at the ground level and we can start          11     the recording media.
 12    working on this together.                                12            I further certify that I am neither counsel
 13           So like I said, gang, this is a very limited      13     for, related to, nor employed by any of the parties to
 14    time offer. You’ve seen what I’ve got. You’ve seen       14     the action in which these proceedings were
 15    the proof. You know about the training that I have;      15     transcribed; and further, that I am not a relative or
 16    you know about the video watch list; you know about      16     employee of any attorney or counsel employed by the
 17    the real-time buy and sell alerts; you know about the    17     parties hereto, nor financially or otherwise
 18    three streaming DVDs that I’m giving you absolutely      18     interested in the outcome of the action.
 19    free, a $1,600 or $1,700 value. We’re not retailing      19
 20    this at $5,000. This is the absolute lowest price        20
 21    you’re going to see. Simply click on the link below,     21     DATE: 7/21/2020
 22    gang. I will help you get started and we are really      22                 ELIZABETH M. FARRELL, CERT
 23    going to have a great time in this journey together of   23
 24    building our small portfolios.                           24
 25           And once you learn how to master this, I’m        25


                                                                                                       12 (Pages 45 to 48)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment JJ
                                                                                        PX 27, 2074
              Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 270 of 409
                                     Joinnow.Live Webinars - Jeff Bishop
Raging Bull, LLC                                                                                                    5/27/2020
                                                                                                                                  3
                   OFFICIAL TRANSCRIPT PROCEEDING                1                   FEDERAL TRADE COMMISSION
                                                                 2
                      FEDERAL TRADE COMMISSION
                                                                 3   In the Matter of:                  )
                                                                 4   Raging Bull, LLC                   )   Matter No. 2023073
                                                                 5                                      )
      MATTER NO.      2023073                                    6   ------------------------------)
                                                                 7                                      May 27, 2020
      TITLE           RAGING BULL, LLC
                                                                 8

      DATE            RECORDED: MAY 27, 2020                     9
                      TRANSCRIBED: JULY 22, 2020                10
      PAGES           1 THROUGH 52                              11               The following transcript was produced from a
                                                                12   digital file provided to For The Record, Inc. on June
                                                                13   30, 2020.
          Joinnow.Live Webinars - Jeff Bishop Free Total
                     Alpha_2020-05-27-13-30-04                  14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23

                     For The Record, Inc.                       24
       (301) 870-8025 - www.ftrinc.net - (800) 921-5555         25


                                                            2                                                                     4
  1                 FEDERAL TRADE COMMISSION                     1                      P R O C E E D I N G S
  2                         I N D E X                            2                      -     -     -       -   -
  3                                                              3     Joinnow.Live Webinars - Jeff Bishop Free Total
  4   RECORDING:                                       PAGE:     4                   Alpha_2020-05-27-13-30-04
  5   Joinnow.Live Webinars - Jeff Bishop Free Total             5               JEFF BISHOP:     Because with simplicity comes
  6   Alpha_2020-05-27-13-30-04                         4        6   a lot of money.    You want to approach the market in a
  7                                                              7   methodical and precise way.        I’m Jeff Bishop.   I’m the
  8                                                              8   founder and CEO of Raging Bull.        I spent the last
  9                                                              9   decade teaching thousands and thousands of paying
 10                                                             10   members how to become more successful traders.
 11                                                             11               This is the one service you need for your
 12                                                             12   entire trading career.       This is it.   I’ve got nothing
 13                                                             13   to hide.    I’ve got the goods and I’m willing to share
 14                                                             14   them with you right now.
 15                                                             15               One word to describe the stock market,
 16                                                             16   chaos.
 17                                                             17               VOICES:    Facebook.   You’re fired.
 18                                                             18               JEFF BISHOP:     There are 3,671 companies
 19                                                             19   listed on U.S. exchanges.      The NYSE alone has $200
 20                                                             20   billion traded every day.      That alone is enough to
 21                                                             21   blurry the mind of any prospective trader.         And add in
 22                                                             22   technology and it gets even more complicated.         The
 23                                                             23   world is becoming insanely connected and there is more
 24                                                             24   information out there than ever before.        Roughly 300
 25                                                             25   billion emails are sent and received every single day.



                                                                                                                1 (Pages 1 to 4)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                  Attachment KK
                                                                                            PX 27, 2075
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 271 of 409
                                      Joinnow.Live Webinars - Jeff Bishop
Raging Bull, LLC                                                                                             5/27/2020
                                                            5                                                             7
  1    23 billion text messages are sent each day worldwide.     1   no matter what happens in the stock market, a stock is
  2    About one million texts were just sent in the time        2   going to go through these three phases over and over
  3    that it took me to say that.                              3   again. As traders, the most important thing to focus
  4            There are 6,000 tweets sent each and every        4   on is simplicity because with simplicity comes a lot
  5    second. Two million news articles are posted every        5   of money. I mean, a lot of money once you master it.
  6    single day. For traders, technology can be a              6   You want to keep things simple and you want to make
  7    blessing, but it’s commonly the demise of very many       7   more money, right? I mean, that’s why we’re all here,
  8    people. Ask yourself, has this explosion of               8   right? Comments, yes. Type in yes right now if you
  9    technology and information at our fingertips helped       9   agree.
 10    you become a better, more profitable trader? Probably    10          You do not want to be overwhelmed. You want
 11    not.                                                     11   to approach the market in a methodical and precise
 12            Has trading really become easier because of      12   way. You want to block out all the unwanted and
 13    this? Well, that’s going to be a big no for me.          13   unneeded noise and be able to focus, able to narrow
 14    Numbers are flying around; headlines are flooding your   14   your focus on the important thing. Keep those yeses
 15    inbox; and the media is drowning out any possibility     15   coming in. Come on, keep typing them. I know that’s
 16    for you to even think on your own. With all this         16   what you want. It’s what everyone wants.
 17    noise, it’s clear why so many traders continue to        17          Hey there, I’m Jeff Bishop. I’m the founder
 18    struggle, especially when you’re first starting out.     18   and CEO of Raging Bull. I spent the last decade
 19    You want to take in as much information as possible.     19   teaching thousands and thousands of paying members
 20    But with that information comes a severe case of         20   how to become more successful traders. Raging Bull
 21    overstimulation. There’s just too much going on out      21   was founded on the belief that people interested in
 22    there. It’s easy to fall in that trap. Hey, I know I     22   trading, no matter their experience level or account
 23    did.                                                     23   size, needed a completely transparent resource to come
 24            I was the victim of this. I thought that I       24   and learn from some of the most prestigious traders
 25    needed to process every single thing, every little bit   25   in the world. It was something that I really wished I

                                                            6                                                             8
  1    of information, otherwise, I wouldn’t be successful.      1   had available when I started trading over 20 years
  2    I even went as far as to tackle a PhD level options       2   ago. I couldn’t find this anywhere. So I decided to
  3    trading education. Yeah. Thinking that more college       3   start a company and do it instead.
  4    and more knowledge would equal more profits. Well,        4            Back then, I had to look through the
  5    you know what? That is far from the truth. And until      5   newspaper for quotes and trades from the previous day.
  6    I realized that I didn’t need to understand every inch    6   I didn’t have this barrage of information flying at me
  7    of the market, I really struggled. I mean, struggled      7   from every direction. It was the newspaper of all
  8    might even be an understatement.                          8   things. I was forced to keep it simple and that has
  9           My wife would even say that I crashed and          9   continued to be the foundation of my trading success.
 10    burned. And who could blame her? It wasn’t until I       10            I had a few pages out of the newspaper to
 11    silenced -- I mean, I silenced all this noise and I      11   look through once a day, five days a week, that was
 12    focused on three distinct phases of a stock’s life       12   it, all right? That was all I had. I know. It
 13    that I began to see monumental and consistent profits.   13   sounds painful in this day and age to think about
 14    The crossover, the launch pad, and the ripple.           14   reading stock quotes from a newspaper. Hey, they were
 15    Basically, a crossover signals when a stock is going     15   even quoting fractions back then. Can you believe
 16    to change direction and we can get in with impeccable    16   that? Imagine seeing a stock quote saying three-
 17    timing with this. The launch pad, this identifies        17   sixteenth on the end of it. This was literally the
 18    when a stock is about to break out again off the         18   dark ages in stock trading. It’s gotten a lot better
 19    launch pad. And then the ripple. This acts as your       19   now. It was really tough and I struggled like anyone
 20    guide to making money when a stock is relatively flat.   20   else. I almost quit trading just as early as I
 21    Hey, don’t worry, I’m going to get into all that in      21   started.
 22    just a little bit.                                       22            It took me a lot of hard work, but I managed
 23           Anyways, there are three distinct phases          23   to save up 2,000 bucks, and before you know it, I lost
 24    that I’ve used to generate huge returns like these       24   it all. I was cutting other people’s lawns for $20
 25    over and over again. And now you can, too. Because       25   apiece back then. So that was a ton of money to me.


                                                                                                         2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment KK
                                                                                      PX 27, 2076
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 272 of 409
                                      Joinnow.Live Webinars - Jeff Bishop
Raging Bull, LLC                                                                                             5/27/2020
                                                            9                                                           11
  1    I mean, I had to go cut another 100 lawns to make up      1   from this.
  2    for what I just lost. I couldn’t believe it.              2           And now you can, too. Wins just like these.
  3            I mean, my first home that my wife and I          3   I mean, check these out. These are awesome. See,
  4    purchased in 1998 was only $20,000. Trust me, $20,000     4   when you’re in the market for 20 years, you learn a
  5    back then did not get you much of a house either. It      5   little something. You learn how events shape the
  6    was a dump, all right? It was a little dump. But          6   market and how stocks react. In the last 20 years, I
  7    coming from a family that lived in rented apartments      7   actively and successfully traded through some of the
  8    their whole life, man, I was proud to have my name on     8   most prolific moments in stock market history, some
  9    that deed and own it. We took a lot of pride in that.     9   good and some really bad. I mean, the dot-com bubble,
 10            Anyway, I honestly thought I was a lot           10   the war on terror, the Iraq War, Hurricanes Katrina
 11    smarter than anyone else. I had educated myself with     11   and Rita, the housing crisis, the global recession,
 12    a lot of book smarts and trading education over the      12   Japan’s tsunami, the nuclear disaster, Hurricane
 13    years. Even went to college to get myself ahead. I       13   Harvey, that cost $180 billion, the Brexit. And guess
 14    thought that I was too good for any hedge fund and,      14   what, none of those events could have predicted --
 15    most importantly, I didn’t want to work for anyone       15   think about the biggest names in investing right now.
 16    else. The stock market, yeah, that was my answer. At     16   I’m talking Warren Buffett, Peter Lynch, Steve Cohen.
 17    least I thought it was at first. I was a trained         17   Not a single person knew that those were coming,
 18    economist. I went to school for a lot of years to get    18   right? It doesn’t matter how smart you are.
 19    that and I learned all the little intricacies about      19           And this reiterates my point, that you
 20    the markets and the global economy all together.         20   cannot predict what’s going to happen in the market
 21            I was confident that this knowledge would        21   tomorrow. You just can’t. Even a week from now or a
 22    provide me the access to everything I needed to become   22   month from now, it doesn’t matter. And I’m telling
 23    a success. Well, you know what I learned? I learned      23   you you do not need to. You can’t predict them and
 24    that it gave me about a zero percent edge on the         24   you don’t need to. This is a common theme that did
 25    markets. Yeah. Sorry to break it to you. While I’m       25   happen during all these events, okay? There are

                                                           10                                                           12
  1    a Mensa certified genius, I’m not a genie, I’m not a      1   three, three repeating patterns, three phases of a
  2    fortune teller, I don’t have a crystal ball that tells    2   stock’s life that happen time after time again. And I
  3    me when things are going to go up or down tomorrow. I     3   was able to make money in them because I narrowed my
  4    can’t pull amazing trades out of a magic hat whenever     4   focus on them.
  5    I want. If anyone says they can, it’s just a flat-out     5          See, regardless of any financial crisis,
  6    lie. It’s a gimmick. It’s a “boo-ghazi.” It doesn’t       6   regardless of any news headlines, regardless of any
  7    exist.                                                    7   natural disaster, regardless of anything that happens
  8           What I have learned over the years is that         8   that could affect the market, these three phases
  9    the stock market will humble, even crush anyone who       9   always take place. And not only do they take place,
 10    thinks they can predict stock movements all the time.    10   but they reveal themselves. They show themselves in
 11    You can get lucky once in a while, but you can’t         11   broad daylight and are easily identifiable if you know
 12    predict them. But here is the trick I have learned.      12   where to look. All right?
 13    You do not have to, all right? You don’t need a          13          And I’m not just here to tell you how to
 14    crystal ball. Yes, the best trading methods are those    14   find them. I’m here to show you how you can make a
 15    that don’t require you to get lucky on a stock           15   killing, a little killing by keeping it simple and
 16    direction once in a while.                               16   dialing in on only three phases and never veering off
 17           So what I developed is a methodical system        17   course.
 18    that takes the crystal ball out of the process and       18          First though, there are two big myths that
 19    narrows it down to focus on three constantly repeating   19   traders get wrapped up in all the time. The first is
 20    phases of a stock’s life. Yeah, just like the sun        20   that you cannot compete with Wall Street, that this is
 21    rises in the morning, peaks at noon and sets at night,   21   too big of a game for you to plan, that you don’t have
 22    stocks also have three predictable phases as well.       22   any chance because of all these so-called experts out
 23    You know, I’ve met several people in my life who they    23   there. Well, listen to me right now. If you don’t
 24    know this, but very few of them actually know how to     24   take anything else from this training, remember this,
 25    profit from it. But I made it my mission to profit       25   you do not have to outsmart Wall Street, okay?


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment KK
                                                                                      PX 27, 2077
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 273 of 409
                                     Joinnow.Live Webinars - Jeff Bishop
Raging Bull, LLC                                                                                           5/27/2020
                                                         13                                                           15
  1           People are always trying to outsmart Wall         1   you could become a successful trader right now. Tell
  2    Street. I hear it all the time from my members and       2   me how much money you want to make this year. Type in
  3    you just can’t do it. But you don’t need to. They’re     3   those symbols. Keep them coming. Come on. I love
  4    always saying, let’s beat these guys. Well, who are      4   it. Look at all this. Those are awesome.
  5    you trying to beat? This is a solo game of chess.        5          So check out all these testimonials. Now,
  6    There’s no scoreboard except your own balance sheet.     6   these are from actual paying members who have been in
  7    So when I hear I’m going to beat Wall Street, I just     7   my services and learned to hone in on these three
  8    cringe. I think of all my millionaire trading            8   phases. All right? Three phases and this is what you
  9    partners here at Raging Bill and we -- we all cringe     9   could be looking at.
 10    when we hear stuff like that.                           10          BEN: I got the alert from Jeff Bishop
 11           We’re not trying to beat or outsmart Wall        11   yesterday afternoon. This morning, the market popped.
 12    Street. What we’re trying to do is win at our own       12   I put in my limit order and, boom, I was out with
 13    game. We’re staying in our lane and winning these       13   $3,000 in my pocket.
 14    three phases. They teach you how to play within your    14          JOHNNY LEE: It is crazy how good of a feel
 15    own chess game and how to put points up on your         15   Jeff B has on the market. I also bought XLE and ROKU
 16    scoreboard. These phases are about personally           16   with him and I’m up $14k on those two combined.
 17    attacking opportunities that have time and time again   17          ROBERT WEBER: Jeff, thank you for the great
 18    shone prosperity to me and my community of traders.     18   video lesson and trade alerts. In a roundabout way,
 19           This brings me to my second and arguably the     19   thanks Netflix alert. I bought Disney calls for 1.93
 20    most critical myth that I want to debunk right now.     20   and sold them today for 12, a 520 percent profit in
 21    It does not take years to become a successful trader,   21   four days. I would not have felt comfortable making
 22    all right? Throw that away. It does not take a long     22   this trade without your great lessons. Thank you.
 23    time. When you narrow your focus on these three         23          CHRISTOPHER TRAN: Jeff, I had my best day
 24    phases, you will begin to tune out all the media and    24   so far, 171 percent on LYFT put for a profit of $17k.
 25    all the noise out there and you will begin to forget    25   Your teaching has helped. Thank you.

                                                         14                                                           16
  1   about every little aspect of technical analysis out       1          HEATH ROBINSON: I got in at 320 and I just
  2   there, looking at charts. It just doesn’t matter.         2   sold out at 790. I snagged this 147 percent gain in a
  3          You’ll be able to look at a stock and know         3   matter of two days. Jeff, you are the real deal, my
  4   what phase it’s in, how you’re going to profit from it    4   friend. Thank you.
  5   and when the opportunity is perfect for you.              5          ALAN JAMES: That was a nice pick on
  6   Basically, what I’ve created is a picture book of         6   Workday, Jeff. Got in on Monday for 2.60 and got out
  7   trading, all right? It’s a picture book. It gives         7   on Wednesday at 8. My first double bagger. 8,000
  8   you the exact visual that you need when a stock is in     8   win. Thanks.
  9   one of the three phases and what to do when that          9          TESTIMONIAL: Jeff, your IWM recommendation
 10   happens. And, remember, this was developed after 20      10   was awesome. I got in at just under 157 and I added
 11   years of trading. It took me a long time to put this     11   more at about $155 just like you suggested. And this
 12   together.                                                12   morning, that more than paid the Total Alpha service
 13          Everything that I’ve learned boils down to        13   in just one day. Thank you so much for sharing these
 14   the three easiest phases to locate. I’m going to show    14   ideas with us. I’m looking forward to trading with
 15   you how to look for them and what to do in just a        15   your team for a long time.
 16   minute. It’s a proven method and it’s what I’ve been     16          BRENT: On vacation with my family. I used
 17   teaching people for years. Many of my members are        17   Jeff’s crossover strategy and in that day of trading,
 18   brand new to trading. They have limited funds and are    18   I doubled my account from the beach.
 19   just looking for a way to make some extra cash. I        19          MICHAEL C: Jeff Bishop, you’re the man. I
 20   mean, who doesn’t want to make a little extra cash?      20   have made more money in two days I’ve traded options
 21   That’s why we’re all here. Isn’t that what you want      21   with you than I have in the whole last three months.
 22   to do? Of course it is.                                  22          BRIAN B.: I’m up $10,000 on the trade so
 23          So type in some money signs right now if you      23   far and sold some already, $36,000 on the day.
 24   want to see this, too. All right? Type them in. I        24   Thanks.
 25   want to show you how to streamline the process and how   25          JEFF BISHOP: This is what I’m talking


                                                                                                     4 (Pages 13 to 16)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment KK
                                                                                     PX 27, 2078
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 274 of 409
                                     Joinnow.Live Webinars - Jeff Bishop
Raging Bull, LLC                                                                                            5/27/2020
                                                         17                                                            19
  1    about. They applied what I told them and are raking      1   separated, they would cross and that would tell me the
  2    in money. Now, it’s your turn. I’m going to show you     2   stock was going to pull back. This setup is absolute
  3    how you can locate each phase and exactly what to do     3   money. It’s my favorite. It’s my most recognizable
  4    to profit from it. Okay. There’s three key phases,       4   setup. If you get one thing, remember this setup. I
  5    like I just said, the crossover, the launch pad and      5   use it daily, and time and time again it just works.
  6    the ripple, just three phases. This is all you need      6   Like I said, there are these phases that present
  7    and it’s made me an insane amount of money in a very     7   themselves daily and all stocks do this. Every one of
  8    short period of time.                                    8   them.
  9            Now, right away, I want to show you the          9          To prove my point, I’m going to show you
 10    crossover. This pattern is the focus when a stock is    10   some more. Check out this one on Amazon. Here’s the
 11    going to change direction and it’s identified by just   11   cluttered chart with a bunch of stuff you don’t need
 12    one thing, the money pattern. Man, I love this          12   to know, you can’t make sense of. Now, here’s all you
 13    pattern. This is the pattern I use daily to locate      13   do need to focus on. Just look at this chart and
 14    stocks that are about to change their direction. And    14   focus. See these lines and how they separate right
 15    I’m ready for it. I know when it’s going to happen.     15   there? And they stay that way through a consistent
 16    It’s a simple set of analyses that I’ve created based   16   downtrend. Then if we follow these two lines, we get
 17    on a stock chart and when it can help me profit from    17   to the crossover and, boom, a solid, nearly 100-point
 18    when a stock goes up or down. In fact, I’ve made some   18   move from the bottom. I mean, don’t you want to know
 19    of my biggest -- my absolute biggest gains have come    19   when that’s coming?
 20    when stocks crash using this pattern. But like I        20          I mean, this was all I needed to see. That
 21    said, this is the picture book of trading. And the      21   crossover is the conviction that the stock is going to
 22    best way I can show you what to look for is by what?    22   change direction, all right? You can do this. Go
 23    Well, by showing you, of course.                        23   ahead. Look back at that moment right now. See where
 24            So first up, let’s take a look at Netflix.      24   it crosses? I’m telling you, this is how easy it is.
 25    Now, what you see here is a confusing chart. I mean,    25   As soon as they cross, it changes direction. Weeks in

                                                         18                                                            20
  1   you’ve got relative strength index. You’ve got some       1   a downtrend and then suddenly [clapping hands] when
  2   moving average lines, some highs, some lows, some         2   the red and blue lines cross, it flips back around.
  3   volume indicators. Honestly, it’s really a bunch of       3   It is such a powerful phase and even more powerful
  4   garbage. They think it’s useful to you, but it’s not.     4   when you use it with options, because with options, a
  5   People are just trying to sell you more data.             5   huge move like this can happen and make enormous
  6           Now, what I want to do is show you what is        6   returns.
  7   important to focus on. So now, take a look at this        7           I mean, one share of Amazon would have been
  8   chart. And what I’m going to do is highlight what’s       8   about $1,750. We can’t play that game. I don’t have
  9   really important here. Now, what you can see here is      9   the capital and I’ve got a really big account. What I
 10   that I took everything away but the red and the blue     10   do want to do is use options. Those can go up 100
 11   lines. What I’m looking for is some separation in        11   percent or more with an investment as small as $1,000
 12   them as you start to see them form right here. You       12   in a very short period of time. Options can yield the
 13   see the distance between the red and blue lines, then    13   highest returns and it allows you to do more with
 14   they both trade with a gap in between them for almost    14   less. And that’s what I love.
 15   two weeks. This is the time I’m looking for so that      15           Let’s go through some more examples here. I
 16   it develops a trend.                                     16   want you to really, really get this. So we can get a
 17           Now, I’m not looking to enter any trade          17   little quicker with these since you know what we’re
 18   until I see one thing happen. This is when the two       18   looking for now. Just check this one out. This is on
 19   lines cross signaling a reversible. This tells me        19   ROKU, one of my favorite stocks to trade. I’ve
 20   when the stock is going to change direction. And when    20   already taken away all the junk you don’t need, so
 21   you know that, you can make some fast money when these   21   look at this. Focus on these two lines right here and
 22   cross. I mean, just look what happens. Look at that      22   how they separate right here and stay that way for a
 23   drop. Isn’t that amazing? Look at that drop. That        23   couple weeks. Can you spot the money pattern? Do you
 24   indicator predicted that right then and there. I knew    24   know when the reversal is about to happen? Of course
 25   about this stock trended higher and the two lines were   25   you do. Look at this. You know what to look for


                                                                                                     5 (Pages 17 to 20)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment KK
                                                                                     PX 27, 2079
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 275 of 409
                                      Joinnow.Live Webinars - Jeff Bishop
Raging Bull, LLC                                                                                             5/27/2020
                                                           21                                                           23
  1    right now.                                                1   options on it.
  2           There you go. Right there. You see that?           2          All right. Here’s a great one I want to end
  3    That is the cross you’re looking for. That crossover      3   with. Everyone knows and loves Apple, right? Well,
  4    triggers the reverse in the direction and tells me        4   check this out. It works on any stock. This is in a
  5    that I can snag some puts and capitalize on a quick       5   consistent downtrend. You just don’t know when to get
  6    move lower.                                               6   in. But if you look for the separation and you wait
  7           Moving right along, Boeing is next. Look at        7   for that crossover, you get a great chance to know
  8    this chart. When we look at the full chart and zoom       8   when that reversal is going to happen. And I love to
  9    in when they begin to separate, again, see those          9   see stuff like this line up.
 10    lines? As this trend happens, it comes on my radar       10          This downtrend and then we wait patiently
 11    and I remain patient. I don’t get too anxious. I         11   for that crossover. And when it does happen, look at
 12    stay patient. I generally want them to be separated      12   this. When it does happen, the stock shoots up all
 13    for about two weeks or more. I simply wait for the       13   thanks to the money pattern. This is so easy a child
 14    money pattern to show up and then I jump on it. Come     14   can do it. A massive change in the direction and what
 15    on, you can spot it now, too. See it? It’s right         15   could have been a huge profit for you if you were
 16    there. You can see it. Yeah, it’s right there. That      16   using this. The money pattern is my bread and butter.
 17    is the crossover we’re looking for.                      17   All stocks go through this phase of direction and
 18           Now, this move was big. I mean, this was a        18   change and, now, you know how you can find it.
 19    big move. In just a week, the stock dropped all the      19          It could be trending lower and then spike
 20    way from around $430 to nearly $350. That is a           20   up. Wait for the money pattern and you know when it’s
 21    massive move. All alerted by this one simple pattern.    21   going to pop next. It could be trending higher and
 22    Nearly 20 percent drop in the stock price. And that      22   then the pullback. Wait for the money pattern and you
 23    could have been over 600 percent on the options, all     23   know when it’s going to crash. You have a high level
 24    right? 600 percent.                                      24   of certainty then, okay? We will take advantage of
 25           Okay, two more really quick ones because I        25   both of these together. I use this all the time and

                                                           22                                                           24
  1    want to drive this home. I want you to get it. I          1   I’m going to show you how to do it.
  2    want you to be able to spot what’s happening next.        2          But there are two other phases we need to
  3    Okay?                                                     3   discuss because you should be making money in all
  4           This is a chart on the NASDAQ stock. Yeah,         4   market conditions, no matter if the money pattern has
  5    the NASDAQ actually trades in stock. Most people          5   presented itself or not. There’s always an
  6    don’t know that, but here it is. Look at this chart.      6   opportunity to profit.
  7    First, we look for when the two lines begin to            7          So the second one, this is the launch pad.
  8    diverge. We want that separation, right? Look for         8   This is a favorite of many, many traders out here.
  9    that separation. Wait for two weeks to happen. And        9   Now, picture this for just a minute. You are watching
 10    then look for the money pattern. When that reversal      10   a stock rally. I mean, you weren’t the first to get
 11    happens, you know what you’re looking for. You know      11   in or the second or the third. Heck, you were so late
 12    when these two lines cross, the crossover phase is       12   to the party, you weren’t even anywhere close to this
 13    happening. That’s when you want to take a move.          13   thing. You just sat by and watched it take off
 14           In just a few days, the stock changes             14   without you.
 15    directions, and with options, we can make boatloads of   15          How many of you have looked at a stock
 16    money on these quick moves. Maybe it’s just like a 4     16   that’s been climbing for a bit and said, am I to late
 17    percent move in the stock price, which really wouldn’t   17   for the party? Yeah, you probably are. Or should I
 18    get me excited as a stock trader. But in this case,      18   get in now or do I just wait for it to come back down?
 19    the options could have made you 75 percent or more in    19   These are all the questions we have when we see a
 20    just a few days. And you would have made this on a       20   stock taking off without us. But believe me, I’ve
 21    stock dropping. Who doesn’t love that, when you can      21   been there and I’ll speak for everyone here, I know we
 22    make money on a stock that drops?                        22   all have. It’s so hard to chase a stock that’s
 23           That’s the power of the money pattern. It’s       23   shooting up.
 24    all about a simple change in direction. Up or down,      24          Again, no one is alone here. Even if you’re
 25    we can profit from both sides. But we have to use        25   brand new to trading, this is a situation that you’ll


                                                                                                      6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment KK
                                                                                      PX 27, 2080
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 276 of 409
                                      Joinnow.Live Webinars - Jeff Bishop
Raging Bull, LLC                                                                                             5/27/2020
                                                          25                                                             27
  1   be facing which is exactly why I’m preparing you for       1   what I’m looking at. When the stock falls below that
  2   it. We all go through this. And the launch pad is my       2   green line, then it gets on my radar. That’s the
  3   tried and true formula for knowing if the stock is         3   beginning of when the launch pad is setting up. Look
  4   going to rally for another breakout. This is going to      4   at this. This is the beginning of that phase.
  5   save you days, I mean, weeks, months, years of             5           All right. Right there, do you see that?
  6   headaches and kicking yourself for not being a part of     6   That is the important mark we’re looking for. Now,
  7   some epic ride.                                            7   the next thing I’m waiting for is a stock to come back
  8          Simply put, the launch pad is the phase in a        8   and trade above the red and blue and green lines. All
  9   stock’s life that you’re going to look for if a stock      9   right? I want them above those lines. This is the
 10   is going to break out again. Okay, we don’t know, but     10   end of the launch pad. Once that launch pad is
 11   the launch pad will tell you. We may not catch the        11   formed, we’ll wait for the stock to trade above those
 12   first breakout and that’s okay, you don’t have to.        12   lines and that is our ignition switch.
 13   That’s basically like playing the lottery. Sometimes      13           This is what signals another breakout is
 14   you’re going to get lucky on these. Once in a blue        14   coming. This tells me that the stock is done sitting
 15   moon, you might catch it, but that’s not how you want     15   still and had decided its next direction. And it’s
 16   to be predictably making money in the market. That’s      16   up. When all the trading is above these lines, that
 17   gambling.                                                 17   is the conviction I need to take advantage of the
 18          It’s nearly impossible to time an initial          18   launch pad. So zoom in on this, right? Zoom in and
 19   breakout like that. We can’t rely on luck in our          19   see what happens right here. Do you see that? Boom.
 20   trading. Normally, it’s some catalyst events or           20   There it is. There it is. That is what signals the
 21   unless you’re the CEO of a company or have some inside    21   move. It’s above these lines after it went through a
 22   information, you probably can’t predict what the          22   previous breakout. It settles and then it breaks out
 23   results are going to be and how to get in front of        23   again.
 24   them.                                                     24           And then look what happens. The stock pops
 25          Just like earnings, I mean, none of us             25   higher and even higher. This phase is crucial to your

                                                          26                                                             28
  1    average Joes know what earnings reports are going to      1   success. The launch pad is what sends out a warning
  2    show. We could buy ahead of it and hope it goes our       2   sign that a breakout is coming and almost every trader
  3    way, but that’s like flipping a coin or even less.        3   misses this. I don’t care about missing an initial
  4    Hoping is not a strategy. That is not how the most        4   breakout. I’m going to wait for it and I know that
  5    successful traders make money. Instead, they wait for     5   I’m not going to miss it again. It doesn’t matter.
  6    high conviction opportunities and then they act on        6   Catch it the second time.
  7    them. No more second guessing, just stick to this         7          So here’s another example. Look at this.
  8    formula and see what I can do.                            8   This is Five Below. This is one of my favorite stocks
  9           Again, no better way to show you what to           9   to trade and I have made a killing trading this stock
 10    look for than let’s run through some actual examples.    10   multiple times using these phases. In this case, all
 11    So check this one out. This is Budweiser. By now,        11   I care about is a launch pad and when it was about to
 12    everyone could use an ice cold refreshing beer right     12   break out, okay? I’ve already made the chart less
 13    now, right?                                              13   overwhelming here.
 14           So check out this chart with a bunch of           14          Just focus on this for a moment. Just look
 15    random stuff. I don’t even want to get into it. You      15   at this example. The stock breaks out at the
 16    don’t need to focus on this. Let me take away            16   beginning of the year and, again, I’m not worried
 17    everything that isn’t needed and instead just focus on   17   about this. I’m just going to be patient. I know I
 18    these three lines. You see this? Isn’t that better?      18   missed the move. It begins to pull back and dips
 19    Here is what I want you to look at right now.            19   under the green line. You know, this is the beginning
 20           Notice the beginning of this chart. The           20   of the launch pad like I just said. So you know what?
 21    stock runs up. Okay? You can see that. The stock         21   We wait until the stock trades above the green, red
 22    runs higher. And then it starts to come back down        22   and blue lines like it does right here.
 23    some. I don’t know if it’s going to go lower or          23          Now, you may ask how do you get access to
 24    higher at this point. What I do know is that I’m         24   the red, green and blue lines. Well, I’m going to
 25    keeping an eye on that green line. That green line is    25   share that with you when we start trading together.


                                                                                                       7 (Pages 25 to 28)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment KK
                                                                                      PX 27, 2081
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 277 of 409
                                      Joinnow.Live Webinars - Jeff Bishop
Raging Bull, LLC                                                                                             5/27/2020
                                                          29                                                            31
  1    Don’t worry. It’s really easy and you’ll want to know     1   ability to call out some upcoming breakouts so easily.
  2    them because, heck, you’re going to be begging me to      2   When you get ahead of these moves, you can make some
  3    know them. These are so powerful and you should be        3   serious money. This is the phase that you will see
  4    using these every day.                                    4   repeat over and over again.
  5           But let’s go back to the chart. Right at           5          Man, it becomes so much more clear when you
  6    the end of March when the stock trades above the          6   block out all the bad information and focus on what’s
  7    green, the blue and the red, what happens? It pops        7   important. In fact, I think the less you know, the
  8    like crazy. You see that? Another launch pad              8   better it can be. It’s true. There are fewer bad
  9    success. This happens time and time again. A spike        9   habits and biases to break if you are new to the
 10    right above the 130 level and a perfect chance to jump   10   market and you are a clean slate, ready to learn only
 11    in and use options for an even bigger move. Massive      11   the most important things. Once you filter out
 12    returns on a quick move all because you tracked just     12   everything that isn’t important and you dial in on
 13    three lines and knew when to get in. Just another        13   what is truly important, all those key components, it
 14    phase we can consistently come back to time and time     14   becomes totally clear.
 15    again. I love this.                                      15          With those two phases I just showed you, you
 16           Here are two more that I’ll run through           16   now know when you can profit from a stock trend and
 17    right now. This is a Procter & Gamble chart. Ticker      17   it’s going to change direction. This is what the
 18    symbol is PG. Notice here. See around this 29 area?      18   crossover. That helps you profit when a stock is
 19    This is when the stock drops below the green line        19   about to bounce off a low or it’s about to bounce off
 20    after a previous breakout earlier that month. This is    20   a high and reverse lower. Right there, you have a way
 21    the beginning of a launch pad. Okay, you can see this    21   to make money no matter what. If a stock drops or it
 22    now. Now, it’s clear on our radar.                       22   rises, you can make money either way. If you’re not
 23           Can you see when you want to buy? You know        23   taking the opportunity to profit on both sides, you’re
 24    what to look for now. You see the launch pad             24   hindering your own success.
 25    building. You know when to get in. There it is. The      25          You need to be trading both sides all the

                                                          30                                                            32
  1    stock then moves above the red, blue and green lines.     1   time. You’re missing out on a world of profits that
  2    It moves above. And what happens? This is the             2   the biggest players on Wall Street are taking
  3    ignition switch of the launch pad. It signals the         3   advantage of and there’s no reason you can’t do it,
  4    next breakout and when we want to buy. And it has an      4   too. Just expand your mind a little bit. Learn
  5    awesome rally. Boring old Procter & Gamble rallying.      5   something new and you’ll set yourself up for a
  6           Here’s one more. I’m going to show this one        6   lifetime of bigger profits.
  7    to you to really drive it home. This is Wells Fargo.      7          Then I walked you through how to identify
  8    This stock, it runs up just like every one does           8   stock that’s going to have another breakout. And this
  9    eventually, and then we wait for it to come back down     9   was done with the launch pad, right? We saw that
 10    and cross that green line. This is the start of the      10   launch pad build up and then take off. No more
 11    launch pad and it puts it on our radar.                  11   feeling like you’ve missed an opportunity. Missed
 12           It does it right here. Do you see that?           12   opportunities are now an opportunity for you. The
 13    Now, all we do is wait. Just be patient. You don’t       13   launch pad shows when it’s a high probability, the
 14    know what it’s going to turn, so just be patient and     14   stock will climb yet again. Don’t see the launch pad,
 15    look for when the stock is above the red, the blue and   15   hit the brakes, cowboy, it ain’t your time. Wait for
 16    the green lines. That’s all you’ve got to do. That’s     16   that launch pad to set up. You missed the run-up.
 17    the ignition switch and that’s when the launch pad’s     17   Don’t get caught in the cross-hairs.
 18    ready for takeoff again. Do you see it? Yeah, right      18          Remember, there are tons and tons of
 19    there. You see that?                                     19   opportunities out there. There are opportunities that
 20           This is the time to enter as it signals the       20   you can take advantage of, so don’t worry about
 21    launch pad ignition switch. It tells us that a           21   reminiscing about trades you missed or could have got
 22    breakout’s coming. Yeah, you saw that. You can see       22   into. I couldn’t care less about trades that I’ve
 23    it and there it goes. Another move up and profits are    23   missed. The ones I missed that didn’t meet my pattern
 24    just there for the taking.                               24   and I didn’t chase and I didn’t go after rainbows, I’m
 25           I personally love launch pads and their           25   okay with that. The stock market moves in a million


                                                                                                       8 (Pages 29 to 32)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment KK
                                                                                      PX 27, 2082
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 278 of 409
                                      Joinnow.Live Webinars - Jeff Bishop
Raging Bull, LLC                                                                                             5/27/2020
                                                          33                                                            35
  1    directions. Every day, it’s happening, but I only         1   stocks go through these three phases and we can
  2    worry about three phases that I can take into over and    2   identify them all really easy.
  3    over again. I find those three phases with patience.      3           So let’s go ahead and take a look at
  4            This is one of the biggest things I see           4   Budweiser again. We’ve already taken away the parts
  5    traders lacking in today’s lightning fast markets.        5   you don’t need to focus on. So we’re focusing on the
  6    You ever sold or bought too quickly or set your stops     6   three colored lines once again. Now, remember,
  7    a little too tight? These three phases teach you          7   remember that green line. That’s when I said a stock
  8    patience, all right? They teach you to focus, to give     8   was ready for a launch pad to come up. That’s when
  9    you conviction to become an educated trader, to have a    9   it’s on our radar. Well, in this instance, it also
 10    mindful decision-making process with clarity.            10   does more. It does one other thing for us I want to
 11            That brings me to my third and the final         11   show you. It gives us a price that is unlikely for
 12    phase you need to know and it’s called the ripple.       12   the stock to go above that price for quite a while.
 13    Now, think about a body of water. For me and how this    13   It sets a level of resistance, if you will.
 14    water ripples, like the ripple effect, it’s not a        14           Now, during this time, we have a very strong
 15    giant wave or anything. It’s just a steady up-and-       15   millionaire trader’s conviction that the stock is not
 16    down movement. It’s calm, it’s contained. It’s in a      16   going to trade higher than this line. So this is what
 17    specific range. There isn’t a ton of big movements;      17   I do. I place bets expecting that the stock doesn’t
 18    it’s relatively stable.                                  18   go above that price, all right? Bud was around $85
 19            Now, picture a stock that’s trading              19   when the stock broke below that green line, right?
 20    relatively flat. Same thing. There’s no sign of any      20   All right. So I placed bets with options that say
 21    type reversal yet. It’s nowhere near that phase.         21   this stock is going to stay below $85. It could go
 22    It’s just kind of dead money sitting there. There’s      22   all the way to 84.99, but if it doesn’t go above, I
 23    no signs of any breakout. That phase isn’t ready yet.    23   win. That’s the beauty of this downtime in a stock’s
 24    Most people think this is dead money. The stock has      24   life. We just sit there and we collect money while it
 25    collected itself in a given range and it’s just kind     25   waits.

                                                          34                                                            36
  1    of coasting along. It stalled at that price and is        1          Most people sit in their sidelines. They
  2    waiting on the next direction. And most people miss       2   sit on their hands and they don’t do a thing. They
  3    an opportunity right here.                                3   just don’t know what to do. Well, here’s what you do.
  4            Normally, this would sound like a position        4   They are missing out on one of the biggest
  5    that you couldn’t make money on. It’s just kind of        5   opportunities. And I want you to start cashing in,
  6    sitting there treading water. I can picture your face     6   too. These are consistent money-making opportunities
  7    right now probably. You’re thinking, Jeff, you’re         7   where the odds are in your favor. A stock can go
  8    telling me that I can make money if a stock isn’t         8   down, it can stay flat or it can move all the way up
  9    moving, it’s just kind of sitting there still, it’s       9   to 84.99 in this case. But as long as it’s below 85,
 10    not really going up or down or any direction? You        10   we win. That’s how you turn the tables and put the
 11    know what? That is exactly what I’m telling you.         11   power in your hands.
 12    Listen to this. That’s exactly what I’m telling you.     12          While others don’t know what to do, you
 13           Like I said, the stock market in general          13   could be padding that wallet of yours, and this is how
 14    moves ultra fast, lightning pace. But we’ll see when     14   it’s done. I want to walk you through the other three
 15    a stock slows down and there’s very little movements,    15   really quick. So I want you to sink in and I want you
 16    there is an opportunity to make money. And when that     16   to see it again.
 17    happens, this is when you can make some consistent       17          Here’s Five Below again. We just looked at
 18    profits over and over.                                   18   the stock chart. The stock drops below the green line
 19           I want to show you how this works because         19   around the 125 level. That’s when I want to be able
 20    you need to take advantage of this. This is a great      20   to take bets that it does not go above that price.
 21    strategy right here. And just like those other stock     21   That’s the resistance. And, look, it doesn’t for
 22    phases, the best way to show you is to look at some      22   nearly a month. So other traders would sit in the
 23    actual examples.                                         23   sidelines for a month, but we are here to collect
 24           So let’s take a look at the four launch pad       24   money for that entire month. This is a way to profit
 25    examples we just looked at because, like I said,         25   when stocks are just hovering up and down. They made


                                                                                                      9 (Pages 33 to 36)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment KK
                                                                                      PX 27, 2083
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 279 of 409
                                      Joinnow.Live Webinars - Jeff Bishop
Raging Bull, LLC                                                                                             5/27/2020
                                                           37                                                           39
  1    a move, then it dropped below the green line, and that    1   You remember? Comment what my first word was. Let me
  2    sets up the price. I don’t believe it will go above       2   see if you remember it. All right, I see it, yeah,
  3    for a little while. As long as it doesn’t, I’m able       3   come on, keep them coming. Keep typing them. You
  4    to make money and so are you.                             4   know exactly what I said. Chaos. That’s what I said.
  5           Now, here’s Procter & Gamble once again. We        5   I said the stock market is chaos. But now we know it
  6    see the green line. The stock falls under it and,         6   doesn’t have to be.
  7    again, this sets up the price that I don’t believe it     7           We all have this noise coming at us all day
  8    will go under. It’s a strong resistance level. And        8   long from all directions and it’s no wonder why people
  9    at this point, I expect it to take a while to get back    9   struggle. If you’ve been at a bar having a
 10    there.                                                   10   conversation with someone, are you going to pay
 11           What can I do? Well, I can make money             11   attention to them if 32 other people are trying to
 12    during that time. And sure enough, as it simply          12   talk to you, too? No, of course not. You can’t. How
 13    hovers below that price, I bet that it wouldn’t go       13   can you possibly pay attention? And that’s why
 14    above and I win. Don’t you love that? Most people,       14   trading can be so challenging. All you got to do is
 15    like I said, won’t make any money during this time.      15   filter out the bad noise and narrow in on the few
 16    They won’t because they just don’t know what to do.      16   simple things you really need to. Just three phases,
 17    But it’s a great money-making opportunity. And if        17   that’s all it takes. Three phases.
 18    they are buying the stock or shorting it, it’s just      18           But even then things can seem, you know, a
 19    not that big of a move. In fact, they’re probably        19   bit overwhelming, right? That’s why I want to make it
 20    losing money in this time.                               20   even easier for you. This is Total Alpha. This is
 21           This way of trading, this phase, is just so       21   the most elite service we have at Raging Bull. And I
 22    consistent. And I like to call it fun money. This is     22   rarely -- I mean, rarely open this up to new members.
 23    fun money. The ripple is going to happen often and,      23   This system encompasses everything that I’ve learned
 24    now, you know how to take advantage of it. Just          24   over 20 years of trading.
 25    another added paycheck while the stock is figuring out   25           Now, right now, you’ll see a link. Click

                                                           38                                                           40
  1    the next direction it wants to take. You can just         1   that link and join right now. And I can’t say it
  2    keep making money. t’s almost like an annuity. We’re      2   enough. This is a truly rare opportunity and I
  3    getting paid while we wait and we just show patience.     3   encourage you to take advantage of it right now. Now,
  4           And to wrap it up, let’s look one more time        4   I’ve slashed the price, over 50 percent off what I
  5    at Wells Fargo. Here’s the chart one more time. Here      5   regularly charge. It is a no-brainer.
  6    it is when it crossed under the green line around 45,     6          Now, like I told you, Total Alpha is the one
  7    50. Now, what do I do? I set this up as the price I       7   service that you need. For starters, I’m going to
  8    don’t think it will go above for a while. And for         8   give you every educational resource I have. I’ve put
  9    about a week, it just hovers below it. You see that?      9   together a lot and they’re all yours. You’ll get all
 10    The bet was in my favor. And you could have collected    10   of my video lessons, every instruction manual I have
 11    some nice, consistent profit on this one, just like      11   absolutely free included with this. Right there,
 12    you could have on the other three. You just sit there    12   that’s decades of information boiled down into
 13    and collect while you’re waiting. It’s really basic.     13   simplistic and easy-to-follow lesson plans so you have
 14           The stock market does not have to be so           14   something to reference at any time you want. Study
 15    challenging, all right? It just doesn’t. And now you     15   this information and you can see your account grow
 16    know how you can make money in any -- any given time     16   tremendously.
 17    in the market. Twenty years of trading and I just        17          Okay, that’s just the start. That gives you
 18    broke it all into three phases right here. The           18   the resources to lean back and learn more. But it
 19    crossover, that signals when a stock will change         19   gets a heck of a lot better. Trust me. When I
 20    direction. The launch pad, that identifies when a        20   started -- when I started, I wished there was a
 21    stock is going to break out. And the ripple, this is     21   millionaire trader who would take me under his wing
 22    when a stock is determining its next direction, but it   22   and let me see what he was trading. I wanted to hit
 23    can trade flat for a bit.                                23   the ground running, but I didn’t know how to do it. I
 24           Can you think back to the beginning of this?      24   didn’t want to go blindly. I wanted to see someone
 25    What was the one word I used to describe the market?     25   else’s trades. I wanted to follow someone that had


                                                                                                     10 (Pages 37 to 40)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment KK
                                                                                      PX 27, 2084
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 280 of 409
                                      Joinnow.Live Webinars - Jeff Bishop
Raging Bull, LLC                                                                                             5/27/2020
                                                          41                                                            43
  1    proven success, but I couldn’t find them, someone that    1   But I’m going to sweeten the deal a little better
  2    had made a lot of money to ensure that I could make a     2   even.
  3    lot of money. That’s what I was looking for because       3          We all want a game plan before the market
  4    that’s why you want to trade. You want to trade           4   opens, right? If you’re like me, your day is pretty
  5    because you want to make money, right?                    5   hectic. You never know what’s going to come up. You
  6           Well, you’ve seen my trades and you’ve seen        6   may not have time to check in on my portfolio and see
  7    what I’ve been able to accomplish with these three        7   my accounts all day or pay close attention to when I
  8    simple phases that I track every single day. And I        8   send out trade updates. That’s okay, that’s okay. We
  9    want to give you those trades. I don’t want you to        9   all live busy lives. But I want to show you how in
 10    have to do this alone. I want you to be able to do       10   just ten minutes per day you can make some additional
 11    this with me.                                            11   income. Most of my members even have full-time jobs.
 12           So here’s what I’m going to give you. I’m         12   Maybe you do, too. Great, this is perfect for you.
 13    going to give you access to all of my trades, so if      13   You cannot get any better than this.
 14    you want, you can get in on the action with me, the      14          If you give Total Alpha just one hour a
 15    exact same trades. Just watch my trades and learn how    15   week, that’s all you need so you can supplement your
 16    I’m making these profits. I mean, goodness, you can      16   income. I’m telling you just ten minutes a day can
 17    see every single trade that I make in this account.      17   transform your account considerably. You can do this
 18    I’m all about transparency. So here’s what I’m going     18   at any level you want. It doesn’t matter where you’re
 19    to do. I’m going to give you access to my personal       19   starting.
 20    portfolio and let you get live-streaming access to my    20          So in the morning, I send you my battle plan
 21    actual trading account. I mean, this is my family’s      21   for the day and the action I’m looking to take in the
 22    own real money and you better bet I take this account    22   market with my own real money. This is my watch list.
 23    seriously.                                               23   This is my daily primer that shows exactly what I’m
 24           At any given time of the day, you can check       24   going after for the day. It’s my top idea that I’m
 25    in on my portfolio and see what trades I’m in. Then      25   interested in sent to you directly before the market

                                                          42                                                            44
  1   you can stream my actual real money account and see        1   opens. That’s a key. So you can set up your trade
  2   what trades I’m teeing up. It doesn’t matter where         2   before the market opens, carry on your day and you’re
  3   you are either. You can view all this on your phone,       3   good to go. I send this daily, Monday, Tuesday,
  4   your tablet, your computer, any way you access the         4   Wednesday, Thursday, Friday, every day of the week so
  5   internet. Even I do a lot of trading right from my         5   you can start your day knowing what I’m most
  6   phone here, okay? I’m not glued to my computer all         6   interested in and take the trade if you want to.
  7   day and you don’t need to be either.                       7           Again, during the day, you’ll see the trades
  8          The bottom line is that no one else is going        8   I make with an inside look into my personal portfolio.
  9   to do this for you. The main reason is they just           9   You’ll also get behind-the-scenes access to my live
 10   aren’t that good at it. They talk a big game, but         10   trading account at any time you want during market
 11   they can’t ever back it up. They’ll never show you        11   hours. Combine all this together and you are the
 12   their account like I will. They’ll pump out their         12   Total Alpha.
 13   best trades and sweep the losers under the rug. Well,     13           Remember, I showed you the crossover. That
 14   you can’t sweep anything under the rug when you give      14   tells us when a stock is going to change direction and
 15   someone behind-the-scenes access to their actual          15   when we can profit it from it, whether it goes up or
 16   account. Everything’s out there to see and that’s         16   down. It doesn’t matter if a stock price falls
 17   what I’m doing. I’m going the extra mile because this     17   because we make money on both sides, right?
 18   is the one service you need for your entire trading       18           Then I showed you the launch pad. Remember
 19   career.                                                   19   that launch pad? This signals when a stock is likely
 20          Now, I make tons of money in the market and        20   to break out. We have complete conviction and don’t
 21   it’s my mission to help others do the same. Total         21   get fooled by the fake-out breakout. We know when to
 22   Alpha. Remember that name. Total Alpha. Alpha means       22   get in.
 23   one. You don’t need any other service once you have       23           And then I showed you the ripple. This
 24   this. It is the one stop shop for trading. When           24   shows us when a stock is trading relatively flat,
 25   you’re with Total Alpha, you don’t need anything else.    25   waiting on the next direction. During this time when


                                                                                                     11 (Pages 41 to 44)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment KK
                                                                                      PX 27, 2085
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 281 of 409
                                      Joinnow.Live Webinars - Jeff Bishop
Raging Bull, LLC                                                                                             5/27/2020
                                                          45                                                            47
  1    others sit on their hands, we can be there and collect    1   future right now. You’re spending money on something
  2    consistent profits.                                       2   that can make you more money. That’s the beauty of
  3           Three phases, the crossover, the launch pad,       3   the Total Alpha System that I’ve developed over the
  4    the ripple. This is how you grab the market by the        4   last 20 years and you can access right now.
  5    horns. This is the lowest price, the lowest price         5          Okay, here’s some more questions. Another
  6    I’ve ever offered. It will not -- it will not get any     6   good one here, I’ve never traded before, can I do
  7    better than this and it’s only for today. Again, this     7   this? Of course you can. Of course you can. Total
  8    whole time I talked about taking advantage of             8   Alpha encompasses everything. I don’t care if you’re
  9    opportunities. Well, this is the opportunity of a         9   brand new to trading or if you’ve got ten years’
 10    lifetime. You get to join me and thousands of others     10   trading experience. This system breaks it down into
 11    who are using these three phases to capture monumental   11   three key phases and narrows your focus. We just saw
 12    returns and it’s literally transforming lives. That’s    12   this. The crossover, the launch pad and the ripple,
 13    what trading can do for you. It can change everything    13   these are the three things that you need to focus on.
 14    and give you the life that you want to live. It’s the    14          Actually, now that I think of it, it’s even
 15    life you deserve.                                        15   better if you’re brand new because there’s no bad
 16           I know people have been asking some               16   habits to break. You’re starting from scratch with
 17    questions and while I can’t get to all of them right     17   the one service that simplifies the market and it is
 18    here, there are a group of questions that I saw up       18   proven to make people boatloads of cash. We just saw
 19    here multiple times. I want to be sure to get to         19   many of those people. So, yes, if you’re new to
 20    those right now.                                         20   options, perfect. Use Total Alpha. Use me. Let’s
 21           The first one, I just touched on, but I want      21   see what we can do together.
 22    to go over it one more time. Someone asked, I work       22          Okay, moving right along, I saw this one pop
 23    full-time, will this work for me? Well, the answer is    23   up, too. How much money do I need to start?
 24    absolutely, yes. This is designed for people with        24   Honestly, I get this question all the time. And the
 25    busy schedules. This is designed so you don’t have to    25   answer is that it really depends on your financial

                                                          46                                                            48
  1   be at a computer all day. I’ve already taken that          1   situation. I can’t tell you what to start with.
  2   into consideration. Everything is accessible from a        2   Maybe you only have $1,000. That’s fine. I only had
  3   smartphone. All you need is an internet connection, a      3   $2,000 when I first started. And then I continue to
  4   phone, a computer, a tablet and you can access             4   grow it. As I became more consistent, I started
  5   anywhere. And the amount of time it takes a trade is       5   taking money from other streams of income and
  6   truly minimal.                                             6   allocating them to my account. So I could get even
  7          I’m sending you my watch list before the            7   bigger and bigger positions, and bigger positions
  8   market opens each day so you can position yourself         8   allow you to make bigger profits.
  9   with my favorite trade of the day coming up. Then          9          But it’s okay to start small. Everyone
 10   from that same smartphone of yours, you can check out     10   does. It doesn’t matter where you start from. You
 11   my portfolio and see other live trades I’m making as      11   know what? I actually prefer that you start small.
 12   the day goes on. You can see everything that I’m in       12   This way, you can learn the ropes and develop a rhythm
 13   and even what I’m planning on. Remember, this is my       13   that works for you. That’s the most important thing.
 14   own real money portfolio. And who doesn’t want that?      14   You can start with any account size you wish. You
 15   I mean, who doesn’t want an extra 500, 1,000, $2,500      15   know what, even if you don’t actively trade, if you
 16   each and every week coming in? That is a substantial      16   just take the education I’ve given you and spend time
 17   amount of money when you’re doing that consistently       17   learning it, mastering the things I’m teaching you,
 18   over and over during the course of a year with me. I      18   you are setting yourself up for a lifetime of success.
 19   mean, $500 a week, $500 would make you over $25,000 a     19   The important thing is you get your hands on the
 20   year extra.                                               20   material and you start putting it to work right now.
 21          That is far more than the price of this            21          You know, there are two other questions that
 22   service many, many times over. Really, this isn’t         22   I really want to address right now. The first one is,
 23   just the opportunity of a lifetime. It’s the              23   what are these three lines that we talked about? I
 24   investment of a lifetime. It’s the investment of a        24   had a feeling this one would come up. And as I
 25   lifetime because you’re investing in your financial       25   mentioned, you’ll be able to see these three lines I


                                                                                                     12 (Pages 45 to 48)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment KK
                                                                                      PX 27, 2086
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 282 of 409
                                      Joinnow.Live Webinars - Jeff Bishop
Raging Bull, LLC                                                                                             5/27/2020
                                                           49                                                           51
  1    use once you join. It’s a truly critical part of the      1   guarantee you can master it.
  2    Total Alpha service and I don’t want to give              2          Okay, guys, that’s all the questions that
  3    everything away right now. I’ve already shared so         3   I’m going to take right now. But once you join my
  4    much. My members have paid for that access and I want     4   service, know that I’m here for you, okay? You can
  5    you to have the same, but you need to join me. You        5   always access me. I also do live trading sessions for
  6    need to act right now.                                    6   members. So you can come and ask me any questions you
  7           I’m going to prove myself every day and send       7   have. You join Total Alpha and you insert yourself
  8    you my favorite trades. Let me do that for you. Join      8   into a winning team. This is a group of traders that
  9    the service and let’s get to work right now.              9   want to keep the market simple and make a lot of
 10           Okay, the final question I see all the time       10   money, right? [Clapping hands]. That’s why we’re
 11    is, you’ve shown us the three phases, which one should   11   here, to make a lot of money.
 12    I focus on first? You know, this is actually my          12          This is the best time to get in. It is a
 13    favorite question. I forgot who asked this, but          13   rare opportunity and I can’t tell you the next time
 14    you’re clearly focusing on the simplicity and I love     14   this will even be open at any price to members. It
 15    that. If you can only focus on one thing in this         15   may even be next year, and I don’t want you to miss
 16    whole presentation, I really want you to take this one   16   out on this. So join me right now.
 17    phase with you. I broke it into three phases, but        17          There you have it. This is Total Alpha.
 18    just start with this one simple one. If I had to pick    18   I’ll see you on the inside soon.
 19    my favorite, it’s the crossover. It’s absolutely the     19          (The recording was concluded.)
 20    crossover, without a doubt. And it’s my favorite         20
 21    because it’s so recognizable. It has been one of the     21
 22    key parts of my consistent success.                      22
 23           I know my current members will say the same.      23
 24    The crossover is only focusing on two of the lines,      24
 25    the red and the blue. Now, in an uptrend or a            25

                                                           50                                                           52
  1    downtrend, we’re looking for about two weeks or more      1          CERTIFICATE OF TRANSCRIPTIONIST
  2    when there’s a gap between them. There’s a separation     2
  3    for a period of time suggesting that it is, in fact, a    3
  4    real trend. Then what we do is wait for those two         4          I, Elizabeth M. Farrell, do hereby certify
  5    lines to cross again, okay? We saw several examples.      5   that the foregoing proceedings and/or conversations
  6    When they cross, we can tell that the stock is going      6   were transcribed by me via CD, videotape, audiotape or
  7    to reverse direction. It’s very likely to happen          7   digital recording, and reduced to typewriting under my
  8    then.                                                     8   supervision; that I had no role in the recording of
  9           Say the stock was trending up for two weeks        9   this material; and that it has been transcribed to the
 10    and then the lines were separated, and when they         10   best of my ability given the quality and clarity of
 11    cross, we can tell if the stock is likely to turn over   11   the recording media.
 12    and start heading south again. There’s a trend           12          I further certify that I am neither counsel
 13    reversal. And we make money on the way down. It’s        13   for, related to, nor employed by any of the parties to
 14    awesome.                                                 14   the action in which these proceedings were
 15           On the flip side, say a stock’s going down        15   transcribed; and further, that I am not a relative or
 16    for two weeks and the lines are separated and there’s    16   employee of any attorney or counsel employed by the
 17    space between them. Well, it’s easy to see when they     17   parties hereto, nor financially or otherwise
 18    cross. And when that happens, we can tell the likely     18   interested in the outcome of the action.
 19    next direction is going to be up. And, of course,        19
 20    we’re going to make money on the way up. This is why     20
 21    I love the crossover. This phase is called the money     21   DATE: 7/22/2020
 22    pattern and I absolutely love it. I use it every day.    22               ELIZABETH M. FARRELL, CERT
 23    We can make money whether a stock goes up or down        23
 24    giving us unlimited profit opportunity. Focus. Focus     24
 25    on this to start with and you’ll love it and I           25


                                                                                                     13 (Pages 49 to 52)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment KK
                                                                                      PX 27, 2087
              Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 283 of 409
                                              Joinnow.Live Webinars
Raging Bull, LLC                                                                                                5/19/2020
                                                       1                                                                   3
  1                OFFICIAL TRANSCRIPT PROCEEDING            1                    FEDERAL TRADE COMMISSION
  2                                                          2   In the Matter of:                )
  3                                                          3   RAGING BULL, LLC                 )
  4                   FEDERAL TRADE COMMISSION               4                                    ) Matter No.
  5                                                          5                                    ) 2023073
  6                                                          6   ______________________________)
  7   MATTER NO.      2023073                                7
  8   TITLE           RAGING BULL, LLC                       8                                    May 19, 2020
  9   DATE            RECORDED: MAY 19, 2020                 9
 10                   TRANSCRIBED: JULY 20, 2020            10            The following transcript was produced from a
 11   PAGES           1 THROUGH 59                          11   digital file provided to For The Record, Inc., on
 12                                                         12   June 30, 2020.
 13                                                         13
 14                                                         14
 15     Joinnow.Live Webinars - Trade with Kyle_State       15
 16           of the Markets 2020-05-19 10-30-04            16
 17                                                         17
 18                                                         18
 19                                                         19
 20                                                         20
 21                                                         21
 22                                                         22
 23                                                         23
 24                                                         24
 25                                                         25


                                                       2                                                                   4
  1                 FEDERAL TRADE COMMISSION                 1                      P R O C E E D I N G S
  2                       I   N   D   E   X                  2                      -    -    -       -     -
  3                                                          3            MR. KYLE DENNIS:     2020 state of the market.
  4   RECORDING:                                    PAGE:    4            We're going to have a really nice talk and
  5   Joinnow.Live Webinars - Trade with Kyle_State    4     5   walk through here.     Let me get my video feed up.
  6   of the Markets 2020-05-19 10-30-04                     6   There I am.   Hey, everybody.    Hope you're doing well.
  7                                                          7            Now we're going to walk through -- this has
  8                                                          8   been an absolutely crazy market.         I'm glad here
  9                                                          9   there's like 2,000 of you guys in the room, I'm glad
 10                                                         10   that you're here because this market has been
 11                                                         11   absolutely wild.    I don't think any of us have really
 12                                                         12   seen anything like this at least since 2008.
 13                                                         13            Heck, yesterday the market went down, it was
 14                                                         14   the second biggest percentage drop of all time.
 15                                                         15   That's crazy.    That's crazy, guys, right.
 16                                                         16            So in the midst of all this we're running
 17                                                         17   out to the grocery store, stocking up on beans,
 18                                                         18   worried about catching, catching this Coronavirus,
 19                                                         19   this COVID-19.   Worried about not spreading it.
 20                                                         20            I know, heck, I know a lot of you guys here
 21                                                         21   are from different areas of the U.S. or different
 22                                                         22   countries, so it's not an easy situation to be in.
 23                                                         23   It's kind of an unprecedented situation.
 24                                                         24            And it's really important that we understand
 25                                                         25   what this means, at least my opinion of it of what



                                                                                                             1 (Pages 1 to 4)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                 Attachment LL
                                                                                        PX 27, 2088
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 284 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                             5/19/2020
                                                           5                                                              7
  1    this means in terms of the market going forward and       1   see there are technology, financial, services,
  2    also how to take advantage right now and how to keep      2   consumer goods, basic materials, healthcare, right.
  3    taking advantage.                                         3          And if you look at this, you see everything
  4           That's what I've been doing. I've been             4   is pretty much red, everything. And these are mostly
  5    having an incredible year. I know the market's down       5   the large companies, so Apples, Amazons, Coca-Cola,
  6    30 percent. I'm up crazy. I'm going to show you all       6   Pepsi, right, you know, Verizon, Visa, J.P. Morgan,
  7    the stuff that I've been working on and the trades        7   the banks, right.
  8    that I've been doing with folks.                          8          And the only really green thing you see on
  9           Man, it's been incredible and it's kind of         9   there is in the biotech space, G-I-L-D, Gilead, which
 10    strange on one hand, you know, a lot of people are       10   is working on a vaccine here -- or excuse me, a
 11    quarantined and in their house, not able to do much of   11   therapy for the COVID-19, so that's probably the only
 12    anything, and on the other hand, trading has been        12   reason why that one is green there in this huge red
 13    excellent. There's so much opportunity and               13   environment.
 14    volatility.                                              14          Crazy good companies are down 20, 30 percent
 15           And I'm going to detail here exactly what's       15   off their highs and some are even off more. I mean
 16    going on. My goal for today is this particular           16   Apple's down 25 percent. Exxon is down 43 percent,
 17    outline.                                                 17   right. These moves are huge. You know, even
 18           First I'd like to go over what exactly is         18   Berkshire Hathaway, Warren Buffett, down 22 percent.
 19    happening in this market in my opinion and my            19          Now he, he's not even, you know, he can't
 20    prediction of where we're going to go and how to take    20   escape this action here either.
 21    advantage of it.                                         21          So the point being here is that the market
 22           And then, two, I'm going to show you some of      22   can be going red, but if you're a trader and you're
 23    the trades and how I've been tackling this with the      23   here and you're looking for opportunities, the
 24    same exact strategies that I've always been doing.       24   opportunities have been immense. It's been fantastic.
 25           And then lastly I'm going to show you how         25          So here's the, just a depiction here of the

                                                           6                                                              8
  1    you can take advantage and see exactly what I'm doing     1   SPY. These are like the top 500 companies in the U.S.
  2    on a daily basis, which I know that you're going to be    2   You can see there in the middle of February is where
  3    really excited about.                                     3   this thing kind of came into the U.S. and we're having
  4            So thank y'all for coming out here. Quite a       4   all these closures of stores and all these things
  5    large number of you people.                               5   happening right now.
  6            Now, really, really quickly, right,               6          And the market fell from 340 all the way
  7    especially right now this is really super, super duper    7   down to 240 as of yesterday. Today we're getting a
  8    important. Disclaimer here, right.                        8   nice little, a nice little relief bounce here which is
  9            Trading is risky. I think we've all               9   nice to see. I always like to see some green out
 10    understood and found that out in the last month here,    10   there.
 11    right. Heck, going outside is risky nowadays, right.     11          But it's been, it's been pretty treacherous.
 12    So make sure you're smart. You're the one pushing the    12   The velocity of the decline here is something that's
 13    buttons. You're the one taking responsibility for        13   unprecedented to see it fall this quickly. To fall
 14    your wins and your losses.                               14   25 percent over the course of a year, over a year and
 15            I always like to hear about both because I       15   a half we've seen that, but for it to happen this
 16    have wins and losses as well and I take responsibility   16   quickly was a combination of a couple factors.
 17    for my decisions, as you should take that, those         17          And that mostly had to do with this, this is
 18    responsibilities as well.                                18   a graph here of where the Coronavirus is and it's
 19            So let's just get right into it, gang, step      19   expanding each and every day. They're saying that
 20    one of our outline here. Is this picture, now this is    20   it's not going to peak most likely if you're following
 21    from a Website that I use called Finviz, this is         21   this story at all sometime in mid- to late April and
 22    called a heat map, okay. Now I want you to learn a       22   it might not be gone from what they're saying until
 23    little something here.                                   23   July or August, so it's not like this issue and
 24            This is the heat map for the last month, the     24   problem is going away, although we're tackling it from
 25    performance of all the different sectors. So you can     25   both a financial aspect and from a healthcare aspect


                                                                                                         2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment LL
                                                                                      PX 27, 2089
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 285 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                             5/19/2020
                                                            9                                                            11
  1    as well.                                                  1   situation as well, people are stocking up on toilet
  2           But as this started to get into the U.S. and       2   paper.
  3    move, that's when we started to see a lot of the          3           But look at here what has happened, you
  4    businesses shutting down and closing their doors and      4   know, if we go back to the original graph, the
  5    economic, the economic motor basically came to a halt.    5   market's down 30 percent, right. You can see that,
  6           And as this gets worse, it, nothing really         6   here's a graph of my personal gains, this is from my
  7    much can get worse in the terms of the businesses         7   trading strategies just in March. I've made
  8    because their doors were closed, a lot of the             8   335,000 dollars just in March so far, okay.
  9    businesses already not going to be, it's going to be      9           That's why I bring this up because even
 10    more of the same which can cause some problems, but      10   though the market's going down, if you're analyzing
 11    when we find some more clarity and get the curve going   11   the situation and understanding what's going on,
 12    in the right direction, we'll probably see the market    12   there's so much opportunity to be made in the
 13    pop back up.                                             13   short-term.
 14           But let's talk a little bit about what            14           It's really important to understand that.
 15    exactly happened here, because it's really important     15   That purple line there is the growth of my account
 16    to understand for trading and for investing future.      16   since January the 1st of -- or January the 2nd of this
 17           When this Coronavirus came into the U.S.,         17   year, the 1st it was closed, obviously, so it's up
 18    right now apparently it's making its way out of China,   18   over 100 -- 130 percent so far and the green line
 19    but as we know it's in Europe and Italy and all these    19   there on the chart is actually down. We're down like
 20    other countries and in the U.S. and expanding, the       20   25, 30 percent on the market, right.
 21    world economy pretty much came to a halt.                21           So as you can -- you know, it's kind of
 22           If you notice, like I'm following the news        22   funny to see, it's, on one hand it's like looking like
 23    feeds, Apple has closed up all their retail stores.      23   a megaphone, like mine's going up at a faster rate as
 24    Ford is stopping production, right. People are, in       24   more of the market goes down and I'm not a short
 25    certain cities, my brother lives in San Francisco,       25   seller.

                                                          10                                                             12
  1    they're on a quarantine until like April, I think         1          I don't really short sell very many stocks.
  2    April 7th. They are not supposed to leave their house     2   I will, I'll do anything to make some money in the
  3    other than to go to the grocery store or go get           3   market via any type of strategies, puts or shorting,
  4    medicine. The same thing is happening in Los Angeles.     4   but I'm not really a puts seller -- or excuse me, a
  5    The same thing probably is going to start happening in    5   put buyer or someone betting against stocks. That's
  6    New York.                                                 6   just not really what I do.
  7           So when all these things close down, what          7          I'm more of an optimist, so a lot of my
  8    happens? Well, we can't go out and spend money,           8   trading is just going out and looking for opportunity
  9    right. We're not traveling, we're not using oil.          9   on the long side, things that are oversold. Things
 10    We're not going out and buying things except maybe the   10   that have good news flow. Things that are going to
 11    essentials and that drove everything to a halt.          11   likely pop up and go up when the market's going down.
 12           So what happens here when we're closing down      12          And because of the volatility, there's so
 13    all these countries and cities and we're not             13   much opportunity out there.
 14    traveling, we're, if you've guys noticed all the         14          So let me explain exactly what's happening
 15    sporting events and entertainment is gone.               15   in a step-by-step process here so it's easy to
 16           Disney's delaying their movies to come out        16   understand.
 17    next year because nobody's going to theaters, right.     17          Number one, okay, the Coronavirus came in
 18    When that's turned off and the money flow just stops,    18   here, right. It went to China and made its way to
 19    that creates massive problems.                           19   Europe and then it made its way into the U.S. We
 20           So here's like some of the headlines. I           20   started panicking -- I shouldn't say the word
 21    know you guys have probably been following it like I     21   panicking, but it became more of an importance when it
 22    have, but you know the Kentucky Derby is postponed       22   got over here because this is where all the media is.
 23    until, until September. NBA, major league baseball,      23          And it infiltrated the United States and
 24    other sports are either postponed and perhaps            24   then it, it went into a craze because we are a
 25    canceled. And you guys know the toilet paper             25   media-driven country and everybody's hearing about it,


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment LL
                                                                                      PX 27, 2090
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 286 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                             5/19/2020
                                                          13                                                            15
  1    social media, everything. It's big, right. And our        1   of, it's messed up here as just an average person, but
  2    markets are here.                                         2   that's what the world we live in does. And it, there
  3           So that's when it started to pick up and the       3   was a couple articles even out there this week saying,
  4    panic in the stock market started to pick up when it      4   you know, like the airliners need to get bailed out
  5    got over here and we started to shut down all these       5   it's looking like because they're going to take this
  6    stores, entertainment and all this stuff that we          6   huge hit and they might go bankrupt and then we'll
  7    enjoy.                                                    7   have no air travel as a society and thousands of
  8           And that turned off the motor of the economy       8   people lose their jobs, of course.
  9    and that's where we get this new phrase social            9           But they were saying 90 to 95 percent of
 10    distancing and that's what's becoming the new norm in    10   their free cash flow that they generated they took and
 11    our lives.                                               11   then they bought back their own stock. You know, like
 12           Now when all this stuff is going on, when we      12   what are you guys doing? There's no safety there.
 13    are shutting down the, basically the world economy and   13   It's a terrible idea.
 14    we're turning off all these, these cash flow things,     14           All this is creating a ton of uncertainty
 15    we're not selling anything anymore, we're not            15   and we're not able to predict what the earnings
 16    entertaining ourselves other than maybe Netflix or       16   numbers are going to be in the future.
 17    something at home, right. That creates a lot of          17           I think that we can all agree that at some
 18    uncertainty in the market.                               18   point this, this virus is going to dissipate and go
 19           Basically what that means is -- the market        19   away, hopefully sooner rather than later, and we'll
 20    hates uncertainty, so what does that mean? It just       20   get back things going in the right direction. That
 21    basically means what the word means, you don't know      21   seems pretty logical, right.
 22    what's going to happen, right. You don't know what's     22           But in the meantime, how do we value stocks?
 23    going to happen. You don't know if the virus is going    23   We can't, because there's a lot of fear. We don't
 24    to be gone by July or August, if it's going to peak in   24   know what earnings are going to be generated and as
 25    April.                                                   25   the earnings, if you're thinking about this and you're

                                                          14                                                            16
  1            You don't know how to predict the earnings        1   going okay, if the stock market's down 25, 30 percent,
  2    in the future of these companies. Heck, you know,         2   time to buy, right, if the earnings have dipped down
  3    what is Ford, Ford's earnings going to be next quarter    3   and the stock has dipped down and you're valuing the
  4    if they're not making any cars? What's Apple's            4   stock market at, at an earnings ratio, price to
  5    earnings going to be next quarter if they have their      5   earnings ratio or price to earnings growth ratios,
  6    stores closed, right.                                     6   which is how people do it, how analysts do it, there's
  7            What is, going all the way down the line,         7   no way to say what that ratio or value should be.
  8    you know. Some companies can set to benefit from          8          The big question is when is this virus going
  9    that, we've seen some of the companies run up in this     9   to go away and when can we start up our economic
 10    bad market. But the majority of these companies,         10   activity again. And that's going to happen at some
 11    let's say the hotels, the casinos, the airliners, the    11   point in the future.
 12    cruise ships, right, nobody's traveling and doing any    12          And I think that it's going to be an
 13    of these things, so these stocks are plummeting.         13   immensely huge buying opportunity with all the
 14            And what's created an even worse situation       14   stimulus that the Federal Reserve is putting in there
 15    is that a lot of these companies are over levered.       15   to get the economy back going in the right direction.
 16            See, the Federal Reserve created really low      16   But the key is to get rid of the buyers.
 17    interest rates and created a situation where it made     17          So that uncertainty in the near term is
 18    sense to borrow money at 1, 2 percent interest rate,     18   really what's going on and like I said, what the
 19    sometimes even less for these big companies. And what    19   Federal Reserve is doing, and they've lowered interest
 20    they would do is borrow these, borrow these, take out    20   rates to zero, basically making free money. They're
 21    these loans, take out this debt, use that debt to buy    21   going to look to bail out a lot of these industries
 22    back their stock to create better earnings per share     22   that, industries and/or companies, and whether you
 23    numbers and boost the stock so that the executives at    23   agree with it or not, that's what their plan is.
 24    the company got better bonuses.                          24          They're talking about, today I watched the
 25            Now I won't get into all of it, it's kind        25   press conference, Trump was saying he was going to put


                                                                                                       4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment LL
                                                                                      PX 27, 2091
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 287 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                             5/19/2020
                                                          17                                                            19
  1    forth something to put 1,000 dollars into every           1   quicker.
  2    American's pocket, talking about delaying IRS tax         2          So all I had to do was tweak my time frame
  3    payments, talking about delaying mortgage payments,       3   and tweak my risk tolerance just a tad and keep doing
  4    giving the banks extra liquidity, all these things        4   the same thing. And that has led to incredible
  5    which are really actually pretty concerning given         5   results.
  6    that, hey, you know, just a month ago we were sitting     6          So I want to show you exactly what's going
  7    at all time highs and have been on a decade run of        7   on with a lot of these things, but first I want to
  8    incredible economic performance and then all of a         8   review, because I keep harping on this, I really, if
  9    sudden all it takes is for the economy to be shut down    9   you've been to any of my training things before, you
 10    for, for two weeks and we have all these companies       10   know catalyst is just, this is what I've always been
 11    that could go bankrupt.                                  11   talking about, because it makes the most sense, it's
 12            It's really poor planning and we won't get       12   forever there and it works in every single type of
 13    to that because this isn't a, this isn't a talk about    13   market condition, at least in my experience. Catalyst
 14    CEOs and everything like that.                           14   is simply a fundamental reason why prices are going
 15            But for us as, as investors and traders, we      15   up.
 16    need to know what's going on, okay. We need to know      16          So why do you want to own the stock? Why do
 17    what's going on and that will allow a better plan of     17   you want to buy it? Okay. And the answer is usually
 18    attack in terms of putting capital in our own pockets    18   something upcoming in the future, earnings, news
 19    from our own trades.                                     19   releases, product announcements, data releases.
 20            So for me, I understand what's going on          20          This is exactly what I use to time my
 21    here. I'm hoping this makes sense for you. It's not      21   entries into these things and that strategy is the
 22    too complicated to understand.                           22   same thing that's happening right now, okay.
 23            Basically if I had to sum it up in these         23          The only difference, like I've been saying,
 24    three steps, the Coronavirus comes on, we're shutting    24   the only difference that has changed is the time
 25    down the economy and they're trying to counteract the    25   frame. They're happening much more quickly. News

                                                          18                                                            20
  1   negative effects of shutting down the economy with         1   comes out and you're seeing these huge gains that come
  2   free money and stimulus. That's basically what's           2   out that very day or in one to two days, versus
  3   going on.                                                  3   usually maybe it was one to two weeks. This is
  4          We're using the stimulus as a crutch to get         4   becoming a lot quicker.
  5   through this time to hopefully when the virus              5          Now I don't expect it to always stay that
  6   dissipates, when the virus dissipates and goes away,       6   way. I expect it to revert to the mean and go back to
  7   then some companies will likely probably go bankrupt       7   how it used to be, right, because this volatility is
  8   and not be here anymore, some will get bailed out and      8   not going to last forever, but all I had to do was
  9   some will be roaring buys that will be at such cheap       9   just learn this strategy and then tweak what I was
 10   levels that it's going to be amazing to take a look at    10   doing just a tad to keep the gains rolling in.
 11   those. I'm really excited as an investor when that        11          And the same thing can work on the downside,
 12   time comes.                                               12   too, with negative news. For example, Disney's
 13          But, nevertheless, what I learned and how          13   closing their parks. Disney's going out and delaying
 14   I've gone through this, and that's always been a big      14   their movies, that's a negative impact on earnings,
 15   question since I'm a younger trader, you know, I'm 29.    15   right.
 16   I haven't -- people always say well you didn't trade      16          With one of my investing services I went
 17   through 2008, 2009, how do you know what's going to go    17   short WYNN, W-Y-N-N, because they're a casino and
 18   on? Well this one's even worse than that period in        18   nobody's going to go to the casino.
 19   terms of the velocity that we're going down.              19          Easy to understand topics here. And this
 20          And what I learned is I just had to keep           20   all happens from, it all goes back to the same thing,
 21   doing the same thing I always was doing. It's not         21   economics 101, okay. We probably have all taken a lot
 22   that difficult. I just had to keep doing the same         22   of these types of classes before, economics 101,
 23   exact strategies I was doing, I just had to tweak         23   supply and demand.
 24   them, tweak my time frame a little bit because the        24          What does that mean? It's like a little
 25   loss, the losses came quicker or the gains came           25   scale there, supply and demand.


                                                                                                       5 (Pages 17 to 20)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment LL
                                                                                      PX 27, 2092
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 288 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                             5/19/2020
                                                          21                                                            23
  1           All that works is if there's more supply           1          And then right below that you see Dr. Joseph
  2    than demand, prices go down. If there's more demand       2   Kim, Inovio's president and CEO, went to the White
  3    than supply, prices go up.                                3   House to meet with President Trump because in the past
  4           So I want to control the demand, right. I          4   they've had vaccines for SARs and for MERs and he was
  5    want to see what the demand is. If people want to own     5   going to be at this meeting, okay.
  6    shares of the company, that's demand, it's likely to      6          Makes sense, right. This guy, the CEO of
  7    go up.                                                    7   Inovio Pharmaceuticals, is going to go to the White
  8           Now how can I control that demand? Well I          8   House and talk to Trump? I mean if that's not a
  9    look for the catalyst. What's the reason why somebody     9   scream in buy, that's, that's not making that, making
 10    would be wanting to buy this stock right now, right?     10   that supply and demand in our favor, I don't know what
 11    Why would somebody want to own that, that's the          11   is.
 12    question I'm always asking myself. Is this a good        12          And if you go back to the chart here, look
 13    price and why does someone want to own it here. What     13   at where it exploded. Look at the arrow, when it
 14    is upcoming in the future that's got people excited      14   started to go up.
 15    about this.                                              15          When that press release came out that he was
 16           That's all that it is and that's all a            16   going to go ahead and be at that meeting, all of a
 17    catalyst is. It goes right back to economics 101.        17   sudden it started to rise very, very quickly. Demand,
 18           The reverse can be said if you wanted to          18   even though the stock market was crashing, demand for
 19    short stocks, I mean if you're betting against stocks    19   this particular stock was going through the roof
 20    you want to look at what's the reason why people don't   20   because they were going to be working on a vaccine.
 21    want to own this right now, right.                       21          And you know what's even funnier about this
 22           Very simple question to ask and if you can        22   is that people are so slow to figure this out it's
 23    write down an answer to that, yes, people want to own    23   hilarious.
 24    this stock, there's -- there's going to be demand for    24          So I went in here and I said okay, and
 25    this stock for this specific reason, it starts to make   25   you'll, you'll notice my targets, you know, they went

                                                          22                                                            24
  1    a lot more sense.                                         1   from 4 to 18. My targets are never crazy, I never try
  2           So let me go over some real trades, these          2   to go and hit a home run, I'm just trying to hit a
  3    are real trades I did that made me a ton of money and     3   single or a double and make some good money on this
  4    made a lot of others a ton of money as well on, on        4   stuff.
  5    these basic ideas.                                        5          You'll notice there on this I bought 30k INO
  6           They're really basic ideas here and this is        6   at 417. I was saying hey, Trump is meeting with the
  7    a market that's been going and crashing to the            7   scientific team at the White House, INO is there, it's
  8    downside, I want to highlight that. These shouldn't       8   the only small cap company, it's only a small company.
  9    be that easy, right, I mean with the market going down    9   The other ones there are big time players, Johnson and
 10    a lot, but there's always a niche somewhere that's       10   Johnson, GlaxoSmithKline, Gilead. Remember that's the
 11    going up and that's what I always like to exploit.       11   one that I said was green on that heat map at the
 12           So Inovio Pharmaceuticals there, you can see      12   beginning.
 13    I drew a line right on the chart and the shares went     13          They went right into this meeting and he's
 14    from 4 to over 18. 4 to over 18, what a crazy move in    14   the only, he's the only guy there that was in a small
 15    just a matter of about like a week, a week and a half.   15   company that was in this meeting. Pretty incredible.
 16    And that's what I'm talking about in terms of the        16          And I found this and knew about this before
 17    shorter time frames that these are happening here,       17   the press release came out because they said on my
 18    just about a week, okay.                                 18   Bloomberg terminal the companies that were going to be
 19           Now you ask yourself that same basic              19   there at the, at the meeting.
 20    question, why is this going up? Why were these shares    20          So I knew the companies that were going to
 21    in demand?                                               21   be at the meeting and then the next day the video
 22           Well a couple headlines I posted here for         22   comes out and Joseph Kim is there in the White House.
 23    you. On March the 2nd Trump said he's going to ask       23   He says the company's name and off to the races we go,
 24    drug makers to speed up the Coronavirus vaccine and      24   okay.
 25    he's going to meet with executives.                      25          And this is what happens, I mean this is


                                                                                                       6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment LL
                                                                                      PX 27, 2093
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 289 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                             5/19/2020
                                                          25                                                            27
  1    what happened for a lot of people. A lot of people        1   options to license patented treatment for Coronavirus,
  2    made more money on me in this and I wanted to bring       2   that's it. That's it. That's it, it's that simple,
  3    this to y'all's attention because it's not that hard      3   right.
  4    to understand here.                                       4           All you need to do is have the ability to
  5             INO's at this meeting with the President.        5   look up this stuff and look up and know what's going
  6    That's a lot of press and hope for a vaccine here,        6   on with the market. That's it. And that's what I do
  7    whether they get the vaccine or not, who knows, right.    7   for a living, that's why I love doing this stuff.
  8    It's going to -- hasn't even started a clinical trial     8   It's not too difficult.
  9    yet, it starts next month.                                9           That press release came out on March the 6th
 10            But the stock in the meantime went from 4 to     10   in the middle of the day. Look at what happened. Now
 11    18. That's immense opportunities. So like Allen made     11   that makes a lot of sense, right. Goes from 80 cents
 12    184 percent overnight. Christine went with the calls,    12   all the way up to a high of like $5.50, right.
 13    she went ahead and got the calls for a big win.          13           And this is a real time buy. As I told
 14    Roxanna made 1,140 -- 1,145. Jeff made 400 percent on    14   everybody, SPX just announced they licensed the
 15    INO. Diana, she got in at 435 and out at 14. Stephen     15   treatment for the Coronavirus. I went out and bought
 16    did the calls on this one, 217 percent. Allen, I         16   shares at 87 cents and I wasn't being crazy, I was
 17    could go on and on and I have another page.              17   like I'm going to look for just a dollar. I ended up
 18            I have a document over here, it has like         18   getting on this one, I believe I ended up getting
 19    38 pages, a Google doc, 38 pages of people writing in    19   $1.30, making like 50 percent, and I made like
 20    to me on these different plays.                          20   30 grand on that that day, which was really excellent.
 21            A.J. here made 800 bucks. Everybody has a        21           But the important thing is, that's why I
 22    different sized account. That's a really nice win.       22   didn't put my results in there, because the important
 23    Walid has an 11 percent gain and 40 percent gain on      23   thing is what's going on with people that are getting
 24    the calls. Dawn, 72 percent winner on INO, which is      24   these suggestions, alerts and information.
 25    incredible.                                              25           Ricardo made 158 percent. Ryan,

                                                          26                                                            28
  1            Nigel, 240 bucks. A beginner for Michael,         1   230 percent. Thomas, 208 percent.
  2    22 percent. I could go on and on.                         2          Listen, guys, and this is on shares, this
  3            This guy, this is a good one here, Pete           3   isn't on stocks, this is on shares. Stock of the
  4    Cromwell, I'm covering it up I just noticed, but he       4   company. That's unheard of, 220 percent on SPX for
  5    says great news, even with the Dow Jones going down       5   Tracy.
  6    600 again, my account jumped to 16,000 for the first      6          Jeff there, 1,000 percent on SPX. Holy
  7    time since we started in February 2019. Even my           7   moly. Jonathan made 60 percent on Starbucks, 100 on
  8    initial 14k loss that I lost last year I regained all     8   INO, 80 on SPX, AGRX he made a few trades there,
  9    of it and managed to pay myself 13k withdrawn from my     9   excellent. And I just have a ton of these. I have,
 10    account.                                                 10   like I said, another document.
 11            It's not that hard to understand. Kathy --       11          60 percent here Antonio for SPX. Tre,
 12    there you go, Kathleen, you're saying you made 3,000,    12   64 percent. Emm made 5 percent, nice. Todd,
 13    nice.                                                    13   64 percent. Rosemary made 20 percent. Not greedy,
 14            Anybody in here make on that? You know,          14   good job, Rosemary. Sal made 1,900 bucks. D.J. made
 15    it's pretty easy to understand here.                     15   1,200 bucks.
 16            Let's go to the next one here. Spherix,          16          Do you see what I'm getting at here? Nice,
 17    this was an, an amazing one. Look at this chart here.    17   Thomas, you bought it and resold it three times on SPX
 18    You'll notice shares went from 80 cents to over $5.50.   18   making money. Excellent, gang, excellent.
 19    And let's go back to the same thing, supply and          19          I mean it's not too hard to understand.
 20    demand, what has caused the demand to all of a sudden    20   Same thing here, similar theme, similar theme. Opko
 21    spike on this to cause crazy volume and crazy upward     21   Health, OPK. Shares went from 150 to over 280. What
 22    movement in the stock?                                   22   happened here? What happened here? You can probably
 23            Very simple, just some news came out.            23   get what I'm getting at here now, right.
 24    That's it. It created a nice catalyst right here for     24          Opko Health's Bio-reference Laboratories to
 25    us. Spherex, which is the company's name, executes       25   introduce Coronavirus disease tests. They're using


                                                                                                       7 (Pages 25 to 28)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment LL
                                                                                      PX 27, 2094
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 290 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                             5/19/2020
                                                           29                                                            31
  1    this in New York now on the little drive-through          1   been working for me for, since I've been trading,
  2    things where you can drive in and get yourself a test.    2   since I went profitable, which I wasn't always
  3    OPK, which owns the Bio-reference Laboratories, is the    3   profitable back in the day.
  4    one involved with this.                                   4           I actually lost 8,000 dollars when I first
  5            How do you know that? Well I, I don't             5   started and all that I've had to do over the years is
  6    expect any of you guys to be able to figure it out and    6   adjust my time frame to different levels of
  7    sit at your computer all day long, but this is            7   volatility.
  8    valuable information. This is what I'm doing, sitting     8           So I'm going to show you a couple more
  9    on my computer all day long, listen for news and          9   examples here in different sectors. LK, which is
 10    seeing what's exactly going on.                          10   Luckin Coffee, it's a coffee company. I'm going to
 11            And I'm, funny enough as I'm talking about       11   show you a really neat situation in which I utilized
 12    this I'm looking at my Bloomberg terminal up there and   12   options with the same exact strategy here to make big
 13    it says Opko Health quickly spikes to session highs on   13   time gains on this one as well and so did others that
 14    New York testing pact.                                   14   checked it out as well.
 15            Ha, ha, I mean how incredible is that. How       15           But my point here being is since I've been
 16    incredible is that.                                      16   doing this catalyst and news-based strategy, getting
 17            The stock right now has more news coming out     17   an edge on the market, all I've had to do is adjust my
 18    about partnering up with, with New York and shares are   18   time frames. When things get more volatile, I am a
 19    spiking to highs. It's spiking up 30, 40 cents right     19   little bit more quicker. When it's more risky, I'm
 20    now. Holy moly, see.                                     20   more quick, because if you think about it, risk equals
 21            It's this type of stuff that you, that makes     21   reward, right. If there's a lot more risk, there
 22    a huge difference and understanding the information      22   better be a lot more reward or what the heck are you
 23    causes some really big -- bring that up on your page     23   doing. So it's coming a lot more quickly.
 24    right now, you'll see exactly what I'm talking about.    24           And then when things start to slow down a
 25            But this was a real alert on that same           25   little bit, I extend my time frame and go for bigger

                                                           30                                                            32
  1    information, on the headline. I bought 50,000 OPK at      1   moves in the long-term and that's basically the same
  2    158. The company owns Bio-reference Laboratories          2   type of strategies, just one is quicker and one's a
  3    that's meeting at the White House. Company says           3   little bit less quick as the conditions change in the
  4    they're constructing a test for the Coronavirus and       4   market.
  5    obviously this was a past alert, so now they're in        5           And I always like to tweak things a little
  6    New York doing it actually and having news about it       6   bit to make the most money because that's what it's
  7    right now. That's key, right, that they're in             7   all about at the end of the day.
  8    New York doing this. I mean this is a large company.      8           So here's another one here, Luckin Coffee,
  9           Now look what exactly happened here? Shares        9   LK. This is a coffee company, kind of like Starbucks,
 10    spiked up, makes a lot of sense. Look at the results     10   but it's based in China. And the options here, this
 11    people get from this information and knowledge and       11   is the, the stock up on the screen, the stock went
 12    catalyst. Demand is in favor, right. OPK,                12   from like, you see that white arrow that I put right
 13    1,000 percent for John on the calls. A trader went       13   there on the chart, that's where I had some options on
 14    365 percent on the calls there as well.                  14   it and it went pretty much straight up.
 15           OPK, in at 181, out at 288. Dunk made             15           And you have to ask yourself the same
 16    30 percent there on OPK and he also made 30 percent on   16   question, why is this going up, right. Why is this
 17    SR&E which is, was a different play.                     17   going up? And it becomes very simple. Let's take a
 18           So, nice, Peter made 4,000 not even in the        18   look. This came out on February the 12th. I go back
 19    service, just an Email he sent about Coronavirus         19   over here, this was March the 16th, so there was time
 20    stocks. Excellent, man. This is what it's all about.     20   to know that this was going to happen, right.
 21           And Heather here, congrats to Heather if          21           So Luckin Coffee, here's the press release
 22    you're there, it looks like you have a lot of green      22   here. Luckin Coffee was being added to an index. Now
 23    there on the portfolio as well.                          23   I won't bore you with all the details, but basically
 24           So the thing is with this strategy, this          24   an index is just like the S&P 500 or the Dow
 25    catalyst strategy and this news-based strategy is it's   25   Industrial, it's these things that track all the


                                                                                                       8 (Pages 29 to 32)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment LL
                                                                                      PX 27, 2095
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 291 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                            5/19/2020
                                                          33                                                           35
  1    companies that are in it.                                 1   at 55 cents, out at 95 cents. Quinn, right, 1,600
  2            So basically what was going to happen here        2   bucks. Thomas, 110 percent. 50 percent for the
  3    is LK, Luckin Coffee, was going to get added into the     3   (inaudible). Chris, right, 38 percent. Giles,
  4    MSCI world index. So in order to get added to the         4   85 percent. Walid, 50 percent. Allen, in 63 cents,
  5    index, what needs to happen is the index needs to go      5   out at a buck. A.J. made 40 percent.
  6    out and buy shares of the company to be able to track     6          Some people did better than others,
  7    it, right.                                                7   depending on how they specifically traded it, but the
  8            So it creates demand for the, for the             8   idea, the catalyst, the news that was coming up is
  9    shares. So then if you go back to this chart here, it     9   very easy to understand if it's put right in front of
 10    was going -- oh, a key thing here, it says all changes   10   you and you're, it's just like a dish, it's just like
 11    will be implemented as the close of February 28th,       11   dinner, waiting to be eaten.
 12    okay.                                                    12          You might not know how to make a steak,
 13            So as you look here on February the 28th, we     13   right, but if someone puts in front, puts it right in
 14    know that there has to be a buyer out there adding to    14   front of you and it's steaming hot and delicious, you
 15    their position into the close to be added to the         15   probably can eat it. It's not too difficult, right.
 16    index. There's your demand right there. It doesn't       16          So the same type of idea here that's
 17    even matter what's really going on, you know that        17   happened with Starbucks, another coffee company. This
 18    there's going to be a buyer. It's almost hilarious.      18   one here the options rocketed about 200 percent. Now
 19            So what I thought is hey, okay, what I'm         19   what happened here, the white arrow that I put on the
 20    going to do is I'm going to go out and try to buy some   20   chart there, we went from just 78 to like 81, 82 on
 21    calls on this, betting the thing's going to go up and    21   the stock that day, but the options went up
 22    it should work most likely because there's someone       22   200 percent on that move.
 23    else out there buying it and much bigger than I am,      23          Now what happened? That day, February the
 24    right.                                                   24   27th, Starbucks came out and they said they're
 25            So I went out and I bought some of the calls     25   reopening most of their stores in China. They had

                                                          34                                                           36
  1    there and it was a little bit of a riskier trade          1   closed 85 percent of their stores or, or all their
  2    because the calls expired that day, but I went out and    2   stores I believe in China and they were reopening,
  3    I bought 100 of the calls at 75 cents.                    3   they opened up 85 percent of them. That came out at
  4           Look what happened. LK going to the chart          4   about lunchtime, right. Very easy to understand.
  5    went to the upside huge. Those options rocketed over      5          Okay, Starbucks stores are closed, they
  6    400 percent. Look at what people did on this.             6   can't create any revenue off that, right, they can't
  7           LK, very easy to understand, right.                7   sell anything if the store's closed.
  8    Somebody else is out there, if you read my alert, I       8          Now the stores are opened, so the shares are
  9    said here's the reason for the two points of the          9   probably going to rise to the upside. And then when I
 10    trade. Number one, market has a large chance of a        10   went in there, they said okay, this makes a lot of
 11    bounce today given this is the fourth -- third or        11   sense for this stock to go up and for the options to
 12    fourth day down near 1,000 points. Lots of fear and      12   go up.
 13    overreactions.                                           13          So I send people the idea about what I was
 14           Number two, LK is being added into the MSCI       14   doing. I bought 300 Starbucks 81 dollar calls for
 15    index today, meaning there are forced buyers to be       15   47 cents, okay. And so the reason I'm trying this is
 16    added into the index. Given the gap to fill in the       16   the news just hit that Starbucks has reopened about
 17    upside, the forced buyer and a chance of a market        17   85 percent of their stores. That's a great sign for
 18    bounce, that gives these a great risk to reward          18   Starbucks since the shares fell from 90 in a week. If
 19    profile, okay. I put about 7,500 bucks into it. I        19   it works, I expect a large bounce and 100 to
 20    made like 100 percent.                                   20   200 percent gainer.
 21           Benna made 400 percent. P.K. made 2.7k.           21          Look what happened, guys. It's not too
 22    Eric made 103 percent, right. Gustavo made               22   difficult to understand. 49 percent for Kevin on
 23    43 percent. Healthy Mind and Body made 42 percent.       23   Starbucks. J.T. made on Starbucks. Nate, 100 percent
 24    Dee made 50 percent. James got very similar results      24   on Starbucks. Matt, 107 percent on Starbucks. E.G.,
 25    to me, so I'm assuming about 100 percent. Suryo, in      25   41 percent on Starbucks. Scott, 77 percent on


                                                                                                      9 (Pages 33 to 36)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment LL
                                                                                      PX 27, 2096
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 292 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                             5/19/2020
                                                          37                                                            39
  1    Starbucks. 36 percent for Jay. Stephen, 64 percent.       1   doing here since I launched trade with Kyle about a
  2    980 bucks for John. Walid, congrats if you're here,       2   month ago and what I've been doing and trading to, I'm
  3    man, he's saying that he paid for a lifetime of the       3   closing in on 8 million dollars in profits right now,
  4    service here, made 1,500 bucks on a few trades. Very      4   this is my main bread and butter strategy here.
  5    nice.                                                     5           What I do is I'll, I have a package here
  6            Mike, 41 percent. Stephen, 54 percent.            6   called the trade with Kyle package and it's really
  7    David, if you're here, 46 percent. Rich, 60 percent.      7   easy to understand, just like the trading is. I have
  8    Martin, 90 percent. Ray, 94 percent.                      8   a watch list. I have trade alerts via text and Email.
  9            See. So these things are really going             9   I have education and I have my portfolio, right.
 10    crazy, right, to the upside for various reasons. And     10           So each week, I just sent my video yesterday
 11    that's what I'm saying here is even if the market's      11   to members, each week I detail the strategy that I'm
 12    going down, there can be opportunity to be made on all   12   using for the week, which is catalyst strategy, and I
 13    sorts of different things.                               13   talk about the stocks that I'm watching, which one's
 14            The time frame's a little bit shorter, but I     14   I'm eye-balling, which ones I'm looking for and what's
 15    love that because that means more volatility, more       15   really important is which stocks I'm looking for in
 16    reward and it really -- it's like giving steroids to     16   certain buy zones, profit zones and stock zones.
 17    the trader, right, because it's just like now I don't    17           I'm always looking for catalysts. So when
 18    even have to wait as long. Things are going up           18   someone said in here, for example, that they killed it
 19    really, really quickly and all that I need to do is      19   on OPK, that was because I put that on a list there of
 20    time it right.                                           20   these Coronavirus stocks to be watching.
 21            How do I time it right? With the catalyst.       21           Someone made 4,500 bucks off the Coronavirus
 22    It's just like giving me steroids and that's why I've    22   list. I detailed all of the Coronavirus stocks so
 23    been having, I'll probably end this month as my best     23   that we all could be watching them and try to make
 24    month ever up over 300,000 just this month on            24   some money off of them, you know. And the same thing
 25    different, little different strategies like this, just   25   goes with most recently some of these delivery

                                                          38                                                            40
  1    all doing the same type of things.                        1   companies are doing well.
  2           So if you all are in the service already,          2          So that's what I'm talking about in these
  3    you know exactly what I'm talking about. It's been an     3   hot stocks and options for the week. I adapt each
  4    incredible month and it's been an incredible year in      4   week to exactly what I think is going to make us the
  5    the face of the worst market conditions that we've        5   most money and what I am personally looking at and I
  6    probably seen in the last decade.                         6   make a video around it and a written watch list.
  7           So this is what I'm calling trade with Kyle.       7          Now I will say when the market becomes less
  8    And that's just me. What does this mean? We're going      8   volatile the catalyst trades are a little bit slower
  9    to be trading catalysts with me, Kyle, we're going to     9   and easier to execute, right. Risk to reward. When
 10    be trading catalysts.                                    10   things are going crazy right now, the gains come very,
 11           This is what I've been doing for years, this      11   very quickly if they're timed right and that's where
 12    is what got me out from the negative 8,000 hole and      12   the catalyst comes in and that's where this video
 13    it's what I continue to do. It's my bread and butter.    13   comes in to, to help me tell you what I think is going
 14           And I will be doing mostly stock trading,         14   to be happening and what catalyst I'm looking at and
 15    but some options like I showed you as well in select     15   which news is important and which news is not
 16    situations. And I'm trading with catalyst, every         16   important, okay.
 17    single time trading with catalysts, looking for good     17          And then what I'm doing for my trading is
 18    ideas to make some capital, to make some money in any    18   immensely important, too, as an example of what
 19    market condition and right now it's been, you know,      19   exactly, you know, I'm doing with my personal money.
 20    pretty excellent, pretty excellent.                      20   You know, you see there I, I'm having a great year,
 21           So here's what you get. Hey, David, how you       21   I'm up 100,000, 200,000, 300,000, right. What am I
 22    doing, man. Hey, Bobby, you made 40 percent on           22   doing with my money as an example going right off the
 23    Starbucks, nice, man, excellent. You just killed it      23   watch list on, on 90 percent of these plays, right.
 24    on OPK Kenneth, excellent.                               24          Stocks and options with the buy zone, profit
 25           All right. So this here is what we've been        25   zone and sell zone, went ahead and send them to you


                                                                                                     10 (Pages 37 to 40)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment LL
                                                                                      PX 27, 2097
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 293 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                             5/19/2020
                                                           41                                                            43
  1    via text and send them to you via Email, so both, you     1   plan, all sorts of goodies in there.
  2    have two avenues to get them. The text alert, it's a      2          You don't have to go through and watch these
  3    common question, text alerts always come first, then      3   videos, that's not my goal for making it. It's really
  4    followed by the Email which gives more details about      4   to provide the information so that you can have a
  5    the trade and little intricacies that I want you to       5   better understanding of trading and strategies. I
  6    know about.                                               6   know some people don't want to go out there and learn,
  7           And the goal here is obviously to make a           7   that's okay, but I really love it when people take my
  8    profit and make money and have a detailed plan of when    8   passion and also want to learn as well.
  9    I want to be getting in, when I want to be getting        9          So this all comes together in the package
 10    out, what my goals are on both the upside and the        10   which comes with the trade alerts via Email and text,
 11    downside so that I can protect myself, both my gains     11   the educational suite, my trading academy, the live
 12    and protect myself on the losses if things don't go      12   portfolio and also the video watch list and the
 13    the right way as well.                                   13   written watch list delivered to your in box weekly on
 14           And then you'll see my live portfolio as          14   stock that I'm looking at, on top of all the what I
 15    well, so you can see any position that I'm in, you       15   deem excellent market commentary that you'll be
 16    just click the portfolio and I'll have the shares that   16   getting as well that I think is immensely important in
 17    I'm in, full transparency, so you know exactly what      17   this market environment.
 18    I'm doing.                                               18          And usually I put this whole package
 19           And I always write updates. I'm in contact        19   together for 1,499 for a year. For anybody that's
 20    with everybody throughout the day, usually on a daily    20   following any of the services that I run, it's always
 21    basis in the mornings as well. Most of the time right    21   1,499, if not more.
 22    now it's been every single day since the market is,      22          Today we're going to cut it in there so you
 23    had a lot of news and things I want to be looking at.    23   can get in at 799, and we're going to do that here for
 24    And the activity, common question, too, with the         24   15 minutes.
 25    activity is how many trades.                             25          So we'll throw up this clock here, we'll

                                                           42                                                            44
  1            Right now -- it used to be maybe two to           1   have this up for about 15 minutes. Nice, you made
  2    three trades a week and now it's been immensely more      2   80 percent on WORK today, very nice, Keith. I can't
  3    than that, you know. It's been five or ten trades a       3   say this enough, I've been, you know, I'm 29 years
  4    week. I'd have to go in and check, but it's been          4   old, I've made about 8 million dollars now, closing in
  5    really active because of how much potential there is      5   on it, I'd have to check as of today, but I'm closing
  6    in the market right now and that's what got me so         6   in on 8 million dollars worth of profits.
  7    excited to do this state of the market address,           7           You'll likely not see a market environment
  8    because if you're missing out on these moves, you're      8   like this in many years and I'm proving over the
  9    really missing out.                                       9   course of three months that trading in any type of
 10            These are once in a lifetime type moves,         10   conditions can be done, can be done. Profits can be
 11    really. You don't see these types of moves happen        11   made.
 12    that often, companies falling from 40 down to 4,         12           A lot of you guys that were in the fast
 13    Coronavirus stocks going from 4 to 18. You know,         13   five, for example, probably killed it on JNUG, right.
 14    these types of things that are moving all over the       14   What is JNUG? It's a gold ETF.
 15    place with different things, different news and events   15           I mean it, as long as the stock and option I
 16    that are coming out, it's just really a once in a        16   think are going to go up and we can call the direction
 17    lifetime type thing.                                     17   in the correct manner, there's money to be made. The
 18            You might have to wait 10, 11, 12 years to       18   only way that money's not being made is if there's no
 19    see something like that again, and we're in the midst    19   stock market, right, which means the world has ended.
 20    of it right now, and many of us are quarantined at       20           So there is profit potential using your
 21    home, so we need something to learn. And that's where    21   brain, using your mind with good ideas, finding
 22    this comes over here to the Trading Academy, which I     22   catalysts and pieces of news outlined on a watch list
 23    have over 50 hours of video lessons so that you can      23   and talked about daily in Emails and also talked about
 24    learn exactly how I do scans, what I'm looking for in    24   in videos as well, video format.
 25    my favorite charts, step-by-step videos, my daily        25           Alerted via trades, via Email and text. And


                                                                                                     11 (Pages 41 to 44)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment LL
                                                                                      PX 27, 2098
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 294 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                             5/19/2020
                                                          45                                                            47
  1    I can't stress it enough, we probably won't see this      1   because that means that we're going to be together,
  2    type of environment again for awhile, so it's really      2   we're going to be a team together for the time that
  3    important to take advantage while the taking advantage    3   I'm running this service. And I'm 29, I'm going to be
  4    is hot, when these gains and volatility are happening     4   doing this a long time, okay, I'm 29 years old, I'm
  5    very quickly.                                             5   not going anywhere, I'm going to be trading and trying
  6             When the idea's based on simple to               6   to make money for a really long time, so I encourage
  7    understand news, while others are panicking, I'm          7   you to go ahead and get that 1,499, it's an immense
  8    sitting here looking at all this opportunity. So much     8   deal right now.
  9    opportunity out there on a daily basis with all these     9          But if you can't get in there, that's okay,
 10    pieces of news coming out, all these edges that are      10   get the 799, come on in, test the waters, the water's
 11    coming out and all these stocks and options that are     11   warm. I'm up 300 -- what did I say, 330,000 so far
 12    immensely mispriced because of the virus situation       12   this month in two, less than two weeks, I mean we're
 13    that's going on right now causing all this fear and      13   two weeks and two days in here into the month, okay.
 14    volatility.                                              14          You don't get opportunities like this that
 15             But it's really easy to understand what's       15   often, right. I'm going to be, be on your team, be on
 16    going on if I'm sitting here and I understand if it's,   16   your team, right next to you, showing you what I'm
 17    if it's confusing to you seeing all these different      17   looking at, detailing it in videos and written form
 18    opinions and stuff like that on the Internet, on the     18   and showing you exactly what I'm doing.
 19    media, but when I'm sitting here and I've been doing     19          And I think that it's immensely important
 20    this for closing in on a decade now and I have all my    20   during this market condition to be a team, to work
 21    news feeds set up and I'm going through the news in      21   together, to look for ideas and I'm going to be
 22    the morning and I'm trading and I'm doing all this       22   delivering those to you to make it a lot easier, okay.
 23    stuff, the situation here is not that dire if you just   23   A lot easier.
 24    take a breath and focus on making money, okay.           24          Nice, you made 65 percent there on JNUG,
 25             And that's what my goal has been all this       25   excellent, Jacquelyn, excellent.

                                                          46                                                            48
  1   year and it's always my goal, but even more so now         1           Alrighty here. I also as we're going
  2   because the opportunities are so immense, there's so       2   through here I will answer some questions, so let me
  3   many opportunities, so many things to look at.             3   bring up the, the, here, so I can take a look at this
  4          The activity is so high right now. The              4   as well with you guys.
  5   volume in the market is so high and people are all         5          Yes, there is, Dennis, good question. Good
  6   focused on what's going on. And that leads to me           6   first name. That's my last name, you have a good, a
  7   having a huge advantage right now in terms of when I'm     7   good name there, Dennis.
  8   comparing myself to other traders and stuff like that      8           Yes, there's a lifetime option, it's the
  9   out there, I feel like this is my market right now.        9   first one up on the screen, it's 1,499 for life, okay.
 10          This is where I have a huge edge because I'm       10   Half the price if you want to come in for a year.
 11   always looking at technicals with the chart and           11          Like I said, I encourage you to go ahead and
 12   combining them with fundamental news and fundamental      12   get the lifetime price because we'll be a team
 13   research that I'm doing on a daily basis and right now    13   together for life, okay, as long as I'm running this
 14   since there's so many missed pricings out there, so       14   service, which I, like I said, I'm not going anywhere,
 15   much fear and misunderstanding, the reward, when timed    15   I'm 29, I'm going to be running this a long time and
 16   right, is also high, okay.                                16   this is my bread and butter here.
 17          So there's two prices up on there. We have         17           Excellent trade there, Jacquelyn, on JNUG,
 18   799 for the year, okay. That is half of the price of      18   good work.
 19   what I usually charge. And 1,499 for lifetime, that's     19          How many alerts do you give out a day?
 20   right, for lifetime. You can come on board for life       20   Great question. My rule of thumb is that I have two
 21   in the next 15 minutes here, 1,499 for life. What I       21   to three a week, okay, but that is on average. It
 22   usually charge for a year is what I am charging here      22   changes.
 23   for life.                                                 23          Look, if there's not many opportunities, I
 24          And if, if you can't get in there for              24   may have less than that. Right now if I was to
 25   lifetime, even though I really hope that you do           25   average the alerts throughout the first two and, what


                                                                                                     12 (Pages 45 to 48)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment LL
                                                                                      PX 27, 2099
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 295 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                             5/19/2020
                                                           49                                                           51
  1    are we in here, two and a half months, there's            1   trading all sorts of different things that I knew
  2    probably been 10 a week, if not more, okay. It's been     2   nothing about. Looking at indicators that didn't
  3    really active.                                            3   work, trying to find my way. I lost 8,000 dollars
  4           Now there will probably be a time when it's        4   doing that. Okay. I lost 8,000 bucks from, from
  5    not as active, okay, because I don't like to do trades    5   simply not knowing what I was doing back in the day.
  6    if I don't think that they're going to make money. I      6          And that hurt and I was about to give up,
  7    don't just force activity. If there's no opportunity,     7   okay. I was about to give up and it hurt really,
  8    then I don't do a trade. If there's an opportunity,       8   really bad to be down that much, but I'm glad I didn't
  9    then I do trades.                                         9   give up because once I figured out the simple supply
 10           So I don't limit myself and just go all           10   and demand formula and trying to figure out why some
 11    right, there's going to be three a week and that's all   11   stocks were going up and others were not and how I
 12    I'm doing. There's not a schedule like that. If          12   could time these things better, once I figured out
 13    there's opportunity, then I'm all over it. If there's    13   catalyst was the answer for me, then all of a sudden
 14    not, then I pull back.                                   14   things really got rocking and rolling, right.
 15           I always give an average of two to three          15          Because it makes a lot of sense,
 16    because I like to under promise and over deliver. If     16   fundamentals. Fundamentals. It all goes back to
 17    I had to guess there will be way more than two to        17   fundamentals. You could have the worst company in the
 18    three a week, I'm a pretty active-based trader and       18   world, you know.
 19    right now it's more than that, but we might have some    19          Just for example, the INO, the first one
 20    weeks where it's a little less, too. But just keep       20   that I showed you guys, INO, it's not a great company,
 21    that in mind, under promise, over deliver. I'll say      21   they've never had a successful treatment for anything.
 22    two to three, but it will likely be more than that.      22   They've been working on SARs, MERs, a lot of different
 23    Okay. Good question.                                     23   things, but it didn't matter.
 24           At 799, this is also the best bang for your       24          I will say it's probably not a great
 25    buck that you can possibly get with me. I run five       25   fundamental company and they've never had much success

                                                           50                                                           52
  1    different services and this is the best bang for your     1   if you look at the long-term chart, but to me it
  2    buck that you can possibly get at this price. This is     2   doesn't matter, the stock went from 4 to 18. If I
  3    an active service, lots of great ideas, it's my bread     3   could time that sucker right, man, that's a lot of
  4    and butter. It's my number one profit bucket. It's        4   profit potential to be playing with there, 4 to 18.
  5    what I've been doing here since 200 -- what was it,       5   And that's what a lot of people that were in the
  6    2012 when I first started now, so closing in on a         6   service that saw the idea did and thought as well.
  7    decade of doing this.                                     7           Okay. So that's the point here, is that
  8           So I'm not a, I'm not a guppy here, I'm not        8   it's all about timing at the end of the day. I used
  9    a guppy anymore, a newbie. I've been doing this as my     9   to work as a real estate analyst back in the day and
 10    full-time job since 2015 and been trading since 2012     10   what is real estate all about, location, location,
 11    and trading and profiting in a lot of different market   11   location, right.
 12    conditions.                                              12           Well this, the stock market is all about
 13           And it all comes down to the same thing for       13   timing, timing, timing. You could have the best, you
 14    me, just tweaking the same strategies that I've been     14   know, Apple's one of the best companies in the world,
 15    working for many, many years.                            15   right. If you bought it three weeks ago, you had
 16           So really great question. If you have more        16   awful timing and you're down on your trade or
 17    questions, go ahead and put them in. We have about       17   investment or however you want to look at it, you're
 18    7 minutes here and 30 seconds to get on in there for     18   down on it. You have bad timing, even though Apple's
 19    the package.                                             19   probably the most profitable, best company in the
 20           So excellent work here, gang, and I want to       20   world, or Amazon we can say, one of these big time
 21    make it immensely clear what a catalyst here is and      21   companies.
 22    how this changed my trading career.                      22           You timed wrong and you got it wrong and now
 23           I was down 8,000 dollars when I first             23   you're down money. I would much rather be right by
 24    started trading like a complete amateur, looking at      24   timing it right on a company that's possibly not that
 25    just one single thing, candlesticks, trading the VXX,    25   great because they have a nice catalyst upcoming and


                                                                                                     13 (Pages 49 to 52)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment LL
                                                                                      PX 27, 2100
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 296 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                             5/19/2020
                                                           53                                                           55
  1    it's mispriced and it's probably going to go up very,     1   you, they deliver food to you.
  2    very quickly, which has been happening here in this       2           Why is Blue Apron going up? Well people are
  3    market.                                                   3   quarantined at home and they need groceries and they
  4           Nice, you made, so 96 percent today on WORK.       4   might order from Blue Apron, they, the Blue Apron
  5    So WORK, that's a trade that I did here today. It all     5   stock went from like 3 to 7 in the matter of a couple
  6    came down to the same formula in a way, right,            6   days. I'm not watching it this very second, but it
  7    W-O-R-K. Did options on that one today. Good work         7   was up today again, okay.
  8    there, no pun intended, Brynn, making 96 percent.         8           So easy to understand. It's not too
  9           WORK is Slack, okay. Slack is, is what a           9   difficult, but you need to put it together, you need
 10    lot of businesses use, it's like a chatroom feature to   10   to put the puzzle together that, okay, people are at
 11    communicate to each other. What's going to happen is     11   home, Blue Apron, they'll probably order stuff from
 12    if everybody's quarantined at home and/or working from   12   Blue Apron because they deliver stuff. The stock is
 13    home, how are they going to communicate with their       13   at lows. Holy smokes, okay, it went from 3 to 6, or 3
 14    co-workers.                                              14   to 7, it might have even been more than that, I'd have
 15           A lot of people will probably use Slack. So       15   to double check, but it's very easy to understand,
 16    I, with that idea and the market looking good here       16   right.
 17    today, I went after the W-O-R-K, which is Slack, the     17           Really, really easy to understand. Same
 18    calls. Those went up, I made 100 percent on it. It       18   thing with Grill, they just make a healthy version
 19    looks like, Brynn, you made 96 percent, so excellent.    19   that they deliver and they prepare the food for you,
 20    But it's a very simple idea to understand. Not too       20   but it's the same thing.
 21    difficult, right.                                        21           You're in, nice, Marcio, you're in,
 22           You look at a company called T-D-O-C,             22   excellent, excellent. You joined trade with Kyle
 23    Teladoc. Trump came out today saying that there was      23   today. Well thank you, you're trading with me. Good
 24    going to be a huge Government effort to have doctors     24   stuff, man, good stuff. Glad to have you. This is
 25    and patients communicate through, through the -- they,   25   excellent.

                                                           54                                                           56
  1    he didn't mention Teladoc, but through the Internet,      1          Now this has to make sense for you guys,
  2    basically, right, to do appointments and stuff because    2   right? This has to make sense. If it doesn't make
  3    hospitals might get overwhelmed.                          3   sense, I've done something wrong. This should be very
  4           What happened to the Teladoc stock, started        4   easy to understand about what's going on, okay, very
  5    to go up really quick and it could continue to go up.     5   easy to understand.
  6    You see stuff like Campbell's Soup, General Mills,        6          And it's that simple in the way that if you
  7    which makes cereal and all these other stuffs, go up.     7   have the information in front of you, information is
  8    McDonald's starting to bounce back up here today          8   king and you understand what's going on with the news
  9    because they said their drive-throughs are going to be    9   and catalysts, not only when I learned that did it
 10    open.                                                    10   decrease my anxiety because I knew what was going on,
 11           Really easy to understand stuff, but you          11   it also made me more profitable because others are
 12    have to be following what's going on, which I, which I   12   behind the curve.
 13    understand 99 percent of the people aren't me and        13          Like I said, with INO or OPK, right, I was
 14    sitting here watching this stuff. I am, that's my        14   all over OPK, Opko Health, early. The stock went from
 15    job. That's my job.                                      15   like $1.50 to almost 3 in a matter of a couple days.
 16           Does that make sense? And it's not too hard       16   I was all over that because OPK, people didn't know
 17    to understand if you know the news and know the          17   that OPK owns Bio-reference Labs which is doing the
 18    information that's coming out there to take advantage.   18   New York testing. They didn't know that OPK owned it,
 19           Very nice, John, 62 percent on WORK today,        19   okay, so they didn't know -- I was in there at like
 20    excellent buddy.                                         20   $1.40 and it went up to $2.80 or 3 bucks in just days
 21           Grill's working off -- so Grill, yeah, it's       21   after that once everybody, the press release and
 22    another one off, right off my watch list, excellent.     22   everybody else figured it out. Early to the game.
 23    Was, it moved up, I think it hit 30 or 40 percent        23          And then when it popped up like that, take
 24    today. They do delivery like Blue Apron and some of      24   my profits, move on. You know, I don't need to play
 25    these other delivery companies, they deliver food to     25   any games about thinking it's going from $1.50 to


                                                                                                     14 (Pages 53 to 56)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                     Attachment LL
                                                                                      PX 27, 2101
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 297 of 409
                                               Joinnow.Live Webinars
Raging Bull, LLC                                                                                             5/19/2020
                                                          57                                                            59
  1    50 dollars a share or anything like that making an        1          CERTIFICATE OF TRANSCRIPTIONIST
  2    investment. Take my big win and move on, you know.        2
  3             And if you're in there early, the big wins       3          I, Monica Voorhees, do hereby certify that
  4    come a lot easier and with less anxiety and a lot less    4   the foregoing proceedings and/or conversations were
  5    trouble. Since you're in early, the percentage gains      5   transcribed by me via CD, videotape, audiotape or
  6    are better and it's way easier, but you have to           6   digital recording, and reduced to typewriting under my
  7    understand the news and what's going on.                  7   supervision; that I had no role in the recording of
  8             You have to understand, okay, and that's why     8   this material; and that it has been transcribed to the
  9    I say information in catalyst is king and that's          9   best of my ability given the quality and clarity of
 10    what's so important about the watch lists and my         10   the recording media.
 11    communication with you and telling you what's going      11          I further certify that I am neither counsel
 12    on, especially right now because some days it will be    12   for, related to, nor employed by any of the parties to
 13    best when there's no trades, some days it will be best   13   the action in which these proceedings were
 14    when there's a lot of trades, there's a lot of           14   transcribed; and further, that I am not a relative or
 15    information arbitrage and things to do and that's what   15   employee of any attorney or counsel employed by the
 16    it's all about, okay.                                    16   parties hereto, nor financially or otherwise
 17             You're -- nice, and I want to say that, too,    17   interested in the outcome of the action.
 18    if you've never traded before -- oh, man, time flies.    18
 19             If you want, if you've never traded before,     19   DATE: July 20, 2020
 20    this is a great place to start. This is my bread and     20
 21    butter. This is where I started. I have the Trading      21
 22    Academy included in there which has 50 hours of videos   22                  ________________________
 23    so you'll be able to learn a lot and I always like to    23                  MONICA VOORHEES
 24    say that common phrase, learn before you earn, right.    24                  Transcriptionist
 25    Learn before you earn.                                   25

                                                          58
  1           It's great to do some paper trading, get --
  2    test the waters, don't risk real money, learn from the
  3    Trading Academy in the meantime so you're prepared to
  4    do and make some money in the long-term because you
  5    should look at this like a business, I always say
  6    that. You're in the business of making money. You're
  7    not in the business of gambling, you're not in the
  8    business of throwing your money around and hoping it
  9    hits and hoping something sticks. You're not in the
 10    business of doing anything but making green.
 11           And if you do it the right way, there's
 12    always no guarantees in life, right. There's no
 13    guarantees in life, but if you do it the right way and
 14    you keep calm and you learn and you understand what's
 15    going on with the trades and you're prepared, then it
 16    becomes a lot easier. Then it becomes a lot easier
 17    and you have a huge chance of success.
 18             (The recording was concluded.)
 19
 20
 21
 22
 23
 24
 25


                                                                                                     15 (Pages 57 to 59)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment LL
                                                                                      PX 27, 2102
               Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 298 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                                  7/22/2020
                                                                                                                               3
                    OFFICIAL TRANSCRIPT PROCEEDING             1                   FEDERAL TRADE COMMISSION
                                                               2
                       FEDERAL TRADE COMMISSION                3   In the Matter of:                  )
                                                               4   Raging Bull, LLC                   )   Matter No. 2023073
                                                               5                                      )
      MATTER NO.       2023073                                 6   ------------------------------)
                                                               7                                      Date Unknown
      TITLE           RAGING BULL, LLC                         8
                                                               9
      DATE            RECORDED: DATE UNKNOWN
                                                              10
                      TRANSCRIBED: JULY 20, 2020
                                                              11               The following transcript was produced from a
      PAGES           1 THROUGH 89
                                                              12   digital file provided to For The Record, Inc. on June
                                                              13   30, 2020.
              JASON BOND UNCHAINED (LIVE WEBINAR REPLAY)      14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23

                     For The Record, Inc.                     24
       (301) 870-8025 - www.ftrinc.net - (800) 921-5555       25


                                                          2                                                                    4
  1                  FEDERAL TRADE COMMISSION                  1                      P R O C E E D I N G S
  2                          I N D E X                         2                      -      -    -       -   -
  3                                                            3        JASON BOND UNCHAINED (LIVE WEBINAR REPLAY)
  4   RECORDING:                                     PAGE:     4               JASON BOND:   -- 4,000 people.     Unbelievable.
  5   Jason Bond UNCHAINED (LIVE Webinar Replay)      4        5   Welcome, everyone.     Man, type “yes” right now if you
  6                                                            6   are ready.   Tonight’s announcements, three distinct
  7                                                            7   things, while I’m teaching, how to locate momentum
  8                                                            8   stocks and how to profit from them tonight, while I am
  9                                                            9   teaching.
 10                                                           10               Yes, I am going to announce three things
 11                                                           11   that change the game for you, the student, that
 12                                                           12   changes the game for you, my customer, that changes
 13                                                           13   the game for my clients.      I am upending the newsletter
 14                                                           14   industry tonight with my announcements.        I don’t think
 15                                                           15   anybody is going to be able to do this, which means I
 16                                                           16   am going to be taking everyone’s customers.        I’m
 17                                                           17   putting notice right now.      I’ve made decisions and
 18                                                           18   moves that will benefit my clients significantly, and
 19                                                           19   I’m going to tell you all about them tonight.
 20                                                           20               Additionally, I’m giving away some cheddar.
 21                                                           21   Who here likes cheddar?       Type “cheddar” if you want
 22                                                           22   some cash, because I’m giving a lot of it away
 23                                                           23   tonight, all right?    So pay attention, because if we
 24                                                           24   call your name, you need to let us know that you’re
 25                                                           25   here so you get your cheddar.      All right?     We’re



                                                                                                              1 (Pages 1 to 4)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment MM
                                                                                          PX 27, 2103
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 299 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                            5                                                            7
  1    giving away some cheddar. You like cheddar? Let me        1   coaching sports. And I was looking for ways to make
  2    hear it, baby, let me hear it.                            2   more money. I actually enrolled in my second master’s
  3           All right, so Jason Bond Unchained. There          3   degree to be a school principal, and in that moment,
  4    will be three big things within this presentation that    4   after 10 years of teaching, coaching, roofing business
  5    makes up the unchained version of my newsletter, and      5   during the summer, I decided that I was going to learn
  6    it directly benefits you. 110 percent you’re              6   how to trade so that I could teach it to the world,
  7    absolutely going to love it. Yes, yes, William says       7   and I did exactly that.
  8    cheddar. Jeannette says cheddar. Trevis says              8          But I am not an investment advisor. I’m a
  9    cheddar. Get in there, Brent, cheddar, yes. Peter,        9   former elementary schoolteacher with a master’s degree
 10    Robert, yes, cheddar. Kyle, Fernando, Michael.           10   who was taking a second master’s to be a principal,
 11    Welcome, everyone.                                       11   who decided instead of being a school principal, I
 12           I am so humbled. Wow, 4,400 people. We’re         12   want to do something where there’s unlimited upside
 13    going to break 5,000 people. You guys and gals are       13   based on how hard I want to work, because nobody is
 14    unbelievable. All right, I’ve got the chat room over     14   going to outwork me. And that tonight is going to
 15    here. I’ve got my presentation here. I want to walk      15   shine through, and you’re going to see how it benefits
 16    you through how I just knocked out about $75,000         16   you, my customer, my client, my students.
 17    realized trading profits using what I’m going to teach   17          But know this, I’m not a broker. I’m not an
 18    you in the last week -- in the last week, in this        18   investment advisor. I don’t tailor any coaching to
 19    market.                                                  19   individuals. I teach my trading, done with real
 20           I got tremendously focused. I went back to        20   money. And sometimes my trading isn’t good; and most
 21    the basics. And what I’m going to teach you tonight,     21   of the time, it’s excellent. But I teach everything.
 22    I actually used in the last week to make about           22   When it’s not good, I teach about that. When it’s
 23    $75,000. More importantly, Unchained will make three     23   amazing, I teach about that. I try and stay humble,
 24    distinct announcements. So get out a pad and paper or    24   and I do my best each and every day, whatever that
 25    get out a Post-It note on your monitor. I want you to    25   looks like.

                                                            6                                                            8
  1    take some notes tonight because those three               1          But I am not an investment advisor, and my
  2    announcements are going to change the newsletter          2   past performance -- good or bad -- is not indicative
  3    industry and you are going to benefit, and I don’t        3   of future results. We all know this, but it’s
  4    think other people are going to be able to keep up.       4   important to point out, especially in these market
  5    That’s how confident I am in what I’m going to teach      5   conditions, because things just got wild. So, listen,
  6    you tonight.                                              6   we all need to take trading very seriously. And if
  7           All right, listen. Everything you’re going         7   you’re brand new, paper trading at TD Ameritrade with
  8    to learn tonight is about locating stocks before they     8   their paper money is a great way to start because all
  9    move, specifically momentum, all right? I will show       9   you lose is your time when you’re learning.
 10    you how two patterns -- two patterns -- work in any      10          And I think an investment in education is a
 11    market condition. They have to be present in every       11   worthwhile cause. So think about that as we move
 12    market condition.                                        12   forward, but I will say this. I always give my best,
 13           Wow, look at all these cheddars. Jean,            13   and you’re going to see that shine through tonight.
 14    Arlene, Alexia, Joe, Ben, Frank. Awesome. All right,     14   All right, so that’s the legal disclaimer.
 15    buckle up. I’m giving away a lot of cheddar tonight.     15          2020 is crazy, I mean, absolutely crazy,
 16    All right, 10 Gs from your man, Jason Bond. 10 Gs        16   right? Look at that chart. I think we may have
 17    coming at you live.                                      17   finally seen a bottom, but the S&P, the NASDAQ, the
 18           All right, so let’s dig in here. Let’s talk       18   DOW, the Russell, they all shaved about one-third in,
 19    about locating stocks before they move. How to find      19   like, a month. It’s been nuts. You know this,
 20    momentum before it happens, all right? And then let’s    20   though. And here’s what often happens when that
 21    talk about those major announcements.                    21   happens, which is irregular for the macro market to do
 22           All right, a few -- a few things to talk          22   that, but when that happens, everyone gets frantic,
 23    about here. First and foremost, I’m not an investment    23   sometimes me included.
 24    advisor. I was a schoolteacher for a decade. I was       24          We panic. We ditch our rules. We try to
 25    buried in debt. I had a roofing business. I was          25   hit home runs, or we get too big in positions -- way


                                                                                                         2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment MM
                                                                                      PX 27, 2104
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 300 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                           9                                                            11
  1    too big in positions. We lose sleep at night. We          1   where I looked in the last week to capture -- to
  2    often get taken over, railroaded, by the media, and we    2   capture -- literally win after win after win, which
  3    forget about future planning and how to use our edge      3   added up to -- don’t know exactly -- but about $75,000
  4    in the market, which is your strategy, to win.            4   in realized profits in the last week with about --
  5    Anybody -- anybody here -- does any of that ring a        5   again, don’t know exactly -- $100,000 account.
  6    bell? Just raise your hand by saying yup, Y U P, yup.     6           So I took about 100 grand and made about 75-
  7            All right, because it happens to me, too,         7   in the last seven days by doing what I’m going to
  8    all right? I cofounded Raging Bull. I’ve got tens of      8   teach you tonight, by finding the stocks, by knowing
  9    thousands of paying customers. It happens to me, too.     9   where to look, all right? This was all on stocks. So
 10    That’s the nature of the market. Just type in “yup”      10   excited about this.
 11    if this has happened to you recently, or yes if you      11           All right, so when the market collapses
 12    don’t like yup. This is something that we can work       12   like it has, first and foremost -- and this is hard
 13    through. Everyone can work through this, all right?      13   to do, especially for me, man, I get, like, super
 14            When things get crazy, I generally go back       14   jacked up -- it’s hard to remain patient, but that’s
 15    to my number one strategy, all right? And that’s two     15   exactly what you need to do. Remain patient and
 16    patterns that helps me identify big, huge movers in      16   honestly lock in your wins. And so many people just
 17    any market condition. So when things get crazy, and      17   fail to do that small, little thing. How many times
 18    sometimes they get crazy and you don’t expect it, it’s   18   have you been up on a -- on a trade in the last week,
 19    good to have something to fall back on that is your      19   not locked in the win, and then the next day the win
 20    bread and butter, and for me it’s momentum, and          20   was gone? All right, so important that this one
 21    specifically the two patterns that I’m going to teach    21   little key here is noted.
 22    tonight.                                                 22           Here are just a few. These are just a few.
 23            So what should you do as a trader? Well,         23   And are there any JBP clients in the house? Jason
 24    you should settle into a strategy or strategies that     24   Bond Picks clients in the house? Just raise your hand
 25    you know to be good, all right, that you can rely on     25   by typing JBP if you’re a Jason Bond Picks client.

                                                          10                                                            12
  1   in crazy times. Don’t try to be a hero yet. I will         1   These are just a handful of the trades that I made in
  2   teach you, I will show you when it’s time to be the        2   the last week that added up to the $75,000 that I was
  3   hero. You have to pay yourself in markets like this.       3   telling you about in the market, a myriad of 10
  4   When you’re right, you have to take your money and you     4   percent, 20 percent, and a few 50 percent winners in
  5   need to then be patient for the next setup, applying       5   the last week. I got focused. I told people I was
  6   your edge and making money by paying yourself. If you      6   getting focused, and I got on fire.
  7   don’t in these market conditions, somebody else will.      7          And I am telling you, there are a lot of
  8          All right, and you got to be thinking five          8   people who are already in the Jason Bond Picks
  9   steps ahead, and sometimes that means being cash. It       9   service. They saw this happen live, despite the crazy
 10   can be a really, really strong friend in these market     10   market conditions that we were in. I knew where to
 11   conditions. All right, I lived it myself, so I’m          11   look. I knew where to locate, all right? I knew
 12   speaking from experience.                                 12   where to locate the right stocks. And I’m going to
 13          All right, opportunity is out there. A lot         13   show you how you can do that, too, all right? So that
 14   of people see a crash like this, they shrivel up and      14   was just the last week, and that was just a handful.
 15   they stop trading. I am telling you quite possibly        15          All right, so it’s just as important -- all
 16   one of the worst things to do. Even if you were to        16   right, it’s just as important right now for everyone
 17   only paper trade in this crazy market, you would learn    17   to take a deep breath and understand running from this
 18   a ton. The worst thing you can do is literally just       18   isn’t a good way to learn. Trying to catch the
 19   ignore it because there are a myriad of lessons, both     19   rebound, in my experience, is quite possibly the best
 20   personal and in the market, that can be gained in         20   thing to be focused on right now, and it’s hard
 21   situations like this.                                     21   because it’s scary out there. And it’s easy to want
 22          What you do need to know, though, if you are       22   to just duck and run, but I’ve done this before, and I
 23   going to be in the game, is where to look. And            23   told clients a week ago, it was about 10 days ago, I
 24   tonight, I will teach you exactly where I looked in       24   said I am putting on my big-boy pants, and I am ready
 25   the last week, all right, so my specific scanner,         25   to fight. You better be paying attention because I’m


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment MM
                                                                                      PX 27, 2105
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 301 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                          13                                                            15
  1    coming to win. And then the next two trades, I lost.      1   looking for the rebound; you need to be paying
  2           I was so upset with myself. I was, like, I         2   yourself when you have profits; you need to be
  3    can’t even believe this. I was so ready to go, and        3   learning from this experience so the next time it
  4    then, doot-doot-doo, oh, straight down, loser. Okay,      4   happens you’re stronger, you’re better, you’re faster,
  5    all right. Next one.                                      5   you’re more knowledgeable. All of those things I’ve
  6           Doot-doot-doo, ohhh, and then I literally          6   done before. That is two months’ worth of trading.
  7    went on a tear, one after another after another after     7          Whoo. I quit Diet Cokes, by the way, but
  8    another after another. Sure, there were a few small       8   I’m really jacked up tonight. All right, so how did I
  9    losers mixed in there, too, but the net result was        9   do that? I stayed patient when the market dropped. I
 10    about 75 grand. Awesome, wow. Brian, Myron, James,       10   knew that it would bounce at some point in time, but I
 11    Caleigh, Stefan, William, Costley, Paul, Jason,          11   didn’t know when. I didn’t know when. But I stayed
 12    Scott, Peter, Al, Sean, all existing Jason Bond          12   in the game looking for momentum. I became extremely
 13    Picks clients, students, customers here tonight.         13   selective, just like I have in the last week.
 14    Thank you.                                               14          When I noticed strength coming back, I got
 15           Catching the rebound, catching the rebound,       15   aggressive. This is where -- this is where a lot of
 16    the market made the biggest move today it’s made         16   people struggle. Once I start hitting, then I start
 17    since 1933. The market always comes back, and if         17   swinging ferociously. Once I get my groove and I find
 18    it doesn’t, we all have bigger problems, all right?      18   what’s working, then I push in my chips. I’ve always
 19    We -- if the market does not come back, we all have      19   traded this way, and I’m telling you, the reason I
 20    much bigger problems. So, guys and gals, listen,         20   rattled off such a good week in the last week, despite
 21    catching the rebound is what I am directly focused on    21   the market going up 5 percent, down 5 percent, limit’s
 22    and teaching to tonight.                                 22   up, limit’s down, the reason I was able to rip out of
 23           I have experience with this. In Quarter 4,        23   the market over $75,000 in the last week is because
 24    2018, I was doing really well during that market drop.   24   when I noticed opportunities I pounced.
 25    This is just a small section. The market tanked in       25          It’s hard to do, all right? It’s hard to

                                                          14                                                            16
  1    Quarter 4 2018. Anybody remember that? It was wild.       1   do, but I started by just getting my focus back. I
  2    For like four straight months, from September to          2   started by being patient. I started by getting
  3    December, straight down with the market. I was doing      3   selective, and then once -- and by the way, when the
  4    good, and then I had some bad trades in December. And     4   market was crashing, I took a ton of my money out of
  5    I was really bummed, but I stayed in the market, and I    5   my trading account and I -- I -- I went down to a much
  6    did exactly what I’m teaching here tonight. I got         6   smaller trading account to protect myself. So -- so
  7    focused, and I got ready to go because pullbacks don’t    7   when I say remain patient, I just did this. I took a
  8    last forever, even if we head into a recession. They      8   bunch of money out. I got selective. I took smaller
  9    don’t last forever.                                       9   $10,000 positions. And I was making 20, 30, 50
 10           So in December 2018, I said the same thing        10   percent on them.
 11    I’m saying right now. Pay attention. I’m getting         11          Once I started doing that, I upped those
 12    focused, and I’m ready to kick some serious butt. In     12   sizes to $30,000 and $40,000, and I was hitting 10,
 13    the next two months, I took $200,000 and I turned it     13   20, 50 percent. So that’s what I mean by you get
 14    into a half a million dollars. That is the first two     14   patient, you get selective, then once you’re clicking,
 15    months of 2019. I started 2019 with a $200,000           15   you start pushing until it stops working, all right?
 16    account. In the face of that pullback, because there     16          And the biggest thing of all, I stuck to the
 17    was no bounce in December. That was January and          17   two patterns which are definitely my best edge in the
 18    February. I rattled off $300,000 in profits and          18   market. I’m a momentum trader. I’ll trade anything
 19    committed them to charity, which were donated to         19   with momentum, all right? I -- I generally buy. I’m
 20    charity, 200-and -- 220,000 of which went to St. Jude.   20   a buyer, so I’m not a short seller. I feel very
 21           Really proud of that performance right            21   comfortable buying in all markets, all right? So two
 22    there. That right there represented $220,000 going to    22   key patterns I will teach you that allow me to do
 23    St. Jude. The fact that I was there and ready to go      23   that. So I’ll show you how to locate them, what the
 24    and saying the same thing that I’m saying tonight, you   24   two patterns are, what I just did, all in the
 25    need to know where to locate stocks; you need to be      25   following slides.


                                                                                                      4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment MM
                                                                                      PX 27, 2106
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 302 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                           17                                                            19
  1           But before we go there, obviously nobody           1   small positions, 10,000, 20,000, 30,000, going for 10
  2    could have predicted how badly this coronavirus would     2   percent, 20 percent, 50 percent returns as quickly as
  3    disrupt the economy, and everybody’s left wondering       3   I can get them.
  4    when will it rebound. And the truth of the matter is      4           All right, so location, location, location.
  5    nobody knows, and you do not need to know, and this is    5   It’s true in real estate, and it’s in true in stocks.
  6    the hardest thing for people to accept because the        6   The person who can find the best trades first makes
  7    media makes you think that to be a trader, you need to    7   the most amount of money. That’s the bottom line.
  8    know when it’s going to rebound. I -- I didn’t need       8   The trader who can locate the best trades before
  9    to know when it was going to rebound last week. I         9   everyone else makes the most amount of money. And
 10    traded when the market was down 2,000 points, and I      10   that’s what I teach and that’s why you’re here
 11    traded when it was up 2,000 points. And I made money     11   tonight.
 12    in both scenarios, and all by buying, not shorting,      12           By the way, wow, almost 6,000 people.
 13    and I’m a momentum stock trader, no options in there,    13   Unbelievable. Thank you for showing up, everyone.
 14    all right, at Jason Bond Picks, which is what we’re      14   Sometimes I just need to take a deep breath and
 15    talking about tonight.                                   15   express my gratitude. Thanks for spending your time
 16           So what do I do when that happens, when --        16   with me here tonight.
 17    when a coronavirus hits and, like, I don’t expect it     17           Location, location, location. Man, it’s
 18    and things get crazy and I pull a bunch of money out     18   true in real estate, it’s true in stocks. You got to
 19    of my trading account and I get really focused on two    19   be able to find them, and in the world of 5-, 6,000
 20    patterns, I tell myself it doesn’t matter when the       20   stocks to pick from, it can get daunting. I will show
 21    market will rebound because opportunities are present    21   you one scanner that I use and two patterns that
 22    right now, and that’s what matters. And that’s a         22   delivered those wins in the last week.
 23    scary thing to focus on because we want to think the     23           All right, so, you ever -- you ever felt
 24    only way we can trade is if the market’s just going up   24   this way, or any of these sound familiar? Just type
 25    every single day like it did in 2019, and that’s not     25   “yes, that’s me” or “yes, I’ve felt that way.” I will

                                                           18                                                            20
  1    the case. I showed you with the 2018/2019 bounce and      1   always tell you as a teacher of trading, I am not
  2    in this past week I hope to have been a great role        2   perfect. Every one of these bullet points I’ve been
  3    model in that regard as well. These two patterns are      3   vulnerable to as well, but, I mean, you -- have you
  4    going to show you endless opportunities.                  4   ever said to yourself, Why didn’t I see that move
  5           All right, so I get this question all the          5   coming? Right? Today, Sientra was up about 100
  6    time. I mean, I have tens of thousands of paying          6   percent. I was going to buy it yesterday at a $1; it
  7    clients. I get this question all the time: Jason,         7   went to $2 today. I literally was going to buy it, or
  8    there are thousands of stocks to trade. How do you        8   two days I bought CNTY and Jackpot Trades, and I sold
  9    narrow it down to just three to five stocks a day?        9   it for a loss, and it went up 100 percent today.
 10    And from that, how do you narrow it down to the one to   10   Right? Have you ever said, Why didn’t I see that move
 11    three that you take from the three to five?              11   coming? I literally researched the stock, bought the
 12           So there’s literally thousands at any give        12   stock, had the right game plan, took a small loss, and
 13    them. There’s 5-, 6,000 stocks that could be traded.     13   it -- two days later, it ran 100 percent.
 14    How do you narrow it down to three to five? How did      14           How come I didn’t have that one on my radar?
 15    you just rattle off 70-plus-K in a week in this          15   Ever felt that way? I know I have. You -- you see
 16    market, all right? This isn’t -- this isn’t the first    16   all these other people making money, and then you say
 17    time that I’ve done it. How did I do that? I’m going     17   to yourself, where are these people getting their
 18    to show you exactly, all right?                          18   info, right? All of a sudden, you start feeling the
 19           Again, this is a snapshot of those wins, and      19   FOMO it happens to me, too.
 20    it’s really important to pay attention because these     20           What are people looking at, right? I mean,
 21    are all from in the last week, all right? And this is    21   we’ve all said every one of these. And then last but
 22    just a small basket. And I did have some losers, too,    22   not least, especially when things go bad or if you
 23    and despite those losers, still made over 70K. Today     23   don’t actually have a strategy yet, what am I doing
 24    alone, over $25,000 in realized profit. Today alone.     24   wrong? It is the most -- trading can be the most
 25    So those right there are just some representations --    25   cruel hobby or -- or profession or whatever it is to


                                                                                                       5 (Pages 17 to 20)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment MM
                                                                                      PX 27, 2107
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 303 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                           21                                                           23
  1    you in the world. “What am I doing wrong” if you          1   your baseball swing.
  2    allow it, can push you right out of this game.            2          And that client said that to me, and it made
  3    Tonight, I will show you what I’m doing right, and I      3   me think, wow, he’s so right. And the bottom line is
  4    hope that it helps you do more right. That’s the          4   this: I will show you how to take control by
  5    focus for tonight.                                        5   sometimes -- sometimes going backwards is better than
  6            All right, so bottom line is, man, and I          6   pushing forwards. When you’re getting too big in
  7    think I’ve made this clear, we have all been there.       7   positions, when you’re over-trading, when you’re
  8    And if there is anyone in this room that is undefeated    8   taking huge losses and breaking stop-loss rules.
  9    in the last two months, good for you, but the truth       9   That’s when you’re out of control, and that’s when the
 10    is, not a single trader in this room is undefeated. A    10   market is dangerous. So I will show you how to take
 11    ton of traders in this room aren’t profitable. A ton     11   control.
 12    more just struggled a lot in the last quarter. I’ve      12          For me recently, taking control meant I’m
 13    been in that mix with you, so you’re not alone. We’ve    13   getting my money out of TD Ameritrade, into my bank
 14    all been there, man. We have all been there.             14   account, and I’m going to trade with a smaller amount
 15            And anybody who teaches and tells you that       15   of money and really focus on these two patterns and
 16    they’re perfect, they’re just sweeping their stuff       16   what I know will work in any market. And that’s how I
 17    under the rug. I have always taught the good and the     17   rattled off these wins. All right, so I’m going to
 18    bad of trading so that I can help people learn from my   18   teach you how to take control.
 19    mistakes and from my successes. So I am telling you,     19          I’m going to teach you how trading part-time
 20    it is hard for everyone, but there are things that you   20   can supplement income. Now, trading is hard, so not
 21    can do to give yourself an edge. And that is what I      21   everybody’s going to make money, but we’re all here to
 22    do when things get nuts, and that is how I won in the    22   try and get better and make money. So I think we all
 23    last week.                                               23   have a common vision: try and identify something
 24            All right, so what I’m going to do tonight.      24   that’s working, and then try and repeat it. And
 25    I’m going to put your mind at ease, or at least I        25   that’s what I’m going to teach you tonight.

                                                           22                                                           24
  1    hope, okay? I’m not a therapist. I have a good            1           All right, so I will focus on two patterns,
  2    therapist. Everybody should have a therapist in this      2   and I know that that sounds silly, but I just made 70,
  3    market. I’m going to put your mind at ease showing        3   75 grand in a week using about roughly 100 grand. So
  4    you something that actually works. I’m going to show      4   if I did that during this crazy market, these two
  5    you every single thing that I did to make those gains     5   patterns are pretty important, and I did do that.
  6    in the last week and how it can work in any market        6   Focus on your trading, and these were some monster
  7    moving forward. So hopefully if this ever happens         7   movers. I mean, Blue Apron was one of them, and it
  8    again in your lifetime, you at least have one thing to    8   went from 3 to 30. PIXY went from 5 to 17. Some of
  9    fall back on.                                             9   the biotech stocks went from, like, 5 to 25. And I’m
 10           And to be honest, I think a bounce is             10   going to show you, these were monster moves, okay, and
 11    coming, and today was the biggest bounce since 1933.     11   there will be more tomorrow, which is the exciting
 12    So I may be wrong, but I might be right. So it pays      12   part.
 13    to be watching right now, all right? I’m going to        13           All right, so this is all about you, your
 14    show you how to take control. It’s easy to quit. You     14   success, all right? I made a good week, but I’ve had
 15    have to be a person who takes control, even if that’s    15   a roller coaster year, all right? I am getting myself
 16    with paper trading.                                      16   moving in the right direction, and this week was a
 17           We were at a conference recently, and I was       17   really good reflection of that. Tonight is about you.
 18    presenting in front of about 650 Raging Bull clients,    18   I did it. I’m doing it. I want to try and help you.
 19    down in Orlando, and a really good friend and client     19   This is your success, your trading, your growth.
 20    of mine, you know, came up and he’s, like, hey, man,     20           The way I help you is by teaching you what I
 21    everybody has to go back to the tee at one point in      21   do, all right? That is how I can help you, to teach
 22    time. So he always makes sports analogies, and a         22   you how I’m doing it. When I’m losing, I teach that.
 23    baseball, when they lose their swing, they go back to    23   When I’m winning, I teach that. Three things, my
 24    the practice tee, which is basically hitting a ball of   24   friends, three things are about to happen, so stay
 25    a tee. It’s the most rudimentary form of practicing      25   tuned.


                                                                                                       6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment MM
                                                                                      PX 27, 2108
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 304 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                          25                                                            27
  1            You’re going to be able to see what I trade       1           I’m going to turn to my main man, Nate. My
  2    before I trade it, all right? I told you I was going      2   main man, Nate. Nate, let’s pick a name from somebody
  3    to upend the newsletter industry tonight. I will talk     3   who’s here tonight. The first $1,000 prize is going
  4    about this a lot this evening, more later, but you are    4   to [humming game show music]. Let’s see it: Mr.
  5    going to be able to see what I trade before I trade       5   Staveset. Who’s getting the first grand? We will do
  6    it. If you know what I’m talking about and you’re a       6   nine more $1,000 giveaways at the end of this
  7    Jason Bond Picks client, then type “thumbs up” right      7   presentation.
  8    now if you’re excited. If you’re an existing Jason --     8           Nate, who we got? Thumbs up, Wayne. Thank
  9    and I know a lot of existing clients love to show up      9   you for saying so. Dennis, Audrey, Simon, Dan, Ty,
 10    to these trainings. If you’re an existing client,        10   Patrick, Isaac, John, Max, Mary, Jim. One of the
 11    type “thumbs up” if you know what I’m talking about.     11   biggest -- one of the biggest moments of my 10-year
 12            Number two, you’re going to get behind the       12   career at teaching trading and just absolutely was the
 13    scenes, all right? You’re going to go behind the         13   best thing all week long. Jean Hill, congratulations.
 14    scenes and see the exact scanning criteria I not only    14   If you are here tonight, we are shipping you $1,000
 15    use every day but used in the last week to make those    15   worth of cash cheddar. Well, it’s really not cheddar,
 16    gains. And I’m for the first time ever -- ever, ever     16   but we’re going to send you $1,000, my friend, and we
 17    -- and I told you I’m going to change the whole          17   will send 9,000 more by the end of this presentation.
 18    industry tonight, I am going to guarantee it all, all    18   All right, so stick around, we’re going to give away
 19    right? I am going to guarantee it all. So type           19   more cash.
 20    “thumbs up” if you know what I’m talking about, bullet   20           All right, why am I doing this? First and
 21    point one.                                               21   foremost, as an elementary schoolteacher and my wife
 22            All right, heck, I’ll just spill a little of     22   was a first-grade teacher as well, we both have
 23    the beans, all right? Instead of buying and then         23   master’s degrees -- mine’s in general education; hers
 24    alerting you of my trades, the wins that I made over     24   is in literacy -- and we both taught for 10 years in
 25    the last week, I alerted my trades and then bought. I    25   Upstate New York. She was first grade; I was

                                                          26                                                            28
  1    gave my buys to my clients all last week, all this        1   elementary adapted physical education. For eight
  2    week, before I bought. And then I bought and I made       2   years, two years of general physical education and I
  3    75,000 or so, roughly, profit in the last week            3   was studying to be a principal.
  4    trading.                                                  4          We paid for our own college, for the most
  5           I am not kidding around, guys and gals. I          5   part, and between all of our debts, credit cards,
  6    told you I was going to change the industry, and I’ve     6   student loans, et cetera, we had a quarter-million
  7    already been doing it. I announced this about 10 days     7   dollars in debt. It was unbearable, all right? So we
  8    ago. I’ve done it on every trade for, like, the last      8   wanted to get out of that debt, and I saw trading --
  9    10 days, and all of that profit I made I gave my buys     9   learning how to trade and running a business teaching
 10    to my clients before I bought. There are not a lot of    10   trading as an unlimited opportunity. Being a
 11    momentum traders in the market that are going to be      11   principal, your salary is capped. Being a teacher,
 12    able to do that. They all buy and then they alert,       12   your salary is capped. That’s why I had a roofing
 13    and I am telling you my clients went nuts. I mean        13   business.
 14    nuts. And I’m so proud to be able to do this, and I      14          So we were broke, and I wanted more, and I
 15    crushed it, and I saw so much positive feedback from     15   was looking around and sniffing around, and ultimately
 16    people that I absolutely wanted to announce it           16   I decided I was going to learn how to trade so that I
 17    tonight.                                                 17   could teach it and build a business about it, and here
 18           And I’m doing one other major thing. I’m          18   we are about 10, 11 years later, and that’s exactly
 19    going to do a guarantee at the end of this that is       19   what I’m still doing.
 20    unbelievable. You’re not going to believe it. But        20          All right, so I needed something to
 21    I’m also giving away cheddar, all right? So jot down     21   supplement my income. I had a roofing business, but
 22    your questions. I will do those at the end. I will       22   it was only over the summers, and I couldn’t have
 23    always take your questions at the end, but I’m giving    23   employees because I couldn’t afford the insurance to
 24    away some cheddar, all right? In fact, right now,        24   cover the employees, so I did the roofs myself. So I
 25    let’s give away the first $1,000 prize.                  25   was constrained on how much I could make. Eventually


                                                                                                       7 (Pages 25 to 28)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment MM
                                                                                      PX 27, 2109
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 305 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                          29                                                            31
  1    -- eventually, all right -- I stumbled into trading,      1   strategies. It’s not to go out and make millions,
  2    all right. I found a mentor. It took me a while to        2   though at times I try and do that, it’s not -- I -- I
  3    get good. It wasn’t like I was a natural right out of     3   -- the markets are crazy, man. They can suck you into
  4    the gate, but I did do well. I had a good mentor, all     4   challenging ways of thinking.
  5    right? And my goal was just to supplement income;         5          But I’ve always found that just going for
  6    then my goal was I’m going to build a business around     6   reasonable goals has led to, at times, wild success.
  7    this, all right, and I’m going to kick serious butt,      7   One of my best years was 100 grand into $430,000, for
  8    all right?                                                8   example. That’s 330 grand in profit in a year. My
  9            I found success, taught it to tens of             9   starting teaching salary was $33,000. That’s 10 times
 10    thousands of people. Some have gone on to be wildly      10   my starting teaching salary. Put that into
 11    more successful than me, and I’m telling you, I was an   11   perspective.
 12    elementary physical education teacher, and I had no      12          So all of that revolves around these two
 13    background in the markets. So if I can learn all of      13   patterns, and it also revolves around consistency,
 14    this and I have a master’s degree, I can teach it, all   14   something that I also struggle with at times. Staying
 15    right?                                                   15   consistent can be hard, and it is quite possibly one
 16            So don’t beat yourself up and think that you     16   of the most important things of trading. So write
 17    can’t do this, too. I’m not saying that you can be as    17   that down.
 18    wildly successful as me or other people, and I’ve had    18          All right, so here is what I’m going to
 19    horrible runs at the market, by the way, we all do, so   19   teach you about locating stocks, but before I go any
 20    it ain’t like I’m perfect, but the bottom line is        20   further, I want you to know a lot of people who have
 21    this. I’m really good at teaching it. My strategies      21   come through my system have had wild success. Some of
 22    work. I just proved it over the course of the last       22   the most successful people, Kyle Dennis, now also
 23    week. And in general, I dominate. I hope to teach        23   works with Raging Bull as a teacher of trading. He is
 24    you how to do that, too, but don’t ever believe like I   24   up about $7 million. Before he had any success, he
 25    have some sort of magic power because that is not        25   was one of my star students very early on.

                                                          30                                                            32
  1    true, and I definitely have bad runs in the market,       1          But truth be told, Kyle turned that 15 grand
  2    too, so if you just had one, don’t feel like you’re       2   into 7,500 as a Jason Bond Picks subscriber very early
  3    alone.                                                    3   on. Actually unsubscribed and then came back and then
  4            All right, so, listen, I’m not here to show       4   got his head on straight and got on the biggest tear
  5    you how to get lucky on a trade here and there. I’m       5   I’ve ever seen anybody go on. So Kyle is up over $7
  6    not here to show you a get-rich-quick strategy. This      6   million trading profits, real money. Started with
  7    is -- this is trading. It’s hard. It’s work, but the      7   1,500; lost -- lost half of that, and then went on a
  8    things that I know work. And they don’t always work,      8   tear. So this is a great story of a guy who had a
  9    but they work more than they don’t. And if you are        9   job, wanted to supplement his income, had no
 10    interested in that, then, if you’re interested in work   10   aspirations of being a millionaire trader, eventually
 11    and learning from somebody willing to teach, somebody    11   left his career and now not only trades and makes a
 12    who’s doing it, then you’re in the right place.          12   ton of money but teaches trading as well and makes a
 13            All right, so I want to teach people how to      13   ton of money that way, too.
 14    trade part-time. I’m not a full-time trader. I run       14          Taylor Conway, car salesman, no college
 15    Raging Bull full-time. I want to teach people            15   education, 10,000 into 3 million.
 16    basically how I learned to supplement income. My goal    16          Nathan Bear, father of four, 37,000 into 3
 17    was just a few hundred dollars extra a week. I mean,     17   million. The year he joined Jason Bond Picks, he had
 18    as a teacher, I made a few hundred dollars a day, all    18   lost $40,000 in the market and decided to get a little
 19    right? My paycheck every two weeks was like $1,400.      19   bit more education.
 20            So if I could make an extra few hundred          20          Some really great guys. These are -- these
 21    dollars a week, boy, oh, boy, that was a game changer    21   are your wild success stories. These are not the goal
 22    for me. I mean, an extra $1,000 a month meant that       22   of Jason Bond Picks, though we would love to see more
 23    was one less roof I had to do, because that’s about      23   people fall into this category, and I’m pretty sure
 24    how much I made doing a roofing job. All right, so       24   there are many others, okay? But it is not the goal.
 25    supplementing income is the main goal of my              25   This isn’t about getting rich quick. And by the way,


                                                                                                      8 (Pages 29 to 32)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment MM
                                                                                      PX 27, 2110
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 306 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                           33                                                           35
  1    none of these guys got rich overnight. It took them       1   define your own goal, all right? Define your own
  2    years, but the simple fact that the market gives          2   goal. Is it 500 per week? Is it 1,000 per week? Is
  3    unlimited opportunity is why it’s so exciting.            3   it more? Is it paper trading and learning something
  4           If you can figure it out, then the                 4   new? All right, set that goal, strive to reach that
  5    opportunity, while challenging at times, is always        5   goal, and then once you’ve reached that goal, realign
  6    more and more and more and more, which is awesome,        6   that goal. All right? Write that down right now.
  7    versus being capped on a salary. But this is not the      7   It’s super important, it’ll tie in later.
  8    goal. This is just some of the wild success stories.      8          All right, I’m going to teach you two
  9           A lot of -- I mean, I have -- I have               9   patterns to locate Wall Street’s biggest movers, and
 10    thousands, and I mean thousands, of client               10   they are -- write this down -- breakdowns and
 11    testimonials. And not everybody makes money trading,     11   breakouts. I don’t care what anybody says. Eighty
 12    so don’t feel like anybody who just joins Jason Bond     12   percent of the time stocks are doing nothing. Well,
 13    Picks is automatically successful. I’m just pointing     13   not in this market, actually, because it’s been Wild,
 14    out here that a lot of my clients have gone on and       14   Wild West. But 80 percent of the time, stocks are
 15    done very well, most of which trade part-time. I have    15   actually doing nothing. Twenty percent of the time,
 16    very few clients, students, customers who are full-      16   they’re doing something, and that something is either
 17    time traders.                                            17   breaking out or breaking down. Write that down right
 18           All right, so look at these guys. Kevin,          18   now.
 19    640,000; Tom, 177,000. Back to the previous slide,       19          It’s Pareto’s law, 80 percent of the time,
 20    Kru, 170,000. Adriano, actually is a full-time           20   stocks are doing nothing; 20 percent of the time,
 21    trader. He left his career. I don’t know how much        21   they’re doing something. And that 20 percent of the
 22    he’s up now, but it was 165 at the time. So these two    22   time the patterns to pay attention to are the
 23    guys here, Andrew Lapp is a concert pianist, $36,000.    23   breakdowns and the breakouts. That is all I did in
 24    Justin, 100 percent in under four months, $29,000.       24   the last week that helped me make my money.
 25           All right, so these are people who pay me         25          All right, so if stocks are either breaking

                                                           34                                                           36
  1    money to teach them trading, and then they                1   down or breaking out, all right, then we need a way to
  2    participated in our Milestones program, which was a       2   find them, and that’s exactly what my scanner does.
  3    part of the Roadmap at the time. Bottom line is this:     3   It puts them right up atop my radar, which allows me
  4    these are some very successful clients. But to me,        4   to then put them on my watchlist, which allows me then
  5    success is also a paper trader who is just learning       5   to send advance notice of what I’m going to buy, and
  6    and trying to pick up on something new. That is also      6   then I send my buy and sell alerts in real time. My
  7    success. It’s not people who just make millions.          7   advance notice alert is letting people know I’m about
  8    It’s not people who just make hundreds of thousands of    8   to buy. I’m giving you the heads-up. Sometime here
  9    dollars. And success can also be a client who             9   very soon -- next 10 minutes, next 30 minutes, next 45
 10    actually loses money if they learn something and have    10   minutes -- I’m buying and at this price, because of
 11    a better chance moving forward to make money, all        11   these reasons. That is brand new as of last week.
 12    right? But it is the market. There is never any          12           All right, but first you need to be able to
 13    guarantee of success.                                    13   locate them. Remember, location is everything. He or
 14           Why did these guys all win? Well, I’ve            14   she who finds the best location -- in this case with
 15    interviewed almost all of them as a part of that         15   stocks -- has the best chance of making money. So
 16    Milestones program, and in almost every single           16   I’ll teach you about the scanner in a moment.
 17    situation, their focus was very, very narrow. All        17           All right, here’s Blue Apron. The other
 18    right, so listen, if you’re here to get lucky, I don’t   18   night, I’m sitting around with my wife after Noah
 19    want anybody to leave -- there’s 5,500 people on here    19   went to bed, and she says, Jason, I just turned on
 20    -- but you should. If you just feel like gambling, go    20   our Hello Fresh subscription again. If you don’t
 21    to your convenience store, get a scratch-off, it’s a     21   know what that is, Hello Fresh is a meal kit company,
 22    better use of your time, all right?                      22   and -- and I don’t even like Hello Fresh. So I said,
 23           My goal is to change people’s lives and help      23   Pam, you got to be kidding me. Well, she says, Jason,
 24    them find continued success right now with that pad of   24   the supermarket, the shelves are empty. There was no
 25    paper I told you to get out or your Post-It note         25   meat in there today. Though we’ve been vegan mostly,


                                                                                                      9 (Pages 33 to 36)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment MM
                                                                                      PX 27, 2111
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 307 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                           37                                                           39
  1    we have been eating a little bit of meat lately.          1   that same day and sold it that night into a big gap.
  2           Anyways, she says there’s nothing in the           2   It ended up going to $30. I wish I trimmed and
  3    supermarket, and I’m scared about this virus, I want      3   trailed it a little bit better.
  4    to make sure that we have food coming. So the next        4           All right, Dillon says in at 3.40, out at
  5    morning, I’m thinking, you know, I’m not thinking         5   3.80. Edgardo says 3.06 to 3.81. So I was, like, one
  6    about that, but I’m looking at my scanner, and Blue       6   of the first people to identify that Blue Apron trade,
  7    Apron’s up. It’s, like, in the 250s. And this is          7   but my scanner that I’m going to show you how to use
  8    around 7:00 a.m. while I’m drinking my coffee. Well,      8   in a moment is what picked up on it. Absolutely
  9    why is Blue Apron up? And then I remember the             9   imperative to pay attention to that. So lots -- lots
 10    conversation.                                            10   and lots of winners.
 11           My wife just turned on our Hello Fresh            11           All right, PIXY, sympathy to that, a
 12    again, which is the same as Blue Apron, meal kit         12   breakdown. We can all see the breakdown here.
 13    companies. And I said, son of a gun, this stock is up    13   Horrible stock. PIXY advance notice, really important
 14    because Blue Apron is going to be able to deliver food   14   to pick up on this. So I start sending clients
 15    while the supermarkets’ shelves are all cleared. So I    15   advance notice that I’m about to buy. So I have a
 16    get advance notice out to my clients, like, right        16   watchlist, but then I send them, hey, heads up, I’m
 17    away. All right? I’m buttoning up a nice win on Glu      17   about to buy. I want you to be able to look at this
 18    Mobile for 5,800, and I’m letting people know the        18   and learn from it. I’m about to buy.
 19    watch on Apron is $3 and two eighties. Then it got       19           So I send them that information. There’s
 20    adjusted to $3. So I’m sending them notice that I’m      20   the email. Advance notice alerts come by email. Buy
 21    going to buy before I buy, and what areas, okay?         21   and sell alerts come by text and email, all right? So
 22           So there’s some of the messaging for Blue         22   before I buy, I’m notifying clients I’m about to buy.
 23    Apron, and then I send the buy alert by text and         23   Now I adjust my advance notice, and why? Because that
 24    email: I bought Blue Apron, 7,000 shares at $3.26.       24   little bugger went from 8 to 16 -- 8 to 16 -- and I
 25    This little bugger went to $30. Nobody knew that was     25   missed a move. Same day, it retraces to 9, and I

                                                           38                                                           40
  1    coming, by the way. That is not what I play for. I        1   actually got in at 9.
  2    play for 10 to 20 percent, and when I hit 50 percent,     2           Here’s the buy alert that went out. I
  3    it’s a gift. And I hit a bunch of those last week,        3   bought PIXY, probably gap trade. I held it through
  4    but the bottom line is this: I go for 10 to 20            4   the close. The next morning, it was at 14, and I sold
  5    percent, not $3 to $30, but it went to $30. I sniffed     5   it for a really nice win. I bought -- literally
  6    that out because I remembered my conversation with my     6   bought 2,000 shares in the 9s; sold it in the 14s.
  7    wife, and my scanner showed me that it was up in the      7   Awesome, awesome trade. So, again, email alert; text
  8    pre-market. At 7:00 a.m. while I’m drinking my            8   alert; proof of the performance. There’s the PIXY
  9    coffee, I instantly connected the dots and I got this     9   price action. Initial advance notice was there. That
 10    information out to my clients.                           10   thing went to $17. So this breakdown turned into a
 11            There’s my win, not long after I sent my         11   breakout real fast on Sympathy to Blue Apron, which
 12    advance notice, I sent my actual alert, Blue Apron,      12   was running at the time. All right, really good trade
 13    cut ripping, and I made about four grand from a          13   right there.
 14    conversation with my life -- wife -- wife -- and life    14           Again, do clients like what I’m doing? I
 15    -- about Hello Fresh and, more importantly, actually     15   love, I love, I love advance notice. It gives me some
 16    acting on the information that I gleaned from the        16   time to look at the stock and apply what I have
 17    scanner and there was the trade.                         17   learned in your lessons then make a decision whether
 18            Most importantly, did clients benefit from       18   or not we want to trade it or not.
 19    my teaching? Waleed, $235 on Apron, cheddar, thank       19           Jason, advance notice is awesome. Game
 20    you. Peter says, I just made my first 96 percent gain    20   changer. Thank you.
 21    on Blue Apron. In at 3.80, out at 6.75. Thanks,          21           Jason, I’m loving the advance notice 1,600
 22    Jason.                                                   22   on PIXY. Great service. 4,500 on PIXY. I’m a lifer.
 23            And Suzanne says Blue Apron, 4.04, 5.30, 29      23   Jason, 26 percent on PIXY, moving right along.
 24    percent profit, and then another 29 percent profit.      24           PENN, gaming stock, crushed, breakdown.
 25            I traded that one twice. I bought it again       25   Clear as day to see what’s happening on the stock.


                                                                                                     10 (Pages 37 to 40)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment MM
                                                                                      PX 27, 2112
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 308 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                            7/22/2020
                                                         41                                                            43
  1   Breakdown, scanner picks it up, breaking down, not        1   Bottle rocket. Advance notice, buy alert, hidden
  2   hard to see.                                              2   squeeze volume, bull flag continuation pattern. Bite
  3           PENN advance notice goes out at 9:38 a.m. I       3   off the demand line, which is nothing more than
  4   give my game plan. PENN, I bought PENN, 9:52 a.m. So      4   support. Look to trim and trail at the supply line,
  5   about 20 minutes later. So I told people I’m going to     5   which is the top of the flag. Resistance. Breakouts.
  6   buy; then I bought. It’s hard to know exactly how to      6   Consolidate and go. This thing was a monster,
  7   trade this one, but I like it around 4; I bought it at    7   absolute monster. Scanner picked it up. It was
  8   4.09.                                                     8   already taught for my lessons. Put the advance notice
  9           Here’s my stop loss. It’s tight. Okay,            9   out, bought it, alerted it, made money on it.
 10   PENN, literally, literally, by 10:06 a.m., 25 percent,   10          Jason, thank you for BMRA, a quick $5,000.
 11   5,400 profit. I’m also taking profit on OSTK, another    11   Probably left a lot of meat on the bone, but I got to
 12   trade that I put out at the same time. Boom, about 10    12   pay myself. And Ron is right, you do have to pay
 13   grand right there. There’s the PENN trade. This          13   yourself.
 14   little bottle rocket went to, I think, about $20.        14          Waleed, 380 bucks. Advance notice is a
 15   Maybe it was 15. It absolutely did not stop. I           15   Godsend, Damon says. Thanks for the advance
 16   bought the breakdown. It squeezed, and it ran to,        16   notifications, Justin says.
 17   like 15 bucks. You’d have to check the chart. I          17          TLRA, is that a breakout? Nope. That’s a
 18   don’t have it in front of me, but it absolutely ran      18   breakdown. Eighty percent of the time stocks are
 19   significantly higher. I stuck to my rules, 25            19   doing nothing; 20 percent of the time they’re doing
 20   percent.                                                 20   something, which is either breaking down or breaking
 21           All right, so, again, thanks for the advance     21   out. Breakdown, TLRA, advance notice, I’m going to
 22   notices. Loving the advance notice. Love the advance     22   buy this stock. All right, here’s the intraday. I’m
 23   notice. The advanced alerts are teaching me a ton.       23   looking above 2.70 for entry, all right? If I need to
 24   Please keep doing them. I told you I’m changing the      24   chase this some, I will, but I’m starting to watch
 25   industry tonight. My competition, they’re not going      25   around 2.80.

                                                         42                                                            44
  1    to be able to keep up because I am giving my buy         1           I bought TLRA. Had a bid in at 2.83,
  2    alerts before I buy. Trading momentum, that is hard      2   couldn’t get it, moved up a few times and eventually
  3    because these are -- these stocks move around a ton.     3   grabbed it at 3.09. All right? Goal is 30 percent --
  4    And I am doing it because it helps students and you      4   30 cents a share, on its way to 3.50, which I think
  5    can very clearly see that they are saying it helps       5   it’s going to go to. Boom, sold TLRI, 15 percent,
  6    them. It is going to change the industry.                6   $3,366. There’s the proof. Advance notice, buy,
  7           All right, so breakout, BMRA. This is the         7   sell, stock goes to five bucks. Unbelievable price
  8    end price action, 334 percent. Well, guess what, my      8   action, advance notice. I’m going to buy; before I
  9    scanner picked up on it when it was at 5. Sent out       9   buy, I send the notice. This is where, this is why,
 10    the alert to clients, BMRA advance notice. I am going   10   these are my goals, I’m going to do it, and I did it.
 11    to buy this stock and at this price. I give them the    11           This is Jason Bond Unchained. This is the
 12    chart; I give them the rationale. Stop loss, goals,     12   moment that you’ve been waiting for. My all-access
 13    there goes the text message. Bought BMRA at 6.44.       13   package is one education; two, the scanner; three, the
 14    Yes, I sent email and text alerts.                      14   daily watchlist; four, advance notice, which is brand
 15           Get me some cheddar, baby, 10 grand, 50          15   new, that I am going to buy before I buy; and number
 16    percent. This son of a gun might have run -- I don’t    16   five, text and email alerts when I do buy. This is
 17    know what it was. I think it was, like, 25 or 30 this   17   Jason Bond Unchained. This is brand new. I’ve never
 18    ran to. I don’t know how high BMRA went. But, again,    18   sent my buy alerts before I’ve bought. I’ve basically
 19    advance notice, scanner advance notice, trade alerts,   19   reversed the order. Students, clients, customers,
 20    profits. All right? Profits. Do all of them work        20   they get the buy alert before me, then I buy.
 21    out? Absolutely not. More of them work out than         21           I did that all last week. You saw the proof
 22    don’t. And if you want to learn how to trade, having    22   of it, and I made over $70,000 in profits focusing on
 23    advance notice of what I’m about to buy is a game       23   two things: my scanner, breakdowns and breakouts.
 24    changer. There’s the BMRA annotation chart that I       24   Let’s break these down just a little bit.
 25    sent to clients after the trade. Bottle rocket, baby.   25           I have 10 years’ worth of education and a


                                                                                                    11 (Pages 41 to 44)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment MM
                                                                                     PX 27, 2113
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 309 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                          45                                                            47
  1   master’s degree in teaching. I hope that comes clear       1   buying, I will give you your money back if you do
  2   in my presentations. You’ll get the Trader’s Vault         2   nothing more than that course and tell me you don’t
  3   when you sign up, all right? You’ll get the Trading        3   like the service.
  4   Vault. And you’ll learn the strategy. It’s -- it’s a       4           You have 30 days to make that decision.
  5   lot of lessons, but I’ve got a special thing to            5   It’s less than an hour a week of studying, and it
  6   announce in a little bit. Pay attention. I’m giving        6   walks you through. It’s not blindly doing a course.
  7   away $9,000, and I’m doing something that I’ve never       7   There are little quizzes at the end of each video. I
  8   done before here in one moment.                            8   give you my best two to three hours, maybe four hours,
  9          You see this scanner? This is today’s               9   depending on how fast you learn, of -- of information.
 10   scanner this morning. Those two stocks were on the        10   You take that little course across the next month; you
 11   watchlist yesterday. They were sent by advance            11   -- you look at my buy alerts. I literally give them
 12   notice. They were bought and alerted, and I made huge     12   to you before I do it, and you disagree that this is
 13   wins on those yesterday and overnight. I sold CHEF        13   not the best service on Wall Street, I will give you
 14   today; I sold PLAY yesterday. PLAY went up another 50     14   your money back if you are unsatisfied for any reason.
 15   percent today. CHEF went up 41 percent. I sent            15           All you -- and you can -- when you finish
 16   advance notice yesterday, Monday, that I was going to     16   the course, you will get a certificate so you will
 17   make these trades. Right from that scanner, I will        17   have proof that you finished it. You finished the
 18   teach you all about that scanner the moment you join      18   two- to three-hour course. You say I’m not
 19   my service tonight.                                       19   interested, you get your money back. You will learn a
 20          Those were stocks I was in yesterday. One I        20   ton, and you will see me trade. And if you don’t like
 21   sold yesterday, one I sold today, about $15,000 in        21   it after 30 days, and I don’t know how you wouldn’t,
 22   trading profits. Top 10 on all of Wall Street,            22   because it is awesome.
 23   identified yesterday before today. That is -- that is     23           All right, so this all-inclusive package,
 24   some of the most liquid stocks on all of Wall Street,     24   30-day, money-back guarantee, all right, so my
 25   picked up on yesterday by my scanner.                     25   education, my scanner, my daily watchlist, advance

                                                          46                                                            48
  1            All right, so daily watchlist. You got the        1   notice alerts, and the actual alerts, all of this,
  2    education, you got the scanner, now it goes into a        2   normally, $1,499. The market’s just put a dumping on
  3    watchlist. Here are the ones we’re paying attention       3   all of us. I get it. I’m doing 50 percent off. The
  4    to. Then, advance notice buy alerts. Before I buy,        4   guarantee, the 30-day guarantee, you got to get it
  5    you know where I’m going to buy. And then I buy.          5   now. You absolutely got to get it now, and that’s
  6    This is brand new. I’m changing the whole game, and       6   going to be for the next 15 minutes.
  7    it worked awesome last week, and it’s going to            7           So think about this, guys and gals. I just
  8    continue to work awesome. And it’s going to be            8   crushed it over the last week, telling clients what I
  9    awesome for students, customers, clients, then trade      9   was going to buy before I bought. Nobody in the
 10    alerts in real time, all right, text and email.          10   industry does that. No momentum trader alerts the
 11    Straightforward there, first time ever.                  11   momentum trades before they actually buy. Anybody
 12            Absolutely first time ever, money-back           12   here who’s a Jason Bond Picks clients, who loves
 13    guarantee. 5,232 people on here right now. Here’s        13   advance notice, please type in “advance notice rocks”
 14    the deal. You’ve got the trading vault, which is all     14   right now. I want people to know how much of an
 15    of my lessons. We took the most important ones and we    15   effort I am making for my students, for my clients,
 16    put it into two to three hours’ worth of education.      16   for my customers.
 17    We created a little learning curriculum where you go     17           There is nobody else doing this, and I just
 18    through and you take quizzes and you take this two- to   18   did it for a full week. You type it in right now:
 19    three-hour course.                                       19   “Advance notice rocks.” I want people to understand
 20            I will give your money back if you do that       20   that I am giving you my buys before I buy. I’m giving
 21    course, you watch me for a month, and at the end of      21   you my best education in two to three hours’ worth of
 22    that month, advance notice and that course doesn’t       22   work. And if you don’t like all of that, I’m giving
 23    excite you, then full refund. We’ve never done this      23   you your money back, and I’m discounting my annual
 24    before. Money-back guarantee. So not only did I          24   rate for $799. It’s unbelievable. I just rattled off
 25    change my entire service by alerting first and then      25   in a week doing this about 70 grand with roughly 100


                                                                                                     12 (Pages 45 to 48)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment MM
                                                                                      PX 27, 2114
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 310 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                          49                                                             51
  1    grand. All right? Those aren’t exact numbers. It’s        1   advance notice rocks. Pete, advance notice. And
  2    probably more like 75- with under 100-, but it’s about    2   Jaden says I’m better than sliced bread. It depends
  3    that.                                                     3   on who you ask.
  4           I am telling you, guys and gals, I am 110          4          My goal here is to be the best teacher, and
  5    percent committed to you. That is why I’ve made these     5   I figure if I give you my buy before I buy, you have
  6    changes. I want to prove to the world that I can give     6   time to look it over versus hey, guys and gals, I just
  7    my buy alerts before I buy -- and I just did it, by       7   bought. Then it’s like, oh, my goodness, right? And
  8    the way -- and I can give you your money back if you      8   it becomes a panic. Instead, hey, guys and gals, I’m
  9    are unsatisfied. I’m going to prove to the world, and     9   about to buy and at this price. It was on the
 10    my competitors, they are going to shrivel up because     10   watchlist; here’s your advance notice that I’m going
 11    nobody’s going to be able to compete with this.          11   to buy. And then you can learn from that by looking
 12           I’m stealing everybody’s business. I want         12   at the trade and learning from that. What you do with
 13    you in there, but if you want the guarantee, you want    13   that information is up to you.
 14    the money-back guarantee, you have 13 minutes to         14          Awesome. Cedrick’s in. If you’re in, type
 15    purchase, then you have one month to take that two- to   15   “I’m in.” If you’re in, type “I’m in.” Wow, over
 16    three-hour class, and you have a whole month to watch    16   4,000 people right here, right now. I want every one
 17    me do this. And if at the end of that, you don’t like    17   of you -- I want every one of you joining right now.
 18    it, you get it back.                                     18   Give me one month to prove myself. If -- if I do not
 19           But think about this for a second. My total       19   prove myself and you do that course, I will give you
 20    education is about 60 hours, all right? The vault, I     20   your money back. Give me a month to send you the
 21    whittled that down to two to three hours of the most     21   alerts before I buy. Give me a month for you to do
 22    important stuff and then made quizzes and a guideline    22   two to three hours’ worth of coursework. Give me a
 23    for you to walk through and do this little course.       23   month to send you my watchlist. Give me a month to
 24    And I’ve tied that to a money-back guarantee because     24   prove that I can do what I say I’m doing. Give me a
 25    it shows me that you at least looked at my best stuff    25   month to show you in real time, because if this market

                                                          50                                                             52
  1   and you watched me for a month and you decided it          1   bounces in the next month, you’re going to be really
  2   wasn’t for you.                                            2   glad that you gave me this month. If it’s next month,
  3           I don’t want your money if you do -- if you        3   then you’re going to be really glad next month.
  4   show me that commitment, I don’t want your money. Do       4           If you do this and you do that two to three
  5   you understand? You -- you’ve -- you’ve -- you’ve          5   hours and you see my buy alerts before I buy and I
  6   given me a fair shake at that point in time, and I’ve      6   continue to trade how I have in the last week, I think
  7   given you my best. So if you see me give you my            7   we’re going to have an amazing year together. I think
  8   alerts before I buy and I make a ton of money and then     8   we’re going to have an absolutely amazing year
  9   you take my most important coursework and you say,         9   together.
 10   ehh, it’s all great, Jay, but it’s not for me, then       10           So here’s how it’s structured. I have my
 11   that 799 goes back in your pocket.                        11   vault. That’s my education. From there, I have my
 12           You can’t lose in that scenario, especially       12   scanner, and I’ll teach you about that. It looks for
 13   if you paper trade, because there’s no guarantee to       13   two things: breakdowns and breakouts. From there, I
 14   win the markets, but I just kicked some butt. Is that     14   make a daily watchlist, whether it’s Blue Apron or
 15   a guarantee that I’ll kick butt next week? No, but        15   PIXY or any trade like that. From there, I send you
 16   I’m going to try my darndest, all right? I don’t want     16   my buys before I buy. It’s called advance notice.
 17   you to come in and see my service and all of a sudden     17   It’ll say BMRA advance notice. It’ll tell you where
 18   I start stinking. So I’m going to do my best to stay      18   I’m going to buy, why, where my stop loss is, what my
 19   focused on those two patterns, that scanner.              19   goals are.
 20           When you join, I will teach you how to            20           Then I buy, all right? Then I buy. From
 21   locate the stocks, all right? But if you want -- if       21   there, I look to make money, and when I do, I sell
 22   you want the guarantee, if you want the advance notice    22   where I said I was going to sell if it hits my
 23   alerts, now is the time to act, 11 minutes.               23   targets. If something changes, I send an update.
 24           Questions. Thank you so much. Monty says          24   That’s what we’re doing.
 25   advance notice rocks. So kind of you. And Omar says       25           Yes, Theresa’s in, Peter’s in, James is in,


                                                                                                     13 (Pages 49 to 52)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment MM
                                                                                      PX 27, 2115
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 311 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                          53                                                            55
  1    Terry’s in. Yeah, hey, sit tight. Sit tight. We’re        1          And if you see all of that, I think it’s
  2    giving away $9,000 more money. Sit tight, okay? But       2   going to give you hope, and we all need that,
  3    I want everyone, all 4,000 of you to flood that order     3   especially in times like this, all right, because the
  4    form right now because I will give you my best 30 days    4   market can beat us up. It beats me up at times,
  5    to prove to you that my coursework and that my            5   really bad at certain times. And I have to fall back
  6    strategy works and that I can teach it amazingly and      6   on what I know best, which is what I taught tonight.
  7    that it’s probably going to benefit you somehow.          7   All right?
  8            And if you do that month and you say, well,       8          Jeremy, thank you for giving me the shot
  9    I love you, Jay, but -- and I did what you told me to     9   because, man, I’m humbled to have your business. Now
 10    do, I want my 799 back, we will not argue with you.      10   let me -- now let me keep it. My job is to earn it.
 11    You just need to do the two to three hours. You get      11   My job is to keep it over the next month, all right?
 12    your certificate, we can see that you finished it, we    12   And I’m going to work my tail off. Every one of you
 13    can see how well you did, we will talk to you about      13   that joins right now, I’m going to work my tail off to
 14    that, and if you absolutely want your money back, we     14   keep your business after 30 days. All you’ve got to
 15    are not going to stop you from getting it. This is a     15   do is finish the course and watch me do what I do and
 16    money-back guarantee that is based on a two- to three-   16   decide if it’s for you.
 17    hour course. Let me prove to you that I’m worth your     17          That is -- that is the fairest handshake in
 18    time, but you got to go to the order form, and you got   18   the world right here. There are no secret bells and
 19    to pay the 799 now, which, by the way, is 50 percent     19   whistles. You finish the course; you watch me for a
 20    off.                                                     20   month; you have 30 days to decide. Okay? I hope to
 21            And there’s some sort of amazing unlimited       21   keep each and every one of you, but at the end of the
 22    deal there, which basically means for the life of this   22   day, if you do that much and you decide that it’s not
 23    service, you get this service without any more           23   for you, I don’t want to keep your money anymore. I
 24    payments. I think it’s like a dollar a year. Wait        24   don’t want to keep your money.
 25    until you see that price, a dollar a year, recurring,    25          We’ve never had a refund policy before,

                                                          54                                                            56
  1    if you do unlimited. Unlimited is another word for        1   never, because I felt like my education is too
  2    lifetime. We just can’t say lifetime, right, because,     2   valuable to give it away for free. I’ve never had
  3    like, 10 years from now if I -- if I decide that I        3   this before. I’ve never given buy alerts before I’ve
  4    don’t want to trade anymore, then I don’t have a          4   bought before. So not only am I giving you my alerts
  5    service.                                                  5   before I buy, not only am I giving you a money-back
  6           I’ve been running this service for a decade,       6   guarantee, I’m donating all of my profits to charity.
  7    and there’s people who have paid me tens of thousands     7   Any profits that I make moving forward as a trader in
  8    of dollars to be in it. I’ve got clients that have        8   Raging Bull are going to charity.
  9    been with me for 5 years, 7 years, and even 10 years,     9          Now, I’ve already donated over $500,000 of
 10    who pay me over $1,000 a year, $2,000 a year every       10   trading profits to charity. Last year to St. Jude
 11    year. So when you look at that unlimited price and       11   alone, $220,000. Other amazing charities that clients
 12    you think whether or not you’re moving forward with      12   picked out. I let clients pick out a lot of them.
 13    me, you might want to take that right now.               13   All right, the Gary Sinise Foundation for the
 14           All right, Pete is in. Marim is in. Hung          14   military, some local charities around here with the
 15    is in. Brent is in. Kevin is in. Brenda, thank you.      15   military. A lot of great charities got my trading
 16    Brenda, thank you so much. Jonathan, thank you so        16   profits last year, and I have committed, moving
 17    much. Wilbert says the education here is terrific.       17   forward, any trading profits that I make in any
 18    Listen, I -- I strive to teach trading. That is my       18   service that I run in Raging Bull are going to
 19    job. I -- I am here to teach trading. What you do        19   charity.
 20    with the information is up to you. My goal is to make    20          My sole focus then is on you. Do you
 21    money from my education. What you do with the            21   understand what I’m saying here? Money-back
 22    information is up to you, but I’m giving you the         22   guarantee. You’re getting my buy before I buy and my
 23    money-back guarantee because I want to prove to you      23   profits are going to charity. My only focus then is
 24    not only is my education solid, not only is it           24   in how well you do. Do you understand that -- that
 25    concise, but I use it and it works.                      25   combination? Do you understand the combination? All


                                                                                                     14 (Pages 53 to 56)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment MM
                                                                                      PX 27, 2116
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 312 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                          57                                                             59
  1    of my trading profits are going to charity through the    1   better and more concise, I’m actually finding better
  2    Raging Bull Foundation, which you guys and gals get to    2   trades. It’s not a coincidence. I had to get sharper
  3    pick. I’ll pick some, too. You get to pick the            3   to make sure that I could survive momentum trading,
  4    charities. So if you have one near and dear to your       4   giving my buys away first, and still make money from
  5    heart, you fill out a form, and if we like the            5   my trading, not being able to buy at the moment that I
  6    submission, we pick the charity, we donate to your        6   necessarily wanted to buy, or I have to be more
  7    charity. We did that to a ton last year. I’ve done        7   predictive about where I think I’m going to buy and
  8    over a half a million dollars of trading profits to       8   send that out, like 10, 20, 30 minutes in advance and
  9    charities. All of them -- this will never change --       9   then buy, so everybody has a good amount of time to
 10    my Raging Bull trading profits are going to charity.     10   look at it, too.
 11           What this should tell you is my only focus        11          It’s a huge win/win. It totally shows you
 12    is your success. I don’t keep the trading profits. I     12   I’m committed to solely teaching you how to trade.
 13    give you a money-back guarantee, you get my buys         13   You get now 10, 20, 30 minutes to look a trade over
 14    before I buy, this is all brand new to Jason Bond        14   versus, hey, guys and gals, I just bought. All right?
 15    Picks, which is why we’re calling it unchained. Take     15   And then it’s a scramble. Now it’s calm, cool,
 16    the chains off, make me solely focus on students,        16   collected. You understand the education, you look the
 17    customers, clients. And that is what I am doing.         17   trade over, and you decide if you can learn from it or
 18           And the way that I prove it is by doing           18   not. That is how it plays out.
 19    everything that I said. Do you understand how awesome    19          One minute to go. You want to get the
 20    that is? I mean, listen, it’s the markets, so we can     20   money-back guarantee. $799, one full year. If you
 21    never say you can’t lose, all right, but as far as       21   decide to go unlimited, great, you have me for the
 22    teaching goes, I’m putting it all on the line here.      22   rest of the time that I do this, and I hope to do it
 23    I’m giving you all of my education in advance. I’m       23   for 10, 20, 30 more years. I really hope to do that.
 24    giving you a little course. I’m giving you my buys       24   I’ve been doing it for 10 straight, almost 11 now. So
 25    before I buy, and I’m giving you 30 days to decide if    25   -- and clients have paid me $10,000 for this service

                                                          58                                                             60
  1    it’s for you. And if you don’t like it, so long as        1   across those years.
  2    you do the course, you get the money back.                2          So when you think about that unlimited, it
  3           I want to know that you gave me at least two       3   is a really, really good deal. All right, dah-dah-
  4    to three hours of your time. That’s why the course is     4   dah-dah-dah-dah-dah-dah-dah-dah.
  5    important to me. I put my best education in there         5          We’re got -- we got to give away a $1,000
  6    from those 60 hours’ worth of lessons. I whittled         6   prize. This is 26 seconds left. We’re going to give
  7    that down to the best stuff. And if you do that much      7   away nine grand. Thirty-day guarantee right now, guys
  8    and you say it’s not for me, then at least you tried,     8   and gals. There are 3,700 of you in here right now.
  9    and I feel like we can shake hands at that point in       9   I want every one of you to give me a shot, all right?
 10    time.                                                    10   You get to that order form, you can get that
 11           Thank you for saying so, Chickana, I really       11   guarantee. That should be right on the order form.
 12    appreciate you saying so.                                12   It’s clear as day. The bottom line is this: you got
 13           I feel like this is the proudest moment of        13   to finish that two to three hours, which is less than
 14    my teaching/trading career ever, like I’m not kidding    14   an hour a week across the course of a month.
 15    you. I’ve never had more positive testimonials from      15          All right, so that’s the end of the timer.
 16    clients since I started giving my buy alerts before I    16   $9,000 to give away. Going to answer some questions.
 17    bought. And as a momentum trader, these stocks are       17   Yes, all right, got some people going unlimited. I
 18    moving all over the place. So it is -- it is hard.       18   love it.
 19    All right, if I want to buy now, but I’m committed to    19          All right, so, Nate, you want to start
 20    letting clients know that I want to buy now and          20   feeding me some names here of people who are going to
 21    sending that information before I buy, I have to be --   21   get $1,000. So if you get $1,000, you can use it to
 22    I have to be more focused, more precise. And what I’m    22   buy the course tonight and still have 200 bucks to go
 23    finding is that me being more focused has led to more    23   -- well, you can’t go anywhere to drink right now, can
 24    and more wins.                                           24   you, because everywhere is closed?
 25           Do you understand? By me having to get            25          All right, my man, Nate, is going to feed me


                                                                                                     15 (Pages 57 to 60)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment MM
                                                                                      PX 27, 2117
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 313 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                          61                                                            63
  1    some names. I’m going to start the timer, and then        1   trade with? It doesn’t matter. What you want to
  2    we’re buttoning it up. I want to go upstairs. I want      2   learn is a strategy that helps you win.
  3    to watch Netflix. It was a crazy day. I made over         3          We call it “an edge.” If you have an edge
  4    $25,000 realized profit today. I want to go upstairs,     4   in the market, over time, the edge is supposed to
  5    watch Netflix. Nate’s going to give me some names.        5   produce a positive equity curve, and that is all that
  6           Fifteen minutes, the 30-back -- the 30-day,        6   matters. What I want to teach you in my service is my
  7    money-back guarantee will stay live for this remaining    7   edge. My -- the thing that I lean on when things go
  8    15 minutes. And then I’m shutting this down, all          8   haywire or if I get stupid and I overtrade or get big
  9    right? We’re going to give away the money. I want to      9   in positions and I lose money, when I get refocused,
 10    answer some questions. So feed me names -- all right,    10   what I taught you here tonight, that is what I do.
 11    Sam Tuvi. Sam, you need to -- you need to let us know    11   All right, that is what I do.
 12    you’re here. All right, you don’t get the 1,000          12          That is what has led to a monster week for
 13    unless you say “I’m here,” and then we’ll message you.   13   me, and I hope to have many more monster weeks. And
 14    So you got to write in the chat.                         14   it’s not the first time I’ve done this. I turned 100
 15           Congratulations, Sam. $1,000 going to Sam.        15   grand into $430,000 one year. Another year, 100 grand
 16    Use that cash for whatever you want. Spray on some       16   into $383,000 -- yeah, $383,000. Took $283,000 in
 17    disinfectant, all right? You got to watch out for the    17   profit. I took 200 grand and turned it into 500 grand
 18    -- that’s not even -- that’s not even a laughing         18   in two months. I know how to find momentum. I know
 19    matter, but we’ll ship you the cash, okay, and then      19   how to teach it. I know how to trade it. And I’m
 20    just spray it.                                           20   giving the buys before I buy. And I’m guaranteeing
 21           Sam. Barbara Fong. Barbara, you are               21   it. What else could you ask for?
 22    getting $1,000. Barbara, are you here? Sam, are you      22          Whoo! All right, I need a break. Hit me,
 23    here? You have -- if you guys don’t comment in the 30    23   man, hit me. What other questions? This is Jason
 24    -- 13 minutes, you don’t get the money. We’ll give it    24   Bond Unchained. Man, that artery looks like it’s
 25    to somebody else.                                        25   going to pop, doesn’t it? It’s not beating that bad,

                                                          62                                                            64
  1           Bryce Legetti. Bryce Legetti, are you here?        1   but that’s a big artery.
  2    Bryce, you won $1,000 cash. Bryce, are you here? So       2           I hope it doesn’t pop. I get so jacked up
  3    I’ve got Sam Tuvi. I’ve got Barbara Fong, F O N G.        3   for this stuff. I absolutely love trading, and
  4    I’ve got Bryce Legetti. I’ve got Christian Wahl.          4   sometimes it -- trading, like, can be the most
  5           Listen, guys and gals, what questions do you       5   miserable thing in the world, but I keep coming back
  6    have? I told you to write them down. Start feeding        6   to it, and lately I’ve been dialed in, man, and I’m
  7    them to me. Thirteen minutes. I’ll answer your            7   crushing it. I’m telling you, the last 10 days have
  8    questions. I’ll give away nine grand, and I hope          8   been really good, and I’m going to try and keep that
  9    every one of you -- there are 3,657 of you -- I want      9   focus for the rest of the year. And I really want to
 10    you to flood the order form right now. Take me up on     10   keep your business for the rest of the year, so I’m
 11    this guarantee. Let me prove to you that I’m worth       11   going to try really hard to deliver day in and day
 12    $799 of your money for the next 12 months, or go         12   out.
 13    unlimited, which is the biggest deal in the world on     13           All right, it looks like our telephones are
 14    that order form, and you have me for as long as I’m      14   open if you need to call. I want you to get this
 15    doing this. And I hope to do it for a very long          15   guarantee. Tonight is the time to get it. You have
 16    period of time.                                          16   10 minutes. Don’t pop it, Jay, we need you. Right?
 17           More importantly, I will show you the             17   It’s so big, though. It’s like, what does that mean?
 18    scanner, I will teach you how to find the breakdowns     18   I have lots of blood flowing to my brain? I -- I feel
 19    and breakouts, and I will give you my buys before I      19   good. I’ve been mostly vegan. I’ve slipped a little
 20    buy.                                                     20   on the whole vegan thing, but I’ve been vegan for,
 21           We’ve got Christian Wahl. Are you here?           21   like, six months, which means I eat plants. But we’ll
 22    Ron Baxter. Carlos Bishop. All right, those are your     22   talk about that later.
 23    winners of $9,000. Now we’re going to take in some       23           Right now, order form, 799 bucks. Let me
 24    questions. All right, so common questions before I       24   prove to you tomorrow, the next day, all month, the
 25    see the ones from our team. How much money do you        25   next year, hopefully for the rest of my trading career


                                                                                                     16 (Pages 61 to 64)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment MM
                                                                                      PX 27, 2118
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 314 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                          65                                                            67
  1   that I am worth your time. It is my job to prove it        1          We got 7:51 left. Nigel says great
  2   to you. That’s why there’s a money-back guarantee.         2   presentation. Are you in? Are you with me? Are you
  3   If I don’t prove it to you, you take your money back.      3   getting your guarantee tonight? All right, are you
  4   You will learn a lot in 30 days regardless. But if I       4   going to get your guarantee, because I can’t promise
  5   don’t prove to you that I’m worth your time, you get       5   you that this is going to be forever. Are you going
  6   your money back. You fill out that two- to three-          6   to get the guarantee or are you not? That’s what it
  7   hour course, you get your money back.                      7   comes down to.
  8          Alan says relax. Ray says he’s in. Who is           8          Seven minutes to decide. I’m going upstairs
  9   in? If you’re in, say, Give me the advance notice          9   to watch Netflix. I’ve been up since, like 5:00 a.m.,
 10   alerts. I want me some advance notice alerts. Give        10   and I’ve been working all day long, shoveling snow,
 11   me your buys before you buy. Nobody in the momentum       11   believe it or not, and trading and doing this. So you
 12   industry does this. All right, I know 30, 40, 50          12   got seven more minutes of my time to decide, and I
 13   other newsletters like mine. Nobody does this. I’m        13   sure hope that you’re going to take advantage of the
 14   just going to start stealing everybody’s customers        14   money-back guarantee, because what do you have to
 15   because I’m doing it, and I’m doing well with it, and     15   lose? What do you have to lose? A few hours of
 16   my clients love it. Other people aren’t going to be       16   education on a guy who just ripped about 75 grand out
 17   able to do it.                                            17   of the market in a week, getting focused?
 18          I am so focused and dialed in, I’m going to        18          And when I trade poorly, I teach about that,
 19   be able -- well, I hope. I can’t -- you know, past        19   too. You will find lessons about my worst trading as
 20   performance, not future. Results. But I’m pretty          20   well, because I’m not a hero at times. Sometimes I
 21   damn good at what I do. I’m going to try my best to       21   get caught up doing stupid stuff, too.
 22   keep rocking it, all right?                               22          Yes, Erlin went lifetime. Anthony went
 23          Great presentation. Thanks, Nigel, for             23   lifetime. William says, relax, we need you. I --
 24   saying so. Nathan Burgess says he bought in. Guys         24   trust me, I’ve worn blood pressure monitors doing this
 25   and gals, so excited to be here tonight. So humbled.      25   before. I feel great, all right? I -- I’ve been

                                                          66                                                            68
  1    Still 3,000 people here right now, getting your booty     1   eating really healthy, sleeping really well. Trust --
  2    over to the order form. Give me the 799; I’ll give it     2   that artery is just big because I got a lot of energy
  3    back to you if you do what I said you had to do. Give     3   running in my brain. But I feel great. I -- I ain’t
  4    me a month. What -- what do you have to lose than to      4   going to kick it, all right? So if you go unlimited,
  5    watch me do this for 30 days and decide? What do you      5   I hope to be here for many, many, many, many, many,
  6    have to lose?                                             6   many, many, many, many years.
  7            I -- I mean, just paper trade. Get TD             7          All right, man, we’re going to close this up
  8    Ameritrade’s paper money or just get a piece of paper     8   in six minutes. There are 2,647 of you. I want
  9    and a pencil and paper trade, and see if what I’m         9   everyone to click the link, go to the order form, buy
 10    saying is working continues to work. All right,          10   now, judge me over the next 30 days. That is all you
 11    that’s going to be most important. I’m very confident    11   have to do. Take -- take -- get off the fence; judge
 12    that it will continue to work. Breakdowns happen all     12   me over the next 30 days. If you decide I’m not your
 13    the time; breakouts happen all the time. There’s         13   guy, you get your money back. But if you know another
 14    always a good amount of these trades every single day,   14   momentum trader that will give you their buy alerts
 15    and I will be feeding you the ideas based on my          15   before they buy, show me them. I don’t know anyone
 16    lessons, based on the scanner, based on the watchlist,   16   that’s trading momentum like I trade momentum that
 17    based on the advance notice, based on the realtime       17   will give you their buy alerts before they buy.
 18    alerts. I mean, can’t get better than that, can it?      18          This is an industry changer. I’m upending
 19            I mean, you tell me something I could do         19   everything. And if people don’t follow, I will steal
 20    better than that, and I will consider it, but I can’t    20   their customers. This is a -- this is going to be --
 21    think of anything better than that. I mean, the only     21   this is -- I have one of the biggest newsletters in
 22    thing that would be better is you’re standing here       22   the market. This is going to send shockwaves through
 23    with me, and I can’t do that, right? There’s too many    23   the industry, and people are going to be forced to
 24    of you and only one of -- one of me. So I teach to       24   adapt or die. And I aim to be the best and take
 25    the group this way, and I hope that you love it.         25   everybody’s business.


                                                                                                     17 (Pages 65 to 68)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment MM
                                                                                      PX 27, 2119
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 315 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                            7/22/2020
                                                         69                                                            71
  1           My interest is my students. That is why you       1   there, I send a watchlist. And from there, I send
  2    get the money back. That is why you get the buy          2   advance notice before I buy. And then I buy and I
  3    alerts first. That is why I’m giving my money to         3   send alerts when I buy. You tell me -- you tell me
  4    charity, to prove that the only thing I care about is    4   how I -- how you can go wrong there, and -- and I will
  5    your success in each one of those pillars: The           5   try and fix it. All right?
  6    guarantee, the buy alerts before I buy, and the money    6          I’m retiring and this is my retirement.
  7    to charity. In each one of those pillars, you win        7   Paper trade first, Rose. It is the market. Everybody
  8    because the only way I win is if you get great           8   learning should think about paper trade. I’m not
  9    education out of this and benefit from it.               9   going to tell you what to do. I’m not your advisor,
 10           I mean, you tell me how I win in this            10   but I am telling you, it is the markets, and it’s
 11    scenario otherwise. My profits are going to charity.    11   crazy times. I’m doing very well right now. I’ve
 12    I give you my -- your money back if I suck and I’m      12   done very poorly in the past at times, all right,
 13    wrong. I give you my buys before I buy. And I did       13   because sometimes I have wild aspirations of having 10
 14    that all last week, and I thrived. And my clients       14   different trading strategies and -- and don’t do
 15    loved it. To me, that is a win. To me, that puts my     15   anything well.
 16    students, my clients, my customers, whatever you want   16          I am very focused right now on kicking butt,
 17    to call yourself, that puts you as my sole interest.    17   but I will tell you this. Learn. That is why the
 18    My interest is teaching. My interest is in your         18   two- to three-hour course is there. That is why 60
 19    success.                                                19   hours’ worth of more education in the vault is there.
 20           And while we would never guarantee anything      20   Spend time paper trading. So, yes, I’m excited for
 21    because we can’t, what I can guarantee is that I will   21   you, but I want you to think about this rationally.
 22    give you your money back if you think that it’s not     22   This isn’t get-rich-quick. This is an investment in
 23    for you. But you do have to do the two- to three-hour   23   yourself, and I will do my best to show you how I’m
 24    course. Now, you want to get that guarantee, you have   24   doing it and teach you how it works. And if I do my
 25    four minutes, four minutes, all right? I’m going to     25   job, then you’re going to love it. And I am going to

                                                         70                                                            72
  1   get your business either way, so get off the fence        1   try my darndest to do my job.
  2   right now and get yourself the guarantee, because if      2          All right, lifetime, baby, 10K in four days.
  3   you don’t buy right now, I’m going to get you             3   Love you, bro, Danny. Hell, yeah. Danny says I’m
  4   tomorrow, or I’m going to get you in the next day.        4   lifetime. I just made 10K in four days. That, my
  5   I’m going to convince you to give me a chance.            5   man, is what I’m talking about. You have my word that
  6          You might as well get the money-back               6   I will show up and work my tail off each and every
  7   guarantee right now so you have 30 days to get your       7   day. I need your word that you will do the two- to
  8   money back if you change your mind, because otherwise,    8   three-hour course and finish it because the course
  9   I can’t promise you that I’m giving your money back,      9   will help you understand the scanner. It’ll help you
 10   all right? This is the first time we’ve ever done        10   understand the education. It’ll help you understand
 11   this. The very first time, money-back guarantee.         11   the watchlist. It’ll help you understand the advance
 12   Whoo, I’m excited.                                       12   notice alerts. Makes my job easier if you do the
 13          Lifetime, William. Unlimited, Wendell.            13   three hours’ worth of education.
 14   Keith says I’m in. Unlimited for Jeremy. Jason, the      14          That’s why I’m guaranteeing your
 15   scanner is something that -- the very first lesson you   15   subscription, because if you do the education, then
 16   will get tomorrow is the scanner, Renee. I will get      16   you’re going to understand the scanner, you’re going
 17   up early, and I will break down the scanner for you,     17   to understand the watchlist, you’re going to
 18   the very first lesson you will get tomorrow morning.     18   understand the alerts, and we’re going to have a
 19   All my lessons are already there, but I’m giving you     19   better relationship. So that’s why I’m willing to
 20   the scanner lesson in the morning, very first thing,     20   give you your money back, because if you prove to me
 21   so you know where I am locating these stocks. It’s       21   you got your certificate, then I’m pretty sure you’re
 22   the absolute most important thing. Where are the         22   not going to leave, because I’m giving you my buys
 23   breakdowns? Where are the breakouts?                     23   before I buy.
 24          And then from there, we target geometric          24          So what else can I do for you? I can’t
 25   shapes, which are continuation patterns. And from        25   trade your account. I’m not your investment advisor,


                                                                                                    18 (Pages 69 to 72)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment MM
                                                                                     PX 27, 2120
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 316 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                           73                                                           75
  1    and I ain’t a broker. The best thing I can do is          1   premium. That’s fine with me. It’s more important
  2    teach you how I’m doing it, and then I’ve made all of     2   for me to see my clients thriving from the education I
  3    the areas where I could have trading profits, charity,    3   provide.
  4    money-back guarantee, favors you. I have to prove it      4           All right, listen, Timothy says I turned
  5    to you now. I don’t get to just keep your money when      5   $1,200 into 7,800 in two weeks and two days paper
  6    you buy.                                                  6   trading in the first six months. That’s fantastic,
  7           And then last but not least, you get my buys       7   brother.
  8    before I buy. So, like, everything favors you in this     8           Michelle -- Michael says thanks. I listen
  9    scenario. And that -- and that way, it favors me          9   in the a.m. for the scanner education. I’ve been
 10    because now I have to deliver, and if I deliver,         10   Raging Elite for seven months. Right now I’m using
 11    you’re going to be really happy. You’ll go online and    11   the vault, awesome. Yep, I’ll have that scanner out
 12    you’ll say great things about me, and I’ll get more      12   first thing in the morning, probably like 4:00 or
 13    and more and more business.                              13   5:00, maybe a little bit later.
 14           So I’m going to get your business because         14           I’m for life, Wayne says. Joyce says
 15    nobody else is doing this. So you might as well give     15   I’m in. Listen, guys and gals, 2,222 of you, flood
 16    it to me now because you have 30 seconds to get the      16   that -- I want you to shut my server down. Get your
 17    30-day guarantee. Thirty seconds.                        17   butt in my service. Let me prove to you that I’m your
 18           Test work, Tony. Thank you as well, info to       18   guy. Just give me a chance right now. The reason
 19    work now. Dave Peterson, I’m unlimited, looking          19   this is important is because I’m going to give you
 20    forward to it. Yes, we all need to reach our goals,      20   your money back right now. Let me prove that I’m your
 21    and listen, there are going to be good and bad times.    21   guy.
 22    I’m not here to tell you that I’m just going to be       22           If I can’t prove that to you, then we walk
 23    awesome for the rest of my life. I’ve done some          23   away and you’re -- you can at least go on Twitter and
 24    stupid things in the past. I’m sure I’ll do stupid       24   say Jason’s a standup guy. He gave me 30 days, and he
 25    things again in the future, but I teach about            25   gave me my money back. That is what I want to see,

                                                           74                                                           76
  1    everything, and I usually self-correct pretty darn        1   though I’d much prefer for you to give me 30 days and
  2    quick.                                                    2   say, son of a gun, I didn’t need the money-back
  3           Nate, can we button it up? I want to watch         3   guarantee, this guy’s the real deal, he’s showing up,
  4    Netflix, talk the scanner. Two people are interested      4   he’s giving it his all, he really cares about me, and
  5    in that, Nate says. Talk the scanner. Do you want to      5   he’s teaching every single day. He’s teaching his
  6    hear about the scanner? No, not day trading, but if I     6   butt off. That is what I’d rather you say. And,
  7    make 20 percent in a day, I’m going to take the trade.    7   Jason, I’m glad to go lifetime with you now because
  8    And -- and you should learn to do that, too. That’s       8   your 30-day guarantee got me in, and you proved to me
  9    the part about paying yourself.                           9   that you were what you said you were. You give me
 10           Nate, talk to me about what you want me to        10   some time to do that. I think that I can convince you
 11    do here. It looks like Nate said some people are         11   that you’re going to want to stay for good.
 12    interested in the scanner. The scanner will be taught    12          Travis, thanks for saying so, man. Twelve
 13    to people who join right now first thing in the          13   grand in seven days, that’s awesome. Yeah, we’ve been
 14    morning. It’ll teach you where to locate the stocks,     14   on fire. I haven’t had many losers, guys and gals. I
 15    and then I will teach you the patterns from there that   15   -- I run into them from time to time, but we’ve been
 16    -- within the breakdowns and breakouts I trade. It’s     16   on fire. I mean, big -- stocks that have gone from 5
 17    very specific, very accurate. The advance notice         17   to 20, I mean, 5 to -- 5 to -- 5 -- 3 to 30. I don’t
 18    alerts say specifically this is where I’m looking to     18   hit those moves, but it illustrates that I’m picking
 19    buy, this is where I’m looking to stop out, and then I   19   the right stocks right now.
 20    go and do it. All right?                                 20          When -- when they go from 3 to 30, when they
 21           I don’t always get the exact price that I         21   go from 5 to 20, when they go from 7 to 17, when they
 22    want because I send the buys before I buy, but I still   22   go from 5 to 18, it illustrates I’m picking the right
 23    buy because I believe in the pattern. So even if I       23   stocks. All I trade in this service is stocks,
 24    have to buy higher than I want to initially, as long     24   momentum stocks, anything with momentum, all right?
 25    as the pattern is intact, I’ll pay a little bit of a     25   It could be a buck, anything. It could be 5 bucks, it


                                                                                                     19 (Pages 73 to 76)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment MM
                                                                                      PX 27, 2121
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 317 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                           77                                                           79
  1    could be 10 bucks, it could be 20. I trade momentum.      1   will get through.
  2    I look for 10, 20, and 50 percent returns. Very           2          Okay, if you’re experiencing any difficulty
  3    regularly, 10 to 20 percent is my main goal. Very         3   with the order form, just try it again and again and
  4    hard to consistently hit much higher than that when       4   again. Or don’t try it again and again and again
  5    you’re trading momentum stocks. I know how to find        5   because that’s going to cause more problems. Try it
  6    it, and I know how to teach it, and I will show you it    6   now, try again in two minutes, try it again in five
  7    in the morning.                                           7   minutes. So if the order form isn’t opening for you
  8           I’m in for life. Now let’s see if I can            8   right away, it’s just because people are doing what I
  9    make my money back in the next 30 days. Hell, yeah,       9   said and flooding it. No problem, our servers are
 10    Dana. Thank you. I appreciate it. You -- it is my        10   huge. Two things. If the phone lines are busy, just
 11    responsibility now to do what I said I can do, which     11   try again in two to five minutes. If the order
 12    is find awesome trades, which is teach about them,       12   doesn’t open right away, just try again one, two, five
 13    which is send them before I buy, which is buy them       13   minutes, okay? But don’t click, click, click, click,
 14    after I send the advance notice, and which is,           14   click because that actually does shut it down. I was
 15    generally speaking, make money from them. That is        15   just kidding, we don’t want it to truly shut down.
 16    what I have to do. I have to make money from my          16          I do need to get upstairs and watch Netflix,
 17    trades to prove that I’m a good trader. And that is      17   all right? Yeah, hopefully everybody got their
 18    what I am going to do every single day that you are in   18   $1,000. Myron says, thanks, Jason, never did get on
 19    this subscription. Thank you so much for your time.      19   the chat to say cheddar. Thumbs up. Yeah, my man.
 20           Jason says 21K in a month. Thanks, Jason.         20   Yes, sir. Cheddar and thumbs up.
 21    Love the new strategy, and you are an inspiration. I     21          Life-changer. You’re welcome. Yeah, so, I
 22    appreciate you saying so. I’ve always tried to           22   mean, anybody here a Jason Bond Picks client? Could
 23    improve, and I’m telling you, nothing has made me more   23   you just talk about the advance notice real quick? If
 24    proud than this money-back guarantee, sending my buys    24   you’re -- if you’re currently a client of this service
 25    before I buy, and giving all my money from the trading   25   and you’ve been getting the advance notice alerts and

                                                           78                                                           80
  1    to charity. Nothing -- this moment, I stand here          1   you came out here tonight just to hang out, learn
  2    humbled and proud to be the guy who’s teaching at one     2   about what I was talking about, could you please share
  3    of the most -- one of the most popular education          3   your thoughts on advance notice alerts real quick? My
  4    newsletters on trading on the internet at Raging Bull.    4   support team, I’m sure, would love to pass that into
  5           I am so proud to be standing here in front         5   the chat.
  6    of you right now, and I am telling you, give me 30        6           I really want people to understand how big
  7    days, give me that 799, I will prove to you that you      7   of a game-changer this is as far as teaching trading,
  8    should leave it with me at the end of the month. That     8   because if you have a lot of time to think about what
  9    is my job, to prove to you that that money should stay    9   Jason’s doing, you really start to -- you really start
 10    with me and so should you. And I -- I will -- I will     10   to get engaged in the trade. And when you’re engaged
 11    -- I’m going to bust my butt. I’m going to bust my       11   in the trade, whether you trade it or not, you’re
 12    ass.                                                     12   learning, all right?
 13           Thanks, Stewan. Listen, there’s 1,900 of          13           So Jason says, hey, listen, I’m about to buy
 14    you, 1,979 people. I want you to shut my server down     14   this, and this is why. And now you have time to look
 15    right now. Do not stop joining. Every one of you,        15   it all over, there’s so much learning that goes on
 16    while I stand here -- literally, while I stand here, I   16   there in that next 10, 20, 30 minutes before I buy.
 17    will give you five more minutes -- five minutes. I’m     17   And then when I pull the trigger and I buy, whether
 18    going to take this down to five minutes. While I         18   it’s higher or lower or the same price, there’s a lot
 19    stand here, you can get that guarantee.                  19   to learn right there in that moment. And then what
 20           Let me see. Dah-dah-dah-dah-dah-dah-dah           20   happens over the next day or day after or day after,
 21    (reading to self). All right, all right, so Nate         21   there’s a lot to learn right there. So many powerful
 22    says, listen, if you call and you can’t get through,     22   things happen there.
 23    it’s because so many people are calling. Just try        23           For me, since I can’t make money off of my
 24    again in five minutes, okay? When I shut this down,      24   trading since I’m donating it to charity, I can only
 25    things will start to calm down and your phone call       25   make it if I teach better. Do you understand? That


                                                                                                     20 (Pages 77 to 80)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment MM
                                                                                      PX 27, 2122
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 318 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                             7/22/2020
                                                          81                                                            83
  1    is -- that is the inspiration on -- first of all,         1   people are going to be able to do it. And I’m going
  2    giving money to charity is amazing, but all of my         2   to take all their business. Does -- that’s how I’m
  3    trading profits at times can be a lot of money,           3   going to make my money. I’m going to take everybody’s
  4    depending on how well I’m doing, all right?               4   business. I -- I’m -- when it comes to competing, I
  5            So by giving it away, the only way I can          5   played sports, I wanted to be a pro baseball player.
  6    make money is if I focus on you. So as you sit here       6   I did not want to lose.
  7    on the fence and you wonder about all these things, do    7          And I want to be the best newsletter out
  8    you see how it all lines up? Those are the three          8   there. And the way that I take everybody’s business
  9    pillars. I’m giving my trading profits away, so the       9   is focusing more on my clients. All right? That is
 10    only way that I can make money is if I teach better.     10   the bottom line. The way I take everybody’s business
 11    To teach better, then I will give you my buys before I   11   is focusing more on you. So if you want a guru who’s
 12    buy so you have more time to look it over.               12   more focused on you than himself, I’ve just made
 13            And I will guarantee it because I’m that         13   drastic steps. These are the new pillars of Jason
 14    confident. I don’t have to do any of those things,       14   Bond. Drastic steps to make sure that I am doing
 15    but -- but -- think about how much they favor you.       15   everything possible to get you to where you want to
 16    And then it forces me to teach better, and everybody     16   be.
 17    wins. So these -- these are decisions that I have        17          Jay is the gateway to trading. I like that
 18    made to try and be the best teacher of trading and --    18   one, Dave. I like that. Jay is the gateway to
 19    and that means that the customer, you, the client, the   19   trading.
 20    student, is right at the forefront of my focus.          20          Thanks, Andre. Really appreciate you saying
 21            Thank you, everyone who chimed in there.         21   so. John, appreciate it. I’m so a believer. It
 22    Charo, Dave, Lisa. I mean it from the bottom of my       22   takes money to make money, invest. Yeah, invest in
 23    heart. I’m trying everything I can do to help people     23   yourself right now in some education, and we’ll see
 24    understand trading the way I see it, all right? And      24   where it lands, all right? I mean, worst case
 25    I’ve had wild success. Many of my students have gone     25   scenario, paper trade for a month; you do the

                                                          82                                                            84
  1    on and made way more money than me, but it isn’t about    1   coursework; you learn a bunch; you watch what I’m
  2    making millions. I hope everybody -- I hope everybody     2   doing; you learn a bunch. That’s worst case scenario.
  3    has wild success. It is about winning, all right?         3           Best case scenario is you’re, like, hell,
  4           Whether it’s 100 bucks a week or 1,000 or          4   yeah, I’m so glad I did this and I want to stay
  5    100 a month or a 1,000 or 10,000 or whatever it is, it    5   forever. All right, that’s what we’re going for here.
  6    is about winning. It’s about having an edge. It’s         6           Anybody else got anything? Otherwise, I
  7    about in a time like this knowing that you have a go-     7   think we’re going to button this bad boy up, guys and
  8    to strategy that you can lean on when things get          8   gals. We’re going to button this bad boy up.
  9    crazy. You have a guy in your corner that you can         9           You know, thanks for saying so, Wayne. I’m
 10    lean on to teach you what he’s doing, and you can        10   proud of myself, too, to be honest. This is probably
 11    watch it unfold in realtime, a guy that’s going to       11   one of the first times in a long time that I am, like,
 12    give you the buys before he buys, a guy that’s giving    12   a kid on Christmas morning again. I feel like, wow,
 13    all the money away to charity, a guy that’s              13   okay, this puts me to the test. I can no longer just
 14    guaranteeing your subscription if all you do is study    14   sit around and say, hey, I kicked butt and you should
 15    two to three hours’ worth of his video lessons and       15   pay me because I kicked butt.
 16    take a few quizzes, a guy that’s guaranteeing your       16           Now, only way that I make money is if my
 17    money. You get it back.                                  17   clients feel that my subscription fee far outweighs --
 18           There are no -- there are no hidden doors         18   far -- right? Like my service far outweighs my
 19    there. You do the course; you get the certificate;       19   subscription fee. That’s the only way that I can win
 20    you get your money back if you don’t want to stay.       20   now. So trading profits to charity; you get the buy
 21    But I want you to stay, so I’m going to try so hard,     21   alerts first; money-back guarantee. Everything favors
 22    right, because that’s how I get paid now. Makes          22   you, and it also favors me because I want your
 23    sense. Think about that. Such a huge win.                23   business, so you’re -- you’re committing to me by
 24           And I’m really proud of this. It’s going to       24   doing that two- to three-hour course.
 25    put a lot of pressure on my competitors. Not a lot of    25           I think it’s awesome, right? It’s, like,


                                                                                                     21 (Pages 81 to 84)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment MM
                                                                                      PX 27, 2123
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 319 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                                                           7/22/2020
                                                         85                                                           87
  1    everybody wins, and then at the end of the month,        1   lifetime or unlimited. We can’t call it lifetime --
  2    if you love it, heck, yeah, we got a great -- and I      2   unlimited. But just for some perspective, I’ve been
  3    got -- I mean, I’ve got tens of thousands of paying      3   doing this for 10 years. So 10 years at 799 is
  4    customers. So a lot of people love it, all right? A      4   $8,000. I think the unlimited price is under 1,400.
  5    lot of people love it.                                   5   The market’s been diving. A lot of people have been
  6           Thanks for going unlimited, Curtis. Really        6   beat up. We lowered our prices to try and make things
  7    appreciate it, man. I -- I -- I’m going to earn your     7   very, very accommodative for our valued customers,
  8    business, guys and gals, one way or another. There       8   which is you, valued customer.
  9    are 1,610 of you still thinking about it right now.      9           We recognize the markets have been bad.
 10    Go to the order form; give me a shot; I will give you   10   It’s not only 50 percent off annually. The lifetime
 11    the 30-day guarantee still, even though the timer is    11   or -- I keep going to that. Unlimited, we can’t say
 12    gone. Go to the order form; fill it out; 799 bucks on   12   lifetime, because, like, right? Maybe 30 years from
 13    a credit card and a month of your time. Don’t like      13   now I’m still alive but not doing this, so un- -- for
 14    it? We’ll put that money back on your credit card.      14   as long as I do it, you get it. I’ve been doing it
 15           I pray that you like it, though, because I       15   for almost 11 years, so that’s like $8,800 versus
 16    want to get paid, so I have to earn it, all right? So   16   1,400 bucks.
 17    don’t jack me up. Give me a fair shot, all right?       17           All right, my -- all right, my guys and
 18    This is -- this is -- since I’m not taking my trading   18   gals, final call. Ten, nine, eight, seven, six, five,
 19    profits and don’t have those to look forward to ever    19   four, three, two, one. Get your butt over to the
 20    again in Jason Bond Picks or Weekly Windfalls or any    20   order form, all right? If you click on it and you get
 21    of my trading services in Raging Bull, this is how I    21   over there, we’ll give you the deal. My team’s going
 22    will make my money: teaching you. So, you know, give    22   to button all of this up. I’m going upstairs to watch
 23    me a little bit of love here. Get your butt over        23   Netflix. I’ll get up early, and I’ll do the scanner
 24    there.                                                  24   for you, watchlist. I’ll send the advance notice
 25           We’re going to -- we’re going to donate -- I     25   alerts, off and running tomorrow morning. Okay, you

                                                         86                                                           88
  1   mean, we’re going to donate a lot of -- I’ve already      1   do -- you start that course, do 10 minutes a day,
  2   done a half a million or so. We’re going to donate a      2   you’ll have plenty of time to get it done before the
  3   lot of money to charity. I think Jeff put a bunch of      3   end of the month.
  4   money in last year. Kyle put a bunch of money in last     4          Thank you for your time tonight, guys and
  5   year. I don’t know if we’re over a million in the         5   gals. Thank you for your business. I really
  6   last couple of years, but it’s got to be close. It’s      6   appreciate your business. It means a lot to me. I
  7   -- it’s going to be a lot, all right? I can never         7   know $799 is a lot of money. I respect that. I will
  8   predict how much money I’m going to make trading. All     8   work my ass off to make that a really good deal for
  9   I’m focused on tomorrow is better trades and sending      9   you, all right? I will make that a really good deal
 10   out the same stuff that I’ve been sending out because    10   for you by working my heart out to prove to you that
 11   it’s been working. And that’s what I’m going to be       11   you made a good choice.
 12   focused on.                                              12          I hope you see it that way. Give me 30 days
 13           Thanks for saying so, Patricia. I feel           13   to prove it. Please go over there now, fill out the
 14   really good about what I’m doing here, and I hope you    14   form, and sit with me tomorrow. All right, please do
 15   feel really good about your decision to join me, but     15   that. Thank you for your time tonight.
 16   we are going to button this up. I’m going to wait for    16          (The recording was concluded.)
 17   my man, Nate, to let me know. He’s dealing with a lot    17
 18   of people in the background. There are still 1,500 of    18
 19   you waiting for a seat at my table. Get off the          19
 20   fence. Let me prove it to you. Please, give me a         20
 21   shot to prove to you.                                    21
 22           I will not take it personally if I am not        22
 23   able to -- to prove it to you, but I am going to try     23
 24   my damnedest to prove to you that I am worth your 799    24
 25   bucks for 12 months. And it’s way better if you go       25


                                                                                                   22 (Pages 85 to 88)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                  Attachment MM
                                                                                    PX 27, 2124
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 320 of 409
                             Jason Bond UNCHAINED (LIVE Webinar Replay)
Raging Bull, LLC                                                              7/22/2020
                                                          89
  1           CERTIFICATE OF TRANSCRIPTIONIST
  2
  3
  4           I, Sara J. Vance, do hereby certify that the
  5    foregoing proceedings and/or conversations were
  6    transcribed by me via CD, videotape, audiotape or
  7    digital recording, and reduced to typewriting under my
  8    supervision; that I had no role in the recording of
  9    this material; and that it has been transcribed to the
 10    best of my ability given the quality and clarity of
 11    the recording media.
 12           I further certify that I am neither counsel
 13    for, related to, nor employed by any of the parties to
 14    the action in which these proceedings were
 15    transcribed; and further, that I am not a relative or
 16    employee of any attorney or counsel employed by the
 17    parties hereto, nor financially or otherwise
 18    interested in the outcome of the action.
 19
 20
 21    DATE: 7/20/2020
 22                 SARA J. VANCE, CERT
 23
 24
 25




                                                                              23 (Page 89)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment MM
                                                                     PX 27, 2125
              Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 321 of 409
                                           Weekly Money Multiplier
Raging Bull, LLC                                                                                                 11/30/2020
                                                                                                                                3
                   OFFICIAL TRANSCRIPT PROCEEDING               1                  FEDERAL TRADE COMMISSION
                                                                2
                      FEDERAL TRADE COMMISSION                  3   In the Matter of:                )
                                                                4   Raging Bull, LLC                 )   Matter No. 2023073
                                                                5                                    )
      MATTER NO.      2023073                                   6   ------------------------------)
                                                                7                                    Date Unknown
      TITLE           RAGING BULL, LLC                          8
                                                                9
      DATE            RECORDED: DATE UNKNOWN
                                                               10
                      TRANSCRIBED: NOVEMBER 30, 2020
                                                               11              The following transcript was produced from a
      PAGES           1 THROUGH 79
                                                               12   digital file provided to For The Record, Inc. on
                                                               13   November 25, 2020.
                       Weekly Money Multiplier                 14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23

                     For The Record, Inc.                      24
       (301) 870-8025 - www.ftrinc.net - (800) 921-5555        25


                                                           2                                                                    4
  1                 FEDERAL TRADE COMMISSION                    1                      P R O C E E D I N G S
  2                         I N D E X                           2                      -   -     -       -   -
  3                                                             3                   Weekly Money Multiplier
  4   RECORDING:                                    PAGE:       4              UNIDENTIFIED MALE:    -- professional one
  5   Weekly Money Multiplier                          4        5   where you take it seriously and learn to make
  6                                                             6   consistent money, big money, over and over.
  7                                                             7   Obviously, one of the most profitable traders in all
  8                                                             8   of Raging Bull, probably, on Wall Street that we’ve
  9                                                             9   seen go from just a few thousand dollars to millions
 10                                                            10   now.   The guy started with $37,000.
 11                                                            11              So this story here is so meaningful because
 12                                                            12   I think a lot of our viewers have accounts around that
 13                                                            13   size, 25 grand, $50,000, and they either want to
 14                                                            14   supplement their income or, like you said, transition
 15                                                            15   out of their career.   This is the one guy in all of
 16                                                            16   Raging Bull, as a guru, possibly on all of Wall Street
 17                                                            17   that really can help people get out of what they’re
 18                                                            18   doing and into profitable, successful, consistent
 19                                                            19   trading.
 20                                                            20              Nathan has done the homework.      He’s put in
 21                                                            21   the hard work over the years.    He knows exactly what
 22                                                            22   it takes to be successful because he’s doing it every
 23                                                            23   day.   Again, I’m so excited to have Nathan here.      This
 24                                                            24   could be a truly life-changing thing for you tonight.
 25                                                            25              JEFF BISHOP:    Hey, everyone, this is Jeff



                                                                                                             1 (Pages 1 to 4)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                 Attachment NN
                                                                                           PX 27, 2126
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 322 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                            5                                                             7
  1    Bishop, joined by Jason Bond today, co-founders of        1   want to supplement their income or, like you said,
  2    RagingBull.com. Today, we have Nathan Bear with us,       2   transition out of their career, something that you
  3    who is truly one of Wall Street’s elite traders. I’m      3   did, something that I did. This isn’t just about
  4    talking a guy who’s made well over $2 million in the      4   making a few thousand dollars extra each month, though
  5    last three years trading mainly stock options.            5   it could be. This is the one guy in all of Raging
  6           So if you have any interest at all about           6   Bull, as a guru, possibly on all of Wall Street, that
  7    turning your trading career into a professional one       7   really can help people get out of what they’re doing
  8    where you take it seriously and learn to make             8   and into profitable, successful, consistent trading.
  9    consistent money, big money, over and over, Nathan is     9   Man, this is going to be big.
 10    the guy that could teach you. This guy could be your     10          JEFF BISHOP: Again, I’m so excited to have
 11    ticket out of the cubicle, out of the job you’re         11   Nathan here. This could be a truly life-changing
 12    working right now, to making trading a full-time         12   thing for you tonight. His trading has changed his
 13    career. That’s what Nathan did several years ago, and    13   life and the life of his family. He treats his
 14    today, he’s one of Wall Street’s most accomplished       14   trading as a business, and I want you to learn to have
 15    traders.                                                 15   the same kind of discipline and focus that he has. So
 16           Well, Nathan, it’s so great to have you here      16   he’s going to share with us some really important keys
 17    today. I always love meeting with you. I always          17   tonight. So as we get started, I need you to get out
 18    learn a little bit more about trading, and I just love   18   a pen, I need you to get out a notepad, and make sure
 19    getting to be with you, man.                             19   you take some notes. He’s going to share with us some
 20           NATHAN BEAR: Yeah, thanks so much for             20   nuggets of wisdom that I want you to go back and refer
 21    having me. I really do appreciate it. I’m really,        21   to later this week.
 22    really excited about what we’re going to be doing        22          JASON BOND: Yeah, these aren’t just
 23    tonight and what we’re going to be doing going           23   nuggets. These are really gold nuggets. I mean --
 24    forward.                                                 24          JEFF BISHOP: Yeah.
 25           JEFF BISHOP: Yeah, we have a big                  25          JASON BOND: -- Nathan has made over a

                                                            6                                                             8
  1    announcement for everybody, so I want everybody to        1   million dollars trading this year. He streams all of
  2    stick around for this. But, man, it’s always good to      2   his trades live. It’s not like some are in another
  3    see you.                                                  3   account and you can’t see them, everything live, which
  4           NATHAN BEAR: Thank you.                            4   is really important. They’re on options, so tons of
  5           JASON BOND: I’m going to jump in here,             5   leverage. All of this stuff written down could help
  6    guys. This is going to be my favorite product at all      6   the client literally transition to being a full-time
  7    of Raging Bull.                                           7   trader.
  8           JEFF BISHOP: Yeah.                                 8          In fact, I think with all of the trainers
  9           JASON BOND: I’m serious about that because,        9   that we have at Raging Bull, Nathan certainly can help
 10    you know, we’ve trained tens of thousands of people      10   anybody make supplemental income, but is the most
 11    now, Jeff?                                               11   likely to help people actually become professional
 12           JEFF BISHOP: Yeah.                                12   traders, if they want to go from their current career
 13           JASON BOND: One of them being Nathan very         13   to being a professional trader where the sky is the
 14    early on. Obviously, one of the most profitable          14   limit on income. Again, did you ever imagine making a
 15    traders in all of Raging Bull, probably, on Wall         15   million dollars prior to trading in a single year?
 16    Street, that we’ve seen go from just a few thousand      16          NATHAN BEAR: Absolutely not. No way.
 17    dollars to millions now. I mean, this year alone,        17          JASON BOND: And we’re not even through this
 18    you’re up over seven figures, a million dollars          18   year yet and you’ve already made a million dollars.
 19    trading.                                                 19          NATHAN BEAR: That’s what I mean about the
 20           NATHAN BEAR: That’s right.                        20   sky is the limit. Nobody’s more qualified than you,
 21           JASON BOND: Last couple of years, you’re          21   not even me, to help people transition to being true
 22    averaging about $700,000 a year. But the guy started     22   professional traders. That alone is worth getting
 23    with $37,000. So this story here is so meaningful        23   that notepad out for.
 24    because I think a lot of our viewers have accounts       24          JEFF BISHOP: Hey, look, we could talk about
 25    around that size, 25 grand, $50,000, and they either     25   him all day. I love the guy. I love learning from


                                                                                                         2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2127
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 323 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                           9                                                            11
  1    him. I want to hear from you right now, so let’s get      1   been trading for 11 years.
  2    to it.                                                    2          JEFF BISHOP: That was a bad time to start.
  3           For those of us that don’t know your story         3          NATHAN BEAR: It was, right? It was, yeah,
  4    and how you got to where you are today, just share a      4   it sure was. But when I started, I didn’t know what
  5    few minutes about how you became the successful trader    5   an option was. I didn’t know what a large cap versus
  6    that you are right now.                                   6   a small cap was.
  7           NATHAN BEAR: Sure, sure, so before we get          7          JEFF BISHOP: Yeah, sure.
  8    into trading, a little bit about myself. First and        8          NATHAN BEAR: I went online and said, Hey,
  9    foremost, I consider myself a dad. I’m just a normal      9   Google, give me some good stocks to trade, and, of
 10    guy. I trade, but first and foremost, I’m a dad. I’m     10   course, I found every bad piece of information you can
 11    a husband and I’m a dad. And --                          11   find when you Google what stocks to trade, right?
 12           JEFF BISHOP: Four kids, right?                    12          JEFF BISHOP: Been there.
 13           NATHAN BEAR: Four kids, that’s right.             13          NATHAN BEAR: So that was the beginning of
 14    You’re a busy dad.                                       14   my miseducation, I’ll put it, before I found a mentor
 15           JASON BOND: You’re a busy dad.                    15   and before I started actually learning what to do in
 16           NATHAN BEAR: A busy day, that’s right,            16   the market to be successful.
 17    yeah, and a wide range, ages 14 to 3.                    17          JASON BOND: How did your accounts do at
 18           JASON BOND: Wow.                                  18   that time?
 19           NATHAN BEAR: So we’ve got four kids in four       19          NATHAN BEAR: Oh, man, I did a very good job
 20    schools, four different schools. So we’re very, very     20   of taking all of my accounts straight into the floor.
 21    busy. But for me, trading is all about my family. I      21          JASON BOND: So blowing them up.
 22    only trade to support my family so that my kids can      22          JEFF BISHOP: I blew them up, that’s right.
 23    have a better life. Right? The path of my children’s     23   I blew up three separate accounts.
 24    lives have changed because of what the market has        24          JASON BOND: I’m sure a lot of people here
 25    offered me.                                              25   have been in that situation.

                                                          10                                                            12
  1            JEFF BISHOP: And what did you do before           1          NATHAN BEAR: That’s right.
  2    your trading?                                             2          JASON BOND: I know I did early on, too.
  3            NATHAN BEAR: So before I got into trading,        3          JEFF BISHOP: It took me, like, 10 years,
  4    I ran a small business. I still own it, as a matter       4   multiple accounts --
  5    of fact, but I no longer run it actively. I’ve got to     5          JASON BOND: Yeah.
  6    the position, fortunately, through trading, where I       6          NATHAN BEAR: Yeah.
  7    can have other people running the business, and I can     7          JEFF BISHOP: -- just blowing them up before
  8    focus on the market, which is wonderful. But it           8   I finally figured out how to be consistent.
  9    wasn’t always that way.                                   9          JASON BOND: Well, that’s why I got off the
 10            JASON BOND: How much was it making you, if       10   ground so quick, I think that 10 years for you really
 11    you don’t mind me asking?                                11   fast-tracked my success.
 12            NATHAN BEAR: About $35- to $40,000 a year.       12          JEFF BISHOP: Oh, yeah, I think was able
 13    So, you know --                                          13   just to cut some things out that were really
 14            JASON BOND: Tough to feed a family of four.      14   detrimental in trading. You picked it up really
 15            JEFF BISHOP: It’s a lot of pressure to do        15   quickly, and then Nathan, once he came on board,
 16    that, manage a family, and try to have some money to     16   picked things up even faster.
 17    trade also.                                              17          NATHAN BEAR: That’s right, yep.
 18            NATHAN BEAR: You’re not kidding, you’re not      18          JEFF BISHOP: Yeah.
 19    kidding.                                                 19          NATHAN BEAR: Once I actually started taking
 20            JEFF BISHOP: You’re not the millionaire you      20   it seriously.
 21    are today.                                               21          JASON BOND: You were losing money,
 22            NATHAN BEAR: That’s right.                       22   actually. I think you joined Jason Bond Picks as one
 23            JEFF BISHOP: How many years ago did you          23   of your first newsletter services --
 24    start trading?                                           24          NATHAN BEAR: That’s right, that’s right.
 25            NATHAN BEAR: In 2008, actually, so I’ve          25          JASON BOND: -- coming off a pretty rough


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2128
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 324 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                          13                                                            15
  1    year trading?                                             1   share with us two or three things you can think of.
  2           NATHAN BEAR: Absolutely, about $40,000             2           NATHAN BEAR: Sure, sure, sure. So the
  3    loss, yeah.                                               3   first thing I had to do was learn how to stop losing
  4           JASON BOND: In a year.                             4   money.
  5           NATHAN BEAR: In a year, yeah, yeah. And            5           JASON BOND: Sounds easy enough.
  6    that wasn’t money I really had to lose, which is the      6           NATHAN BEAR: It sounds easy enough, right?
  7    bad part.                                                 7   It sounds easy enough. But if you’re honest with
  8           JASON BOND: Yeah, that’s stressful, I              8   yourself and if you actually get a piece of paper,
  9    assume.                                                   9   like Jeff suggested, write down -- write down the
 10           NATHAN BEAR: Absolutely.                          10   three things that you consistently do that cost you
 11           JASON BOND: That’s kind of when you started       11   money. And for me, I was overtrading. I was trying
 12    taking it seriously.                                     12   to be too many different types of traders. I was
 13           NATHAN BEAR: Right.                               13   trying to trade large caps and small caps and options,
 14           JASON BOND: I mean, there was a point in          14   and I didn’t have a clue how to really do any of --
 15    time when you were trading prior to family.              15   any of these things well. I was trying to do 10
 16           NATHAN BEAR: Mm-hmm.                              16   different things instead of focusing on one thing.
 17           JASON BOND: Not as big a deal when you lose       17           So when you cut that down, you narrow your
 18    money --                                                 18   focus, you stop overtrading, because it’s easy -- it’s
 19           NATHAN BEAR: That’s right.                        19   so easy to click the mouse. We can go and we could
 20           JASON BOND: -- when people aren’t dependent       20   put on 25 trades between now and lunch.
 21    on you.                                                  21           JASON BOND: I call that dopamine drops.
 22           NATHAN BEAR: That’s right, yeah. You know,        22           NATHAN BEAR: That’s right, yeah, yeah.
 23    I can’t get that TV, but I’ll still be okay.             23           JASON BOND: Makes you feel great every time
 24           JASON BOND: Yeah, ramen noodles instead of        24   you click for about a second, and then you’re like,
 25    filet mignon.                                            25   yeah, then it doesn’t feel so good.

                                                          14                                                            16
  1           NATHAN BEAR: That’s right, that’s right.           1          JEFF BISHOP: Well, it’s like a casino. I
  2    Yeah, that’s right. And then when you’ve got mouths       2   think trading is set up nowadays -- and they make it
  3    to feed, it’s a different story. I mean, literally,       3   so easy to start trades all the time because brokers
  4    these children are depending on my success, or lack       4   just wants those commissions.
  5    thereof, in the market, and this cannot be something      5          NATHAN BEAR: That’s right.
  6    that is a game to me anymore.                             6          JEFF BISHOP: But we shouldn’t be doing it.
  7           JEFF BISHOP: How’d you feel losing $40,000         7   Trading less, actually, is more profitable.
  8    with a family, knowing that’s almost impossible money     8          JASON BOND: Write that down. Trade less,
  9    to replace at that point?                                 9   stop chasing shining objects, what else?
 10           NATHAN BEAR: Yeah, that was a low --              10          NATHAN BEAR: And basically just narrowing
 11           JEFF BISHOP: It’s not like you’re rich.           11   my focus, period. I can’t be 10 different traders. I
 12           NATHAN BEAR: That was a low point,                12   can’t try to be Jason and Jeff and every -- and my
 13    absolutely.                                              13   other mentors, right? I’ve got to be me and I’ve got
 14           JASON BOND: I assume you almost quit.             14   to figure out what that means. And for me, again, it
 15           NATHAN BEAR: Yeah, absolutely, several            15   wasn’t -- again, it wasn’t a fast process, it took
 16    times. But that was -- I had a choice. I could           16   time. But I started slowly cutting out the crap, is
 17    either stop trading and try to make it in business, or   17   the best way I know how to put it, and you guys know
 18    I could buckle down, cut the crap once and for all,      18   what I’m talking about. You do things on a day-to-day
 19    and start running it like a business, and that’s what    19   basis that you know are not smart, and yet, you
 20    I chose to do.                                           20   continue to do them. Why? It’s because you get, like
 21           JEFF BISHOP: All right. So before we get          21   you said, the dopamine rush.
 22    too far, this is one thing I do want you guys to write   22          JASON BOND: Yeah, the rush.
 23    down really quick. You talk about some of these          23          NATHAN BEAR: It feels good to put on a
 24    habits you had to cut, some things you had to stop       24   trade, the hope of what might happen, and then
 25    doing to be able to become consistent. So actually       25   quickly...


                                                                                                      4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2129
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 325 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                           17                                                            19
  1           JASON BOND: Regret.                                1   want to try something new or I want to -- and that’s
  2           NATHAN BEAR: Regret, that’s right, yeah.           2   great, but the more I focus on my edge and I just keep
  3           JASON BOND: Whether it’s in a hour or              3   putting it into play and putting it into play and
  4    overnight, it usually is the wrong choice to              4   putting it into play, the more success I have. And
  5    overtrade.                                                5   it’s easy because I don’t have any stress associated
  6           That’s the first thing I want everyone to          6   with a trade. I put it on and it’s either going to
  7    take from this. When Nathan says, Stop trying to be       7   work or it isn’t.
  8    everyone, what I’m saying to you is, having trained       8          JEFF BISHOP: Anyone can have success over a
  9    tens of thousands of traders and seeing all of these      9   week or a month or a few days, right? Even you, being
 10    different strategies, yours is so simple, you do one     10   successful over years now, day-to-day, you might be
 11    thing very well, and it’s made you over a million        11   successful, maybe not. Week over week, your odds are
 12    dollars. If there’s one trader that I think people       12   actually getting better. There’s very few weeks I see
 13    can truly become, it’s you. I think your strategy        13   you lose, it so happens. When we talk about a month
 14    lends itself to everyone else more so than everyone      14   period, I don’t know if I’ve ever seen you lose over a
 15    else’s just because of how you do that one thing so      15   month.
 16    well.                                                    16          JASON BOND: Me neither, yeah.
 17           So write that down, too, as well, guys and        17          JEFF BISHOP: And we talk about years, just
 18    gals. If there is one trader that can truly take you     18   does not happen, will not happen. You’re profitable.
 19    from that cubicle or career that you don’t like to       19   So to me, that says that you’ve got a system. You’ve
 20    being your own boss, I believe it’s Nathan Bear.         20   got something that’s replicable that you’re doing all
 21           JEFF BISHOP: Yeah, one thing I see all the        21   the time. You have found an edge in the market, and
 22    time -- I watch your portfolio almost every day. So I    22   that’s really what every trader needs to become
 23    see other traders get on hot streaks, and they’ll just   23   successful if you’re going to do this year after year.
 24    be making money hand over fist, and the natural          24   You’ve got an edge that you do all the time. So share
 25    mentality is the herd follows these traders. They        25   with us a little bit about how you’ve done that and

                                                           18                                                            20
  1    start trying to trade like that guy. And one thing --     1   how you get to the point where it’s consistently like
  2    I don’t see you do that. Your portfolio stays the         2   this.
  3    same kind of trades time after time. You stick with       3           NATHAN BEAR: Sure, absolutely. So let me
  4    the same setups that work for you. You’re not chasing     4   take you back again. I used to keep a trade journal.
  5    the hot thing of the day or the new trend. You know       5   I no longer do it. I’m to the point now where I’m
  6    what works and you stick with it, and that takes a lot    6   comfortable with my edge.
  7    of discipline. Everybody wants to latch on to the new     7          JASON BOND: It was a physical journal?
  8    best thing.                                               8           NATHAN BEAR: Yeah, it was in Excel,
  9            NATHAN BEAR: You’re absolutely right,             9   actually. And what I would do is I would log all my
 10    that’s right, and that’s what I used to feel like. I     10   trades and I would categorize my trades, and it would
 11    used to feel like a dog on a chain in a yard full of     11   either be like a scalp type trade or an oversold small
 12    squirrels, and I was trying to catch everything. And     12   cap or like a pennant breakout or something. You
 13    all I would do was run myself around the tree or         13   know, I would categorize it and I would review it, and
 14    around the post and I wouldn’t catch a thing.            14   this is part of taking it more seriously, becoming --
 15            JEFF BISHOP: Almost every trader goes            15   trying to turn it into a business. I was taking a
 16    through that. And until you break that mentality,        16   deep dive.
 17    you’re just going to keep running around. There’s        17          What works for me, what doesn’t work for me?
 18    Bitcoin today or there’s a pot stock today --            18   Let’s cut what doesn’t work, let’s focus on what does.
 19            NATHAN BEAR: That’s exactly right.               19   And what I found was that more and more I would find
 20            JEFF BISHOP: -- or someone told me about         20   trades, the most successful and the most consistent
 21    this.                                                    21   trades were swing trades on large cap options. So
 22            JASON BOND: Small caps, options.                 22   let’s dive into that. Let’s cut -- I don’t want to
 23            NATHAN BEAR: That’s right. I do one thing        23   trade anything under a dollar anymore. It doesn’t
 24    and I do it well. And I find that even now, the more     24   work, I’ve got the data to prove it. I don’t -- I’m
 25    that I -- if I -- you know, I’ll have moments where I    25   not that trader.


                                                                                                       5 (Pages 17 to 20)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2130
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 326 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                           21                                                           23
  1           JASON BOND: Stocks under a dollar.                 1   options, that leverage.
  2           NATHAN BEAR: Stocks under a dollar.                2          NATHAN BEAR: Yep, absolutely.
  3           JASON BOND: I assume some of the options           3          JASON BOND: When you were losing all those
  4    you trade --                                              4   years, did you have a journal?
  5           NATHAN BEAR: Some of the options are under         5          NATHAN BEAR: No, absolutely not. My --
  6    a dollar, sure.                                           6          JASON BOND: (Inaudible).
  7           JASON BOND: Yeah.                                  7          NATHAN BEAR: You know what, I did have and
  8           JEFF BISHOP: So other guys can do it               8   I did away with -- I had a journal, it was sort of a,
  9    successfully.                                             9   hey, today I’m feeling down because this stock went
 10           NATHAN BEAR: I couldn’t.                          10   down, and what I found was this isn’t actually very
 11           JEFF BISHOP: But you couldn’t.                    11   useful. I’m basically just -- I’m either happy when
 12           NATHAN BEAR: That’s right.                        12   I’m making money or sad when I’m losing money, and
 13           JEFF BISHOP: I do the same thing. I’ll            13   that’s not really helpful.
 14    find a system that works for somebody else doesn’t       14          JASON BOND: Dear journal, I lost money and
 15    work for me.                                             15   I’m sad.
 16           NATHAN BEAR: That’s right.                        16          NATHAN BEAR: Right. That’s right. But it
 17           JEFF BISHOP: I got to stay in my lane.            17   was. I was either mopey because, aw, Apple went down
 18           NATHAN BEAR: That’s right.                        18   today.
 19           JEFF BISHOP: This is something really             19          JASON BOND: Yeah.
 20    important, too, everyone. I want you to write this       20          NATHAN BEAR: But what changed it was --
 21    part down -- is keep that journal. Journaling what       21   let’s get a little bit more technical.
 22    trades are working and not working is going to help      22          JASON BOND: (Inaudible) running a business.
 23    you determine which trades you should be in and should   23          NATHAN BEAR: Like if you were running a
 24    not be in. So Nathan, for example, found out he          24   business, you wouldn’t be like, hey, that client
 25    wasn’t good at trading stocks under a dollar. You        25   canceled their order, it makes me sad. You’d say, why

                                                           22                                                           24
  1    know what, a lot of people can’t. Some people are         1   did that client cancel their order?
  2    great at it. I’m not great at that. I’ve found a lot      2           JASON BOND: Yeah.
  3    of techniques that I’m just really not good at, but       3           NATHAN BEAR: What can I do differently next
  4    I’ve found something I stay in my lane with and I’m       4   time to make sure that not only do they order, but
  5    pretty good at. Nathan found the same thing.              5   they continue to order from me?
  6           So for you, it became large cap stock              6           JASON BOND: Yeah.
  7    options were the thing that you were most consistent      7           NATHAN BEAR: So I journaled specific trade
  8    with.                                                     8   setups. That was one of the things that I never had
  9           NATHAN BEAR: Absolutely.                           9   thought about before, it’s like, well, I think I like
 10           JEFF BISHOP: So that gives you a starting         10   Netflix, so I’m going to buy Netflix calls, but that’s
 11    point, right?                                            11   stupid unless you have a plan, unless you have a
 12           NATHAN BEAR: Absolutely, that was my              12   setup, unless you have an edge. So I got away from
 13    starting point.                                          13   trading simply for the sake of trading and only took
 14           JEFF BISHOP: It’s good, you got to have           14   trades where I had specific patterns in place.
 15    one.                                                     15           JASON BOND: Time and time again, when we
 16           NATHAN BEAR: That’s right, just one.              16   see people become super successful, that’s exactly the
 17           JEFF BISHOP: You got to find one thing.           17   key to their success. They find their edge, they dial
 18           NATHAN BEAR: And then I just build on it,         18   it in, they expand on it, and they make tons of money.
 19    and I just build on it. There’s so many cool things      19   So you made $700,000 a few years ago, $700,000 last
 20    you can do with options that are so scalable. You        20   year, you’re up over a million dollars this year. Did
 21    have so much leverage. I could never go and buy a        21   you ever think that something as simple as removing
 22    thousand shares of Apple. I didn’t have that kind of     22   some bad habits, journaling and isolating what’s
 23    account size, but I could easily control an equivalent   23   working, would lead to these astronomical numbers? I
 24    number of shares through options, no problem.            24   mean, these are numbers that professional athletes are
 25           JASON BOND: That is the nice part about           25   making.


                                                                                                      6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2131
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 327 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                          25                                                            27
  1           NATHAN BEAR: Right, yeah, that’s one of the        1   ego, as much as you tell it not to, gets a little
  2    things that we kid about all the time. I’m not            2   expanded when you do something like that.
  3    qualified in the real world to make this kind of          3          JEFF BISHOP: I thought I was a superhero in
  4    money, right? I mean, I’m not qualified, I don’t have     4   January.
  5    the education, I’m not a professional athlete.            5          NATHAN BEAR: Yeah, like, this is awesome.
  6           JASON BOND: You know, I disagree with you.         6   Let’s buy a house, let’s buy a boat, let’s buy, you
  7    You are qualified, because those behaviors, those         7   know, everything. And then February hits, and the
  8    habits that you’ve developed, cutting out the bad         8   market not only goes down, it erases the entire month
  9    habits, getting disciplined, and treating it like a       9   of January.
 10    business, that is what a doctor does, that is what a     10          JEFF BISHOP: Yep.
 11    professional athlete does. So I would argue you don’t    11          JASON BOND: Yeah.
 12    give yourself enough credit. You do have the habits      12          NATHAN BEAR: But luckily for me, I have a
 13    and the skills necessary to make that money. You are     13   very specific trading system, so I did lose money in
 14    -- like Jeff said, not just a week, not just a month,    14   February, but I lost a grand total of about $10,000.
 15    this is year after year after year now.                  15          JEFF BISHOP: Oh, really? Wow. I lost a
 16           You’re very rarely a loser at the end of the      16   lot more. That was a rough month for me, personally.
 17    week, hardly ever at the end of the month. And we        17          JASON BOND: So you’re still up $390,000
 18    know for certain at the end of the year, you got more    18   after the worst month probably in the last couple of
 19    cheddar in your bank account than some -- seriously,     19   years.
 20    some professional athletes on a roster -- on an NFL      20          NATHAN BEAR: That’s right.
 21    roster aren’t making this kind of money.                 21          JEFF BISHOP: I know that February wiped out
 22           JEFF BISHOP: That’s true. When’s the last         22   a lot of traders.
 23    time you had a losing month, actually?                   23          NATHAN BEAR: It did.
 24           NATHAN BEAR: It was actually February of          24          JEFF BISHOP: I mean, they were so confident
 25    2018.                                                    25   things were going to continue.

                                                          26                                                            28
  1           JASON BOND: Wow.                                   1          NATHAN BEAR: You’re right.
  2           JEFF BISHOP: I remember that month.                2          JEFF BISHOP: And February took it all back
  3           JASON BOND: Everybody remembers it but             3   and more. So the fact you only lost $10,000 after
  4    doesn’t want to, right?                                   4   making 400-, that’s testament to what a system is and
  5           JEFF BISHOP: Tell us about the month               5   what it should -- how it should work.
  6    leading up to that, for those that don’t remember         6          JASON BOND: Yeah, what did it feel like?
  7    February ‘18.                                             7   The month is going on, was it frustrating?
  8           NATHAN BEAR: So for those of you who don’t         8          NATHAN BEAR: Oh my goodness, yes, because,
  9    remember, the market was supposed to crash, all right,    9   like we were just talking about, you get so full of
 10    at the end of 2017 going into 2018.                      10   yourself, thinking that you’re the one that --
 11           JEFF BISHOP: (Inaudible) right?                   11   everything you do, everything you touch works, and
 12           NATHAN BEAR: That’s right. So what                12   that’s really not -- that’s a dangerous mindset. It’s
 13    happened in January? It went up, like, 24 days in a      13   just as dangerous as being down and saying, oh man,
 14    row or something silly. I think the worst day it had     14   forget it, I’m going to throw some money at this trade
 15    was maybe down a half percent and, I mean, just up and   15   because how much worse can it get? It can always get
 16    up and up. But we were, again, putting my edge into      16   worse.
 17    play and not focusing on the macro picture, just, hey,   17          JEFF BISHOP: Oh, yeah. That’s a bad
 18    I’m here, that’s a good setup, I’m going to take a       18   mindset.
 19    shot. I had a huge month, biggest month of my career.    19          NATHAN BEAR: That’s right. So staying
 20    I may never repeat it, but I made $400,000 that month.   20   neutral and having sort of this detachment from the
 21           JASON BOND: January 2018?                         21   outcome of your trades is something that has taken me
 22           NATHAN BEAR: January 2018.                        22   a long time.
 23           JASON BOND: Yeah. Half a mil in a month           23          JEFF BISHOP: So that actually leads me into
 24           JEFF BISHOP: Wow.                                 24   a question I really want you to answer for everyone
 25           NATHAN BEAR: So as you can imagine, the           25   watching this. In fact, write this part down. I want


                                                                                                       7 (Pages 25 to 28)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2132
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 328 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                          29                                                             31
  1    you to learn to become emotionally detached from your     1   are consistent over longer periods of time and those
  2    trading. We get wrapped up in emotions too often in       2   who maybe have some initial success and then wipe out
  3    our trading, and no one stays as emotionally detached     3   two weeks later because they don’t know how to control
  4    and focused as you do. So share with us how you do        4   the emotions of trading. So that’s number one.
  5    that and how you got to do that. I mean, that’s not       5          Number two, how do you do that? That sounds
  6    easy.                                                     6   great, Nate, right? How do you actually go about
  7           NATHAN BEAR: Yeah, absolutely. So I would          7   controlling your emotions? The biggest thing for me
  8    say three points. Number one -- and you’ve all done       8   is position sizing. It’s all about position sizing.
  9    this. I used to do this, I’m speaking from                9   The market can only hurt you to the extent you have
 10    experience. You guys probably know exactly what I’m      10   exposure to it, right? So if you don’t have any money
 11    talking about, too. You find a chart, it looks great.    11   in the market and it goes down a thousand points,
 12    You enter the position. And let’s say it’s a daily       12   you’d be like, wow, look at that on TV. All those
 13    chart, so you’re looking at a position that -- a         13   talking heads are really upset. But if it’s not
 14    pattern playing out over the next two, three, four       14   affecting you, you have no emotional ties to it, it
 15    weeks.                                                   15   doesn’t hurt you.
 16           So you pick up some shares or some options,       16          Now, if, for example, you have your entire
 17    and then instead of saying, okay, let’s see what         17   account in Apple and it dropped 10 percent --
 18    happens, you zoom into a one-minute chart, you pull up   18          JASON BOND: That’s a big deal.
 19    the level two, you pull up the newsfeed, you pull up     19          NATHAN BEAR: That’s a big deal, yeah.
 20    the time and sales, and you’re sitting there like a      20   Yeah, that’s hurts.
 21    rabid dog watching every -- every tiny little            21          JASON BOND: Possibly over (inaudible).
 22    iteration, and it -- not only it wipes you out           22          JEFF BISHOP: Position size is truly
 23    mentally, but you cannot think when you’re watching a    23   important, man. Write that part down.
 24    time frame like that. If you’re a day trader             24          JASON BOND: That’s right.
 25    scalping, that’s fine. But if you’re entering a trade    25          NATHAN BEAR: So learning to understand that

                                                          30                                                             32
  1    based on a larger time frame chart, what is the point,    1   the market will do what the market will do, regardless
  2    what good are you doing yourself, looking at a tiny       2   of your involvement or not, is paramount to your
  3    little chart?                                             3   success and your longevity as a trader. You will
  4            And that used to be me, and I would be            4   either succeed or fail based on your ability to
  5    upset, and I would say to myself, well, what kind of      5   control what happens in your head, not what happens in
  6    idiot hits the bid? These people should be selling at     6   the market, because we have no control over what
  7    the ask, right?                                           7   happens in the market.
  8            JEFF BISHOP: That’s right. Blame other            8          JEFF BISHOP: That’s one of the best things
  9    people.                                                   9   I think you help people with, actually. So the
 10            NATHAN BEAR: Blame other people. And the         10   trading itself is great, showing the setups, but the
 11    stock would drop 10 cents, and I would freak out and     11   mentality of what it takes to be a trader day in and
 12    I’d be like, ahhh, sell it, and then two days later,     12   day out is so helpful, that emotional ability to say,
 13    guess what, the stock’s up 30 percent from my entry or   13   look, okay, things are what they are, I can’t control
 14    the options are up 30 or 40 percent --                   14   them. All I can control is my own accounts and how
 15            JEFF BISHOP: That’s the worst.                   15   I’m going to trade. So those are really key things to
 16            NATHAN BEAR: -- and I’m sitting there            16   do.
 17    thinking to myself, why? Why did I enter the trade       17          JASON BOND: This is yet another reason I
 18    and then 10 or 20 minutes later, completely change my    18   think Nathan is more qualified than anybody that I
 19    mode of thinking because the price dropped half a        19   know to help anyone who’s part-time make supplemental
 20    percent? It doesn’t make any sense. And the answer       20   income but achieve that goal of unlimited potential
 21    was it has nothing to do with what’s happening in the    21   transitioning to full-time because he’s so calm, he is
 22    market, it’s just my perception of it. It’s what         22   so dialed in between the ears, he works so fluidly
 23    happening between my left ear and my right ear. And      23   with all of his members.
 24    learning to quiet all of that chatter and all of those   24          JEFF BISHOP: Yeah.
 25    emotions is what really, I think, separates those who    25          JASON BOND: It’s so impressive to watch you


                                                                                                       8 (Pages 29 to 32)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2133
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 329 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                           33                                                            35
  1    train thousands of people and stay calm with the          1   minute-by-minute trading, yet you are a full-time
  2    client. Many of your clients have a lot of different      2   trader.
  3    things going on in their lives. What’s going on           3          NATHAN BEAR: Correct.
  4    between their ears sometimes isn’t dialed in, and you     4          JASON BOND: And, I mean, your income speaks
  5    help them get there. I think that’s really important      5   to wild success, over a million dollars this year
  6    for them to learn and interact with somebody who’s        6   alone. But you are a full-time trader, yet you’re not
  7    really dialed in in the head, you know, because,          7   watching the markets every single instant and reacting
  8    honestly, I think that’s where it all starts. It          8   and freaking out over it. That’s so important for
  9    certainly seems to have been one of the biggest moves     9   people to understand. And I think it’s a more
 10    that you made. You got it dialed in here. You looked     10   pleasant way to trade, to be honest. You probably can
 11    at that two- to three-day chart or that two-week         11   make more money that way, in my opinion. I’ve seen
 12    chart. You don’t look at the in-between action.          12   the most profitable people gravitate towards what
 13           NATHAN BEAR: That’s right.                        13   you’re doing. They trade a lot, they’re active, but
 14           JASON BOND: You stay focused on one thing.        14   they’re not necessarily day trading.
 15    And that also allows you to spend time with those four   15          NATHAN BEAR: That’s right.
 16    kids, I imagine.                                         16          JEFF BISHOP: In fact, sometimes you’re out
 17           NATHAN BEAR: That’s right.                        17   of the market completely. I think another thing
 18           JASON BOND: Versus watching ticks on a            18   people do too often is -- in the market all the time.
 19    computer.                                                19   They feel like they’ve always got to have their money
 20           NATHAN BEAR: Yeah, yeah, I mean, I don’t          20   in the market all the time. And you could probably
 21    want to spend my life staring at level two and time      21   share the story. Like, how did you learn it’s better
 22    and sales, it’s exhausting. I don’t have the energy      22   just to not be in the market sometimes or be very
 23    for that. If I was 22 and no kids and, you know,         23   light?
 24    wanted to day trade for a living, sure, but that’s not   24          NATHAN BEAR: Yeah, no, absolutely. There
 25    who I am as a trader, and I tried to be that guy and     25   are many, many painful lessons I’ve learned, but I

                                                           34                                                            36
  1    it didn’t work for me.                                    1   think one of the most painful things you can
  2           JEFF BISHOP: Yeah.                                 2   experience as a trader is watching your account.
  3           JASON BOND: I did, too. You advised                3   Blowing up an account overnight is not fun, and I’ve
  4    against it, by the way.                                   4   done that.
  5           JEFF BISHOP: Only because I did it myself.         5          JEFF BISHOP: No, not fun.
  6           JASON BOND: Yeah. So there you have it.            6          NATHAN BEAR: Not fun at all. But another
  7    Write that down. We all tried to watch every tick and     7   thing that really wears on you is watching your
  8    manage every movement in the market, and it’s             8   account slowly just get eaten. Day after day, you’re
  9    tiresome, to say the least.                               9   down 1, 2, 3 percent. At the end of the week, your
 10           NATHAN BEAR: Yeah, it is.                         10   account’s down 10, 15 percent, again, the next week
 11           JEFF BISHOP: What is it, like 99 percent of       11   and the next week. And it’s because there are times
 12    people who try day trading are going to fail as a        12   in the market when it is time to get aggressive and
 13    career? That’s about right, so didn’t work for me or     13   there are times in the market when it’s time to sit
 14    you. Didn’t work for you, obviously.                     14   back. And the way to sort of differentiate between
 15           NATHAN BEAR: That’s right, that’s right.          15   the two is very easy.
 16           JEFF BISHOP: Not many people are cut out          16          It’s -- you look at the bigger picture
 17    for that, so that’s -- I don’t know, some people it      17   charts. You look at the VIX, you look at the SPY, you
 18    does, but it wasn’t for me.                              18   look at what’s trending, what’s happening. Are we in
 19           JASON BOND: A lot of people think, though,        19   a news-driven cycle like we’ve been in lately? Are we
 20    that full-time trading, like transitioning from a        20   in a -- more of a quiet trending cycle, like we’ve had
 21    career to being a full-time trader, means you’re a day   21   for much of the year? These market conditions
 22    trader, and that’s something that I want to              22   determine my participation, or lack thereof. And it’s
 23    distinguish right now. You can be a swing trader, so     23   not even that I won’t necessarily participate, but the
 24    you’re doing large cap stock options. Your hold times    24   strategies change. Instead of buying calls, I might
 25    can be a week or two weeks. This isn’t -- this isn’t     25   sell puts, a less directional, less aggressive way to


                                                                                                       9 (Pages 33 to 36)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2134
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 330 of 409
                                             Weekly Money Multiplier
Raging Bull, LLC                                                                                          11/30/2020
                                                         37                                                             39
  1   play the same idea.                                       1           JEFF BISHOP: It was fantastic. It was the
  2          So you have to adjust to what’s happening in       2   first I think we actually met.
  3   front of you. I think that’s one of the key things        3           NATHAN BEAR: That’s right.
  4   that you said, is that people try to do the same thing    4           JEFF BISHOP: At that event.
  5   every time, every day regardless of the market            5           NATHAN BEAR: Yeah, that’s right.
  6   conditions, and you don’t control the market.             6           JEFF BISHOP: And so then you’re on my radar
  7          JEFF BISHOP: Right.                                7   right away. After watching you in Millionaire Roadmap
  8          NATHAN BEAR: If you want to keep buying            8   over the year after that, I was like, okay, I’ve got
  9   calls in Apple day after day after day after day,         9   to get this guy in Money Multiplier, which is my
 10   that’s great, but that’s not going to work day after     10   options rating service. So I was so happy you agreed
 11   day after day after day. There are going to be times     11   to come on last year and start assisting me with more
 12   when it’s better to sell calls or sells puts or be       12   trades and more ideas, add a little more flavor to
 13   flat. You don’t have to participate every day, and       13   what we’re doing. And now, you’re coming on with an
 14   that’s, I think, a big difference as well, separating    14   even stronger role, right?
 15   people that are consistent over years versus those       15           NATHAN BEAR: That’s right.
 16   that, hey, hey, I made $10,000 last week. Doesn’t        16           JEFF BISHOP: I feel like you’re going to be
 17   this market know who I am? I’m going to make 20 this     17   able to take the reins of this service, and you’re now
 18   week. And you know what? They’re the guy that -- the     18   going to be adding even more of your own personal
 19   guy or gal that’s sitting on the sidelines.              19   touch to the service.
 20          JASON BOND: You know, guys, I’m sure              20           NATHAN BEAR: Absolutely.
 21   everybody’s wondering, how did we come to identify       21           JASON BOND: I mean, that’s really
 22   Nathan Bear as one of the most profitable traders at     22   important. We’re busy running Raging Bull, and we
 23   all of Raging Bull? I mean, do you remember Atlanta,     23   have this talent over here who, like you said, after
 24   when we gave away the second Porsche 911, a brand new    24   we gave you the keys to the car, everybody in
 25   car, to this guy?                                        25   Millionaire Roadmap -- we had hundreds of people come

                                                         38                                                             40
  1           JEFF BISHOP: You bet I remember, it was           1   to see you get that car at that conference. Everybody
  2    expensive.                                               2   said, can Nathan show us what he’s doing? So you
  3           JASON BOND: Yeah. So you had basically            3   started to teach, and all a sudden, there’s a thousand
  4    turned your $37,000 account, so you joined my            4   people in the Millionaire Roadmap conference chat room
  5    Millionaire Roadmap after losing $40,000 in the          5   studying your stuff.
  6    market, and you weren’t really interested in chasing     6          NATHAN BEAR: Yeah.
  7    small caps. That momentum wasn’t for you. But I          7          JASON BOND: And then you bounce over to
  8    taught you one pattern, and you leveraged that one       8   Weekly Money Multiplier and start helping out there,
  9    pattern in large cap options trading. You love           9   too. And I think at the end of the day, what’s
 10    options, so you know what he’s doing, and I wasn’t      10   happened for us is we’ve been bombarded with people
 11    quite sure what you were doing early on until I heard   11   saying, you know, give Nathan the keys to the car.
 12    that you were coming up on a million dollars.           12   Let him -- turn him loose. Let’s see him open it up.
 13           And so the deal we had was anybody who made      13   And that’s kind of what we’re doing here today.
 14    a million dollars with our service would get a brand    14          JEFF BISHOP: I feel like I’m a great
 15    new Porsche, and you were the second person to do it.   15   quarterback, but having Tom Brady on the bench is
 16           NATHAN BEAR: That’s right.                       16   probably not the best way to go.
 17           JASON BOND: A million bucks, and it didn’t       17          JASON BOND: That’s a great way of putting
 18    take you long to do it. Once you had journaled what     18   it as we sit here in New England.
 19    was working, what wasn’t working, you kind of moved     19          JEFF BISHOP: I love being able to hand you
 20    away from small cap stock momentum, moved into large    20   the ball here and say, run with it, man. Lead the
 21    cap option using one pattern, made a million dollars,   21   team here.
 22    we give you a Porsche in Atlanta, you bring your        22          JASON BOND: Yeah, yeah.
 23    family down. We got TO as the keynote speaker, Hall     23          JEFF BISHOP: So just share with us some of
 24    of Fame Terrell Owens. What an awesome day that was     24   the things that you’re doing in Money Multiplier right
 25    for you, for Raging Bull.                               25   now and what your plan is for the future, what you


                                                                                                    10 (Pages 37 to 40)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment NN
                                                                                     PX 27, 2135
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 331 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                          41                                                            43
  1    want to add to it.                                        1   off -- those are my favorites, because you’ve hit
  2           NATHAN BEAR: Yeah, absolutely. So some of          2   several, just recently, one thousand plus winners.
  3    the things we’re going to be doing are mostly swing       3   What was the 1600 percent win you had recently?
  4    trading using large caps, using options on large caps.    4           NATHAN BEAR: That’s right.
  5    This is your bread and butter strategy.                   5           JASON BOND: 1600 percent in like a week.
  6           NATHAN BEAR: My bread and butter strategy,         6           NATHAN BEAR: Yeah.
  7    but that’s not all you’re going to get, right? You’re     7           JASON BOND: What stock was that on?
  8    going to get the swing trades, and I swing trade on       8           NATHAN BEAR: Shopify, Shopify.
  9    multiple time frames. So it’s not always going to be      9           JASON BOND: Oh, yeah, I remember that.
 10    a daily chart, but what I consider to be a swing time    10           NATHAN BEAR: Yep, yep.
 11    frame chart, one of the larger time frames that I        11           JASON BOND: So to put that in perspective,
 12    trade. My pattern shows up all over the place. There     12   10 grand on that trade would be worth $160,000 in a
 13    are no shortage of TPS setups in the market. I trade     13   week. All right, not everybody has 10 grand to put on
 14    a lot of them, there are a lot of them. I shouldn’t      14   Shopify options. Let’s say you put $2,000 into that
 15    say I trade a lot of them. There are a lot of them to    15   Shopify trade. You actually hit 1600 percent, that’s
 16    choose from.                                             16   $32,000 in a week, and that’s not the only 1000
 17           Not only do you get my swing trades, you’ll       17   percent winner you’ve had recently.
 18    get those by texts and email, you’ll get video updates   18           NATHAN BEAR: That’s right. I’ve had four
 19    daily.                                                   19   so far this year.
 20           JASON BOND: I love your video updates.            20           JASON BOND: Those are your smaller time
 21    Nobody does updates better than him.                     21   frame trades.
 22           JEFF BISHOP: Yeah, it’s a lot of work.            22           NATHAN BEAR: Smaller time frames, but it’s
 23           NATHAN BEAR: Yeah, it’s a lot of work.            23   the same setup.
 24           JASON BOND: That’s why.                           24           JEFF BISHOP: I don’t think I’ve ever had
 25           NATHAN BEAR: But the good thing about it is       25   1000 percent.

                                                          42                                                            44
  1    it’s not -- in an email -- I can put an email             1          JASON BOND: I’ve never even come close.
  2    together, sure. We can all put emails together. But       2          JEFF BISHOP: I’ve had a few hundred
  3    a video, it’s like, here’s the chart. This is exactly     3   percents here and there. I’ve never had 1000 percent.
  4    what I’m thinking in real time today while the            4   The fact you’re hitting these over and over is --
  5    market’s open. These are my thoughts, this is what I      5          NATHAN BEAR: Over and over, yeah. That’s
  6    am doing, and most of the time, this is what I’m not      6   right.
  7    doing. I’m not overtrading.                               7          JASON BOND: This is why thousands of
  8           JEFF BISHOP: That is sometimes more                8   traders are screaming for more of your stuff, and this
  9    important than what you are doing. So in the morning,     9   is, quite frankly, why we’re doing this.
 10    you got a video update before the market opens, you      10          NATHAN BEAR: Those are fun, but that’s also
 11    have an email with your thoughts on the market.          11   not your bread and butter.
 12    During the week, as you’re making trades, you’re         12          NATHAN BEAR: No, no. Yeah.
 13    getting swing trade alerts on --                         13          JEFF BISHOP: Those happen. Tell us about
 14           NATHAN BEAR: That’s right.                        14   just -- what’s your daily like? What are you aiming
 15           JEFF BISHOP: -- when you’re actually              15   for and how are you trading?
 16    entering an option --                                    16          NATHAN BEAR: So on a day-to-day basis, I
 17           NATHAN BEAR: That’s right.                        17   like to have a mix. I like to have a mix, I like to
 18           JEFF BISHOP: -- and why you’re doing it,          18   have trades that I don’t have to look at every day. I
 19    and then people can also see your live portfolio also,   19   like to have trades that I’m playing off on weekly
 20    right?                                                   20   charts. In my account right now, I’ve got a couple
 21           NATHAN BEAR: That’s right. You can see my         21   trades that are based off of weekly charts. I’ve got
 22    live portfolio, not only my Weekly Money Multiplier      22   several trades based off of daily charts. I’ve got
 23    trades. You can see the trades that I’m taking on        23   several trades based off of 30-minute time frames.
 24    smaller time frame charts in the Millionaire Roadmap.    24          JEFF BISHOP: Yeah.
 25           JASON BOND: Those are -- I hate to cut you        25          NATHAN BEAR: So I’ve got a mix. And that


                                                                                                     11 (Pages 41 to 44)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2136
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 332 of 409
                                             Weekly Money Multiplier
Raging Bull, LLC                                                                                          11/30/2020
                                                          45                                                           47
  1   way, if the market’s down, I’m not really looking at      1   office, right into their business. So powerful,
  2   stuff from my larger time frame basket. It doesn’t        2   Nathan, and thank you for doing that, because you’re
  3   matter to me what happens on a day-to-day basis. I’ll     3   helping other people. You’re bringing a lot of hope
  4   check it on Friday and see what happens.                  4   to people who want to transition out of their career
  5           JEFF BISHOP: Yeah.                                5   simply for the fact that they want to make more money.
  6           NATHAN BEAR: And then I’ve got -- you know,       6   I think you’re most suited to help people do that
  7   hey, if the market’s going to be up tomorrow, I’ve got    7   because you’ve narrowed it in for them. I mean, we
  8   these three stocks that have these perfect, ideal,        8   talked about journaling and isolating what’s working
  9   choice setups, and I’m going to just keep ringing the     9   and what’s not working. You’ve kind of done that for
 10   register on the smaller time frames over and over and    10   people already.
 11   over. And do they all work? Of course not. But I’ve      11          They don’t necessarily have to journal if
 12   got a system in place, I’ve got an edge, and I find my   12   they choose to just look into your -- I mean, treat
 13   edge, and I find it on large time frames and I find it   13   their trading like a business, and look at your
 14   on small time frames, and I put it into play, and        14   business, which is already isolated. You’ve kind of
 15   that’s it. It’s a very simple system.                    15   sifted out the noise, focused in on large cap stock
 16           JEFF BISHOP: With your portfolio, I look at      16   options, one pattern, different time frames, and a
 17   it as like looking into your office. You run your        17   million bucks so far this year.
 18   thing as a business, and I feel like when I look at      18          JEFF BISHOP: Amazing.
 19   that screen, I’m looking at your office and what         19          JASON BOND: Juicy.
 20   you’re managing minute-by-minute during the day. I       20          JEFF BISHOP: That’s juicy.
 21   love that I can kind of just peek over your shoulder     21          NATHAN BEAR: And what I like to tell
 22   and see what’s going on.                                 22   people, too, is that, as traders, we all sort of have
 23           NATHAN BEAR: Yeah, that’s exactly right.         23   to take the same journey. We all have to go down the
 24   There’s nothing hidden. There’s nothing off on           24   same path. You start somewhere and you want to end up
 25   another account or on some other strategy that I’m not   25   in a place where you’re profitable consistently. It

                                                          46                                                           48
  1    telling you about. I basically do three things, I        1   took me eight years along that path. I hit every
  2    trade large cap options on large time frames, I trade    2   stinking pothole. I broke down 25 different times.
  3    large cap options on small time frames, and I sell       3          What I can do and what I can help you do is
  4    spreads on large cap options. That’s it.                 4   avoid. I know there are certain things that are going
  5           JEFF BISHOP: So the million dollars you’ve        5   to trip you up, but you don’t have to take eight years
  6    made this year, you’ve made it all in that office        6   or 10 years or 20 years, whatever it takes, to get to
  7    window.                                                  7   profitability. Let me help you get there quickly.
  8           NATHAN BEAR: In that office window, that’s        8          JASON BOND: Before people think that’s just
  9    right.                                                   9   hype, you helped me get profitable literally in the
 10           JEFF BISHOP: So I can see all that during        10   first year. No way I would have accomplished that on
 11    the day.                                                11   my own. In fact, when I was tinkering around with
 12            NATHAN BEAR: Yeah, that’s right.                12   small caps, I was blowing up account after account.
 13           JEFF BISHOP: If I want to sit there and          13   You taught me how to trade, you really held my hand,
 14    just trade along with you, I could do that.             14   probably as closely as you’re going to hold other
 15            NATHAN BEAR: It’s right there. That’s           15   people’s hands.
 16    right.                                                  16          JEFF BISHOP: More important, like he’s
 17           JASON BOND: I love that.                         17   doing, I just showed you some things you shouldn’t be
 18           JEFF BISHOP: Yep. That is something so           18   doing and cut some bad habits out.
 19    unique.                                                 19          JASON BOND: Yeah.
 20           JASON BOND: And so useful, and we don’t          20          NATHAN BEAR: That’s right.
 21    know many traders who are up a million dollars this     21          JEFF BISHOP: And that turned things around
 22    year who allow you to look at their books.              22   real quick, so you’ve already figured this out.
 23           JEFF BISHOP: Every trade.                        23          NATHAN BEAR: That’s right.
 24           JASON BOND: Every trade.                         24          JEFF BISHOP: I think you do a better job of
 25           JEFF BISHOP: Every trade. Right into their       25   this than anyone else, of just identifying the bad


                                                                                                    12 (Pages 45 to 48)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment NN
                                                                                     PX 27, 2137
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 333 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                           49                                                           51
  1    traits we should be stopping and the emotionalism, how    1   do it live, learning -- not just like, hey, here’s a
  2    to really detach yourself from it and focus on what’s     2   trade, follow me or don’t, but why, what thought
  3    important.                                                3   process is going through my head? Why does this
  4           NATHAN BEAR: That’s right.                         4   person not take that trade versus taking that trade?
  5           JEFF BISHOP: So when you’re teaching, that         5   What are the subtle differences? And that is, to me,
  6    is what I love.                                           6   paramount.
  7           JASON BOND: Speak about that, because              7           JEFF BISHOP: That’s truly life-changing
  8    they’re getting text and email alerts.                    8   stuff, when people do that and apply it. I get the
  9           NATHAN BEAR: That’s right.                         9   question a lot of times, people are like, well, Jeff,
 10           JASON BOND: They get to look into your            10   how much does it take to trade? How much do I need to
 11    office, into your business, watch your portfolio live,   11   get started? I’m like, you know what, that’s not even
 12    everything that you do, but you’re going to be           12   the question you should be asking, really. I don’t
 13    coaching as well.                                        13   care if you have zero dollars. This is the kind of
 14           NATHAN BEAR: Absolutely.                          14   stuff you need to be taking advantage of. For the
 15           JASON BOND: How often? What does that look        15   price that you’re asking for this kind of service, it
 16    like?                                                    16   is life-changing and building stuff. If you would
 17           NATHAN BEAR: So the most important thing          17   just apply yourself for a year and learn these kind of
 18    when I was learning to trade was watching other          18   things, just watch the lessons, do what you’re doing,
 19    professional traders trade the market in real time       19   that sets you up for success in life, so I don’t care
 20    when the market was open. It’s all good and well to      20   if you have zero dollars. This is the kind of thing
 21    watch a video at 10:00 at night saying, hey, this is     21   that people should be doing right now.
 22    what you should’ve done today.                           22           NATHAN BEAR: That’s right.
 23           JEFF BISHOP: Yeah.                                23           JASON BOND: You know, at Raging Bull, our
 24           JASON BOND: That’s easy.                          24   goal is always to bring forward the best traders and
 25           NATHAN BEAR: Right, that’s easy. This is          25   then to teach their strategies, and we try and do that

                                                           50                                                           52
  1   what happened, this is what you should’ve done. See,       1   through full transparency, streaming the portfolio or
  2   right there, you know, right, exactly. But when the        2   looking at your business live. You know, people are
  3   market is open, getting into somebody’s mind and           3   going to love that three-hour segment. And what’s
  4   understanding what they’re doing, why they’re doing        4   even more important than that is that they can also
  5   it, when they’re doing it, while the market is             5   use your knowledge and leverage and skill in picking
  6   throwing punches is priceless.                             6   trades in the current market conditions.
  7          JASON BOND: Yeah.                                   7          So let’s say a client clears their schedule,
  8          NATHAN BEAR: So what I want to do is I want         8   attends that three-hour event, and really starts to
  9   to open up a room for three hours once a month. The        9   understand what you’re doing day-to-day. Then, as
 10   first hour will be a lesson. I’ll teach you something     10   you’re sending the text and email alerts or as they’re
 11   that has -- that I’ve learned over the years that I       11   referencing your TD Ameritrade Think-or-Swim account
 12   think will benefit you in your day-to-day trading, and    12   on their phone, they can say, Aha, yep, that makes
 13   then we will do two hours of live trading and live        13   sense. I understand why he’s getting Apple call
 14   questions while the market is open every month.           14   options here. I see the TPS on this time frame, and
 15          JASON BOND: I like that.                           15   I’m taking that trade, too. They come at it from a
 16          JEFF BISHOP: That’s priceless.                     16   stance of power, security, and I think that’s what
 17          NATHAN BEAR: That’s priceless, in my               17   gives people peace at night, allows them to sleep,
 18   opinion. I tell this story all the time. Small            18   allows them not to want to retick. Understanding the
 19   business owner, very, very busy schedule, but when        19   strategy, seeing you do it in real time, and then
 20   Jason would come on or one of my mentors would come on    20   leveraging those day-to-day alerts that are going to
 21   and say, hey, I’m going to be live trading from 11:00     21   come their way.
 22   to 12:00, I didn’t care if I had a meeting with the       22          And you said you send a video every morning,
 23   most important client. I wanted to change my life, so     23   so it’s not like you’re only teaching three hours once
 24   I pushed everything else to the side. I said, I have      24   a month.
 25   got to focus, because I learn more watching somebody      25          NATHAN BEAR: Right.


                                                                                                     13 (Pages 49 to 52)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2138
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 334 of 409
                                             Weekly Money Multiplier
Raging Bull, LLC                                                                                          11/30/2020
                                                         53                                                            55
  1           JASON BOND: But you’re essentially doing          1          It’s having low draw-downs, you’re not
  2    that every morning as well or whenever you send that     2   losing much, and when you win, you win a lot, and you
  3    video --                                                 3   win consistently, and that’s really what you’re doing.
  4           NATHAN BEAR: That’s right. There will be a        4          NATHAN BEAR: That’s right. And you can see
  5    daily video, and within that video or underneath that    5   the date on the option. These aren’t trades from two
  6    video is a comment section, and I do my best to get      6   years ago that we pulled out of some archive. These
  7    back to people. If you post a question, I’m going to     7   are over the last couple months.
  8    answer it. I’m not just going to leave you hanging.      8          JASON BOND: Look at these, these are
  9           JEFF BISHOP: That direct access is so             9   monsters. I mean, I trade small caps, I’m lucky to
 10    important.                                              10   get 20 percent on a trade. Here’s another 200 percent
 11           NATHAN BEAR: That’s right.                       11   winner, another 100 percent winner. Let’s show one of
 12           JASON BOND: Priceless.                           12   those 1000 percent winners right now. I mean, just
 13           NATHAN BEAR: Yeah.                               13   because everybody’s excited to turn that 2 grand into
 14           JASON BOND: Priceless. I mean, you’ve made       14   32 grand, right? I mean, that’s a nice cherry on top
 15    over a million dollars this year. Again, this is NFL    15   or dessert at the end of the meal.
 16    football salary. I mean, look at the -- look at the     16          JEFF BISHOP: That’s just a great goal for
 17    cap on some of these teams. There’s not many guys on    17   people to have. These are not to brag or pump you up.
 18    a team actually making over a million dollars a year.   18   It’s really just as a goal that people can see what’s
 19    We’re not even through the year and you’ve already      19   actually possible.
 20    crossed seven figures. That’s the potential. And        20          JASON BOND: Yeah.
 21    prior to you being successful, running a business,      21          JEFF BISHOP: People think, oh, it happens
 22    making $50- or $60,000 a year, losing money in the      22   to you all the time. But until it actually happened,
 23    market, blowing up accounts, it’s not like you were     23   did you actually think it would?
 24    given a silver spoon. You figured this out and now      24          NATHAN BEAR: No, you never think you can
 25    you can help people figure it out faster.               25   get 100 percent, that’s right, yeah. You see other

                                                         54                                                            56
  1          NATHAN BEAR: That’s right.                         1   people, oh, I had a 100 percent win. Like, yeah,
  2          JASON BOND: Arguably, wildly faster. We’re         2   sure, okay, what did you have? That’s some demo
  3   not talking, I don’t even think, a year. I mean, as       3   account, right? Nobody ever makes 100 percent in real
  4   soon as you started showing me what I was doing wrong,    4   life. But it does happen.
  5   I started making money. I got excited about trading.      5          JASON BOND: I mean, these testimonials are
  6   I started to focus more on, Jeff, tell me more, tell      6   unbelievable. Not only are you hitting 100, 200, 300
  7   me more. What else am I doing wrong, what else can I      7   percent wins, we’ve got a myriad of client
  8   fix?                                                      8   testimonials illustrating that they’re hitting them,
  9          And I think people are going to do that with       9   too. They understand your strategy, they’re taking
 10   you. They’re going to see the potential of these         10   the trades, and they’re winning.
 11   percentage returns, and that’s really where the beauty   11          JEFF BISHOP: And that’s when you were
 12   of your strategy lies. The leverage you get on these     12   teaching part-time.
 13   large cap stocks with options allows you to pick         13          NATHAN BEAR: That’s right.
 14   consistent 50 to 100 percent winners, right? I know      14          JEFF BISHOP: Now, you’re teaching
 15   we talked about the 1000 percent plus winners. But,      15   full-time, and I can only imagine how it’s going to go
 16   as you noted, that’s not day-to-day. But day-to-day      16   from here.
 17   is 50, 70, 100 percent wins.                             17          NATHAN BEAR: That’s right, that’s right.
 18          JEFF BISHOP: In fact, let’s just show some        18   And, you know, it’s one of the funniest things and the
 19   of these winners on here. I mean, you’ve got a lot of    19   most satisfying things as a teacher, and you two can
 20   great trades. Just take a moment and look at some of     20   probably resonate with this, but people ask me all the
 21   these amazing trades that just happen on a regular       21   time, where do you find your trades? It’s like the
 22   basis. So we talk about the big 1000 percent winners,    22   people that I teach my system come to me with these
 23   but there are so many that are 100, 200 percent, and     23   ideas, and I’m like, that’s perfect. That chart hits
 24   just consistent wins over and over and over. And         24   every single point. Everything I need to take a trade
 25   that’s really what it’s all about.                       25   is present. Thank you. Hey, there you go. Let me


                                                                                                    14 (Pages 53 to 56)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment NN
                                                                                     PX 27, 2139
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 335 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                          57                                                            59
  1    send this out, this is a great pick, you know.            1          You taught me how to trade, and I went on to
  2           JEFF BISHOP: Yeah.                                 2   make millions. It worked really well. And in that, I
  3           NATHAN BEAR: And it’s wonderful because            3   learned one major thing. I think Wall Street is one
  4    it’s something that is so simple that it’s easily         4   of the only areas where you can unlock your true
  5    transferrable. You don’t need a degree in mathematics     5   earnings potential. I mean, wouldn’t you agree?
  6    to figure out these complicated chart patterns or you     6          JEFF BISHOP: That’s true. If there’s one
  7    don’t have to have a background in stock trading. I’m     7   thing we have limited in life, it’s our time. So I
  8    going to show you three things. If those three things     8   think we need to use our time the best way possible.
  9    are present, we can take a trade.                         9   I don’t care if you’re a doctor or a lawyer and you’re
 10           JEFF BISHOP: Yeah.                                10   making a lot of money hourly, you’re still limited in
 11           NATHAN BEAR: If they’re not, pass. There’s        11   hours.
 12    a million charts we can look at.                         12          JASON BOND: Yeah.
 13           JEFF BISHOP: Yeah, I love that. I think           13          JEFF BISHOP: So with the hours you do have,
 14    the people can just sit back and breathe for a moment.   14   you need to use them the best, and I can’t think of a
 15    Like sometimes we think trading is so complicated,       15   better way than learning a strategy like this and
 16    they’re never going to get it and it’s all these         16   learning to apply that where you can make, literally,
 17    numbers floating around, when honestly, Nathan has       17   millions of dollars. And I don’t say that lightly.
 18    done the homework. He’s put in the hard work over the    18   This guy’s proven it and is making millions of
 19    years. He knows exactly what it takes to be              19   dollars.
 20    successful because he’s doing it every day.              20          So thanks again. I just want to give you an
 21           So the fact that you get to see his daily         21   opportunity if there’s anything you want to share
 22    video where he’s summarizing his thoughts on the         22   before we wrap this up today. I appreciate your time.
 23    market, get his daily email before the market opens,     23          NATHAN BEAR: Yeah, no, absolutely. And
 24    see the actual email and text alerts as he’s making      24   speaking of time, look, it boils down to this, trading
 25    his own real money trades during the week, and then      25   is hard. If you’re watching this tonight, if you’re

                                                          58                                                            60
  1    peer into his office, look at that portfolio during       1   here tonight listening, chances are you’re struggling.
  2    the day of what he’s actually doing and managing with     2   Let’s be honest, chances are you’re not consistently
  3    his own money, take part in the monthly training          3   profitable in the market. I know what that’s like. I
  4    lessons where you will get truly priceless information    4   spent years, literally eight years of my life, trying
  5    from him every month, these are the things that it        5   to run a business, trying to manage a family, trying
  6    takes to become successful, and it’s all being served     6   to figure out where that money for that vacation was
  7    up virtually on a silver platter right here. There’s      7   going to come from because I just got killed in the
  8    no easier way to do this.                                 8   market again, and, oh, man, there’s only so many hours
  9           We’ve thought of all the ways we can teach,        9   in a day. I can only work so hard while managing my
 10    but this -- this is the best way to teach this system    10   life and managing my children’s lives.
 11    from one of the best traders out there. It’s             11          But eventually I figured it out.
 12    impossible to go wrong with this.                        12   Eventually, I made it over the hump. I got past all
 13           NATHAN BEAR: Yeah.                                13   of the crap associated with trying to do so many
 14           JASON BOND: You know, guys, when I was an         14   different things in the market where you can do 25
 15    elementary school teacher making $33,000 a year, I was   15   different things poorly but you do nothing well. Let
 16    in my 10th year, and I was thinking, I need to do        16   me help you get to the point where you do one thing
 17    something that I can get rich with. I went back for      17   and you do it well and you’re consistent and you make
 18    my second Master’s degree to be a school principal       18   money and you’re pulling money out of the market. Not
 19    because they made about $80,000 a year. And as I was     19   every day, but every week you’re profitable. Every
 20    enrolled in that coursework, I thought, you know what,   20   month, you’re profitable, and year over year, you’re
 21    I made a mistake. I need something with unlimited        21   profitable.
 22    earnings potential if I work hard and I’m good at it.    22          And what does that do? For me, it changed
 23    Ultimately, I dropped out of that Master’s program,      23   the course, it changed the trajectory of my children’s
 24    and I actually dropped out of being a teacher as well    24   lives. And what is more important than that? It’s
 25    in my 10th year.                                         25   not about being able to go to Best Buy and buy a


                                                                                                     15 (Pages 57 to 60)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2140
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 336 of 409
                                             Weekly Money Multiplier
Raging Bull, LLC                                                                                          11/30/2020
                                                         61                                                            63
  1    $2,000 TV like that. No, it’s about changing my kids’    1           Number one, live streaming portfolio. Now,
  2    school district from one of the worst in the state to    2   I want to make this clear, I’ve been a part of every
  3    the best in the state. That is going to change their     3   service in Raging Bull and I said I know what I want
  4    lives. And that is what finding an edge and that is      4   from a trading service, period. I want this service
  5    what trading has done for me, and it can do it for       5   to be the service I would want to be in where I’m
  6    you.                                                     6   still learning to trade.
  7           JASON BOND: You know, guys and gals, we           7           So, number one, live stream portfolio. This
  8    have a lot of services at Raging Bull, right, Jeff?      8   is not just a list of my positions where you can sit
  9           JEFF BISHOP: Yes.                                 9   back and watch as they go up and down and ebb and
 10           JASON BOND: I mean, we teach people how to       10   flow. That’s not useful, in my opinion. What I want
 11    trade stocks. Nathan Bear stepping up here at Weekly    11   to give you and what I do give my members is a dynamic
 12    Money Multiplier and basically taking the reins is      12   stream, one in which you are seeing my actual trading
 13    probably one of the best things that’s happened to      13   account, charts, internals, watch list, open
 14    Raging Bull in a long time. It’s really difficult to    14   positions, as the market is open. It’s as if you’re
 15    find somebody of your pedigree who’s made over a        15   sitting here looking over my shoulder as I’m trading.
 16    million dollars, and we’re not even through the year    16           So when I’m looking at an options trade,
 17    yet, and has made millions of dollars in the last       17   you’re going to see that. When I’m checking out a
 18    couple of years trading stocks, specifically stock      18   chart and making it up and saying, hey, yeah, you know
 19    options.                                                19   what, that pattern makes sense, you will see that.
 20           But what’s more important is I’ve seen a lot     20   When I’m watching the internals and noting, oh, wow,
 21    of profitable traders, some others that have made a     21   look at the ticks here, you will see that. I put my
 22    million dollars, but they’re not skilled at teaching    22   notes on my screen -- screens for my members in real
 23    and they don’t have a strategy that other people can    23   time so they can see what I’m seeing in real time.
 24    use. Of all the people that we work with, of all the    24   Again, not just a view of positions, but a dynamic
 25    people that teach and train, I think this guy right     25   livestream.

                                                         62                                                            64
  1   here is most well-suited to help you change your game.    1          Number two, order flow. I do all of my
  2   Whether you’re struggling right now, have plateaued or    2   trading through what’s called an active trader in
  3   even slightly profitable, I am certain that nobody is     3   Think-or-Swim. And I’ll teach you how to use that.
  4   more qualified than Nathan Bear to help you make sense    4   But all of the options that I trade, I pull the option
  5   of what’s going on in the market and improve your         5   from the option chain, I put it into the active trader
  6   trading performance. And if he does that and I’m          6   and I hit my buy and sell button. That’s how I do it.
  7   right and you’re right about this message, I’m certain    7   You can see this in real time. So if I’m doing a day
  8   that the thousands of testimonials we have will turn      8   trade, you can go and you can see, hey, Nate’s looking
  9   into hundreds of thousands within a year, within two      9   at that option. Oh, look at that, he just bought 10,
 10   years.                                                   10   he added 10, he just added 10 more, and there it goes.
 11          So welcome to the Raging Bull team.               11   You can see the order flow. If I’m looking for a
 12   Officially, Nathan Bear is running Weekly Money          12   swing trade, I will pull the option here. I will put
 13   Multiplier. He’s letting people look at his business.    13   the option in the active trader and place my order
 14   His business is trading. And nobody’s more qualified     14   live.
 15   than you to really help people improve their trading.    15          Next, daily portfolio video updates. So
 16   But I think what we’re going to see out of this, I       16   again, one of the things that I learned in being a
 17   think we’re going to see a lot of people transition      17   member of all of these other Raging Bull services is
 18   out of their careers into full-time trading and really   18   that there weren’t always -- it wasn’t always
 19   hit these huge numbers that every trader really dreams   19   available for me during the day or, rather, I wasn’t
 20   of but now has a true reality to go get.                 20   always available during the day to sit and watch the
 21          NATHAN BEAR: Hey, gang, Nate Bear here.           21   livestream, but I wanted to stay in touch, I wanted to
 22   And I want to break down for you one more time the       22   stay in tune with what was going on. What was my
 23   Weekly Money Multiplier Bundle Breakdown, okay? Let’s    23   mentor thinking? What were his or her thoughts on the
 24   dive right in. What do you get when you join Weekly      24   day? And as such, I want to provide to you daily
 25   Money Multiplier?                                        25   portfolio video updates.


                                                                                                    16 (Pages 61 to 64)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                   Attachment NN
                                                                                     PX 27, 2141
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 337 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                           65                                                           67
  1           So these updates include three basic things,       1   of hindsight when the market is open. I want to trade
  2    right? We go over a high level view of the market.        2   with you live once per week. So every Thursday,
  3    Where are we now? Where do I think we’re headed?          3   unless something happens, then I’ll reschedule it and
  4    What type of market are we in? Are we in a bullish        4   I’ll do two the following week or we’ll just change
  5    market, a bearish market? Are we in a choppy news-        5   the day. But every single week, 52 times per year, I
  6    driven market? Is this a good time to get aggressive?     6   will sit with you for an hour or more and trade the
  7    Is this a good time to lay back, right?                   7   market live. We’ll do a lesson, we’ll do some
  8           The next thing we go over is a breakdown of        8   education, we’ll go over some of the open trades,
  9    every single open position, every single day. And I       9   we’ll look for new trades, we’ll do scans. It’s going
 10    think what is so important about this is not so much,    10   to be fantastic.
 11    hey, this is what we need to do with this position       11          But the key is time together while the
 12    today and this is what we need to do with that           12   market is open, while the market is throwing punches.
 13    position today. It’s more a reinforcing behavior         13   Understanding why someone is doing something is great.
 14    saying we don’t need to do anything with that            14   Understanding why they’re doing it and when they’re
 15    position.                                                15   doing it is even more important. Timing is everything
 16           When I was learning to trade, one of the          16   in options. And I want to meet with you once a week
 17    things that I constantly did -- and I now know was not   17   so that we can do this live.
 18    correct -- is that I would sit there and I would         18          All right. Next, trade alerts. This is
 19    overanalyze my trades day after day. And, heck, not      19   pretty standard fare, but if I make a trade, you’re
 20    even day after day, but every hour I was looking at      20   going to know about it one of three ways. I’ll send
 21    this wondering what should I do, what do I need to do,   21   you a text, I’ll send you an email, and you’ll see me
 22    what do I need to do. Most of the time, the best         22   actually do the trades a lot. So there’s three
 23    thing you can do is nothing, is to sit on your hands     23   different ways you’ll be able to see all the trades.
 24    and let the trade play out. And I think it is key,       24   My account is streaming, like I said, live. If the
 25    especially for your newer traders, to get that           25   market’s open, my account is live. But you’ll also

                                                           66                                                           68
  1    reinforcement. Okay, Nate’s fine, he’s just sitting       1   get text and email alerts to sort of back that up.
  2    on his hands here. I should probably be doing the         2          Next, education. I’ve got a pretty big
  3    same thing, right? So daily portfolio video updates.      3   education suite and it’s going to be constantly
  4           And the third thing you get in each update         4   something that we’re adding to. But my goal here is
  5    are a couple of names that I’m looking at, maybe for      5   to create a community in which we’re all sort of on
  6    the next day, maybe for the next week, maybe I’ll         6   the same wavelength. When I say, hey, I’ve got a 195-
  7    identify a level and say, hey, you know what, I like      7   minute TPS setup, I want you to, boom, know exactly
  8    Roku if it comes down to this spot. I’m going to pick     8   what that means without looking at, oh, let me go
  9    up some calls here or I’m going to sell some puts         9   check this or reference that. I want you to know what
 10    here. So a constant information flow back and forth      10   that means. I want you to know where my stop is for
 11    where you’re in my head almost, and that might be        11   that type of setup. What’s my target going to be for
 12    scary, but you get a feel for how I’m looking at the     12   that type of a setup, right?
 13    markets day after day after day after day.               13          I want us to all be looking at the same
 14           Next, weekly live tradings, and I think this      14   things and thinking and looking at charts, right, in
 15    is so important, again, especially if you’re new.        15   the same way. And education and getting into some of
 16    When I was learning to trade, there was nothing more     16   my material is going to be key. One of the most
 17    important, there was nothing -- nothing more important   17   important things that I could tell you without a
 18    to me than watching one of my mentors trade and market   18   shadow of a doubt is my education as it relates to
 19    live, not at 8:00 at night and reviewing the day’s       19   trading psychology. How many of you understand
 20    activities and saying, hey, you know what, looking at    20   exactly what I’m talking about is that you make a
 21    this chart literally -- this is where you should have    21   trade and it looks good and then you put it on and all
 22    gone long or this is where you should have taken         22   of this stuff starts happening between your left ear
 23    profits or this is where you should have sold short,     23   and your right ear and you either stop add or you add
 24    right?                                                   24   to the position prematurely and you end up making a
 25           That’s great. But we don’t have the benefit       25   mess of the trade. And then three days later, the


                                                                                                     17 (Pages 65 to 68)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2142
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 338 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                          69                                                            71
  1    stupid thing does exactly what you thought it was         1   especially on the center strike here, where I have 70
  2    going to do. And it’s just like, huh. How did I let       2   calls, the open P&L of $5,000 and the percent P&L, 130
  3    that happen? Well, it’s because you’re not                3   percent. The thing to take away from this, a little
  4    understanding the mental processes, the emotions that     4   quick math will tell you that the position size in
  5    come into play once you put your money on the line. I     5   there is only about $3,800. All right?
  6    can help you with that and I’ve got lessons on dealing    6           So many times I hear, well, I mean, yeah,
  7    with exactly that.                                        7   sure you can make $10-, $5,000 in a trade if you put
  8           The last thing you get -- and this is pretty       8   $100-, $200,000 into the trade. I’m not doing that.
  9    exciting, okay -- are my lotto picks, are my lotto        9   I trade with small amounts relative to my account
 10    picks. I can tell you over the last week and a half      10   size. Typically, on these trades, I’m putting 1
 11    I’ve hit an average of one 100 percent winner per day.   11   percent, maybe, maybe 2 percent of my account into one
 12    Pretty cool, right? I don’t know how many 100 percent    12   of these trades. I’m not throwing huge chunks of
 13    winners you’ve hit this week, but I guarantee you I’ve   13   money at these trades to pull out returns. I’m
 14    hit several. And these are trades that are valid         14   betting small amounts and going for large percentages.
 15    setups, but what we do is we structure the trade with    15   That is a key takeaway here.
 16    aggressive options. We play small, we take our shots,    16           All right. Again, on Shop, I love Shop.
 17    but these are really, really fun trades and it sort of   17   When you join Weekly Money Multiplier, you will see me
 18    complements some of our cooler, sort of bread and        18   trade Shop almost every week if it’s set up. I mean,
 19    butter swing trading type trades.                        19   I don’t trade it just because the market’s open. If
 20           As a matter of fact, let’s just break into a      20   there’s a setup, I look at it all the time. This is
 21    couple of examples right now, okay? So this is an        21   my best single greatest percentage win of my career so
 22    example of what you’re going to get when you join        22   far and it actually hit 1700 percent. So again,
 23    Weekly Money Multiplier. This is an email. I’m the       23   you’ll see right there, there is the alert. That’s
 24    guy there with the big nose and the big ears. And        24   the alert that I sent to members, spot to open Shop,
 25    you’ll get a lot of emails from me. But this is an       25   330 calls at 60 cents, lotto, right?

                                                          70                                                            72
  1    example of an alert or not even alert but an email        1           Well, it just so happened that in the next
  2    setup that I send out pre-market, okay? This hap --       2   four days, Shop did exactly what I thought it was
  3    one happens to be in Shopify. It’s probably my            3   going to do. I ended up having about 200 of these
  4    favorite stock to trade, very volatile, right? As an      4   contracts to start. I scaled some out at 100 percent.
  5    options trader, I love the volatility. But I was          5   I scaled some more out at 200 percent. I scaled some
  6    identifying a setup pre-market, saying to my members,     6   more out at 300 percent thinking to myself, well, this
  7    if this level breaks, it opens the door to higher         7   is just crazy. But I’m going to leave some on. I
  8    prices, right? If the market is okay today, if            8   want to see what happens. Well, four days later,
  9    Shopify is strong today and this level comes into         9   1600-plus percent and the proof is right there.
 10    play, we want to get long. We want to get long, we       10   Totally awesome trade. And this is what I mean by a
 11    want to get aggressive and we want to go for it,         11   lotto.
 12    because if that level breaks, it’s going to pop.         12          So that’s great, Nate, but what about
 13            Well, as it turns out, the market was strong     13   somebody that’s a little bit more conservative,
 14    that day. Shop was strong that day and we put that       14   doesn’t necessarily want to take a shorter time frame,
 15    exact plan into action. Now, I happen to do it with      15   more aggressive trades, that’s perfect because we also
 16    three different strikes, as you can see here. They’re    16   do lots and lots of swing trading. My core strategy,
 17    all short-dated, various strikes, and the results        17   my bread and butter strategy, is what’s called TPS,
 18    speak for themselves. And it’s interesting to note,      18   trade, pattern, and squeeze. And typically, I’m
 19    too, this is a day trade. This is something that we      19   playing larger time frame charts. Typically, I’m
 20    identified as a possibility in the morning. Our setup    20   playing daily charts when implementing the strategy.
 21    was intact during the day. We took a shot and this is    21   But the methodology is the same and the results are
 22    what happens. And this is the type of lotto trades       22   the same. The system works. The edge works.
 23    that we’re setting up all the time to our members,       23          Let me break down this KL trade. So this is
 24    okay?                                                    24   an example of a daily chart. KL is a gold stock,
 25            And the other thing that I want you to note,     25   okay? So the cool thing about this trade was that


                                                                                                     18 (Pages 69 to 72)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2143
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 339 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                          73                                                            75
  1   even if the market went down and gold spiked, KL would     1   somebody who’s a little bit more conservative who
  2   go up with gold. If the market went up, KL could go        2   likes to do spreads as opposed to just straight up
  3   up with the market. It was a really neat trade that        3   long calls and long puts, okay?
  4   was set up. The whole time on this was about two           4          So one more time, I’m going to break it
  5   weeks. About two weeks. And over $10,000, over 265         5   down. Livestreaming, I cannot stress this enough. I
  6   percent open profit towards the end of this trade and,     6   have been in every other Raging Bull service. I know
  7   again, a daily chart. So I’m not in in the morning         7   what I want from a service and that is what I give to
  8   and out in the afternoon. I pick this up, let’s say,       8   Weekly Money Multiplier members. Dynamic
  9   on a Monday, hold it for a couple of weeks, it hits        9   livestreaming, not just a list of positions, but a
 10   our target, there’s $10,000. And it’s almost              10   virtual web camera here on my shoulder looking at what
 11   effortless. It’s almost effortless.                       11   I’m doing as I’m doing it.
 12          So it’s a great mix of trades that you get         12          Order flow, seeing me enter the orders and
 13   with Weekly Money Multiplier. You get not only the        13   -- hey, wait, where did you stop? Well, it’s right
 14   bread and butter swing trading, alerts that the whole     14   there on my screen, you can see it. I just took a
 15   time might vary from three days to, you know, a month,    15   trade and I put my stock up. Oh, what’s your target?
 16   but you also get those shorter time frame aggressive      16   Well, it’s right there. It’s right there. Okay?
 17   lotto picks that we just went over.                       17          Daily portfolio video updates. Get on the
 18          So does this work in only bullish market           18   same page as me, period. Every day, you’re going to
 19   conditions or does it also work in bear market --         19   be receiving these in your inbox. You can watch them
 20   bearish market conditions? Excuse me. And the answer      20   in the afternoon, you can watch them at night, you can
 21   is it works in both directions. That’s the cool part      21   watch them in the morning, whatever. The information
 22   about my system, is that it works in both directions.     22   will be there for you every single day so that if you
 23   Here is an example of an alert on the IWN, right, the     23   have any questions about what I’m seeing in the market
 24   small cap index. In this alert, one of the things         24   or what I’m doing with my money, with my account in
 25   that I do that I haven’t shown too many examples of,      25   the market that day, boom, there’s your answers.

                                                          74                                                            76
  1    but I also sell spreads. So I have like a more            1           Weekly live trainings. And, again, I think
  2    aggressive way of playing and also a more conservative    2   this is the most important part of my entire service,
  3    way of playing. And depending on your trading style,      3   period. Getting to meet live with a group of like-
  4    you can just choose. You can mix and match or you can     4   minded individuals who are all trying to accomplish
  5    do like me and you could do both.                         5   the same thing, which is pulling the money out of the
  6           So in this case on the IWN, we identify the        6   market consistently once per week and doing it while
  7    level within a down-trend where the IWN was likely to     7   the market is open is absolute tops for me.
  8    at least pause, if not flat out roll over. So what        8           Trade alerts, period. You want them, you
  9    did we do? We sold a call credit spread, which was        9   got them. Text messages, emails, and like I said, you
 10    sort of a bearish to neutral bet. As long as the IWN     10   can’t beat it seeing it live. But if you’re not able,
 11    stayed below level, we were going to profit. We also     11   if you’re there, if you’re working, whatever, you get
 12    said, okay, well, that’s great, but if it rolls over,    12   the text, it tells you exactly what I’m doing, you get
 13    I want to get a little bit more juice, right? So we      13   an email followup with a chart breakdown, exactly what
 14    also bought some long puts. So we structured the         14   I’m seeing. What’s my target, what’s my stop, what’s
 15    trade in a way that if the IWN stayed flat, we would     15   the play, where’s the setup? It’s all spelled out,
 16    make a little money. If it rolled over, we were in       16   every trade in an email.
 17    great shape. And we identified our risk and said if      17           The education suite, again, every time we
 18    it goes above here, we’re wrong.                         18   meet, it’s going to be archived. Every single daily
 19           Well, as it turned out, the market did roll       19   video is archived. Every single one of my core
 20    over. You can see IWN here down $4.68 this day and       20   strategy lessons is archived and available. So you
 21    our position paid off huge, up $16,500 on the day in     21   can go through it at your leisure. Hey, Nate, what
 22    our long put position and up another 1,800, $2,000 on    22   the heck is a TPS setup? Well, here you go. Here’s
 23    our spread position. So again, it works in both          23   an hour-and-a-half video on exactly what a TPS setup
 24    directions and we have strategies that complement both   24   is, why I use it, how I came up with the idea, why it
 25    an aggressive directional trader, like myself, and       25   works, what the rules for the setup are. Hey, Nate,


                                                                                                     19 (Pages 73 to 76)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2144
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 340 of 409
                                              Weekly Money Multiplier
Raging Bull, LLC                                                                                           11/30/2020
                                                          77                                                            79
  1    I’m struggling mentally, do you have anything that can    1          CERTIFICATE OF TRANSCRIPTIONIST
  2    help me with that? Yes, here you go, here is a lesson     2
  3    on trading psychology. I think I’ve got three of them     3
  4    as a matter of fact.                                      4          I, Elizabeth M. Farrell, do hereby certify
  5           Your brain does funny things when you have         5   that the foregoing proceedings and/or conversations
  6    your money on the line. Understand that before you        6   were transcribed by me via CD, videotape, audiotape or
  7    put your money on the line, right? The education is       7   digital recording, and reduced to typewriting under my
  8    all there for you.                                        8   supervision; that I had no role in the recording of
  9           And last, but certainly not least, the             9   this material; and that it has been transcribed to the
 10    lottos game. You know, I can’t say enough. These are     10   best of my ability given the quality and clarity of
 11    just fun trades. They’re just fun trades, right?         11   the recording media.
 12    I’ve got a spectacular edge and I know how to use it     12          I further certify that I am neither counsel
 13    not on just daily charts where we sit and wait two       13   for, related to, nor employed by any of the parties to
 14    weeks and see what happens and, okay, great, we made     14   the action in which these proceedings were
 15    some money, let’s go find a new one, but like, oh,       15   transcribed; and further, that I am not a relative or
 16    look, there’s a 30-minute chart setting up, let’s get    16   employee of any attorney or counsel employed by the
 17    aggressive with this thing. Let’s pull out 100           17   parties hereto, nor financially or otherwise
 18    percent in 20 minutes or 30 minutes or an hour or a      18   interested in the outcome of the action.
 19    day or whatever. Depending on how the market’s           19
 20    acting, these gains are possible. We do them week        20
 21    after week after week after week in the Weekly Money     21   DATE: 11/30/2020
 22    Multiplier. It’s awesome.                                22               ELIZABETH M. FARRELL, CERT
 23           So that’s what I’ve got. I hope you enjoyed       23
 24    it. I can’t wait to have you as a member. I can’t        24
 25    wait to spend time with you. Again, I’ll say it one      25

                                                          78
  1    more time, I’ve been a member of every Raging Bull
  2    service. I know exactly what I wanted as a trader
  3    learning to trade and that is what I’m going to give
  4    to you.
  5          I’ll talk to you guys soon.
  6          (The recording was concluded.)
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                                                                                                     20 (Pages 77 to 79)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment NN
                                                                                      PX 27, 2145
              Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 341 of 409
                                                    Weekly Windfalls
Raging Bull, LLC                                                                                                     7/19/2019
                                                                                                                                  3
                   OFFICIAL TRANSCRIPT PROCEEDING                 1                 FEDERAL TRADE COMMISSION
                                                                  2
                         FEDERAL TRADE COMMISSION                 3   In the Matter of:                  )
                                                                  4   Raging Bull, LLC                   )   Matter No. 2023073
                                                                  5                                      )
      MATTER NO.         2023073                                  6   ------------------------------)
                                                                  7                                      July 16, 2019
      TITLE              RAGING BULL, LLC                         8
                                                                  9
      DATE               RECORDED: JULY 16, 2019
                                                                 10
                         TRANSCRIBED: OCTOBER 22, 2020
                                                                 11             The following transcript was produced from a
      PAGES              1 THROUGH 34
                                                                 12   digital file provided to For The Record, Inc. on
                                                                 13   October 15, 2020.
                             Weekly Windfalls                    14
                                                                 15
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23

                     For The Record, Inc.                        24
       (301) 870-8025 - www.ftrinc.net - (800) 921-5555          25


                                                             2                                                                    4
  1                 FEDERAL TRADE COMMISSION                      1                      P R O C E E D I N G S
  2                            I N D E X                          2                      -     -     -       -   -
  3                                                               3                          Weekly Windfalls
  4   RECORDING:                                       PAGE:      4             (Music playing.)
  5   Weekly Windfalls                                   4        5             JEFF BISHOP:       This sounds revolutionary.
  6                                                               6   More trades, more profit per trade, and a higher
  7                                                               7   percent of profit per trade.
  8                                                               8             JASON BOND:     Because I’m convinced what I’m
  9                                                               9   teaching could be a gamechanger for you.
 10                                                              10             JEFF BISHOP:       You’ve been teasing us with
 11                                                              11   your trades the last few weeks and now we’re going to
 12                                                              12   hear all about how you’re doing it, how you’re making
 13                                                              13   these profits, and what has changed in this brand new
 14                                                              14   system.
 15                                                              15             (Music playing.)
 16                                                              16             JEFF BISHOP:       So from what I gather, it
 17                                                              17   basically is more profits and a lot less work.       And
 18                                                              18   who doesn’t love that?
 19                                                              19             Weekly Windfalls, it just is the next
 20                                                              20   evolution of Raging Bull Services, and I’m so excited
 21                                                              21   to get on this journey with you.
 22                                                              22             Hey, everyone.      My name is Jeff Bishop.     I’m
 23                                                              23   here with Jason Bond today to introduce a brand new
 24                                                              24   trading system called Weekly Windfalls.
 25                                                              25             Now, Jason, I have been with Raging Bull a



                                                                                                                 1 (Pages 1 to 4)
                                          For The Record, Inc.
                             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment OO
                                                                                             PX 27, 2146
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 342 of 409
                                                   Weekly Windfalls
Raging Bull, LLC                                                                                             7/19/2019
                                                           5                                                             7
  1    long time obviously and I have never, never in all my     1   higher percentage profit per trade than my stock
  2    years seen such a build-up, so much excitement from       2   trading strategy.
  3    members for a brand new product. You’ve been teasing      3         So while my stock trading strategy isn’t
  4    us with your trades the last few weeks and now we’re      4   going away -- I mean, I’m up $350,000 halfway through
  5    going to hear all about how you’re doing it, how          5   2019 with my stocks -- this is going to make me more
  6    you’re making these profits, and what has changed this    6   money and less management. When you put these trades
  7    brand new system.                                         7   on, they’re set it and forget it, Jeff.
  8           So thanks for joining us. Let’s get to             8         JEFF BISHOP: That sounds like the total
  9    answering all these questions.                            9   package.
 10           JASON BOND: Yeah, Jeff, thanks for having         10         JASON BOND: Yeah.
 11    me here today. I am jacked up. This is the biggest       11         JEFF BISHOP: I can’t wait to hear how
 12    thing I’ve done since I started with you seven years     12   you’re doing this. This sounds revolutionary. More
 13    ago at Raging Bull. And as you know, I’ve been           13   trades.
 14    trading stocks, specifically momentum, that entire       14         JASON BOND: Yeah.
 15    time and have made millions of dollars trading and       15         JEFF BISHOP: More profit per trade and a
 16    teaching other people how to do the same. But this is    16   higher percentage of profit per trade.
 17    going to flat-out make me more money, make my clients    17         JASON BOND: Yeah.
 18    more money.                                              18         JEFF BISHOP: All right, all right. Let’s
 19           JEFF BISHOP: It sure looks like it.               19   see how you’re doing this now.
 20           JASON BOND: Yeah.                                 20         JASON BOND: Yeah.
 21           JEFF BISHOP: You’ve been so successful            21         JEFF BISHOP: Though I am an option trader,
 22    trading stocks, it’s understandable that you haven’t     22   I’ve been trading 20 years in options, how are you
 23    tried to develop a new system.                           23   doing it? I’ve seen some of the trades you’ve been
 24           JASON BOND: Yeah.                                 24   showing us lately. You were ripping off like $3,000,
 25           JEFF BISHOP: But from what I hear, this new       25   $5,000, even $10,000 in some of these trades. Not

                                                           6                                                             8
  1    system is going to crush what you’ve been doing with      1   only that, but I just saw a streak where you went 19
  2    stocks.                                                   2   for 19 on your trades over a few weeks and probably
  3            JASON BOND: And I’m not stopping what I’m         3   netted like $30- or $40,000, even --
  4    doing with stocks. So now I’m going to be making more     4          JASON BOND: Over $40,000.
  5    than double the amount of money for not only myself,      5          JEFF BISHOP: How long did that take you?
  6    but my clients. So, yeah, I’ve been crushing it with      6          JASON BOND: On (inaudible) straight wins.
  7    stocks. I’ve minted millionaires, clients who have        7   Per trade, a few minutes. These trades go on. It’s
  8    literally joined me with nothing and gone on to be        8   set them and forget them, man. It is awesome. All
  9    rich. And I think I can 10x it with this strategy.        9   right. So you as an options trader, and one of the
 10            JEFF BISHOP: All right. Well, let’s get to       10   best in all of Wall Street, I mean, you founded Raging
 11    it.                                                      11   Bull, you know options. Buy side options, so if you
 12           JASON BOND: Yeah.                                 12   buy a call or put, as you know, you win 30 to 40
 13            JEFF BISHOP: All right. So, Jason, first         13   percent of the time. So you have to put together some
 14    things first, so you’ve been a really incredible         14   huge wins, right, to offset the 60 to 70 percent that
 15    successful stock trader since you got started over       15   end up as losers. And you do that.
 16    seven years ago. You’ve made over millions of            16          I mean, we’ve seen you hit 200, 300 percent
 17    dollars, like you said, and helped thousands of          17   wins, $50,000, $70,000 in profits.
 18    students along the way. So what I understand is          18          JEFF BISHOP: Yeah. But it takes a lot of
 19    you’ve taken the same strategy and applied it to an      19   losers along the way.
 20    options trading strategy, kind of adding a turbo         20          JASON BOND: Yeah.
 21    charge to it, if you will.                               21          JEFF BISHOP: I’m buying options all the
 22            JASON BOND: Yeah, this is definitely turbo-      22   time. So I need some big winners to offset a lot of
 23    charged. We’re talking about amplified profits here.     23   losers.
 24    More trades. On average, one to two per day. A           24          JASON BOND: Yeah.
 25    higher percentage win rate, less management, and         25          JEFF BISHOP: So how are you doing it?


                                                                                                         2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment OO
                                                                                      PX 27, 2147
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 343 of 409
                                                   Weekly Windfalls
Raging Bull, LLC                                                                                             7/19/2019
                                                            9                                                           11
  1           JASON BOND: I’ve taken the opposite side of        1   pay for.
  2    the trade. As you know, I didn’t have a lot of luck       2          JEFF BISHOP: So something I’ve learned
  3    as a buyer of a put or a buyer of a call. So              3   trading options over the years, there’s always a
  4    essentially what you do you --                            4   winner and there’s always a loser.
  5           JEFF BISHOP: Not many people do.                   5          JASON BOND: Yeah.
  6           JASON BOND: Yeah.                                  6          JEFF BISHOP: When your odds of buying an
  7           JEFF BISHOP: It’s tough.                           7   option, you’re about 30 or 40 percent you’re going to
  8           JASON BOND: You are Mensa. And so I                8   be the winner.
  9    struggled with that and, to be honest, you kind of        9          JASON BOND: Yeah.
 10    nudged me and said, why don’t you take the other side    10          JEFF BISHOP: So what you’ve done here is
 11    of the trade, it’s simply easier. You’re not going to    11   basically flip the tables in that strategy. You know
 12    get the home run, 200 or 300 percent winners, but you    12   that you’re going to win 60 percent of the time and
 13    will collect the premium more often than not.            13   now how are you capitalizing on that to make win after
 14           So I listened to your advice. I started           14   win with the strategy?
 15    researching it and I put it into play. And I did. I      15          JASON BOND: Yeah, it’s fantastic, Jeff.
 16    had that one run where I went 19 in a row for $41-,      16   I’m putting one to two trades into play a day. Like I
 17    $42,000 in profit, making one to two trades a day, and   17   said, there’s hundreds, possibly every day, certainly
 18    these are trades that require no management. Once you    18   every week to pick from. So I’m cherry-picking my
 19    put this trade strategy into play, you don’t add to      19   best trades. Put them one to two into the market.
 20    your position, you don’t manage your position, you’re    20   And the windfall comes on Friday when these options
 21    either right or wrong. Because the odds are stacked      21   expire profitable for me. So I’m collecting, at
 22    in your favor, you’re usually right.                     22   times, 100 percent of the premium.
 23           JEFF BISHOP: So how many of these trades          23          While I won’t hit 100, 200, 300 percent
 24    are out there in the market at any given time?           24   profits per trade, it’s not uncommon for me to hit 50
 25           JASON BOND: Oh, goodness.                         25   percent profit per trade. And the best part is you

                                                          10                                                            12
  1            JEFF BISHOP: We’re just talking -- are            1   can close these trades down before your windfall on
  2    there a few a week?                                       2   Friday. If you want to take 30 percent on a trade or
  3            JASON BOND: There are hundreds of these           3   20 percent on a trade midweek to have some hump day
  4    trades.                                                   4   fun, go right ahead.
  5            JEFF BISHOP: Really?                              5         JEFF BISHOP: I love walking into the
  6            JASON BOND: Every single week available.          6   weekends with a windfall.
  7    I’m just cherry-picking for my clients the best one or    7         JASON BOND: Yeah. Who doesn’t?
  8    two per day that I see and then sending them out by       8         JEFF BISHOP: I love how they expire on
  9    text or email. I’m even doing a short 30-second video     9   Friday, so you get to cash all that money in for the
 10    on every alert showing my clients how I make the         10   weekend --
 11    trade, the order entry. So when they get the alert by    11         JASON BOND: Yeah.
 12    text and email, they also get a short 30-second clip     12         JEFF BISHOP: -- and start fresh on Monday.
 13    showing my order entry so they know exactly how to do    13         JASON BOND: Think about it. I put one to
 14    it, too. I mean, this is one of the first strategies     14   two trades on each day. So by the end of the week, we
 15    that I’ve ever had that a client can piggyback, look     15   have five to ten trades that should be cashing in for
 16    over my shoulder and participate in the trade.           16   you, some of them for 30, 40 percent wins; some for 50
 17            JEFF BISHOP: Well, that sounds incredibly        17   percent wins. And it ends up being, at least for me,
 18    easy.                                                    18   tens of thousands of dollars each and every week.
 19            JASON BOND: Yeah.                                19         JEFF BISHOP: Wow. It sounds like you’re
 20            JEFF BISHOP: So you’re sending the actual        20   planting seeds every day and you’re harvesting them at
 21    video of how to make the trade that you’re making?       21   the end of the week.
 22            JASON BOND: Yeah, all of them.                   22         JASON BOND: Exactly. That’s why I call it
 23            JEFF BISHOP: It’s like spoon-feeding             23   Weekly Windfalls.
 24    profits.                                                 24         JEFF BISHOP: All right. So something I’ve
 25            JASON BOND: Exactly. That’s what clients         25   learned over lots of trades over the years, when I’m


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment OO
                                                                                      PX 27, 2148
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 344 of 409
                                                   Weekly Windfalls
Raging Bull, LLC                                                                                             7/19/2019
                                                           13                                                           15
  1    trading options, I’ve got to be right on the direction    1          JEFF BISHOP: Wow.
  2    of the stock and the timing of it. So a lot of times      2          JASON BOND: Yeah, yeah, man. That’s why
  3    I might be right in one of them, but I’ve got to nail     3   you win 60 to 70 percent of the time. And for anybody
  4    both of those and there has to be a big move in the       4   who’s experienced like me, the rate can climb to 80 or
  5    stock for me to win.                                      5   even 90 percent or sometimes for durations of 100
  6           JASON BOND: Yeah.                                  6   percent.
  7           JEFF BISHOP: So what you’ve done from what         7          JEFF BISHOP: Right.
  8    I understand is flip the tables on this --                8          JASON BOND: Yeah. So these aren’t home
  9           JASON BOND: I sure have.                           9   runs. But 50 percent profit on $1,000 is 500 bucks.
 10           JEFF BISHOP: -- and you’ve likened it to          10   That’s a lot of money.
 11    where you’re the casino in the trade now or you’re the   11          JEFF BISHOP: All right. So after looking
 12    insurance company. So how does that work exactly?        12   at a lot of these trades, you said you went 19 for 19.
 13           JASON BOND: Yeah. So you hear the house           13          JASON BOND: Yeah.
 14    always wins, right?                                      14          JEFF BISHOP: The market has been on fire.
 15           JEFF BISHOP: Yeah.                                15   We all know that.
 16           JASON BOND: And it’s true. I said you             16          JASON BOND: Yeah.
 17    could win 60 to 70 percent of the time in this trading   17          JEFF BISHOP: But I got to tell you, I’m
 18    strategy and I’m finding that it’s even higher because   18   worried the markets not going to keep going the same
 19    of my success trading momentum stocks. I’m able to       19   direction for the next few years. I think we might
 20    apply everything I’ve learned about picking the          20   pull back at some point. How’s that going to affect
 21    direction of momentum stocks over here with options.     21   your strategy? Surely it’s not going to work if the
 22    So I’m on the opposite side of the trade as you.         22   market crashes.
 23    You’re winning 30 to 40 percent of the time. I’m         23          JASON BOND: You know, Jeff, it’s funny you
 24    winning 60 to 70 percent of the time, possibly the       24   should ask that. I’m already betting both directions
 25    seller of the premium to you.                            25   with this new strategy.

                                                           14                                                           16
  1           JEFF BISHOP: Oh.                                   1          JEFF BISHOP: Oh, yeah?
  2           JASON BOND: So, yeah --                            2          JASON BOND: I know you would never think
  3           JEFF BISHOP: You can -- you’re taking my           3   that I would be on both sides of the trade, given that
  4    money?                                                    4   when I trade stocks I just always buy them. But this
  5           JASON BOND: I’m taking your money, yeah.           5   strategy plays both sides of the table. I am
  6    Once in a while, you get me. So I’m like -- I’m like      6   benefitting right now when stocks go up and I am
  7    the insurance company and I’m writing out insurance to    7   benefitting when they go down. I usually -- if you
  8    everyone who wants to drive a car. Most people just       8   take a bird’s-eye view of my portfolio across the
  9    keep sending me checks at the end of every week. And      9   given week, have five bets on that profit when stocks
 10    once in a while, somebody gets in a car accident and I   10   go up and five bets on that profit when stocks go
 11    have to pay for a new car. And that’s very similar to    11   down. So it’s well diversified, it wins in all
 12    my trading strategy.                                     12   markets, and it’s literally stacking the odds in my
 13           In fact, you said that you need to pick the       13   favor, once again, because I’ve never been able to
 14    direction and the time. As the seller of the option,     14   take advantage of the short side of the market and now
 15    I can have three things allow me to win this trade. I    15   I am.
 16    don’t have to necessarily be right about the             16          JEFF BISHOP: Mmm, that’s great.
 17    direction, but if I am, I win. If it goes sideways, I    17          JASON BOND: Yeah.
 18    win. And it can even go slightly against me and I        18          JEFF BISHOP: So you’re already winning by
 19    win. And I’ve seen that happen.                          19   stocks going down.
 20           Remember the win streak I had where I went        20          JASON BOND: I am.
 21    19 for 19.                                               21          JEFF BISHOP: I got to say, Jason, this
 22           JEFF BISHOP: Yeah.                                22   almost sounds too good to be true. You’re telling me
 23           JASON BOND: Yeah, $41-, $42,000 profit, I         23   we got a system that makes more money per trade than
 24    was wrong about the direction of the stock as it         24   what you’re doing right now.
 25    relates to the option and I still won.                   25          JASON BOND: Yeah.


                                                                                                       4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment OO
                                                                                      PX 27, 2149
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 345 of 409
                                                   Weekly Windfalls
Raging Bull, LLC                                                                                             7/19/2019
                                                          17                                                            19
  1           JEFF BISHOP: It has a higher percentage of         1           But I don’t think anything more than the
  2    winning.                                                  2   video and looking over my shoulder is necessary for
  3           JASON BOND: Yeah.                                  3   clients. And I want that for them, Jeff. They’re
  4           JEFF BISHOP: And there’s more trades               4   busy. They’ve got jobs, careers, kids, families. I
  5    happening all the time.                                   5   mean, everybody’s schedule is packed. This strategy
  6           JASON BOND: Yep.                                   6   is designed for the busy professional and it’s the
  7           JEFF BISHOP: Man. So there must be some            7   first strategy that I’ve ever offered where you can
  8    kind of crazy formula or advanced options thing you’re    8   literally look over my shoulder and pay you back on
  9    doing to make this happen all the time. How are you       9   the trades with doing nothing more than picking up
 10    doing it?                                                10   that spoon and taking a bite of that sweet honey.
 11           JASON BOND: Yeah. So everybody gets               11           JEFF BISHOP: Okay. So let me be clear on
 12    overwhelmed with options, right?                         12   something here.
 13           JEFF BISHOP: Yeah.                                13           JASON BOND: Sure.
 14           JASON BOND: And I think the way that you          14           JEFF BISHOP: With my strategy, one thing I
 15    trade options, it is a little bit more complicated.      15   really don’t like so much is that I’ve got to monitor
 16    On the sell side, it’s much less complicated. And        16   my portfolio all the time.
 17    then you do automatically have this higher percentage    17           JASON BOND: Yeah.
 18    rate of winning. Your probability simply goes up to      18           JEFF BISHOP: I’ve got to check my phone and
 19    60 or 70 percent. So that’s not something that I         19   my desktop several times a day --
 20    created, that’s just that side of the trade. And so      20           JASON BOND: Mm-hmm.
 21    that’s a fact.                                           21           JEFF BISHOP: -- to make sure I don’t miss a
 22           With regard to how I will teach people how        22   move or I try to capture the most profit possible.
 23    to do it, I’ve got a master’s in education. I’ve been    23           JASON BOND: Yeah.
 24    trading for seven years. Picking the directions of       24           JEFF BISHOP: You know, I’ve got a busy job,
 25    stocks is something that I’m an expert at. And that’s    25   I’ve got a family, I’ve got a lot of things to do. So

                                                          18                                                            20
  1    first and foremost with this strategy.                    1   trying to trade all day long during that is really
  2           I told you earlier you can be wrong on the         2   difficult.
  3    direction you pick and still win if it goes sideways      3          JASON BOND: Yeah.
  4    or even slightly against you. So three ways that you      4          JEFF BISHOP: But what you’re saying sounds
  5    can win.                                                  5   like you can put a trade on and that you may not even
  6           But here’s what clients are going to see out       6   have to look at it for days at a time even.
  7    of me. You’re going to get a trade alert and there’s      7          JASON BOND: Yeah. You really don’t. Let’s
  8    going to be a 30-second video with that trade alert.      8   go back to the insurance company. They insure cars.
  9    It’s set it and forget it. We’re not going to add to      9   They’re not looking at whether or not somebody gets
 10    our position. We’re going to put the trade on and        10   into an accident. They just wait for the person to
 11    we’re going to collect that windfall on Friday or        11   report the accident. But most people don’t get into
 12    close it for maybe 30 or 40 or 50 before Friday if we    12   accidents. So as the seller of an option, I’m just
 13    wanted to. You can literally look over my shoulder       13   essentially collecting premiums every week. And
 14    and watch me do this because I’m going to stream the     14   usually because the odds are stacked in my favor, it
 15    portfolio live. I’m going to stream the order flow       15   doesn’t go wrong. An accident doesn’t happen.
 16    live.                                                    16          So this is set it and forget it. The less
 17           So in addition to getting the 30-second           17   management, the better. I mean, if you want to close
 18    video that shows the order being put into play, you      18   a trade early and pay that extra commission, you can.
 19    can watch the portfolio live. You can piggyback on       19   But I prefer not to pay the commission. You know,
 20    the strategy. And then if you want to actually get       20   when these trades expire on Friday and you collect
 21    better at picking the stocks yourself, at reaching up    21   your windfall, you don’t have to pay the commission of
 22    to that tree and picking the most ripe fruit and         22   the (inaudible) trade. So I make money there, too.
 23    taking a big bite out of it and feeling the juice, if    23          I want to be perfectly clear. With my stock
 24    you want to get better at that, just reference my        24   strategy, I’m crushing it. A few months into 2019,
 25    education suite.                                         25   $350,000 in profit. I am going to make more money


                                                                                                      5 (Pages 17 to 20)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment OO
                                                                                      PX 27, 2150
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 346 of 409
                                                   Weekly Windfalls
Raging Bull, LLC                                                                                             7/19/2019
                                                          21                                                            23
  1    with this strategy, trading more, but managing less.      1   trade --
  2    I’m putting less time into this strategy despite          2          JEFF BISHOP: Yeah.
  3    taking one to two trades a day. Because they’re so        3          JASON BOND: -- when I’m trying to make 10
  4    simple and quick to put on, clients are absolutely        4   percent. Over here, it’s not uncommon for me to put
  5    going to love it. You can put them on before the          5   $5,000 into a trade and I’m trying to make 50 percent.
  6    market opens; you can put them on during market hours,    6   So on that same scenario with stocks, 10 percent on
  7    set it and forget it, collect your windfall each and      7   $50,000 is $5,000, 50 percent on $5,000 is 2,500. You
  8    every Friday.                                             8   can see how I can put more trades into the market
  9            Mark my words, more money in this strategy        9   acting as the casino. I don’t want to put a huge bet
 10    with less work and a higher probability of winning,      10   into the market, but I want to put a ton of small
 11    higher percentage returns than my stock strategy. And    11   bets. For me, that’s one to two a day, five to ten a
 12    I’m crushing that. Like I said, $350,000 --              12   week, and collect that windfall at the end of every
 13            JEFF BISHOP: Wow.                                13   week.
 14            JASON BOND: -- in a few months in 2019. I        14          Again, where would you rather be 10 percent
 15    mean, this is truly revolutionary, Jeff.                 15   on 50 grand or 50 percent on $5,000 or $2,000, and
 16            JEFF BISHOP: It sounds like -- when I’m          16   just place a ton of those and let those windfalls come
 17    watching my option lose money every day, it sounds       17   in? It’s truly extraordinary in that manner. And,
 18    like you’re the one taking it and putting in your        18   again, the win rate is higher, the probability rate is
 19    pocket.                                                  19   higher. I mean, this is absolutely awesome.
 20            JASON BOND: Yeah, that’s what I’m doing.         20          JEFF BISHOP: I just love the idea of
 21            JEFF BISHOP: Every single day.                   21   putting on my $2,000 on Monday and collecting my
 22            JASON BOND: Yeah. It’s not sexy, but, boy,       22   windfall on Friday.
 23    at the end of the year, when I have a half a million     23          JASON BOND: Yeah.
 24    dollars in my bank account from this strategy, doing     24          JEFF BISHOP: Doing it week after week.
 25    very little work, that, my friend, that’s sexy.          25          JASON BOND: Yeah.

                                                          22                                                            24
  1           JEFF BISHOP: Well, look, I know a lot of           1          JEFF BISHOP: This sounds like a fantastic
  2    option strategies out there require a lot of money to     2   strategy to see that happen all the time without
  3    make money. So I’ve seen some that take $50-, even        3   having to babysit a trade.
  4    $100,000 are put into play. They’re good strategies,      4          JASON BOND: Yeah. So a $2,000 margin
  5    but how does yours work? Is there anything different      5   account. No crazy software or anything like that.
  6    about this?                                               6   You’re talking about your TD Ameritrade or your eTrade
  7           JASON BOND: Let’s just get right down to           7   account. And I told you I had that 19-win streak.
  8    the brass tacks here. First things first, a $2,000        8   That’s not uncommon. And I don’t want to get
  9    margin account is all that’s required for this            9   anybody’s hopes up, but you could start with as little
 10    strategy. Secondly, I’ve often compared this to being    10   as $1,000, and if you’re hitting 50 percent returns,
 11    the casino, right? And the house always wins. Think      11   it wouldn’t take many trades to get to that coveted
 12    about how a casino operates. They want to take on a      12   $25,000 day trading account.
 13    ton of small bets, right? They’re perfectly happy        13          In fact, do you know then just after two
 14    with all of these $1,000 and $2,000 bets being placed    14   trades of a 50 percent win rate, you’re at a few
 15    all over the casino floor. But the red flag goes         15   thousand dollars, you’ve doubled your account. Four
 16    straight up when they have a $1 million dollar bet on    16   trades, you’re at $5,000. Eight winning trades in a
 17    the table, right?                                        17   row at 50 percent is 25 grand. I won 19 in a row.
 18           And the same thing applies to us because we       18   This isn’t smoke and mirrors. I made $41,000, $40-,
 19    are the casino as the sellers of options. And so we      19   $41- and change in as little as three weeks with 19
 20    want to place a lot of trade -- this is why I’m          20   straight wins.
 21    trading more than in my stock strategy. One to two       21          I’m telling you, I don’t want to get
 22    bets per day, five to ten per week, small bats. And      22   anybody’s hopes up, but the compounding effect when
 23    I’m actually getting a higher percentage win rate.       23   you’re getting 30, 40, 50 percent wins over and over
 24           You know, Jeff, with my stocks, it’s not          24   and over is magnificent.
 25    uncommon for me to put $50,000 or even $70,000 into a    25          JEFF BISHOP: Well, man, thanks for sharing


                                                                                                       6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment OO
                                                                                      PX 27, 2151
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 347 of 409
                                                   Weekly Windfalls
Raging Bull, LLC                                                                                             7/19/2019
                                                          25                                                            27
  1    all this today, Jason.                                    1   the strategy small portfolio. Who doesn’t want that?
  2           JASON BOND: Yeah, you bet.                         2          So in addition to the trade ideas premarket,
  3           JEFF BISHOP: I am convinced that selling           3   these trade ideas, these trade plans premarket, text
  4    options is the way to go.                                 4   and email alerts, education suite, live-streaming
  5           JASON BOND: Yeah, you can’t go wrong.              5   portfolio, coaching from me. I have a master’s in
  6           JEFF BISHOP: You’ve got me rethinking              6   education, so I know how to teach. It’s going to be
  7    things already about my own trading.                      7   bread and butter for people. I mean, bread and
  8           JASON BOND: Yeah.                                  8   butter. Who wants to eat their bread alone? Nobody.
  9           JEFF BISHOP: So from what I gather, it             9   Who wants to eat butter alone? Nobody. You put the
 10    basically is more profits and a lot less work.           10   two together, you’ve got a marriage made in heaven.
 11           JASON BOND: Yeah.                                 11          JEFF BISHOP: This sounds revolutionary.
 12           JEFF BISHOP: And who doesn’t love that?           12          JASON BOND: It’s awesome.
 13           JASON BOND: Yeah. Everybody’s going to            13          JEFF BISHOP: This is like the next
 14    love this, Jeff.                                         14   evolution for Raging Bull, I think.
 15           Listen here’s what Windfalls is and it is         15          JASON BOND: Yeah.
 16    revolutionary. It’s unlike anything you’ve seen at       16          JEFF BISHOP: The way you’re setting this
 17    Raging Bull. Forget about a watch list, I’m sending a    17   up, the way the alerts happen.
 18    trade list, premarket, with the one to two trades that   18          JASON BOND: Yeah.
 19    are going to be placed that day so clients know well     19          JEFF BISHOP: The premarket trade plan.
 20    in advance what’s about to happen. I told you I got      20          JASON BOND: Yeah. Who wants a watch list?
 21    the bull and the bear by the balls. Nothing sneaks up    21          JEFF BISHOP: That’s revolutionary.
 22    on me here.                                              22          JASON BOND: Come on. Who needs a watch --
 23           What’s more important than that is that you       23   with my stock strategy, I might have seven stocks on
 24    can watch me make the trades live streaming. So          24   watch today. I might trade two of them. That leaves
 25    you’re going to know what I’m going to do. These         25   the client wondering which stocks are the best of the

                                                          26                                                            28
  1   trades are put in premarket quite often. And then          1   seven. This is the trade plan. Here are the two
  2   you’re going to be able to watch those trades go into      2   trades that I’m going to make today.
  3   play. So you can either do it yourself or do it when       3          JEFF BISHOP: I just don’t have time for
  4   I do it. And then I’m going to send the alert.             4   watch list, honestly.
  5   You’re going to get that 30-second video showing the       5          JASON BOND: Yeah, yeah.
  6   order entry.                                               6          JEFF BISHOP: I’ve got other things to do.
  7          Here’s what’s most important, you don’t have        7   I can’t be watching seven stocks during the day. I
  8   to put them in at the same time I do. The hold times       8   love just knowing what trade I’m going to make today.
  9   on these, three to four days up to two weeks. So           9          JASON BOND: Yeah.
 10   these aren’t trades that you need to act on               10          JEFF BISHOP: Get on with my life.
 11   immediately. But you’ll have the information again        11          JASON BOND: That’s why it’s unlike anything
 12   premarket. It’s not a watch list trade list. That’s       12   we’ve done at Raging Bull. I thought to myself what
 13   first and foremost. Transparency, look over my            13   does the client need. You know, I have seven years of
 14   shoulder, piggyback on the trades if you want to,         14   running my stock strategy --
 15   videos showing you the order entry, texted and emailed    15          JEFF BISHOP: Right.
 16   so you can get it from anywhere in the world.             16          JASON BOND: -- and teaching people. And
 17   Revolutionary. Probability of winning 60 percent of       17   the number one thing they told me, great, seven
 18   the time, but with expertise like mine, 70, 80, 90        18   stocks, but I’m busy. What one or two are you going
 19   percent of the time. Going to have runs where I don’t     19   to trade, Jay? And then with stocks, you know, or
 20   lose for a month.                                         20   with any strategy, to be honest, it’s difficult
 21          This is the next thing for me. This is all         21   sometimes if you don’t get the trade on right when the
 22   my time and energy. I made $350,000 a few months into     22   trader makes the trade, not here. These are, like you
 23   2019 trading stocks, making more money doing this,        23   said, one to two week call times, often three to four
 24   going to crush it. I’m projecting, like, long, long-      24   days on a swing. They’re going to love it because if
 25   term, half a million dollars on average for me with       25   I make the trade today, you could still make it to


                                                                                                       7 (Pages 25 to 28)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment OO
                                                                                      PX 27, 2152
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 348 of 409
                                                   Weekly Windfalls
Raging Bull, LLC                                                                                             7/19/2019
                                                          29                                                            31
  1    mouth and often get a better entry than me.               1          JEFF BISHOP: And this is the strategy.
  2           JEFF BISHOP: One thing I think is that             2          JASON BOND: Yeah.
  3    seasoned option traders are going to latch onto this      3          JEFF BISHOP: You say it’s not sexy, but I
  4    right away.                                               4   think about all the money I’ve paid Warren Buffett
  5           JASON BOND: Yeah.                                  5   over the years, all those Geico checks I’ve cut him.
  6           JEFF BISHOP: But what do you think about           6          JASON BOND: Yeah.
  7    someone who’s never traded stocks or options before?      7          JEFF BISHOP: He’s ended up making billions
  8           JASON BOND: Yeah.                                  8   off of that.
  9           JEFF BISHOP: How’s this going to happen?           9          JASON BOND: We know he has.
 10           JASON BOND: I always take that into               10          JEFF BISHOP: Maybe you’ll end up doing the
 11    consideration when I build a service. Now, the last      11   same thing here.
 12    time I did it was seven years ago and it grew to be      12          JASON BOND: I sure hope so. I am. I’m
 13    one of the biggest on all of Wall Street. That, I’m      13   already doing it.
 14    truly honored about. I intend to do the same thing       14          JEFF BISHOP: Jason, thanks again for coming
 15    here. I’ve built this from the ground up. I have the     15   out today.
 16    master’s in education so I can teach the strategy. I     16          JASON BOND: I love talking stocks, Jeff.
 17    will have the education suite available to anybody who   17          JEFF BISHOP: So do I. It’s my favorite
 18    wants to learn how to do this. It won’t be               18   thing.
 19    complicated to understand. This is, in my opinion,       19          JASON BOND: Yeah.
 20    the best option strategy for a beginner. Anyone who’s    20          JEFF BISHOP: Selling options, it is the way
 21    looking to get into options should start here for the    21   to go.
 22    sole reason that the odds are already stacked in your    22          JASON BOND: Oh, yeah.
 23    favor.                                                   23          JEFF BISHOP: You’ve got me convinced of
 24           Getting on the other side of the trade as         24   that. Weekly Windfalls, it just is the next evolution
 25    the buyer is much more complex. I mean, you have         25   of Raging Bull Services, and I’m so excited to get on

                                                          30                                                            32
  1    doctorate level work in options trading. You’re           1   this journey with you.
  2    Mensa, which for anyone who doesn’t know, is one of       2          JASON BOND: Guys and gals, you know me for
  3    the highest IQs in the world. Being a buyer of            3   dominating stocks and for building the largest stock
  4    options is much more complex than being the seller.       4   trading community on the internet. And now I’m moving
  5    And so while I won’t get to 2- to 300 percent wins,       5   into options with Weekly Windfalls.
  6    what I will get is consistency; what I will get is        6          You know, I believed that this was too good
  7    peace of mind; what I will get is account growth.         7   to be true when you first taught me that the
  8           You know, this is perfect for people with          8   probability was there, that you would win 60 to 70
  9    retirement accounts that want to grow their profits       9   percent of the time and more if you were an efficient
 10    tax-free. I mean, there’s so many advantages to this     10   trader. I -- I -- I was doubtful, I was skeptical.
 11    strategy. Great for small accounts, great for anybody    11          But when I put it into play and when I had
 12    who’s just learning, great for retire accounts, just     12   that 19 for 19 win streak and rattled off $42,000 in
 13    great on all accounts.                                   13   gains, I literally ran upstairs crying to my wife, not
 14           JEFF BISHOP: This is the next evolution --        14   because of the money and how it would change our
 15           JASON BOND: It is.                                15   lives, but because I knew in my heart that I was about
 16           JEFF BISHOP: -- of trading services               16   to change tens of thousands of clients lives with
 17    overall.                                                 17   Weekly Windfalls; that my knowledge of the stock
 18           JASON BOND: Yeah.                                 18   market combined with an options strategy that puts
 19           JEFF BISHOP: It has everything anyone             19   probability in your favor and gives you larger
 20    wants. Options are where it’s at to make the most        20   percentage returns than you would get with stocks or
 21    money --                                                 21   even other option strategies was going to change the
 22           JASON BOND: It is --                              22   game not only for Raging Bull but, more importantly,
 23           JEFF BISHOP: -- in the shortest amount of         23   for my clients.
 24    time.                                                    24          I’m doing this for you. Weekly Windfalls is
 25           JASON BOND: Yeah.                                 25   going to change your life. You have to give it a shot


                                                                                                      8 (Pages 29 to 32)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment OO
                                                                                      PX 27, 2153
            Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 349 of 409
                                                   Weekly Windfalls
Raging Bull, LLC                                                                   7/19/2019
                                                          33
  1    and to do just that, click the link below this video
  2    and get started right away.
  3            In fact, when you collect your first
  4    windfall this Friday, I want you to tell me all about
  5    it. I’ll see you there. Just click the link below.
  6            (The recording was concluded.)
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                          34
  1           CERTIFICATE OF TRANSCRIPTIONIST
  2
  3
  4           I, Elizabeth M. Farrell, do hereby certify
  5    that the foregoing proceedings and/or conversations
  6    were transcribed by me via CD, videotape, audiotape or
  7    digital recording, and reduced to typewriting under my
  8    supervision; that I had no role in the recording of
  9    this material; and that it has been transcribed to the
 10    best of my ability given the quality and clarity of
 11    the recording media.
 12           I further certify that I am neither counsel
 13    for, related to, nor employed by any of the parties to
 14    the action in which these proceedings were
 15    transcribed; and further, that I am not a relative or
 16    employee of any attorney or counsel employed by the
 17    parties hereto, nor financially or otherwise
 18    interested in the outcome of the action.
 19
 20
 21    DATE: 10/22/2020
 22                ELIZABETH M. FARRELL, CERT
 23
 24
 25


                                                                              9 (Pages 33 to 34)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment OO
                                                                      PX 27, 2154
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 350 of 409




                Attachment PP                                     PX 27, 2155
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 351 of 409




                Attachment PP                                     PX 27, 2156
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 352 of 409




                Attachment PP                                     PX 27, 2157
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 353 of 409




                Attachment PP                                     PX 27, 2158
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 354 of 409




                Attachment PP                                     PX 27, 2159
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 355 of 409




                Attachment PP                                     PX 27, 2160
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 356 of 409




                Attachment PP                                     PX 27, 2161
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 357 of 409




                Attachment PP                                     PX 27, 2162
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 358 of 409




                Attachment PP                                     PX 27, 2163
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 359 of 409




                Attachment PP                                     PX 27, 2164
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 360 of 409




                Attachment PP                                     PX 27, 2165
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 361 of 409




                Attachment PP                                     PX 27, 2166
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 362 of 409




                Attachment PP                                     PX 27, 2167
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 363 of 409




               Attachment QQ                                      PX 27, 2168
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 364 of 409




               Attachment QQ                                      PX 27, 2169
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 365 of 409




               Attachment QQ                                      PX 27, 2170
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 366 of 409




               Attachment RR                                      PX 27, 2171
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 367 of 409




               Attachment RR                                      PX 27, 2172
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 368 of 409




               Attachment RR                                      PX 27, 2173
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 369 of 409




                Attachment SS                                     PX 27, 2174
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 370 of 409




                Attachment SS                                     PX 27, 2175
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 371 of 409




                Attachment SS                                     PX 27, 2176
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 372 of 409




                Attachment SS                                     PX 27, 2177
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 373 of 409




                Attachment SS                                     PX 27, 2178
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 374 of 409




                Attachment SS                                     PX 27, 2179
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 375 of 409




                Attachment SS                                     PX 27, 2180
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 376 of 409




                Attachment SS                                     PX 27, 2181
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 377 of 409




                Attachment SS                                     PX 27, 2182
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 378 of 409




                Attachment TT                                     PX 27, 2183
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 379 of 409




                Attachment TT                                     PX 27, 2184
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 380 of 409




                Attachment TT                                     PX 27, 2185
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 381 of 409




               Attachment UU                                      PX 27, 2186
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 382 of 409




               Attachment UU                                      PX 27, 2187
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 383 of 409




               Attachment UU                                      PX 27, 2188
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 384 of 409




               Attachment UU                                      PX 27, 2189
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 385 of 409




               Attachment UU                                      PX 27, 2190
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 386 of 409




               Attachment UU                                      PX 27, 2191
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 387 of 409




               Attachment VV                                      PX 27, 2192
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 388 of 409




               Attachment VV                                      PX 27, 2193
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 389 of 409




               Attachment VV                                      PX 27, 2194
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 390 of 409




               Attachment VV                                      PX 27, 2195
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 391 of 409




              Attachment WW                                       PX 27, 2196
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 392 of 409




              Attachment WW                                       PX 27, 2197
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 393 of 409




              Attachment WW                                       PX 27, 2198
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 394 of 409




               Attachment XX                                      PX 27, 2199
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 395 of 409




               Attachment XX                                      PX 27, 2200
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 396 of 409




               Attachment XX                                      PX 27, 2201
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 397 of 409




               Attachment XX                                      PX 27, 2202
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 398 of 409




               Attachment XX                                      PX 27, 2203
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 399 of 409




               Attachment YY                                      PX 27, 2204
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 400 of 409




               Attachment YY                                      PX 27, 2205
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 401 of 409




               Attachment YY                                      PX 27, 2206
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 402 of 409




               Attachment YY                                      PX 27, 2207
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 403 of 409




                Attachment ZZ                                     PX 27, 2208
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 404 of 409




                Attachment ZZ                                     PX 27, 2209
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 405 of 409




                Attachment ZZ                                     PX 27, 2210
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 406 of 409




                Attachment ZZ                                     PX 27, 2211
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 407 of 409




                Attachment ZZ                                     PX 27, 2212
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 408 of 409




                Attachment ZZ                                     PX 27, 2213
Case 1:20-cv-03538-GLR Document 13-1 Filed 12/07/20 Page 409 of 409




              Attachment AAA                                      PX 27, 2214
